
	

113 S10 IS: Agriculture Reform, Food, and Jobs Act of 2013
U.S. Senate
2013-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 10
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2013
			Mr. Reid (for himself,
			 Ms. Stabenow, Mr. Durbin, Mr.
			 Schumer, Mr. Johnson of South
			 Dakota, Mr. Leahy,
			 Mr. Baucus, Mr.
			 Bennet, Mr. Brown,
			 Mr. Tester, Mr.
			 Casey, Mr. Harkin,
			 Mr. Schatz, Ms.
			 Heitkamp, Ms. Klobuchar,
			 Mr. Coons, Mr.
			 Donnelly, Mr. Levin, and
			 Mr. Franken) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To reauthorize agricultural programs through
		  2018.
	
	
		1.Short title; table of contents
			(a)In generalThis Act may be cited as the
			 Agriculture Reform, Food, and Jobs Act
			 of 2013.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I—Commodity programs
					Subtitle A—Repeals and reforms
					Sec. 1101. Repeal of direct payments.
					Sec. 1102. Repeal of counter-cyclical payments.
					Sec. 1103. Repeal of average crop revenue election
				program.
					Sec. 1104. Definitions.
					Sec. 1105. Agriculture risk coverage.
					Sec. 1106. Producer agreement required as condition of
				provision of payments.
					Sec. 1107. Period of effectiveness.
					Sec. 1108. Adjusted gross income limitation for conservation
				programs.
					Subtitle B—Marketing assistance loans and loan deficiency
				payments
					Sec. 1201. Availability of nonrecourse marketing assistance
				loans for loan commodities.
					Sec. 1202. Loan rates for nonrecourse marketing assistance
				loans.
					Sec. 1203. Term of loans.
					Sec. 1204. Repayment of loans.
					Sec. 1205. Loan deficiency payments.
					Sec. 1206. Payments in lieu of loan deficiency payments for
				grazed acreage.
					Sec. 1207. Special competitive provisions for extra long staple
				cotton.
					Sec. 1208. Availability of recourse loans for high moisture
				feed grains and seed cotton.
					Sec. 1209. Adjustments of loans.
					Subtitle C—Sugar
					Sec. 1301. Sugar program.
					Subtitle D—Dairy
					Part I—Dairy production margin protection and dairy market
				stabilization programs
					Sec. 1401. Definitions.
					Sec. 1402. Calculation of average feed cost and actual dairy
				production margins.
					SUBPART A—Dairy production margin protection
				program
					Sec. 1411. Establishment of dairy production margin protection
				program.
					Sec. 1412. Participation of dairy operations in production
				margin protection program.
					Sec. 1413. Production history of participating dairy
				operations.
					Sec. 1414. Basic production margin protection.
					Sec. 1415. Supplemental production margin
				protection.
					Sec. 1416. Effect of failure to pay administration fees or
				premiums.
					SUBPART B—Dairy market stabilization program
					Sec. 1431. Establishment of dairy market stabilization
				program.
					Sec. 1432. Threshold for implementation and reduction in dairy
				payments.
					Sec. 1433. Milk marketings information.
					Sec. 1434. Calculation and collection of reduced dairy
				operation payments.
					Sec. 1435. Remitting funds to the Secretary and use of
				funds.
					Sec. 1436. Suspension of reduced payment
				requirement.
					Sec. 1437. Enforcement.
					Sec. 1438. Audit requirements.
					Sec. 1439. Study; report.
					SUBPART C—Administration
					Sec. 1451. Duration.
					Sec. 1452. Administration and enforcement.
					Part II—Dairy market transparency
					Sec. 1461. Dairy product mandatory reporting.
					Sec. 1462. Federal milk marketing order
				information.
					Part III—Repeal or reauthorization of other dairy-Related
				provisions
					Sec. 1471. Repeal of dairy product price support and milk
				income loss contract programs.
					Sec. 1472. Repeal of dairy export incentive
				program.
					Sec. 1473. Extension of dairy forward pricing
				program.
					Sec. 1474. Extension of dairy indemnity program.
					Sec. 1475. Extension of dairy promotion and research
				program.
					Sec. 1476. Extension of Federal Milk Marketing Order Review
				Commission.
					Part IV—Federal milk marketing order reform
					Sec. 1481. Federal milk marketing orders.
					Part V—Effective date
					Sec. 1491. Effective date.
					Subtitle E—Supplemental agricultural disaster assistance
				programs
					Sec. 1501. Supplemental agricultural disaster assistance
				programs.
					Subtitle F—Administration
					Sec. 1601. Administration generally.
					Sec. 1602. Suspension of permanent price support
				authority.
					Sec. 1603. Payment limitations.
					Sec. 1604. Payments limited to active farmers.
					Sec. 1605. Adjusted gross income limitation.
					Sec. 1606. Geographically disadvantaged farmers and
				ranchers.
					Sec. 1607. Personal liability of producers for
				deficiencies.
					Sec. 1608. Prevention of deceased individuals receiving
				payments under farm commodity programs.
					Sec. 1609. Appeals.
					Sec. 1610. Technical corrections.
					Sec. 1611. Assignment of payments.
					Sec. 1612. Tracking of benefits.
					Sec. 1613. Signature authority.
					Sec. 1614. Implementation.
					TITLE II—Conservation
					Subtitle A—Conservation Reserve Program
					Sec. 2001. Extension and enrollment requirements of
				conservation reserve program.
					Sec. 2002. Farmable wetland program.
					Sec. 2003. Duties of owners and operators.
					Sec. 2004. Duties of the Secretary.
					Sec. 2005. Payments.
					Sec. 2006. Contract requirements.
					Sec. 2007. Conversion of land subject to contract to other
				conserving uses.
					Sec. 2008. Effective date.
					Subtitle B—Conservation Stewardship Program
					Sec. 2101. Conservation stewardship program.
					Subtitle C—Environmental Quality Incentives
				Program
					Sec. 2201. Purposes.
					Sec. 2202. Definitions.
					Sec. 2203. Establishment and administration.
					Sec. 2204. Evaluation of applications.
					Sec. 2205. Duties of producers.
					Sec. 2206. Limitation on payments.
					Sec. 2207. Conservation innovation grants and
				payments.
					Sec. 2208. Effective date.
					Subtitle D—Agricultural Conservation Easement
				Program
					Sec. 2301. Agricultural Conservation Easement
				Program.
					Subtitle E—Regional Conservation Partnership
				Program
					Sec. 2401. Regional Conservation Partnership
				Program.
					Subtitle F—Other Conservation Programs
					Sec. 2501. Conservation of private grazing land.
					Sec. 2502. Grassroots source water protection
				program.
					Sec. 2503. Voluntary public access and habitat incentive
				program.
					Sec. 2504. Agriculture conservation experienced services
				program.
					Sec. 2505. Small watershed rehabilitation program.
					Sec. 2506. Terminal lakes assistance.
					Subtitle G—Funding and administration
					Sec. 2601. Funding.
					Sec. 2602. Technical assistance.
					Sec. 2603. Regional equity.
					Sec. 2604. Reservation of funds to provide assistance to
				certain farmers or ranchers for conservation access.
					Sec. 2605. Annual report on program enrollments and
				assistance.
					Sec. 2606. Administrative requirements for conservation
				programs.
					Sec. 2607. Rulemaking authority.
					Sec. 2608. Standards for State technical
				committees.
					Sec. 2609. Highly erodible land and wetland conservation for
				crop insurance.
					Subtitle H—Repeal of superseded program authorities and
				transitional provisions
					Sec. 2701. Comprehensive conservation enhancement
				program.
					Sec. 2702. Emergency forestry conservation reserve
				program.
					Sec. 2703. Wetlands reserve program.
					Sec. 2704. Farmland protection program and farm viability
				program.
					Sec. 2705. Grassland reserve program.
					Sec. 2706. Agricultural water enhancement program.
					Sec. 2707. Wildlife habitat incentive program.
					Sec. 2708. Great Lakes basin program.
					Sec. 2709. Chesapeake Bay watershed program.
					Sec. 2710. Cooperative conservation partnership
				initiative.
					Sec. 2711. Environmental easement program.
					Sec. 2712. Technical amendments.
					TITLE III—Trade
					Subtitle A—Food for Peace Act
					Sec. 3001. Set-aside for support for organizations through
				which nonemergency assistance is provided.
					Sec. 3002. Food aid quality.
					Sec. 3003. Minimum levels of assistance.
					Sec. 3004. Reauthorization of Food Aid Consultative
				Group.
					Sec. 3005. Oversight, monitoring, and evaluation of Food for
				Peace Act programs.
					Sec. 3006. Assistance for stockpiling and rapid transportation,
				delivery, and distribution of shelf-stable prepackaged foods.
					Sec. 3007. Limitation on total volume of commodities
				monetized.
					Sec. 3008. Flexibility.
					Sec. 3009. Procurement, transportation, testing, and storage of
				agricultural commodities for prepositioning in the United States and foreign
				countries.
					Sec. 3010. Deadline for agreements to finance sales or to
				provide other assistance.
					Sec. 3011. Minimum level of nonemergency food
				assistance.
					Sec. 3012. Coordination of foreign assistance programs
				report.
					Sec. 3013. Micronutrient fortification programs.
					Sec. 3014. John Ogonowski and Doug Bereuter Farmer-to-Farmer
				Program.
					Sec. 3015. Prohibition on assistance for North
				Korea.
					Subtitle B—Agricultural Trade Act of 1978
					Sec. 3101. Export credit guarantee programs.
					Sec. 3102. Funding for market access program.
					Sec. 3103. Foreign market development cooperator
				program.
					Subtitle C—Other Agricultural Trade Laws
					Sec. 3201. Food for Progress Act of 1985.
					Sec. 3202. Bill Emerson Humanitarian Trust.
					Sec. 3203. Promotion of agricultural exports to emerging
				markets.
					Sec. 3204. McGovern-Dole International Food for Education and
				Child Nutrition Program.
					Sec. 3205. Technical assistance for specialty
				crops.
					Sec. 3206. Global Crop Diversity Trust.
					Sec. 3207. Local and regional food aid procurement
				projects.
					Sec. 3208. Donald Payne Horn of Africa food resilience
				program.
					Sec. 3209. Agricultural trade enhancement study.
					TITLE IV—Nutrition
					Subtitle A—Supplemental nutrition assistance
				program
					Sec. 4001. Food distribution program on Indian
				reservations.
					Sec. 4002. Standard utility allowances based on the receipt of
				energy assistance payments.
					Sec. 4003. Eligibility disqualifications.
					Sec. 4004. Ending supplemental nutrition assistance program
				benefits for lottery or gambling winners.
					Sec. 4005. Retail food stores.
					Sec. 4006. Improving security of food assistance.
					Sec. 4007. Technology modernization for retail food
				stores.
					Sec. 4008. Use of benefits for purchase of community-supported
				agriculture share.
					Sec. 4009. Restaurant meals program.
					Sec. 4010. Quality control error rate
				determination.
					Sec. 4011. Performance bonus payments.
					Sec. 4012. Authorization of appropriations.
					Sec. 4013. Assistance for community food projects.
					Sec. 4014. Emergency food assistance.
					Sec. 4015. Nutrition education.
					Sec. 4016. Retail food store and recipient
				trafficking.
					Sec. 4017. Technical and conforming amendments.
					Subtitle B—Commodity distribution programs
					Sec. 4101. Commodity distribution program.
					Sec. 4102. Commodity supplemental food program.
					Sec. 4103. Distribution of surplus commodities to special
				nutrition projects.
					Sec. 4104. Technical and conforming amendments.
					Subtitle C—Miscellaneous
					Sec. 4201. Purchase of fresh fruits and vegetables for
				distribution to schools and service institutions.
					Sec. 4202. Seniors farmers' market nutrition
				program.
					Sec. 4203. Nutrition information and awareness pilot
				program.
					Sec. 4204. Whole grain products.
					Sec. 4205. Hunger-free communities.
					Sec. 4206. Healthy Food Financing Initiative.
					Sec. 4207. Pulse crop products.
					Sec. 4208. Dietary Guidelines for Americans.
					Sec. 4209. Purchases of locally produced foods.
					TITLE V—Credit
					Subtitle A—Farmer loans, servicing, and other assistance under
				the Consolidated Farm and Rural Development Act
					Sec. 5001. Farmer loans, servicing, and other assistance under
				the Consolidated Farm and Rural Development Act.
					Subtitle B—Miscellaneous
					Sec. 5101. State agricultural mediation programs.
					Sec. 5102. Loans to purchasers of highly fractionated
				land.
					Sec. 5103. Removal of duplicative appraisals.
					TITLE VI—Rural Development 
					Subtitle A—Reorganization of the
				Consolidated Farm and Rural Development Act
					Sec. 6001. Reorganization of the
				Consolidated Farm and Rural Development Act.
					Sec. 6002. Conforming
				amendments.
					Subtitle B—Rural
				electrification
					Sec. 6101. Definition of rural
				area.
					Sec. 6102. Guarantees for bonds and notes
				issued for electrification or telephone purposes.
					Sec. 6103. Expansion of 911
				access.
					Sec. 6104. Access to broadband
				telecommunications services in rural areas.
					Subtitle C—Miscellaneous
					Sec. 6201. Distance learning and
				telemedicine.
					Sec. 6202. Rural energy savings
				program.
					Sec. 6203. Funding of pending rural
				development loan and grant applications.
					Sec. 6204. Study of rural transportation
				issues.
					Sec. 6205. Agricultural transportation
				policy.
					TITLE VII—Research, Extension, and Related
				Matters
					Subtitle A—National Agricultural
				Research, Extension, and Teaching Policy Act of 1977
					Sec. 7101. National Agricultural Research,
				Extension, Education, and Economics Advisory Board.
					Sec. 7102. Specialty crop
				committee.
					Sec. 7103. Veterinary services grant
				program.
					Sec. 7104. Grants and fellowships for food
				and agriculture sciences education.
					Sec. 7105. Agricultural and food policy
				research centers.
					Sec. 7106. Education grants to Alaska
				Native serving institutions and Native Hawaiian serving
				institutions.
					Sec. 7107. Nutrition education
				program.
					Sec. 7108. Continuing animal health and
				disease research programs.
					Sec. 7109. Grants to upgrade agricultural
				and food sciences facilities at 1890 land-grant colleges, including Tuskegee
				University.
					Sec. 7110. Grants to upgrade agricultural
				and food sciences facilities and equipment at insular area land-grant
				institutions.
					Sec. 7111. Hispanic-serving
				institutions.
					Sec. 7112. Competitive grants for
				international agricultural science and education programs.
					Sec. 7113. University
				research.
					Sec. 7114. Extension service.
					Sec. 7115. Supplemental and alternative
				crops.
					Sec. 7116. Capacity building grants for
				NLGCA institutions.
					Sec. 7117. Aquaculture assistance
				programs.
					Sec. 7118. Rangeland research
				programs.
					Sec. 7119. Special authorization for
				biosecurity planning and response.
					Sec. 7120. Distance education and resident
				instruction grants program for insular area institutions of higher
				education.
					Subtitle B—Food, Agriculture,
				Conservation, and Trade Act of 1990
					Sec. 7201. Best utilization of biological
				applications.
					Sec. 7202. Integrated management
				systems.
					Sec. 7203. Sustainable agriculture
				technology development and transfer program.
					Sec. 7204. National Training
				Program.
					Sec. 7205. National Genetics Resources
				Program.
					Sec. 7206. National Agricultural Weather
				Information System.
					Sec. 7207. High-priority research and
				extension initiatives.
					Sec. 7208. Organic agriculture research
				and extension initiative.
					Sec. 7209. Farm business
				management.
					Sec. 7210. Regional centers of
				excellence.
					Sec. 7211. Assistive technology program
				for farmers with disabilities.
					Sec. 7212. National rural information
				center clearinghouse.
					Subtitle C—Agricultural Research,
				Extension, and Education Reform Act of 1998
					Sec. 7301. Relevance and merit of
				agricultural research, extension, and education funded by the
				Department.
					Sec. 7302. Integrated research, education,
				and extension competitive grants program.
					Sec. 7303. Support for research regarding
				diseases of wheat, triticale, and barley caused by Fusarium graminearum or by
				Tilletia indica.
					Sec. 7304. Grants for youth
				organizations.
					Sec. 7305. Specialty crop research
				initiative.
					Sec. 7306. Food animal residue avoidance
				database program.
					Sec. 7307. Office of pest management
				policy.
					Sec. 7308. Authorization of regional
				integrated pest management centers.
					Subtitle D—Other Laws
					Sec. 7401. Critical Agricultural Materials
				Act.
					Sec. 7402. Equity in Educational
				Land-Grant Status Act of 1994.
					Sec. 7403. Research Facilities
				Act.
					Sec. 7404. Competitive, Special, and
				Facilities Research Grant Act.
					Sec. 7405. Enhanced use lease authority
				pilot program under Department of Agriculture Reorganization Act of
				1994.
					Sec. 7406. Renewable Resources Extension
				Act of 1978.
					Sec. 7407. National Aquaculture Act of
				1980.
					Sec. 7408. Beginning farmer and rancher
				development program under Farm Security and Rural Investment Act of
				2002.
					Subtitle E—Food, Conservation, and Energy
				Act of 2008
					Part I—Agricultural Security
					Sec. 7501. Agricultural biosecurity
				communication center.
					Sec. 7502. Assistance to build local
				capacity in agricultural biosecurity planning, preparation, and
				response.
					Sec. 7503. Research and development of
				agricultural countermeasures.
					Sec. 7504. Agricultural biosecurity grant
				program.
					Part II—Miscellaneous
					Sec. 7511. Grazinglands research
				laboratory.
					Sec. 7512. Budget submission and
				funding.
					Sec. 7513. Natural products research
				program.
					Sec. 7514. Sun grant program.
					Subtitle F—Miscellaneous
					Sec. 7601. Foundation for Food and
				Agriculture Research.
					Sec. 7602. Objective and scholarly
				agricultural and food law research and information.
					TITLE VIII—Forestry
					Subtitle A—Repeal of certain forestry
				programs
					Sec. 8001. Forest land enhancement
				program.
					Sec. 8002. Watershed forestry assistance
				program.
					Sec. 8003. Expired cooperative national
				forest products marketing program.
					Sec. 8004. Hispanic-serving institution
				agricultural land national resources leadership program.
					Sec. 8005. Tribal watershed forestry
				assistance program.
					Subtitle B—Reauthorization of Cooperative
				Forestry Assistance Act of 1978 programs
					Sec. 8101. State-wide assessment and
				strategies for forest resources.
					Sec. 8102. Forest stewardship
				program.
					Sec. 8103. Forest Legacy
				Program.
					Sec. 8104. Community forest and open space
				conservation program.
					Sec. 8105. Urban and community forestry
				assistance.
					Subtitle C—Reauthorization of other
				forestry-Related laws
					Sec. 8201. Rural revitalization
				technologies.
					Sec. 8202. Office of International
				Forestry.
					Sec. 8203. Insect infestations and related
				diseases.
					Sec. 8204. Stewardship end result
				contracting projects.
					Sec. 8205. Healthy forests reserve
				program.
					Subtitle D—Miscellaneous
				provisions
					Sec. 8301. McIntire-Stennis Cooperative
				Forestry Act.
					Sec. 8302. Revision of strategic plan for
				forest inventory and analysis.
					TITLE IX—Energy
					Sec. 9001. Definition of renewable
				chemical.
					Sec. 9002. Biobased markets
				program.
					Sec. 9003. Biorefinery, renewable
				chemical, and biobased product manufacturing assistance.
					Sec. 9004. Repeal of repowering assistance
				program and transfer of remaining funds.
					Sec. 9005. Bioenergy program for advanced
				biofuels.
					Sec. 9006. Biodiesel fuel education
				program.
					Sec. 9007. Rural Energy for America
				Program.
					Sec. 9008. Biomass research and
				development.
					Sec. 9009. Feedstock flexibility program
				for bioenergy producers.
					Sec. 9010. Biomass Crop Assistance
				Program.
					Sec. 9011. Repeal of forest biomass for
				energy.
					Sec. 9012. Community wood energy
				program.
					Sec. 9013. Repeal of renewable fertilizer
				study.
					TITLE X—Horticulture
					Sec. 10001. Specialty crops market news
				allocation.
					Sec. 10002. Repeal of grant program to
				improve movement of specialty crops.
					Sec. 10003. Farmers market and local food
				promotion program.
					Sec. 10004. Study on local food production
				and program evaluation.
					Sec. 10005. Organic
				agriculture.
					Sec. 10006. Food safety education
				initiatives.
					Sec. 10007. Coordinated plant management
				program.
					Sec. 10008. Specialty crop block
				grants.
					Sec. 10009. Recordkeeping, investigations,
				and enforcement.
					Sec. 10010. Report on honey.
					Sec. 10011. Effective date.
					TITLE XI—Crop insurance
					Sec. 11001. Supplemental coverage
				option.
					Sec. 11002. Premium amounts for
				catastrophic risk protection.
					Sec. 11003. Permanent enterprise
				unit.
					Sec. 11004. Enterprise units for irrigated
				and nonirrigated crops.
					Sec. 11005. Data collection.
					Sec. 11006. Adjustment in actual
				production history to establish insurable yields.
					Sec. 11007. Submission and review of
				policies.
					Sec. 11008. Board review and
				approval.
					Sec. 11009. Consultation.
					Sec. 11010. Budget limitations on
				renegotiation of the Standard Reinsurance Agreement.
					Sec. 11011. Stacked Income Protection Plan
				for producers of upland cotton.
					Sec. 11012. Peanut revenue crop
				insurance.
					Sec. 11013. Authority to correct
				errors.
					Sec. 11014. Implementation.
					Sec. 11015. Approval of costs for research
				and development.
					Sec. 11016. Whole farm risk management
				insurance.
					Sec. 11017. Study of food safety
				insurance.
					Sec. 11018. Crop insurance for
				livestock.
					Sec. 11019. Margin coverage for
				catfish.
					Sec. 11020. Poultry business disruption
				insurance policy.
					Sec. 11021. Crop insurance for organic
				crops.
					Sec. 11022. Research and
				development.
					Sec. 11023. Pilot programs.
					Sec. 11024. Index-based weather insurance
				pilot program.
					Sec. 11025. Enhancing producer self-help
				through farm financial benchmarking.
					Sec. 11026. Beginning farmer and rancher
				provisions.
					Sec. 11027. Agricultural management
				assistance, risk management education, and organic certification cost share
				assistance.
					Sec. 11028. Crop production on native
				sod.
					Sec. 11029. Technical
				amendments.
					Sec. 11030. Greater accessibility for crop
				insurance.
					Sec. 11031. GAO crop insurance fraud
				report.
					Sec. 11032. Limitation on premium subsidy
				based on average adjusted gross income.
					TITLE XII—Miscellaneous
					Subtitle A—Socially disadvantaged
				producers and limited resource producers
					Sec. 12001. Outreach and assistance for
				socially disadvantaged farmers and ranchers and veteran farmers and
				ranchers.
					Sec. 12002. Office of Advocacy and
				Outreach.
					Subtitle B—Livestock
					Sec. 12101. Wildlife reservoir zoonotic
				disease initiative.
					Sec. 12102. Trichinae certification
				program.
					Sec. 12103. National Aquatic Animal Health
				Plan.
					Sec. 12104. Sheep production and marketing
				grant program.
					Sec. 12105. Feral swine eradication pilot
				program.
					Subtitle C—Other miscellaneous
				provisions
					Sec. 12201. Military Veterans Agricultural
				Liaison.
					Sec. 12202. Information
				gathering.
					Sec. 12203. Grants to improve supply,
				stability, safety, and training of agricultural labor force.
					Sec. 12204. Noninsured crop assistance
				program.
					Sec. 12205. Regional economic and
				infrastructure development.
					Sec. 12206. Canada geese
				removal.
					Sec. 12207. Office of Tribal
				Relations.
					Sec. 12208. Repeal of duplicative
				program.
					Sec. 12209. Sense of the
				Senate.
					Sec. 12210. Acer Access and Development
				Program.
					Sec. 12211. Definition of rural area for
				purposes of the Housing Act of 1949.
					Sec. 12212. Prohibition on attending an
				animal fight or causing a minor to attend an animal fight; enforcement of
				animal fighting provisions.
				
			2.Definition of SecretaryIn this Act, the term Secretary
			 means the Secretary of Agriculture.
		ICommodity programs
			ARepeals and reforms
				1101.Repeal of direct payments
					(a)RepealSections 1103 and 1303 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8713, 8753) are repealed.
					(b)Continued application for 2013 crop
			 yearSections 1103 and 1303
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8713, 8753), as in
			 effect on the day before the date of enactment of this Act, shall continue to
			 apply through the 2013 crop year with respect to all covered commodities (as
			 defined in section 1001 of that Act (7 U.S.C. 8702)) (except pulse crops) and
			 peanuts on a farm.
					1102.Repeal of counter-cyclical
			 payments
					(a)RepealSections 1104 and 1304 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8714, 8754) are repealed.
					(b)Continued application for 2013 crop
			 yearSections 1104 and 1304
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8714, 8754), as in
			 effect on the day before the date of enactment of this Act, shall continue to
			 apply through the 2013 crop year with respect to all covered commodities (as
			 defined in section 1001 of that Act (7 U.S.C. 8702)) and peanuts on a
			 farm.
					1103.Repeal of average crop revenue election
			 program
					(a)RepealSection 1105 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8715) is repealed.
					(b)Continued application for 2013 crop
			 yearSection 1105 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8715), as in effect on the
			 day before the date of enactment of this Act, shall continue to apply through
			 the 2013 crop year with respect to all covered commodities (as defined in
			 section 1001 of that Act (7 U.S.C. 8702)) and peanuts on a farm for which the
			 irrevocable election under section 1105 of that Act is made before the date of
			 enactment of this Act.
					1104.DefinitionsIn this subtitle, subtitle B, and subtitle
			 F:
					(1)Actual crop revenueThe term actual crop revenue,
			 with respect to a covered commodity for a crop year, means the amount
			 determined by the Secretary under section 1105(c)(3).
					(2)Agriculture risk coverage
			 guaranteeThe term
			 agriculture risk coverage guarantee, with respect to a covered
			 commodity for a crop year, means the amount determined by the Secretary under
			 section 1105(c)(4).
					(3)Agriculture risk coverage
			 paymentThe term
			 agriculture risk coverage payment means a payment under section
			 1105(c).
					(4)Average individual yieldThe term average individual
			 yield means the yield reported by a producer for purposes of subtitle A
			 of the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.), to the maximum
			 extent practicable.
					(5)County coverageFor the purposes of agriculture risk
			 coverage under section 1105, the term county coverage means
			 coverage determined using the total quantity of all acreage in a county of the
			 covered commodity that is planted or prevented from being planted for harvest
			 by a producer with the yield determined by the average county yield described
			 in subsection (c) of that section.
					(6)Covered commodity
						(A)In generalThe term covered commodity
			 means wheat, corn, grain sorghum, barley, oats, long grain rice, medium grain
			 rice, pulse crops, soybeans, other oilseeds, and peanuts.
						(B)PopcornThe Secretary—
							(i)shall study the feasibility of including
			 popcorn as a covered commodity by 2014; and
							(ii)if the Secretary determines it to be
			 feasible, shall designate popcorn as a covered commodity.
							(7)Eligible
			 acres
						(A)In
			 generalExcept as provided in subparagraphs (B) through (D), the
			 term eligible acres means all acres planted or prevented from
			 being planted to all covered commodities on a farm in any crop year.
						(B)MaximumExcept
			 as provided in (C), the total quantity of eligible acres on a farm determined
			 under subparagraph (A) shall not exceed the average total acres planted or
			 prevented from being planted to covered commodities and upland cotton on the
			 farm for the 2009 through 2012 crop years, as determined by the
			 Secretary.
						(C)AdjustmentThe
			 Secretary shall provide for an adjustment, as appropriate, in the eligible
			 acres for covered commodities for a farm if any of the following circumstances
			 occurs:
							(i)If
			 a conservation reserve contract for a farm in a county entered into under
			 section 1231 of the Food Security Act of 1985 (16 U.S.C. 3831) expires or is
			 voluntarily terminated or cropland is released from coverage under a
			 conservation reserve contract, the Secretary shall provide for an adjustment,
			 as appropriate, in the eligible acres for the farm to a total quantity that is
			 the higher of—
								(I)the total base
			 acreage for the farm, less any upland cotton base acreage, that was suspended
			 during the conservation reserve contract; or
								(II)the product
			 obtained by multiplying—
									(aa)the
			 average proportion that—
										(AA)the total number
			 of acres planted to covered commodities and upland cotton in the county for
			 crop years 2009 through 2012; bears to
										(BB)the total number
			 of all acres of covered commodities, grassland, and upland cotton acres in the
			 county for the same crop years; by
										(bb)the
			 total acres for which coverage has expired, voluntarily terminated, or been
			 released under the conservation reserve contract.
									(ii)The producer has
			 eligible oilseed acreage as the result of the Secretary designating additional
			 oilseeds, which shall be determined in the same manner as eligible oilseed
			 acreage under section 1101(a)(1)(D) of the Food, Conservation, and Energy Act
			 of 2008 (7 U.S.C. 8711(a)(1)(D)).
							(iii)The producer
			 has any acreage not cropped during the 2009 through 2012 crop years, but placed
			 into an established rotation practice for the purposes of enriching land or
			 conserving moisture for subsequent crop years, including summer fallow, as
			 determined by the Secretary.
							(D)ExclusionThe
			 term eligible acres does not include any crop subsequently planted
			 during the same crop year on the same land for which the first crop is eligible
			 for payments under this subtitle, unless the crop was planted in an area
			 approved for double cropping, as determined by the Secretary.
						(8)Extra long
			 staple cottonThe term extra long staple cotton
			 means cotton that—
						(A)is produced from
			 pure strain varieties of the Barbadense species or any hybrid of the species,
			 or other similar types of extra long staple cotton, designated by the
			 Secretary, having characteristics needed for various end uses for which United
			 States upland cotton is not suitable and grown in irrigated cotton-growing
			 regions of the United States designated by the Secretary or other areas
			 designated by the Secretary as suitable for the production of the varieties or
			 types; and
						(B)is ginned on a
			 roller-type gin or, if authorized by the Secretary, ginned on another type gin
			 for experimental purposes.
						(9)Individual
			 coverageFor purposes of agriculture risk coverage under section
			 1105, the term individual coverage means coverage determined using
			 the total quantity of all acreage in a county of the covered commodity that is
			 planted or prevented from being planted for harvest by a producer with the
			 yield determined by the average individual yield of the producer described in
			 subsection (c) of that section.
					(10)Medium grain
			 riceThe term medium grain rice includes short grain
			 rice.
					(11)Midseason
			 priceThe term midseason price means the applicable
			 national average market price received by producers for the first 5 months of
			 the applicable marketing year, as determined by the Secretary.
					(12)Other
			 oilseedThe term other oilseed means a crop of
			 sunflower seed, rapeseed, canola, safflower, flaxseed, mustard seed, crambe,
			 sesame seed, or any oilseed designated by the Secretary.
					(13)Producer
						(A)In
			 generalThe term producer means an owner, operator,
			 landlord, tenant, or sharecropper that shares in the risk of producing a crop
			 and is entitled to share in the crop available for marketing from the farm, or
			 would have shared had the crop been produced.
						(B)Hybrid
			 seedIn determining whether a grower of hybrid seed is a
			 producer, the Secretary shall—
							(i)not
			 take into consideration the existence of a hybrid seed contract; and
							(ii)ensure that
			 program requirements do not adversely affect the ability of the grower to
			 receive a payment under this title.
							(14)Pulse
			 cropThe term pulse crop means dry peas, lentils,
			 small chickpeas, and large chickpeas.
					(15)StateThe
			 term State means—
						(A)a State;
						(B)the District of
			 Columbia;
						(C)the Commonwealth
			 of Puerto Rico; and
						(D)any other
			 territory or possession of the United States.
						(16)Transitional
			 yieldThe term transitional yield has the meaning
			 given the term in section 502(b) of the Federal Crop Insurance Act (7 U.S.C.
			 1502(b)).
					(17)United
			 StatesThe term United States, when used in a
			 geographical sense, means all of the States.
					(18)United States
			 premium factorThe term United States Premium Factor
			 means the percentage by which the difference in the United States loan schedule
			 premiums for Strict Middling (SM) 11/8-inch upland cotton
			 and for Middling (M) 13/32-inch upland cotton exceeds the
			 difference in the applicable premiums for comparable international
			 qualities.
					1105.Agriculture
			 risk coverage
					(a)Payments
			 requiredIf the Secretary determines that payments are required
			 under subsection (c), the Secretary shall make payments for each covered
			 commodity available to producers in accordance with this section.
					(b)Coverage
			 election
						(1)In
			 generalFor the period of crop years 2014 through 2018, the
			 producers shall make a 1-time, irrevocable election to receive—
							(A)individual
			 coverage under this section, as determined by the Secretary; or
							(B)in the case of a
			 county with sufficient data (as determined by the Secretary), county coverage
			 under this section.
							(2)Effect of
			 electionThe election made under paragraph (1) shall be binding
			 on the producers making the election, regardless of covered commodities
			 planted, and applicable to all acres under the operational control of the
			 producers, in a manner that—
							(A)acres brought
			 under the operational control of the producers after the election are included;
			 and
							(B)acres no longer
			 under the operational control of the producers after the election are no longer
			 subject to the election of the producers but become subject to the election of
			 the subsequent producers.
							(3)Duties of the
			 SecretaryThe Secretary shall ensure that producers are precluded
			 from taking any action, including reconstitution, transfer, or other similar
			 action, that would have the effect of altering or reversing the election made
			 under paragraph (1).
						(c)Agriculture
			 risk coverage
						(1)PaymentsThe
			 Secretary shall make agriculture risk coverage payments available under this
			 subsection for each of the 2014 through 2018 crop years if the Secretary
			 determines that—
							(A)the actual crop
			 revenue for the crop year for the covered commodity; is less than
							(B)the agriculture
			 risk coverage guarantee for the crop year for the covered commodity.
							(2)Time for
			 paymentsIf the Secretary determines under this subsection that
			 agriculture risk coverage payments are required to be made for the covered
			 commodity, the agriculture risk coverage payments shall be made as soon as
			 practicable thereafter.
						(3)Actual crop
			 revenueThe amount of the actual crop revenue for a crop year of
			 a covered commodity shall be equal to the product obtained by
			 multiplying—
							(A)(i)in the case of
			 individual coverage, the actual average individual yield for the covered
			 commodity, as determined by the Secretary; or
								(ii)in the case of county coverage,
			 the actual average yield for the county for the covered commodity, as
			 determined by the Secretary; and
								(B)the higher
			 of—
								(i)the
			 midseason price; or
								(ii)if
			 applicable, the national marketing assistance loan rate for the covered
			 commodity under subtitle B.
								(4)Agriculture
			 risk coverage guarantee
							(A)In
			 generalThe agriculture risk coverage guarantee for a crop year
			 for a covered commodity shall equal 89 percent of the benchmark revenue.
							(B)Benchmark
			 revenue
								(i)In
			 generalThe benchmark revenue shall be the product obtained by
			 multiplying—
									(I)(aa)in the case of
			 individual coverage, subject to clause (ii), the average individual yield, as
			 determined by the Secretary, for the most recent 5 crop years, excluding each
			 of the crop years with the highest and lowest yields; or
										(bb)in the case of county coverage, the
			 average county yield, as determined by the Secretary, for the most recent 5
			 crop years, excluding each of the crop years with the highest and lowest
			 yields; and
										(II)subject to
			 clause (iii), the average national marketing year average price for the most
			 recent 5 crop years, excluding each of the crop years with the highest and
			 lowest prices.
									(ii)Use of
			 transitional yieldsIf the yield determined under clause
			 (i)(I)(aa)—
									(I)for the 2013 crop
			 year or any prior crop year, is less than 60 percent of the applicable
			 transitional yield, the Secretary shall use 60 percent of the applicable
			 transitional yield for that crop year; and
									(II)for the 2014
			 crop year and any subsequent crop year, is less than 70 percent of the
			 applicable transitional yield, the Secretary shall use 70 percent of the
			 applicable transitional yield for that crop year.
									(iii)Special rule
			 for rice and peanutsIf the national marketing year average price
			 under clause (i)(II) for any of the applicable crop years is lower than the
			 price for the covered commodity listed below, the Secretary shall use the
			 following price for that crop year:
									(I)For long grain
			 rice, $13.00 per hundredweight.
									(II)For medium grain
			 rice, $13.00 per hundredweight.
									(III)For peanuts,
			 $530.00 per ton.
									(5)Payment
			 rateThe payment rate for each covered commodity shall be equal
			 to the lesser of—
							(A)the amount
			 that—
								(i)the
			 agriculture risk coverage guarantee for the covered commodity; exceeds
								(ii)the actual crop
			 revenue for the crop year of the covered commodity; or
								(B)10 percent of the
			 benchmark revenue for the crop year of the covered commodity.
							(6)Payment
			 amountIf agriculture risk coverage payments under this
			 subsection are required to be paid for any of the 2014 through 2018 crop years
			 of a covered commodity, the amount of the agriculture risk coverage payment for
			 the crop year shall be equal to the product obtained by multiplying—
							(A)the payment rate
			 under paragraph (5); and
							(B)(i)in the case of
			 individual coverage the sum of—
									(I)65 percent of the planted eligible acres
			 of the covered commodity; and
									(II)45 percent of the eligible acres that
			 were prevented from being planted to the covered commodity; or
									(ii)in the case of county
			 coverage—
									(I)80 percent of the planted eligible acres
			 of the covered commodity; and
									(II)45 percent of the eligible acres that
			 were prevented from being planted to the covered commodity.
									(7)Duties of the
			 SecretaryIn carrying out the program under this subsection, the
			 Secretary shall—
							(A)to the maximum
			 extent practicable, use all available information and analysis to check for
			 anomalies in the determination of payments under the program;
							(B)to the maximum
			 extent practicable, calculate a separate actual crop revenue and agriculture
			 risk coverage guarantee for irrigated and nonirrigated covered
			 commodities;
							(C)differentiate by
			 type or class the national average price of—
								(i)sunflower
			 seeds;
								(ii)barley, using
			 malting barley values; and
								(iii)wheat;
			 and
								(D)assign a yield
			 for each acre planted or prevented from being planted for the crop year for the
			 covered commodity on the basis of the yield history of representative farms in
			 the State, region, or crop reporting district, as determined by the Secretary,
			 if the Secretary cannot establish the yield as determined under paragraph
			 (3)(A)(ii) or (4)(B)(i) or if the yield determined under paragraph (3)(A)(ii)
			 or (4) is an unrepresentative average yield for the covered commodity as
			 determined by the Secretary.
							1106.Producer
			 agreement required as condition of provision of payments
					(a)Compliance with
			 certain requirements
						(1)RequirementsBefore
			 the producers on a farm may receive agriculture risk coverage payments, the
			 producers shall agree, during the crop year for which the payments are made and
			 in exchange for the payments—
							(A)to comply with
			 applicable conservation requirements under subtitle B of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3811 et seq.);
							(B)to comply with
			 applicable wetland protection requirements under subtitle C of title XII of
			 that Act (16 U.S.C. 3821 et seq.);
							(C)to use the land
			 on the farm for an agricultural or conserving use in a quantity equal to the
			 attributable eligible acres of the farm, and not for a nonagricultural
			 commercial, industrial, or residential use, as determined by the Secretary;
			 and
							(D)to effectively
			 control noxious weeds and otherwise maintain the land in accordance with sound
			 agricultural practices, as determined by the Secretary, if the agricultural or
			 conserving use involves the noncultivation of any portion of the land referred
			 to in subparagraph (C).
							(2)ComplianceThe
			 Secretary may issue such rules as the Secretary considers necessary to ensure
			 producer compliance with the requirements of paragraph (1).
						(3)ModificationAt
			 the request of the transferee or owner, the Secretary may modify the
			 requirements of this subsection if the modifications are consistent with the
			 objectives of this subsection, as determined by the Secretary.
						(b)Transfer or
			 change of interest in farm
						(1)Termination
							(A)In
			 generalExcept as provided in paragraph (2), a transfer of (or
			 change in) the interest of the producers on a farm for which agriculture risk
			 coverage payments are made shall result in the termination of the agriculture
			 risk coverage payments, unless the transferee or owner of the acreage agrees to
			 assume all obligations under subsection (a).
							(B)Effective
			 dateThe termination shall take effect on the date determined by
			 the Secretary.
							(2)ExceptionIf
			 a producer entitled to an agriculture risk coverage payment dies, becomes
			 incompetent, or is otherwise unable to receive the payment, the Secretary shall
			 make the payment, in accordance with rules issued by the Secretary.
						(c)Reports
						(1)Acreage
			 reportsAs a condition on the receipt of any benefits under this
			 subtitle or subtitle B, the Secretary shall require producers on a farm to
			 submit to the Secretary annual acreage reports with respect to all cropland on
			 the farm.
						(2)Production
			 reportsAs a condition on the receipt of any benefits under
			 section 1105, the Secretary shall require producers on a farm to submit to the
			 Secretary annual production reports with respect to all covered commodities
			 produced on the farm.
						(3)PenaltiesNo
			 penalty with respect to benefits under this subtitle or subtitle B shall be
			 assessed against the producers on a farm for an inaccurate acreage or
			 production report unless the producers on the farm knowingly and willfully
			 falsified the acreage or production report.
						(4)Data
			 reportingTo the maximum extent practicable, the Secretary shall
			 use data reported by the producer pursuant to requirements under the Federal
			 Crop Insurance Act (7 U.S.C. 1501 et seq.) to meet the obligations described in
			 paragraphs (1) and (2), without additional submissions to the
			 Department.
						(d)Tenants and
			 sharecroppersIn carrying out this subtitle, the Secretary shall
			 provide adequate safeguards to protect the interests of tenants and
			 sharecroppers.
					1107.Period of
			 effectivenessSections 1104
			 through 1106 shall be effective beginning with the 2014 crop year of each
			 covered commodity through the 2018 crop year.
				1108.Adjusted
			 gross income limitation for conservation programsSection 1001D(b)(2)(A) of the Food Security
			 Act of 1985 (7 U.S.C. 1308–3a(b)(2)(A)) is amended—
					(1)by striking
			 Limits.— and all that follows through
			 clause (ii), and inserting Limits.—Notwithstanding any
			 other provision of law,; and
					(2)by striking
			 clause (ii).
					BMarketing
			 assistance loans and loan deficiency payments
				1201.Availability
			 of nonrecourse marketing assistance loans for loan commodities
					(a)Definition of
			 loan commodityIn this subtitle, the term loan
			 commodity means wheat, corn, grain sorghum, barley, oats, upland cotton,
			 extra long staple cotton, long grain rice, medium grain rice, peanuts,
			 soybeans, other oilseeds, graded wool, nongraded wool, mohair, honey, dry peas,
			 lentils, small chickpeas, and large chickpeas.
					(b)Nonrecourse
			 loans available
						(1)In
			 generalFor each of the 2014 through 2018 crops of each loan
			 commodity, the Secretary shall make available to producers on a farm
			 nonrecourse marketing assistance loans for loan commodities produced on the
			 farm.
						(2)Terms and
			 conditionsThe marketing assistance loans shall be made under
			 terms and conditions that are prescribed by the Secretary and at the loan rate
			 established under section 1202 for the loan commodity.
						(c)Eligible
			 productionThe producers on a farm shall be eligible for a
			 marketing assistance loan under subsection (b) for any quantity of a loan
			 commodity produced on the farm.
					(d)Compliance with
			 conservation and wetlands requirements
						(1)RequirementsBefore
			 the producers on a farm may receive a marketing assistance loan or any other
			 payment or benefit under this subtitle, the producers shall agree, for the crop
			 year for which the payments are made and in exchange for the payments—
							(A)to comply with
			 applicable conservation requirements under subtitle B of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3811 et seq.);
							(B)to comply with
			 applicable wetland protection requirements under subtitle C of title XII of
			 that Act (16 U.S.C. 3821 et seq.);
							(C)to use the land
			 on the farm for an agricultural or conserving use in a quantity equal to the
			 attributable eligible acres of the farm, and not for a nonagricultural
			 commercial, industrial, or residential use, as determined by the Secretary;
			 and
							(D)to effectively
			 control noxious weeds and otherwise maintain the land in accordance with sound
			 agricultural practices, as determined by the Secretary, if the agricultural or
			 conserving use involves the noncultivation of any portion of the land referred
			 to in subparagraph (C).
							(2)ComplianceThe
			 Secretary may issue such rules as the Secretary considers necessary to ensure
			 producer compliance with paragraph (1).
						(3)ModificationAt
			 the request of a transferee or owner, the Secretary may modify the requirements
			 of this subsection if the modifications are consistent with the purposes of
			 this subsection, as determined by the Secretary.
						(e)Special rules
			 for peanuts
						(1)In
			 generalThis subsection shall apply only to producers of
			 peanuts.
						(2)Options for
			 obtaining loanA marketing assistance loan under this section,
			 and loan deficiency payments under section 1205, may be obtained at the option
			 of the producers on a farm through—
							(A)a designated
			 marketing association or marketing cooperative of producers that is approved by
			 the Secretary; or
							(B)the Farm Service
			 Agency.
							(3)Storage of loan
			 peanutsAs a condition on the approval by the Secretary of an
			 individual or entity to provide storage for peanuts for which a marketing
			 assistance loan is made under this section, the individual or entity shall
			 agree—
							(A)to provide the
			 storage on a nondiscriminatory basis; and
							(B)to comply with
			 such additional requirements as the Secretary considers appropriate to
			 accomplish the purposes of this section and promote fairness in the
			 administration of the benefits of this section.
							(4)Storage,
			 handling, and associated costs
							(A)In
			 generalTo ensure proper storage of peanuts for which a loan is
			 made under this section, the Secretary shall pay handling and other associated
			 costs (other than storage costs) incurred at the time at which the peanuts are
			 placed under loan, as determined by the Secretary.
							(B)Redemption and
			 forfeitureThe Secretary shall—
								(i)require the
			 repayment of handling and other associated costs paid under subparagraph (A)
			 for all peanuts pledged as collateral for a loan that is redeemed under this
			 section; and
								(ii)pay storage,
			 handling, and other associated costs for all peanuts pledged as collateral that
			 are forfeited under this section.
								(5)MarketingA
			 marketing association or cooperative may market peanuts for which a loan is
			 made under this section in any manner that conforms to consumer needs,
			 including the separation of peanuts by type and quality.
						(6)Reimbursable
			 agreements and payment of administrative expensesThe Secretary
			 may implement any reimbursable agreements or provide for the payment of
			 administrative expenses under this subsection only in a manner that is
			 consistent with those activities in regard to other loan commodities.
						1202.Loan rates
			 for nonrecourse marketing assistance loans
					(a)In
			 generalFor purposes of each of the 2014 through 2018 crop years,
			 the loan rate for a marketing assistance loan under section 1201 for a loan
			 commodity shall be equal to the following:
						(1)In the case of
			 wheat, $2.94 per bushel.
						(2)In the case of
			 corn, $1.95 per bushel.
						(3)In the case of
			 grain sorghum, $1.95 per bushel.
						(4)In the case of
			 barley, $1.95 per bushel.
						(5)In the case of
			 oats, $1.39 per bushel.
						(6)In the case of
			 base quality of upland cotton, for the 2013 and each subsequent crop year, the
			 simple average of the adjusted prevailing world price for the 2 immediately
			 preceding marketing years, as determined by the Secretary and announced October
			 1 preceding the next domestic plantings, but in no case less than $0.47 per
			 pound or more than $0.52 per pound.
						(7)In the case of
			 extra long staple cotton, $0.7977 per pound.
						(8)In the case of
			 long grain rice, $6.50 per hundredweight.
						(9)In the case of
			 medium grain rice, $6.50 per hundredweight.
						(10)In the case of
			 soybeans, $5.00 per bushel.
						(11)In the case of
			 other oilseeds, $10.09 per hundredweight for each of the following kinds of
			 oilseeds:
							(A)Sunflower
			 seed.
							(B)Rapeseed.
							(C)Canola.
							(D)Safflower.
							(E)Flaxseed.
							(F)Mustard
			 seed.
							(G)Crambe.
							(H)Sesame
			 seed.
							(I)Other oilseeds
			 designated by the Secretary.
							(12)In the case of
			 dry peas, $5.40 per hundredweight.
						(13)In the case of
			 lentils, $11.28 per hundredweight.
						(14)In the case of
			 small chickpeas, $7.43 per hundredweight.
						(15)In the case of
			 large chickpeas, $11.28 per hundredweight.
						(16)In the case of
			 graded wool, $1.15 per pound.
						(17)In the case of
			 nongraded wool, $0.40 per pound.
						(18)In the case of
			 mohair, $4.20 per pound.
						(19)In the case of
			 honey, $0.69 per pound.
						(20)In the case of
			 peanuts, $355 per ton.
						(b)Single county
			 loan rate for other oilseedsThe Secretary shall establish a
			 single loan rate in each county for each kind of other oilseeds described in
			 subsection (a)(11).
					1203.Term of
			 loans
					(a)Term of
			 loanIn the case of each loan commodity, a marketing assistance
			 loan under section 1201 shall have a term of 9 months beginning on the first
			 day of the first month after the month in which the loan is made.
					(b)Extensions
			 prohibitedThe Secretary may not extend the term of a marketing
			 assistance loan for any loan commodity.
					1204.Repayment of
			 loans
					(a)General
			 ruleThe Secretary shall permit the producers on a farm to repay
			 a marketing assistance loan under section 1201 for a loan commodity (other than
			 upland cotton, long grain rice, medium grain rice, extra long staple cotton,
			 peanuts and confectionery and each other kind of sunflower seed (other than oil
			 sunflower seed)) at a rate that is the lesser of—
						(1)the loan rate
			 established for the commodity under section 1202, plus interest (determined in
			 accordance with section 163 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7283));
						(2)a rate (as
			 determined by the Secretary) that—
							(A)is calculated
			 based on average market prices for the loan commodity during the preceding
			 30-day period; and
							(B)will minimize
			 discrepancies in marketing loan benefits across State boundaries and across
			 county boundaries; or
							(3)a rate that the
			 Secretary may develop using alternative methods for calculating a repayment
			 rate for a loan commodity that the Secretary determines will—
							(A)minimize
			 potential loan forfeitures;
							(B)minimize the
			 accumulation of stocks of the commodity by the Federal Government;
							(C)minimize the cost
			 incurred by the Federal Government in storing the commodity;
							(D)allow the
			 commodity produced in the United States to be marketed freely and
			 competitively, both domestically and internationally; and
							(E)minimize
			 discrepancies in marketing loan benefits across State boundaries and across
			 county boundaries.
							(b)Repayment rates
			 for upland cotton, long grain rice, and medium grain riceThe
			 Secretary shall permit producers to repay a marketing assistance loan under
			 section 1201 for upland cotton, long grain rice, and medium grain rice at a
			 rate that is the lesser of—
						(1)the loan rate
			 established for the commodity under section 1202, plus interest (determined in
			 accordance with section 163 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7283)); or
						(2)the prevailing
			 world market price for the commodity, as determined and adjusted by the
			 Secretary in accordance with this section.
						(c)Repayment rates
			 for extra long staple cottonRepayment of a marketing assistance
			 loan for extra long staple cotton shall be at the loan rate established for the
			 commodity under section 1202, plus interest (determined in accordance with
			 section 163 of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7283)).
					(d)Prevailing
			 world market priceFor purposes of this section, the Secretary
			 shall prescribe by regulation—
						(1)a formula to
			 determine the prevailing world market price for each of upland cotton, long
			 grain rice, and medium grain rice; and
						(2)a mechanism by
			 which the Secretary shall announce periodically those prevailing world market
			 prices.
						(e)Adjustment of
			 prevailing world market price for upland cotton, long grain rice, and medium
			 grain rice
						(1)RiceThe
			 prevailing world market price for long grain rice and medium grain rice
			 determined under subsection (d) shall be adjusted to United States quality and
			 location.
						(2)CottonThe
			 prevailing world market price for upland cotton determined under subsection
			 (d)—
							(A)shall be adjusted
			 to United States quality and location, with the adjustment to include—
								(i)a
			 reduction equal to any United States Premium Factor for upland cotton of a
			 quality higher than Middling (M) 13/32-inch; and
								(ii)the average
			 costs to market the commodity, including average transportation costs, as
			 determined by the Secretary; and
								(B)may be further
			 adjusted, during the period beginning on the date of enactment of this Act and
			 ending on July 31, 2018, if the Secretary determines the adjustment is
			 necessary—
								(i)to
			 minimize potential loan forfeitures;
								(ii)to
			 minimize the accumulation of stocks of upland cotton by the Federal
			 Government;
								(iii)to ensure that
			 upland cotton produced in the United States can be marketed freely and
			 competitively, both domestically and internationally; and
								(iv)to
			 ensure an appropriate transition between current-crop and forward-crop price
			 quotations, except that the Secretary may use forward-crop price quotations
			 prior to July 31 of a marketing year only if—
									(I)there are
			 insufficient current-crop price quotations; and
									(II)the forward-crop
			 price quotation is the lowest such quotation available.
									(3)Guidelines for
			 additional adjustmentsIn making adjustments under this
			 subsection, the Secretary shall establish a mechanism for determining and
			 announcing the adjustments in order to avoid undue disruption in the United
			 States market.
						(f)Repayment rates
			 for confectionery and other kinds of sunflower seedsThe
			 Secretary shall permit the producers on a farm to repay a marketing assistance
			 loan under section 1201 for confectionery and each other kind of sunflower seed
			 (other than oil sunflower seed) at a rate that is the lesser of—
						(1)the loan rate
			 established for the commodity under section 1202, plus interest (determined in
			 accordance with section 163 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7283)); or
						(2)the repayment
			 rate established for oil sunflower seed.
						(g)Payment of
			 cotton storage costsEffective for each of the 2014 through 2018
			 crop years, the Secretary shall make cotton storage payments available in the
			 same manner, and at the same rates as the Secretary provided storage payments
			 for the 2006 crop of cotton, except that the rates shall be reduced by 20
			 percent.
					(h)Repayment rate
			 for peanutsThe Secretary shall permit producers on a farm to
			 repay a marketing assistance loan for peanuts under subsection (a) at a rate
			 that is the lesser of—
						(1)the loan rate
			 established for peanuts under subsection (b), plus interest (determined in
			 accordance with section 163 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7283)); or
						(2)a rate that the
			 Secretary determines will—
							(A)minimize
			 potential loan forfeitures;
							(B)minimize the
			 accumulation of stocks of peanuts by the Federal Government;
							(C)minimize the cost
			 incurred by the Federal Government in storing peanuts; and
							(D)allow peanuts
			 produced in the United States to be marketed freely and competitively, both
			 domestically and internationally.
							(i)Authority To
			 temporarily adjust repayment rates
						(1)Adjustment
			 authorityIn the event of a severe disruption to marketing,
			 transportation, or related infrastructure, the Secretary may modify the
			 repayment rate otherwise applicable under this section for marketing assistance
			 loans under section 1201 for a loan commodity.
						(2)DurationAny
			 adjustment made under paragraph (1) in the repayment rate for marketing
			 assistance loans for a loan commodity shall be in effect on a short-term and
			 temporary basis, as determined by the Secretary.
						1205.Loan
			 deficiency payments
					(a)Availability of
			 loan deficiency payments
						(1)In
			 generalExcept as provided in subsection (d), the Secretary may
			 make loan deficiency payments available to producers on a farm that, although
			 eligible to obtain a marketing assistance loan under section 1201 with respect
			 to a loan commodity, agree to forgo obtaining the loan for the commodity in
			 return for loan deficiency payments under this section.
						(2)Unshorn pelts,
			 hay, and silage
							(A)Marketing
			 assistance loansSubject to subparagraph (B), nongraded wool in
			 the form of unshorn pelts and hay and silage derived from a loan commodity are
			 not eligible for a marketing assistance loan under section 1201.
							(B)Loan deficiency
			 paymentEffective for the 2014 through 2018 crop years, the
			 Secretary may make loan deficiency payments available under this section to
			 producers on a farm that produce unshorn pelts or hay and silage derived from a
			 loan commodity.
							(b)ComputationA
			 loan deficiency payment for a loan commodity or commodity referred to in
			 subsection (a)(2) shall be equal to the product obtained by multiplying—
						(1)the payment rate
			 determined under subsection (c) for the commodity; by
						(2)the quantity of
			 the commodity produced by the eligible producers, excluding any quantity for
			 which the producers obtain a marketing assistance loan under section
			 1201.
						(c)Payment
			 rate
						(1)In
			 generalIn the case of a loan commodity, the payment rate shall
			 be the amount by which—
							(A)the loan rate
			 established under section 1202 for the loan commodity; exceeds
							(B)the rate at which
			 a marketing assistance loan for the loan commodity may be repaid under section
			 1204.
							(2)Unshorn
			 peltsIn the case of unshorn pelts, the payment rate shall be the
			 amount by which—
							(A)the loan rate
			 established under section 1202 for ungraded wool; exceeds
							(B)the rate at which
			 a marketing assistance loan for ungraded wool may be repaid under section
			 1204.
							(3)Hay and
			 silageIn the case of hay or silage derived from a loan
			 commodity, the payment rate shall be the amount by which—
							(A)the loan rate
			 established under section 1202 for the loan commodity from which the hay or
			 silage is derived; exceeds
							(B)the rate at which
			 a marketing assistance loan for the loan commodity may be repaid under section
			 1204.
							(d)Exception for
			 extra long staple cottonThis section shall not apply with
			 respect to extra long staple cotton.
					(e)Effective date
			 for payment rate determinationThe Secretary shall determine the
			 amount of the loan deficiency payment to be made under this section to the
			 producers on a farm with respect to a quantity of a loan commodity or commodity
			 referred to in subsection (a)(2) using the payment rate in effect under
			 subsection (c) as of the date the producers request the payment.
					1206.Payments in
			 lieu of loan deficiency payments for grazed acreage
					(a)Eligible
			 producers
						(1)In
			 generalEffective for the 2014 through 2018 crop years, in the
			 case of a producer that would be eligible for a loan deficiency payment under
			 section 1205 for wheat, barley, or oats, but that elects to use acreage planted
			 to the wheat, barley, or oats for the grazing of livestock, the Secretary shall
			 make a payment to the producer under this section if the producer enters into
			 an agreement with the Secretary to forgo any other harvesting of the wheat,
			 barley, or oats on that acreage.
						(2)Grazing of
			 triticale acreageEffective for the 2014 through 2018 crop years,
			 with respect to a producer on a farm that uses acreage planted to triticale for
			 the grazing of livestock, the Secretary shall make a payment to the producer
			 under this section if the producer enters into an agreement with the Secretary
			 to forgo any other harvesting of triticale on that acreage.
						(b)Payment
			 amount
						(1)In
			 generalThe amount of a payment made under this section to a
			 producer on a farm described in subsection (a)(1) shall be equal to the amount
			 determined by multiplying—
							(A)the loan
			 deficiency payment rate determined under section 1205(c) in effect, as of the
			 date of the agreement, for the county in which the farm is located; by
							(B)the payment
			 quantity determined by multiplying—
								(i)the
			 quantity of the grazed acreage on the farm with respect to which the producer
			 elects to forgo harvesting of wheat, barley, or oats; and
								(ii)(I)the yield in effect for
			 the calculation of agriculture risk coverage payments under subtitle A with
			 respect to that loan commodity on the farm; or
									(II)in the case of a farm without a payment
			 yield for that loan commodity, an appropriate yield established by the
			 Secretary.
									(2)Grazing of
			 triticale acreageThe amount of a payment made under this section
			 to a producer on a farm described in subsection (a)(2) shall be equal to the
			 amount determined by multiplying—
							(A)the loan
			 deficiency payment rate determined under section 1205(c) in effect for wheat,
			 as of the date of the agreement, for the county in which the farm is located;
			 by
							(B)the payment
			 quantity determined by multiplying—
								(i)the
			 quantity of the grazed acreage on the farm with respect to which the producer
			 elects to forgo harvesting of triticale; and
								(ii)(I)the yield in effect for
			 the calculation of agriculture risk coverage payments under subtitle A with
			 respect to wheat on the farm; or
									(II)in the case of a farm without a payment
			 yield for wheat, an appropriate yield established by the Secretary in a manner
			 consistent with section 1102 of the Food, Conservation, and Energy Act of 2008
			 (7 U.S.C. 8712).
									(c)Time, manner,
			 and availability of payment
						(1)Time and
			 mannerA payment under this section shall be made at the same
			 time and in the same manner as loan deficiency payments are made under section
			 1205.
						(2)Availability
							(A)In
			 generalThe Secretary shall establish an availability period for
			 the payments authorized by this section.
							(B)Certain
			 commoditiesIn the case of wheat, barley, and oats, the
			 availability period shall be consistent with the availability period for the
			 commodity established by the Secretary for marketing assistance loans
			 authorized by this subtitle.
							(d)Prohibition on
			 crop insurance indemnity or noninsured crop assistanceA 2014
			 through 2018 crop of wheat, barley, oats, or triticale planted on acreage that
			 a producer elects, in the agreement required by subsection (a), to use for the
			 grazing of livestock in lieu of any other harvesting of the crop shall not be
			 eligible for an indemnity under a policy or plan of insurance authorized under
			 the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or noninsured crop
			 assistance under section 196 of the Federal Agriculture Improvement and Reform
			 Act of 1996 (7 U.S.C. 7333).
					1207.Special
			 competitive provisions for extra long staple cotton
					(a)Competitiveness
			 programNotwithstanding any other provision of law, during the
			 period beginning on the date of enactment of this Act through July 31, 2018,
			 the Secretary shall carry out a program—
						(1)to maintain and
			 expand the domestic use of extra long staple cotton produced in the United
			 States;
						(2)to increase
			 exports of extra long staple cotton produced in the United States; and
						(3)to ensure that
			 extra long staple cotton produced in the United States remains competitive in
			 world markets.
						(b)Payments under
			 program; triggerUnder the program, the Secretary shall make
			 payments available under this section whenever—
						(1)for a consecutive
			 4-week period, the world market price for the lowest priced competing growth of
			 extra long staple cotton (adjusted to United States quality and location and
			 for other factors affecting the competitiveness of such cotton), as determined
			 by the Secretary, is below the prevailing United States price for a competing
			 growth of extra long staple cotton; and
						(2)the lowest priced
			 competing growth of extra long staple cotton (adjusted to United States quality
			 and location and for other factors affecting the competitiveness of such
			 cotton), as determined by the Secretary, is less than 134 percent of the loan
			 rate for extra long staple cotton.
						(c)Eligible
			 recipientsThe Secretary shall make payments available under this
			 section to domestic users of extra long staple cotton produced in the United
			 States and exporters of extra long staple cotton produced in the United States
			 that enter into an agreement with the Commodity Credit Corporation to
			 participate in the program under this section.
					(d)Payment
			 amountPayments under this section shall be based on the amount
			 of the difference in the prices referred to in subsection (b)(1) during the
			 fourth week of the consecutive 4-week period multiplied by the amount of
			 documented purchases by domestic users and sales for export by exporters made
			 in the week following such a consecutive 4-week period.
					1208.Availability
			 of recourse loans for high moisture feed grains and seed cotton
					(a)High moisture
			 feed grains
						(1)Definition of
			 high moisture stateIn this subsection, the term high
			 moisture state means corn or grain sorghum having a moisture content in
			 excess of Commodity Credit Corporation standards for marketing assistance loans
			 made by the Secretary under section 1201.
						(2)Recourse loans
			 availableFor each of the 2014 through 2018 crops of corn and
			 grain sorghum, the Secretary shall make available recourse loans, as determined
			 by the Secretary, to producers on a farm that—
							(A)normally harvest
			 all or a portion of their crop of corn or grain sorghum in a high moisture
			 state;
							(B)present—
								(i)certified scale
			 tickets from an inspected, certified commercial scale, including a licensed
			 warehouse, feedlot, feed mill, distillery, or other similar entity approved by
			 the Secretary, pursuant to regulations issued by the Secretary; or
								(ii)field or other
			 physical measurements of the standing or stored crop in regions of the United
			 States, as determined by the Secretary, that do not have certified commercial
			 scales from which certified scale tickets may be obtained within reasonable
			 proximity of harvest operation;
								(C)certify that the
			 producers on the farm were the owners of the feed grain at the time of delivery
			 to, and that the quantity to be placed under loan under this subsection was in
			 fact harvested on the farm and delivered to, a feedlot, feed mill, or
			 commercial or on-farm high-moisture storage facility, or to a facility
			 maintained by the users of corn and grain sorghum in a high moisture state;
			 and
							(D)comply with
			 deadlines established by the Secretary for harvesting the corn or grain sorghum
			 and submit applications for loans under this subsection within deadlines
			 established by the Secretary.
							(3)Eligibility of
			 acquired feed grainsA loan under this subsection shall be made
			 on a quantity of corn or grain sorghum of the same crop acquired by the
			 producer equivalent to a quantity determined by multiplying—
							(A)the acreage of
			 the corn or grain sorghum in a high moisture state harvested on the farm of the
			 producer; by
							(B)the lower of the
			 actual average yield used to make payments under subtitle A or the actual yield
			 on a field, as determined by the Secretary, that is similar to the field from
			 which the corn or grain sorghum was obtained.
							(b)Recourse loans
			 available for seed cottonFor each of the 2014 through 2018 crops
			 of upland cotton and extra long staple cotton, the Secretary shall make
			 available recourse seed cotton loans, as determined by the Secretary, on any
			 production.
					(c)Repayment
			 ratesRepayment of a recourse loan made under this section shall
			 be at the loan rate established for the commodity by the Secretary, plus
			 interest (determined in accordance with section 163 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7283)).
					1209.Adjustments
			 of loans
					(a)Adjustment
			 authoritySubject to subsection (e), the Secretary may make
			 appropriate adjustments in the loan rates for any loan commodity (other than
			 cotton) for differences in grade, type, quality, location, and other
			 factors.
					(b)Manner of
			 adjustmentThe adjustments under subsection (a) shall, to the
			 maximum extent practicable, be made in such a manner that the average loan
			 level for the commodity will, on the basis of the anticipated incidence of the
			 factors, be equal to the level of support determined in accordance with this
			 subtitle and subtitles C through E.
					(c)Adjustment on
			 county basis
						(1)In
			 generalThe Secretary may establish loan rates for a crop for
			 producers in individual counties in a manner that results in the lowest loan
			 rate being 95 percent of the national average loan rate, if those loan rates do
			 not result in an increase in outlays.
						(2)ProhibitionAdjustments
			 under this subsection shall not result in an increase in the national average
			 loan rate for any year.
						(d)Adjustment in
			 loan rate for cotton
						(1)In
			 generalThe Secretary may make appropriate adjustments in the
			 loan rate for cotton for differences in quality factors.
						(2)Revisions to quality adjustments for upland
			 cotton
							(A)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall implement revisions in the administration of the
			 marketing assistance loan program for upland cotton to more accurately and
			 efficiently reflect market values for upland cotton.
							(B)Mandatory
			 revisionsRevisions under subparagraph (A) shall include—
								(i)the
			 elimination of warehouse location differentials;
								(ii)the
			 establishment of differentials for the various quality factors and staple
			 lengths of cotton based on a 3-year, weighted moving average of the weighted
			 designated spot market regions, as determined by regional production;
								(iii)the elimination
			 of any artificial split in the premium or discount between upland cotton with a
			 32 or 33 staple length due to micronaire; and
								(iv)a
			 mechanism to ensure that no premium or discount is established that exceeds the
			 premium or discount associated with a leaf grade that is 1 better than the
			 applicable color grade.
								(C)Discretionary
			 revisionsRevisions under subparagraph (A) may include—
								(i)the
			 use of non-spot market price data, in addition to spot market price data, that
			 would enhance the accuracy of the price information used in determining quality
			 adjustments under this subsection;
								(ii)adjustments in
			 the premiums or discounts associated with upland cotton with a staple length of
			 33 or above due to micronaire with the goal of eliminating any unnecessary
			 artificial splits in the calculations of the premiums or discounts; and
								(iii)such other
			 adjustments as the Secretary determines appropriate, after consultations
			 conducted in accordance with paragraph (3).
								(3)Consultation
			 with private sector
							(A)Prior to
			 revisionIn making adjustments to the loan rate for cotton
			 (including any review of the adjustments) as provided in this subsection, the
			 Secretary shall consult with representatives of the United States cotton
			 industry.
							(B)Inapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee
			 Act (5 U.S.C. App.) shall not apply to consultations under this
			 subsection.
							(4)Review of
			 adjustmentsThe Secretary may review the operation of the upland
			 cotton quality adjustments implemented pursuant to this subsection and may make
			 further revisions to the administration of the loan program for upland cotton,
			 by—
							(A)revoking or
			 revising any actions taken under paragraph (2)(B); or
							(B)revoking or
			 revising any actions taken or authorized to be taken under paragraph
			 (2)(C).
							(e)RiceThe
			 Secretary shall not make adjustments in the loan rates for long grain rice and
			 medium grain rice, except for differences in grade and quality (including
			 milling yields).
					CSugar
				1301.Sugar
			 program
					(a)Continuation of
			 current program and loan rates
						(1)SugarcaneSection
			 156(a)(5) of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7272(a)(5)) is amended by striking the 2012 crop year and
			 inserting each of the 2014 through 2018 crop years.
						(2)Sugar
			 beetsSection 156(b)(2) of the Federal Agriculture Improvement
			 and Reform Act of 1996 (7 U.S.C. 7272(b)(2)) is amended by striking
			 2012 and inserting 2018.
						(3)Effective
			 periodSection 156(i) of the Federal Agriculture Improvement and
			 Reform Act of 1996 (7 U.S.C. 7272(i)) is amended by striking
			 2012 and inserting 2018.
						(b)Flexible
			 marketing allotments for sugar
						(1)Sugar
			 estimatesSection 359b(a)(1) of the Agricultural Adjustment Act
			 of 1938 (7 U.S.C. 1359bb(a)(1)) is amended by striking 2012 and
			 inserting 2018.
						(2)Sugar import
			 quota adjustment dateSection 359k(b) of the Agricultural
			 Adjustment Act of 1938 (7 U.S.C. 1359kk(b)) is amended—
							(A)by striking
			 April
			 1 each place it appears and inserting
			 February
			 1; and
							(B)by striking
			 April 1 each place it appears and inserting February
			 1.
							(3)Effective
			 periodSection 359l(a) of the Agricultural Adjustment Act of 1938
			 (7 U.S.C. 1359ll(a)) is amended by striking 2012 and inserting
			 2018.
						DDairy
				IDairy
			 production margin protection and dairy market stabilization programs
					1401.DefinitionsIn this part:
						(1)Actual dairy
			 production marginThe term actual dairy production
			 margin means the difference between the all-milk price and the average
			 feed cost, as calculated under section 1402.
						(2)All-milk
			 priceThe term all-milk price means the average
			 price received, per hundredweight of milk, by dairy operations for all milk
			 sold to plants and dealers in the United States, as determined by the
			 Secretary.
						(3)Annual
			 production historyThe term annual production
			 history means the production history determined for a participating
			 dairy operation under section 1413(b) whenever the participating dairy
			 operation purchases supplemental production margin protection.
						(4)Average feed
			 costThe term average feed cost means the average
			 cost of feed used by a dairy operation to produce a hundredweight of milk,
			 determined under section 1402 using the sum of the following:
							(A)The product
			 determined by multiplying 1.0728 by the price of corn per bushel.
							(B)The product
			 determined by multiplying 0.00735 by the price of soybean meal per ton.
							(C)The product
			 determined by multiplying 0.0137 by the price of alfalfa hay per ton.
							(5)Basic production
			 historyThe term basic production history means the
			 production history determined for a participating dairy operation under section
			 1413(a) for provision of basic production margin protection.
						(6)Consecutive
			 2-month periodThe term consecutive 2-month period
			 refers to the 2-month period consisting of the months of January and February,
			 March and April, May and June, July and August, September and October, or
			 November and December, respectively.
						(7)Dairy
			 operation
							(A)In
			 generalThe term dairy operation means, as
			 determined by the Secretary, 1 or more dairy producers that produce and market
			 milk as a single dairy operation in which each dairy producer—
								(i)shares in the
			 pooling of resources and a common ownership structure;
								(ii)is
			 at risk in the production of milk on the dairy operation; and
								(iii)contributes
			 land, labor, management, equipment, or capital to the dairy operation.
								(B)Additional
			 ownership structuresThe Secretary shall determine additional
			 ownership structures to be covered by the definition of dairy operation.
							(8)Handler
							(A)In
			 generalThe term handler means the initial
			 individual or entity making payment to a dairy operation for milk produced in
			 the United States and marketed for commercial use.
							(B)Producer-handlerThe
			 term includes a producer-handler when the producer satisfies the
			 definition in subparagraph (A).
							(9)Participating
			 dairy operationThe term participating dairy
			 operation means a dairy operation that—
							(A)signs up under
			 section 1412 to participate in the production margin protection program under
			 subpart A; and
							(B)as a result, also
			 participates in the stabilization program under subpart B.
							(10)Production
			 margin protection programThe term production margin
			 protection program means the dairy production margin protection program
			 required by subpart A.
						(11)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
						(12)Stabilization
			 programThe term stabilization program means the
			 dairy market stabilization program required by subpart B for all participating
			 dairy operations.
						(13)Stabilization
			 program baseThe term stabilization program base,
			 with respect to a participating dairy operation, means the stabilization
			 program base calculated for the participating dairy operation under section
			 1431(b).
						(14)United
			 StatesThe term United States, in a geographical
			 sense, means the 50 States, the District of Columbia, American Samoa, Guam, the
			 Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico,
			 the Virgin Islands of the United States, and any other territory or possession
			 of the United States.
						1402.Calculation of
			 average feed cost and actual dairy production margins
						(a)Calculation of
			 average feed costThe Secretary shall calculate the national
			 average feed cost for each month using the following data:
							(1)The price of corn
			 for a month shall be the price received during that month by farmers in the
			 United States for corn, as reported in the monthly Agricultural Prices report
			 by the Secretary.
							(2)The price of soybean meal for a month shall
			 be the central Illinois price for soybean meal, as reported in the Market
			 News–Monthly Soybean Meal Price Report by the Secretary.
							(3)The price of alfalfa hay for a month shall
			 be the price received during that month by farmers in the United States for
			 alfalfa hay, as reported in the monthly Agricultural Prices report by the
			 Secretary.
							(b)Calculation of
			 actual dairy production margins
							(1)Production
			 margin protection programFor use in the production margin
			 protection program under subpart A, the Secretary shall calculate the actual
			 dairy production margin for each consecutive 2-month period by
			 subtracting—
								(A)the average feed
			 cost for that consecutive 2-month period, determined in accordance with
			 subsection (a); from
								(B)the all-milk price
			 for that consecutive 2-month period.
								(2)Stabilization
			 programFor use in the stabilization program under subpart B, the
			 Secretary shall calculate each month the actual dairy production margin for the
			 preceding month by subtracting—
								(A)the average feed
			 cost for that preceding month, determined in accordance with subsection (a);
			 from
								(B)the all-milk price
			 for that preceding month.
								(3)Time for
			 calculationsThe calculations required by paragraphs (1) and (2)
			 shall be made as soon as practicable using the full month price of the
			 applicable reference month.
							ADairy production
			 margin protection program
						1411.Establishment
			 of dairy production margin protection programEffective not later than 120 days after the
			 effective date of this subtitle, the Secretary shall establish and administer a
			 dairy production margin protection program under which participating dairy
			 operations are paid—
							(1)basic production
			 margin protection program payments under section 1414 when actual dairy
			 production margins are less than the threshold levels for such payments;
			 and
							(2)supplemental
			 production margin protection program payments under section 1415 if purchased
			 by a participating dairy operation.
							1412.Participation
			 of dairy operations in production margin protection program
							(a)EligibilityAll dairy operations in the United States
			 shall be eligible to participate in the production margin protection program,
			 except that a participating dairy operation shall be required to register with
			 the Secretary before the participating dairy operation may receive—
								(1)basic production
			 margin protection program payments under section 1414; and
								(2)if the participating dairy operation
			 purchases supplemental production margin protection under section 1415,
			 supplemental production margin protection program payments under such
			 section.
								(b)Registration
			 process
								(1)In
			 generalThe Secretary shall
			 specify the manner and form by which a participating dairy operation may
			 register to participate in the production margin protection program.
								(2)Treatment of
			 multiproducer dairy operationsIf a participating dairy operation
			 is operated by more than 1 dairy producer, all of the dairy producers of the
			 participating dairy operation shall be treated as a single dairy operation for
			 purposes of—
									(A)registration to
			 receive basic production margin protection and election to purchase
			 supplemental production margin protection;
									(B)payment of the
			 participation fee under subsection (d) and producer premiums under section
			 1415; and
									(C)participation in
			 the stabilization program under subtitle B.
									(3)Treatment of
			 producers with multiple dairy operationsIf a dairy producer
			 operates 2 or more dairy operations, each dairy operation of the producer shall
			 separately register to receive basic production margin protection and purchase
			 supplemental production margin protection and only those dairy operations so
			 registered shall be covered by the stabilization program.
								(c)Time for
			 registration
								(1)Existing dairy
			 operationsDuring the
			 15-month period beginning on the date of the initiation of the registration
			 period for the production margin protection program, a dairy operation that is
			 actively engaged as of such date may register with the Secretary—
									(A)to receive basic
			 production margin protection; and
									(B)if the dairy
			 operation elects, to purchase supplemental production margin protection.
									(2)New
			 EntrantsA dairy producer
			 that has no existing interest in a dairy operation as of the date of the
			 initiation of the registration period for the production margin protection
			 program, but that, after such date, establishes a new dairy operation, may
			 register with the Secretary during the 1-year period beginning on the date on
			 which the dairy operation first markets milk commercially—
									(A)to receive basic
			 production margin protection; and
									(B)if the dairy
			 operation elects, to purchase supplemental production margin protection.
									(d)Transition from
			 MILC to production margin protection
								(1)Definition of
			 transition periodIn this subsection, the term transition
			 period means the period during which the milk income loss program
			 established under section 1506 of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 8773) and the production margin protection program under this
			 subtitle are both in existence.
								(2)Notice of
			 availabilityNot later than
			 30 days after the date of enactment of this Act, the Secretary shall publish a
			 notice in the Federal Register to inform dairy operations of the availability
			 of basic production margin protection and supplemental production margin
			 protection, including the terms of the protection and information about the
			 option of dairy operations during the transition period to make an election
			 described in paragraph (3).
								(3)ElectionExcept as provided in paragraph (4), a
			 dairy operation may elect to participate in either the milk income loss program
			 established under section 1506 of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 8773) or the production margin protection program under this
			 subtitle for the duration of the transition period.
								(4)Transfer to
			 production margin protectionA dairy operation that elects to
			 participate in the milk income loss program established under section 1506 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8773) during the
			 transition period may, at any time, make a permanent transfer to the production
			 margin protection program.
								(e)Administration
			 fee
								(1)Administration
			 fee requiredExcept as
			 provided in paragraph (5), a participating dairy operation shall—
									(A)pay an administration fee under this
			 subsection to register to participate in the production margin protection
			 program; and
									(B)pay the administration fee annually
			 thereafter to continue to participate in the production margin protection
			 program.
									(2)Fee
			 amountThe administration fee
			 for a participating dairy operation for a calendar year shall be based on the
			 pounds of milk (in millions) marketed by the participating dairy operation in
			 the previous calendar year, as follows:
									
										
											
												Pounds Marketed (in millions)Administration Fee
												
											
											
												less than 1$100
												
												1 to 5 $250
												
												more than 5 to 10$350
												
												more than 10 to 40$1,000
												
												more than 40$2,500.
												
											
										
									
								(3)Deposit of
			 FeesAll administration fees
			 collected under this subsection shall be credited to the fund or account used
			 to cover the costs incurred to administer the production margin protection
			 program and the stabilization program and shall be available to the Secretary,
			 without further appropriation and until expended, for use or transfer as
			 provided in paragraph (4).
								(4)Use of
			 FeesThe Secretary shall use
			 administration fees collected under this subsection—
									(A)to cover
			 administrative costs of the production margin protection program and
			 stabilization program; and
									(B)to cover costs of the Department of
			 Agriculture relating to reporting of dairy market news, carrying out the
			 amendments made by section 1476, and carrying out section 273 of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1637b), to the extent funds remain
			 available after operation of subparagraph (A).
									(5)WaiverThe
			 Secretary shall waive or reduce the administration fee required under paragraph
			 (1) in the case of a limited-resource dairy operation, as defined by the
			 Secretary.
								(f)LimitationA
			 dairy operation may only participate in the production margin protection
			 program or the livestock gross margin for dairy program under the Federal Crop
			 Insurance Act (7 U.S.C. 1501 et seq.), but not both.
							1413.Production
			 history of participating dairy operations
							(a)Production
			 history for basic production margin protection
								(1)Determination
			 requiredFor purposes of
			 providing basic production margin protection, the Secretary shall determine the
			 basic production history of a participating dairy operation.
								(2)CalculationExcept as provided in paragraph (3), the
			 basic production history of a participating dairy operation for basic
			 production margin protection is equal to the highest annual milk marketings of
			 the participating dairy operation during any 1 of the 3 calendar years
			 immediately preceding the calendar year in which the participating dairy
			 operation first signed up to participate in the production margin protection
			 program.
								(3)Election by new
			 dairy operationsIn the case
			 of a participating dairy operation that has been in operation for less than a
			 year, the participating dairy operation shall elect 1 of the following methods
			 for the Secretary to determine the basic production history of the
			 participating dairy operation:
									(A)The volume of the
			 actual milk marketings for the months the participating dairy operation has
			 been in operation extrapolated to a yearly amount.
									(B)An estimate of the
			 actual milk marketings of the participating dairy operation based on the herd
			 size of the participating dairy operation relative to the national rolling herd
			 average data published by the Secretary.
									(4)No change in
			 production history for basic production margin protectionOnce the basic production history of a
			 participating dairy operation is determined under paragraph (2) or (3), the
			 basic production history shall not be subsequently changed for purposes of
			 determining the amount of any basic production margin protection payments for
			 the participating dairy operation made under section 1414.
								(b)Annual
			 production history for supplemental production margin protection
								(1)Determination
			 requiredFor purposes of
			 providing supplemental production margin protection for a participating dairy
			 operation that purchases supplemental production margin protection for a year
			 under section 1415, the Secretary shall determine the annual production history
			 of the participating dairy operation under paragraph (2).
								(2)CalculationThe annual production history of a
			 participating dairy operation for a year is equal to the actual milk marketings
			 of the participating dairy operation during the preceding calendar year.
								(3)New dairy
			 operationsSubsection (a)(3)
			 shall apply with respect to determining the annual production history of a
			 participating dairy operation that has been in operation for less than a
			 year.
								(c)Required
			 informationA participating
			 dairy operation shall provide all information that the Secretary may require in
			 order to establish—
								(1)the basic production history of the
			 participating dairy operation under subsection (a); and
								(2)the production history of the participating
			 dairy operation whenever the participating dairy operation purchases
			 supplemental production margin protection under section 1415.
								(d)Transfer of
			 production histories
								(1)Transfer by sale
			 or leaseIn promulgating the
			 rules to initiate the production margin protection program, the Secretary shall
			 specify the conditions under which and the manner by which the production
			 history of a participating dairy operation may be transferred by sale or
			 lease.
								(2)Coverage
			 level
									(A)Basic production
			 margin protectionA purchaser
			 or lessee to whom the Secretary transfers a basic production history under this
			 subsection shall not obtain a different level of basic production margin
			 protection than the basic production margin protection coverage held by the
			 seller or lessor from whom the transfer was obtained.
									(B)Supplemental
			 production margin protectionA purchaser or lessee to whom the Secretary
			 transfers an annual production history under this subsection shall not obtain a
			 different level of supplemental production margin protection coverage than the
			 supplemental production margin protection coverage in effect for the seller or
			 lessor from whom the transfer was obtained for the calendar year in which the
			 transfer was made.
									(e)Movement and
			 transfer of production history
								(1)Movement and
			 transfer authorizedSubject
			 to paragraph (2), if a participating dairy operation moves from 1 location to
			 another location, the participating dairy operation may transfer the basic
			 production history and annual production history associated with the
			 participating dairy operation.
								(2)Notification
			 requirementA participating dairy operation shall notify the
			 Secretary of any move of a participating dairy operation under paragraph
			 (1).
								(3)Subsequent
			 occupation of vacated locationA party subsequently occupying a
			 participating dairy operation location vacated as described in paragraph (1)
			 shall have no interest in the basic production history or annual production
			 history previously associated with the participating dairy operation at such
			 location.
								1414.Basic
			 production margin protection
							(a)Payment
			 thresholdThe Secretary shall
			 make a payment to participating dairy operations in accordance with subsection
			 (b) whenever the average actual dairy production margin for a consecutive
			 2-month period is less than $4.00 per hundredweight of milk.
							(b)Basic production
			 margin protection paymentThe
			 basic production margin protection payment for a participating dairy operation
			 for a consecutive 2-month period shall be equal to the product obtained by
			 multiplying—
								(1)the difference between the average actual
			 dairy production margin for the consecutive 2-month period and $4.00, except
			 that, if the difference is more than $4.00, the Secretary shall use $4.00;
			 by
								(2)the lesser of—
									(A)80 percent of the
			 production history of the participating dairy operation, divided by 6;
			 or
									(B)the actual quantity of milk marketed by the
			 participating dairy operation during the consecutive 2-month period.
									1415.Supplemental
			 production margin protection
							(a)Election of
			 supplemental production margin protectionA participating dairy operation may
			 annually purchase supplemental production margin protection to protect, during
			 the calendar year for which purchased, a higher level of the income of a
			 participating dairy operation than the income level guaranteed by basic
			 production margin protection under section 1414.
							(b)Selection of
			 payment thresholdA
			 participating dairy operation purchasing supplemental production margin
			 protection for a year shall elect a coverage level that is higher, in any
			 increment of $0.50, than the payment threshold for basic production margin
			 protection specified in section 1414(a), but not to exceed $8.00.
							(c)Coverage
			 percentageA participating
			 dairy operation purchasing supplemental production margin protection for a year
			 shall elect a percentage of coverage equal to not more than 90 percent, nor
			 less than 25 percent, of the annual production history of the participating
			 dairy operation.
							(d)Premiums for
			 supplemental production margin protection
								(1)Premiums
			 requiredA participating
			 dairy operation that purchases supplemental production margin protection shall
			 pay an annual premium equal to the product obtained by multiplying—
									(A)the coverage
			 percentage elected by the participating dairy operation under subsection
			 (c);
									(B)the annual
			 production history of the participating dairy operation; and
									(C)the premium per
			 hundredweight of milk, as specified in the applicable table under paragraph (2)
			 or (3).
									(2)Premium per
			 hundredweight for first 4 million pounds of productionFor the
			 first 4,000,000 pounds of milk marketings included in the annual production
			 history of a participating dairy operation, the premium per hundredweight
			 corresponding to each coverage level specified in the following table is as
			 follows:
									
										
											
												Coverage LevelPremium per Cwt.
												
											
											
												$4.50$0.01
												
												$5.00$0.02
												
												$5.50$0.035
												
												$6.00$0.045
												
												$6.50$0.09
												
												$7.00$0.40
												
												$7.50$0.60
												
												$8.00$0.95.
												
											
										
									
								(3)Premium per
			 hundredweight for production in excess of 4 million poundsFor milk marketings in excess of 4,000,000
			 pounds included in the annual production history of a participating dairy
			 operation, the premium per hundredweight corresponding to each coverage level
			 is as follows:
									
										
											
												Coverage LevelPremium per Cwt.
												
											
											
												$4.50$0.02
												
												$5.00$0.04
												
												$5.50$0.10
												
												$6.00$0.15
												
												$6.50$0.29
												
												$7.00$0.62
												
												$7.50$0.83
												
												$8.00$1.06.
												
											
										
									
								(4)Time for
			 paymentIn promulgating the
			 rules to initiate the production margin protection program, the Secretary shall
			 provide more than 1 method by which a participating dairy operation that
			 purchases supplemental production margin protection for a calendar year may pay
			 the premium under this subsection for that year in any manner that maximizes
			 participating dairy operation payment flexibility and program integrity.
								(e)Premium
			 obligations
								(1)Pro-ration of
			 premium for new dairy operationsA participating dairy operation described
			 in section 1412(c)(2) that purchases supplemental production margin protection
			 for a calendar year after the start of the calendar year shall pay a pro-rated
			 premium for that calendar year based on the portion of the calendar year for
			 which the participating dairy operation purchases the coverage.
								(2)Legal
			 obligationA participating dairy operation that purchases
			 supplemental production margin protection for a calendar year shall be legally
			 obligated to pay the applicable premium for that calendar year, except that the
			 Secretary may waive that obligation, under terms and conditions determined by
			 the Secretary, for 1 or more producers in any participating dairy operation in
			 the case of death, retirement, permanent dissolution of a participating dairy
			 operation, or other circumstances as the Secretary considers appropriate to
			 ensure the integrity of the program.
								(f)Supplemental
			 payment thresholdA
			 participating dairy operation with supplemental production margin protection
			 shall receive a supplemental production margin protection payment whenever the
			 average actual dairy production margin for a consecutive 2-month period is less
			 than the coverage level threshold selected by the participating dairy operation
			 under subsection (b).
							(g)Supplemental
			 production margin protection payments
								(1)In
			 generalThe supplemental
			 production margin protection payment for a participating dairy operation is in
			 addition to the basic production margin protection payment.
								(2)Amount of
			 paymentThe supplemental
			 production margin protection payment for the participating dairy operation
			 shall be determined as follows:
									(A)The Secretary shall calculate the
			 difference between the coverage level threshold selected by the participating
			 dairy operation under subsection (b) and the greater of—
										(i)the
			 average actual dairy production margin for the consecutive 2-month period;
			 or
										(ii)$4.00.
										(B)The amount determined under subparagraph
			 (A) shall be multiplied by the percentage selected by the participating dairy
			 operation under subsection (c) and by the lesser of the following:
										(i)The annual production history of the
			 participating dairy operation, divided by 6.
										(ii)The actual amount of milk marketed by the
			 participating dairy operation during the consecutive 2-month period.
										1416.Effect of
			 failure to pay administration fees or premiums
							(a)Loss of
			 benefitsA participating
			 dairy operation that fails to pay the required administration fee under section
			 1412 or is in arrears on premium payments for supplemental production margin
			 protection under section 1415—
								(1)remains legally obligated to pay the
			 administration fee or premiums, as the case may be; and
								(2)may not receive basic production margin
			 protection payments or supplemental production margin protection payments until
			 the fees or premiums are fully paid.
								(b)EnforcementThe Secretary may take such action as
			 necessary to collect administration fees and premium payments for supplemental
			 production margin protection.
							BDairy market
			 stabilization program
						1431.Establishment
			 of dairy market stabilization program
							(a)Program
			 required; purposeEffective
			 not later than 120 days after the effective date of this subtitle, the
			 Secretary shall establish and administer a dairy market stabilization program
			 applicable to participating dairy operations for the purpose of assisting in
			 balancing the supply of milk with demand when participating dairy operations
			 are experiencing low or negative operating margins.
							(b)Election of
			 stabilization program base calculation method
								(1)ElectionWhen a dairy operation signs up under
			 section 1412 to participate in the production margin protection program, the
			 dairy operation shall inform the Secretary of the method by which the
			 stabilization program base for the participating dairy operation will be
			 calculated under paragraph (3).
								(2)Change in
			 calculation methodA participating dairy operation may change the
			 stabilization program base calculation method to be used for a calendar year by
			 notifying the Secretary of the change not later than a date determined by the
			 Secretary.
								(3)Calculation
			 methodsA participating dairy operation may elect either of the
			 following methods for calculation of the stabilization program base for the
			 participating dairy operation:
									(A)The volume of the
			 average monthly milk marketings of the participating dairy operation for the 3
			 months immediately preceding the announcement by the Secretary that the
			 stabilization program will become effective.
									(B)The volume of the monthly milk marketings
			 of the participating dairy operation for the same month in the preceding year
			 as the month for which the Secretary has announced the stabilization program
			 will become effective.
									1432.Threshold for
			 implementation and reduction in dairy payments
							(a)When
			 stabilization program requiredExcept as provided in subsection (b), the
			 Secretary shall announce that the stabilization program is in effect and order
			 reduced payments by handlers to participating dairy operations that exceed the
			 applicable percentage of the participating dairy operation’s stabilization
			 program base whenever—
								(1)the actual dairy production margin has been
			 $6.00 or less per hundredweight of milk for each of the immediately preceding 2
			 months; or
								(2)the actual dairy production margin has been
			 $4.00 or less per hundredweight of milk for the immediately preceding
			 month.
								(b)ExceptionIf any of the conditions described in
			 section 1436(b) have been met during the 2-month period immediately preceding
			 the month in which the announcement under subsection (a) would otherwise be
			 made by the Secretary in the absence of this exception, the Secretary
			 shall—
								(1)suspend the stabilization program;
								(2)refrain from making the announcement under
			 subsection (a) to implement order the stabilization payment; or
								(3)order reduced payments.
								(c)Effective date
			 for implementation of payment reductionsReductions in dairy
			 payments shall commence beginning on the first day of the month immediately
			 following the date of the announcement by the Secretary under subsection
			 (a).
							1433.Milk
			 marketings information
							(a)Collection of
			 milk marketing dataThe
			 Secretary shall establish, by regulation, a process to collect from
			 participating dairy operations and handlers such information that the Secretary
			 considers necessary for each month during which the stabilization program is in
			 effect.
							(b)Reduce
			 regulatory burdenWhen implementing the process under subsection
			 (a), the Secretary shall minimize the regulatory burden on participating dairy
			 operations and handlers.
							1434.Calculation
			 and collection of reduced dairy operation payments
							(a)Reduced
			 participating dairy operation payments requiredDuring any month in which payment
			 reductions are in effect under the stabilization program, each handler shall
			 reduce payments to each participating dairy operation from whom the handler
			 receives milk.
							(b)Reductions based
			 on actual dairy production margin
								(1)Reduction
			 requirement 1If the
			 Secretary determines that the average actual dairy production margin has been
			 less than $6.00 but greater than $5.00 per hundredweight of milk for 2
			 consecutive months, the handler shall make payments to a participating dairy
			 operation for a month based on the greater of the following:
									(A)98 percent of the
			 stabilization program base of the participating dairy operation.
									(B)94 percent of the
			 marketings of milk for the month by the participating dairy operation.
									(2)Reduction
			 requirement 2If the
			 Secretary determines that the average actual dairy production margin has been
			 less than $5.00 but greater than $4.00 for 2 consecutive months, the handler
			 shall make payments to a participating dairy operation for a month based on the
			 greater of the following:
									(A)97 percent of the stabilization program
			 base of the participating dairy operation.
									(B)93 percent of the marketings of milk for
			 the month by the participating dairy operation.
									(3)Reduction
			 requirement 3If the
			 Secretary determines that the average actual dairy production margin has been
			 $4.00 or less for any 1 month, the handler shall make payments to a
			 participating dairy operation for a month based on the greater of the
			 following:
									(A)96 percent of the stabilization program
			 base of the participating dairy operation.
									(B)92 percent of the marketings of milk for
			 the month by the participating dairy operation.
									(c)Continuation of
			 reductionsThe largest level of payment reduction required under
			 paragraph (1), (2), or (3) of subsection (b) shall be continued for each month
			 until the Secretary suspends the stabilization program and terminates payment
			 reductions in accordance with section 1436.
							(d)Payment
			 reduction exceptionNotwithstanding any preceding subsection of
			 this section, a handler shall make no payment reductions for a participating
			 dairy operation for a month if the participating dairy operation’s milk
			 marketings for the month are equal to or less than the percentage of the
			 stabilization program base applicable to the participating dairy operation
			 under paragraph (1), (2), or (3) of subsection (b).
							1435.Remitting
			 funds to the Secretary and use of funds
							(a)Remitting
			 fundsAs soon as practicable
			 after the end of each month during which payment reductions are in effect under
			 the stabilization program, each handler shall remit to the Secretary an amount
			 equal to the amount by which payments to participating dairy operations are
			 reduced by the handler under section 1434.
							(b)Deposit of
			 remitted fundsAll funds
			 received under subsection (a) shall be available to the Secretary, without
			 further appropriation and until expended, for use or transfer as provided in
			 subsection (c).
							(c)Use of
			 funds
								(1)Availability for
			 certain commodity donationsNot later than 90 days after the funds
			 described in subsection (a) are due as determined by the Secretary, the
			 Secretary shall obligate the funds for the purpose of—
									(A)purchasing dairy products for donation to
			 food banks and other programs that the Secretary determines appropriate;
			 and
									(B)expanding
			 consumption and building demand for dairy products.
									(2)No duplication
			 of effortThe Secretary shall
			 ensure that expenditures under paragraph (1) are compatible with, and do not
			 duplicate, programs supported by the dairy research and promotion activities
			 conducted under the Dairy Production Stabilization Act of 1983 (7 U.S.C. 4501
			 et seq.).
								(3)AccountingThe
			 Secretary shall keep an accurate account of all funds expended under paragraph
			 (1).
								(d)Annual
			 ReportNot later than December 31 of each year that the
			 stabilization program is in effect, the Secretary shall submit to the Committee
			 on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate a report that provides an
			 accurate accounting of—
								(1)the funds received
			 by the Secretary during the preceding fiscal year under subsection (a);
								(2)all expenditures
			 made by the Secretary under subsection (b) during the preceding fiscal year;
			 and
								(3)the impact of the
			 stabilization program on dairy markets.
								(e)EnforcementIf a participating dairy operation or
			 handler fails to remit or collect the amounts by which payments to
			 participating dairy operations are reduced under section 1434, the
			 participating dairy operation or handler responsible for the failure shall be
			 liable to the Secretary for the amount that should have been remitted or
			 collected, plus interest. In addition to the enforcement authorities available
			 under section 1437, the Secretary may enforce this subsection in the courts of
			 the United States.
							1436.Suspension of
			 reduced payment requirement
							(a)Determination of
			 pricesFor purposes of this
			 section:
								(1)The price in the United States for cheddar
			 cheese and nonfat dry milk shall be determined by the Secretary.
								(2)The world price of
			 cheddar cheese and skim milk powder shall be determined by the
			 Secretary.
								(b)Suspension
			 thresholdsThe stabilization
			 program shall be suspended or the Secretary shall refrain from making the
			 announcement under section 1432(a) if the Secretary determines that—
								(1)the actual dairy production margin is
			 greater than $6.00 per hundredweight of milk for 2 consecutive months;
								(2)the actual dairy production margin is equal
			 to or less than $6.00 (but greater than $5.00) for 2 consecutive months, and
			 during the same 2 consecutive months—
									(A)the price in the
			 United States for cheddar cheese is equal to or greater than the world price of
			 cheddar cheese; or
									(B)the price in the
			 United States for nonfat dry milk is equal to or greater than the world price
			 of skim milk powder;
									(3)the actual dairy
			 production margin is equal to or less than $5.00 (but greater than $4.00) for 2
			 consecutive months, and during the same 2 consecutive months—
									(A)the price in the
			 United States for cheddar cheese is more than 5 percent above the world price
			 of cheddar cheese; or
									(B)the price in the
			 United States for nonfat dry milk is more than 5 percent above the world price
			 of skim milk powder; or
									(4)the actual dairy
			 production margin is equal to or less than $4.00 for 2 consecutive months, and
			 during the same 2 consecutive months—
									(A)the price in the
			 United States for cheddar cheese is more than 7 percent above the world price
			 of cheddar cheese; or
									(B)the price in the
			 United States for nonfat dry milk is more than 7 percent above the world price
			 of skim milk powder.
									(c)Implementation
			 by handlersEffective on the
			 day after the date of the announcement by the Secretary under subsection (b) of
			 the suspension of the stabilization program, the handler shall cease reducing
			 payments to participating dairy operations under the stabilization
			 program.
							(d)Condition on
			 resumption of stabilization programUpon the announcement by the Secretary
			 under subsection (b) that the stabilization program has been suspended, the
			 stabilization program may not be implemented again until, at the
			 earliest—
								(1)2
			 months have passed, beginning on the first day of the month immediately
			 following the announcement by the Secretary; and
								(2)the conditions of
			 section 1432(a) are again met.
								1437.Enforcement
							(a)Unlawful
			 actIt shall be unlawful and
			 a violation of the this subpart for any person subject to the stabilization
			 program to willfully fail or refuse to provide, or delay the timely reporting
			 of, accurate information and remittance of funds to the Secretary in accordance
			 with this subpart.
							(b)OrderAfter
			 providing notice and opportunity for a hearing to an affected person, the
			 Secretary may issue an order against any person to cease and desist from
			 continuing any violation of this subpart.
							(c)AppealAn
			 order of the Secretary under subsection (b) shall be final and conclusive
			 unless an affected person files an appeal of the order of the Secretary in
			 United States district court not later than 30 days after the date of the
			 issuance of the order. A finding of the Secretary in the order shall be set
			 aside only if the finding is not supported by substantial evidence.
							(d)Noncompliance
			 with orderIf a person subject to this subpart fails to obey an
			 order issued under subsection (b) after the order has become final and
			 unappealable, or after the appropriate United States district court has entered
			 a final judgment in favor of the Secretary, the United States may apply to the
			 appropriate United States district court for enforcement of the order. If the
			 court determines that the order was lawfully made and duly served and that the
			 person violated the order, the court shall enforce the order.
							1438.Audit
			 requirements
							(a)Audits of dairy
			 operation and handler compliance
								(1)Audits
			 authorizedIf determined by
			 the Secretary to be necessary to ensure compliance by participating dairy
			 operations and handlers with the stabilization program, the Secretary may
			 conduct periodic audits of participating dairy operations and handlers.
								(2)Sample of dairy
			 operationsAny audit conducted under this subsection shall
			 include, at a minimum, investigation of a statistically valid and random sample
			 of participating dairy operations.
								(b)Submission of
			 resultsThe Secretary shall
			 submit the results of any audit conducted under subsection (a) to the Committee
			 on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate and include such
			 recommendations as the Secretary considers appropriate regarding the
			 stabilization program.
							1439.Study;
			 report
							(a)In
			 generalThe Secretary shall direct the Office of the Chief
			 Economist to conduct a study of the impacts of the program established under
			 section 1431(a).
							(b)ConsiderationsThe
			 study conducted under subsection (a) shall consider—
								(1)the economic
			 impact of the program throughout the dairy product value chain, including the
			 impact on producers, processors, domestic customers, export customers, actual
			 market growth and potential market growth, farms of different sizes, and
			 different regions and States; and
								(2)the impact of the
			 program on the competitiveness of the United States dairy industry in
			 international markets.
								(c)ReportNot
			 later than December 1, 2017, the Office of the Chief Economist shall submit to
			 the Committee on Agriculture of the House of Representatives and the Committee
			 on Agriculture, Nutrition, and Forestry of the Senate a report that describes
			 the results of the study conducted under subsection (a).
							CAdministration
						1451.DurationThe production margin protection program and
			 the stabilization program shall end on December 31, 2018.
						1452.Administration
			 and enforcement
							(a)In
			 generalThe Secretary shall promulgate regulations to address
			 administrative and enforcement issues involved in carrying out the production
			 margin protection, supplemental production margin protection, and market
			 stabilization programs.
							(b)Reconstitution
			 and eligibility issues
								(1)ReconstitutionUsing
			 authorities under section 1001(f) and 1001B of the Food Security Act of 1985 (7
			 U.S.C. 1308(f), 1308–2), the Secretary shall promulgate regulations to prohibit
			 a dairy producer from reconstituting a dairy operation for the sole purpose of
			 the dairy producer—
									(A)receiving basic
			 margin protection;
									(B)purchasing
			 supplemental margin protection; or
									(C)avoiding
			 participation in the market stabilization program.
									(2)Eligibility
			 issuesUsing authorities under section 1001(f) and 1001B of the
			 Food Security Act of 1985 (7 U.S.C. 1308(f), 1308–2), the Secretary shall
			 promulgate regulations—
									(A)to prohibit a
			 scheme or device;
									(B)to provide for
			 equitable relief; and
									(C)to provide for
			 other issues affecting eligibility and liability issues.
									(3)Administrative
			 appealsUsing authorities under section 1001(h) of the Food
			 Security Act of 1985 (7 U.S.C. 1308(h)) and subtitle H of the Department of
			 Agriculture Reorganization Act (7 U.S.C. 6991 et seq.), the Secretary shall
			 promulgate regulations to provide for administrative appeals of decisions of
			 the Secretary that are adverse to participants of the programs described in
			 subsection (a).
								IIDairy
			 market transparency
					1461.Dairy product
			 mandatory reporting
						(a)DefinitionsSection
			 272(1)(A) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1637a(1)(A)) is
			 amended by inserting , or any other products that may significantly aid
			 price discovery in the dairy markets, as determined by the Secretary
			 after of 1937.
						(b)Mandatory
			 reporting for dairy productsSection 273(b) of the Agricultural
			 Marketing Act of 1946 (7 U.S.C. 1637b(b)) is amended—
							(1)by striking
			 paragraph (1) and inserting the following new paragraph:
								
									(1)In
				generalIn establishing the program, the Secretary shall
				only—
										(A)(i)subject to the conditions described in
				paragraph (2), require each manufacturer to report to the Secretary, more
				frequently than once per month, information concerning the price, quantity, and
				moisture content of dairy products sold by the manufacturer and any other
				product characteristics that may significantly aid price discovery in the dairy
				markets, as determined by the Secretary; and
											(ii)modify the format used to provide
				the information on the day before the date of enactment of this subtitle to
				ensure that the information can be readily understood by market participants;
				and
											(B)require each
				manufacturer and other person storing dairy products (including dairy products
				in cold storage) to report to the Secretary, more frequently than once per
				month, information on the quantity of dairy products
				stored.
										;
				and
							(2)in paragraph (2), by inserting or
			 those that may significantly aid price discovery in the dairy markets
			 after Federal milk marketing order each place it appears in
			 subparagraphs (A), (B), and (C).
							1462.Federal milk
			 marketing order information
						(a)Information
			 clearinghouse
							(1)In
			 generalThe Secretary shall, on behalf of each milk marketing
			 order issued under the Agricultural Adjustment Act (7 U.S.C. 601 et seq.),
			 reenacted with amendments by the Agricultural Marketing Agreement Act of 1937,
			 establish an information clearinghouse for the purposes of educating the public
			 about the Federal milk marketing order system and any marketing order
			 referenda, including proposal information and timelines that shall be kept
			 current and updated as information becomes available.
							(2)RequirementsInformation
			 under paragraph (1) shall include—
								(A)information on
			 procedures by which cooperatives vote;
								(B)if applicable,
			 information on the manner by which producers may cast an individual
			 ballot;
								(C)in applicable,
			 instructions on the manner in which to vote online;
								(D)due dates for
			 each specific referendum;
								(E)the text of each
			 referendum question under consideration;
								(F)a description in
			 plain language of the question;
								(G)any relevant
			 background information to the question; and
								(H)any other
			 information that increases Federal milk marketing order transparency.
								(b)Notification
			 list for upcoming referendumEach Federal milk marketing order
			 shall—
							(1)make available
			 the information described in subsection (b) through an Internet site;
			 and
							(2)publicize the
			 information in major agriculture and dairy-specific publications on upcoming
			 referenda.
							(c)Study
							(1)In
			 generalThe Secretary shall conduct a study of the feasibility of
			 establishing 2 classes of milk, a fluid class and a manufacturing class, to
			 replace the 4–class system in effect on the date of enactment of this Act in
			 administering Federal milk marketing orders.
							(2)Federal Milk
			 Market Order Review CommissionThe Secretary may elect to use the
			 Federal Milk Market Order Review Commission established under section 1509(a)
			 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122
			 Stat. 1726), or documents of the Commission, to conduct all or part of the
			 study.
							(3)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Agriculture of the House of Representatives
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
			 report that describes the results of the study required under this subsection,
			 including any recommendations.
							IIIRepeal or
			 reauthorization of other dairy-Related provisions
					1471.Repeal of
			 dairy product price support and milk income loss contract programs
						(a)Repeal of dairy
			 product price support programSection 1501 of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8771) is repealed.
						(b)Repeal of milk
			 income loss contract program
							(1)Payments under
			 milk income loss contract programSection 1506(c)(3) of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8773(c)(3)) is amended—
								(A)in subparagraph
			 (A), by inserting and after the semicolon;
								(B)in subparagraph
			 (B), by striking August 31, 2013, 45 percent; and and inserting
			 June 30, 2014, 45 percent.; and
								(C)by striking
			 subparagraph (C).
								(2)ExtensionSection
			 1506(h)(1) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8773(h)(1)) is amended by striking September 30, 2013 and
			 inserting June 30, 2014.
							(3)RepealEffective
			 July 1, 2014, section 1506 of the Food, Conservation, and Energy Act of 2008 (7
			 U.S.C. 8773) is repealed.
							1472.Repeal of dairy
			 export incentive program
						(a)RepealSection 153 of the Food Security Act of
			 1985 (15 U.S.C. 713a–14) is repealed.
						(b)Conforming
			 amendmentsSection 902(2) of the Trade Sanctions Reform and
			 Export Enhancement Act of 2000 (22 U.S.C. 7201(2)) is amended—
							(1)by striking
			 subparagraph (D); and
							(2)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively.
							1473.Extension of
			 dairy forward pricing programSection 1502(e) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8772(e)) is amended—
						(1)in paragraph (1),
			 by striking 2012 and inserting 2018; and
						(2)in paragraph (2),
			 by striking 2015 and inserting 2021.
						1474.Extension of
			 dairy indemnity programSection 3 of Public Law 90–484 (7 U.S.C.
			 450l) is amended by striking 2012 and inserting
			 2018.
					1475.Extension of
			 dairy promotion and research programSection 113(e)(2) of the Dairy Production
			 Stabilization Act of 1983 (7 U.S.C. 4504(e)(2)) is amended by striking
			 2012 and inserting 2018.
					1476.Extension of
			 Federal Milk Marketing Order Review CommissionSection 1509(a) of the Food, Conservation,
			 and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1726) is amended by
			 inserting or other funds after Subject to the
			 availability of appropriations.
					IVFederal milk
			 marketing order reform
					1481.Federal milk
			 marketing orders
						(a)AmendmentsThe Secretary shall provide an analysis on
			 the effects of amending each Federal milk marketing order issued under section
			 8c of the Agricultural Adjustment Act (7 U.S.C. 608c), reenacted with
			 amendments by the Agricultural Marketing Agreement Act of 1937 (in this part
			 referred to as a milk marketing order), as required by this
			 section.
						(b)Use of
			 end-Product price formulasIn
			 carrying out subsection (a), the Secretary shall—
							(1)consider replacing the use of end-product
			 price formulas with other pricing alternatives; and
							(2)submit to the Committee on Agriculture of
			 the House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report describing the findings of the Secretary on the
			 impact of the action considered under paragraph (1).
							VEffective
			 date
					1491.Effective
			 dateExcept as otherwise
			 provided in this subtitle, this subtitle and the amendments made by this
			 subtitle take effect on October 1, 2013.
					ESupplemental
			 agricultural disaster assistance programs
				1501.Supplemental
			 agricultural disaster assistance programs
					(a)DefinitionsIn
			 this section:
						(1)Eligible
			 producer on a farm
							(A)In
			 generalThe term eligible producer on a farm means
			 an individual or entity described in subparagraph (B) that, as determined by
			 the Secretary, assumes the production and market risks associated with the
			 agricultural production of crops or livestock.
							(B)DescriptionAn
			 individual or entity referred to in subparagraph (A) is—
								(i)a
			 citizen of the United States;
								(ii)a
			 resident alien;
								(iii)a
			 partnership of citizens of the United States; or
								(iv)a
			 corporation, limited liability corporation, or other farm organizational
			 structure organized under State law.
								(2)Farm
							(A)In
			 generalThe term farm means, in relation to an
			 eligible producer on a farm, the total of all crop acreage in all counties that
			 is planted or intended to be planted for harvest, for sale, or on-farm
			 livestock feeding (including native grassland intended for haying) by the
			 eligible producer.
							(B)AquacultureIn
			 the case of aquaculture, the term farm means, in relation to an
			 eligible producer on a farm, all fish being produced in all counties that are
			 intended to be harvested for sale by the eligible producer.
							(C)HoneyIn
			 the case of honey, the term farm means, in relation to an eligible
			 producer on a farm, all bees and beehives in all counties that are intended to
			 be harvested for a honey crop for sale by the eligible producer.
							(3)Farm-raised
			 fishThe term farm-raised fish means any aquatic
			 species that is propagated and reared in a controlled environment.
						(4)LivestockThe
			 term livestock includes—
							(A)cattle (including
			 dairy cattle);
							(B)bison;
							(C)poultry;
							(D)sheep;
							(E)swine;
							(F)horses;
			 and
							(G)other livestock,
			 as determined by the Secretary.
							(b)Livestock
			 indemnity payments
						(1)PaymentsFor
			 each of fiscal years 2012 through 2018, the Secretary shall use such sums as
			 are necessary of the funds of the Commodity Credit Corporation to make
			 livestock indemnity payments to eligible producers on farms that have incurred
			 livestock death losses in excess of the normal mortality, as determined by the
			 Secretary, due to—
							(A)attacks by
			 animals reintroduced into the wild by the Federal Government or protected by
			 Federal law, including wolves; or
							(B)adverse weather,
			 as determined by the Secretary, during the calendar year, including losses due
			 to hurricanes, floods, blizzards, disease, wildfires, extreme heat, and extreme
			 cold.
							(2)Payment
			 ratesIndemnity payments to an eligible producer on a farm under
			 paragraph (1) shall be made at a rate of 65 percent of the market value of the
			 applicable livestock on the day before the date of death of the livestock, as
			 determined by the Secretary.
						(3)Special rule
			 for payments made due to diseaseThe Secretary shall ensure that
			 payments made to an eligible producer under paragraph (1) are not made for the
			 same livestock losses for which compensation is provided pursuant to section
			 10407(d) of the Animal Health Protection Act (7 U.S.C. 8306(d)).
						(c)Livestock
			 forage disaster program
						(1)EstablishmentThere
			 is established a livestock forage disaster program to provide 1 source for
			 livestock forage disaster assistance for weather-related forage losses, as
			 determined by the Secretary, by combining—
							(A)the livestock
			 forage assistance functions of—
								(i)the
			 noninsured crop disaster assistance program established by section 196 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333);
			 and
								(ii)the emergency
			 assistance for livestock, honey bees, and farm-raised fish program under
			 section 531(e) of the Federal Crop Insurance Act (7 U.S.C. 1531(e)) (as in
			 existence on the day before the date of enactment of this Act); and
								(B)the livestock
			 forage disaster program under section 531(d) of the Federal Crop Insurance Act
			 (7 U.S.C. 1531(d)) (as in existence on the day before the date of enactment of
			 this Act).
							(2)DefinitionsIn
			 this subsection:
							(A)Covered
			 livestock
								(i)In
			 generalExcept as provided in clause (ii), the term covered
			 livestock means livestock of an eligible livestock producer that, during
			 the 60 days prior to the beginning date of an eligible forage loss, as
			 determined by the Secretary, the eligible livestock producer—
									(I)owned;
									(II)leased;
									(III)purchased;
									(IV)entered into a
			 contract to purchase;
									(V)was a contract
			 grower; or
									(VI)sold or
			 otherwise disposed of due to an eligible forage loss during—
										(aa)the
			 current production year; or
										(bb)subject to
			 paragraph (4)(B)(ii), 1 or both of the 2 production years immediately preceding
			 the current production year.
										(ii)ExclusionThe
			 term covered livestock does not include livestock that were or
			 would have been in a feedlot, on the beginning date of the eligible forage
			 loss, as a part of the normal business operation of the eligible livestock
			 producer, as determined by the Secretary.
								(B)Drought
			 monitorThe term drought monitor means a system for
			 classifying drought severity according to a range of abnormally dry to
			 exceptional drought, as defined by the Secretary.
							(C)Eligible forage
			 lossThe term eligible forage loss means 1 or more
			 forage losses that occur due to weather-related conditions, including drought,
			 flood, blizzard, hail, excessive moisture, hurricane, and fire, occurring
			 during the normal grazing period, as determined by the Secretary, if the
			 forage—
								(i)is
			 grown on land that is native or improved pastureland with permanent vegetative
			 cover; or
								(ii)is
			 a crop planted specifically for the purpose of providing grazing for covered
			 livestock of an eligible livestock producer.
								(D)Eligible
			 livestock producer
								(i)In
			 generalThe term eligible livestock producer means
			 an eligible producer on a farm that—
									(I)is an owner, cash
			 or share lessee, or contract grower of covered livestock that provides the
			 pastureland or grazing land, including cash-leased pastureland or grazing land,
			 for the covered livestock;
									(II)provides the
			 pastureland or grazing land for covered livestock, including cash-leased
			 pastureland or grazing land that is physically located in a county affected by
			 an eligible forage loss;
									(III)certifies the
			 eligible forage loss; and
									(IV)meets all other
			 eligibility requirements established under this subsection.
									(ii)ExclusionThe
			 term eligible livestock producer does not include an owner, cash
			 or share lessee, or contract grower of livestock that rents or leases
			 pastureland or grazing land owned by another person on a rate-of-gain
			 basis.
								(E)Normal carrying
			 capacityThe term normal carrying capacity, with
			 respect to each type of grazing land or pastureland in a county, means the
			 normal carrying capacity, as determined under paragraph (4)(D)(i), that would
			 be expected from the grazing land or pastureland for livestock during the
			 normal grazing period, in the absence of an eligible forage loss that
			 diminishes the production of the grazing land or pastureland.
							(F)Normal grazing
			 periodThe term normal grazing period, with respect
			 to a county, means the normal grazing period during the calendar year for the
			 county, as determined under paragraph (4)(D)(i).
							(3)ProgramFor
			 each of fiscal years 2012 through 2018, the Secretary shall use such sums as
			 are necessary of the funds of the Commodity Credit Corporation to provide
			 compensation under paragraphs (4) through (6), as determined by the Secretary
			 for eligible forage losses affecting covered livestock of eligible livestock
			 producers.
						(4)Assistance for
			 eligible forage losses due to drought conditions
							(A)Eligible forage
			 losses
								(i)In
			 generalAn eligible livestock producer of covered livestock may
			 receive assistance under this paragraph for eligible forage losses that occur
			 due to drought on land that—
									(I)is native or
			 improved pastureland with permanent vegetative cover; or
									(II)is planted to a
			 crop planted specifically for the purpose of providing grazing for covered
			 livestock.
									(ii)ExclusionsAn
			 eligible livestock producer may not receive assistance under this paragraph for
			 eligible forage losses that occur on land used for haying or grazing under the
			 conservation reserve program established under subchapter B of chapter 1 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
			 seq.), unless the land is grassland eligible for the conservation reserve
			 program under section 1231(d)(2) of the Food Security Act of 1985 (16 U.S.C.
			 3831(d)(2)) (as amended by section 2001).
								(B)Monthly payment
			 rate
								(i)In
			 generalExcept as provided in clause (ii), the payment rate for
			 assistance for 1 month under this paragraph shall, in the case of drought, be
			 equal to 60 percent of the lesser of—
									(I)the monthly feed
			 cost for all covered livestock owned or leased by the eligible livestock
			 producer, as determined under subparagraph (C); or
									(II)the monthly feed
			 cost calculated by using the normal carrying capacity of the eligible grazing
			 land of the eligible livestock producer.
									(ii)Partial
			 compensationIn the case of an eligible livestock producer that
			 sold or otherwise disposed of covered livestock due to drought conditions in 1
			 or both of the 2 production years immediately preceding the current production
			 year, as determined by the Secretary, the payment rate shall be 80 percent of
			 the payment rate otherwise calculated in accordance with clause (i).
								(C)Monthly feed
			 cost
								(i)In
			 generalThe monthly feed cost shall equal the product obtained by
			 multiplying—
									(I)30 days;
									(II)a payment
			 quantity that is equal to the feed grain equivalent, as determined under clause
			 (ii); and
									(III)a payment rate
			 that is equal to the corn price per pound, as determined under clause
			 (iii).
									(ii)Feed grain
			 equivalentFor purposes of clause (i)(II), the feed grain
			 equivalent shall equal—
									(I)in the case of an
			 adult beef cow, 15.7 pounds of corn per day; or
									(II)in the case of
			 any other type of weight of livestock, an amount determined by the Secretary
			 that represents the average number of pounds of corn per day necessary to feed
			 the livestock.
									(iii)Corn price
			 per poundFor purposes of clause (i)(III), the corn price per
			 pound shall equal the quotient obtained by dividing—
									(I)the higher
			 of—
										(aa)the
			 national average corn price per bushel for the 12-month period immediately
			 preceding March 1 of the year for which the disaster assistance is calculated;
			 or
										(bb)the
			 national average corn price per bushel for the 24-month period immediately
			 preceding that March 1; by
										(II)56.
									(D)Normal grazing
			 period and drought monitor intensity
								(i)FSA county
			 committee determinations
									(I)In
			 generalThe Secretary shall determine the normal carrying
			 capacity and normal grazing period for each type of grazing land or pastureland
			 in the county served by the applicable Farm Service Agency committee.
									(II)ChangesNo
			 change to the normal carrying capacity or normal grazing period established for
			 a county under subclause (I) shall be made unless the change is requested by
			 the appropriate State and county Farm Service Agency committees.
									(ii)Drought
			 intensity
									(I)D2An
			 eligible livestock producer that owns or leases grazing land or pastureland
			 that is physically located in a county that is rated by the U.S. Drought
			 Monitor as having a D2 (severe drought) intensity in any area of the county for
			 at least 8 consecutive weeks during the normal grazing period for the county,
			 as determined by the Secretary, shall be eligible to receive assistance under
			 this paragraph in an amount equal to 1 monthly payment using the monthly
			 payment rate determined under subparagraph (B).
									(II)D3An
			 eligible livestock producer that owns or leases grazing land or pastureland
			 that is physically located in a county that is rated by the U.S. Drought
			 Monitor as having at least a D3 (extreme drought) intensity in any area of the
			 county at any time during the normal grazing period for the county, as
			 determined by the Secretary, shall be eligible to receive assistance under this
			 paragraph—
										(aa)in
			 an amount equal to 3 monthly payments using the monthly payment rate determined
			 under subparagraph (B);
										(bb)if
			 the county is rated as having a D3 (extreme drought) intensity in any area of
			 the county for at least 4 weeks during the normal grazing period for the
			 county, or is rated as having a D4 (exceptional drought) intensity in any area
			 of the county at any time during the normal grazing period, in an amount equal
			 to 4 monthly payments using the monthly payment rate determined under
			 subparagraph (B); or
										(cc)if
			 the county is rated as having a D4 (exceptional drought) intensity in any area
			 of the county for at least 4 weeks during the normal grazing period, in an
			 amount equal to 5 monthly payments using the monthly rate determined under
			 subparagraph (B).
										(iii)Annual
			 payment based on drought conditions determined by means other than the U.S.
			 Drought Monitor
									(I)In
			 generalAn eligible livestock producer that owns grazing land or
			 pastureland that is physically located in a county that has experienced on
			 average, over the preceding calendar year, precipitation levels that are 50
			 percent or more below normal levels, according to sufficient documentation as
			 determined by the Secretary, may be eligible, subject to a determination by the
			 Secretary, to receive assistance under this paragraph in an amount equal to not
			 more than 1 monthly payment using the monthly payment rate under subparagraph
			 (B).
									(II)No duplicate
			 paymentA producer may not receive a payment under both clause
			 (ii) and this clause.
									(5)Assistance for
			 losses due to fire on public managed land
							(A)In
			 generalAn eligible livestock producer may receive assistance
			 under this paragraph only if—
								(i)the
			 eligible forage losses occur on rangeland that is managed by a Federal agency;
			 and
								(ii)the eligible
			 livestock producer is prohibited by the Federal agency from grazing the normal
			 permitted livestock on the managed rangeland due to a fire.
								(B)Payment
			 rateThe payment rate for assistance under this paragraph shall
			 be equal to 50 percent of the monthly feed cost for the total number of
			 livestock covered by the Federal lease of the eligible livestock producer, as
			 determined under paragraph (4)(C).
							(C)Payment
			 duration
								(i)In
			 generalSubject to clause (ii), an eligible livestock producer
			 shall be eligible to receive assistance under this paragraph for the
			 period—
									(I)beginning on the
			 date on which the Federal agency excludes the eligible livestock producer from
			 using the managed rangeland for grazing; and
									(II)ending on the
			 last day of the Federal lease of the eligible livestock producer.
									(ii)LimitationAn
			 eligible livestock producer may only receive assistance under this paragraph
			 for losses that occur on not more than 180 days per year.
								(6)Assistance for
			 eligible forage losses due to other than drought or fire
							(A)Eligible forage
			 losses
								(i)In
			 generalSubject to subparagraph (B), an eligible livestock
			 producer of covered livestock may receive assistance under this paragraph for
			 eligible forage losses that occur due to weather-related conditions other than
			 drought or fire on land that—
									(I)is native or
			 improved pastureland with permanent vegetative cover; or
									(II)is planted to a
			 crop planted specifically for the purpose of providing grazing for covered
			 livestock.
									(ii)ExclusionsAn
			 eligible livestock producer may not receive assistance under this paragraph for
			 eligible forage losses that occur on land used for haying or grazing under the
			 conservation reserve program established under subchapter B of chapter 1 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
			 seq.), unless the land is grassland eligible for the conservation reserve
			 program under section 1231(d)(2) of the Food Security Act of 1985 (16 U.S.C.
			 3831(d)(2)) (as amended by section 2001).
								(B)Payments for
			 eligible forage losses
								(i)In
			 generalThe Secretary shall provide assistance under this
			 paragraph to an eligible livestock producer for eligible forage losses that
			 occur due to weather-related conditions other than—
									(I)drought under
			 paragraph (4); and
									(II)fire on public
			 managed land under paragraph (5).
									(ii)Terms and
			 conditionsThe Secretary shall establish terms and conditions for
			 assistance under this paragraph that are consistent with the terms and
			 conditions for assistance under this subsection.
								(7)No duplicative
			 paymentsAn eligible livestock producer may elect to receive
			 assistance for eligible forage losses under either paragraph (4), (5), or (6),
			 if applicable, but may not receive assistance under more than 1 of those
			 paragraphs for the same loss, as determined by the Secretary.
						(8)Determinations by SecretaryA determination made by the Secretary under
			 this subsection shall be final and conclusive.
						(d)Emergency
			 assistance for livestock, honey bees, and farm-Raised fish
						(1)In
			 generalFor each of fiscal years 2012 through 2018, the Secretary
			 shall use not more than $5,000,000 of the funds of the Commodity Credit
			 Corporation to provide emergency relief to eligible producers of livestock,
			 honey bees, and farm-raised fish to aid in the reduction of losses due to
			 disease, adverse weather, or other conditions, such as blizzards and wildfires,
			 as determined by the Secretary, that are not covered under subsection (b) or
			 (c).
						(2)Use of
			 fundsFunds made available under this subsection shall be used to
			 reduce losses caused by feed or water shortages, disease, or other factors as
			 determined by the Secretary.
						(3)Availability of
			 fundsAny funds made available under this subsection shall remain
			 available until expended.
						(e)Tree assistance
			 program
						(1)DefinitionsIn
			 this subsection:
							(A)Eligible
			 orchardistThe term eligible orchardist means a
			 person that produces annual crops from trees for commercial purposes.
							(B)Natural
			 disasterThe term natural disaster means plant
			 disease, insect infestation, drought, fire, freeze, flood, earthquake,
			 lightning, or other occurrence, as determined by the Secretary.
							(C)Nursery tree
			 growerThe term nursery tree grower means a person
			 who produces nursery, ornamental, fruit, nut, or Christmas trees for commercial
			 sale, as determined by the Secretary.
							(D)TreeThe
			 term tree includes a tree, bush, and vine.
							(2)Eligibility
							(A)LossSubject
			 to subparagraph (B), for each of fiscal years 2012 through 2018, the Secretary
			 shall use such sums as are necessary of the funds of the Commodity Credit
			 Corporation to provide assistance—
								(i)under paragraph
			 (3) to eligible orchardists and nursery tree growers that planted trees for
			 commercial purposes but lost the trees as a result of a natural disaster, as
			 determined by the Secretary; and
								(ii)under paragraph
			 (3)(B) to eligible orchardists and nursery tree growers that have a production
			 history for commercial purposes on planted or existing trees but lost the trees
			 as a result of a natural disaster, as determined by the Secretary.
								(B)LimitationAn
			 eligible orchardist or nursery tree grower shall qualify for assistance under
			 subparagraph (A) only if the tree mortality of the eligible orchardist or
			 nursery tree grower, as a result of damaging weather or related condition,
			 exceeds 15 percent (adjusted for normal mortality).
							(3)AssistanceSubject
			 to paragraph (4), the assistance provided by the Secretary to eligible
			 orchardists and nursery tree growers for losses described in paragraph (2)
			 shall consist of—
							(A)(i)reimbursement of 65
			 percent of the cost of replanting trees lost due to a natural disaster, as
			 determined by the Secretary, in excess of 15 percent mortality (adjusted for
			 normal mortality); or
								(ii)at the option of the Secretary,
			 sufficient seedlings to reestablish a stand; and
								(B)reimbursement of
			 50 percent of the cost of pruning, removal, and other costs incurred by an
			 eligible orchardist or nursery tree grower to salvage existing trees or, in the
			 case of tree mortality, to prepare the land to replant trees as a result of
			 damage or tree mortality due to a natural disaster, as determined by the
			 Secretary, in excess of 15 percent damage or mortality (adjusted for normal
			 tree damage and mortality).
							(4)Limitations on
			 assistance
							(A)Definitions of
			 legal entity and personIn this paragraph, the terms legal
			 entity and person have the meaning given those terms in
			 section 1001(a) of the Food Security Act of 1985 (7 U.S.C. 1308(a)).
							(B)AmountThe
			 total amount of payments received, directly or indirectly, by a person or legal
			 entity (excluding a joint venture or general partnership) under this subsection
			 may not exceed $100,000 for any crop year, or an equivalent value in tree
			 seedlings.
							(C)AcresThe
			 total quantity of acres planted to trees or tree seedlings for which a person
			 or legal entity shall be entitled to receive payments under this subsection may
			 not exceed 500 acres.
							(f)Payments
						(1)Payment
			 limitations
							(A)Definitions of
			 legal entity and personIn this subsection, the terms
			 legal entity and person have the meanings given
			 those terms in section 1001(a) of the Food Security Act of 1985 (7 U.S.C.
			 1308(a)).
							(B)AmountThe
			 total amount of disaster assistance payments received, directly or indirectly,
			 by a person or legal entity (excluding a joint venture or general partnership)
			 under this section (excluding payments received under subsection (e)) may not
			 exceed $100,000 for any crop year.
							(C)Direct
			 attributionSubsections (d) and (e) of section 1001 of the Food
			 Security Act of 1985 (7 U.S.C. 1308) or any successor provisions relating to
			 direct attribution shall apply with respect to assistance provided under this
			 section.
							(2)Payment
			 deliveryThe Secretary shall make payments under this section
			 after October 1, 2013, for losses incurred in the 2012 and 2013 fiscal years,
			 and as soon as practicable for losses incurred in any year thereafter.
						FAdministration
				1601.Administration
			 generally
					(a)Use of Commodity
			 Credit CorporationThe Secretary shall use the funds, facilities,
			 and authorities of the Commodity Credit Corporation to carry out this
			 title.
					(b)Determinations
			 by SecretaryA determination made by the Secretary under this
			 title shall be final and conclusive.
					(c)Regulations
						(1)In
			 generalExcept as otherwise provided in this subsection, not
			 later than 90 days after the date of enactment of this Act, the Secretary and
			 the Commodity Credit Corporation, as appropriate, shall promulgate such
			 regulations as are necessary to implement this title and the amendments made by
			 this title.
						(2)ProcedureThe
			 promulgation of the regulations and administration of this title and the
			 amendments made by this title and sections 11001 and 11011 shall be made
			 without regard to—
							(A)the notice and
			 comment provisions of section 553 of title 5, United States Code;
							(B)chapter 35 of
			 title 44, United States Code (commonly known as the Paperwork Reduction
			 Act); and
							(C)the Statement of
			 Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
			 13804), relating to notices of proposed rulemaking and public participation in
			 rulemaking.
							(3)Congressional
			 review of agency rulemakingIn carrying out this subsection, the
			 Secretary shall use the authority provided under section 808 of title 5, United
			 States Code.
						(d)Adjustment
			 Authority Related to Trade Agreements Compliance
						(1)Required
			 determination; adjustmentIf the Secretary determines that
			 expenditures under this title that are subject to the total allowable domestic
			 support levels under the Uruguay Round Agreements (as defined in section 2 of
			 the Uruguay Round Agreements Act (19 U.S.C. 3501)) will exceed the allowable
			 levels for any applicable reporting period, the Secretary shall, to the maximum
			 extent practicable, make adjustments in the amount of the expenditures during
			 that period to ensure that the expenditures do not exceed the allowable
			 levels.
						(2)Congressional
			 notificationBefore making any adjustment under paragraph (1),
			 the Secretary shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report describing the determination made under that paragraph and
			 the extent of the adjustment to be made.
						1602.Suspension of
			 permanent price support authority
					(a)Agricultural
			 Adjustment Act of 1938The following provisions of the
			 Agricultural Adjustment Act of 1938 shall not be applicable to the 2014 through
			 2018 crops of covered commodities (as defined in section 1104), cotton, and
			 sugar and shall not be applicable to milk during the period beginning on the
			 date of enactment of this Act through December 31, 2018:
						(1)Parts II through
			 V of subtitle B of title III (7 U.S.C. 1326 et seq.).
						(2)In the case of
			 upland cotton, section 377 (7 U.S.C. 1377).
						(3)Subtitle D of
			 title III (7 U.S.C. 1379a et seq.).
						(4)Title IV (7
			 U.S.C. 1401 et seq.).
						(b)Agricultural
			 Act of 1949The following provisions of the Agricultural Act of
			 1949 shall not be applicable to the 2014 through 2018 crops of covered
			 commodities (as defined in section 1104), cotton, and sugar and shall not be
			 applicable to milk during the period beginning on the date of enactment of this
			 Act and through December 31, 2018:
						(1)Section 101 (7
			 U.S.C. 1441).
						(2)Section 103(a) (7
			 U.S.C. 1444(a)).
						(3)Section 105 (7
			 U.S.C. 1444b).
						(4)Section 107 (7
			 U.S.C. 1445a).
						(5)Section 110 (7
			 U.S.C. 1445e).
						(6)Section 112 (7
			 U.S.C. 1445g).
						(7)Section 115 (7
			 U.S.C. 1445k).
						(8)Section 201 (7
			 U.S.C. 1446).
						(9)Title III (7
			 U.S.C. 1447 et seq.).
						(10)Title IV (7
			 U.S.C. 1421 et seq.), other than sections 404, 412, and 416 (7 U.S.C. 1424,
			 1429, and 1431).
						(11)Title V (7
			 U.S.C. 1461 et seq.).
						(12)Title VI (7
			 U.S.C. 1471 et seq.).
						(c)Suspension of
			 certain quota provisionsThe joint resolution entitled A
			 joint resolution relating to corn and wheat marketing quotas under the
			 Agricultural Adjustment Act of 1938, as amended, approved May 26, 1941
			 (7 U.S.C. 1330 and 1340), shall not be applicable to the crops of wheat planted
			 for harvest in the calendar years 2014 through 2018.
					1603.Payment
			 limitations
					(a)In
			 generalSection 1001 of the Food Security Act of 1985 (7 U.S.C.
			 1308) is amended by striking subsections (b) and (c) and inserting the
			 following:
						
							(b)Limitation on
				payments for peanuts and other covered commoditiesThe total
				amount of payments received, directly or indirectly, by a person or legal
				entity (except a joint venture or general partnership) for any crop year under
				subtitle A of title I of the Agriculture
				Reform, Food, and Jobs Act of 2013 for—
								(1)peanuts may not
				exceed $50,000; and
								(2)1 or more other
				covered commodities may not exceed
				$50,000.
								.
					(b)Limitation on
			 marketing loan gains and loan deficiency payments for peanuts and other covered
			 commoditiesSection 1001 of the Food Security Act of 1985 (7
			 U.S.C. 1308) is amended by striking subsection (d) and inserting the
			 following:
						
							(d)Limitation on
				marketing loan gains and loan deficiency payments for peanuts and other covered
				commoditiesThe total amount of marketing loan gains and loan
				deficiency payments received, directly or indirectly, by a person or legal
				entity (except a joint venture or general partnership) for any crop year under
				subtitle B of the Agriculture Reform, Food,
				and Jobs Act of 2013 (or a successor provision) for—
								(1)peanuts may not
				exceed $75,000; and
								(2)1 or more other
				covered commodities may not exceed
				$75,000.
								.
					(c)Conforming
			 amendments
						(1)Section 1001 of
			 the Food Security Act of 1985 (7 U.S.C. 1308) is amended—
							(A)in subsection
			 (a)(1), by striking section 1001 of the Food, Conservation, and Energy
			 Act of 2008 and inserting section 1104 of the
			 Agriculture Reform, Food, and Jobs Act of
			 2013;
							(B)in subsection
			 (e)—
								(i)in paragraph (1),
			 by striking subsections (b) and (c) and a program described in
			 paragraphs (1)(C) and inserting subsection (b) and a program
			 described in paragraph (1)(B); and
								(ii)in paragraph
			 (3)(B), by striking subsections (b) and (c) each place it
			 appears and inserting subsection (b);
								(C)in subsection
			 (f)—
								(i)by striking
			 or title XII each place it appears in paragraphs (5)(A) and
			 (6)(A) and inserting , title I of the Agriculture Reform, Food, and Jobs Act of
			 2013, or title XII;
								(ii)in paragraph
			 (2), by striking Subsections (b) and (c) and inserting
			 Subsection (b);
								(iii)in paragraph
			 (4)(B), by striking subsection (b) or (c) and inserting
			 subsection (b);
								(iv)in paragraph
			 (5)—
									(I)in subparagraph
			 (A), by striking subsection (d) and inserting subsection
			 (c); and
									(II)in subparagraph
			 (B), by striking subsection (b), (c), or (d) and inserting
			 subsection (b) or (c); and
									(v)in paragraph
			 (6)—
									(I)in subparagraph
			 (A), by striking subsection (d), except as provided in subsection
			 (g) and inserting subsection (c), except as provided in
			 subsection (f); and
									(II)in subparagraph
			 (B), by striking subsections (b), (c), and (d) and inserting
			 subsections (b) and (c);
									(D)in subsection
			 (g)—
								(i)in paragraph
			 (1)—
									(I)bv striking
			 subsection (f)(6)(A) and inserting subsection
			 (e)(6)(A) and
									(II)by striking
			 subsection (b) or (c) and inserting subsection
			 (b); and
									(ii)in paragraph
			 (2)(A), by striking subsections (b) and (c) and inserting
			 subsection (b); and
								(E)by redesignating
			 subsections (d) through (h) as subsections (c) through (g),
			 respectively.
							(2)Section 1001A of
			 the Food Security Act of 1985 (7 U.S.C. 1308–1) is amended—
							(A)in subsection
			 (a), by striking subsections (b) and (c) and inserting
			 subsection (b); and
							(B)in subsection
			 (b)(1), by striking subsection (b) or (c) and inserting
			 subsection (b).
							(3)Section 1001B(a)
			 of the Food Security Act of 1985 (7 U.S.C. 1308–2(a)) is amended in the matter
			 preceding paragraph (1) by striking subsections (b) and (c) and
			 inserting subsection (b).
						(4)Section 1001C(a)
			 of the Food Security Act of 1985 (7 U.S.C. 1308–3(a)) is amended by inserting
			 title I of the Agriculture Reform,
			 Food, and Jobs Act of 2013, after
			 2008,.
						(d)ApplicationThe
			 amendments made by this section shall apply beginning with the 2013 crop
			 year.
					1604.Payments
			 limited to active farmersSection 1001A of the Food Security Act of
			 1985 (7 U.S.C. 1308–1) is amended—
					(1)in subsection
			 (b)(2)—
						(A)by striking
			 or active personal management each place it appears in
			 subparagraphs (A)(i)(II) and (B)(ii); and
						(B)in subparagraph
			 (C), by striking , as applied to the legal entity, are met by the legal
			 entity, the partners or members making a significant contribution of personal
			 labor or active personal management and inserting are met by
			 partners or members making a significant contribution of personal labor, those
			 partners or members; and
						(2)in subsection
			 (c)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking subparagraph (A) and inserting the following:
								
									(A)the landowner
				share-rents the land at a rate that is usual and
				customary;
									;
							(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 and; and
							(iii)by adding at
			 the end the following:
								
									(C)the share of the
				payments received by the landowner is commensurate with the share of the crop
				or income received as
				rent.
									;
							(B)in paragraph
			 (2)(A), by striking active personal management or;
						(C)in paragraph
			 (5)—
							(i)by
			 striking (5) and all that follows through (A)
			 In general.—A
			 person and inserting the following:
								
									(5)Custom farming
				servicesA
				person
									;
							(ii)by
			 inserting under usual and customary terms after
			 services; and
							(iii)by striking
			 subparagraph (B); and
							(D)by adding at the
			 end the following:
							
								(7)Farm
				managersA person who otherwise meets the requirements of this
				subsection other than (b)(2)(A)(i)(II) shall be considered to be actively
				engaged in farming, as determined by the Secretary, with respect to the farming
				operation, including a farming operation that is a sole proprietorship, a legal
				entity such as a joint venture or general partnership, or a legal entity such
				as a corporation or limited partnership, if the person—
									(A)makes a
				significant contribution of management to the farming operation necessary for
				the farming operation, taking into account—
										(i)the size and
				complexity of the farming operation; and
										(ii)the management
				requirements normally and customarily required by similar farming
				operations;
										(B)is the only
				person in the farming operation qualifying as actively engaged in
				farming;
									(C)does not use the
				management contribution under this paragraph to qualify as actively engaged in
				more than 1 farming operation; and
									(D)manages a farm
				operation that does not substantially share equipment, labor, or management
				with persons or legal entities that with the person collectively receive,
				directly or indirectly, an amount equal to more than the applicable limits
				under section
				1001(b).
									.
						1605.Adjusted
			 gross income limitation
					(a)In
			 generalSection 1001D(b)) of
			 the Food Security Act of 1985 (7 U.S.C. 1308–3a(b)) is amended by striking
			 paragraph (1) and inserting the following:
						
							(1)Commodity
				programs
								(A)LimitationNotwithstanding
				any other provision of law, a person or legal entity shall not be eligible to
				receive any benefit described in subparagraph (B) during a crop, fiscal or
				program year, as appropriate, if the average adjusted gross income (or
				comparable measure over the 3 taxable years preceding the most immediately
				preceding complete taxable year, as determined by the Secretary) of the person
				or legal entity exceeds $750,000.
								(B)Covered
				benefitsSubparagraph (A) applies with respect to the
				following:
									(i)A payment under
				section 1105 of the Agriculture Reform, Food,
				and Jobs Act of 2013.
									(ii)A marketing loan
				gain or loan deficiency payment under subtitle B of title I of the
				Agriculture Reform, Food, and Jobs Act of
				2013.
									(iii)A payment under
				subtitle E of the Agriculture Reform, Food,
				and Jobs Act of
				2013.
									.
						
							(iv)A payment under
				section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7
				U.S.C.
				7333).
							.
					(b)ApplicationThe
			 amendments made by this section shall apply beginning with the 2013 crop
			 year.
					1606.Geographically
			 disadvantaged farmers and ranchersSection 1621(d) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8792(d)) is amended by striking
			 2012 and inserting 2018.
				1607.Personal
			 liability of producers for deficienciesSection 164 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7284) is amended by striking
			 and title I of the Food, Conservation, and Energy Act of 2008
			 each place it appears and inserting title I of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8702 et seq.), and title I of the
			 Agriculture Reform, Food, and Jobs Act of
			 2013.
				1608.Prevention of
			 deceased individuals receiving payments under farm commodity programs
					(a)ReconciliationAt
			 least twice each year, the Secretary shall reconcile social security numbers of
			 all individuals who receive payments under this title, whether directly or
			 indirectly, with the Commissioner of Social Security to determine if the
			 individuals are alive.
					(b)PreclusionThe
			 Secretary shall preclude the issuance of payments to, and on behalf of,
			 deceased individuals that were not eligible for payments.
					1609.Appeals
					(a)Direction,
			 control, and supportSection 272 of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 6992) is amended by striking subsection
			 (c) and inserting the following:
						
							(c)Direction,
				control, and support
								(1)Direction and
				control
									(A)In
				generalExcept as provided in paragraph (2), the Director shall
				be free from the direction and control of any person other than the Secretary
				or the Deputy Secretary of Agriculture.
									(B)Administrative
				supportThe Division shall not receive administrative support
				(except on a reimbursable basis) from any agency other than the Office of the
				Secretary.
									(C)Prohibition on
				delegationThe Secretary may not delegate to any other officer or
				employee of the Department, other than the Deputy Secretary of Agriculture or
				the Director, the authority of the Secretary with respect to the
				Division.
									(2)ExceptionThe
				Assistant Secretary for Administration is authorized to investigate, enforce,
				and implement the provisions in law, Executive order, or regulations that
				relate in general to competitive and excepted service positions and employment
				within the Division, including the position of Director, and such authority may
				be further delegated to subordinate
				officials.
								.
					(b)Determination
			 of appealability of agency decisionsSection 272 of the
			 Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6992) is amended
			 by striking subsection (d) and inserting the following:
						
							(d)Determination
				of appealability of agency decisions
								(1)Definition of a
				matter of general applicabilityIn this subsection, the term
				a matter of general applicability means a matter that challenges
				the merits or authority of a rule, procedure, local or national program
				practice, or determination of an agency that applies, or can apply, to more
				than 1 interested party as opposed to the particular application of the rule,
				procedure, or practice to a specific set of facts or the facts themselves as
				the facts apply to 1 particular interested party.
								(2)Matters not
				subject to appealThe Division may not hear appeals—
									(A)unless the
				determination of the agency is adverse to the appellant;
									(B)that involve
				matters of general applicability; and
									(C)that involve
				requests for equitable relief unless the equitable relief has been denied by
				the agency.
									(3)Equitable
				relief
									(A)In
				generalAn appeal requesting equitable relief may not be granted
				by the Director to an appellant unless, using the rules and practices that the
				agency applies to itself, the agency could in fact have granted the relief
				because the appellant acted in good faith, but failed to fully comply with the
				requirement of the rule or practice of the agency.
									(B)RemandIf
				it cannot be determined whether the agency would have granted equitable relief
				because the appellant acted in good faith, but failed to comply with the rule
				or practice of the agency, the matter shall be remanded to the agency for
				further consideration.
									(4)Determination
				of appealabilityIf an officer, employee, or committee of an
				agency determines that a decision is not appealable and a participant appeals
				the decision to the Director, the Director shall determine whether the decision
				is adverse to the individual participant and appealable or is a matter of
				general applicability and not subject to appeal.
								(5)Appealability
				of determinationThe determination of the Director as to whether
				a decision is appealable is
				final.
								.
					(c)Equitable
			 reliefSection 278 of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 6998) is amended by striking subsection
			 (d).
					(d)Conforming
			 amendmentSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended—
						(1)in paragraph
			 (6)(C), by striking or at the end;
						(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
						(3)by adding at the
			 end the following:
							
								(8)the authority of
				the Secretary to carry out amendments to sections 272 and 278 made by the
				Agriculture Reform, Food, and Jobs Act of
				2013.
								.
						1610.Technical
			 corrections
					(a)Section
			 359f(c)(1)(B) of the Agricultural Adjustment Act of 1938 (7 U.S.C.
			 1359ff(c)(1)(B)) is amended by adding a period at the end.
					(b)(1)Section 1603(g) of the Food, Conservation,
			 and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1739) is amended in
			 paragraphs (2) through (6) and the amendments made by those paragraphs by
			 striking 1703(a) each place it appears and inserting
			 1603(a).
						(2)This subsection and the amendments
			 made by this subsection take effect as if included in the Food, Conservation,
			 and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1651).
						1611.Assignment of
			 payments
					(a)In
			 generalThe provisions of section 8(g) of the Soil Conservation
			 and Domestic Allotment Act (16 U.S.C. 590h(g)), relating to assignment of
			 payments, shall apply to payments made under this title.
					(b)NoticeThe
			 producer making the assignment, or the assignee, shall provide the Secretary
			 with notice, in such manner as the Secretary may require, of any assignment
			 made under this section.
					1612.Tracking of
			 benefitsAs soon as
			 practicable after the date of enactment of this Act, the Secretary may track
			 the benefits provided, directly or indirectly, to individuals and entities
			 under titles I and II and the amendments made by those titles.
				1613.Signature
			 authority
					(a)In
			 generalIn carrying out this title and title II and amendments
			 made by those titles, if the Secretary approves a document, the Secretary shall
			 not subsequently determine the document is inadequate or invalid because of the
			 lack of authority of any person signing the document on behalf of the applicant
			 or any other individual, entity, general partnership, or joint venture, or the
			 documents relied upon were determined inadequate or invalid, unless the person
			 signing the program document knowingly and willfully falsified the evidence of
			 signature authority or a signature.
					(b)Affirmation
						(1)In
			 generalNothing in this section prohibits the Secretary from
			 asking a proper party to affirm any document that otherwise would be considered
			 approved under subsection (a).
						(2)No retroactive
			 effectA denial of benefits based on a lack of affirmation under
			 paragraph (1) shall not be retroactive with respect to third-party producers
			 who were not the subject of the erroneous representation of authority, if the
			 third-party producers—
							(A)relied on the
			 prior approval by the Secretary of the documents in good faith; and
							(B)substantively
			 complied with all program requirements.
							1614.Implementation
					(a)StreamliningIn
			 implementing this title, the Secretary shall, to the maximum extent
			 practicable—
						(1)seek to reduce
			 administrative burdens and costs to producers by streamlining and reducing
			 paperwork, forms, and other administrative requirements;
						(2)improve
			 coordination, information sharing, and administrative work with the Risk
			 Management Agency and the Natural Resources Conservation Service; and
						(3)take advantage of
			 new technologies to enhance efficiency and effectiveness of program delivery to
			 producers.
						(b)ImplementationOn
			 October 1, 2013, the Secretary shall make available to the Farm Service Agency
			 to carry out this title $100,000,000.
					IIConservation
			AConservation
			 Reserve Program
				2001.Extension and
			 enrollment requirements of conservation reserve program
					(a)ExtensionSection 1231(a) of the Food Security Act of
			 1985 (16 U.S.C. 3831(a)) is amended by striking 2012 and
			 inserting 2018.
					(b)Eligible
			 landSection 1231(b) of the
			 Food Security Act of 1985 (16 U.S.C. 3831(b)) is amended—
						(1)in paragraph
			 (1)(B), by striking the date of enactment of the Food, Conservation, and
			 Energy Act of 2008 and inserting the date of enactment of the
			 Agriculture Reform, Food, and Jobs Act of
			 2013;
						(2)by striking
			 paragraph (2) and redesignating paragraph (3) as paragraph (2);
						(3)by inserting
			 before paragraph (4) the following:
							
								(3)grassland that—
									(A)contains forbs or
				shrubland (including improved rangeland and pastureland) for which grazing is
				the predominant use;
									(B)is located in an
				area historically dominated by grassland; and
									(C)could provide
				habitat for animal and plant populations of significant ecological value if the
				land is retained in its current use or restored to a natural
				condition;
									;
						(4)in paragraph
			 (4)(C), by striking filterstrips devoted to trees or shrubs and
			 inserting filterstrips and riparian buffers devoted to trees, shrubs, or
			 grasses; and
						(5)by striking
			 paragraph (5) and inserting the following:
							
								(5)the portion of land in a field not enrolled
				in the conservation reserve in a case in which—
									(A)more than 50
				percent of the land in the field is enrolled as a buffer or filterstrip or more
				than 75 percent of the land in the field is enrolled in a practice other than
				as a buffer or filterstrip; and
									(B)the remainder of
				the field is—
										(i)infeasible to
				farm; and
										(ii)enrolled at
				regular rental
				rates.
										.
						(c)Planting Status
			 of Certain LandSection
			 1231(c) of the Food Security Act of 1985 (16 U.S.C. 3831(c)) is amended by
			 striking if and all that follows through the period at the end
			 and inserting if, during the crop year, the land was devoted to a
			 conserving use..
					(d)EnrollmentSection 1231 of the Food Security Act of
			 1985 (16 U.S.C. 3831) is amended by striking subsection (d) and inserting the
			 following:
						
							(d)Enrollment
								(1)Maximum acreage
				enrolledThe Secretary may
				maintain in the conservation reserve at any 1 time during—
									(A)fiscal year 2013, no more than 32,000,000
				acres;
									(B)fiscal year 2014,
				no more than 30,000,000 acres;
									(C)fiscal year 2015,
				no more than 27,500,000 acres;
									(D)fiscal year 2016,
				no more than 26,500,000 acres;
									(E)fiscal year 2017,
				no more than 25,500,000 acres; and
									(F)fiscal year 2018,
				no more than 25,000,000 acres.
									(2)Grassland
									(A)LimitationFor purposes of applying the limitations in
				paragraph (1), no more than 1,500,000 acres of the land described in subsection
				(b)(3) may be enrolled in the program at any 1 time during the 2014 through
				2018 fiscal years.
									(B)PriorityIn
				enrolling acres under subparagraph (A), the Secretary may give priority to land
				with expiring conservation reserve program contracts.
									(C)Method of
				enrollmentIn enrolling acres
				under subparagraph (A), the Secretary shall make the program available to
				owners or operators of eligible land at least once during each fiscal
				year.
									.
					(e)Duration of
			 contractSection 1231(e) of
			 the Food Security Act of 1985 (16 U.S.C. 3831(e)) is amended by striking
			 paragraphs (2) and (3) and inserting the following:
						
							(2)Special rule for
				certain landIn the case of
				land devoted to hardwood trees, shelterbelts, windbreaks, or wildlife corridors
				under a contract entered into under this subchapter, the owner or operator of
				the land may, within the limitations prescribed under this section, specify the
				duration of the
				contract.
							.
					(f)Conservation
			 priority areasSection
			 1231(f) of the Food Security Act of 1985 (16 U.S.C. 3831(f)) is amended—
						(1)in paragraph (1),
			 by striking watershed areas of the Chesapeake Bay Region, the Great
			 Lakes Region, the Long Island Sound Region, and other;
						(2)in paragraph (2),
			 by striking watersheds.—Watersheds and inserting
			 areas.—Areas; and
						(3)in paragraph (3),
			 by striking a watershed’s designation— and all that follows
			 through the period at the end and inserting an area’s designation if the
			 Secretary finds that the area no longer contains actual and significant adverse
			 water quality or habitat impacts related to agricultural production
			 activities..
						2002.Farmable
			 wetland program
					(a)ExtensionSection 1231B(a)(1) of the Food Security
			 Act of 1985 (16 U.S.C. 3831b(a)(1)) is amended—
						(1)by striking
			 2012 and inserting 2018; and
						(2)by striking
			 a program and inserting a farmable wetland
			 program.
						(b)Eligible
			 acreageSection
			 1231B(b)(1)(B) of the Food Security Act of 1985 (16 U.S.C. 3831b(b)(1)(B)) is
			 amended by striking flow from a row crop agriculture drainage
			 system and inserting surface and subsurface flow from row crop
			 agricultural production.
					(c)Clerical
			 amendmentsSection 1231B of
			 the Food Security Act of 1985 (16 U.S.C. 3831b) is amended—
						(1)by striking the heading and inserting the
			 following:
							
								1231B.Farmable
				wetland
				program
								;
							and(2)in subsection
			 (f)(2), by striking section 1234(c)(2)(B) and inserting
			 section 1234(c)(2)(A)(ii).
						2003.Duties of
			 owners and operators
					(a)Limitation on
			 harvesting, grazing or commercial use of forageSection 1232(a)(8) of the Food Security Act
			 of 1985 (16 U.S.C. 3832(a)(8)) is amended by striking except
			 that and all that follows through the semicolon at the end of the
			 paragraph and inserting except as provided in section
			 1233(b);.
					(b)Conservation
			 plan requirementsSection
			 1232 of the Food Security Act of 1985 (16 U.S.C. 3832) is amended by striking
			 subsection (b) and inserting the following:
						
							(b)Conservation
				plansThe plan referred to in
				subsection (a)(1) shall set forth—
								(1)the conservation
				measures and practices to be carried out by the owner or operator during the
				term of the contract; and
								(2)the commercial
				use, if any, to be permitted on the land during the
				term.
								.
					(c)Rental payment
			 reductionSection 1232 of the
			 Food Security Act of 1985 (16 U.S.C. 3832) is amended by striking subsection
			 (d).
					2004.Duties of the
			 SecretarySection 1233 of the
			 Food Security Act of 1985 (16 U.S.C. 3833) is amended to read as
			 follows:
					
						1233.Duties of the
				Secretary
							(a)Cost-Share and
				rental paymentsIn return for
				a contract entered into by an owner or operator, the Secretary shall—
								(1)share the cost of
				carrying out the conservation measures and practices set forth in the contract
				for which the Secretary determines that cost sharing is appropriate and in the
				public interest; and
								(2)for a period of
				years not in excess of the term of the contract, pay an annual rental payment
				in an amount necessary to compensate for—
									(A)the conversion of
				highly erodible cropland or other eligible land normally devoted to the
				production of an agricultural commodity on a farm or ranch to a less intensive
				use;
									(B)the retirement of any cropland base and
				allotment history that the owner or operator agrees to retire permanently;
				and
									(C)the development
				and management of grassland for multiple natural resource conservation
				benefits, including soil, water, air, and wildlife.
									(b)Specified
				activities permittedThe
				Secretary shall permit certain activities or commercial uses of land that is
				subject to the contract if those activities or uses are consistent with a plan
				approved by the Secretary and include—
								(1)harvesting,
				grazing, or other commercial use of the forage in response to drought,
				flooding, or other emergency without any reduction in the rental rate;
								(2)grazing by
				livestock of a beginning farmer or rancher without any reduction in the rental
				rate, if the grazing is—
									(A)consistent with
				the conservation of soil, water quality, and wildlife habitat (including
				habitat during the primary nesting season for critical birds in the area);
				and
									(B)described in
				subparagraph (B) or (C) of paragraph (3);
									(3)consistent with the conservation of soil,
				water quality, and wildlife habitat (including habitat during the primary
				nesting season for critical birds in the area) and in exchange for a reduction
				of not less than 25 percent in the annual rental rate for the acres covered by
				the authorized activity—
									(A)managed harvesting
				and other commercial use (including the managed harvesting of biomass), except
				that in permitting those activities the Secretary, in coordination with the
				State technical committee—
										(i)shall develop
				appropriate vegetation management requirements; and
										(ii)shall identify
				periods during which the activities may be conducted, such that the frequency
				is at least once every 5 years but not more than once every 3 years;
										(B)prescribed grazing
				for the control of invasive species, which may be conducted annually;
									(C)routine grazing,
				except that in permitting routine grazing, the Secretary, in coordination with
				the State technical committee—
										(i)shall develop
				appropriate vegetation management requirements and stocking rates for the land
				that are suitable for continued routine grazing; and
										(ii)shall identify
				the periods during which routine grazing may be conducted, such that the
				frequency is not more than once every 2 years, taking into consideration
				regional differences such as—
											(I)climate, soil
				type, and natural resources;
											(II)the number of
				years that should be required between routine grazing activities; and
											(III)how often during
				a year in which routine grazing is permitted that routine grazing should be
				allowed to occur; and
											(D)the installation
				of wind turbines and associated access, except that in permitting the
				installation of wind turbines, the Secretary shall determine the number and
				location of wind turbines that may be installed, taking into account—
										(i)the location,
				size, and other physical characteristics of the land;
										(ii)the extent to
				which the land contains threatened or endangered wildlife and wildlife habitat;
				and
										(iii)the purposes of
				the conservation reserve program under this subchapter; and
										(4)the intermittent
				and seasonal use of vegetative buffer practices incidental to agricultural
				production on land adjacent to the buffer such that the permitted use does not
				destroy the permanent vegetative cover.
								(c)Authorized
				activities on grasslandNotwithstanding section 1232(a)(8), for
				eligible land described in section 1231(b)(3), the Secretary shall permit the
				following activities:
								(1)Common grazing
				practices, including maintenance and necessary cultural practices, on the land
				in a manner that is consistent with maintaining the viability of grassland,
				forb, and shrub species appropriate to that locality.
								(2)Haying, mowing, or
				harvesting for seed production, subject to appropriate restrictions during the
				primary nesting season for critical birds in the area.
								(3)Fire
				presuppression, rehabilitation, and construction of fire breaks.
								(4)Grazing-related
				activities, such as fencing and livestock watering.
								(d)Resource
				conserving use
								(1)In
				generalBeginning on the date
				that is 1 year before the date of termination of a contract under the program,
				the Secretary shall allow an owner or operator to make conservation and land
				improvements that facilitate maintaining protection of highly erodible land
				after expiration of the contract.
								(2)Conservation
				planThe Secretary shall require an owner or operator carrying
				out the activities described in paragraph (1) to develop and implement a
				conservation plan.
								(3)Reenrollment
				prohibitedLand altered under paragraph (1) may not be reenrolled
				in the conservation reserve program for 5 years.
								(4)PaymentThe
				Secretary shall provide an annual payment that is reduced in an amount
				commensurate with any income or other compensation received as a result of the
				activities carried out under paragraph
				(1).
								.
				2005.Payments
					(a)Trees,
			 windbreaks, shelterbelts, and wildlife corridorsSection 1234(b)(3)(A) of the Food Security
			 Act of 1985 (16 U.S.C. 3834(b)(3)(A)) is amended—
						(1)in clause (i), by
			 inserting and after the semicolon;
						(2)by striking clause
			 (ii); and
						(3)by redesignating
			 clause (iii) as clause (ii).
						(b)IncentivesSection
			 1234(b)(3)(B) of the Food Security Act of 1985 (16 U.S.C. 3834(b)(3)(B)) is
			 amended—
						(1)in clause (i), by
			 inserting , practices to improve the condition of resources on the
			 land, after operator); and
						(2)by adding at the
			 end the following:
							
								(iii)IncentivesIn
				making rental payments to an owner or operator of land described in
				subparagraph (A), the Secretary may provide incentive payments sufficient to
				encourage proper thinning and practices to improve the condition of resources
				on the
				land.
								.
						(c)Annual rental
			 paymentsSection 1234(c) of
			 the Food Security Act of 1985 (16 U.S.C. 3834(c)) is amended—
						(1)in paragraph (1),
			 by inserting and other eligible land after highly
			 erodible cropland both places it appears;
						(2)by striking
			 paragraph (2) and inserting the following:
							
								(2)Methods of
				Determination
									(A)In
				generalThe amounts payable
				to owners or operators in the form of rental payments under contracts entered
				into under this subchapter may be determined through—
										(i)the submission of
				bids for such contracts by owners and operators in such manner as the Secretary
				may prescribe; or
										(ii)such other means
				as the Secretary determines are appropriate.
										(B)GrasslandIn
				the case of eligible land described in section 1231(b)(3), the Secretary shall
				make annual payments in an amount that is not more than 75 percent of the
				grazing value of the land covered by the
				contract.
									;
				and
						(3)in paragraph
			 (5)(A)—
							(A)by striking
			 The Secretary and inserting the following:
								
									(i)SurveyThe
				Secretary
									;
				and
							(B)by adding at the
			 end the following:
								
									(ii)UseThe
				Secretary may use the survey of dryland cash rental rates described in clause
				(i) as a factor in determining rental rates under this section as the Secretary
				determines
				appropriate.
									.
							(d)Payment
			 scheduleSection 1234 of the
			 Food Security Act of 1985 (16 U.S.C. 3834) is amended by striking subsection
			 (d) and inserting the following:
						
							(d)Payment
				schedule
								(1)In
				generalExcept as otherwise
				provided in this section, payments under this subchapter shall be made in cash
				in such amount and on such time schedule as is agreed on and specified in the
				contract.
								(2)SourcePayments under this subchapter shall be
				made using the funds of the Commodity Credit Corporation.
								(3)Advance
				paymentPayments under this
				subchapter may be made in advance of determination of
				performance.
								.
					(e)Payment
			 limitationSection 1234(f) of
			 the Food Security Act of 1985 (16 U.S.C. 3834(f)) is amended—
						(1)in paragraph (1),
			 by striking , including rental payments made in the form of in-kind
			 commodities,;
						(2)by striking
			 paragraph (3); and
						(3)by redesignating
			 paragraph (4) as paragraph (2).
						2006.Contract
			 requirementsSection 1235(f)
			 of the Food Security Act of 1985 (16 U.S.C. 3835(f)) is amended—
					(1)in paragraph
			 (1)—
						(A)in the matter
			 preceding subparagraph (A), by striking Duties and all that
			 follows through a beginning farmer and inserting
			 Transition to covered
			 farmer or rancher.—In the case of a contract modification
			 approved in order to facilitate the transfer of land subject to a contract from
			 a retired farmer or rancher to a beginning farmer;
						(B)in subparagraph
			 (D), by striking the farmer or rancher and inserting the
			 covered farmer or rancher; and
						(C)in subparagraph
			 (E), by striking section 1001A(b)(3)(B) and inserting
			 section 1001; and
						(2)in paragraph (2),
			 by striking requirement of section 1231(h)(4)(B) and inserting
			 option provided under section 1234(c)(2)(A)(ii).
					2007.Conversion of
			 land subject to contract to other conserving usesSection 1235A of the Food Security Act of
			 1985 (16 U.S.C. 3835a) is repealed.
				2008.Effective
			 date
					(a)In
			 generalThe amendments made
			 by this subtitle shall take effect on October 1, 2013, except, the amendment
			 made by section 2001(d), which shall take effect on the date of enactment of
			 this Act.
					(b)Effect on
			 existing contracts
						(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this subtitle shall not affect the
			 validity or terms of any contract entered into by the Secretary of Agriculture
			 under subchapter B of chapter 1 of subtitle D of title XII of the Food Security
			 Act of 1985 (16 U.S.C. 3831 et seq.) before October 1, 2013, or any payments
			 required to be made in connection with the contract.
						(2)Updating of
			 existing contractsThe Secretary shall permit an owner or
			 operator with a contract entered into under subchapter B of chapter 1 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
			 seq.) before October 1, 2013, to update the contract to reflect the activities
			 and uses of land under contract permitted under the terms and conditions of
			 paragraphs (1) and (2) of section 1233(b) of that Act (as amended by section
			 2004).
						BConservation
			 Stewardship Program
				2101.Conservation
			 stewardship program
					(a)Revision of
			 current programSubchapter B
			 of chapter 2 of subtitle D of title XII of the Food Security Act of 1985 (16
			 U.S.C. 3838d et seq.) is amended to read as follows:
						
							BConservation
				stewardship program
								1238D.DefinitionsIn this subchapter:
									(1)Agricultural
				operationThe term agricultural operation means
				all eligible land, whether or not contiguous, that is—
										(A)under the
				effective control of a producer at the time the producer enters into a contract
				under the program; and
										(B)operated with
				equipment, labor, management, and production or cultivation practices that are
				substantially separate from other agricultural operations, as determined by the
				Secretary.
										(2)Conservation
				activities
										(A)In
				generalThe term conservation activities means
				conservation systems, practices, or management measures.
										(B)InclusionsThe
				term conservation activities includes—
											(i)structural
				measures, vegetative measures, and land management measures, including
				agriculture drainage management systems, as determined by the Secretary;
				and
											(ii)planning needed
				to address a priority resource concern.
											(3)Conservation
				stewardship planThe term conservation stewardship
				plan means a plan that—
										(A)identifies and
				inventories priority resource concerns;
										(B)establishes
				benchmark data and conservation objectives;
										(C)describes
				conservation activities to be implemented, managed, or improved; and
										(D)includes a
				schedule and evaluation plan for the planning, installation, and management of
				the new and existing conservation activities.
										(4)Eligible
				land
										(A)In
				generalThe term eligible land means—
											(i)private and tribal
				land on which agricultural commodities, livestock, or forest-related products
				are produced; and
											(ii)land associated
				with the land described in clause (i) on which priority resource concerns could
				be addressed through a contract under the program.
											(B)InclusionsThe
				term eligible land includes—
											(i)cropland;
											(ii)grassland;
											(iii)rangeland;
											(iv)pastureland;
											(v)nonindustrial
				private forest land; and
											(vi)other
				agricultural land (including cropped woodland, marshes, and agricultural land
				used for the production of livestock), as determined by the Secretary.
											(5)Priority
				resource concernThe term priority resource
				concern means a natural resource concern or problem, as determined by
				the Secretary, that—
										(A)is identified at
				the national, State or local level, as a priority for a particular area of the
				State;
										(B)represents a
				significant concern in a State or region; and
										(C)is likely to be
				addressed successfully through the implementation of conservation activities
				under this program.
										(6)ProgramThe
				term program means the conservation stewardship program
				established by this subchapter.
									(7)Stewardship
				thresholdThe term stewardship threshold means the
				level of management required, as determined by the Secretary, to conserve and
				improve the quality and condition of a natural resource.
									1238E.Conservation
				stewardship program
									(a)Establishment
				and purposeDuring each of fiscal years 2014 through 2018, the
				Secretary shall carry out a conservation stewardship program to encourage
				producers to address priority resource concerns and improve and conserve the
				quality and condition of natural resources in a comprehensive manner—
										(1)by undertaking
				additional conservation activities; and
										(2)by improving,
				maintaining, and managing existing conservation activities.
										(b)Exclusions
										(1)Land enrolled in
				other conservation programsSubject to paragraph (2), the
				following land (even if covered by the definition of eligible land) is not
				eligible for enrollment in the program:
											(A)Land enrolled in
				the conservation reserve program.
											(B)Land enrolled in
				the Agricultural Conservation Easement Program in a wetland easement.
											(C)Land enrolled in
				the conservation security program.
											(2)Conversion to
				croplandEligible land used for crop production after October 1,
				2013, that had not been planted, considered to be planted, or devoted to crop
				production for at least 4 of the 6 years preceding that date shall not be the
				basis for any payment under the program, unless the land does not meet the
				requirement because—
											(A)the land had
				previously been enrolled in the conservation reserve program;
											(B)the land has been
				maintained using long-term crop rotation practices, as determined by the
				Secretary; or
											(C)the land is
				incidental land needed for efficient operation of the farm or ranch, as
				determined by the Secretary.
											1238F.Stewardship
				contracts
									(a)Submission of
				contract offersTo be eligible to participate in the conservation
				stewardship program, a producer shall submit a contract offer for the
				agricultural operation that—
										(1)demonstrates to
				the satisfaction of the Secretary that the producer, at the time of the
				contract offer, is meeting the stewardship threshold for at least 2 priority
				resource concerns; and
										(2)would, at a
				minimum, meet or exceed the stewardship threshold for at least 1 additional
				priority resource concern by the end of the stewardship contract by—
											(A)installing and
				adopting additional conservation activities; and
											(B)improving,
				maintaining, and managing existing conservation activities on the agricultural
				operation in a manner that increases or extends the conservation benefits in
				place at the time the contract offer is accepted by the Secretary.
											(b)Evaluation of
				contract offers
										(1)Ranking of
				applicationsIn evaluating contract offers the Secretary shall
				rank applications based on—
											(A)the level of
				conservation treatment on all applicable priority resource concerns at the time
				of application;
											(B)the degree to
				which the proposed conservation activities effectively increase conservation
				performance;
											(C)the number of
				applicable priority resource concerns proposed to be treated to meet or exceed
				the stewardship threshold by the end of the contract;
											(D)the extent to
				which other priority resource concerns will be addressed to meet or exceed the
				stewardship threshold by the end of the contract period;
											(E)the extent to
				which the actual and anticipated conservation benefits from the contract are
				provided at the least cost relative to other similarly beneficial contract
				offers; and
											(F)the extent to
				which priority resource concerns will be addressed when transitioning from the
				conservation reserve program to agricultural production.
											(2)ProhibitionThe
				Secretary may not assign a higher priority to any application because the
				applicant is willing to accept a lower payment than the applicant would
				otherwise be eligible to receive.
										(3)Additional
				criteriaThe Secretary may develop and use such additional
				criteria that the Secretary determines are necessary to ensure that national,
				State, and local priority resource concerns are effectively addressed.
										(c)Entering into
				contractsAfter a determination that a producer is eligible for
				the program under subsection (a), and a determination that the contract offer
				ranks sufficiently high under the evaluation criteria under subsection (b), the
				Secretary shall enter into a conservation stewardship contract with the
				producer to enroll the eligible land to be covered by the contract.
									(d)Contract
				provisions
										(1)TermA
				conservation stewardship contract shall be for a term of 5 years.
										(2)Required
				provisionsThe conservation stewardship contract of a producer
				shall—
											(A)state the amount
				of the payment the Secretary agrees to make to the producer for each year of
				the conservation stewardship contract under section 1238G(d);
											(B)require the
				producer—
												(i)to
				implement a conservation stewardship plan that describes the program purposes
				to be achieved through 1 or more conservation activities;
												(ii)to maintain and
				supply information as required by the Secretary to determine compliance with
				the conservation stewardship plan and any other requirements of the program;
				and
												(iii)not to conduct
				any activities on the agricultural operation that would tend to defeat the
				purposes of the program;
												(C)permit all
				economic uses of the eligible land that—
												(i)maintain the
				agricultural nature of the land; and
												(ii)are consistent
				with the conservation purposes of the conservation stewardship contract;
												(D)include a
				provision to ensure that a producer shall not be considered in violation of the
				contract for failure to comply with the contract due to circumstances beyond
				the control of the producer, including a disaster or related condition, as
				determined by the Secretary;
											(E)include provisions
				where upon the violation of a term or condition of the contract at any time the
				producer has control of the land—
												(i)if
				the Secretary determines that the violation warrants termination of the
				contract—
													(I)to forfeit all
				rights to receive payments under the contract; and
													(II)to refund all or
				a portion of the payments received by the producer under the contract,
				including any interest on the payments, as determined by the Secretary;
				or
													(ii)if the Secretary
				determines that the violation does not warrant termination of the contract, to
				refund or accept adjustments to the payments provided to the producer, as the
				Secretary determines to be appropriate;
												(F)include provisions
				in accordance with paragraphs (3) and (4) of this section; and
											(G)include any
				additional provisions the Secretary determines are necessary to carry out the
				program.
											(3)Change of
				interest in land subject to a contract
											(A)In
				generalAt the time of application, a producer shall have control
				of the eligible land to be enrolled in the program. Except as provided in
				subparagraph (B), a change in the interest of a producer in eligible land
				covered by a contract under the program shall result in the termination of the
				contract with regard to that land.
											(B)Transfer of
				duties and rightsSubparagraph (A) shall not apply if—
												(i)within a
				reasonable period of time (as determined by the Secretary) after the date of
				the change in the interest in all or a portion of the land covered by a
				contract under the program, the transferee of the land provides written notice
				to the Secretary that duties and rights under the contract have been
				transferred to, and assumed by, the transferee for the portion of the land
				transferred;
												(ii)the transferee
				meets the eligibility requirements of the program; and
												(iii)the Secretary
				approves the transfer of all duties and rights under the contract.
												(4)Modification and
				termination of contracts
											(A)Voluntary
				modification or terminationThe Secretary may modify or terminate
				a contract with a producer if—
												(i)the producer
				agrees to the modification or termination; and
												(ii)the Secretary
				determines that the modification or termination is in the public
				interest.
												(B)Involuntary
				terminationThe Secretary may terminate a contract if the
				Secretary determines that the producer violated the contract.
											(5)RepaymentIf
				a contract is terminated, the Secretary may, consistent with the purposes of
				the program—
											(A)allow the producer
				to retain payments already received under the contract; or
											(B)require repayment,
				in whole or in part, of payments received and assess liquidated damages.
											(e)Contract
				renewalAt the end of the initial 5-year contract period, the
				Secretary may allow the producer to renew the contract for 1 additional 5-year
				period if the producer—
										(1)demonstrates
				compliance with the terms of the existing contract;
										(2)agrees to adopt
				and continue to integrate conservation activities across the entire
				agricultural operation as determined by the Secretary; and
										(3)agrees, at a
				minimum, to meet or exceed the stewardship threshold for at least 2 additional
				priority resource concerns on the agricultural operation by the end of the
				contract period.
										1238G.Duties of the
				secretary
									(a)In
				generalTo achieve the conservation goals of a contract under the
				conservation stewardship program, the Secretary shall—
										(1)make the program
				available to eligible producers on a continuous enrollment basis with 1 or more
				ranking periods, 1 of which shall occur in the first quarter of each fiscal
				year;
										(2)identify not less
				than 5 priority resource concerns in a particular watershed or other
				appropriate region or area within a State; and
										(3)establish a
				science-based stewardship threshold for each priority resource concern
				identified under subparagraph (2).
										(b)Allocation to
				statesThe Secretary shall allocate acres to States for
				enrollment, based—
										(1)primarily on each
				State’s proportion of eligible land to the total acreage of eligible land in
				all States; and
										(2)also on
				consideration of—
											(A)the extent and
				magnitude of the conservation needs associated with agricultural production in
				each State;
											(B)the degree to
				which implementation of the program in the State is, or will be, effective in
				helping producers address those needs; and
											(C)other
				considerations to achieve equitable geographic distribution of funds, as
				determined by the Secretary.
											(c)Acreage
				enrollment limitationDuring the period beginning on October 1,
				2013, and ending on September 30, 2022, the Secretary shall, to the maximum
				extent practicable—
										(1)enroll in the
				program an additional 10,348,000 acres for each fiscal year; and
										(2)manage the program
				to achieve a national average rate of $18 per acre, which shall include the
				costs of all financial assistance, technical assistance, and any other expenses
				associated with enrollment or participation in the program.
										(d)Conservation
				stewardship payments
										(1)Availability of
				paymentsThe Secretary shall provide annual payments under the
				program to compensate the producer for—
											(A)installing and
				adopting additional conservation activities; and
											(B)improving,
				maintaining, and managing conservation activities in place at the operation of
				the producer at the time the contract offer is accepted by the
				Secretary.
											(2)Payment
				amountThe amount of the conservation stewardship annual payment
				shall be determined by the Secretary and based, to the maximum extent
				practicable, on the following factors:
											(A)Costs incurred by
				the producer associated with planning, design, materials, installation, labor,
				management, maintenance, or training.
											(B)Income forgone by
				the producer.
											(C)Expected
				conservation benefits.
											(D)The extent to
				which priority resource concerns will be addressed through the installation and
				adoption of conservation activities on the agricultural operation.
											(E)The level of
				stewardship in place at the time of application and maintained over the term of
				the contract.
											(F)The degree to
				which the conservation activities will be integrated across the entire
				agricultural operation for all applicable priority resource concerns over the
				term of the contract.
											(G)Such other factors
				as determined by the Secretary.
											(3)ExclusionsA
				payment to a producer under this subsection shall not be provided for—
											(A)the design,
				construction, or maintenance of animal waste storage or treatment facilities or
				associated waste transport or transfer devices for animal feeding operations;
				or
											(B)conservation
				activities for which there is no cost incurred or income forgone to the
				producer.
											(4)Delivery of
				paymentsIn making stewardship payments, the Secretary shall, to
				the extent practicable—
											(A)prorate
				conservation performance over the term of the contract so as to accommodate, to
				the extent practicable, producers earning equal annual stewardship payments in
				each fiscal year; and
											(B)make stewardship
				payments as soon as practicable after October 1 of each fiscal year for
				activities carried out in the previous fiscal year.
											(e)Supplemental
				payments for resource-Conserving crop rotations
										(1)Availability of
				paymentsThe Secretary shall provide additional payments to
				producers that, in participating in the program, agree to adopt
				resource-conserving crop rotations to achieve beneficial crop rotations as
				appropriate for the eligible land of the producers.
										(2)Beneficial crop
				rotationsThe Secretary shall determine whether a
				resource-conserving crop rotation is a beneficial crop rotation eligible for
				additional payments under paragraph (1), based on whether the
				resource-conserving crop rotation is designed to provide natural resource
				conservation and production benefits.
										(3)EligibilityTo
				be eligible to receive a payment described in paragraph (1), a producer shall
				agree to adopt and maintain the resource-conserving crop rotations for the term
				of the contract.
										(4)Resource-conserving
				crop rotationIn this subsection, the term
				resource-conserving crop rotation means a crop rotation
				that—
											(A)includes at least
				1 resource conserving crop (as defined by the Secretary);
											(B)reduces
				erosion;
											(C)improves soil
				fertility and tilth;
											(D)interrupts pest
				cycles; and
											(E)in applicable
				areas, reduces depletion of soil moisture or otherwise reduces the need for
				irrigation.
											(f)Payment
				limitationsA person or legal entity may not receive, directly or
				indirectly, payments under the program that, in the aggregate, exceed $200,000
				under all contracts entered into during fiscal years 2014 through 2018,
				excluding funding arrangements with Indian tribes, regardless of the number of
				contracts entered into under the program by the person or legal entity.
									(g)Specialty crop
				and organic producersThe Secretary shall ensure that outreach
				and technical assistance are available, and program specifications are
				appropriate to enable specialty crop and organic producers to participate in
				the program.
									(h)Coordination
				with organic certificationThe Secretary shall establish a
				transparent means by which producers may initiate organic certification under
				the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) while
				participating in a contract under the program.
									(i)RegulationsThe
				Secretary shall promulgate regulations that—
										(1)prescribe such
				other rules as the Secretary determines to be necessary to ensure a fair and
				reasonable application of the limitations established under subsection (f);
				and
										(2)otherwise enable
				the Secretary to carry out the
				program.
										.
					(b)Effective
			 dateThe amendment made by this section shall take effect on
			 October 1, 2013.
					(c)Effect on
			 existing contracts
						(1)In
			 generalThe amendment made by
			 this section shall not affect the validity or terms of any contract entered
			 into by the Secretary of Agriculture under subchapter B of chapter 2 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838d et
			 seq.) before October 1, 2013, or any payments required to be made in connection
			 with the contract.
						(2)Conservation
			 stewardship programFunds made available under section 1241(a)(4)
			 of the Food Security Act of 1985 (16 U.S.C. 3841(a)(4)) (as amended by section
			 2601(a)) may be used to administer and make payments to program participants
			 enrolled into contracts during any of fiscal years 2009 through 2013.
						CEnvironmental
			 Quality Incentives Program
				2201.PurposesSection 1240 of the Food Security Act of
			 1985 (16 U.S.C. 3839aa) is amended—
					(1)in paragraph
			 (3)—
						(A)in subparagraph
			 (A), by striking and at the end;
						(B)by redesignating
			 subparagraph (B) as subparagraph (C) and, in such subparagraph, by inserting
			 and after the semicolon; and
						(C)by inserting after
			 subparagraph (A) the following:
							
								(B)develop and improve wildlife habitat;
				and
								;
						(2)in paragraph (4),
			 by striking ; and and inserting a period; and
					(3)by striking
			 paragraph (5).
					2202.DefinitionsSection 1240A of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–1) is amended—
					(1)by striking
			 paragraph (2) and redesignating paragraphs (3) through (6) as paragraphs (2)
			 through (5), respectively; and
					(2)in paragraph (2) (as so redesignated), by
			 inserting established under the Organic Foods Production Act of 1990 (7
			 U.S.C. 6501 et seq.) after national organic
			 program.
					2203.Establishment
			 and administrationSection
			 1240B of the Food Security Act of 1985 (16 U.S.C. 3839aa–2) is amended—
					(1)in subsection (a),
			 by striking 2014 and inserting 2018;
					(2)in subsection (b),
			 by striking paragraph (2) and inserting the following:
						
							(2)TermA contract under the program shall have a
				term that does not exceed 10 years.
							;
				
					(3)in subsection (d)—
						(A)in paragraph (3),
			 by striking subparagraphs (A) through (G) and inserting the following:
							
								(A)soil
				health;
								(B)water quality and
				quantity improvement;
								(C)nutrient
				management;
								(D)pest
				management;
								(E)air quality
				improvement;
								(F)wildlife habitat
				development, including pollinator habitat;
								(G)invasive species
				management; or
								(H)other resource
				issues of regional or national significance, as determined by the
				Secretary.
								;
				and
						(B)in paragraph
			 (4)—
							(i)in
			 subparagraph (A) in the matter preceding clause (i), by inserting ,
			 veteran farmer or rancher (as defined in section 2501(e) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))),
			 before or a beginning farmer or rancher; and
							(ii)by
			 striking subparagraph (B) and inserting the following:
								
									(B)Advance
				payments
										(i)In
				generalNot more than 30
				percent of the amount determined under subparagraph (A) may be provided in
				advance for the purpose of purchasing materials or contracting.
										(ii)Return of
				fundsIf funds provided in
				advance are not expended during the 90-day period beginning on the date of
				receipt of the funds, the funds shall be returned within a reasonable time
				frame, as determined by the
				Secretary.
										;
							(4)by striking subsection (f) and inserting
			 the following:
						
							(f)Allocation of
				funding
								(1)LivestockFor each of fiscal years 2014 through 2018,
				at least 60 percent of the funds made available for payments under the program
				shall be targeted at practices relating to livestock production.
								(2)Wildlife
				habitatFor each of fiscal
				years 2014 through 2018, at least 5 percent of the funds made available for
				payments under the program shall be targeted at practices benefitting wildlife
				habitat under subsection (g).
								;
				and
					(5)by striking
			 subsection (g) and inserting the following:
						
							(g)Wildlife habitat
				incentive practiceThe
				Secretary shall provide payments under the program for conservation practices
				that support the restoration, development, and improvement of wildlife habitat
				on eligible land, including—
								(1)upland wildlife
				habitat;
								(2)wetland wildlife
				habitat;
								(3)habitat for
				threatened and endangered species;
								(4)fish
				habitat;
								(5)habitat on pivot
				corners and other irregular areas of a field; and
								(6)other types of
				wildlife habitat, as determined by the
				Secretary.
								.
					2204.Evaluation of
			 applicationsSection 1240C(b)
			 of the Food Security Act of 1985 (16 U.S.C. 3839aa–3(b)) is amended—
					(1)in paragraph (1),
			 by striking environmental and inserting
			 conservation; and
					(2)in paragraph (3), by striking
			 purpose of the environmental quality incentives program specified in
			 section 1240(1) and inserting purposes of the
			 program.
					2205.Duties of
			 producersSection 1240D(2) of
			 the Food Security Act of 1985 (16 U.S.C. 3839aa–4(2)) is amended by striking
			 farm, ranch, or forest and inserting
			 enrolled.
				2206.Limitation on
			 paymentsSection 1240G of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa–7) is amended—
					(1)in subsection
			 (a)—
						(A)by striking by the person or entity
			 during any six-year period, and inserting during fiscal years
			 2014 through 2018; and
						(B)by striking
			 federally recognized and all that follows through the period and
			 inserting Indian tribes under section 1244(l).; and
						(2)in subsection
			 (b)(2), by striking any six-year period and inserting
			 fiscal years 2014 through 2018.
					2207.Conservation
			 innovation grants and paymentsSection 1240H of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–8) is amended—
					(1)in subsection (b)(2), by striking
			 2012 and inserting 2018; and
					(2)by adding at the end the following:
						
							(c)ReportingNot later than December 31, 2014, and every
				2 years thereafter, the Secretary shall submit to the Committee on Agriculture,
				Nutrition, and Forestry of the Senate and the Committee on Agriculture of the
				House of Representatives a report on the status of projects funded under this
				section, including—
								(1)funding
				awarded;
								(2)project results;
				and
								(3)incorporation of
				project findings, such as new technology and innovative approaches, into the
				conservation efforts implemented by the
				Secretary.
								.
				
					2208.Effective
			 date
					(a)In
			 generalThe amendments made by this subtitle shall take effect on
			 October 1, 2013.
					(b)Effect on
			 existing contractsThe
			 amendments made by this title shall not affect the validity or terms of any
			 contract entered into by the Secretary of Agriculture under chapter 4 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et
			 seq.) before October 1, 2013, or any payments required to be made in connection
			 with the contract.
					DAgricultural
			 Conservation Easement Program
				2301.Agricultural
			 Conservation Easement Program
					(a)EstablishmentTitle XII of the Food Security Act of 1985
			 is amended by adding at the end the following:
						
							HAgricultural
				Conservation Easement Program
								1265.Establishment
				and purposes
									(a)EstablishmentThe
				Secretary shall establish an Agricultural Conservation Easement Program for the
				conservation of eligible land and natural resources through easements or other
				interests in land.
									(b)PurposesThe
				purposes of the program are to—
										(1)combine the purposes and coordinate the
				functions of the wetlands reserve program established under section 1237, the
				grassland reserve program established under section 1238N, and the farmland
				protection program established under section 1238I;
										(2)restore, protect,
				and enhance wetland on eligible land;
										(3)protect the
				agricultural use, viability, and related conservation values of eligible land
				by limiting nonagricultural uses of that land; and
										(4)protect grazing
				uses and related conservation values by restoring and conserving eligible
				land.
										1265A.DefinitionsIn this subtitle:
									(1)Agricultural
				land easementThe term agricultural land easement
				means an easement or other interest in eligible land that—
										(A)is conveyed for
				the purposes of protecting natural resources and the agricultural nature of the
				land, and of promoting agricultural viability for future generations;
				and
										(B)permits the
				landowner the right to continue agricultural production and related uses
				subject to an agricultural land easement plan.
										(2)Eligible
				entityThe term eligible entity means—
										(A)an agency of State
				or local government or an Indian tribe (including farmland protection board or
				land resource council established under State law); or
										(B)an organization
				that is—
											(i)organized for, and
				at all times since the formation of the organization has been operated
				principally for, 1 or more of the conservation purposes specified in clause
				(i), (ii), (iii), or (iv) of section 170(h)(4)(A) of the Internal Revenue Code
				of 1986;
											(ii)an organization
				described in section 501(c)(3) of that Code that is exempt from taxation under
				section 501(a) of that Code; or
											(iii)described
				in—
												(I)paragraph (1) or
				(2) of section 509(a) of that Code; or
												(II)section 509(a)(3)
				of that Code and is controlled by an organization described in section
				509(a)(2) of that Code.
												(3)Eligible
				landThe term eligible land means private or
				tribal land that is—
										(A)in the case of an
				agricultural land easement, agricultural land, including land on a farm or
				ranch—
											(i)that is subject to
				a pending offer for purchase from an eligible entity;
											(ii)that—
												(I)has prime, unique,
				or other productive soil;
												(II)contains
				historical or archaeological resources; or
												(III)the protection
				of which will further a State or local policy consistent with the purposes of
				the program; and
												(iii)that is—
												(I)cropland;
												(II)rangeland;
												(III)grassland or
				land that contains forbs, or shrubland for which grazing is the predominant
				use;
												(IV)pastureland;
				or
												(V)nonindustrial private forest land that
				contributes to the economic viability of an offered parcel or serves as a
				buffer to protect such land from development;
												(B)in the case of a
				wetland easement, a wetland or related area, including—
											(i)farmed or
				converted wetland, together with the adjacent land that is functionally
				dependent on that land if the Secretary determines it—
												(I)is likely to be
				successfully restored in a cost effective manner; and
												(II)will maximize the
				wildlife benefits and wetland functions and values as determined by the
				Secretary in consultation with the Secretary of the Interior at the local
				level;
												(ii)cropland or
				grassland that was used for agricultural production prior to flooding from the
				natural overflow of a closed basin lake or pothole, as determined by the
				Secretary, together (where practicable) with the adjacent land that is
				functionally dependent on the cropland or grassland;
											(iii)farmed wetland
				and adjoining land that—
												(I)is enrolled in the
				conservation reserve program;
												(II)has the highest
				wetland functions and values; and
												(III)is likely to
				return to production after the land leaves the conservation reserve
				program;
												(iv)riparian areas
				that link wetland that is protected by easements or some other device that
				achieves the same purpose as an easement; or
											(v)other wetland of
				an owner that would not otherwise be eligible if the Secretary determines that
				the inclusion of such wetland in such easement would significantly add to the
				functional value of the easement; and
											(C)in the case of
				both an agricultural land easement or wetland easement, other land that is
				incidental to eligible land if the Secretary determines that it is necessary
				for the efficient administration of the easements under this program.
										(4)ProgramThe
				term program means the Agricultural Conservation Easement
				Program established by this subtitle.
									(5)Wetland
				easementThe term wetland easement means a
				reserved interest in eligible land that—
										(A)is defined and
				delineated in a deed; and
										(B)stipulates—
											(i)the rights, title,
				and interests in land conveyed to the Secretary; and
											(ii)the rights,
				title, and interests in land that are reserved to the landowner.
											1265B.Agricultural
				land easements
									(a)Availability of
				assistanceThe Secretary shall facilitate and provide funding
				for—
										(1)the purchase by
				eligible entities of agricultural land easements and other interests in
				eligible land; and
										(2)technical
				assistance to provide for the conservation of natural resources pursuant to an
				agricultural land easement plan.
										(b)Cost-Share
				assistance
										(1)In
				generalThe Secretary shall provide cost-share assistance to
				eligible entities for purchasing agricultural land easements to protect the
				agricultural use, including grazing, and related conservation values of
				eligible land.
										(2)Scope of
				assistance available
											(A)Federal
				shareSubject to subparagraph
				(C), an agreement described in paragraph (4) shall provide for a Federal share
				determined by the Secretary of an amount not to exceed 50 percent of the fair
				market value of the agricultural land easement or other interest in land, as
				determined by the Secretary using—
												(i)the Uniform
				Standards of Professional Appraisal Practices;
												(ii)an area-wide
				market analysis or survey; or
												(iii)another industry
				approved method.
												(B)Non-Federal
				share
												(i)In
				generalSubject to subparagraph (C), under the agreement, the
				eligible entity shall provide a share that is at least equivalent to that
				provided by the Secretary.
												(ii)Source of
				contributionAn eligible
				entity may include as part of its share a charitable donation or qualified
				conservation contribution (as defined by section 170(h) of the Internal Revenue
				Code of 1986) from the private landowner if the eligible entity contributes its
				own cash resources in an amount that is at least 50 percent of the amount
				contributed by the Secretary.
												(C)Waiver
				authorityIn the case of grassland of special environmental
				significance, as determined by the Secretary, the Secretary may provide up to
				75 percent of the fair market value of the agricultural land easement.
											(3)Evaluation and
				ranking of applications
											(A)CriteriaThe
				Secretary shall establish evaluation and ranking criteria to maximize the
				benefit of Federal investment under the program.
											(B)ConsiderationsIn
				establishing the criteria, the Secretary shall emphasize support for—
												(i)protecting
				agricultural uses and related conservation values of the land; and
												(ii)maximizing the
				protection of areas devoted to agricultural use.
												(C)Bidding
				downIf the Secretary determines that 2 or more applications for
				cost-share assistance are comparable in achieving the purpose of the program,
				the Secretary shall not assign a higher priority to any of those applications
				solely on the basis of lesser cost to the program.
											(4)Agreements with
				eligible entities
											(A)In
				generalThe Secretary shall enter into agreements with eligible
				entities to stipulate the terms and conditions under which the eligible entity
				is permitted to use cost-share assistance provided under this section.
											(B)Length of
				agreementsAn agreement shall be for a term that is—
												(i)in
				the case of an eligible entity certified under the process described in
				paragraph (5), a minimum of 5 years; and
												(ii)for all other
				eligible entities, at least 3, but not more than 5 years.
												(C)Minimum terms
				and conditionsAn eligible entity shall be authorized to use its
				own terms and conditions for agricultural land easements so long as the
				Secretary determines such terms and conditions—
												(i)are consistent
				with the purposes of the program;
												(ii)are permanent or
				for the maximum duration allowed under applicable State law;
												(iii)permit effective
				enforcement of the conservation purposes of such easements, including
				appropriate restrictions depending on the purposes for which the easement is
				acquired;
												(iv)include a right
				of enforcement for the Secretary if terms of the easement are not enforced by
				the holder of the easement;
												(v)subject the land
				purchased to an agricultural land easement plan that—
													(I)describes the
				activities which promote the long-term viability of the land to meet the
				purposes for which the easement was acquired;
													(II)requires the management of grassland
				according to a grassland management plan; and
													(III)includes a
				conservation plan, where appropriate, and requires, at the option of the
				Secretary, the conversion of highly erodible cropland to less intensive uses;
				and
													(vi)include a limit
				on the impervious surfaces to be allowed that is consistent with the
				agricultural activities to be conducted.
												(D)Substitution of
				qualified projectsAn agreement shall allow, upon mutual
				agreement of the parties, substitution of qualified projects that are
				identified at the time of the proposed substitution.
											(E)Effect of
				violationIf a violation occurs of a term or condition of an
				agreement under this subsection—
												(i)the agreement may
				be terminated; and
												(ii)the Secretary may
				require the eligible entity to refund all or part of any payments received by
				the entity under the program, with interest on the payments as determined
				appropriate by the Secretary.
												(5)Certification of
				eligible entities
											(A)Certification
				processThe Secretary shall establish a process under which the
				Secretary may—
												(i)directly certify
				eligible entities that meet established criteria;
												(ii)enter into
				long-term agreements with certified eligible entities; and
												(iii)accept proposals
				for cost-share assistance for the purchase of agricultural land easements
				throughout the duration of such agreements.
												(B)Certification
				criteriaIn order to be certified, an eligible entity shall
				demonstrate to the Secretary that the entity will maintain, at a minimum, for
				the duration of the agreement—
												(i)a
				plan for administering easements that is consistent with the purpose of this
				subtitle;
												(ii)the capacity and
				resources to monitor and enforce agricultural land easements; and
												(iii)policies and
				procedures to ensure—
													(I)the long-term
				integrity of agricultural land easements on eligible land;
													(II)timely completion
				of acquisitions of easements; and
													(III)timely and
				complete evaluation and reporting to the Secretary on the use of funds provided
				under the program.
													(C)Review and
				revision
												(i)ReviewThe
				Secretary shall conduct a review of eligible entities certified under
				subparagraph (A) every 3 years to ensure that such entities are meeting the
				criteria established under subparagraph (B).
												(ii)RevocationIf
				the Secretary finds that the certified entity no longer meets the criteria
				established under subparagraph (B), the Secretary may—
													(I)allow the
				certified entity a specified period of time, at a minimum 180 days, in which to
				take such actions as may be necessary to meet the criteria; and
													(II)revoke the
				certification of the entity, if after the specified period of time, the
				certified entity does not meet such criteria.
													(c)Technical
				assistanceThe Secretary may
				provide technical assistance, if requested, to assist in—
										(1)compliance with
				the terms and conditions of easements; and
										(2)implementation of
				an agricultural land easement plan.
										1265C.Wetland
				easements
									(a)Availability of
				assistanceThe Secretary shall provide assistance to owners of
				eligible land to restore, protect, and enhance wetland through—
										(1)easements and
				related wetland easement plans; and
										(2)technical
				assistance.
										(b)Easements
										(1)Method of
				enrollmentThe Secretary shall enroll eligible land through the
				use of—
											(A)30-year
				easements;
											(B)permanent
				easements;
											(C)easements for the
				maximum duration allowed under applicable State laws; or
											(D)as an option for Indian tribes only,
				30-year contracts.
											(2)Limitations
											(A)Ineligible
				landThe Secretary may not acquire easements on—
												(i)land established
				to trees under the conservation reserve program, except in cases where the
				Secretary determines it would further the purposes of the program; and
												(ii)farmed wetland or
				converted wetland where the conversion was not commenced prior to December 23,
				1985.
												(B)Changes in
				ownershipNo easement shall be created on land that has changed
				ownership during the preceding 24-month period unless—
												(i)the new ownership
				was acquired by will or succession as a result of the death of the previous
				owner;
												(ii)(I)the ownership change
				occurred because of foreclosure on the land; and
													(II)immediately before the foreclosure, the
				owner of the land exercises a right of redemption from the mortgage holder in
				accordance with State law; or
													(iii)the Secretary
				determines that the land was acquired under circumstances that give adequate
				assurances that such land was not acquired for the purposes of placing it in
				the program.
												(3)Evaluation and
				ranking of offers
											(A)CriteriaThe
				Secretary shall establish evaluation and ranking criteria to maximize the
				benefit of Federal investment under the program.
											(B)ConsiderationsWhen
				evaluating offers from landowners, the Secretary may consider—
												(i)the conservation
				benefits of obtaining an easement or 30-year contract, including the potential
				environmental benefits if the land was removed from agricultural
				production;
												(ii)the
				cost-effectiveness of each easement or 30-year contract, so as to maximize the
				environmental benefits per dollar expended;
												(iii)whether the
				landowner or another person is offering to contribute financially to the cost
				of the easement or 30-year contract to leverage Federal funds; and
												(iv)such other
				factors as the Secretary determines are necessary to carry out the purposes of
				the program.
												(C)PriorityThe
				Secretary shall place priority on acquiring easements based on the value of the
				easement for protecting and enhancing habitat for migratory birds and other
				wildlife.
											(4)AgreementTo
				be eligible to place eligible land into the program through a wetland easement,
				the owner of such land shall enter into an agreement with the Secretary
				to—
											(A)grant an easement
				on such land to the Secretary;
											(B)authorize the
				implementation of a wetland easement plan;
											(C)create and record
				an appropriate deed restriction in accordance with applicable State law to
				reflect the easement agreed to;
											(D)provide a written
				statement of consent to such easement signed by those holding a security
				interest in the land;
											(E)comply with the
				terms and conditions of the easement and any related agreements; and
											(F)permanently retire
				any existing cropland base and allotment history for the land on which the
				easement has been obtained.
											(5)Terms and
				conditions of easement
											(A)In
				generalA wetland easement shall include terms and conditions
				that—
												(i)permit—
													(I)repairs,
				improvements, and inspections on the land that are necessary to maintain
				existing public drainage systems; and
													(II)owners to control
				public access on the easement areas while identifying access routes to be used
				for restoration activities and management and easement monitoring;
													(ii)prohibit—
													(I)the alteration of
				wildlife habitat and other natural features of such land, unless specifically
				authorized by the Secretary;
													(II)the spraying of
				such land with chemicals or the mowing of such land, except where such spraying
				or mowing is authorized by the Secretary or is necessary—
														(aa)to
				comply with Federal or State noxious weed control laws;
														(bb)to
				comply with a Federal or State emergency pest treatment program; or
														(cc)to
				meet habitat needs of specific wildlife species;
														(III)any activities
				to be carried out on the owner’s or successor’s land that is immediately
				adjacent to, and functionally related to, the land that is subject to the
				easement if such activities will alter, degrade, or otherwise diminish the
				functional value of the eligible land; and
													(IV)the adoption of
				any other practice that would tend to defeat the purposes of the program, as
				determined by the Secretary;
													(iii)provide for the
				efficient and effective establishment of wetland functions and values;
				and
												(iv)include such
				additional provisions as the Secretary determines are desirable to carry out
				the program or facilitate the practical administration thereof.
												(B)ViolationOn
				the violation of the terms or conditions of the easement, the easement shall
				remain in force and the Secretary may require the owner to refund all or part
				of any payments received by the owner under the program, together with interest
				thereon as determined appropriate by the Secretary.
											(C)Compatible
				usesLand subject to a wetland easement may be used for
				compatible economic uses, including such activities as hunting and fishing,
				managed timber harvest, or periodic haying or grazing, if such use is
				specifically permitted by the wetland easement plan and is consistent with the
				long-term protection and enhancement of the wetland resources for which the
				easement was established.
											(D)Reservation of
				grazing rightsThe Secretary may include in the terms and
				conditions of an easement a provision under which the owner reserves grazing
				rights if—
												(i)the Secretary
				determines that the reservation and use of the grazing rights—
													(I)is compatible with
				the land subject to the easement;
													(II)is consistent
				with the historical natural uses of the land and long-term protection and
				enhancement goals for which the easement was established; and
													(III)complies with
				the wetland easement plan; and
													(ii)the agreement
				provides for a commensurate reduction in the easement payment to account for
				the grazing value, as determined by the Secretary.
												(E)ApplicationThe
				relevant provisions of this paragraph shall also apply to a 30-year
				contract.
											(6)Compensation
											(A)Determination
												(i)In
				generalThe Secretary shall pay as compensation for a permanent
				easement acquired an amount necessary to encourage enrollment in the program
				based on the lowest of—
													(I)the fair market
				value of the land, as determined by the Secretary, using the Uniform Standards
				of Professional Appraisal Practices or an area-wide market analysis or
				survey;
													(II)the amount
				corresponding to a geographical cap, as determined by the Secretary in
				regulations; or
													(III)the offer made
				by the landowner.
													(ii)OtherCompensation for a 30-year contract or
				30-year easement shall be not less than 50 percent, but not more than 75
				percent, of the compensation that would be paid for a permanent
				easement.
												(B)Form of
				paymentCompensation shall be provided by the Secretary in the
				form of a cash payment, in an amount determined under subparagraph (A).
											(C)Payment
				schedule
												(i)Easements valued
				at less than $500,000For easements valued at $500,000 or less,
				the Secretary may provide easement payments in not more than 10 annual
				payments.
												(ii)Easements
				valued at more than $500,000For easements valued at more than
				$500,000, the Secretary may provide easement payments in at least 5, but not
				more than 10 annual payments, except that, if the Secretary determines it would
				further the purposes of the program, the Secretary may make a lump sum payment
				for such an easement.
												(c)Easement
				restoration
										(1)In
				generalThe Secretary shall provide financial assistance to carry
				out the establishment of conservation measures and practices and protect
				wetland functions and values, including necessary maintenance activities, as
				set forth in a wetland easement plan.
										(2)PaymentsThe
				Secretary shall—
											(A)in the case of a
				permanent easement, pay an amount that is not less than 75 percent, but not
				more than 100 percent, of the eligible costs; and
											(B)in the case of a
				30-year contract or 30-year easement, pay an amount that is not less than 50
				percent, but not more than 75 percent, of the eligible costs.
											(d)Technical
				assistance
										(1)In
				generalThe Secretary shall assist owners in complying with the
				terms and conditions of easements and 30-year contracts.
										(2)Contracts or
				agreementsThe Secretary may enter into 1 or more contracts with
				private entities or agreements with a State, non-governmental organization, or
				Indian tribe to carry out necessary restoration, enhancement or maintenance of
				an easement if the Secretary determines that the contract or agreement will
				advance the purposes of the program.
										(e)Wetland
				enhancement optionThe Secretary may enter into 1 or more
				agreements with a State (including a political subdivision or agency of a
				State), nongovernmental organization, or Indian tribe to carry out a special
				wetland enhancement option that the Secretary determines would advance the
				purposes of the program.
									(f)Administration
										(1)Wetland easement
				planThe Secretary shall develop a wetland easement plan for
				eligible land subject to a wetland easement, which will include the practices
				and activities necessary to restore, protect, enhance, and maintain the
				enrolled land.
										(2)Delegation of
				easement administration
											(A)In
				generalThe Secretary may delegate any of the easement
				management, monitoring, and enforcement responsibilities of the Secretary to
				other Federal or State agencies that have the appropriate authority, expertise
				and resources necessary to carry out such delegated responsibilities or to
				other conservation organizations if the Secretary determines the organization
				has similar expertise and resources.
											(B)LimitationThe
				Secretary shall not delegate any of the monitoring or enforcement
				responsibilities under the program to conservation organizations.
											(3)Payments
											(A)Timing of
				paymentsThe Secretary shall provide payment for obligations
				incurred by the Secretary under this section—
												(i)with respect to
				any easement restoration obligation as soon as possible after the obligation is
				incurred; and
												(ii)with respect to
				any annual easement payment obligation incurred by the Secretary as soon as
				possible after October 1 of each calendar year.
												(B)Payments to
				othersIf an owner who is entitled to a payment dies, becomes
				incompetent, is otherwise unable to receive such payment, or is succeeded by
				another person or entity who renders or completes the required performance, the
				Secretary shall make such payment, in accordance with regulations prescribed by
				the Secretary and without regard to any other provision of law, in such manner
				as the Secretary determines is fair and reasonable in light of all of the
				circumstances.
											1265D.Administration
									(a)Ineligible
				landThe Secretary may not acquire an easement under the program
				on—
										(1)land owned by an
				agency of the United States, other than land held in trust for Indian
				tribes;
										(2)land owned in fee
				title by a State, including an agency or a subdivision of a State, or a unit of
				local government;
										(3)land subject to an
				easement or deed restriction which, as determined by the Secretary, provides
				similar protection as would be provided by enrollment in the program;
				and
										(4)land where the
				purposes of the program would be undermined due to on-site or off-site
				conditions, such as risk of hazardous substances, proposed or existing rights
				of way, infrastructure development, or adjacent land uses.
										(b)PriorityIn
				evaluating applications under the program, the Secretary may give priority to
				land that is currently enrolled in the conservation reserve program in a
				contract that is set to expire within 1 year and—
										(1)in the case of an
				agricultural land easement, is grassland that would benefit from protection
				under a long-term easement; and
										(2)in the case of a
				wetland easement, is a wetland or related area with the highest functions and
				values and is likely to return to production after the land leaves the
				conservation reserve program.
										(c)Subordination,
				exchange, modification, and termination
										(1)In
				generalThe Secretary may subordinate, exchange, terminate, or
				modify any interest in land, or portion of such interest, administered by the
				Secretary, either directly or on behalf of the Commodity Credit Corporation
				under the program when the Secretary determines that—
											(A)it is in the
				Federal Government’s interest to subordinate, exchange, modify or terminate the
				interest in land;
											(B)the subordination,
				exchange, modification, or termination action—
												(i)will address a
				compelling public need for which there is no practicable alternative, or
												(ii)such action will
				further the practical administration of the program; and
												(C)the subordination,
				exchange, modification, or termination action will result in comparable
				conservation value and equivalent or greater economic value to the United
				States.
											(2)ConsultationThe
				Secretary shall work with the current owner, and eligible entity if applicable,
				to address any subordination, exchange, termination, or modification of the
				interest, or portion of such interest in land.
										(3)NoticeAt
				least 90 days before taking any termination action described in paragraph (1),
				the Secretary shall provide written notice of such action to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate.
										(d)Land enrolled in
				other programs
										(1)Conservation
				reserve programThe Secretary may terminate or modify an existing
				contract entered into under section 1231(a) if eligible land that is subject to
				such contract is transferred into the program.
										(2)OtherLand
				enrolled in the wetlands reserve program, grassland reserve program, or
				farmland protection program shall be considered enrolled in this
				program.
										(e)Allocation of
				funds for agricultural land easementsOf the funds made available
				under section 1241 to carry out the program for a fiscal year, the Secretary
				shall, to the extent practicable, use no less than 40 percent for agricultural
				land
				easements.
									.
					(b)Compliance with
			 certain requirementsBefore an eligible entity or owner of
			 eligible land may receive assistance under subtitle H of title XII of the Food
			 Security Act of 1985, the eligible entity or person shall agree, during the
			 crop year for which the assistance is provided and in exchange for the
			 assistance—
						(1)to comply with
			 applicable conservation requirements under subtitle B of title XII of that Act
			 (16 U.S.C. 3811 et seq.); and
						(2)to comply with
			 applicable wetland protection requirements under subtitle C of title XII of
			 that Act (16 U.S.C. 3821 et seq.).
						(c)Cross-ReferenceSection 1244 of the Food Security Act of
			 1985 (16 U.S.C. 3844) is amended—
						(1)in subsection
			 (c)—
							(A)in paragraph
			 (1)—
								(i)by
			 inserting and at the end of subparagraph (A);
								(ii)by
			 striking and at the end of subparagraph (B); and
								(iii)by
			 striking subparagraph (C);
								(B)by redesignating
			 paragraph (2) as paragraph (3); and
							(C)by inserting after
			 paragraph (1) the following:
								
									(2)the Agricultural Conservation Easement
				Program established under subtitle H;
				and
									;
				and
							(2)in subsection
			 (f)—
							(A)in paragraph
			 (1)—
								(i)in
			 subparagraph (A), by striking programs administered under subchapters B
			 and C of chapter 1 of subtitle D and inserting conservation
			 reserve program established under subchapter B of chapter 1 of subtitle D and
			 the Agricultural Conservation Easement Program under subtitle H using wetland
			 easements under section 1265C; and
								(ii)in
			 subparagraph (B), by striking subchapter C of chapter 1 of subtitle
			 D and inserting the Agricultural Conservation Easement Program
			 under subtitle H using wetland easements under section 1265C;
			 and
								(B)in paragraph (4),
			 by striking subchapter C and inserting subchapter
			 B.
							(d)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2013.
					ERegional
			 Conservation Partnership Program
				2401.Regional
			 Conservation Partnership Program
					(a)In
			 generalTitle XII of the Food
			 Security Act of 1985 is amended by inserting after subtitle H (as added by
			 section 2301) the following:
						
							IRegional
				Conservation Partnership Program
								1271.Establishment
				and purposes
									(a)EstablishmentThe
				Secretary shall establish a Regional Conservation Partnership Program to
				implement eligible activities through—
										(1)partnership
				agreements with eligible partners; and
										(2)contracts with
				producers.
										(b)PurposesThe
				purposes of the program are—
										(1)to combine the purposes and coordinate the
				functions of—
											(A)the agricultural
				water enhancement program established under section 1240I;
											(B)the Chesapeake Bay
				watershed program established under section 1240Q;
											(C)the cooperative
				conservation partnership initiative established under section 1243; and
											(D)the Great Lakes
				basin program for soil erosion and sediment control established under section
				1240P;
											(2)to further the conservation, restoration,
				and sustainable use of soil, water, wildlife, and related natural resources on
				a regional or watershed scale; and
										(3)to encourage
				partners to cooperate with producers in—
											(A)meeting or
				avoiding the need for national, State, and local natural resource regulatory
				requirements related to production; and
											(B)implementing
				projects that will result in the installation and maintenance of eligible
				activities that affect multiple agricultural or nonindustrial private forest
				operations on a local, regional, State, or multi-State basis.
											1271A.DefinitionsIn this subtitle:
									(1)Covered
				programsThe term covered programs means—
										(A)the agricultural
				conservation easement program;
										(B)the environmental
				quality incentives program; and
										(C)the conservation
				stewardship program.
										(2)Eligible
				activityThe term eligible activity means any of
				the following conservation activities when delivered through a covered
				program:
										(A)Water quality
				restoration or enhancement projects, including nutrient management and sediment
				reduction.
										(B)Water quantity
				conservation, restoration, or enhancement projects relating to surface water
				and groundwater resources, including—
											(i)the conversion of
				irrigated cropland to the production of less water-intensive agricultural
				commodities or dryland farming; and
											(ii)irrigation system
				improvement and irrigation efficiency enhancement.
											(C)Drought
				mitigation.
										(D)Flood
				prevention.
										(E)Water
				retention.
										(F)Habitat
				conservation, restoration, and enhancement.
										(G)Erosion
				control.
										(H)Other related
				activities that the Secretary determines will help achieve conservation
				benefits.
										(3)Eligible
				partnerThe term eligible partner means any of the
				following:
										(A)An agricultural or
				silvicultural producer association or other group of producers.
										(B)A State or unit of
				local government.
										(C)An Indian
				tribe.
										(D)A farmer
				cooperative.
										(E)An institution of
				higher education.
										(F)An organization with an established history
				of working cooperatively with producers on agricultural land, as determined by
				the Secretary, to address—
											(i)local conservation
				priorities related to agricultural production, wildlife habitat development,
				and nonindustrial private forest land management; or
											(ii)critical
				watershed-scale soil erosion, water quality, sediment reduction, or other
				natural resource concerns.
											(4)Partnership
				agreementThe term partnership agreement means an
				agreement between the Secretary and an eligible partner.
									(5)ProgramThe
				term program means the Regional Conservation Partnership Program
				established by this subtitle.
									1271B.Regional
				conservation partnerships
									(a)Partnership
				agreements authorizedThe Secretary may enter into a partnership
				agreement with an eligible partner to implement a project that will assist
				producers with installing and maintaining an eligible activity.
									(b)LengthA
				partnership agreement shall be for a period not to exceed 5 years, except that
				the Secretary may extend the agreement 1 time for up to 12 months when an
				extension is necessary to meet the objectives of the program.
									(c)Duties of
				partners
										(1)In
				generalUnder a partnership agreement, the eligible partner
				shall—
											(A)define the scope
				of a project, including—
												(i)the eligible
				activities to be implemented;
												(ii)the potential
				agricultural or nonindustrial private forest operations affected;
												(iii)the local,
				State, multi-State or other geographic area covered; and
												(iv)the planning,
				outreach, implementation and assessment to be conducted;
												(B)conduct outreach
				and education to producers for potential participation in the project;
											(C)at the request of
				a producer, act on behalf of a producer participating in the project in
				applying for assistance under section 1271C;
											(D)leverage financial
				or technical assistance provided by the Secretary with additional funds to help
				achieve the project objectives;
											(E)conduct an
				assessment of the project’s effects; and
											(F)at the conclusion
				of the project, report to the Secretary on its results and funds
				leveraged.
											(2)ContributionA
				partner shall provide a significant portion of the overall costs of the scope
				of the project as determined by the Secretary.
										(d)Applications
										(1)Competitive
				processThe Secretary shall conduct a competitive process to
				select applications for partnership agreements and may assess and rank
				applications with similar conservation purposes as a group.
										(2)Criteria
				usedIn carrying out the process described in paragraph (1), the
				Secretary shall make public the criteria used in evaluating
				applications.
										(3)ContentAn
				application to the Secretary shall include a description of—
											(A)the scope of the
				project as described in subsection (c)(1)(A);
											(B)the plan for
				monitoring, evaluating, and reporting on progress made towards achieving the
				project’s objectives;
											(C)the program
				resources requested for the project, including the covered programs to be used
				and estimated funding needed from the Secretary;
											(D)the partners
				collaborating to achieve project objectives, including their roles,
				responsibilities, capabilities, and financial contribution; and
											(E)any other elements
				the Secretary considers necessary to adequately evaluate and competitively
				select applications for funding under the program.
											(4)Application
				selection
											(A)Priority to
				certain applicationsThe Secretary shall give a higher priority
				to applications that—
												(i)assist producers
				in meeting or avoiding the need for a natural resource regulatory
				requirement;
												(ii)significantly
				leverage non-Federal financial and technical resources and coordinate with
				other local, State, regional, or national efforts;
												(iii)deliver high
				percentages of applied conservation to address conservation priorities or
				local, State, regional, or national conservation initiatives; or
												(iv)provide
				innovation in conservation methods and delivery, including outcome-based
				performance measures and methods.
												(B)Other
				applicationsThe Secretary may give priority to applications
				that—
												(i)have a high
				percentage of producers in the area to be covered by the agreement; or
												(ii)meet other
				factors that are important for achieving the purposes of the program, as
				determined by the Secretary.
												1271C.Assistance to
				producers
									(a)In
				generalThe Secretary shall enter into contracts to provide
				financial and technical assistance to—
										(1)producers
				participating in a project with an eligible partner as described in section
				1271B; or
										(2)producers that fit
				within the scope of a project described in section 1271B or a critical
				conservation area designated pursuant to section 1271F, but who are seeking to
				implement an eligible activity independent of a partner.
										(b)Terms and
				conditions
										(1)Consistency with
				program rules
											(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall ensure that the terms and conditions of a contract under this section are
				consistent with the applicable rules of the covered programs to be used as part
				of the project, as described in the application under section
				1271B(d)(3)(C).
											(B)AdjustmentsExcept
				for statutory program requirements governing appeals, payment limitations, and
				conservation compliance, the Secretary may adjust the discretionary program
				rules of a covered program—
												(i)to provide a
				simplified application and evaluation process; and
												(ii)to better
				reflect unique local circumstances and purposes if the Secretary determines
				such adjustments are necessary to achieve the purposes of the program.
												(2)Alternative
				funding arrangements
											(A)In
				generalFor the purposes of providing assistance for land
				described in subsection (a) and section 1271F, the Secretary may enter into
				alternative funding arrangements with a multistate water resource agency or
				authority if—
												(i)the Secretary
				determines that the goals and objectives of the program will be met by the
				alternative funding arrangements;
												(ii)the agency or
				authority certifies that the limitations established under this section on
				agreements with individual producers will not be exceeded; and
												(iii)all
				participating producers meet applicable payment eligibility provisions.
												(B)ConditionsAs
				a condition on receipt of funding under subparagraph (A), the multistate water
				resource agency or authority shall agree—
												(i)to submit an
				annual independent audit to the Secretary that describes the use of funds under
				this paragraph;
												(ii)to provide any
				data necessary for the Secretary to issue a report on the use of funds under
				this paragraph; and
												(iii)not to use any
				funds for administration or contracting with another entity.
												(C)LimitationThe
				Secretary may enter into not more than 10 alternative funding arrangements
				under this paragraph.
											(c)Payments
										(1)In
				generalIn accordance with statutory requirements of the covered
				programs involved, the Secretary may make payments to a producer in an amount
				determined by the Secretary to be necessary to achieve the purposes of the
				program.
										(2)Payments to
				certain producersThe Secretary may provide payments for a period
				of 5 years—
											(A)to producers
				participating in a project that addresses water quantity concerns and in an
				amount sufficient to encourage conversion from irrigated to dryland farming;
				and
											(B)to producers
				participating in a project that addresses water quality concerns and in an
				amount sufficient to encourage adoption of conservation practices and systems
				that improve nutrient management.
											(3)Waiver
				authorityTo assist in the implementation of the program, the
				Secretary may waive the applicability of the limitation in section 1001D(b)(2)
				of this Act for participating producers if the Secretary determines that the
				waiver is necessary to fulfill the objectives of the program.
										1271D.Funding
									(a)Availability of
				fundsThe Secretary shall use
				$100,000,000 of the funds of the Commodity Credit Corporation for each of
				fiscal years 2014 through 2018 to carry out the program established under this
				subtitle.
									(b)Duration of
				availabilityFunds made available under subsection (a) shall
				remain available until expended.
									(c)Additional
				funding and acres
										(1)In
				generalIn addition to the funds made available under subsection
				(a), the Secretary shall reserve 8 percent of the funds and acres made
				available for a covered program for each of fiscal years 2014 through 2014 in
				order to ensure additional resources are available to carry out this
				program.
										(2)Unused funds and
				acresAny funds or acres reserved under paragraph (1) for a
				fiscal year from a covered program that are not obligated under this program by
				April 1 of that fiscal year shall be returned for use under the covered
				program.
										(d)Allocation of
				fundingOf the funds and acres made available for the program
				under subsections (a) and (c), the Secretary shall allocate—
										(1)25 percent of the funds and acres to
				projects based on a State competitive process administered by the State
				conservationist, with the advice of the State technical committee;
										(2)40 percent of the
				funds and acres to projects based on a national competitive process to be
				established by the Secretary; and
										(3)35 percent of the
				funds and acres to projects for the critical conservation areas designated in
				section 1271F.
										(e)Limitation on
				administrative expensesNone of the funds made available under
				the program may be used to pay for the administrative expenses of
				partners.
									1271E.Administration
									(a)DisclosureIn
				addition to the criteria used in evaluating applications as described in
				section 1271B(d)(2), the Secretary shall make publicly available information on
				projects selected through the competitive process described in section
				1271B(d)(1).
									(b)ReportingNot
				later than December 31, 2014, and for every 2 years thereafter, the Secretary
				shall submit to the Committee on Agriculture of the House of Representatives
				and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
				report on the status of projects funded under the program, including—
										(1)the number and
				types of partners and producers participating in the partnership agreements
				selected;
										(2)the number of
				producers receiving assistance;
										(3)total funding
				committed to projects, including Federal and non-Federal resources; and
										(4)a description of
				how the funds under section 1271C(b)(3) are being administered,
				including—
											(A)any oversight
				mechanisms that the Secretary has implemented;
											(B)the process
				through which the Secretary is resolving appeals by program participants;
				and
											(C)the means by
				which the Secretary is tracking adherence to any applicable provisions for
				payment eligibility.
											1271F.Critical
				conservation areas
									(a)In
				generalWhen administering the funding described in section
				1271D(d)(3), the Secretary shall select applications for partnership agreements
				and producer contracts within designated critical conservation areas.
									(b)Critical
				conservation area designations
										(1)In
				generalThe Secretary shall designate up to 6 geographical areas
				as critical conservation areas based on the degree to which an area—
											(A)includes multiple
				States with significant agricultural production;
											(B)is covered by an
				existing regional, State, binational, or multistate agreement or plan that has
				established objectives, goals and work plans and is adopted by a Federal,
				State, or regional authority;
											(C)has water quality
				concerns, including concerns for reducing erosion, promoting sediment control,
				and addressing nutrient management activities affecting large bodies of water
				of regional, national, or international significance;
											(D)has water
				quantity concerns, including—
												(i)concerns for
				groundwater, surface water, aquifer, or other water sources; or
												(ii)a need to
				promote water retention and flood prevention; or
												(E)is subject to
				regulatory requirements that could reduce the economic scope of agricultural
				operations within the area.
											(2)ExpirationCritical
				conservation area designations under this section shall expire after 5 years,
				subject to redesignation, except that the Secretary may withdraw designation
				from an area if the Secretary finds the area no longer meets the conditions
				described in paragraph (1).
										(c)Administration
										(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				administer any partnership agreement or producer contract under this section in
				a manner that is consistent with the terms of the program.
										(2)Relationship to
				existing activityThe Secretary shall, to the maximum extent
				practicable, ensure that eligible activities carried out in critical
				conservation areas designated under this section complement and are consistent
				with other Federal and State programs and water quality and quantity
				strategies.
										.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					FOther Conservation
			 Programs
				2501.Conservation
			 of private grazing landSection 1240M(e) of the Food Security Act of
			 1985 (16 U.S.C. 3839bb(e)) is amended inserting and $30,000,000 for each
			 of fiscal years 2014 through 2018 before the period at the end.
				2502.Grassroots
			 source water protection programSection 1240O(b) of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–2(b)) is amended by inserting and $15,000,000 for
			 each of fiscal years 2014 through 2018 before the period at the
			 end.
				2503.Voluntary
			 public access and habitat incentive program
					(a)FundingSection 1240R(f)(1) of the Food Security
			 Act of 1985 (16 U.S.C. 3839bb–5(f)(1)) is amended—
						(1)in the heading, by striking
			 Fiscal years 2009 through
			 2012 and inserting Mandatory funding;
			 and
						(2)by inserting and $40,000,000 for the
			 period of fiscal years 2014 through 2018 before the period at the
			 end.
						(b)Report on
			 program effectivenessNot
			 later than 2 years after the date of enactment of this Act, the Secretary of
			 Agriculture shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report evaluating the effectiveness of the voluntary public access
			 and habitat incentive program established by section 1240R of the Food Security
			 Act of 1985 (16 U.S.C. 3839bb–5), including—
						(1)identifying
			 cooperating agencies;
						(2)identifying the
			 number of land holdings and total acres enrolled by State;
						(3)evaluating the
			 extent of improved access on eligible land, improved wildlife habitat, and
			 related economic benefits; and
						(4)any other relevant
			 information and data relating to the program that would be helpful to such
			 Committees.
						(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2504.Agriculture
			 conservation experienced services program
					(a)FundingSection 1252 of the Food Security Act of
			 1985 (16 U.S.C. 3851) is amended by striking subsection (c) and inserting the
			 following:
						
							(c)Funding
								(1)In
				generalThe Secretary may
				carry out the ACES program using funds made available to carry out each program
				under this title.
								(2)ExclusionFunds made available to carry out the
				conservation reserve program may not be used to carry out the ACES
				program.
								.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2505.Small
			 watershed rehabilitation programSection 14(h)(2)(E) of the Watershed
			 Protection and Flood Prevention Act (16 U.S.C. 1012(h)(2)(E)) is amended by
			 striking 2012 and inserting 2018.
				2506.Terminal
			 lakes assistanceSection 2507
			 of the Food, Security, and Rural Investment Act of 2002 (43 U.S.C. 2211 note;
			 Public Law 107–171) is amended to read as follows:
					
						2507.Terminal
				lakes assistance
							(a)DefinitionsIn
				this section:
								(1)Eligible
				landThe term eligible land means privately owned
				agricultural land (including land in which a State has a property interest as a
				result of state water law)—
									(A)that a landowner
				voluntarily agrees to sell to a State; and
									(B)which—
										(i)(I)is ineligible for
				enrollment as a wetland easement established under the Agricultural
				Conservation Easement Program under subtitle H of the Food Security Act of
				1985;
											(II)is flooded to—
												(aa)an average depth of at least 6.5
				feet; or
												(bb)a level below which the State
				determines the management of the water level is beyond the control of the State
				or landowner; or
												(III)is inaccessible for agricultural use
				due to the flooding of adjoining property (such as islands of agricultural land
				created by flooding);
											(ii)is located
				within a watershed with water rights available for lease or purchase;
				and
										(iii)has been used
				during at least 5 of the immediately preceding 30 years—
											(I)to produce crops
				or hay; or
											(II)as livestock
				pasture or grazing.
											(2)ProgramThe
				term program means the voluntary land purchase program established
				under this section.
								(3)Terminal
				lakeThe term terminal lake means a lake and its
				associated riparian and watershed resources that is—
									(A)considered
				flooded because there is no natural outlet for water accumulating in the lake
				or the associated riparian area such that the watershed and surrounding land is
				consistently flooded; or
									(B)considered
				terminal because it has no natural outlet and is at risk due to a history of
				consistent Federal assistance to address critical resource conditions,
				including insufficient water available to meet the needs of the lake, general
				uses, and water rights.
									(b)AssistanceThe
				Secretary shall—
								(1)provide grants
				under subsection (c) for the purchase of eligible land impacted by a terminal
				lake described in subsection (a)(3)(A); and
								(2)provide funds to
				the Secretary of the Interior pursuant to subsection (e)(2) with assistance in
				accordance with subsection (d) for terminal lakes described in subsection
				(a)(3)(B).
								(c)Land purchase
				grants
								(1)In
				generalUsing funds provided under subsection (e)(1), the
				Secretary shall make available land purchase grants to States for the purchase
				of eligible land in accordance with this subsection.
								(2)Implementation
									(A)AmountA
				land purchase grant shall be in an amount not to exceed the lesser of—
										(i)50 percent of the
				total purchase price per acre of the eligible land; or
										(ii)(I)in the case of eligible
				land that was used to produce crops or hay, $400 per acre; and
											(II)in the case of eligible land that was
				pasture or grazing land, $200 per acre.
											(B)Determination
				of purchase priceA State purchasing eligible land with a land
				purchase grant shall ensure, to the maximum extent practicable, that the
				purchase price of such land reflects the value, if any, of other encumbrances
				on the eligible land to be purchased, including easements and mineral
				rights.
									(C)Cost-share
				requiredTo be eligible to receive a land purchase grant, a State
				shall provide matching non-Federal funds in an amount equal to 50 percent of
				the amount described in subparagraph (A), including additional non-Federal
				funds.
									(D)ConditionsTo
				receive a land purchase grant, a State shall agree—
										(i)to ensure that
				any eligible land purchased is—
											(I)conveyed in fee
				simple to the State; and
											(II)free from
				mortgages or other liens at the time title is transferred;
											(ii)to maintain
				ownership of the eligible land in perpetuity;
										(iii)to pay (from
				funds other than grant dollars awarded) any costs associated with the purchase
				of eligible land under this section, including surveys and legal fees;
				and
										(iv)to keep eligible
				land in a conserving use, as defined by the Secretary.
										(E)Loss of federal
				benefitsEligible land purchased with a grant under this section
				shall lose eligibility for any benefits under other Federal programs,
				including—
										(i)benefits under
				title XII of the Food Security Act of 1985 (16 U.S.C. 3801 et seq.);
										(ii)benefits under
				the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.); and
										(iii)covered
				benefits described in section 1001D(b) of the Food Security Act of 1985 (7
				U.S.C. 1308–3a).
										(F)ProhibitionAny
				Federal rights or benefits associated with eligible land prior to purchase by a
				State may not be transferred to any other land or person in anticipation of or
				as a result of such purchase.
									(d)Water
				assistance
								(1)In
				generalThe Secretary of the Interior, acting through the
				Commissioner of Reclamation, may use the funds described in subsection (e)(2)
				to administer and provide financial assistance to carry out this subsection to
				provide water and assistance to a terminal lake described in subsection
				(a)(3)(B) through willing sellers or willing participants only—
									(A)to lease
				water;
									(B)to purchase land,
				water appurtenant to the land, and related interests; and
									(C)to carry out
				research, support and conservation activities for associated fish, wildlife,
				plant, and habitat resources.”
									(2)ExclusionsThe
				Secretary of the Interior may not use this subsection to deliver assistance to
				the Great Salt Lake in Utah, lakes that are considered dry lakes, or other
				lakes that do not meet the purposes of this section, as determined by the
				Secretary of the Interior.
								(3)Transitional
				provision
									(A)In
				generalNotwithstanding any other provision of this section, any
				funds made available before the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013 under a provision of law described in subparagraph (B) shall
				remain available using the provisions of law (including regulations) in effect
				on the day before the date of enactment of that Act.
									(B)Described
				lawsThe provisions of law described in this section are—
										(i)section 2507 of
				the Farm Security and Rural Investment Act of 2002 (43 U.S.C. 2211 note; Public
				Law 107–171) (as in effect on the day before the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013);
										(ii)section 207 of
				the Energy and Water Development Appropriations Act, 2003 (Public Law 108–7;
				117 Stat. 146);
										(iii)section 208 of
				the Energy and Water Development Appropriations Act, 2006 (Public Law 109–103;
				119 Stat. 2268, 123 Stat. 2856); and
										(iv)section 208 of
				the Energy and Water Development and Related Agencies Appropriations Act, 2010
				(Public Law 111–85; 123 Stat. 2858, 123 Stat. 2967, 125 Stat. 867).
										(e)Funding
								(1)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out subsection (c) $25,000,000, to remain available until
				expended.
								(2)Commodity
				credit corporationAs soon as practicable after the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013, the Secretary shall transfer to the Bureau
				of Reclamation Water and Related Resources Account $150,000,000 from the funds
				of the Commodity Credit Corporation to carry out subsection (d), to remain
				available until
				expended.
								.
				GFunding and
			 administration
				2601.Funding
					(a)In
			 generalSection 1241 of the
			 Food Security Act of 1985 (16 U.S.C. 3841) is amended by striking subsection
			 (a) and inserting the following:
						
							(a)Annual
				fundingFor each of fiscal
				years 2014 through 2018, the Secretary shall use the funds, facilities, and
				authorities of the Commodity Credit Corporation to carry out the following
				programs under this title (including the provision of technical
				assistance):
								(1)The conservation reserve program under
				subchapter B of chapter 1 of subtitle D, including, to the maximum extent
				practicable—
									(A)$10,000,000 for
				the period of fiscal years 2014 through 2018 to provide payments under
				paragraph (3) of section 1234(b) in connection with thinning activities
				conducted on land described in subparagraph (B)(iii) of that paragraph;
				and
									(B)$50,000,000 for the period of fiscal years
				2014 through 2018 to carry out section 1235(f) to facilitate the transfer of
				land subject to contracts from retired or retiring owners and operators to
				beginning farmers or ranchers and socially disadvantaged farmers or
				ranchers.
									(2)The Agricultural
				Conservation Easement Program under subtitle H using to the maximum extent
				practicable—
									(A)$223,000,000 for
				fiscal year 2014;
									(B)$702,000,000 for
				fiscal year 2015;
									(C)$500,000,000 for
				fiscal year 2016;
									(D)$525,000,000 for
				fiscal year 2017; and
									(E)$250,000,000 for
				fiscal year 2018.
									(3)The conservation
				security program under subchapter A of chapter 2 of subtitle D, using such sums
				as are necessary to administer contracts entered into before September 30,
				2008.
								(4)The conservation
				stewardship program under subchapter B of chapter 2 of subtitle D.
								(5)The environmental
				quality incentives program under chapter 4 of subtitle D, using, to the maximum
				extent practicable—
									(A)$1,455,000,000 for
				fiscal year 2014;
									(B)$1,645,000,000 for
				fiscal year 2015; and
									(C)$1,650,000,000 for
				each of fiscal years 2016 through
				2018.
									.
					(b)Guaranteed
			 availability of fundsSection
			 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) is amended—
						(1)by redesignating
			 subsections (b) through (h) as subsections (c) through (i), respectively;
			 and
						(2)by inserting after
			 subsection (a) the following:
							
								(b)Availability of
				fundsAmounts made available
				by subsection (a) shall be used by the Secretary to carry out the programs
				specified in such subsection for fiscal years 2014 through 2018 and shall
				remain available until expended. Amounts made available for the programs
				specified in such subsection during a fiscal year through modifications,
				cancellations, terminations, and other related administrative actions and not
				obligated in that fiscal year shall remain available for obligation during
				subsequent fiscal years, but shall reduce the amount of additional funds made
				available in the subsequent fiscal year by an amount equal to the amount
				remaining
				unobligated.
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2013.
					2602.Technical
			 assistanceSection 1241 of the
			 Food Security Act of 1985 (16 U.S.C. 3841) is amended by striking subsection
			 (c) (as redesignated by section 2601(b)(1)) and inserting the following:
					
						(c)Technical
				assistance
							(1)Availability of
				fundsCommodity Credit
				Corporation funds made available for a fiscal year for each of the programs
				specified in subsection (a)—
								(A)shall be available
				for the provision of technical assistance for the programs for which funds are
				made available as necessary to implement the programs effectively; and
								(B)shall not be
				available for the provision of technical assistance for conservation programs
				specified in subsection (a) other than the program for which the funds were
				made available.
								(2)ReportNot
				later than December 31, 2013, the Secretary shall submit (and update as
				necessary in subsequent years) to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report—
								(A)detailing the
				amount of technical assistance funds requested and apportioned in each program
				specified in subsection (a) during the preceding fiscal year; and
								(B)any other data
				relating to this provision that would be helpful to such
				Committees.
								.
				2603.Regional
			 equitySection 1241 of the
			 Food Security Act of 1985 (16 U.S.C. 3841) is amended by striking subsection
			 (e) (as redesignated by section 2601(b)(1)) and inserting the following:
					
						(e)Regional
				equity
							(1)Equitable
				distributionWhen determining
				funding allocations each fiscal year, the Secretary shall, after considering
				available funding and program demand in each State, provide a distribution of
				funds for conservation programs under subtitle D (excluding the conservation
				reserve program under subchapter B of chapter 1), subtitle H (excluding wetland
				easements under section 1265C), and subtitle I to ensure equitable program
				participation proportional to historical funding allocations and usage by all
				States.
							(2)Minimum
				percentageIn determining the specific funding allocations under
				paragraph (1), the Secretary shall—
								(A)ensure that
				during the first quarter of each fiscal year each State has the opportunity to
				establish that the State can use an aggregate allocation amount of at least 0.6
				percent of the funds made available for those conservation programs; and
								(B)for each State
				that can so establish, provide an aggregate amount of at least 0.6 percent of
				the funds made available for those conservation
				programs.
								.
				2604.Reservation
			 of funds to provide assistance to certain farmers or ranchers for conservation
			 accessSubsection (h) of
			 section 1241 of the Food Security Act of 1985 (16 U.S.C. 3841) (as redesignated
			 by section 2601(b)(1)) is amended—
					(1)in paragraph (1) by striking
			 2012 and inserting 2018; and
					(2)by adding at the end the following:
						
							(4)PreferenceIn
				providing assistance under paragraph (1), the Secretary shall give preference
				to a veteran farmer or rancher (as defined in section 2501(e) of the Food,
				Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))) that
				qualifies under subparagraph (A) or (B) of paragraph
				(1).
							.
					2605.Annual report
			 on program enrollments and assistanceSubsection (i) of section 1241 of the Food
			 Security Act of 1985 (16 U.S.C. 3841) (as redesignated by section 2601(b)(1))
			 is amended—
					(1)in paragraph (1),
			 by striking wetlands reserve program and inserting
			 agricultural conservation easement program;
					(2)by striking
			 paragraphs (2) and (3) and redesignating paragraphs (4), (5), and (6) as
			 paragraphs (2), (3), and (4), respectively;
					(3)in paragraph (3)
			 (as so redesignated)—
						(A)by striking
			 agricultural water enhancement program and inserting
			 regional conservation partnership program; and
						(B)by striking
			 section 1240I(g) and inserting section
			 1271C(c)(3); and
						(4)by adding at the
			 end the following:
						
							(5)Payments made under the conservation
				stewardship program.
							(6)Waivers granted by the Secretary under
				section
				1265B(b)(2)(C).
							.
					2606.Administrative
			 requirements for conservation programsSection 1244 of the Food Security Act of
			 1985 (16 U.S.C. 3844) is amended—
					(1)in subsection
			 (a)(2), by adding at the end the following:
						
							(E)Veteran farmers
				or ranchers (as defined in section 2501(e) of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (7 U.S.C.
				2279(e))).
							;
					(2)in subsection
			 (d), by inserting , H, and I before the period at the
			 end;
					(3)in subsection
			 (f)—
						(A)in paragraph
			 (1)(B), by striking country and inserting county;
			 and
						(B)in paragraph (3),
			 by striking subsection (c)(2)(B) or (f)(4) and inserting
			 subsection (c)(2)(A)(ii) or (f)(2);
						(4)by striking
			 subsection (i) and inserting the following:
						
							(i)Conservation
				application process
								(1)Initial
				application
									(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall establish a single, simplified application for
				eligible entities to use in initially requesting assistance under any
				conservation program administered by the Secretary (referred to in this
				subsection as the initial application).
									(B)RequirementsTo
				the maximum extent practicable, the Secretary shall ensure that—
										(i)a
				conservation program applicant is not required to provide information that is
				duplicative of information or resources already available to the Secretary for
				that applicant and the specific operation of the applicant; and
										(ii)the initial
				application process is streamlined to minimize complexity and
				redundancy.
										(2)Review of
				application process
									(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall review the application process for each
				conservation program administered by the Secretary, including the forms and
				processes used to receive assistance requests from eligible program
				participants.
									(B)RequirementsIn
				carrying out the review, the Secretary shall determine what information the
				participant is required to submit during the application process,
				including—
										(i)identification
				information for the applicant;
										(ii)identification
				and location information for the land parcel or tract of concern;
										(iii)a general
				statement of the need or resource concern of the applicant for the land parcel
				or tract; and
										(iv)the minimum
				amount of other information the Secretary considers to be essential for the
				applicant to provide personally.
										(3)Revision and
				streamline
									(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection, the Secretary shall carry out a revision of the application forms
				and processes for each conservation program administered by the Secretary to
				enable use of information technology to incorporate appropriate data and
				information concerning the conservation needs and solutions appropriate for the
				land area identified by the applicant.
									(B)GoalThe
				goal of the revision shall be to streamline the application process to minimize
				the burden placed on applicants.
									(4)Conservation
				program application
									(A)In
				generalOnce the needs of an applicant have been adequately
				assessed by the Secretary, or a third party provider under section 1242, based
				on the initial application, in order to determine the 1 or more programs under
				this title that best match the needs of the applicant, with the approval of the
				applicant, the Secretary may convert the initial application into the specific
				application for assistance for the relevant conservation program.
									(B)Secretarial
				burdenTo the maximum extent practicable, the Secretary
				shall—
										(i)complete the
				specific application for conservation program assistance for each applicant;
				and
										(ii)request only
				that specific further information from the applicant that is not already
				available to the Secretary.
										(5)Implementation
				and notificationNot later than 1 year after the date of
				enactment of this subsection, the Secretary shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate written notification that the Secretary
				has fulfilled the requirements of this
				subsection.
								;
				and
					(5)by adding at the end the following:
						
							(j)Improved
				administrative efficiency and effectivenessIn administrating a conservation program
				under this title, the Secretary shall, to the maximum extent
				practicable—
								(1)seek to reduce
				administrative burdens and costs to producers by streamlining conservation
				planning and program resources; and
								(2)take advantage of
				new technologies to enhance efficiency and effectiveness.
								(k)Relation to
				other paymentsAny payment
				received by an owner or operator under this title, including an easement
				payment or rental payment, shall be in addition to, and not affect, the total
				amount of payments that the owner or operator is otherwise eligible to receive
				under any of the following:
								(1)This Act.
								(2)The Agricultural
				Act of 1949 (7 U.S.C. 1421 et seq.).
								(3)The
				Agriculture Reform, Food, and Jobs Act of
				2013.
								(4)Any law that
				succeeds a law specified in paragraph (1), (2), or (3).
								(l)Funding for
				Indian tribesIn carrying out
				the conservation stewardship program under subchapter B of chapter 2 of
				subtitle D and the environmental quality incentives program under chapter 4 of
				subtitle D, the Secretary may enter into alternative funding arrangements with
				Indian tribes if the Secretary determines that the goals and objectives of the
				programs will be met by such arrangements, and that statutory limitations
				regarding contracts with individual producers will not be exceeded by any
				Tribal
				member.
							.
					2607.Rulemaking
			 authoritySubtitle E of title
			 XII of the Food Security Act of 1985 (16 U.S.C. 3841 et seq.) is amended by
			 adding at the end the following:
					
						1246.Regulations
							(a)In
				generalThe Secretary shall
				promulgate such regulations as are necessary to implement programs under this
				title, including such regulations as the Secretary determines to be necessary
				to ensure a fair and reasonable application of the limitations established
				under section 1244(f).
							(b)Rulemaking
				procedureThe promulgation of
				regulations and administration of programs under this title—
								(1)shall be carried
				out without regard to—
									(A)the Statement of
				Policy of the Secretary effective July 24, 1971 (36 Fed. Reg. 13804), relating
				to notices of proposed rulemaking and public participation in rulemaking;
				and
									(B)chapter 35 of
				title 44, United States Code (commonly known as the Paperwork Reduction Act);
				and
									(2)shall be made as
				an interim rule effective on publication with an opportunity for notice and
				comment.
								(c)Congressional
				review of agency rulemakingIn promulgating regulations under
				this section, the Secretary shall use the authority provided under section 808
				of title 5, United States
				Code.
							.
				2608.Standards for
			 State technical committeesSection 1261(b) of the Food Security Act of
			 1985 (16 U.S.C. 3861(b)) is amended by striking Not later than 180 days
			 after the date of enactment of the Food, Conservation, and Energy Act of 2008,
			 the Secretary shall develop and inserting The Secretary shall
			 review and update as necessary.
				2609.Highly
			 erodible land and wetland conservation for crop insurance
					(a)Highly erodible
			 land program ineligibility
						(1)In
			 generalSection 1211(a)(1) of the Food Security Act of 1985 (16
			 U.S.C. 3811(a)(1)) is amended—
							(A)in subparagraph
			 (C), by striking or at the end;
							(B)in subparagraph
			 (D), by adding or at the end; and
							(C)by adding at the
			 end the following:
								
									(E)any portion of
				premium paid by the Federal Crop Insurance Corporation for a plan or policy of
				insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et
				seq.);
									.
							(2)ExemptionsSection
			 1212(a)(2) of the Food Security Act of 1985 (16 U.S.C. 3812(a)(2)) is
			 amended—
							(A)in the first
			 sentence, by striking (2) If, and inserting the
			 following:
								
									(2)Eligibility
				based on compliance with conservation plan
										(A)In
				generalIf,
										;
							(B)in the second
			 sentence, by striking In carrying and inserting the
			 following:
								
									(B)Minimization of
				documentationIn carrying
									;
				and
							(C)by adding at the
			 end the following:
								
									(C)Crop
				insuranceIn the case of payments that are subject to section
				1211 for the first time due to the amendment made by section 2609(a) of the
				Agriculture Reform, Food, and Jobs Act of
				2013, any person who produces an agricultural commodity on the
				land that is the basis of the payments shall have until January 1 of the fifth
				year after the date on which the payments became subject to section 1211 to
				develop and comply with an approved conservation
				plan.
									.
							(b)Wetland
			 conservation program ineligibilitySection 1221(b) of the Food
			 Security Act of 1985 (16 U.S.C. 3821) is amended by adding at the end the
			 following:
						
							(4)Any portion of
				premium paid by the Federal Crop Insurance Corporation for a plan or policy of
				insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et
				seq.).
							.
					HRepeal of
			 superseded program authorities and transitional provisions
				2701.Comprehensive
			 conservation enhancement programSection 1230 of the Food Security Act of
			 1985 (16 U.S.C. 3830) is repealed.
				2702.Emergency
			 forestry conservation reserve program
					(a)RepealSection 1231A of the Food Security Act of
			 1985 (16 U.S.C. 3831a) is repealed.
					(b)Transitional
			 provisions
						(1)Effect on
			 existing contractsThe
			 amendment made by this section shall not affect the validity or terms of any
			 contract entered into by the Secretary of Agriculture under section 1231A of
			 the Food Security Act of 1985 (16 U.S.C. 3831a) before October 1, 2013, or any
			 payments required to be made in connection with the contract.
						(2)FundingThe Secretary may use funds made available
			 to carry out the conservation reserve program under subchapter B of chapter 1
			 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
			 seq.) to continue to carry out contracts referred to in paragraph (1) using the
			 provisions of law and regulation applicable to such contracts as in existence
			 on September 30, 2013.
						(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2703.Wetlands
			 reserve program
					(a)RepealSubchapter C of chapter 1 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3837 et seq.) is
			 repealed.
					(b)Transitional
			 provisions
						(1)Effect on
			 existing contracts and easementsThe amendment made by this section shall
			 not affect the validity or terms of any contract or easement entered into by
			 the Secretary of Agriculture under subchapter C of chapter 1 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3837 et seq.) before
			 October 1, 2013, or any payments required to be made in connection with the
			 contract or easement.
						(2)Funding
							(A)Use of prior
			 year fundsNotwithstanding the repeal of subchapter C of chapter
			 1 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3837
			 et seq.), any funds made available from the Commodity Credit Corporation to
			 carry out the wetlands reserve program under that subchapter for fiscal years
			 2009 through 2013 shall be made available to carry out contracts or easements
			 referred to in paragraph (1) that were entered into prior to October 1, 2013
			 (including the provision of technical assistance), provided that no such
			 contract or easement is modified so as to increase the amount of the payment
			 received.
							(B)OtherThe
			 Secretary may use funds made available to carry out the agricultural
			 conservation easement program under subtitle H of title XII of the Food
			 Security Act of 1985, as added by section 2301, to continue to carry out
			 contracts and easements referred to in paragraph (1) using the provisions of
			 law and regulation applicable to such contracts and easements as in existence
			 on September 30, 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2704.Farmland
			 protection program and farm viability program
					(a)RepealSubchapter C of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838h et seq.) is
			 repealed.
					(b)Transitional
			 provisions
						(1)Effect on
			 existing agreements and easementsThe amendment made by this section shall
			 not affect the validity or terms of any agreement or easement entered into by
			 the Secretary of Agriculture under subchapter C of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838h et seq.) before
			 October 1, 2013, or any payments required to be made in connection with the
			 agreement or easement.
						(2)Funding
							(A)Use of prior
			 year fundsNotwithstanding the repeal of subchapter C of chapter
			 2 of subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838h
			 et seq.), any funds made available from the Commodity Credit Corporation to
			 carry out the farmland protection program under that subchapter for fiscal
			 years 2009 through 2013 shall be made available to carry out agreements and
			 easements referred to in paragraph (1) that were entered into prior to October
			 1, 2013 (including the provision of technical assistance).
							(B)OtherOn exhaustion of funds made available under
			 subparagraph (A), the Secretary may use funds made available to carry out the
			 agricultural conservation easement program under subtitle H of title XII of the
			 Food Security Act of 1985, as added by section 2301, to continue to carry out
			 agreements and easements referred to in paragraph (1) using the provisions of
			 law and regulation applicable to such agreements and easement as in existence
			 on September 30, 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2705.Grassland
			 reserve program
					(a)RepealSubchapter D of chapter 2 of subtitle D of
			 title XII of the Food Security Act of 1985 (16 U.S.C. 3838n et seq.) is
			 repealed.
					(b)Transitional
			 provisions
						(1)Effect on
			 existing contracts, agreements, and easementsThe amendment made by this section shall
			 not affect the validity or terms of any contract, agreement, or easement
			 entered into by the Secretary of Agriculture under subchapter D of chapter 2 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3838n et
			 seq.) before October 1, 2013, or any payments required to be made in connection
			 with the contract, agreement, or easement.
						(2)Funding
							(A)Use of prior
			 year fundsNotwithstanding
			 the repeal of subchapter D of chapter 2 of subtitle D of title XII of the Food
			 Security Act of 1985 (16 U.S.C. 3838n et seq.), any funds made available from
			 the Commodity Credit Corporation to carry out the grassland reserve program
			 under that subchapter for fiscal years 2009 through 2013 shall be made
			 available to carry out contracts, agreements, or easements referred to in
			 paragraph (1) that were entered into prior to October 1, 2013 (including the
			 provision of technical assistance), provided that no such contract, agreement,
			 or easement is modified so as to increase the amount of the payment
			 received.
							(B)OtherThe Secretary may use funds made available
			 to carry out the agricultural conservation easement program under subtitle H of
			 title XII of the Food Security Act of 1985, as added by section 2301, to
			 continue to carry out contracts, agreements, and easements referred to in
			 paragraph (1) using the provisions of law and regulation applicable to such
			 contracts, agreements, and easements as in existence on September 30,
			 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2706.Agricultural water
			 enhancement program
					(a)RepealSection 1240I of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–9) is repealed.
					(b)Transitional
			 provisions
						(1)Effect on
			 existing contracts and agreementsThe amendment made by this section shall
			 not affect the validity or terms of any contract or agreement entered into by
			 the Secretary of Agriculture under section 1240I of the Food Security Act of
			 1985 (16 U.S.C. 3839aa–9) before October 1, 2013, or any payments required to
			 be made in connection with the contract or agreement.
						(2)Funding
							(A)Use of prior
			 year fundsNotwithstanding the repeal of section 1240I of the
			 Food Security Act of 1985 (16 U.S.C. 3839aa–9), any funds made available from
			 the Commodity Credit Corporation to carry out the agricultural water
			 enhancement program under that section for fiscal years 2009 through 2013 shall
			 be made available to carry out contracts and agreements referred to in
			 paragraph (1) that were entered into prior to October 1, 2013 (including the
			 provision of technical assistance).
							(B)OtherOn exhaustion of funds made available under
			 subparagraph (A), the Secretary may use funds made available to carry out the
			 regional conservation partnerships program under subtitle I of title XII of the
			 Food Security Act of 1985, as added by section 2401, to continue to carry out
			 contracts and agreements referred to in paragraph (1) using the provisions of
			 law and regulation applicable to such contracts and agreements as in existence
			 on September 30, 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2707.Wildlife
			 habitat incentive program
					(a)RepealSection 1240N of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–1) is repealed.
					(b)Transitional
			 provisions
						(1)Effect on
			 existing contractsThe
			 amendment made by this section shall not affect the validity or terms of any
			 contract entered into by the Secretary of Agriculture under section 1240N of
			 the Food Security Act of 1985 (16 U.S.C. 3839bb–1) before October 1, 2013, or
			 any payments required to be made in connection with the contract.
						(2)Funding
							(A)Use of prior
			 year fundsNotwithstanding the repeal of section 1240N of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb–1), any funds made available from
			 the Commodity Credit Corporation to carry out the wildlife habitat incentive
			 program under that section for fiscal years 2009 through 2013 shall be made
			 available to carry out contracts referred to in paragraph (1) which were
			 entered into prior to October 1, 2013 (including the provision of technical
			 assistance).
							(B)OtherOn exhaustion of funds made available under
			 subparagraph (A), the Secretary may use funds made available to carry out the
			 environmental quality incentives program under chapter 4 of subtitle D of title
			 XII of the Food Security Act of 1985 (16 U.S.C. 3839aa et seq.) to continue to
			 carry out contracts referred to in paragraph (1) using the provisions of law
			 and regulation applicable to such contracts as in existence on September 30,
			 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2708.Great Lakes
			 basin program
					(a)RepealSection 1240P of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–3) is repealed.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2709.Chesapeake Bay
			 watershed program
					(a)RepealSection 1240Q of the Food Security Act of
			 1985 (16 U.S.C. 3839bb–4) is repealed.
					(b)Transitional
			 provisions
						(1)Effect on
			 existing contracts, agreements, and easementsThe amendment made by this section shall
			 not affect the validity or terms of any contract, agreement, or easement
			 entered into by the Secretary of Agriculture under section 1240Q of the Food
			 Security Act of 1985 (16 U.S.C. 3839bb–4) before October 1, 2013, or any
			 payments required to be made in connection with the contract, agreement, or
			 easement.
						(2)Funding
							(A)Use of prior
			 year fundsNotwithstanding the repeal of section 1240Q of the
			 Food Security Act of 1985 (16 U.S.C. 3839bb–4), any funds made available from
			 the Commodity Credit Corporation to carry out the Chesapeake Bay watershed
			 program under that section for fiscal years 2009 through 2013 shall be made
			 available to carry out contracts, agreements, and easements referred to in
			 paragraph (1) that were entered into prior to October 1, 2013 (including the
			 provision of technical assistance).
							(B)OtherThe Secretary may use funds made available
			 to carry out the regional conservation partnerships program under subtitle I of
			 title XII of the Food Security Act of 1985, as added by section 2401, to
			 continue to carry out contracts, agreements, and easements referred to in
			 paragraph (1) using the provisions of law and regulation applicable to such
			 contracts, agreements, and easements as in existence on September 30,
			 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2710.Cooperative
			 conservation partnership initiative
					(a)RepealSection 1243 of the Food Security Act of
			 1985 (16 U.S.C. 3843) is repealed.
					(b)Transitional
			 provisions
						(1)Effect on
			 existing contracts and agreementsThe amendment made by this section shall
			 not affect the validity or terms of any contract or agreement entered into by
			 the Secretary of Agriculture under section 1243 of the Food Security Act of
			 1985 (16 U.S.C. 3843) before October 1, 2013, or any payments required to be
			 made in connection with the contract or agreement.
						(2)Funding
							(A)Use of prior
			 year fundsNotwithstanding the repeal of section 1243 of the Food
			 Security Act of 1985 (16 U.S.C. 3843), any funds made available from the
			 Commodity Credit Corporation to carry out the cooperative conservation
			 partnership initiative under that section for fiscal years 2009 through 2013
			 shall be made available to carry out contracts and agreements referred to in
			 paragraph (1) that were entered into prior to October 1, 2013 (including the
			 provision of technical assistance).
							(B)OtherOn exhaustion of funds made available under
			 subparagraph (A), the Secretary may use funds made available to carry out the
			 regional conservation partnerships program under subtitle I of title XII of the
			 Food Security Act of 1985, as added by section 2401, to continue to carry out
			 contracts and agreements referred to in paragraph (1) using the provisions of
			 law and regulation applicable to such contracts and agreements as in existence
			 on September 30, 2013.
							(c)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					2711.Environmental
			 easement programChapter 3 of
			 subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3839 et
			 seq.) is repealed.
				2712.Technical
			 amendments
					(a)Section 1201(a)
			 of the Food Security Act of 1985 (16 U.S.C. 3801(a)) is amended in the matter
			 preceding paragraph (1) by striking E and inserting
			 I.
					(b)Section 1211(a)
			 of the Food Security Act of 1985 (16 U.S.C. 3811(a)) is amended by striking
			 predominate each place it appears and inserting
			 predominant.
					(c)Section 1242(i) of the Food Security Act of
			 1985 (16 U.S.C. 3842(i)) is amended in the subsection heading by striking
			 speciality and inserting
			 specialty.
					IIITrade
			AFood for Peace
			 Act
				3001.Set-aside for
			 support for organizations through which nonemergency assistance is
			 providedEffective October 1,
			 2013, section 202(e)(1) of the Food for Peace Act (7 U.S.C. 1722(e)(1)) is
			 amended—
					(1)in the matter preceding subparagraph (A),
			 by striking 13 percent and inserting 15 percent;
			 and
					(2)in subparagraph
			 (A), by striking new and inserting and
			 enhancing.
					3002.Food aid
			 qualitySection 202(h) of the
			 Food for Peace Act (7 U.S.C. 1722(h)) is amended—
					(1)by striking paragraph (1) and inserting the
			 following:
						
							(1)In
				generalThe Administrator shall use funds made available for
				fiscal year 2014 and subsequent fiscal years to carry out this title—
								(A)to assess the
				types and quality of agricultural commodities and products donated for food
				aid;
								(B)to adjust
				products and formulations, including potential introduction of new fortificants
				and products, as necessary to cost-effectively meet nutrient needs of target
				populations;
								(C)to test
				prototypes;
								(D)to adopt new
				specifications or improve existing specifications for micronutrient fortified
				food aid products, based on the latest developments in food and nutrition
				science, and in coordination with other international partners;
								(E)to develop new
				program guidance to facilitate improved matching of products to purposes having
				nutritional intent, in coordination with other international partners;
								(F)to develop
				improved guidance for implementing partners on how to address nutritional
				deficiencies that emerge among recipients for whom food assistance is the sole
				source of diet in emergency programs that extend beyond 1 year, in coordination
				with other international partners; and
								(G)to evaluate, in
				appropriate settings and as necessary, the performance and cost-effectiveness
				of new or modified specialized food products and program approaches designed to
				meet the nutritional needs of the most vulnerable groups, such as pregnant and
				lactating mothers, and children under the age of
				5.
								; and
					(2)in paragraph (3),
			 by striking 2011 and inserting 2018.
					3003.Minimum levels of
			 assistanceSection 204(a) of
			 the Food for Peace Act (7 U.S.C. 1724(a)) is amended—
					(1)in paragraph (1),
			 by striking 2012 and inserting 2018; and
					(2)in paragraph (2), by striking
			 2012 and inserting 2018.
					3004.Reauthorization of
			 Food Aid Consultative GroupSection 205(f) of the Food for Peace Act (7
			 U.S.C. 1725(f)) is amended by striking 2012 and inserting
			 2018.
				3005.Oversight,
			 monitoring, and evaluation of Food for Peace Act programsSection 207(f) of the Food for Peace Act (7
			 U.S.C. 1726a(f)) is amended—
					(1)by striking
			 paragraph (4) and redesignating paragraphs (5) and (6) as paragraphs (4) and
			 (5), respectively; and
					(2)in subparagraph
			 (A) of paragraph (5) (as so redesignated)—
						(A)by striking
			 2012 and inserting 2018; and
						(B)by striking
			 during fiscal year 2009 and inserting during the period
			 of fiscal years 2014 through 2018.
						3006.Assistance for
			 stockpiling and rapid transportation, delivery, and distribution of
			 shelf-stable prepackaged foodsSection 208(f) of the Food for Peace Act (7
			 U.S.C. 1726b(f)) is amended by striking 2012 and inserting
			 2018.
				3007.Limitation on total
			 volume of commodities monetizedSection 403 of the Food for Peace Act (7
			 U.S.C. 1733) is amended by adding at the end the following:
					
						(m)Limitation on
				monetization of commodities
							(1)Limitation
								(A)In
				generalUnless the
				Administrator grants a waiver under paragraph (2), no commodity may be made
				available under this Act unless the rate of return for the commodity (as
				determined under subparagraph (B)) is at least 70 percent.
								(B)Rate of
				returnFor purposes of
				subparagraph (A), the rate of return shall be equal to the proportion
				that—
									(i)the proceeds the implementing partners
				generate through monetization; bears to
									(ii)the cost to the Federal Government to
				procure and ship the commodities to a recipient country for
				monetization.
									(2)Waiver
				authorityThe Administrator may waive the application of the
				limitation in paragraph (1) with regard to a commodity for a recipient country
				if the Administrator determines that it is necessary to achieve the purposes of
				this Act in the recipient country.
							(3)ReportNot
				later than 90 days after a waiver is granted under paragraph (2), the
				Administrator shall prepare, publish in the Federal Register, and submit to the
				Committees on Foreign Affairs, Agriculture, and Appropriations of the House of
				Representatives, and the Committees on Appropriations, Foreign Relations, and
				Agriculture, Nutrition, and Forestry of the Senate a report that—
								(A)contains the
				reasons for granting the waiver and the actual rate of return for the
				commodity; and
								(B)includes for the
				commodity the costs of bagging or further processing, ocean transportation,
				inland transportation in the recipient country, storage costs, and any other
				information that the Administrator determines to be
				necessary.
								.
				3008.FlexibilitySection 406 of the Food for Peace Act (7
			 U.S.C. 1736) is amended—
					(1)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
					(2)by inserting after subsection (b) the
			 following:
						
							(c)FlexibilityNotwithstanding
				any other provision of law and as necessary to achieve the purposes of this
				Act, funds available under this Act may be used to pay the costs of up to 20
				percent of activities conducted in recipient countries by nonprofit voluntary
				organizations, cooperatives, or intergovernmental agencies or
				organizations.
							.
					3009.Procurement,
			 transportation, testing, and storage of agricultural commodities for
			 prepositioning in the United States and foreign countriesSection 407 of the Food for Peace Act (7
			 U.S.C. 1736a) is amended—
					(1)in subparagraph
			 (c)(4)(A)—
						(A)by striking
			 2012 and inserting 2018; and
						(B)by striking
			 for each such fiscal year not more than $10,000,000 of such
			 funds and inserting for each of fiscal years 2001 through 2012
			 not more than $10,000,000 of such funds and for each of fiscal years 2014
			 through 2018 not more than $15,000,000 of such funds; and
						(2)by adding at the
			 end the following:
						
							(g)Funding for
				testing of food aid shipmentsFunds made available for
				agricultural products acquired under this Act and section 3107 of the Farm
				Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1) may be used to pay
				for the testing of those agricultural
				products.
							.
					3010.Deadline for
			 agreements to finance sales or to provide other assistanceSection 408 of the Food for Peace Act (7
			 U.S.C. 1736b) is amended by striking 2012 and inserting
			 2018.
				3011.Minimum level of
			 nonemergency food assistanceSection 412 of the Food for Peace Act (7
			 U.S.C. 1736f) is amended by striking subsection (e) and inserting the
			 following:
					
						(e)Minimum level
				of nonemergency food assistance
							(1)In
				generalSubject to paragraph (2), of the amounts made available
				to carry out emergency and nonemergency food assistance programs under title
				II, not less than 20 nor more than 30 percent for each of fiscal years 2014
				through 2018 shall be expended for nonemergency food assistance programs under
				title II.
							(2)Minimum
				levelThe amount made available to carry out nonemergency food
				assistance programs under title II shall not be less than $275,000,000 for any
				fiscal
				year.
							.
				3012.Coordination
			 of foreign assistance programs reportSection 413 of the Food for Peace Act (7
			 U.S.C. 1736g) is amended—
					(1)by striking
			 (a) In
			 general.—To the maximum and inserting To the
			 maximum; and
					(2)by striking
			 subsection (b).
					3013.Micronutrient
			 fortification programs
					(a)Elimination of
			 obsolete reference to studySection 415(a)(2)(B) of the Food for Peace
			 Act (7 U.S.C. 1736g–2(a)(2)(B)) is amended by striking , using
			 recommendations and all that follows through quality
			 enhancements.
					(b)ExtensionSection 415(c) of the Food for Peace Act (7
			 U.S.C. 1736g–2(c)) is amended by striking 2012 and inserting
			 2018.
					3014.John Ogonowski and
			 Doug Bereuter Farmer-to-Farmer ProgramSection 501 of the Food for Peace Act (7
			 U.S.C. 1737) is amended—
					(1)in subsection
			 (d)—
						(A)by striking
			 0.5 percent and inserting 0.6 percent; and
						(B)by striking
			 2012 and inserting 2018; and
						(2)in subsection (e)(1), by striking
			 2012 and inserting 2018.
					3015.Prohibition
			 on assistance for North Korea
					(a)In
			 generalNo amounts may be
			 obligated or expended to provide assistance under title II of the Food for
			 Peace Act (7 U.S.C. 1721 et seq.) to the Democratic People’s Republic of
			 Korea.
					(b)National
			 interest waiverThe President may waive subsection (a) if the
			 President determines and certifies to the Committees on Agriculture, Nutrition,
			 and Forestry and Foreign Relations of the Senate and the Committees on
			 Agriculture and Foreign Affairs of the House of Representatives that the waiver
			 is in the national interest of the United States.
					BAgricultural Trade
			 Act of 1978
				3101.Export credit
			 guarantee programsSection 211
			 of the Agricultural Trade Act of 1978 (7 U.S.C. 5641) is amended by striking
			 subsection (b) and inserting the following:
					
						(b)Export credit
				guarantee programsThe Commodity Credit Corporation shall make
				available for each of fiscal years 2014 through 2018 credit guarantees under
				section 202(a) in an amount equal to not more than $4,500,000,000 in credit
				guarantees.
						.
				3102.Funding for market
			 access programSection
			 211(c)(1)(A) of the Agricultural Trade Act of 1978 (7 U.S.C. 5641(c)(1)(A)) is
			 amended by striking 2012 and inserting
			 2018.
				3103.Foreign market
			 development cooperator programSection 703(a) of the Agricultural Trade Act
			 of 1978 (7 U.S.C. 5723(a)) is amended by striking 2012 and
			 inserting 2018.
				COther Agricultural
			 Trade Laws
				3201.Food for Progress
			 Act of 1985
					(a)ExtensionThe Food for Progress Act of 1985 (7 U.S.C.
			 1736o) is amended—
						(1)in subsection (f)(3), by striking
			 2012 and inserting 2018;
						(2)in subsection (g),
			 by striking 2012 and inserting 2018;
						(3)in subsection (k),
			 by striking 2012 and inserting 2018; and
						(4)in subsection
			 (l)(1), by striking 2012 and inserting
			 2018.
						(b)Repeal of
			 completed projectSubsection
			 (f) of the Food for Progress Act of 1985 (7 U.S.C. 1736o) is amended by
			 striking paragraph (6).
					(c)FlexibilityThe
			 Food for Progress Act of 1985 (7 U.S.C. 1736o) is amended in subsection
			 (l) by adding at the end the following:
						
							(5)FlexibilityNotwithstanding
				any other provision of law and as necessary to achieve the purposes of this
				Act, funds available under this Act may be used to pay the costs of up to 20
				percent of activities conducted in recipient countries by nonprofit voluntary
				organizations, cooperatives, or intergovernmental agencies or
				organizations.
							.
					(d)Limitation on
			 total volume of commodities monetizedThe Food for Progress Act of 1985 (7 U.S.C.
			 1736o) is amended by adding at the end the following:
						
							(p)Limitation on
				monetization of commodities
								(1)Limitation
									(A)In
				generalUnless the Secretary
				grants a waiver under paragraph (2), no eligible commodity may be made
				available under this section unless the rate of return for the eligible
				commodity (as determined under subparagraph (B)) is at least 70 percent.
									(B)Rate of
				returnFor purposes of
				subparagraph (A), the rate of return shall be equal to the proportion
				that—
										(i)the proceeds the implementing partners
				generate through monetization; bears to
										(ii)the cost to the Federal Government to
				procure and ship the eligible commodities to a recipient country for
				monetization.
										(2)Waiver
				authorityThe Secretary may waive the application of the
				limitation in paragraph (1) with regard to an eligible commodity for a
				recipient country if the Secretary determines that it is necessary to achieve
				the purposes of this Act in the recipient country.
								(3)ReportNot
				later than 90 days after a waiver is granted under paragraph (2), the Secretary
				shall prepare, publish in the Federal Register, and submit to the Committees on
				Foreign Affairs, Agriculture, and Appropriations of the House of
				Representatives, and the Committees on Appropriations, Foreign Relations, and
				Agriculture, Nutrition, and Forestry of the Senate a report that—
									(A)contains the
				reasons for granting the waiver and the actual rate of return for the eligible
				commodity; and
									(B)includes for the
				commodity the costs of bagging or further processing, ocean transportation,
				inland transportation in the recipient country, storage costs, and any other
				information that the Secretary determines to be
				necessary.
									.
					3202.Bill Emerson
			 Humanitarian TrustSection 302
			 of the Bill Emerson Humanitarian Trust Act (7 U.S.C. 1736f–1) is
			 amended—
					(1)in subsection (b)(2)(B)(i), by striking
			 2012 both places it appears and inserting 2018;
			 and
					(2)in subsection (h), by striking
			 2012 both places it appears and inserting
			 2018.
					3203.Promotion of
			 agricultural exports to emerging markets
					(a)Direct credits
			 or export credit guaranteesSection 1542(a) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (Public Law 101–624; 7 U.S.C. 5622 note) is
			 amended by striking 2012 and inserting
			 2018.
					(b)Development of
			 agricultural systemsSection
			 1542(d)(1)(A)(i) of the Food, Agriculture, Conservation, and Trade Act of 1990
			 (Public Law 101–624; 7 U.S.C. 5622 note) is amended by striking
			 2012 and inserting 2018.
					3204.McGovern-Dole
			 International Food for Education and Child Nutrition Program
					(a)ReauthorizationSection 3107(l)(2) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 1736o–1(l)(2)) is amended by striking
			 2012 and inserting 2018.
					(b)Technical
			 correctionSection 3107(d) of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 1736o–1(d)) is
			 amended by striking to in the matter preceding paragraph
			 (1).
					3205.Technical
			 assistance for specialty crops
					(a)PurposeSection 3205(b) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 5680(b)) is amended by striking
			 related barriers to trade and inserting technical
			 barriers to trade.
					(b)FundingSection 3205(e)(2) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 5680(e)(2)) is amended—
						(1)by inserting
			 and at the end of subparagraph (C); and
						(2)by striking
			 subparagraphs (D) and (E) and inserting the following new subparagraph:
							
								(D)$9,000,000 for each of fiscal years 2011
				through
				2018.
								.
						3206.Global Crop
			 Diversity TrustSection
			 3202(c) of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246;
			 22 U.S.C. 2220a note) is amended by striking 2008 through 2012
			 and inserting 2014 through 2018.
				3207.Local and regional
			 food aid procurement projectsSection 3206 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 1726c) is amended—
					(1)in subsection
			 (b)—
						(A)by striking
			 (b) Study; field-Based
			 projects.— and all that follows through (2)
			 Field-based
			 projects.— and inserting the following:
							
								(b)Field-Based
				projects
								;
						(B)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and
			 indenting appropriately;
						(C)in paragraph (1)
			 (as so redesignated), by striking subparagraph (B) and inserting
			 paragraph (2); and
						(D)in paragraph (2)
			 (as so redesignated), by striking subparagraph (A) and inserting
			 paragraph (1);
						(2)in subsection
			 (c)(1), by striking subsection (b)(2) and inserting
			 subsection (b);
					(3)by striking
			 subsections (d), (f), and (g);
					(4)by redesignating
			 subsection (e) as subsection (d);
					(5)in subsection (d)
			 (as so redesignated)—
						(A)in paragraph
			 (2)—
							(i)by
			 striking subparagraph (B); and
							(ii)in
			 subparagraph (A)—
								(I)by striking
			 (A) Application.— and all that follows through
			 To be eligible in clause (i) and inserting the following:
									
										(A)In
				generalTo be
				eligible
										;
								(II)by redesignating
			 clause (ii) as subparagraph (B) and indenting appropriately; and
								(III)in subparagraph
			 (B) (as so redesignated), by striking clause (i) and inserting
			 subparagraph (A); and
								(B)by striking
			 paragraph (4); and
						(6)by adding at the
			 end the following:
						
							(e)Funding
								(1)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $40,000,000 for each of fiscal years 2014 through 2018.
								(2)PreferenceIn
				carrying out this section, the Secretary may give a preference to eligible
				organizations that have, or are working toward, projects under the
				McGovern-Dole International Food for Education and Child Nutrition Program
				established under section 3107 of the Farm Security and Rural Investment Act of
				2002 (7 U.S.C. 1736o–1).
								(3)ReportingEach
				year, the Secretary shall submit to the appropriate committees of Congress a
				report that describes the use of funds under this section, including—
									(A)the impact of
				procurements and projects on—
										(i)local and
				regional agricultural producers; and
										(ii)markets and
				consumers, including low-income consumers; and
										(B)implementation
				time frames and
				costs.
									.
					3208.Donald Payne
			 Horn of Africa food resilience program
					(a)DefinitionsIn
			 this section:
						(1)AdministratorThe
			 term Administrator means the Administrator of the Agency for
			 International Development.
						(2)Appropriate
			 committees of CongressThe term appropriate committees of
			 Congress means—
							(A)the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate;
							(B)the Committee on
			 Agriculture of the House of Representatives;
							(C)the Committee on
			 Foreign Relations of the Senate; and
							(D)the Committee on
			 Foreign Affairs of the House of Representatives.
							(3)Eligible
			 organizationThe term eligible organization means an
			 organization that is—
							(A)a private
			 voluntary organization or cooperative that is, to the extent practicable,
			 registered with the Administrator; or
							(B)an
			 intergovernmental organization, such as the World Food Program.
							(4)Horn of
			 AfricaThe term Horn of Africa means the countries
			 of—
							(A)Ethiopia;
							(B)Somalia;
							(C)Kenya;
							(D)Djibouti;
							(E)Eritrea;
							(F)South
			 Sudan;
							(G)Uganda;
			 and
							(H)such other
			 countries as the Administrator determines to be appropriate after providing
			 notification to the appropriate committees of Congress.
							(5)ResilienceThe
			 term resilience means—
							(A)the capacity to
			 mitigate the negative impacts of crises (including natural disasters,
			 conflicts, and economic shocks) in order to reduce loss of life and depletion
			 of productive assets;
							(B)the capacity to
			 respond effectively to crises, ensuring basic needs are met in a way that is
			 integrated with long-term development efforts; and
							(C)the capacity to
			 recover and rebuild after crises so that future shocks can be absorbed with
			 less need for ongoing external assistance.
							(b)PurposeThe
			 purpose of this section is to establish a pilot program to effectively
			 integrate all United States-funded emergency and long-term development
			 activities that aim to improve food security in the Horn of Africa, building
			 resilience so as—
						(1)to reduce the
			 impacts of future crises;
						(2)to enhance local
			 capacity for emergency response;
						(3)to enhance
			 sustainability of long-term development programs targeting poor and vulnerable
			 households; and
						(4)to reduce the
			 need for repeated costly emergency operations.
						(c)Study
						(1)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the Administrator shall initiate a study of prior programs to support
			 resilience in the Horn of Africa conducted by—
							(A)other donor
			 countries;
							(B)private voluntary
			 organizations;
							(C)the World Food
			 Program of the United Nations; and
							(D)multilateral
			 institutions, including the World Bank.
							(2)RequirementsThe
			 study shall—
							(A)include all
			 programs implemented through the Agency for International Development, the
			 Department of Agriculture, the Department of the Treasury, the Millennium
			 Challenge Corporation, the Peace Corps, and other relevant Federal
			 agencies;
							(B)evaluate how well
			 the programs described in subparagraph (A) work together to complement each
			 other and leverage impacts across programs;
							(C)include
			 recommendations for how full integration of efforts can be achieved; and
							(D)evaluate the
			 degree to which country-led development plans support programs that increase
			 resilience, including review of the investments by each country in nutrition
			 and safety nets.
							(3)ReportNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall submit to the appropriate committees of Congress a report containing the
			 results of the study.
						(d)Field-Based
			 project grants or cooperative agreements
						(1)In
			 generalThe Administrator shall—
							(A)provide grants
			 to, or enter into cooperative agreements with, eligible organizations to carry
			 out field-based projects that build resilience in the Horn of Africa in
			 accordance with this section; and
							(B)develop a project
			 approval process to ensure full integration of efforts.
							(2)Requirements of
			 eligible organizations
							(A)ApplicationTo
			 be eligible to receive a grant from, or enter into a cooperative agreement
			 with, the Administrator under this subsection, an eligible organization shall
			 submit to the Administrator an application by such date, in such manner, and
			 containing such information as the Administrator may require.
							(B)Completion
			 requirementTo be eligible to receive a grant from, or enter into
			 a cooperative agreement with, the Administrator under this subsection, an
			 eligible organization shall agree—
								(i)to
			 collect, not later than September 30, 2016, data containing the information
			 required under subsection (f)(2) relating to the field-based project funded
			 through the grant or cooperative agreement; and
								(ii)to
			 provide to the Administrator the data collected under clause (i).
								(3)Requirements of
			 Administrator
							(A)Project
			 diversity
								(i)In
			 generalSubject to clause (ii) and subparagraph (B), in selecting
			 proposals for field-based projects to fund under this section, the
			 Administrator shall select a diversity of projects, including projects located
			 in—
									(I)areas most prone
			 to repeated crises;
									(II)areas with
			 effective existing resilience programs that can be scaled; and
									(III)areas in all
			 countries of the Horn of Africa.
									(ii)PriorityIn
			 selecting proposals for field-based projects under clause (i), the
			 Administrator shall ensure that the selected proposals are for field-based
			 projects that—
									(I)effectively
			 integrate emergency and long-term development programs to improve
			 sustainability;
									(II)demonstrate the
			 potential to reduce the need for future emergency assistance; and
									(III)build targeted
			 productive safety nets, in coordination with host country governments, through
			 food for work, cash for work, and other proven program methodologies.
									(B)AvailabilityThe
			 Administrator shall not award a grant or cooperative agreement or approve a
			 field-based project under this subsection until the date on which the
			 Administrator promulgates regulations or issues guidelines under subsection
			 (e).
							(e)Regulations;
			 Guidelines
						(1)In
			 generalNot later than 180 days after the date of completion of
			 the study under subsection (c), the Administrator shall promulgate regulations
			 or issue guidelines to carry out field-based projects under this
			 section.
						(2)RequirementsIn
			 promulgating regulations or issuing guidelines under paragraph (1), the
			 Administrator shall—
							(A)take into
			 consideration the results of the study described in subsection (c); and
							(B)provide an
			 opportunity for public review and comment.
							(f)Report
						(1)In
			 generalNot later than November 1, 2016, the Administrator shall
			 submit to the appropriate committees of Congress a report that—
							(A)addresses each
			 factor described in paragraph (2); and
							(B)is conducted in
			 accordance with this section.
							(2)Required
			 factorsThe report shall include baseline and end-of-project data
			 that measures—
							(A)the prevalence of
			 moderate and severe hunger so as to provide an accurate accounting of project
			 impact on household access to and consumption of food during every month of the
			 year prior to data collection;
							(B)household
			 ownership of and access to productive assets, including at a minimum land,
			 livestock, homes, equipment, and other materials assets needed for income
			 generation;
							(C)household
			 incomes, including informal sources of employment; and
							(D)the productive
			 assets of women using the Women’s Empowerment in Agriculture Index.
							(3)Public access
			 to records and reportsNot later than 90 days after the date on
			 which the report is submitted under paragraph (1), the Administrator shall
			 provide public access to the report.
						(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000 for each of fiscal years 2014 through 2018.
					3209.Agricultural
			 trade enhancement study
					(a)Definition of
			 agriculture committees and subcommitteesIn this section, the
			 term agriculture committees and subcommittees means—
						(1)the Committee on
			 Agriculture of the House of Representatives;
						(2)the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate; and
						(3)the subcommittees
			 on agriculture, rural development, food and drug administration, and related
			 agencies of the Committees on Appropriations of the House of Representatives
			 and the Senate.
						(b)DevelopmentThe
			 Secretary, in consultation with the agriculture committees and subcommittees,
			 shall develop a study that takes into consideration a reorganization of
			 international trade functions for imports and exports at the Department of
			 Agriculture.
					(c)ImplementationIn
			 implementing the study under this section, the Secretary—
						(1)in recognition of
			 the importance of agricultural exports to the farm economy and the economy as a
			 whole, may include a recommendation for the establishment of an Under Secretary
			 for Trade and Foreign Agricultural Affairs;
						(2)may take into
			 consideration how the Under Secretary described in paragraph (1) would serve as
			 a multiagency coordinator of sanitary and phytosanitary issues and nontariff
			 trade barriers in agriculture with respect to imports and exports of
			 agricultural products; and
						(3)shall take into
			 consideration all implications of a reorganization described in subsection (b)
			 on domestic programs and operations of the Department of Agriculture.
						(d)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the agriculture committees and subcommittees a report
			 describing the results of the study under this section.
					IVNutrition
			ASupplemental
			 nutrition assistance program
				4001.Food
			 distribution program on Indian reservationsSection 4(b)(6)(F) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2013(b)(6)(F)) is amended by striking 2012
			 and inserting 2018.
				4002.Standard
			 utility allowances based on the receipt of energy assistance payments
					(a)Standard
			 utility allowances in the supplemental nutrition assistance
			 programSection 5(e)(6)(C) of the Food and Nutrition Act of 2008
			 (7 U.S.C. 2014(e)(6)(C)) is amended—
						(1)in clause (i), by
			 inserting , subject to clause (iv) after
			 Secretary; and
						(2)in clause
			 (iv)(I), by striking the household still incurs and all that
			 follows through the end of the subclause and inserting the payment
			 received by, or made on behalf of, the household exceeds $10 or a higher amount
			 annually, as determined by the Secretary..
						(b)Conforming
			 amendmentSection 2605(f)(2)(A) of the Low-Income Home Energy
			 Assistance Act of 1981 (42 U.S.C. 8624(f)(2)(A)) is amended by inserting before
			 the semicolon at the end , except that, for purposes of the supplemental
			 nutrition assistance program established under the
			 Food and Nutrition Act of 2008 (7
			 U.S.C. 2011 et seq.), such payments or allowances exceed $10 or a higher amount
			 annually, as determined by the Secretary of Agriculture in accordance with
			 section 5(e)(6)(C)(iv)(I) of that Act (7 U.S.C.
			 2014(e)(6)(C)(iv)(I)).
					(c)Effective and
			 implementation date
						(1)In
			 generalExcept as provided in paragraph (2), this section and the
			 amendments made by this section shall take effect beginning on October 1, 2013,
			 for all certification periods beginning after that date.
						(2)State option to
			 delay implementation for current recipientsA State may, at the
			 option of the State, implement a policy that eliminates or minimizes the effect
			 of the amendments made by this section for households that receive a standard
			 utility allowance as of the date of enactment of this Act for not more than a
			 180-day period beginning on the date on which the amendments made by this
			 section would otherwise affect the benefits received by a household.
						4003.Eligibility
			 disqualificationsSection
			 6(e)(3)(B) of Food and Nutrition Act of 2008 (7 U.S.C. 2015(e)(3)(B)) is
			 amended by striking section and inserting the following:
			 “section, subject to the condition that the course or program of study—
					
						(i)is part of a
				program of career and technical education (as defined in section 3 of the Carl
				D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)) that
				may be completed in not more than 4 years at an institution of higher education
				(as defined in section 102 of the Higher Education Act of 1965 (20 U.S.C.
				1002)); or
						(ii)is limited to
				remedial courses, basic adult education, literacy, or English as a second
				language;
						.
				4004.Ending
			 supplemental nutrition assistance program benefits for lottery or gambling
			 winners
					(a)In
			 generalSection 6 of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2015) is amended by adding at the end the following:
						
							(r)Ineligibility
				for benefits due to receipt of substantial lottery or gambling
				winnings
								(1)In
				generalAny household in which a member receives substantial
				lottery or gambling winnings, as determined by the Secretary, shall lose
				eligibility for benefits immediately upon receipt of the winnings.
								(2)Duration of
				ineligibilityA household described in paragraph (1) shall remain
				ineligible for participation until the household meets the allowable financial
				resources and income eligibility requirements under subsections (c), (d), (e),
				(f), (g), (i), (k), (l), (m), and (n) of section 5.
								(3)AgreementsAs
				determined by the Secretary, each State agency, to the maximum extent
				practicable, shall establish agreements with entities responsible for the
				regulation or sponsorship of gaming in the State to determine whether
				individuals participating in the supplemental nutrition assistance program have
				received substantial lottery or gambling
				winnings.
								.
					(b)Conforming
			 amendmentsSection 5(a) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2014(a)) is amended in the second sentence by striking sections
			 6(b), 6(d)(2), and 6(g) and inserting subsections (b), (d)(2),
			 (g), and (r) of section 6.
					4005.Retail food
			 stores
					(a)Definition of
			 retail food storeSubsection (o)(1)(A) of section 3 of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2012) (as redesignated by section
			 4017(a)(4)) is amended by striking at least 2 and inserting
			 at least 3.
					(b)Alternative
			 benefit deliverySection 7(f) of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2016(f)) is amended—
						(1)by striking
			 paragraph (2) and inserting the following:
							
								(2)Imposition of
				costs
									(A)In
				generalExcept as provided in subparagraph (B), the Secretary
				shall require participating retail food stores (including restaurants
				participating in a State option restaurant program intended to serve the
				elderly, disabled, and homeless) to pay 100 percent of the costs of acquiring,
				and arrange for the implementation of, electronic benefit transfer
				point-of-sale equipment and supplies, including related services.
									(B)ExemptionsThe
				Secretary may exempt from subparagraph (A)—
										(i)farmers’ markets,
				military commissaries, nonprofit food buying cooperatives, and establishments,
				organizations, programs, or group living arrangements described in paragraphs
				(5), (7), and (8) of section 3(k); and
										(ii)establishments
				described in paragraphs (3), (4), and (9) of section 3(k), other than
				restaurants participating in a State option restaurant
				program.
										;
				and
						(2)by adding at the
			 end the following:
							
								(4)Termination of
				manual vouchers
									(A)In
				generalEffective beginning on the date of enactment of this
				paragraph, except as provided in subparagraph (B), no State shall issue manual
				vouchers to a household that receives supplemental nutrition assistance under
				this Act or allow retail food stores to accept manual vouchers as payment,
				unless the Secretary determines that the manual vouchers are necessary, such as
				in the event of an electronic benefit transfer system failure or a disaster
				situation.
									(B)ExemptionsThe
				Secretary may exempt categories of retail food stores or individual retail food
				stores from subparagraph (A) based on criteria established by the
				Secretary.
									(5)Unique
				identification number requiredThe Secretary shall require all
				parties providing electronic benefit transfer services to provide for and
				maintain unique terminal identification number information through the
				supplemental nutrition assistance program electronic benefit transfer
				transaction routing
				system.
								.
						(c)Electronic
			 benefit transfersSection 7(h)(3)(B) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2016(h)(3)(B)) is amended by striking is
			 operational— and all that follows through (ii) in the case of
			 other participating stores, and inserting is
			 operational.
					(d)Approval of
			 retail food stores and wholesale food concernsSection 9 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2018) is amended—
						(1)in subsection
			 (a)—
							(A)in the second
			 sentence of paragraph (a)(1), by striking ; and (C) and
			 inserting ; (C) whether the applicant is located in an area with
			 significantly limited access to food; and (D); and
							(2)by adding at the
			 end the following:
							
								(4)Retail food
				stores with significant sales of excepted items
									(A)In
				generalNo retail food store for which at least 45 percent of the
				total sales of the retail food store is from the sale of excepted items
				described in section 3(k)(1) may be authorized to accept and redeem benefits
				unless the Secretary determines that the participation of the retail food store
				is required for the effective and efficient operation of the supplemental
				nutrition assistance program.
									(B)ApplicationSubparagraph
				(A) shall be effective—
										(i)in the case of
				retail food stores applying to be authorized for the first time, beginning on
				the date that is 1 year after the date of enactment of this paragraph;
				and
										(ii)in the case of
				retail food stores participating in the program on the date of enactment of
				this paragraph, during periodic reauthorization in accordance with paragraph
				(2)(A).
										;
				and
						(3)by adding at the
			 end the following:
							
								(g)EBT service
				requirementAn approved retail food store shall provide adequate
				EBT service as described in section
				7(h)(3)(B).
								.
						4006.Improving
			 security of food assistanceSection 7(h)(8) of the Food and Nutrition
			 Act of 2008 (7 U.S.C. 2016(h)(8)) is amended—
					(1)by striking the
			 paragraph heading and inserting Replacement of cards.—;
					(2)by striking
			 A State and inserting the following:
						
							(A)FeesA
				State
							;
				and
					(3)by adding after
			 subparagraph (A) (as so designated by paragraph (2)) the following:
						
							(B)Purposeful loss
				of cards
								(i)In
				generalSubject to terms and conditions established by the
				Secretary in accordance with clause (ii), if a household makes excessive
				requests for replacement of the electronic benefit transfer card of the
				household, the Secretary may require a State agency to decline to issue a
				replacement card to the household unless the household, upon request of the
				State agency, provides an explanation for the loss of the card.
								(ii)RequirementsThe
				terms and conditions established by the Secretary shall provide that—
									(I)the household be
				given the opportunity to provide the requested explanation and meet the
				requirements under this paragraph promptly;
									(II)after an
				excessive number of lost cards, the head of the household shall be required to
				review program rights and responsibilities with State agency personnel
				authorized to make determinations under section 5(a); and
									(III)any action
				taken, including actions required under section 6(b)(2), other than the
				withholding of the electronic benefit transfer card until an explanation
				described in subclause (I) is provided, shall be consistent with the due
				process protections under section 6(b) or 11(e)(10), as appropriate.
									(C)Protecting
				vulnerable personsIn implementing this paragraph, a State agency
				shall act to protect homeless persons, persons with disabilities, victims of
				crimes, and other vulnerable persons who lose electronic benefit transfer cards
				but are not intentionally committing fraud.
							(D)Effect on
				eligibilityWhile a State may decline to issue an electronic
				benefits transfer card until a household satisfies the requirements under this
				paragraph, nothing in this paragraph shall be considered a denial of, or
				limitation on, the eligibility for benefits under section
				5.
							.
					4007.Technology
			 modernization for retail food stores
					(a)Mobile
			 technologiesSection 7(h) of the Food and Nutrition Act of 2008
			 (7 U.S.C. 2016(h)) (as amended by section 4015(e)) is amended by adding at the
			 end the following:
						
							(14)Mobile
				technologies
								(A)In
				generalSubject to subparagraph (B), the Secretary shall approve
				retail food stores to redeem benefits through electronic means other than wired
				point of sale devices for electronic benefit transfer transactions, if the
				retail food stores—
									(i)establish
				recipient protections regarding privacy, ease of use, access, and support
				similar to the protections provided for transactions made in retail food
				stores;
									(ii)bear the costs
				of obtaining, installing, and maintaining mobile technologies, including
				mechanisms needed to process EBT cards and transaction fees;
									(iii)demonstrate the
				foods purchased with benefits issued under this section through mobile
				technologies are purchased at a price not higher than the price of the same
				food purchased by other methods used by the retail food store, as determined by
				the Secretary;
									(iv)provide adequate
				documentation for each authorized transaction, as determined by the Secretary;
				and
									(v)meet other
				criteria as established by the Secretary.
									(B)Demonstration
				project on acceptance of benefits of mobile transactions
									(i)In
				generalBefore authorizing implementation of subparagraph (A) in
				all States, the Secretary shall pilot the use of mobile technologies determined
				by the Secretary to be appropriate to test the feasibility and implications for
				program integrity, by allowing retail food stores to accept benefits from
				recipients of supplemental nutrition assistance through mobile
				transactions.
									(ii)Demonstration
				projectsTo be eligible to participate in a demonstration project
				under clause (i), a retail food store shall submit to the Secretary for
				approval a plan that includes—
										(I)a description of
				the technology;
										(II)the manner by
				which the retail food store will provide proof of the transaction to
				households;
										(III)the provision
				of data to the Secretary, consistent with requirements established by the
				Secretary, in a manner that allows the Secretary to evaluate the impact of the
				demonstration on participant access, ease of use, and program integrity;
				and
										(IV)such other
				criteria as the Secretary may require.
										(iii)Date of
				completionThe demonstration projects under this subparagraph
				shall be completed and final reports submitted to the Secretary by not later
				than July 1, 2015.
									(C)Report to
				CongressThe Secretary shall—
									(i)by not later than
				January 1, 2016, authorize implementation of subparagraph (A) in all States,
				unless the Secretary makes a finding, based on the data provided under
				subparagraph (B), that implementation in all States is not in the best interest
				of the supplemental nutrition assistance program; and
									(ii)if the
				determination made in clause (i) is not to implement subparagraph (A) in all
				States, submit a report to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate that includes the basis of the
				finding.
									.
					(b)Acceptance of
			 benefits through on-Line transactions
						(1)In
			 generalSection 7 of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2016) is amended by adding at the end the following:
							
								(k)Option To
				accept program benefits through on-Line transactions
									(1)In
				generalSubject to paragraph (4), the Secretary shall approve
				retail food stores to accept benefits from recipients of supplemental nutrition
				assistance through on-line transactions.
									(2)Requirements to
				accept benefitsA retail food store seeking to accept benefits
				from recipients of supplemental nutrition assistance through on-line
				transactions shall—
										(A)establish
				recipient protections regarding privacy, ease of use, access, and support
				similar to the protections provided for transactions made in retail food
				stores;
										(B)ensure benefits
				are not used to pay delivery, ordering, convenience, or other fees or
				charges;
										(C)clearly notify
				participating households at the time a food order is placed—
											(i)of any delivery,
				ordering, convenience, or other fee or charge associated with the food
				purchase; and
											(ii)that any such
				fee cannot be paid with benefits provided under this Act;
											(D)ensure the
				security of on-line transactions by using the most effective technology
				available that the Secretary considers appropriate and cost-effective and that
				is comparable to the security of transactions at retail food stores; and
										(E)meet other
				criteria as established by the Secretary.
										(3)State agency
				actionEach State agency shall ensure that recipients of
				supplemental nutrition assistance can use benefits on-line as described in this
				subsection as appropriate.
									(4)Demonstration
				project on acceptance of benefits through on-line transactions
										(A)In
				generalBefore the Secretary authorizes implementation of
				paragraph (1) in all States, the Secretary shall carry out a number of
				demonstration projects as determined by the Secretary to test the feasibility
				of allowing retail food stores to accept benefits through on-line
				transactions.
										(B)Demonstration
				projectsTo be eligible to participate in a demonstration project
				under subparagraph (A), a retail food store shall submit to the Secretary for
				approval a plan that includes—
											(i)a method of
				ensuring that benefits may be used to purchase only eligible items under this
				Act;
											(ii)a description of
				the method of educating participant households about the availability and
				operation of on-line purchasing;
											(iii)adequate
				testing of the on-line purchasing option prior to implementation;
											(iv)the provision of
				data as requested by the Secretary for purposes of analyzing the impact of the
				project on participant access, ease of use, and program integrity;
											(v)reports on
				progress, challenges, and results, as determined by the Secretary; and
											(vi)such other
				criteria, including security criteria, as established by the Secretary.
											(C)Date of
				completionThe demonstration projects under this paragraph shall
				be completed and final reports submitted to the Secretary by not later than
				July 1, 2015.
										(5)Report to
				CongressThe Secretary shall—
										(A)by not later than
				January 1, 2016, authorize implementation of paragraph (1) in all States,
				unless the Secretary makes a finding, based on the data provided under
				paragraph (4), that implementation in all States is not in the best interest of
				the supplemental nutrition assistance program; and
										(B)if the
				determination made in subparagraph (A) is not to implement in all States,
				submit a report to the Committee on Agriculture of the House of Representatives
				and the Committee on Agriculture, Nutrition, and Forestry of the Senate that
				includes the basis of the
				finding.
										.
						(2)Conforming
			 amendments
							(A)Section 7(b) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2016(b)) is amended by striking
			 purchase food in retail food stores and inserting
			 purchase food from retail food stores.
							(B)Section 10 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2019) is amended in the first sentence
			 by inserting retail food stores authorized to accept and redeem benefits
			 through on-line transactions shall be authorized to accept benefits prior to
			 the delivery of food if the delivery occurs within a reasonable time of the
			 purchase, as determined by the Secretary, after food so
			 purchased,.
							(c)Savings
			 clauseNothing in this section or an amendment made by this
			 section alter any requirements of the Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) unless specifically
			 authorized in this section or an amendment made by this section.
					4008.Use of
			 benefits for purchase of community-supported agriculture shareSection 10 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2019) (as amended by section 4007(b)(2)(B)) is amended in the
			 first sentence by inserting agricultural producers who market
			 agricultural products directly to consumers shall be authorized to redeem
			 benefits for the initial cost of the purchase of a community-supported
			 agriculture share for an appropriate time in advance of food delivery as
			 determined by the Secretary, after as determined by the
			 Secretary,.
				4009.Restaurant
			 meals program
					(a)In
			 generalSection 11(e) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2020(e)) is amended—
						(1)in paragraph (22), by striking
			 and at the end;
						(2)in paragraph (23), by striking the period
			 at the end of subparagraph (C) and inserting ; and; and
						(3)by adding at the end the following:
							
								(24)if the State elects to carry out a program
				to contract with private establishments to offer meals at concessional prices,
				as described in paragraphs 3, 4, and 9 of section 3(k)—
									(A)the plans of the State agency for operating
				the program, including—
										(i)documentation of
				a need that eligible homeless, elderly, and disabled clients are underserved in
				a particular geographic area;
										(ii)the manner by
				which the State agency will limit participation to only those private
				establishments that the State determines necessary to meet the need identified
				in clause (i); and
										(iii)any other
				conditions the Secretary may prescribe, such as the level of security necessary
				to ensure that only eligible recipients participate in the program; and
										(B)a report by the
				State agency to the Secretary annually, the schedule of which shall be
				established by the Secretary, that includes—
										(i)the number of
				households and individual recipients authorized to participate in the program,
				including any information on whether the individual recipient is elderly,
				disabled, or homeless; and
										(ii)an assessment of
				whether the program is meeting an established need, as documented under
				subparagraph
				(A)(i).
										.
						(b)Approval of
			 retail food stores and wholesale food concernsSection 9 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2018) (as amended by section
			 4005(d)(3)) is amended by adding at the end the following:
						
							(h)Private
				establishments
								(1)In
				generalSubject to paragraph (2), no private establishment that
				contracts with a State agency to offer meals at concessional prices as
				described in paragraphs 3, 4, and 9 of section 3(k) may be authorized to accept
				and redeem benefits unless the Secretary determines that the participation of
				the private establishment is required to meet a documented need in accordance
				with section 11(e)(24).
								(2)Existing
				contracts
									(A)In
				generalIf, on the day before the date of enactment of this
				subsection, a State has entered into a contract with a private establishment
				described in paragraph (1) and the Secretary has not determined that the
				participation of the private establishment is necessary to meet a documented
				need in accordance with section 11(e)(24), the Secretary shall allow the
				operation of the private establishment to continue without that determination
				of need for a period not to exceed 180 days from the date on which the
				Secretary establishes determination criteria, by regulation, under section
				11(e)(24).
									(B)JustificationIf
				the Secretary makes a determination to terminate a contract with a private
				establishment that is in effect on the date of enactment of this subsection,
				the Secretary shall provide justification to the State in which the private
				establishment is located for that termination.
									(3)Report to
				CongressNot later than 90 days after September 30, 2013, and 90
				days after the last day of each fiscal year thereafter, the Secretary shall
				report to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate on the
				effectiveness of a program under this subsection using any information received
				from States under section 11(e)(24) as well as any other information the
				Secretary may have relating to the manner in which benefits are
				used.
								.
					(c)Conforming
			 amendmentsSection 3(k) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2012(k)) is amended by inserting subject to section 9(h)
			 after concessional prices each place it appears.
					4010.Quality
			 control error rate determinationSection 16(c) of the Food and Nutrition Act
			 of 2008 (7 U.S.C. 2025(c)) is amended by adding at the end the
			 following:
					
						(10)Tolerance
				levelFor the purposes of this subsection, the Secretary shall
				set the tolerance level for excluding small errors at
				$25.
						.
				4011.Performance
			 bonus paymentsSection 16(d)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2025(d)) is amended by adding
			 at the end the following:
					
						(5)Use of
				performance bonus paymentsA State agency may use a performance
				bonus payment received under this subsection only to carry out the program
				established under this Act, including investments in—
							(A)technology;
							(B)improvements in
				administration and distribution; and
							(C)actions to
				prevent fraud, waste, and
				abuse.
							.
				4012.Authorization
			 of appropriationsSection
			 18(a)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2027(a)(1)) is amended
			 in the first sentence by striking 2012 and inserting
			 2018.
				4013.Assistance
			 for community food projectsSection 25 of the Food and Nutrition Act of
			 2008 (7 U.S.C. 2034) is amended—
					(1)in subsection
			 (a)(1)(B)(ii)—
						(A)by striking
			 subclause (I); and
						(B)by redesignating
			 subclauses (II) and (III) as subclauses (I) and (II), respectively; and
						(2)in subsection (b), by adding at the end the
			 following:
						
							(3)Funding
								(A)In
				generalOut of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this section not less than $5,000,000 for fiscal year 2014 and each
				fiscal year thereafter.
								(B)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				subparagraph (A), without further appropriation.
								(C)Maintenance of
				fundingThe funding provided under subparagraph (A) shall
				supplement (and not supplant) other Federal funding made available to the
				Secretary to carry out this
				section.
								.
					4014.Emergency
			 food assistance
					(a)Purchase of
			 commoditiesSection 27(a) of the Food and Nutrition Act of 2008
			 (7 U.S.C. 2036(a)) is amended—
						(1)in paragraph (1),
			 by striking 2008 through 2012 and inserting 2014 through
			 2018;
						(2)by striking
			 paragraph (2) and inserting the following:
							
								(2)AmountsThe
				Secretary shall use to carry out paragraph (1)—
									(A)for fiscal year
				2013, $260,250,000; and
									(B)for each
				subsequent fiscal year, the dollar amount of commodities specified in
				subparagraph (A) adjusted by the percentage by which the thrifty food plan has
				been adjusted under section 3(u)(4) between June 30, 2013, and June 30 of the
				immediately preceding fiscal year, and subsequently increased by—
										(i)for fiscal year
				2014, $28,000,000;
										(ii)for fiscal year
				2015, $44,000,000;
										(iii)for fiscal year
				2016, $24,000,000;
										(iv)for fiscal year
				2017, $18,000,000; and
										(v)for fiscal year
				2018 and each fiscal year thereafter,
				$10,000,000.
										;
				and
						(3)by adding at the
			 end the following:
							
								(3)Funds
				availabilityFor purposes of the funds described in this
				subsection, the Secretary shall—
									(A)make the funds
				available for 2 fiscal years; and
									(B)allow States to
				carry over unexpended balances to the next fiscal year pursuant to such terms
				and conditions as are determined by the
				Secretary.
									.
						(b)Emergency food
			 program infrastructure grantsSection 209(d) of the Emergency Food
			 Assistance Act of 1983 (7 U.S.C. 7511a(d)) is amended by striking
			 2012 and inserting 2018.
					4015.Nutrition
			 educationSection 28(b) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2036a(b)) is amended by inserting
			 and physical activity after healthy food
			 choices.
				4016.Retail food
			 store and recipient traffickingThe Food and
			 Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by adding
			 at the end the following:
					
						29.Retail food
				store and recipient trafficking
							(a)PurposeThe
				purpose of this section is to provide the Department of Agriculture with
				additional resources to prevent trafficking in violation of this Act by
				strengthening recipient and retail food store program integrity.
							(b)Use of
				fundsAdditional funds are provided under this section to
				supplement the retail food store and recipient integrity activities of the
				Department.
							(c)Funding
								(1)In
				generalOut of any funds in the Treasury not otherwise
				appropriated, the Secretary of the Treasury shall transfer to the Secretary to
				carry out this section not less than $18,500,000 for fiscal year 2014 and each
				fiscal year thereafter.
								(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further appropriation.
								(3)Maintenance of
				fundingThe funding provided under paragraph (1) shall supplement
				(and not supplant) other Federal funding for programs carried out under this
				Act.
								.
				4017.Technical and
			 conforming amendments
					(a)Section 3 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended—
						(1)in subsection
			 (g), by striking coupon, and inserting
			 coupon;
						(2)in subsection
			 (k)(7), by striking or are and inserting
			 and;
						(3)by striking
			 subsection (l);
						(4)by redesignating
			 subsections (m) through (t) as subsections (l) through (s), respectively;
			 and
						(5)by inserting
			 after subsection (s) (as so redesignated) the following:
							
								(t)Supplemental
				nutrition assistance program means the program operated pursuant to
				this
				Act.
								.
						(b)Section 4(a) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2013(a)) is amended in the last
			 sentence by striking benefits and inserting
			 Benefits.
					(c)Section 5 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2014) is amended—
						(1)in the last
			 sentence of subsection (i)(2)(D), by striking section 13(b)(2)
			 and inserting section 13(b); and
						(2)in subsection
			 (k)(4)(A), by striking paragraph (2)(H) and inserting
			 paragraph (2)(G).
						(d)Section 6(d)(4)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)) is amended in
			 subparagraphs (B)(vii) and (F)(iii) by indenting both clauses
			 appropriately.
					(e)Section 7(h) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2016(h)) is amended by
			 redesignating the second paragraph (12) (relating to interchange fees) as
			 paragraph (13).
					(f)Section 9(a) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2018(a)) is amended by indenting
			 paragraph (3) appropriately.
					(g)Section 12 of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2021) is amended—
						(1)in subsection
			 (b)(3)(C), by striking civil money penalties and inserting
			 civil penalties; and
						(2)in subsection
			 (g)(1), by striking (7 U.S.C. 1786) and inserting (42
			 U.S.C. 1786).
						(h)Section 15(b)(1)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2024(b)(1)) is amended in the
			 first sentence by striking an benefit and inserting a
			 benefit.
					(i)Section 16(a) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2025(a)) is amended in the proviso
			 following paragraph (8) by striking as amended..
					(j)Section 18(e) of
			 the Food and Nutrition Act of 2008 (7 U.S.C. 2027(e)) is amended in the first
			 sentence by striking sections 7(f) and inserting section
			 7(f).
					(k)Section
			 22(b)(10)(B)(i) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2031(b)(10)(B)(i)) is amended in the last sentence by striking Food
			 benefits and inserting Benefits.
					(l)Section
			 26(f)(3)(C) of the Food and Nutrition Act of 2008 (7 U.S.C. 2035(f)(3)(C)) is
			 amended by striking subsection and inserting
			 subsections.
					(m)Section 27(a)(1)
			 of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)(1)) is amended by
			 striking (Public Law 98–8; 7 U.S.C. 612c note) and inserting
			 (7 U.S.C. 7515).
					(n)Section 509 of
			 the Older Americans Act of 1965 (42 U.S.C. 3056g) is amended in the section
			 heading by striking food
			 stamp programs and inserting supplemental nutrition assistance
			 programs.
					(o)Section
			 4115(c)(2)(H) of the Food, Conservation, and Energy Act of 2008 (Public Law
			 110–246; 122 Stat. 1871) is amended by striking 531 and
			 inserting 454.
					BCommodity
			 distribution programs
				4101.Commodity
			 distribution programSection
			 4(a) of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c
			 note; Public Law 93–86) is amended in the first sentence by striking
			 2012 and inserting 2018.
				4102.Commodity
			 supplemental food programSection 5 of the Agriculture and Consumer
			 Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86) is
			 amended—
					(1)in paragraphs (1)
			 and (2)(B) of subsection (a), by striking 2012 each place it
			 appears and inserting 2018;
					(2)in the first
			 sentence of subsection (d)(2), by striking 2012 and inserting
			 2018;
					(3)by striking
			 subsection (g) and inserting the following:
						
							(g)EligibilityExcept
				as provided in subsection (m), the States shall only provide assistance under
				the commodity supplemental food program to low-income persons aged 60 and
				older.
							;
				and
					(4)by adding at the
			 end the following:
						
							(m)Phase-OutNotwithstanding
				any other provision of law, an individual who receives assistance under the
				commodity supplemental food program on the day before the date of enactment of
				this subsection shall continue to receive that assistance until the date on
				which the individual is no longer eligible for assistance under the eligibility
				requirements for the program in effect on the day before the date of enactment
				of this
				subsection.
							.
					4103.Distribution
			 of surplus commodities to special nutrition projectsSection 1114(a)(2)(A) of the Agriculture and
			 Food Act of 1981 (7 U.S.C. 1431e(2)(A)) is amended in the first sentence by
			 striking 2012 and inserting 2018.
				4104.Technical and
			 conforming amendmentsSection
			 3 of the Commodity Distribution Reform Act and WIC Amendments of 1987 (7 U.S.C.
			 612c note; Public Law 100–237) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (2),
			 by striking subparagraph (B) and inserting the following:
							
								(B)the program
				established under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C.
				2013(b));
								;
				and
						(B)in paragraph
			 (3)(D), by striking the Committee on Education and Labor and
			 inserting the Committee on Education and the Workforce;
						(2)in subsection
			 (b)(1)(A)(ii), by striking section 32 of the Agricultural Adjustment Act
			 (7 U.S.C. 601 et seq.) and inserting section 32 of the Act of
			 August 24, 1935 (7 U.S.C. 612c);
					(3)in subsection
			 (e)(1)(D)(iii), by striking subclause (II) and inserting the following:
						
							(II)the program
				established under section 4(b) of the Food and Nutrition Act of 2008 (7 U.S.C.
				2013(b));
							;
				and
					(4)in subsection
			 (k), by striking the Committee on Education and Labor and
			 inserting the Committee on Education and the Workforce.
					CMiscellaneous
				4201.Purchase of
			 fresh fruits and vegetables for distribution to schools and service
			 institutionsSection 10603(b)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 612c–4(b)) is
			 amended by striking 2012 and inserting
			 2018.
				4202.Seniors
			 farmers' market nutrition programSection 4402(a) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3007(a)) is amended by striking
			 2012 and inserting 2018.
				4203.Nutrition
			 information and awareness pilot programSection 4403 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3171 note; Public Law 107–171) is
			 repealed.
				4204.Whole grain
			 productsSection 4305 of the
			 Food, Conservation, and Energy Act of 2008 (42 U.S.C. 1755a) is amended—
					(1)in subsection (a), by striking
			 2005 and inserting 2010;
					(2)in subsection (d), by striking
			 2011 and inserting 2015;
					(3)in subsection
			 (e), by striking Labor of the House of Representative and
			 inserting the Workforce of the House of Representatives;
			 and
					(4)by adding at the
			 end the following:
						
							(f)Funding
								(1)In
				generalOn October 1, 2013, out of any funds in the Treasury not
				otherwise appropriated, the Secretary of the Treasury shall transfer to the
				Secretary to carry out this section $10,000,000 for the period of fiscal years
				2014 through 2015.
								(2)Receipt and
				acceptanceThe Secretary shall be entitled to receive, shall
				accept, and shall use to carry out this section the funds transferred under
				paragraph (1), without further appropriation.
								(3)Maintenance of
				fundingThe funding provided under paragraph (1) shall supplement
				(and not supplant) other Federal funding (including funds made available under
				section 32 of the Act of August 24, 1935 (7 U.S.C. 612c)) for programs carried
				out under—
									(A)the Richard B.
				Russell National School Lunch Act (42 U.S.C. 1751 et seq.), except for section
				19 of that Act (42 U.S.C. 1769a);
									(B)the Emergency
				Food Assistance Act of 1983 (7 U.S.C. 7501 et seq.); and
									(C)section 27 of the
				Food and Nutrition Act of 2008 (7 U.S.C.
				2036).
									.
					4205.Hunger-free
			 communitiesSection 4405 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7517) is
			 amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)Eligible
				entity
									(A)Collaborative
				grantsIn subsection (b), the term eligible entity
				means a public food program service provider or nonprofit organization,
				including an emergency feeding organization, that has collaborated or will
				collaborate with 1 or more local partner organizations to achieve at least 1
				hunger-free communities goal.
									(B)Incentive
				grantsIn subsection (c), the term eligible entity
				means a nonprofit organization (including an emergency feeding organization),
				an agricultural cooperative, producer network or association, community health
				organization, public benefit corporation, economic development corporation,
				farmers’ market, community-supported agriculture program, buying club,
				supplemental nutrition assistance program retail food store, a State, local, or
				tribal agency, and any other entity the Secretary
				designates.
									;
						(B)by adding at the
			 end the following:
							
								(4)Supplemental
				nutrition assistance programThe term supplemental
				nutrition assistance program means the supplemental nutrition assistance
				program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et
				seq.).
								(5)Underserved
				communityThe term underserved community has the
				meaning given the term in section 25 of the Food and Nutrition Act of 2008 (7
				U.S.C.
				2034).
								;
						(2)in subsection
			 (b)(1)(A), by striking not more than 50 percent of any funds made
			 available under subsection (e) and inserting funds made
			 available under subsection (d)(1); and
					(3)by striking
			 subsections (c), (d), and (e) and inserting the following:
						
							(c)Hunger-Free
				communities incentive grants
								(1)Authorization
									(A)In
				generalIn each of the years specified in subsection (d), the
				Secretary shall make grants to eligible entities in accordance with paragraph
				(2).
									(B)Federal
				shareThe Federal share of the cost of carrying out an activity
				under this subsection shall not exceed 50 percent of the total cost of the
				activity.
									(C)Non-Federal
				share
										(i)In
				generalThe non-Federal share of the cost of an activity under
				this subsection may be provided—
											(I)in cash or
				in-kind contributions as determined by the Secretary, including facilities,
				equipment, or services; and
											(II)by a State or
				local government or a private source.
											(ii)LimitationIn
				the case of a for-profit entity, the non-Federal share described in clause (i)
				shall not include services of an employee, including salaries paid or expenses
				covered by the employer.
										(2)Criteria
									(A)In
				generalFor purposes of this subsection, an eligible entity is a
				governmental agency or nonprofit organization that—
										(i)meets the
				application criteria set forth by the Secretary; and
										(ii)proposes a
				project that, at a minimum—
											(I)has the support
				of the State agency;
											(II)would increase
				the purchase of fruits and vegetables by low-income consumers participating in
				the supplemental nutrition assistance program by providing incentives at the
				point of purchase;
											(III)agrees to
				participate in the evaluation described in paragraph (4);
											(IV)ensures that the
				same terms and conditions apply to purchases made by individuals with benefits
				issued under this Act and incentives provided for in this subsection as apply
				to purchases made by individuals who are not members of households receiving
				benefits, such as provided for in section 278.2(b) of title 7, Code of Federal
				Regulations (or a successor regulation); and
											(V)includes
				effective and efficient technologies for benefit redemption systems that may be
				replicated in other for States and communities.
											(B)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				projects that—
										(i)maximize the
				share of funds used for direct incentives to participants;
										(ii)use
				direct-to-consumer sales marketing;
										(iii)demonstrate a
				track record of designing and implementing successful nutrition incentive
				programs that connect low-income consumers and agricultural producers;
										(iv)provide locally
				or regionally produced fruits and vegetables;
										(v)are located in
				underserved communities; or
										(vi)address other
				criteria as established by the Secretary.
										(3)Applicability
									(A)In
				generalThe value of any benefit provided to a participant in any
				activity funded under this subsection shall not be considered income or
				resources for any purpose under any Federal, State, or local law.
									(B)Prohibition on
				collection of sales taxesEach State shall ensure that no State
				or local tax is collected on a purchase of food under this subsection.
									(C)No limitation
				on benefitsA grant made available under this subsection shall
				not be used to carry out any project that limits the use of benefits under the
				Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) or any other Federal
				nutrition law.
									(D)Household
				allotmentAssistance provided under this subsection to households
				receiving benefits under the supplemental nutrition assistance program shall
				not—
										(i)be considered
				part of the supplemental nutrition assistance program benefits of the
				household; or
										(ii)be used in the
				collection or disposition of claims under section 13 of the Food and Nutrition
				Act of 2008 (7 U.S.C. 2022).
										(4)Evaluation
									(A)Independent
				evaluationThe Secretary shall provide for an independent
				evaluation of projects selected under this subsection that measures the impact
				of each project on—
										(i)improving the
				nutrition and health status of participating households receiving incentives
				under this subsection; and
										(ii)increasing fruit
				and vegetable purchases in participating households.
										(B)RequirementThe
				independent evaluation under subparagraph (A) shall use rigorous methodologies
				capable of producing scientifically valid information regarding the
				effectiveness of a project.
									(C)CostsThe
				Secretary may use funds not to exceed 10 percent of the funding provided to
				carry out this section to pay costs associated with administering, monitoring,
				and evaluating each project.
									(d)Funding
								(1)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out subsection (b) $5,000,000 for each
				of fiscal years 2014 through 2018.
								(2)Mandatory
				FundingOf the funds of the
				Commodity Credit Corporation, the Secretary shall use to carry out subsection
				(c)—
									(A)$15,000,000 for fiscal year 2014;
									(B)$20,000,000 for each of fiscal years 2015
				through 2017; and
									(C)$25,000,000 for fiscal year
				2018.
									.
					4206.Healthy Food
			 Financing Initiative
					(a)In
			 generalSubtitle D of title II of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 6951 et seq.) is amended by adding at the
			 end the following:
						
							242.Healthy Food
				Financing Initiative
								(a)PurposeThe
				purpose of this section is to enhance the authorities of the Secretary to
				support efforts to provide access to healthy food by establishing an initiative
				to improve access to healthy foods in underserved areas, to create and preserve
				quality jobs, and to revitalize low-income communities by providing loans and
				grants to eligible fresh, healthy food retailers to overcome the higher costs
				and initial barriers to entry in underserved areas.
								(b)DefinitionsIn
				this section:
									(1)Community
				development financial institutionThe term community
				development financial institution has the meaning given the term in
				section 103 of the Community Development Banking and Financial Institutions Act
				of 1994 (12 U.S.C. 4702).
									(2)InitiativeThe
				term Initiative means the Healthy Food Financing Initiative
				established under subsection (c)(1).
									(3)National fund
				managerThe term national fund manager means a
				community development financial institution that is—
										(A)in existence on
				the date of enactment of this section; and
										(B)certified by the
				Community Development Financial Institution Fund of the Department of the
				Treasury to manage the Initiative for purposes of—
											(i)raising private
				capital;
											(ii)providing
				financial and technical assistance to partnerships; and
											(iii)funding
				eligible projects to attract fresh, healthy food retailers to underserved
				areas, in accordance with this section.
											(4)PartnershipThe
				term partnership means a regional, State, or local public-private
				partnership that—
										(A)is organized to
				improve access to fresh, healthy foods;
										(B)provides
				financial and technical assistance to eligible projects; and
										(C)meets such other
				criteria as the Secretary may establish.
										(5)Perishable
				foodThe term perishable food means a staple food
				that is fresh, refrigerated, or frozen.
									(6)Quality
				jobThe term quality job means a job that provides
				wages and other benefits comparable to, or better than, similar positions in
				existing businesses of similar size in similar local economies.
									(7)Staple
				food
										(A)In
				generalThe term staple food means food that is a
				basic dietary item.
										(B)InclusionsThe
				term staple food includes—
											(i)bread;
											(ii)flour;
											(iii)fruits;
											(iv)vegetables;
				and
											(v)meat.
											(c)Initiative
									(1)EstablishmentThe
				Secretary shall establish an initiative to achieve the purpose described in
				subsection (a) in accordance with this subsection.
									(2)Implementation
										(A)In
				general
											(i)In
				generalIn carrying out the Initiative, the Secretary shall
				provide funding to entities with eligible projects, as described in
				subparagraph (B), subject to the priorities described in subparagraph
				(C).
											(ii)Use of
				fundsFunds provided to an entity pursuant to clause (i) shall be
				used—
												(I)to create
				revolving loan pools of capital or other products to provide loans to finance
				eligible projects or partnerships;
												(II)to provide
				grants for eligible projects or partnerships;
												(III)to provide
				technical assistance to funded projects and entities seeking Initiative
				funding; and
												(IV)to cover
				administrative expenses of the national fund manager in an amount not to exceed
				10 percent of the Federal funds provided.
												(B)Eligible
				projectsSubject to the approval of the Secretary, the national
				fund manager shall establish eligibility criteria for projects under the
				Initiative, which shall include the existence or planned execution of
				agreements—
											(i)to expand or
				preserve the availability of staple foods in underserved areas with moderate-
				and low-income populations by maintaining or increasing the number of retail
				outlets that offer an assortment of perishable food and staple food items, as
				determined by the Secretary, in those areas; and
											(ii)to accept
				benefits under the supplemental nutrition assistance program established under
				the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
											(C)PrioritiesIn
				carrying out the Initiative, priority shall be given to projects that—
											(i)are located in
				severely distressed low-income communities, as defined by the Community
				Development Financial Institutions Fund of the Department of the Treasury;
				and
											(ii)include 1 or
				more of the following characteristics:
												(I)The project will
				create or retain quality jobs for low-income residents in the community.
												(II)The project
				supports regional food systems and locally grown foods, to the maximum extent
				practicable.
												(III)In areas served
				by public transit, the project is accessible by public transit.
												(IV)The project
				involves women- or minority-owned businesses.
												(V)The project
				receives funding from other sources, including other Federal agencies.
												(VI)The project
				otherwise advances the purpose of this section, as determined by the
				Secretary.
												(d)Authorization
				of appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $125,000,000, to remain available until
				expended.
								.
					(b)Conforming
			 amendmentSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) (as amended by section 1609(d))
			 is amended—
						(1)in paragraph (7),
			 by striking or at the end;
						(2)in paragraph (8),
			 by striking the period at the end and inserting ; or; and
						(3)by adding at the
			 end the following:
							
								(9)the authority of
				the Secretary to establish and carry out the Health Food Financing Initiative
				under section
				242.
								.
						4207.Pulse crop
			 products
					(a)PurposeThe purpose of this section is to encourage
			 greater awareness and interest in the number and variety of pulse crop products
			 available to schoolchildren, as recommended by the most recent Dietary
			 Guidelines for Americans published under section 301 of the National Nutrition
			 Monitoring and Related Research Act of 1990 (7 U.S.C. 5341).
					(b)DefinitionsIn
			 this section:
						(1)Eligible pulse
			 cropThe term eligible pulse crop means dry beans,
			 dry peas, lentils, and chickpeas.
						(2)Pulse crop
			 productThe term pulse crop product means a food
			 product derived in whole or in part from an eligible pulse crop.
						(c)Purchase of
			 pulse crops and pulse crop productsIn addition to the
			 commodities delivered under section 6 of the Richard B. Russell National School
			 Lunch Act (42 U.S.C. 1755), the Secretary shall purchase eligible pulse crops
			 and pulse crop products for use in—
						(1)the school lunch
			 program established under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.); and
						(2)the school
			 breakfast program established by section 4 of the Child Nutrition Act of 1966
			 (42 U.S.C. 1773).
						(d)EvaluationNot
			 later than September 30, 2016, the Secretary shall conduct an evaluation of the
			 activities conducted under subsection (c), including—
						(1)an evaluation of
			 whether children participating in the school lunch and breakfast programs
			 described in subsection (c) increased overall consumption of eligible pulse
			 crops as a result of the activities;
						(2)an evaluation of
			 which eligible pulse crops and pulse crop products are most acceptable for use
			 in the school lunch and breakfast programs;
						(3)any
			 recommendations of the Secretary regarding the integration of the use of pulse
			 crop products in carrying out the school lunch and breakfast programs;
						(4)an evaluation of
			 any change in the nutrient composition in the school lunch and breakfast
			 programs due to the activities; and
						(5)an evaluation of
			 any other outcomes determined to be appropriate by the Secretary.
						(e)ReportAs
			 soon as practicable after the completion of the evaluation under subsection
			 (d), the Secretary shall submit to the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate and the Committee on Education and the Workforce of the
			 House of Representative a report describing the results of the
			 evaluation.
					(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $10,000,000, to remain available until expended.
					4208.Dietary Guidelines for
			 AmericansSection 301(a) of
			 the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C.
			 5341(a)) is amended by adding at the end the following:
					
						(3)Pregnant women and young
				childrenNot later than the
				2020 report and in each report thereafter, the Secretaries shall include
				national nutritional and dietary information and guidelines for pregnant women
				and children from birth until the age of
				2.
						.
				4209.Purchases of
			 locally produced foodsSection
			 9(j) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(j)) is
			 amended—
					(1)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and
			 indenting the subparagraphs appropriately;
					(2)by striking
			 The Secretary and inserting the following:
						
							(1)In
				generalThe
				Secretary
							;
					(3)in paragraph (1)
			 (as so redesignated)—
						(A)in subparagraph
			 (B)—
							(i)by
			 striking paragraph (1) of the policy described in that paragraph and
			 paragraph (3) and inserting subparagraph (A) of the policy
			 described in that subparagraph and subparagraph (C); and
							(ii)by
			 striking and at the end;
							(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(D)not later than 1
				year after the date of enactment of this subparagraph, in accordance with
				paragraphs (2) and (3), conduct not fewer than 5 demonstration projects through
				school food authorities receiving funds under this Act and the Child Nutrition
				Act of 1966 (42 U.S.C. 1771 et seq.) to facilitate the purchase of unprocessed
				and minimally processed locally grown and locally raised agricultural
				products.
								;
				and
						(4)by adding at the
			 end the following:
						
							(2)SelectionIn
				conducting demonstration projects under paragraph (1)(D), the Secretary shall
				ensure that at least 1 project is located in a State in each of—
								(A)the Pacific
				Northwest Region;
								(B)the Northeast
				Region;
								(C)the Western
				Region;
								(D)the Midwest
				Region; and
								(E)the Southern
				Region.
								(3)PriorityIn
				selecting States for participation in the demonstration projects under
				paragraph (2), the Secretary shall prioritize applications based on—
								(A)the quantity and
				variety of growers of local fruits and vegetables in the State;
								(B)the demonstrated
				commitment of the State to farm-to-school efforts, as evidenced by prior
				efforts to increase and promote farm-to- school programs in the State;
				and
								(C)whether the State
				contains a sufficient quantity of school districts of varying population sizes
				and geographical
				locations.
								.
					VCredit
			AFarmer loans,
			 servicing, and other assistance under the Consolidated Farm and Rural
			 Development Act
				5001.Farmer loans,
			 servicing, and other assistance under the Consolidated Farm and Rural
			 Development ActThe
			 Consolidated Farm and Rural Development Act (as amended by section 6001) is
			 amended by inserting after section 3002 the following:
					
						AFarmer loans,
				servicing, and other assistance
							1Farm ownership
				loans
								3101.Farm
				ownership loans
									(a)In
				generalThe Secretary may make or guarantee a farm ownership loan
				under this chapter to an eligible farmer.
									(b)EligibilityA
				farmer shall be eligible under subsection (a) only—
										(1)if the farmer,
				or, in the case of an entity, 1 or more individuals holding a majority interest
				in the farmer—
											(A)is a citizen of
				the United States; and
											(B)in the case of a
				direct loan, has training or farming experience that the Secretary determines
				is sufficient to ensure a reasonable prospect of success in the farming
				operation proposed by the farmer;
											(2)(A)in the case of a farmer
				that is an individual, if the farmer is or proposes to become an owner and
				operator of a farm that is not larger than a family farm; or
											(B)in the case of a lessee-operator of a
				farm located in the State of Hawaii, if the Secretary determines that—
												(i)the farm is not larger than a
				family farm;
												(ii)the farm cannot be acquired in fee
				simple by the lessee-operator;
												(iii)adequate security is provided for
				the loan with respect to the farm for which the lessee-operator applies under
				this chapter; and
												(iv)there is a reasonable probability
				of accomplishing the objectives and repayment of the loan;
												(3)in the case of a
				farmer that is a cooperative, corporation, partnership, trust, limited
				liability company, joint operation, or such other legal entity as the Secretary
				determines to be appropriate, with respect to the entity and each farm in which
				the entity has an ownership or operator interest—
											(A)if—
												(i)a
				majority interest is held by individuals who are related by blood or marriage,
				as defined by the Secretary;
												(ii)all of the
				individuals are or propose to become owners or operators of a farm that is not
				larger than a family farm; and
												(iii)at least 1 of
				the individuals is or proposes to become an operator of the farm; or
												(B)if—
												(i)the entire
				interest is held by individuals who are related by blood or marriage, as
				defined by the Secretary;
												(ii)all of the
				individuals are or propose to become farm operators; and
												(iii)the ownership
				interest of each individual separately constitutes not larger than a family
				farm, even if the ownership interests of the individuals collectively
				constitute larger than a family farm;
												(4)in the case of an
				entity that is, or will become within a reasonable period of time, as
				determined by the Secretary, only the operator of a family farm, if the 1 or
				more individuals who are the owners of the family farm own—
											(A)a percentage of
				the family farm that exceeds 50 percent; or
											(B)such other
				percentage as the Secretary determines to be appropriate;
											(5)in the case of an
				operator described in paragraph (3) that is owned, in whole or in part, by 1 or
				more other entities, if each of the individuals that have a direct or indirect
				ownership interest in such other entities also have a direct ownership interest
				in the entity applying as an individual; and
										(6)if the farmer and
				each individual that holds a majority interest in the farmer is unable to
				obtain credit elsewhere.
										(c)Direct
				loans
										(1)In
				generalSubject to paragraph (2), the Secretary may make a direct
				loan under this chapter only to a farmer who has participated in business
				operations of a farm for not less than 3 years (or has other acceptable
				experience for a period of time determined by the Secretary) and—
											(A)is a qualified
				beginning farmer;
											(B)has not received
				a previous direct farm ownership loan made under this chapter; or
											(C)has not received
				a direct farm ownership loan under this chapter more than 10 years before the
				date on which the new loan would be made.
											(2)Youth
				loansThe operation of an enterprise by a youth under section
				3201(d) shall not be considered the operation of a farm for purposes of
				paragraph (1).
										3102.Purposes of
				loans
									(a)Allowed
				purposes
										(1)Direct
				loansA farmer may use a direct loan made under this chapter
				only—
											(A)to acquire or
				enlarge a farm;
											(B)to make capital
				improvements to a farm;
											(C)to pay loan
				closing costs related to acquiring, enlarging, or improving a farm;
											(D)to pay for
				activities to promote soil and water conservation and protection described in
				section 3103 on a farm; or
											(E)to refinance a
				temporary bridge loan made by a commercial or cooperative lender to a farmer
				for the acquisition of land for a farm, if—
												(i)the Secretary
				approved an application for a direct farm ownership loan to the farmer for
				acquisition of the land; and
												(ii)funds for direct
				farm ownership loans under section 3201(a) were not available at the time at
				which the application was approved.
												(2)Guaranteed
				loansA farmer may use a loan guaranteed under this chapter
				only—
											(A)to acquire or
				enlarge a farm;
											(B)to make capital
				improvements to a farm;
											(C)to pay loan
				closing costs related to acquiring, enlarging, or improving a farm;
											(D)to pay for
				activities to promote soil and water conservation and protection described in
				section 3103 on a farm; or
											(E)to refinance
				indebtedness.
											(b)PreferencesIn
				making or guaranteeing a loan under this chapter for purchase of a farm, the
				Secretary shall give preference to a person who—
										(1)has a dependent
				family;
										(2)to the extent
				practicable, is able to make an initial down payment on the farm; or
										(3)is an owner of
				livestock or farm equipment that is necessary to successfully carry out farming
				operations.
										(c)Hazard
				insurance requirementThe Secretary may not make a loan to a
				farmer under this chapter unless the farmer has, or agrees to obtain, hazard
				insurance on any real property to be acquired or improved with the loan.
									3103.Conservation
				loan and loan guarantee program
									(a)In
				generalThe Secretary may make or guarantee qualified
				conservation loans to eligible borrowers under this section.
									(b)DefinitionsIn
				this section:
										(1)Conservation
				planThe term conservation plan means a plan,
				approved by the Secretary, that, for a farming operation, identifies the
				conservation activities that will be addressed with loan funds provided under
				this section, including—
											(A)the installation
				of conservation structures to address soil, water, and related
				resources;
											(B)the establishment
				of forest cover for sustained yield timber management, erosion control, or
				shelter belt purposes;
											(C)the installation
				of water conservation measures;
											(D)the installation
				of waste management systems;
											(E)the establishment
				or improvement of permanent pasture;
											(F)compliance with
				section 1212 of the Food Security Act of 1985 (16 U.S.C. 3812); and
											(G)other purposes
				consistent with the plan, including the adoption of any other emerging or
				existing conservation practices, techniques, or technologies approved by the
				Secretary.
											(2)Qualified
				conservation loanThe term qualified conservation
				loan means a loan, the proceeds of which are used to cover the costs to
				the borrower of carrying out a qualified conservation project.
										(3)Qualified
				conservation projectThe term qualified conservation
				project means conservation measures that address provisions of a
				conservation plan of the eligible borrower.
										(c)Eligibility
										(1)In
				generalThe Secretary may make or guarantee loans to
				farmers.
										(2)RequirementsTo
				be eligible for a loan under this section, applicants shall meet the
				citizenship and training and experience requirements of section 3101(b).
										(d)PriorityIn
				making or guaranteeing loans under this section, the Secretary shall give
				priority to—
										(1)qualified
				beginning farmers and socially disadvantaged farmers;
										(2)owners or tenants
				who use the loans to convert to sustainable or organic agricultural production
				systems; and
										(3)producers who use
				the loans to build conservation structures or establish conservation practices
				to comply with section 1212 of the Food Security Act of 1985 (16 U.S.C.
				3812).
										(e)Limitations
				applicable to loan guaranteesThe portion of a loan that the
				Secretary may guarantee under this section shall not exceed 75 percent of the
				principal amount of the loan.
									(f)Administrative
				provisionsThe Secretary shall ensure, to the maximum extent
				practicable, that loans made or guaranteed under this section are distributed
				across diverse geographic regions.
									(g)Credit
				eligibilityThe provisions of paragraphs (1) and (3) of section
				3406(a) shall not apply to loans made or guaranteed under this section.
									(h)Authorization
				of appropriationsFor each of fiscal years 2013 through 2018,
				there are authorized to be appropriated to the Secretary such sums as are
				necessary to carry out this section.
									3104.Loan
				maximums
									(a)Maximum
										(1)In
				generalThe Secretary shall make or guarantee no loan under
				sections 3101, 3102, 3103, 3106, and 3107 that would cause the unpaid
				indebtedness under those sections of any 1 borrower to exceed the lesser
				of—
											(A)the value of the
				farm or other security, or
											(B)(i)in the case of a loan
				made by the Secretary, $300,000; or
												(ii)in the case of a loan guaranteed
				by the Secretary, $700,000 (as modified under paragraph (2)).
												(2)ModificationThe
				amount specified in paragraph (1)(B)(ii) shall be—
											(A)increased,
				beginning with fiscal year 2000, by the inflation percentage applicable to the
				fiscal year in which the loan is guaranteed; and
											(B)reduced by the
				amount of any unpaid indebtedness of the borrower on loans under chapter 2 that
				are guaranteed by the Secretary.
											(b)Determination
				of valueIn determining the value of the farm, the Secretary
				shall consider appraisals made by competent appraisers under rules established
				by the Secretary.
									(c)Inflation
				percentageFor purposes of this section, the inflation percentage
				applicable to a fiscal year is the percentage (if any) by which—
										(1)the average of
				the Prices Paid By Farmers Index (as compiled by the National Agricultural
				Statistics Service of the Department) for the 12-month period ending on August
				31 of the immediately preceding fiscal year; exceeds
										(2)the average of
				that index (as so defined) for the 12-month period ending on August 31,
				1996.
										3105.Repayment
				requirements for farm ownership loans
									(a)Period for
				repaymentThe period for repayment of a loan under this chapter
				shall not exceed 40 years.
									(b)Interest
				rates
										(1)In
				generalExcept as otherwise provided in this title, the interest
				rate on a loan under this chapter shall be determined by the Secretary at a
				rate—
											(A)not to exceed the
				sum obtained by adding—
												(i)the current
				average market yield on outstanding marketable obligations of the United States
				with remaining periods to maturity comparable to the average maturity of the
				loan; and
												(ii)an amount not to
				exceed 1 percent, as determined by the Secretary; and
												(B)adjusted to the
				nearest 1/8 of 1 percent.
											(2)Low income farm
				ownership loansExcept as provided in paragraph (3), the interest
				rate on a loan (other than a guaranteed loan) under section 3106 shall be
				determined by the Secretary at a rate that is—
											(A)not greater than
				the sum obtained by adding—
												(i)an amount that
				does not exceed 1/2 of the current average market yield on
				outstanding marketable obligations of the United States with maturities of 5
				years; and
												(ii)an amount not to
				exceed 1 percent per year, as the Secretary determines is appropriate;
				and
												(B)not less than 5
				percent per year.
											(3)Joint financing
				arrangementIf a direct farm ownership loan is made under this
				chapter as part of a joint financing arrangement and the amount of the direct
				farm ownership loan does not exceed 50 percent of the total principal amount
				financed under the arrangement, the interest rate on the direct farm ownership
				loan shall be at least 4 percent annually.
										(4)Guaranteed
				loansThe interest rate on a loan made under this chapter as a
				guaranteed loan shall be such rate as may be agreed on by the borrower and the
				lender, but not in excess of any rate determined by the Secretary.
										(c)Payment of
				chargesA borrower of a loan made or guaranteed under this
				chapter shall pay such fees and other charges as the Secretary may require, and
				prepay to the Secretary such taxes and insurance as the Secretary may require,
				on such terms and conditions as the Secretary may prescribe.
									(d)Security
										(1)In
				generalThe Secretary shall take as security for an obligation
				entered into in connection with a loan, a mortgage on a farm with respect to
				which the loan is made or such other security as the Secretary may
				require.
										(2)Liens to united
				statesAn instrument for security under paragraph (1) may
				constitute a lien running to the United States notwithstanding the fact that
				the note for the security may be held by a lender other than the United
				States.
										(3)Multiple
				loansA borrower may use the same collateral to secure 2 or more
				loans made or guaranteed under this chapter, except that the outstanding amount
				of the loans may not exceed the total value of the collateral.
										(e)Mineral rights
				as collateral
										(1)In
				generalIn the case of a farm ownership loan made after December
				23, 1985, unless appraised values of the rights to oil, gas, or other minerals
				are specifically included as part of the appraised value of collateral securing
				the loan, the rights to oil, gas, or other minerals located under the property
				shall not be considered part of the collateral securing the loan.
										(2)Compensatory
				paymentsNothing in this subsection prevents the inclusion of, as
				part of the collateral securing the loan, any payment or other compensation the
				borrower may receive for damages to the surface of the collateral real estate
				resulting from the exploration for or recovery of minerals.
										(f)Additional
				collateralThe Secretary may not—
										(1)require any
				borrower to provide additional collateral to secure a farmer program loan made
				or guaranteed under this subtitle, if the borrower is current in the payment of
				principal and interest on the loan; or
										(2)bring any action
				to foreclose, or otherwise liquidate, the loan as a result of the failure of a
				borrower to provide additional collateral to secure the loan, if the borrower
				was current in the payment of principal and interest on the loan at the time
				the additional collateral was requested.
										3106.Limited-resource
				loans
									(a)In
				generalThe Secretary may make or guarantee a limited-resource
				loan for any of the purposes specified in sections 3102(a) or 3103(a) to a
				farmer in the United States who—
										(1)in the case of an
				entity, all members, stockholders, or partners are eligible under section
				3101(b);
										(2)has a low income;
				and
										(3)demonstrates a
				need to maximize the income of the farmer from farming operations.
										(b)InstallmentsA
				loan made or guaranteed under this section shall be repayable in such
				installments as the Secretary determines will provide for reduced payments
				during the initial repayment period of the loan and larger payments during the
				remainder of the repayment period of the loan.
									(c)Interest
				ratesExcept as provided in section 3105(b)(3) and in section
				3204(b)(3), the interest rate on loans (other than guaranteed loans) under this
				section shall not be—
										(1)greater than the
				sum obtained by adding—
											(A)an amount that
				does not exceed 1/2 of the current average market yield on
				outstanding marketable obligations of the United States with maturities of 5
				years; and
											(B)an amount not
				exceeding 1 percent per year, as the Secretary determines is appropriate;
				or
											(2)less than 5
				percent per year.
										3107.Downpayment
				loan program
									(a)In
				general
										(1)EstablishmentNotwithstanding
				any other provision of this chapter, the Secretary shall establish, under the
				farm ownership loan program established under this chapter, a program under
				which loans shall be made under this section to a qualified beginning farmer or
				a socially disadvantaged farmer for a downpayment on a farm ownership
				loan.
										(2)CoordinationThe
				Secretary shall be the primary coordinator of credit supervision for the
				downpayment loan program established under this section, in consultation with a
				commercial or cooperative lender and, if applicable, a contracting credit
				counseling service selected under section 3420(c).
										(b)Loan
				terms
										(1)PrincipalEach
				loan made under this section shall be in an amount that does not exceed 45
				percent of the lesser of—
											(A)the purchase
				price of the farm to be acquired;
											(B)the appraised
				value of the farm to be acquired; or
											(C)$667,000.
											(2)Interest
				rateThe interest rate on any loan made by the Secretary under
				this section shall be a rate equal to the greater of—
											(A)the difference
				between—
												(i)4
				percent; and
												(ii)the interest
				rate for farm ownership loans under this chapter; or
												(B)1.5
				percent.
											(3)DurationEach
				loan under this section shall be made for a period of 20 years or less, at the
				option of the borrower.
										(4)RepaymentEach
				borrower of a loan under this section shall repay the loan to the Secretary in
				equal annual installments.
										(5)Nature of
				retained security interestThe Secretary shall retain an interest
				in each farm acquired with a loan made under this section that shall—
											(A)be secured by the
				farm;
											(B)be junior only to
				such interests in the farm as may be conveyed at the time of acquisition to the
				person (including a lender) from whom the borrower obtained a loan used to
				acquire the farm; and
											(C)require the
				borrower to obtain the permission of the Secretary before the borrower may
				grant an additional security interest in the farm.
											(c)Limitations
										(1)Borrowers
				required to make minimum down paymentThe Secretary shall not
				make a loan under this section to any borrower with respect to a farm if the
				contribution of the borrower to the down payment on the farm will be less than
				5 percent of the purchase price of the farm.
										(2)Prohibited
				types of financingThe Secretary shall not make a loan under this
				section with respect to a farm if the farm is to be acquired with other
				financing that contains any of the following conditions:
											(A)The financing is
				to be amortized over a period of less than 30 years.
											(B)A balloon payment
				will be due on the financing during the 20-year period beginning on the date on
				which the loan is to be made by the Secretary.
											(d)AdministrationIn
				carrying out this section, the Secretary shall, to the maximum extent
				practicable—
										(1)facilitate the
				transfer of farms from retiring farmers to persons eligible for insured loans
				under this subtitle;
										(2)make efforts to
				widely publicize the availability of loans under this section among—
											(A)potentially
				eligible recipients of the loans;
											(B)retiring farmers;
				and
											(C)applicants for
				farm ownership loans under this chapter;
											(3)encourage
				retiring farmers to assist in the sale of their farms to qualified beginning
				farmers and socially disadvantaged farmers providing seller financing;
										(4)coordinate the
				loan program established by this section with State programs that provide farm
				ownership or operating loans for beginning farmers or socially disadvantaged
				farmers; and
										(5)establish annual
				performance goals to promote the use of the down payment loan program and other
				joint financing arrangements as the preferred choice for direct real estate
				loans made by any lender to a qualified beginning farmer or socially
				disadvantaged farmer.
										3108.Beginning
				farmer and socially disadvantaged farmer contract land sales program
									(a)In
				generalThe Secretary shall, in accordance with this section,
				guarantee a loan made by a private seller of a farm to a qualified beginning
				farmer or socially disadvantaged farmer on a contract land sales basis.
									(b)EligibilityTo
				be eligible for a loan guarantee under subsection (a)—
										(1)the qualified
				beginning farmer or socially disadvantaged farmer shall—
											(A)on the date the
				contract land sale that is subject of the loan is complete, own and operate the
				farm that is the subject of the contract land sale;
											(B)have a credit
				history that—
												(i)includes a record
				of satisfactory debt repayment, as determined by the Secretary; and
												(ii)is acceptable to
				the Secretary; and
												(C)demonstrate to
				the Secretary that the farmer is unable to obtain sufficient credit without a
				guarantee to finance any actual need of the farmer at a reasonable rate or
				term; and
											(2)the loan shall
				meet applicable underwriting criteria, as determined by the Secretary.
										(c)LimitationsThe
				Secretary shall not provide a loan guarantee under subsection (a) if—
										(1)the contribution
				of the qualified beginning farmer or socially disadvantaged farmer to the down
				payment for the farm that is the subject of the contract land sale would be
				less than 5 percent of the purchase price of the farm; or
										(2)the purchase
				price or the appraisal value of the farm that is the subject of the contract
				land sale is greater than $500,000.
										(d)Period of
				guaranteeA loan guarantee under this section shall be in effect
				for the 10-year period beginning on the date on which the guarantee is
				provided.
									(e)Guarantee
				plan
										(1)Selection of
				planA private seller of a farm who makes a loan guaranteed by
				the Secretary under subsection (a) may select—
											(A)a prompt payment
				guarantee plan, which shall cover—
												(i)3
				amortized annual installments; or
												(ii)an amount equal
				to 3 annual installments (including an amount equal to the total cost of any
				tax and insurance incurred during the period covered by the annual
				installments); or
												(B)a standard
				guarantee plan, which shall cover an amount equal to 90 percent of the
				outstanding principal of the loan.
											(2)Eligibility for
				standard guarantee planTo be eligible for a standard guarantee
				plan referred to in paragraph (1)(B), a private seller shall—
											(A)secure a
				commercial lending institution or similar entity, as determined by the
				Secretary, to serve as an escrow agent; or
											(B)in cooperation
				with the farmer, use an appropriate alternate arrangement, as determined by the
				Secretary.
											2Operating
				loans
								3201.Operating
				loans
									(a)In
				generalThe Secretary may make or guarantee an operating loan
				under this chapter to an eligible farmer in the United States.
									(b)EligibilityA
				farmer shall be eligible under subsection (a) only—
										(1)if the farmer, or
				an individual holding a majority interest in the farmer—
											(A)is a citizen of
				the United States; and
											(B)has training or
				farming experience that the Secretary determines is sufficient to ensure a
				reasonable prospect of success in the farming operation proposed by the
				farmer;
											(2)in the case of a
				farmer that is an individual, if the farmer is or proposes to become an
				operator of a farm that is not larger than a family farm;
										(3)in the case of a
				farmer that is a cooperative, corporation, partnership, trust, limited
				liability company, joint operation, or other such legal entity as the Secretary
				determines to be appropriate, with respect to the entity and each farm in which
				the entity has an ownership or operator interest—
											(A)if—
												(i)a
				majority interest is held by individuals who are related by blood or marriage,
				as defined by the Secretary;
												(ii)all of the
				individuals are or propose to become owners or operators of a farm that is not
				larger than a family farm; and
												(iii)at least 1 of
				the individuals is or proposes to become an operator of the farm; or
												(B)if—
												(i)the entire
				interest is held by individuals who are related by blood or marriage, as
				defined by the Secretary;
												(ii)all of the
				individuals are or propose to become farm operators; and
												(iii)the ownership
				interest of each individual separately constitutes not larger than a family
				farm, even if the ownership interests of the individuals collectively
				constitute larger than a family farm;
												(4)in the case of an
				operator described in paragraph (3) that is owned, in whole or in part by 1 or
				more other entities, if not less than 75 percent of the ownership interests of
				each other entity is owned directly or indirectly by 1 or more individuals who
				own the family farm; and
										(5)if the farmer and
				each individual that holds a majority interest in the farmer is unable to
				obtain credit elsewhere.
										(c)Direct
				loans
										(1)In
				generalSubject to paragraph (3), the Secretary may make a direct
				loan under this chapter only to a farmer who—
											(A)is a qualified
				beginning farmer;
											(B)has not received
				a previous direct operating loan made under this chapter; or
											(C)has not received
				a direct operating loan made under this chapter for a total of 7 years, less 1
				year for every 3 consecutive years the farmer did not receive a direct
				operating loan after the year in which the borrower initially received a direct
				operating loan under this chapter, as determined by the Secretary.
											(2)Youth
				loansIn this subsection, the term direct operating
				loan shall not include a loan made to a youth under subsection
				(d).
										(3)Transition
				ruleIf, as of April 4, 1996, a farmer has received a direct
				operating loan under this chapter during each of 4 or more previous years, the
				borrower shall be eligible to receive a direct operating loan under this
				chapter during 3 additional years after April 4, 1996.
										(4)Waivers
											(A)Farm operations
				on tribal landThe Secretary shall waive the limitation under
				paragraph (1)(C) or (3) for a direct loan made under this chapter to a farmer
				whose farm land is subject to the jurisdiction of an Indian tribe and whose
				loan is secured by 1 or more security instruments that are subject to the
				jurisdiction of an Indian tribe if the Secretary determines that commercial
				credit is not generally available for such farm operations.
											(B)Other farm
				operationsOn a case-by-case determination not subject to
				administrative appeal, the Secretary may grant a borrower a waiver, 1 time only
				for a period of 2 years, of the limitation under paragraph (1)(C) or (3) for a
				direct operating loan if the borrower demonstrates to the satisfaction of the
				Secretary that—
												(i)the borrower has
				a viable farm operation;
												(ii)the borrower
				applied for commercial credit from at least 2 commercial lenders;
												(iii)the borrower
				was unable to obtain a commercial loan (including a loan guaranteed by the
				Secretary); and
												(iv)the borrower
				successfully has completed, or will complete within 1 year, borrower training
				under section 3419 (from which requirement the Secretary shall not grant a
				waiver under section 3419(f)).
												(d)Youth
				loans
										(1)In
				generalNotwithstanding subsection (b), except for citizenship
				and credit requirements, a loan may be made under this chapter to a youth who
				is a rural resident to enable the youth to operate an enterprise in connection
				with the participation in a youth organization, as determined by the
				Secretary.
										(2)Full personal
				liabilityA youth receiving a loan under this subsection who
				executes a promissory note for the loan shall incur full personal liability for
				the indebtedness evidenced by the note, in accordance with the terms of the
				note, free of any disability of minority.
										(3)CosignerThe
				Secretary may accept the personal liability of a cosigner of a promissory note
				for a loan under this subsection, in addition to the personal liability of the
				youth borrower.
										(4)Youth
				enterprises not farmingThe operation of an enterprise by a youth
				under this subsection shall not be considered the operation of a farm under
				this subtitle.
										(e)Pilot loan
				program To support healthy foods for the hungry
										(1)Definition of
				gleanerIn this subsection, the term gleaner means
				an entity that—
											(A)collects edible,
				surplus food that would be thrown away and distributes the food to agencies or
				nonprofit organizations that feed the hungry; or
											(B)harvests for free
				distribution to the needy, or for donation to agencies or nonprofit
				organizations for ultimate distribution to the needy, an agricultural crop that
				has been donated by the owner of the crop.
											(2)ProgramNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary shall establish, within the operating loan program established under
				this chapter, a pilot program under which the Secretary makes loans available
				to eligible entities to assist the entities in providing food to the
				hungry.
										(3)EligibilityIn
				addition to any other person eligible under the terms and conditions of the
				operating loan program established under this chapter, gleaners shall be
				eligible to receive loans under this subsection.
										(4)Loan
				amount
											(A)In
				generalEach loan issued under the program shall be in an amount
				of not less than $500 and not more than $5,000.
											(B)RedistributionIf
				the eligible recipients in a State do not use the full allocation of loans that
				are available to eligible recipients in the State under this subsection, the
				Secretary may use any unused amounts to make loans available to eligible
				entities in other States in accordance with this subsection.
											(5)Loan
				processing
											(A)In
				generalThe Secretary shall process any loan application
				submitted under the program not later than 30 days after the date on which the
				application was submitted.
											(B)Expediting
				applicationsThe Secretary shall take any measure the Secretary
				determines necessary to expedite any application submitted under the
				program.
											(6)Paperwork
				reductionThe Secretary shall take measures to reduce any
				paperwork requirements for loans under the program.
										(7)Program
				integrityThe Secretary shall take such actions as are necessary
				to ensure the integrity of the program established under this
				subsection.
										(8)Maximum
				amountOf funds that are made available to carry out this
				chapter, the Secretary shall use to carry out this subsection a total amount of
				not more than $500,000.
										(9)ReportNot
				later than 180 days after the maximum amount of funds are used to carry out
				this subsection under paragraph (8), the Secretary shall submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that describes the
				results of the pilot program and the feasibility of expanding the
				program.
										3202.Purposes of
				loans
									(a)Direct
				loansA direct loan may be made under this chapter only—
										(1)to pay the costs
				incident to reorganizing a farm for more profitable operation;
										(2)to purchase
				livestock, poultry, or farm equipment;
										(3)to purchase feed,
				seed, fertilizer, insecticide, or farm supplies, or to meet other essential
				farm operating expenses, including cash rent;
										(4)to finance land
				or water development, use, or conservation;
										(5)to pay loan
				closing costs;
										(6)to assist a
				farmer in changing the equipment, facilities, or methods of operation of a farm
				to comply with a standard promulgated under section 6 of the Occupational
				Safety and Health Act of 1970 (29 U.S.C. 655) or a standard adopted by a State
				under a plan approved under section 18 of that Act (29 U.S.C. 667), if the
				Secretary determines that without assistance under this paragraph the farmer is
				likely to suffer substantial economic injury in complying with the
				standard;
										(7)to train a
				limited-resource borrower receiving a loan under section 3106 in maintaining
				records of farming operations;
										(8)to train a
				borrower under section 3419;
										(9)to refinance the
				indebtedness of a borrower, if the borrower—
											(A)has refinanced a
				loan under this chapter not more than 4 times previously; and
											(B)(i)is a direct loan
				borrower under this title at the time of the refinancing and has suffered a
				qualifying loss because of a natural or major disaster or emergency; or
												(ii)is refinancing a debt obtained
				from a creditor other than the Secretary; or
												(10)to provide other
				farm or home needs, including family subsistence.
										(b)Guaranteed
				loansA loan may be guaranteed under this chapter only—
										(1)to pay the costs
				incident to reorganizing a farm for more profitable operation;
										(2)to purchase
				livestock, poultry, or farm equipment;
										(3)to purchase feed,
				seed, fertilizer, insecticide, or farm supplies, or to meet other essential
				farm operating expenses, including cash rent;
										(4)to finance land
				or water development, use, or conservation;
										(5)to refinance
				indebtedness;
										(6)to pay loan
				closing costs;
										(7)to assist a
				farmer in changing the equipment, facilities, or methods of operation of a farm
				to comply with a standard promulgated under section 6 of the Occupational
				Safety and Health Act of 1970 (29 U.S.C. 655) or a standard adopted by a State
				under a plan approved under section 18 of that Act (29 U.S.C. 667), if the
				Secretary determines that without assistance under this paragraph the farmer is
				likely to suffer substantial economic injury due to compliance with the
				standard;
										(8)to train a
				borrower under section 3419; or
										(9)to provide other
				farm or home needs, including family subsistence.
										(c)Hazard
				insurance requirementThe Secretary may not make a loan to a
				farmer under this chapter unless the farmer has, or agrees to obtain, hazard
				insurance on the property to be acquired with the loan.
									(d)Private
				reserve
										(1)In
				generalNotwithstanding any other provision of this title, the
				Secretary may reserve a portion of any loan made under this chapter to be
				placed in an unsupervised bank account that may be used at the discretion of
				the borrower for the basic family needs of the borrower and the immediate
				family of the borrower.
										(2)Limit on size
				of the reserveThe size of the reserve shall not exceed the
				lesser of—
											(A)10 percent of the
				loan;
											(B)$5,000; or
											(C)the amount needed
				to provide for the basic family needs of the borrower and the immediate family
				of the borrower for 3 calendar months.
											3203.Restrictions
				on loans
									(a)Requirements
										(1)In
				generalThe Secretary may not
				make or guarantee a loan under this chapter—
											(A)that would cause
				the total principal indebtedness outstanding at any 1 time for loans made under
				this chapter to any 1 borrower to exceed—
												(i)(I)in the case of a loan
				made by the Secretary, $300,000; or
													(II)in the case of a loan guaranteed by the
				Secretary, $700,000 (as modified under paragraph (2)); or
													(B)for the
				purchasing or leasing of land other than for cash rent, or for carrying on a
				land leasing or land purchasing program.
											(2)ModificationThe
				amount specified in paragraph (1)(A)(ii) shall be—
											(A)increased,
				beginning with fiscal year 2000, by the inflation percentage applicable to the
				fiscal year in which the loan is guaranteed; and
											(B)reduced by the
				unpaid indebtedness of the borrower on loans under sections specified in
				section 3104 that are guaranteed by the Secretary.
											(b)Inflation
				percentageFor purposes of this section, the inflation percentage
				applicable to a fiscal year is the percentage (if any) by which—
										(1)the average of
				the Prices Paid By Farmers Index (as compiled by the National Agricultural
				Statistics Service of the Department) for the 12-month period ending on August
				31 of the immediately preceding fiscal year; exceeds
										(2)the average of
				that index (as so defined) for the 12-month period ending on August 31,
				1996.
										3204.Terms of
				loans
									(a)Personal
				liabilityA borrower of a loan made under this chapter shall
				secure the loan with the full personal liability of the borrower and such other
				security as the Secretary may prescribe.
									(b)Interest
				rates
										(1)Maximum
				rate
											(A)In
				generalExcept as provided in paragraphs (2) and (3), the
				interest rate on a loan made under this chapter (other than a guaranteed loan)
				shall be determined by the Secretary at a rate not to exceed the sum obtained
				by adding—
												(i)the current
				average market yield on outstanding marketable obligations of the United States
				with remaining periods to maturity comparable to the average maturity of the
				loan; and
												(ii)an additional
				charge not to exceed 1 percent, as determined by the Secretary.
												(B)AdjustmentThe
				sum obtained under subparagraph (A) shall be adjusted to the nearest
				1/8 of 1 percent.
											(2)Guaranteed
				loanThe interest rate on a guaranteed loan made under this
				chapter shall be such rate as may be agreed on by the borrower and the lender,
				but may not exceed any rate prescribed by the Secretary.
										(3)Low income
				loanThe interest rate on a direct loan made under this chapter
				to a low-income, limited-resource borrower shall be determined by the Secretary
				at a rate that is not—
											(A)greater than the
				sum obtained by adding—
												(i)an amount that
				does not exceed 1/2 of the current average market yield on
				outstanding marketable obligations of the United States with a maturity of 5
				years; and
												(ii)an amount not to
				exceed 1 percent per year, as the Secretary determines is appropriate;
				or
												(B)less than 5
				percent per year.
											(c)Period for
				repaymentThe period for repayment of a loan made under this
				chapter may not exceed 7 years.
									(d)Line-of-Credit
				loans
										(1)In
				generalA loan made or guaranteed by the Secretary under this
				chapter may be in the form of a line-of-credit loan.
										(2)TermA
				line-of-credit loan under paragraph (1) shall terminate not later than 5 years
				after the date that the loan is made or guaranteed.
										(3)EligibilityFor
				purposes of determining eligibility for an operating loan under this chapter,
				each year during which a farmer takes an advance or draws on a line-of-credit
				loan the farmer shall be considered as having received an operating loan for 1
				year.
										(4)Termination of
				delinquent loansIf a borrower does not pay an installment on a
				line-of-credit loan on schedule, the borrower may not take an advance or draw
				on the line-of-credit, unless the Secretary determines that—
											(A)the failure of
				the borrower to pay on schedule was due to unusual conditions that the borrower
				could not control; and
											(B)the borrower will
				reduce the line-of-credit balance to the scheduled level at the end of—
												(i)the production
				cycle; or
												(ii)the marketing of
				the agricultural products of the borrower.
												(5)Agricultural
				commoditiesA line-of-credit loan may be used to finance the
				production or marketing of an agricultural commodity that is eligible for a
				price support program of the Department.
										3Emergency
				loans
								3301.Emergency
				loans
									(a)In
				generalThe Secretary shall make or guarantee an emergency loan
				under this chapter to an eligible farmer (including a commercial fisherman)
				only to the extent and in such amounts as provided in advance in appropriation
				Acts.
									(b)EligibilityAn
				established farmer shall be eligible under subsection (a) only—
										(1)if the farmer or
				an individual holding a majority interest in the farmer—
											(A)is a citizen of
				the United States; and
											(B)has experience
				and resources that the Secretary determines are sufficient to ensure a
				reasonable prospect of success in the farming operation proposed by the
				farmer;
											(2)in the case of a
				farmer that is an individual, if the farmer is—
											(A)in the case of a
				loan for a purpose under chapter 1, an owner, operator, or lessee-operator
				described in section 3101(b)(2); and
											(B)in the case of a
				loan for a purpose under chapter 2, an operator of a farm that is not larger
				than a family farm;
											(3)in the case of a
				farmer that is a cooperative, corporation, partnership, trust, limited
				liability company, joint operation, or such other legal entity as the Secretary
				determines to be appropriate, with respect to the entity and each farm in which
				the entity has an ownership or operator interest—
											(A)if—
												(i)a
				majority interest is held by individuals who are related by blood or marriage,
				as defined by the Secretary;
												(ii)all of the
				individuals are or propose to become owners or operators of a farm that is not
				larger than a family farm; and
												(iii)at least 1 of
				the individuals is or proposes to become an operator of the farm; or
												(B)if—
												(i)the entire
				interest is held by individuals who are related by blood or marriage, as
				defined by the Secretary;
												(ii)all of the
				individuals are or propose to become farm operators; and
												(iii)the ownership
				interest of each individual separately constitutes not larger than a family
				farm, even if the ownership interests of the individuals collectively
				constitute larger than a family farm;
												(4)if the entity is
				owned, in whole or in part, by 1 or more other entities and each individual who
				is an owner of the family farm involved has a direct or indirect ownership
				interest in each of the other entities;
										(5)if the farmer and
				any individual that holds a majority interest in the farmer is unable to obtain
				credit elsewhere; and
										(6)(A)if the Secretary finds
				that the operations of the farmer have been substantially affected by—
												(i)a natural or major disaster or
				emergency designated by the President under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); or
												(ii)a quarantine imposed by the
				Secretary under the Plant Protection Act (7 U.S.C. 7701 et seq.) or the Animal
				Health Protection Act (7 U.S.C. 8301 et seq.); or
												(B)if the farmer conducts farming
				operations in a county or a county contiguous to a county in which the
				Secretary has found that farming operations have been substantially affected by
				a natural or major disaster or emergency.
											(c)Time for
				accepting an applicationThe Secretary shall accept an
				application for a loan under this chapter from a farmer at any time during the
				8-month period beginning on the date that—
										(1)the Secretary
				determines that farming operations of the farmer have been substantially
				affected by—
											(A)a quarantine
				imposed by the Secretary under the Plant Protection Act (7 U.S.C. 7701 et seq.)
				or the Animal Health Protection Act (7 U.S.C. 8301 et seq.); or
											(B)a natural
				disaster; or
											(2)the President
				makes a major disaster or emergency designation with respect to the affected
				county of the farmer referred to in subsection (b)(5)(B).
										(d)Hazard
				insurance requirementThe Secretary may not make a loan to a
				farmer under this chapter to cover a property loss unless the farmer had hazard
				insurance that insured the property at the time of the loss.
									(e)Family
				farmThe Secretary shall conduct the loan program under this
				chapter in a manner that will foster and encourage the family farm system of
				agriculture, consistent with the reaffirmation of policy and declaration of the
				intent of Congress contained in section 102(a) of the Food and Agriculture Act
				of 1977 (7 U.S.C. 2266(a)).
									3302.Purposes of
				loansSubject to the
				limitations on the amounts of loans provided in section 3303(a), a loan may be
				made or guaranteed under this chapter for—
									(1)any purpose authorized for a loan under
				chapter 1 or 2; and
									(2)crop or livestock purposes that are—
										(A)necessitated by a quarantine, natural
				disaster, major disaster, or emergency; and
										(B)considered desirable by the farmer.
										3303.Terms of
				loans
									(a)Maximum amount
				of loanThe Secretary may not make or guarantee a loan under this
				chapter to a borrower who has suffered a loss in an amount that—
										(1)exceeds the
				actual loss caused by a disaster; or
										(2)would cause the
				total indebtedness of the borrower under this chapter to exceed
				$500,000.
										(b)Interest
				ratesAny portion of a loan under this chapter up to the amount
				of the actual loss suffered by a farmer caused by a disaster shall be at a rate
				prescribed by the Secretary, but not in excess of 8 percent per annum.
									(c)Interest
				subsidies for guaranteed loansIn the case of a guaranteed loan
				under this chapter, the Secretary may pay an interest subsidy to the lender for
				any portion of the loan up to the amount of the actual loss suffered by a
				farmer caused by a disaster.
									(d)Time for
				repayment
										(1)In
				generalSubject to paragraph (2), a loan under this chapter shall
				be repayable at such times as the Secretary may determine, considering the
				purpose of the loan and the nature and effect of the disaster, but not later
				than the maximum repayment period allowed for a loan for a similar purpose
				under chapters 1 and 2.
										(2)Extended
				repayment periodThe Secretary may, if the loan is for a purpose
				described in chapter 2 and the Secretary determines that the need of the loan
				applicant justifies the longer repayment period, make the loan repayable at the
				end of a period of more than 7 years, but not more than 20 years.
										(e)Security for
				loan
										(1)In
				generalA borrower of a loan made under this chapter shall secure
				the loan with the full personal liability of the borrower and such other
				security as the Secretary may prescribe.
										(2)Adequate
				securitySubject to paragraph (3), the Secretary may not make or
				guarantee a loan under this chapter unless the security for the loan is
				adequate to ensure repayment of the loan.
										(3)Inadequate
				security due to disasterIf adequate security for a loan under
				this chapter is not available because of a disaster, the Secretary shall accept
				as security any collateral that is available if the Secretary is confident that
				the collateral and the repayment ability of the farmer are adequate security
				for the loan.
										(4)Valuation of
				farm assetsIf a farm asset (including land, livestock, or
				equipment) is used as collateral to secure a loan applied for under this
				chapter and the governor of the State in which the farm is located requests
				assistance under this chapter or the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5121 et seq.) for the portion of the State
				in which the asset is located, the Secretary shall establish the value of the
				asset as of the day before the occurrence of the natural or major disaster or
				emergency.
										(f)Review of
				loan
										(1)In
				generalIn the case of a loan made, but not guaranteed, under
				section 3301, the Secretary shall review the loan 3 years after the loan is
				made, and every 2 years thereafter for the term of the loan.
										(2)Termination of
				federal assistanceIf, based on a review under paragraph (1), the
				Secretary determines that the borrower is able to obtain a loan from a
				non-Federal source at reasonable rates and terms, the borrower shall, on
				request by the Secretary, apply for, and accept, a non-Federal loan in a
				sufficient amount to repay the Secretary.
										3304.Production
				losses
									(a)In
				generalThe Secretary shall make or guarantee a loan under this
				chapter to an eligible farmer for production losses if a single enterprise that
				constitutes a basic part of the farming operation of the farmer has sustained
				at least a 30 percent loss in normal per acre or per animal production, or such
				lesser percentage as the Secretary may determine, as a result of a
				disaster.
									(b)Basis for
				percentageA percentage loss under subsection (a) shall be based
				on the average monthly price in effect for the previous crop or calendar year,
				as appropriate.
									(c)Amount of
				loanA loan under subsection (a) shall be in an amount that is
				equal to 80 percent, or such greater percentage as the Secretary may determine,
				of the total calculated actual production loss sustained by the farmer.
									4General farmer
				loan provisions
								3401.Agricultural
				Credit Insurance FundThe fund
				established pursuant to section 11(a) of the Bankhead-Jones Farm Tenant Act (60
				Stat. 1075, chapter 964) shall be known as the Agricultural Credit Insurance
				Fund (referred to in this section as the Fund, unless the
				context otherwise requires) for the discharge of the obligations of the
				Secretary under agreements insuring loans under this subtitle and loans and
				mortgages insured under prior authority.
								3402.Guaranteed
				farmer loans
									(a)In
				generalThe Secretary may provide financial assistance to a
				borrower for a purpose provided in this subtitle by guaranteeing a loan made by
				any Federal or State chartered bank, savings and loan association, cooperative
				lending agency, or other legally organized lending agency.
									(b)Interest
				rateThe interest rate payable by a borrower on the portion of a
				guaranteed loan that is sold by a lender to the secondary market under this
				subtitle may be lower than the interest rate charged on the portion retained by
				the lender, but shall not exceed the average interest rate charged by the
				lender on loans made to farm borrowers.
									(c)FeesIn
				the case of a loan guarantee on a loan made by a commercial or cooperative
				lender related to a loan made by the Secretary under section 3107—
										(1)the Secretary
				shall not charge a fee to any person (including a lender); and
										(2)a lender may
				charge a loan origination and servicing fee in an amount not to exceed 1
				percent of the amount of the loan.
										(d)Maximum
				guarantee of 90 percentExcept as provided in subsections (e) and
				(f), a loan guarantee under this subtitle shall be for not more than 90 percent
				of the principal and interest due on the loan.
									(e)Refinanced
				loans guaranteed at 95 percentThe Secretary shall guarantee 95
				percent of—
										(1)in the case of a
				loan that solely refinances a direct loan made under this subtitle, the
				principal and interest due on the loan on the date of the refinancing;
				or
										(2)in the case of a
				loan that is used for multiple purposes, the portion of the loan that
				refinances the principal and interest due on a direct loan made under this
				subtitle that is outstanding on the date the loan is guaranteed.
										(f)Beginning
				farmer loans guaranteed up to 95 percentThe Secretary may
				guarantee not more than 95 percent of—
										(1)a farm ownership
				loan for acquiring a farm to a borrower who is participating in the downpayment
				loan program under section 3107; or
										(2)an operating loan
				to a borrower who is participating in the downpayment loan program under
				section 3107 that is made during the period that the borrower has a direct loan
				outstanding under chapter 1 for acquiring a farm.
										(g)Guarantee of
				loans made under State beginning farmer programsThe Secretary
				may guarantee under this subtitle a loan made under a State beginning farmer
				program, including a loan financed by the net proceeds of a qualified small
				issue agricultural bond for land or property described in section
				144(a)(12)(B)(ii) of the Internal Revenue Code of 1986.
									3403.Provision of
				information to borrowers
									(a)Approval
				notificationThe Secretary shall approve or disapprove an
				application for a loan or loan guarantee made under this subtitle, and notify
				the applicant of such action, not later than 60 days after the date on which
				the Secretary has received a complete application for the loan or loan
				guarantee.
									(b)List of
				lendersThe Secretary shall make available to any farmer, on
				request, a list of lenders in the area that participate in guaranteed farmer
				program loan programs established under this subtitle, and other lenders in the
				area that express a desire to participate in the programs and that request
				inclusion on the list.
									(c)Other
				information
										(1)In
				generalOn the request of a borrower, the Secretary shall make
				available to the borrower—
											(A)a copy of each
				document signed by the borrower;
											(B)a copy of each
				appraisal performed with respect to the loan; and
											(C)any document that
				the Secretary is required to provide to the borrower under any law in effect on
				the date of the request.
											(2)Rule of
				constructionParagraph (1) shall not supersede any duty imposed
				on the Secretary by a law in effect on January 5, 1988, unless the duty
				directly conflicts with a duty under paragraph (1).
										3404.Notice of
				loan service programs
									(a)RequirementThe
				Secretary shall provide notice by certified mail to each borrower who is at
				least 90 days past due on the payment of principal or interest on a loan made
				under this subtitle.
									(b)ContentsThe
				notice required under subsection (a) shall—
										(1)include a summary
				of all primary loan service programs, homestead retention programs, debt
				settlement programs, and appeal procedures, including the eligibility criteria,
				and terms and conditions of the programs and procedures;
										(2)include a summary
				of the manner in which the borrower may apply, and be considered, for all such
				programs, except that the Secretary shall not require the borrower to select
				among the programs or waive any right to be considered for any program carried
				out by the Secretary;
										(3)advise the
				borrower regarding all filing requirements and any deadlines that must be met
				for requesting loan servicing;
										(4)provide any
				relevant forms, including applicable response forms;
										(5)advise the
				borrower that a copy of regulations is available on request; and
										(6)be designed to be
				readable and understandable by the borrower.
										(c)Contained in
				regulationsAll notices required by this section shall be
				contained in the regulations issued to carry out this title.
									(d)TimingThe
				notice described in subsection (b) shall be provided—
										(1)at the time an
				application is made for participation in a loan service program;
										(2)on written
				request of the borrower; and
										(3)before the
				earliest of the date of—
											(A)initiating any
				liquidation;
											(B)requesting the
				conveyance of security property;
											(C)accelerating the
				loan;
											(D)repossessing
				property;
											(E)foreclosing on
				property; or
											(F)taking any other
				collection action.
											(e)Consideration
				of borrowers for loan service programs
										(1)In
				generalThe Secretary shall consider a farmer program loan
				borrower for all loan service programs if, not later than 60 days after receipt
				of the notice described in subsection (b), the borrower requests the
				consideration in writing.
										(2)PriorityIn
				considering a borrower for a loan service program, the Secretary shall place
				the highest priority on the preservation of the farming operations of the
				borrower.
										3405.Planting and
				production history guidelines
									(a)In
				generalThe Secretary shall ensure that appropriate procedures,
				including, to the extent practicable, onsite inspections, or use of county or
				State yield averages, are used in calculating future yields for an applicant
				for a loan, when an accurate projection cannot be made because the past
				production history of the farmer has been affected by a natural or major
				disaster or emergency.
									(b)Calculation of
				yields
										(1)In
				generalFor the purpose of averaging the past yields of the farm
				of a farmer over a period of crop years to calculate the future yield of the
				farm under this title, the Secretary shall permit the farmer to exclude the
				crop year with the lowest actual or county average yield for the farm from the
				calculation, if the farmer was affected by a natural or major disaster or
				emergency during at least 2 of the crop years during the period.
										(2)Affected by a
				natural or major disaster or emergencyA farmer was affected by a
				natural or major disaster or emergency under paragraph (1) if the Secretary
				finds that the farming operations of the farmer have been substantially
				affected by a natural or major disaster or emergency, including a farmer who
				has a qualifying loss but is not located in a designated or declared disaster
				area.
										(3)Application of
				subsectionThis subsection shall apply to any action taken by the
				Secretary that involves—
											(A)a loan under
				chapter 1 or 2; and
											(B)the yield of a
				farm of a farmer, including making a loan or loan guarantee, servicing a loan,
				or making a credit sale.
											3406.Special
				conditions and limitations on loans
									(a)Applicant
				requirementsIn connection
				with a loan made or guaranteed under this subtitle, the Secretary shall
				require—
										(1)the
				applicant—
											(A)to certify in
				writing that, and the Secretary shall determine whether, the applicant is
				unable to obtain credit elsewhere; and
											(B)to furnish an
				appropriate written financial statement;
											(2)except for a
				guaranteed loan, an agreement by the borrower that if at any time it appears to
				the Secretary that the borrower may be able to obtain a loan from a production
				credit association, a Federal land bank, or other responsible cooperative or
				private credit source (or, in the case of a borrower under section 3106, the
				borrower may be able to obtain a loan under section 3101), at reasonable rates
				and terms for loans for similar purposes and periods of time, the borrower
				will, on request by the Secretary, apply for and accept the loan in a
				sufficient amount to repay the Secretary or the insured lender, or both, and to
				pay for any stock necessary to be purchased in a cooperative lending agency in
				connection with the loan;
										(3)such provision
				for supervision of the operations of the borrower as the Secretary shall
				consider necessary to achieve the objectives of the loan and protect the
				interests of the United States; and
										(4)the application
				of a person who is a veteran for a loan under chapter 1 or 2 to be given
				preference over a similar application from a person who is not a veteran if the
				applications are on file in a county or area office at the same time.
										(b)Agency
				processing requirements
										(1)Notifications
											(A)Incomplete
				application notificationIf an application for a loan or loan
				guarantee under this subtitle (other than an operating loan or loan guarantee)
				is incomplete, the Secretary shall inform the applicant of the reasons the
				application is incomplete not later than 20 days after the date on which the
				Secretary has received the application.
											(B)Operating
				loans
												(i)Additional
				information neededNot later than 10 calendar days after the
				Secretary receives an application for an operating loan or loan guarantee, the
				Secretary shall notify the applicant of any information required before a
				decision may be made on the application.
												(ii)Information
				not receivedIf, not later than 20 calendar days after the date a
				request is made pursuant to clause (i) with respect to an application, the
				Secretary has not received the information requested, the Secretary shall
				notify the applicant and the district office of the Farm Service Agency, in
				writing, of the outstanding information.
												(C)Request
				information
												(i)In
				generalOn receipt of an application, the Secretary shall request
				from other parties such information as may be needed in connection with the
				application.
												(ii)Information
				from an agency of the DepartmentNot later than 15 calendar days
				after the date on which an agency of the Department receives a request for
				information made pursuant to subparagraph (A), the agency shall provide the
				Secretary with the requested information.
												(2)Report of
				pending applications
											(A)In
				generalA county office shall notify the district office of the
				Farm Service Agency of each application for an operating loan or loan guarantee
				that is pending more than 45 days after receipt, and the reasons for which the
				application is pending.
											(B)Action on
				pending applicationsA district office that receives a notice
				provided under subparagraph (A) with respect to an application shall
				immediately take steps to ensure that final action is taken on the application
				not later than 15 days after the date of the receipt of the notice.
											(C)Pending
				application reportThe district office shall report to the State
				office of the Farm Service Agency on each application for an operating loan or
				loan guarantee that is pending more than 45 days after receipt, and the reasons
				for which the application is pending.
											(D)Report to
				CongressEach month, the Secretary shall notify the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate, on a State-by-State basis, as to each
				application for an operating loan or loan guarantee on which final action had
				not been taken within 60 calendar days after receipt by the Secretary, and the
				reasons for which final action had not been taken.
											(3)Disapprovals
											(A)In
				generalIf an application for a loan or loan guarantee under this
				subtitle is disapproved by the Secretary, the Secretary shall state the reasons
				for the disapproval in the notice required under paragraph (1).
											(B)Disapproval due
				to lack of funds
												(i)In
				generalNotwithstanding paragraph (1), each application for a
				loan or loan guarantee under section 3601(e), or for a loan under section
				3501(a) or 3502(a), that is to be disapproved by the Secretary solely because
				the Secretary lacks the funds necessary to make the loan or guarantee shall not
				be disapproved but shall be placed in pending status.
												(ii)ReconsiderationThe
				Secretary shall retain each pending application and reconsider the application
				beginning on the date that sufficient funds become available.
												(iii)NotificationNot
				later than 60 days after funds become available regarding each pending
				application, the Secretary shall notify the applicant of the approval or
				disapproval of funding for the application.
												(4)Approvals on
				appealIf an application for a loan or loan guarantee under this
				subtitle is disapproved by the Secretary, but that action is subsequently
				reversed or revised as the result of an appeal within the Department or to the
				courts of the United States and the application is returned to the Secretary
				for further consideration, the Secretary shall act on the application and
				provide the applicant with notice of the action not later than 15 days after
				the date of return of the application to the Secretary.
										(5)Provision of
				proceeds
											(A)In
				generalExcept as provided in subparagraph (B), if an application
				for an insured loan under this title is approved by the Secretary, the
				Secretary shall provide the loan proceeds to the applicant not later than 15
				days (or such longer period as the applicant may approve) after the application
				for the loan is approved by the Secretary.
											(B)Lack of
				fundsIf the Secretary is unable to provide the loan proceeds to
				the applicant during the 15-day period described in subparagraph (A) because
				sufficient funds are not available to the Secretary for that purpose, the
				Secretary shall provide the loan proceeds to the applicant as soon as
				practicable (but in no event later than 15 days unless the applicant agrees to
				a longer period) after sufficient funds for that purpose become available to
				the Secretary.
											3407.Graduation of
				borrowers
									(a)Graduation of
				Seasoned Direct Loan Borrowers to the Loan Guarantee Program
										(1)Review of
				loans
											(A)In
				generalThe Secretary, or a contracting third party, shall
				annually review under section 3420 the loans of each seasoned direct loan
				borrower.
											(B)AssistanceIf,
				based on the review, it is determined that a borrower would be able to obtain a
				loan, guaranteed by the Secretary, from a commercial or cooperative lender at
				reasonable rates and terms for loans for similar purposes and periods of time,
				the Secretary shall assist the borrower in applying for the commercial or
				cooperative loan.
											(2)Prospectus
											(A)In
				generalIn accordance with section 3422, the Secretary shall
				prepare a prospectus on each seasoned direct loan borrower determined eligible
				to obtain a guaranteed loan.
											(B)RequirementsThe
				prospectus shall contain a description of the amounts of the loan guarantee and
				interest assistance that the Secretary will provide to the seasoned direct loan
				borrower to enable the seasoned direct loan borrower to carry out a financially
				viable farming plan if a guaranteed loan is made.
											(3)Verification
											(A)In
				generalThe Secretary shall provide a prospectus of a seasoned
				direct loan borrower to each approved lender whose lending area includes the
				location of the seasoned direct loan borrower.
											(B)NotificationThe
				Secretary shall notify each borrower of a loan that a prospectus has been
				provided to a lender under subparagraph (A).
											(C)Credit
				extendedIf the Secretary receives an offer from an approved
				lender to extend credit to the seasoned direct loan borrower under terms and
				conditions contained in the prospectus, the seasoned direct loan borrower shall
				not be eligible for a loan from the Secretary under chapter 1 or 2, except as
				otherwise provided in this section.
											(4)Insufficient
				assistance or offersIf the Secretary is unable to provide loan
				guarantees and, if necessary, interest assistance to the seasoned direct loan
				borrower under this section in amounts sufficient to enable the seasoned direct
				loan borrower to borrow from commercial sources the amount required to carry
				out a financially viable farming plan, or if the Secretary does not receive an
				offer from an approved lender to extend credit to a seasoned direct loan
				borrower under the terms and conditions contained in the prospectus, the
				Secretary shall make a loan to the seasoned direct loan borrower under chapter
				1 or 2, whichever is applicable.
										(5)Interest rate
				reductionsTo the extent necessary for the borrower to obtain a
				loan, guaranteed by the Secretary, from a commercial or cooperative lender, the
				Secretary shall provide interest rate reductions as provided for under section
				3413.
										(b)Transition to
				private commercial or other sources of credit
										(1)In
				generalIn making an operating or ownership loan, the Secretary
				shall establish a plan and promulgate regulations (including performance
				criteria) that promote the goal of transitioning borrowers to private
				commercial credit and other sources of credit in the shortest period of time
				practicable.
										(2)CoordinationIn
				carrying out this section, the Secretary shall integrate and coordinate the
				transition policy described in subsection (a) with—
											(A)the borrower
				training program established by section 3419;
											(B)the loan
				assessment process established by section 3420;
											(C)the supervised
				credit requirement established by section 3421;
											(D)the market
				placement program established by section 3422; and
											(E)other appropriate
				programs and authorities, as determined by the Secretary.
											(c)Graduation of
				borrowers with operating loans or guarantees to private commercial
				creditThe Secretary shall establish a plan, in coordination with
				activities under sections 3419 through 3422, to encourage each borrower with an
				outstanding loan under this chapter, or with respect to whom there is an
				outstanding guarantee under this chapter, to graduate to private commercial or
				other sources of credit.
									3408.Debt
				adjustment and credit counselingIn carrying out this subtitle, the Secretary
				may—
									(1)provide voluntary
				debt adjustment assistance between—
										(A)farmers;
				and
										(B)the creditors of
				the farmers;
										(2)cooperate with
				State, territorial, and local agencies and committees engaged in the debt
				adjustment; and
									(3)give credit
				counseling.
									3409.Security
				servicing
									(a)Sale of
				property
										(1)In
				generalSubject to this subsection and subsection (e)(1), the
				Secretary shall offer to sell real property that is acquired by the Secretary
				under this subtitle using the following order and method of sale:
											(A)AdvertisementNot
				later than 15 days after acquiring real property, the Secretary shall publicly
				advertise the property for sale.
											(B)Qualified
				beginning farmer
												(i)In
				generalNot later than 75 days after acquiring real property, the
				Secretary shall offer to sell the property to a qualified beginning farmer or a
				socially disadvantaged farmer at current market value based on a current
				appraisal.
												(ii)Random
				selectionIf more than 1 qualified beginning farmer or socially
				disadvantaged farmer offers to purchase the property, the Secretary shall
				select between the qualified applicants on a random basis.
												(iii)Appeal of
				random selectionA random selection or denial by the Secretary of
				a qualified beginning farmer or a socially disadvantaged farmer for farm
				inventory property under this subparagraph shall be final and not
				administratively appealable.
												(C)Public
				saleIf no acceptable offer is received from a qualified
				beginning farmer or a socially disadvantaged farmer under subparagraph (B) not
				later than 135 days after acquiring the real property, the Secretary shall, not
				later than 30 days after the 135-day period, sell the property after public
				notice at a public sale, and, if no acceptable bid is received, by negotiated
				sale, at the best price obtainable.
											(2)Interest
											(A)In
				generalSubject to subparagraph (B), any conveyance of real
				property under this subsection shall include all of the interest of the United
				States in the property, including mineral rights.
											(B)ConservationThe
				Secretary may for conservation purposes grant or sell an easement, restriction,
				development right, or similar legal right to real property to a State, a
				political subdivision of a State, or a private nonprofit organization
				separately from the underlying fee or other rights to the property owned by the
				United States.
											(3)Other
				lawSubtitle I of title 40, United States Code, and title III of
				the Federal Property and Administrative
				Services Act of 1949 (41 U.S.C. 251 et seq.) shall not apply to any
				exercise of authority under this subtitle.
										(4)Lease of
				property
											(A)In
				generalSubject to subparagraph (B), the Secretary may not lease
				any real property acquired under this subtitle.
											(B)Exception
												(i)Qualified
				beginning farmer or socially disadvantaged farmerThe Secretary
				may lease or contract to sell to a qualified beginning farmer or a socially
				disadvantaged farmer a farm acquired by the Secretary under this subtitle if
				the qualified beginning farmer qualifies for a credit sale or direct farm
				ownership loan under chapter 1 but credit sale authority for loans or direct
				farm ownership loan funds, respectively, are not available.
												(ii)TermThe
				term of a lease or contract to sell to a qualified beginning farmer or a
				socially disadvantaged farmer under clause (i) shall be until the earlier
				of—
													(I)the date that is
				18 months after the date of the lease or sale; or
													(II)the date that
				direct farm ownership loan funds or credit sale authority for loans becomes
				available to the qualified beginning farmer or socially disadvantaged
				farmer.
													(iii)Income-producing
				capabilityIn determining the rental rate on real property leased
				under this subparagraph, the Secretary shall consider the income-producing
				capability of the property during the term that the property is leased.
												(5)Expedited
				determination
											(A)In
				generalOn the request of an applicant, not later than 30 days
				after denial of the application, the appropriate State director shall provide
				an expedited review and determination of whether the applicant is a qualified
				beginning farmer or a socially disadvantaged farmer for the purpose of
				acquiring farm inventory property.
											(B)AppealThe
				determination of a State Director under subparagraph (A) shall be final and not
				administratively appealable.
											(C)Effects of
				determinations
												(i)In
				generalThe Secretary shall maintain statistical data on the
				number and results of determinations made under subparagraph (A) and the effect
				of the determinations on—
													(I)selling farm
				inventory property to qualified beginning farmers or socially disadvantaged
				farmers; and
													(II)disposing of
				real property in inventory.
													(ii)NotificationThe
				Secretary shall notify the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate if the Secretary determines that the review process under
				subparagraph (A) is adversely affecting the selling of farm inventory property
				to qualified beginning farmers or socially disadvantaged farmers or the
				disposing of real property in inventory.
												(b)Road and
				utility easements and condemnationsIn the case of any real
				property administered under this subtitle, the Secretary may grant or sell
				easements or rights-of-way for roads, utilities, and other appurtenances that
				are not inconsistent with the public interest.
									(c)Sale or lease
				of farmland
										(1)Disposition of
				real property on Indian reservations
											(A)Definition of
				Indian reservationIn this paragraph, the term Indian
				reservation means—
												(i)all land located
				within the limits of any Indian reservation under the jurisdiction of the
				United States, notwithstanding the issuance of any patent, and, including any
				right-of-way running through the reservation;
												(ii)trust or
				restricted land located within the boundaries of a former reservation of an
				Indian tribe in the State of Oklahoma; or
												(iii)all Indian
				allotments the Indian titles to which have not been extinguished if the
				allotments are subject to the jurisdiction of an Indian tribe.
												(B)DispositionExcept
				as provided in paragraph (3), the Secretary shall dispose of or administer the
				property as provided in this paragraph when—
												(i)the Secretary
				acquires property under this subtitle that is located within an Indian
				reservation; and
												(ii)the
				borrower-owner is the Indian tribe that has jurisdiction over the reservation
				in which the real property is located or the borrower-owner is a member of the
				Indian tribe;
												(C)PriorityNot
				later than 90 days after acquiring the property, the Secretary shall afford an
				opportunity to purchase or lease the real property in accordance with the order
				of priority established under subparagraph (D) to the Indian tribe having
				jurisdiction over the Indian reservation within which the real property is
				located or, if no order of priority is established by the Indian tribe under
				subparagraph (D), in the following order:
												(i)An Indian member
				of the Indian tribe that has jurisdiction over the reservation within which the
				real property is located.
												(ii)An Indian
				corporate entity.
												(iii)The Indian
				tribe.
												(D)Revision of
				priority and restriction of eligibilityThe governing body of any
				Indian tribe having jurisdiction over an Indian reservation may revise the
				order of priority provided in subparagraph (C) under which land located within
				the reservation shall be offered for purchase or lease by the Secretary under
				subparagraph (C) and may restrict the eligibility for the purchase or lease
				to—
												(i)persons who are
				members of the Indian tribe;
												(ii)Indian corporate
				entities that are authorized by the Indian tribe to lease or purchase land
				within the boundaries of the reservation; or
												(iii)the Indian
				tribe itself.
												(E)Transfer of
				property to secretary of the interior
												(i)In
				generalIf real property described in subparagraph (B) is not
				purchased or leased under subparagraph (C) and the Indian tribe having
				jurisdiction over the reservation within which the real property is located is
				unable to purchase or lease the real property, the Secretary shall transfer the
				real property to the Secretary of the Interior who shall administer the real
				property as if the real property were held in trust by the United States for
				the benefit of the Indian tribe.
												(ii)Use of rental
				incomeFrom the rental income derived from the lease of the
				transferred real property, and all other income generated from the transferred
				real property, the Secretary of the Interior shall pay the State, county,
				municipal, or other local taxes to which the transferred real property was
				subject at the time of acquisition by the Secretary, until the earlier
				of—
													(I)the expiration of
				the 4-year period beginning on the date on which the real property is so
				transferred; or
													(II)such time as the
				land is transferred into trust pursuant to subparagraph (H).
													(F)Responsibilities
				of secretariesIf any real property is transferred to the
				Secretary of the Interior under subparagraph (E)—
												(i)the Secretary of
				Agriculture shall have no further responsibility under this title for—
													(I)collection of any
				amounts with regard to the farm program loan that had been secured by the real
				property;
													(II)any lien arising
				out of the loan transaction; or
													(III)repayment of
				any amount with regard to the loan transaction or lien to the Treasury of the
				United States; and
													(ii)the Secretary of
				the Interior shall succeed to all right, title, and interest of the Secretary
				of Agriculture in the real estate arising from the farm program loan
				transaction, including the obligation to remit to the Treasury of the United
				States, in repayment of the original loan, the amounts provided in subparagraph
				(G).
												(G)Use of
				incomeAfter the payment of any taxes that are required to be
				paid under subparagraph (E)(ii), all remaining rental income derived from the
				lease of the real property transferred to the Secretary of the Interior under
				subparagraph (E)(i), and all other income generated from the real property
				transferred to the Secretary of the Interior under that subparagraph, shall be
				deposited as miscellaneous receipts in the Treasury of the United States until
				the amount deposited is equal to the lesser of—
												(i)the amount of the
				outstanding lien of the United States against the real property, as of the date
				the real property was acquired by the Secretary;
												(ii)the fair market
				value of the real property, as of the date of the transfer to the Secretary of
				the Interior; or
												(iii)the capitalized
				value of the real property, as of the date of the transfer to the Secretary of
				the Interior.
												(H)Holding of
				title in trustIf the total amount that is required to be
				deposited under subparagraph (G) with respect to any real property has been
				deposited into the Treasury of the United States, title to the real property
				shall be held in trust by the United States for the benefit of the Indian tribe
				having jurisdiction over the Indian reservation within which the real property
				is located.
											(I)Payment of
				remaining lien or fair market value of property
												(i)In
				generalNotwithstanding any other subparagraph of this paragraph,
				the Indian tribe having jurisdiction over the Indian reservation within which
				the real property described in subparagraph (B) is located may, at any time
				after the real property has been transferred to the Secretary of the Interior
				under subparagraph (E), offer to pay the remaining amount on the lien or the
				fair market value of the real property, whichever is less.
												(ii)Effect of
				paymentOn payment of the amount, title to the real property
				shall be held by the United States in trust for the tribe and the trust or
				restricted land that has been acquired by the Secretary under foreclosure or
				voluntary transfer under a loan made or insured under this subtitle and
				transferred to an Indian person, entity, or tribe under this paragraph shall be
				considered to have never lost trust or restricted status.
												(J)Applicability
												(i)In
				generalThis paragraph shall apply to all land in the land
				inventory established under this subtitle (as of November 28, 1990) that was
				(immediately prior to the date) owned by an Indian borrower-owner described in
				subparagraph (B) and that is situated within an Indian reservation, regardless
				of the date of foreclosure or acquisition by the Secretary.
												(ii)Opportunity to
				purchase or leaseThe Secretary shall afford an opportunity to an
				Indian person, entity, or tribe to purchase or lease the real property as
				provided in subparagraph (C).
												(iii)TransferIf
				the right is not exercised or no expression of intent to exercise the right is
				received within 180 days after November 28, 1990, the Secretary shall transfer
				the real property to the Secretary of the Interior as provided in subparagraph
				(E).
												(2)Additional
				rightsThe rights provided in this subsection shall be in
				addition to any right of first refusal under the law of the State in which the
				property is located.
										(3)Disposition of
				real property on indian reservations after procedures exhausted
											(A)In
				generalThe Secretary shall dispose of or administer real
				property described in paragraph (1)(B) only as provided in paragraph (1), as
				modified by this paragraph, if—
												(i)the real property
				described in paragraph (1)(B) is located within an Indian reservation;
												(ii)the
				borrower-owner is an Indian tribe that has jurisdiction over the reservation in
				which the real property is located or the borrower-owner is a member of an
				Indian tribe;
												(iii)the
				borrower-owner has obtained a loan made or guaranteed under this title;
				and
												(iv)the
				borrower-owner and the Secretary have exhausted all of the procedures provided
				for in this title to permit a borrower-owner to retain title to the real
				property, so that it is necessary for the borrower-owner to relinquish
				title.
												(B)Notice of right
				to convey propertyThe Secretary shall provide the borrower-owner
				of real property that is described in subparagraph (A) with written notice
				of—
												(i)the right of the
				borrower-owner to voluntarily convey the real property to the Secretary;
				and
												(ii)the fact that
				real property so conveyed will be placed in the inventory of the
				Secretary.
												(C)Notice of
				rights and protectionsThe Secretary shall provide the
				borrower-owner of the real property with written notice of the rights and
				protections provided under this title to the borrower-owner, and the Indian
				tribe that has jurisdiction over the reservation in which the real property is
				located, from foreclosure or liquidation of the real property, including
				written notice—
												(i)of paragraph (1),
				this paragraph, and subsection (e)(3);
												(ii)if the
				borrower-owner does not voluntarily convey the real property to the Secretary,
				that—
													(I)the Secretary may
				foreclose on the property;
													(II)in the event of
				foreclosure, the property will be offered for sale;
													(III)the Secretary
				shall offer a bid for the property that is equal to the fair market value of
				the property or the outstanding principal and interest of the loan, whichever
				is higher;
													(IV)the property may
				be purchased by another party; and
													(V)if the property
				is purchased by another party, the property will not be placed in the inventory
				of the Secretary and the borrower-owner will forfeit the rights and protections
				provided under this title; and
													(iii)of the
				opportunity of the borrower-owner to consult with the Indian tribe that has
				jurisdiction over the reservation in which the real property is located or
				counsel to determine if State or tribal law provides rights and protections
				that are more beneficial than the rights and protections provided the
				borrower-owner under this title.
												(D)Acceptance of
				voluntary conveyance
												(i)In
				generalExcept as provided in clause (ii), the Secretary shall
				accept the voluntary conveyance of real property described in subparagraph
				(A).
												(ii)Hazardous
				substancesIf a hazardous substance (as defined in section
				101(14) of the Comprehensive Environmental
				Response, Compensation, and Liability Act of 1980 (42 U.S.C.
				9601(14))) is located on the property and the Secretary takes remedial action
				to protect human health or the environment if the property is taken into
				inventory, the Secretary shall accept the voluntary conveyance of the property
				only if the Secretary determines that the conveyance is in the best interests
				of the Federal Government.
												(E)Foreclosure
				procedures
												(i)Notice to
				borrowerIf an Indian borrower-owner does not voluntarily convey
				to the Secretary real property described in subparagraph (A), not less than 30
				days before a foreclosure sale of the property, the Secretary shall provide the
				Indian borrower-owner with the option of—
													(I)requiring the
				Secretary to assign the loan and security instruments to the Secretary of the
				Interior, if the Secretary of the Interior agrees to an assignment releasing
				the Secretary of Agriculture from all further responsibility for collection of
				any amounts with regard to the loan secured by the real property; or
													(II)requiring the
				Secretary to assign the loan and security instruments to the tribe having
				jurisdiction over the reservation in which the real property is located, if the
				tribe agrees to assume the loan under the terms specified in clause
				(iii).
													(ii)Notice to
				tribeIf an Indian borrower-owner does not voluntarily convey to
				the Secretary real property described in subparagraph (A), not less than 30
				days before a foreclosure sale of the property, the Secretary shall provide
				written notice to the Indian tribe that has jurisdiction over the reservation
				in which the real property is located of—
													(I)the sale;
													(II)the fair market
				value of the property; and
													(III)the
				requirements of this paragraph.
													(iii)Assumed
				loansIf an Indian tribe assumes a loan under clause (i)—
													(I)the Secretary
				shall not foreclose the loan because of any default that occurred prior to the
				date of the assumption;
													(II)the loan shall
				be for the lesser of the outstanding principal and interest of the loan or the
				fair market value of the property; and
													(III)the loan shall
				be treated as though the loan was made under Public Law 91–229 (25 U.S.C. 488
				et seq.).
													(F)Amount of bid
				by secretary
												(i)In
				generalExcept as provided in clause (ii), at a foreclosure sale
				of real property described in subparagraph (A), the Secretary shall offer a bid
				for the property that is equal to the higher of—
													(I)the fair market
				value of the property; or
													(II)the outstanding
				principal and interest on the loan.
													(ii)Hazardous
				substancesIf a hazardous substance (as defined in section
				101(14) of the Comprehensive Environmental
				Response, Compensation, and Liability Act of 1980 (42 U.S.C.
				9601(14))) is located on the property and the Secretary takes remedial action
				to protect human health or the environment if the property is taken into
				inventory, clause (i) shall apply only if the Secretary determines that bidding
				is in the best interests of the Federal Government.
												(4)Detrimental
				effect on value of area farmlandThe Secretary shall not offer
				for sale or sell any farmland referred to in paragraphs (1) through (3) if
				placing the farmland on the market will have a detrimental effect on the value
				of farmland in the area.
										(5)Installment
				sales and multiple operators
											(A)In
				generalThe Secretary may sell farmland administered under this
				title through an installment sale or similar device that contains such terms as
				the Secretary considers necessary to protect the investment of the Federal
				Government in the land.
											(B)Sale of
				contractThe Secretary may subsequently sell any contract entered
				into to carry out subparagraph (A).
											(6)Highly erodible
				landIn the case of farmland administered under this title that
				is highly erodible land (as defined in section 1201 of the Food Security Act of
				1985 (16 U.S.C. 3801)), the Secretary may require the use of specified
				conservation practices on the land as a condition of the sale or lease of the
				land.
										(7)No effect on
				acreage allotments, marketing quotas, or acreage
				basesNotwithstanding any other law, compliance by the Secretary
				with this subsection shall not cause any acreage allotment, marketing quota, or
				acreage base assigned to the property to lapse, terminate, be reduced, or
				otherwise be adversely affected.
										(8)No preemption
				of state lawIf a conflict exists between any provision of this
				subsection and any provision of the law of any State providing a right of first
				refusal to the owner of farmland or the operator of a farm before the sale or
				lease of land to any other person, the provision of State law shall
				prevail.
										(d)Release of
				normal income security
										(1)Definition of
				normal income securityIn this subsection:
											(A)In
				generalExcept as provided in subparagraph (B), the term
				normal income security means all security not considered basic
				security, including crops, livestock, poultry products, Farm Service Agency
				payments and Commodity Credit Corporation payments, and other property covered
				by Farm Service Agency liens that is sold in conjunction with the operation of
				a farm or other business.
											(B)ExceptionsThe
				term normal income security does not include any equipment
				(including fixtures in States that have adopted the Uniform Commercial Code),
				or foundation herd or flock, that is—
												(i)the basis of the
				farming or other operation; and
												(ii)the basic
				security for a farmer program loan.
												(2)General
				releaseThe Secretary shall release from the normal income
				security provided for a loan an amount sufficient to pay for the essential
				household and farm operating expenses of the borrower, until such time as the
				Secretary accelerates the loan.
										(3)Notice of
				reporting requirements and rightsIf a borrower is required to
				plan for or to report as to how proceeds from the sale of collateral property
				will be used, the Secretary shall notify the borrower of—
											(A)the requirement;
				and
											(B)the right to the
				release of funds under this subsection and the means by which a request for the
				funds may be made.
											(e)Easements on
				inventoried property
										(1)In
				generalSubject to paragraph (2), in the disposal of real
				property under this section, the Secretary shall establish perpetual wetland
				conservation easements to protect and restore wetland or converted wetland that
				exists on inventoried property.
										(2)LimitationThe
				Secretary shall not establish a wetland conservation easement on an inventoried
				property that—
											(A)was cropland on
				the date the property entered the inventory of the Secretary; or
											(B)was used for
				farming at any time during the period—
												(i)beginning on the
				date that is 5 years before the property entered the inventory of the
				Secretary; and
												(ii)ending on the
				date on which the property entered the inventory of the Secretary.
												(3)NotificationThe
				Secretary shall provide prior written notification to a borrower considering
				homestead retention that a wetland conservation easement may be placed on land
				for which the borrower is negotiating a lease option.
										(4)Appraised
				valueThe appraised value of the farm shall reflect the value of
				the land due to the placement of wetland conservation easements.
										3410.Contracts on
				loan security properties
									(a)Contracts on
				loan security propertiesSubject to subsection (b), the Secretary
				may enter into a contract related to real property for conservation,
				recreation, or wildlife purposes.
									(b)LimitationsThe
				Secretary may enter into a contract under subsection (a) if—
										(1)the property is
				wetland, upland, or highly erodible land;
										(2)the property is
				determined by the Secretary to be suitable for the purpose involved; and
										(3)(A)the property secures a
				loan made under a law administered and held by the Secretary; and
											(B)the contract would better enable a
				qualified borrower to repay the loan in a timely manner, as determined by the
				Secretary.
											(c)Terms and
				conditionsThe terms and conditions specified in a contract under
				subsection (a) shall—
										(1)specify the
				purposes for which the real property may be used;
										(2)identify any
				conservation measure to be taken, and any recreational and wildlife use to be
				allowed, with respect to the real property; and
										(3)require the owner
				to permit the Secretary, and any person or governmental entity designated by
				the Secretary, to have access to the real property for the purpose of
				monitoring compliance with the contract.
										(d)Reduction or
				forgiveness of debt
										(1)In
				generalSubject to this section, the Secretary may reduce or
				forgive the outstanding debt of a borrower—
											(A)in the case of a
				borrower to whom the Secretary has made an outstanding loan under a law
				administered by the Secretary, by canceling that part of the aggregate amount
				of the outstanding loan that bears the same ratio to the aggregate amount
				as—
												(i)the number of
				acres of the real property of the borrower that are subject to the contract;
				bears to
												(ii)the aggregate
				number of acres securing the loan; or
												(B)in any other
				case, by treating as prepaid that part of the principal amount of a new loan to
				the borrower issued and held by the Secretary under a law administered by the
				Secretary that bears the same ratio to the principal amount as—
												(i)the number of
				acres of the real property of the borrower that are subject to the contract;
				bears to
												(ii)the aggregate
				number of acres securing the new loan.
												(2)Maximum
				canceled amountThe amount canceled or treated as prepaid under
				paragraph (1) shall not exceed—
											(A)in the case of a
				delinquent loan, the greater of—
												(i)the value of the
				land on which the contract is entered into; or
												(ii)the difference
				between—
													(I)the amount of the
				outstanding loan secured by the land; and
													(II)the value of the
				land; or
													(B)in the case of a
				nondelinquent loan, 33 percent of the amount of the loan secured by the
				land.
											(e)Consultation
				with fish and wildlife serviceIf the Secretary uses the
				authority provided by this section, the Secretary shall consult with the
				Director of the Fish and Wildlife Service for the purposes of—
										(1)selecting real
				property in which the Secretary may enter into a contract under this
				section;
										(2)formulating the
				terms and conditions of the contract; and
										(3)enforcing the
				contract.
										(f)EnforcementThe
				Secretary, and any person or governmental entity designated by the Secretary,
				may enforce a contract entered into by the Secretary under this section.
									3411.Debt
				restructuring and loan servicing
									(a)In
				generalThe Secretary shall modify a delinquent farmer program
				loan made under this subtitle, or purchased from the lender or the Federal
				Deposit Insurance Corporation under section 3902, to the maximum extent
				practicable—
										(1)to avoid a loss
				to the Secretary on the loan, with priority consideration being placed on
				writing-down the loan principal and interest (subject to subsections (d) and
				(e)), and debt set-aside (subject to subsection (e)), to facilitate keeping the
				borrower on the farm, or otherwise through the use of primary loan service
				programs under this section; and
										(2)to ensure that a
				borrower is able to continue farming operations.
										(b)EligibilityTo
				be eligible to obtain assistance under subsection (a)—
										(1)the delinquency
				shall be due to a circumstance beyond the control of the borrower, as defined
				in regulations issued by the Secretary, except that the regulations shall
				require that, if the value of the assets calculated under subsection
				(c)(2)(A)(ii) that may be realized through liquidation or other methods would
				produce enough income to make the delinquent loan current, the borrower shall
				not be eligible for assistance under subsection (a);
										(2)the borrower
				shall have acted in good faith with the Secretary in connection with the loan
				as defined in regulations issued by the Secretary;
										(3)the borrower
				shall present a preliminary plan to the Secretary that contains reasonable
				assumptions that demonstrate that the borrower will be able—
											(A)to meet the
				necessary family living and farm operating expenses of the borrower; and
											(B)to service all
				debts of the borrower, including restructured loans; and
											(4)the loan, if
				restructured, shall result in a net recovery to the Federal Government, during
				the term of the loan as restructured, that would be more than or equal to the
				net recovery to the Federal Government from an involuntary liquidation or
				foreclosure on the property securing the loan.
										(c)Restructuring
				determinations
										(1)Determination
				of net recoveryIn determining the net recovery from the
				involuntary liquidation of a loan under this section, the Secretary shall
				calculate—
											(A)the recovery
				value of the collateral securing the loan, in accordance with paragraph (2);
				and
											(B)the value of the
				restructured loan, in accordance with paragraph (3).
											(2)Recovery
				valueFor the purpose of paragraph (1), the recovery value of the
				collateral securing the loan shall be based on the difference between—
											(A)(i)the amount of the
				current appraised value of the interests of the borrower in the property
				securing the loan; and
												(ii)the value of the interests of the
				borrower in all other assets that are—
													(I)not essential for necessary family living
				expenses;
													(II)not essential to the operation of the
				farm; and
													(III)not exempt from judgment creditors or
				in a bankruptcy action under Federal or State law;
													(B)the estimated
				administrative, attorney, and other expenses associated with the liquidation
				and disposition of the loan and collateral, including—
												(i)the payment of
				prior liens;
												(ii)taxes and
				assessments, depreciation, management costs, the yearly percentage decrease or
				increase in the value of the property, and lost interest income, each
				calculated for the average holding period for the type of property
				involved;
												(iii)resale
				expenses, such as repairs, commissions, and advertising; and
												(iv)other
				administrative and attorney costs; and
												(C)the value, as
				determined by the Secretary, of any property not included in subparagraph
				(A)(i) if the property is specified in any security agreement with respect to
				the loan and the Secretary determines that the value of the property should be
				included for purposes of this section.
											(3)Value of the
				restructured loan
											(A)In
				generalFor the purpose of paragraph (1), the value of the
				restructured loan shall be based on the present value of payments that the
				borrower would make to the Federal Government if the terms of the loan were
				modified under any combination of primary loan service programs to ensure that
				the borrower is able to meet the obligations and continue farming
				operations.
											(B)Present
				valueFor the purpose of calculating the present value referred
				to in subparagraph (A), the Secretary shall use a discount rate of not more
				than the current rate at the time of the calculation of 90-day Treasury
				bills.
											(C)Cash flow
				marginFor the purpose of assessing under subparagraph (A) the
				ability of a borrower to meet debt obligations and continue farming operations,
				the Secretary shall assume that the borrower needs up to 110 percent of the
				amount indicated for payment of farm operating expenses, debt service
				obligations, and family living expenses.
											(4)NotificationNot
				later than 90 days after receipt of a written request for restructuring from
				the borrower, the Secretary shall—
											(A)make the
				calculations specified in paragraphs (2) and (3);
											(B)notify the
				borrower in writing of the results of the calculations; and
											(C)provide
				documentation for the calculations.
											(5)Restructuring
				of loans
											(A)In
				generalIf the value of a restructured loan is greater than or
				equal to the recovery value of the collateral securing the loan, not later than
				45 days after notifying the borrower under paragraph (4), the Secretary shall
				offer to restructure the loan obligations of the borrower under this subtitle
				through primary loan service programs that would enable the borrower to meet
				the obligations (as modified) under the loan and to continue the farming
				operations of the borrower.
											(B)RestructuringIf
				the borrower accepts an offer under subparagraph (A), not later than 45 days
				after receipt of notice of acceptance, the Secretary shall restructure the loan
				accordingly.
											(6)Termination of
				loan obligationsThe obligations of a borrower to the Secretary
				under a loan shall terminate if—
											(A)the borrower
				satisfies the requirements of paragraphs (1) and (2) of subsection (b);
											(B)the value of the
				restructured loan is less than the recovery value; and
											(C)not later than 90
				days after receipt of the notification described in paragraph (4)(B), the
				borrower pays (or obtains third-party financing to pay) the Secretary an amount
				equal to the current market value.
											(7)Negotiation of
				appraisal
											(A)In
				generalIn making a determination concerning restructuring under
				this subsection, the Secretary, at the request of the borrower, shall enter
				into negotiations with the borrower concerning appraisals required under this
				subsection.
											(B)Independent
				appraisal
												(i)In
				generalIf the borrower, based on a separate current appraisal,
				objects to the decision of the Secretary regarding an appraisal, the borrower
				and the Secretary shall mutually agree, to the extent practicable, on an
				independent appraiser who shall conduct another appraisal of the property of
				the borrower.
												(ii)Value of final
				appraisalThe average of the 2 appraisals under clause (i) that
				are closest in value shall become the final appraisal under this
				paragraph.
												(iii)Cost of
				appraisalThe borrower and the Secretary shall each pay
				1/2 of the cost of any independent appraisal.
												(d)Principal and
				interest write-Down
										(1)In
				general
											(A)Priority
				considerationIn selecting the restructuring alternatives to be
				used in the case of a borrower who has requested restructuring under this
				section, the Secretary shall give priority consideration to the use of a
				principal and interest write-down if other creditors of the borrower (other
				than any creditor who is fully collateralized) representing a substantial
				portion of the total debt of the borrower held by the creditors of the
				borrower, agree to participate in the development of the restructuring plan or
				agree to participate in a State mediation program.
											(B)Failure of
				creditors to agreeFailure of creditors to agree to participate
				in the restructuring plan or mediation program shall not preclude the use of a
				principal and interest write-down by the Secretary if the Secretary determines
				that restructuring results in the least cost to the Secretary.
											(2)Participation
				of creditorsBefore eliminating the option to use debt write-down
				in the case of a borrower, the Secretary shall make a reasonable effort to
				contact the creditors of the borrower, either directly or through the borrower,
				and encourage the creditors to participate with the Secretary in the
				development of a restructuring plan for the borrower.
										(e)Shared
				appreciation arrangements
										(1)In
				generalAs a condition of restructuring a loan in accordance with
				this section, the borrower of the loan may be required to enter into a shared
				appreciation arrangement that requires the repayment of amounts written off or
				set aside.
										(2)TermsA
				shared appreciation agreement shall—
											(A)have a term not
				to exceed 10 years; and
											(B)provide for
				recapture based on the difference between the appraised values of the real
				security property at the time of restructuring and at the time of
				recapture.
											(3)Percentage of
				recaptureThe amount of the appreciation to be recaptured by the
				Secretary shall be—
											(A)75 percent of the
				appreciation in the value of the real security property if the recapture occurs
				not later than 4 years after the date of restructuring; and
											(B)50 percent if the
				recapture occurs during the remainder of the term of the agreement.
											(4)Time of
				recaptureRecapture shall take place on the date that is the
				earliest of—
											(A)the end of the
				term of the agreement;
											(B)the conveyance of
				the real security property;
											(C)the repayment of
				the loans; or
											(D)the cessation of
				farming operations by the borrower.
											(5)Transfer of
				titleTransfer of title to the spouse of a borrower on the death
				of the borrower shall not be treated as a conveyance for the purpose of
				paragraph (4).
										(6)Notice of
				recaptureNot later than 12 months before the end of the term of
				a shared appreciation arrangement, the Secretary shall notify the borrower
				involved of the provisions of the arrangement.
										(7)Financing of
				recapture payment
											(A)In
				generalThe Secretary may amortize a recapture payment owed to
				the Secretary under this subsection.
											(B)TermThe
				term of an amortization under this paragraph may not exceed 25 years.
											(C)Interest
				rateThe interest rate applicable to an amortization under this
				paragraph may not exceed the rate applicable to a loan to reacquire homestead
				property less 100 basis points.
											(D)Reamortization
												(i)In
				generalThe Secretary may modify the amortization of a recapture
				payment referred to in subparagraph (A) of this paragraph on which a payment
				has become delinquent if—
													(I)the default is
				due to circumstances beyond the control of the borrower; and
													(II)the borrower
				acted in good faith (as determined by the Secretary) in attempting to repay the
				recapture amount.
													(ii)Limitations
													(I)Term of
				reamortizationThe term of a reamortization under this
				subparagraph may not exceed 25 years from the date of the original amortization
				agreement.
													(II)No reduction
				or principal or unpaid interest dueA reamortization of a
				recapture payment under this subparagraph may not provide for reducing the
				outstanding principal or unpaid interest due on the recapture payment.
													(f)Interest
				ratesAny loan for farm ownership purposes, farm operating
				purposes, or disaster emergency purposes, other than a guaranteed loan, that is
				deferred, consolidated, rescheduled, or reamortized shall, notwithstanding any
				other provision of this subtitle, bear interest on the balance of the original
				loan and for the term of the original loan at a rate that is the lowest
				of—
										(1)the rate of
				interest on the original loan;
										(2)the rate being
				charged by the Secretary for loans, other than guaranteed loans, of the same
				type at the time at which the borrower applies for a deferral, consolidation,
				rescheduling, or reamortization; or
										(3)the rate being
				charged by the Secretary for loans, other than guaranteed loans, of the same
				type at the time of the deferral, consolidation, rescheduling, or
				reamortization.
										(g)Period and
				effect
										(1)PeriodThe
				Secretary may consolidate or reschedule outstanding loans for payment over a
				period not to exceed 7 years (or, in the case of loans for farm operating
				purposes, 15 years) from the date of the consolidation or rescheduling.
										(2)EffectThe
				amount of unpaid principal and interest of the prior loans so consolidated or
				rescheduled shall not create a new charge against any loan levels authorized by
				law.
										(h)Prerequisites
				to foreclosure or liquidationNo foreclosure or other similar
				action shall be taken to liquidate any loan determined to be ineligible for
				restructuring by the Secretary under this section—
										(1)until the
				borrower has been given the opportunity to appeal the decision; and
										(2)if the borrower
				appeals, the appeals process has been completed, and a determination has been
				made that the loan is ineligible for restructuring.
										(i)Notice of
				ineligibility for restructuring
										(1)In
				generalA notice of ineligibility for restructuring shall be sent
				to the borrower by registered or certified mail not later than 15 days after a
				determination of ineligibility.
										(2)ContentsThe
				notice required under paragraph (1) shall contain—
											(A)the determination
				and the reasons for the determination;
											(B)the computations
				used to make the determination, including the calculation of the recovery value
				of the collateral securing the loan; and
											(C)a statement of
				the right of the borrower to appeal the decision to the appeals division, and
				to appear before a hearing officer.
											(j)Independent
				appraisals
										(1)In
				generalAn appeal may include a request by the borrower for an
				independent appraisal of any property securing the loan.
										(2)Process for
				appraisalOn a request under paragraph (1), the Secretary shall
				present the borrower with a list of 3 appraisers approved by the county
				supervisor, from which the borrower shall select an appraiser to conduct the
				appraisal.
										(3)CostThe
				cost of an appraisal under this subsection shall be paid by the
				borrower.
										(4)ResultThe
				result of an appraisal under this subsection shall be considered in any final
				determination concerning the loan.
										(5)CopyA
				copy of any appraisal under this subsection shall be provided to the
				borrower.
										(k)Partial
				liquidationsIf a partial liquidation of a delinquent loan is
				performed (with the prior consent of the Secretary) as part of loan servicing
				by a guaranteed lender under this title, the Secretary shall not require full
				liquidation of the loan for the lender to be eligible to receive payment on
				losses.
									(l)Only 1
				write-Down or net recovery buy-Out per borrower for a loan made after January
				6, 1988
										(1)In
				generalThe Secretary may provide for each borrower not more than
				1 write-down or net recovery buy-out under this section with respect to all
				loans made to the borrower after January 6, 1988.
										(2)Special
				ruleFor purposes of paragraph (1), the Secretary shall treat any
				loan made on or before January 6, 1988, with respect to which a restructuring,
				write-down, or net recovery buy-out is provided under this section after
				January 6, 1988, as a loan made after January 6, 1988.
										(m)Liquidation of
				assetsThe Secretary may not use the authority provided by this
				section to reduce or terminate any portion of the debt of the borrower that the
				borrower could pay through the liquidation of assets (or through the payment of
				the loan value of the assets, if the loan value is greater than the liquidation
				value) described in subsection (c)(2)(A)(ii).
									(n)Lifetime
				limitation on debt forgiveness per borrowerThe Secretary may
				provide each borrower not more than $300,000 in debt forgiveness under this
				section.
									3412.Relief for
				mobilized military reservists from certain agricultural loan
				obligations
									(a)Definition of
				mobilized military reservistIn this section, the term
				mobilized military reservist means an individual who—
										(1)is on active duty
				under section 688, 12301(a), 12301(g), 12302, 12304, 12306, or 12406, or
				chapter 15 of title 10, United States Code, or any other provision of law
				during a war or during a national emergency declared by the President or
				Congress, regardless of the location at which the active duty service is
				performed; or
										(2)in the case of a
				member of the National Guard, is on full-time National Guard duty (as defined
				in section 101(d)(5) of title 10, United States Code) under a call to active
				service authorized by the President or the Secretary of Defense for a period of
				more than 30 consecutive days under section 502(f) of title 32, United States
				Code, for purposes of responding to a national emergency declared by the
				President and supported by Federal funds.
										(b)Forgiveness of
				interest payments due while borrower is a mobilized military
				reservistAny requirement that a borrower of a direct loan made
				under this subtitle make any interest payment on the loan that would otherwise
				be required to be made while the borrower is a mobilized military reservist is
				rescinded.
									(c)Deferral of
				principal payments due while or after borrower is a mobilized military
				reservistThe due date of any payment of principal on a direct
				loan made to a borrower under this subtitle that would otherwise be required to
				be made while or after the borrower is a mobilized military reservist is
				deferred for a period equal in length to the period for which the borrower is a
				mobilized military reservist.
									(d)Nonaccrual of
				interestInterest on a direct loan made to a borrower described
				in this section shall not accrue during the period the borrower is a mobilized
				military reservist.
									(e)Borrower not
				considered To be delinquent or receiving debt
				forgivenessNotwithstanding section 3425 or any other provision
				of this title, a borrower who receives assistance under this section shall not,
				as a result of the assistance, be considered to be delinquent or receiving debt
				forgiveness for purposes of receiving a direct or guaranteed loan under this
				subtitle.
									3413.Interest rate
				reduction program
									(a)Establishment
				of programThe Secretary shall establish and carry out in
				accordance with this section an interest rate reduction program for any loan
				guaranteed under this subtitle.
									(b)Entering into
				contractsThe Secretary shall enter into a contract with, and
				make payments to, an institution to reduce, during the term of the contract,
				the interest rate paid by the borrower on the guaranteed loan if—
										(1)the
				borrower—
											(A)is unable to
				obtain credit elsewhere;
											(B)is unable to make
				payments on the loan in a timely manner; and
											(C)during the
				24-month period beginning on the date on which the contract is entered into,
				has a total estimated cash income, including all farm and nonfarm income, that
				will equal or exceed the total estimated cash expenses, including all farm and
				nonfarm expenses, to be incurred by the borrower during the period; and
											(2)during the term
				of the contract, the lender reduces the annual rate of interest payable on the
				loan by a minimum percentage specified in the contract.
										(c)Payments
										(1)In
				generalSubject to paragraph (2), in return for a contract
				entered into by a lender under subsection (b) for the reduction of the interest
				rate paid on a loan, the Secretary shall make payments to the lender in an
				amount equal to not more than 100 percent of the cost of reducing the annual
				rate of interest payable on the loan.
										(2)LimitationPayments
				under paragraph (1) may not exceed the cost of reducing the rate by more than
				400 basis points.
										(d)TermThe
				term of a contract entered into under this section to reduce the interest rate
				on a guaranteed loan may not exceed the outstanding term of the loan.
									(e)Condition on
				foreclosureNotwithstanding any other law, any contract of
				guarantee on a farm loan entered into under this subtitle shall contain a
				condition that the lender of the loan may not initiate a foreclosure action on
				the loan until 60 days after a determination is made with respect to the
				eligibility of the borrower to participate in the program established under
				this section.
									3414.Homestead
				property
									(a)DefinitionsIn
				this section:
										(1)AdministratorThe
				term Administrator means the Administrator of the Small Business
				Administration.
										(2)Borrower-ownerThe
				term borrower-owner means—
											(A)a borrower-owner
				of a loan made or guaranteed by the Secretary or the Administrator who meets
				the eligibility requirements of subsection (c)(1); or
											(B)in a case in
				which an owner of homestead property pledged the property to secure the loan
				and the owner is different than the borrower, the owner.
											(3)Farm program
				loanThe term farm program loan means a loan made by
				the Administrator under the Small Business
				Act (15 U.S.C. 631 et seq.) for any of the purposes authorized for
				loans under chapter 1 or 2.
										(4)Homestead
				propertyThe term homestead property means—
											(A)the principal
				residence and adjoining property possessed and occupied by a borrower-owner,
				including a reasonable number of farm outbuildings located on the adjoining
				land that are useful to any occupant of the homestead; and
											(B)not more than 10
				acres of adjoining land that is used to maintain the family of the
				borrower-owner.
											(b)Retention of
				homestead property
										(1)In
				generalThe Secretary or the Administrator shall, on application
				by a borrower-owner who meets the eligibility requirements of subsection
				(c)(1), permit the borrower-owner to retain possession and occupancy of
				homestead property under the terms set forth, and until the action described in
				this section has been completed, if—
											(A)the Secretary
				forecloses or takes into inventory property securing a loan made under this
				subtitle;
											(B)the Administrator
				forecloses or takes into inventory property securing a farm program loan made
				under the Small Business Act (15
				U.S.C. 631 et seq.); or
											(C)the
				borrower-owner of a loan made by the Secretary or the Administrator files a
				petition in bankruptcy that results in the conveyance of the homestead property
				to the Secretary or the Administrator, or agrees to voluntarily liquidate or
				convey the property in whole or in part.
											(2)Period of
				occupancySubject to subsection (c), the Secretary or the
				Administrator shall not grant a period of occupancy of less than 3 nor more
				than 5 years.
										(c)Eligibility
										(1)In
				generalTo be eligible to occupy homestead property, a
				borrower-owner of a loan made by the Secretary or the Administrator
				shall—
											(A)apply for the
				occupancy not later than 30 days after the property is acquired by the
				Secretary or Administrator;
											(B)have received
				from farming operations gross farm income that is reasonably commensurate
				with—
												(i)the size and
				location of the farming unit of the borrower-owner; and
												(ii)local
				agricultural conditions (including natural and economic conditions), during at
				least 2 calendar years of the 6-year period preceding the calendar year in
				which the application is made;
												(C)have received
				from farming operations at least 60 percent of the gross annual income of the
				borrower-owner and any spouse of the borrower-owner during at least 2 calendar
				years of the 6-year period described in subparagraph (B);
											(D)have continuously
				occupied the homestead property during the 6-year period described in
				subparagraph (B), except that the requirement of this subparagraph may be
				waived if a borrower-owner, due to circumstances beyond the control of the
				borrower-owner, had to leave the homestead property for a period of time not to
				exceed 12 months during the 6-year period;
											(E)during the period
				of occupancy of the homestead property, pay a reasonable sum as rent for the
				property to the Secretary or the Administrator in an amount substantially
				equivalent to rents charged for similar residential properties in the area in
				which the homestead property is located;
											(F)during the period
				of the occupancy of the homestead property, maintain the property in good
				condition; and
											(G)meet such other
				reasonable and necessary terms and conditions as the Secretary may
				require.
											(2)Definition of
				farming operationsIn subparagraphs (B) and (C) of paragraph (1),
				the term farming operations includes rent paid by a lessee of
				agricultural land during a period in which the borrower-owner, due to
				circumstances beyond the control of the borrower-owner, is unable to actively
				farm the land.
										(3)Termination of
				rights
											(A)In
				generalFor purposes of paragraph (1)(E), the failure of the
				borrower-owner to make a timely rental payment shall constitute cause for the
				termination of all rights of the borrower-owner to possession and occupancy of
				the homestead property under this section.
											(B)Procedure for
				terminationIn effecting a termination under subparagraph (A),
				the Secretary shall—
												(i)afford the
				borrower-owner or lessee the notice and hearing procedural rights described in
				subtitle H of the Department of Agriculture Reorganization Act of 1994 (7
				U.S.C. 6991 et seq.); and
												(ii)comply with any
				applicable State and local law governing eviction of a person from residential
				property.
												(4)Rights of
				borrower-owner
											(A)Period of
				occupancySubject to subsection (b)(2), the period of occupancy
				allowed the borrower-owner of homestead property under this section shall be
				the period requested in writing by the borrower-owner.
											(B)Right to
				reacquire
												(i)In
				generalDuring the period the borrower-owner occupies the
				homestead property, the borrower-owner shall have a right to reacquire the
				homestead property on such terms and conditions as the Secretary shall
				determine.
												(ii)Socially
				disadvantaged borrower-ownerDuring the period of occupancy of a
				borrower-owner who is a socially disadvantaged farmer, the borrower-owner or a
				member of the immediate family of the borrower-owner shall have a right of
				first refusal to reacquire the homestead property on such terms and conditions
				as the Secretary shall determine.
												(iii)Independent
				appraisalThe Secretary may not demand a payment for the
				homestead property that is in excess of the current market value of the
				homestead property as established by an independent appraisal.
												(iv)Conduct of
				appraisalAn independent appraisal under clause (iii) shall be
				conducted by an appraiser selected by the borrower-owner, or, in the case of a
				borrower-owner who is a socially disadvantaged farmer, the immediate family
				member of the borrower-owner, from a list of 3 appraisers approved by the
				county supervisor.
												(5)Transfer of
				rights
											(A)In
				generalExcept as provided in subparagraph (B), no right of a
				borrower-owner under this section, and no agreement entered into between the
				borrower-owner and the Secretary for occupancy of the homestead property, shall
				be transferable or assignable by the borrower-owner or by operation of
				law.
											(B)Death or
				incompetencyIn the case of death or incompetency of the
				borrower-owner, the right and agreement shall be transferable to a spouse of
				the borrower-owner if the spouse agrees to comply with any terms and conditions
				of the right or agreement.
											(6)NotificationNot
				later than the date of acquisition of the property securing a loan made under
				this title, the Secretary shall notify the borrower-owner of the property of
				the availability of homestead protection rights under this section.
										(d)End of period
				of occupancy
										(1)In
				generalAt the end of the period of occupancy allowed a
				borrower-owner under subsection (c), the Secretary or the Administrator shall
				grant to the borrower-owner a right of first refusal to reacquire the homestead
				property on such terms and conditions (which may include payment of principal
				in installments) as the Secretary or the Administrator shall determine.
										(2)Terms and
				conditionsThe terms and conditions granted under paragraph (1)
				may not be less favorable than those offered by the Secretary or Administrator
				or intended by the Secretary or Administrator to be offered to any other
				buyer.
										(e)Maximum payment
				of principal
										(1)In
				generalAt the time a reacquisition agreement is entered into,
				the Secretary or the Administrator may not demand a total payment of principal
				that is in excess of the value of the homestead property.
										(2)Determination
				of valueTo the maximum extent practicable, the value of the
				homestead property shall be determined by an independent appraisal made during
				the 180-day period beginning on the date of receipt of the application of the
				borrower-owner to retain possession and occupancy of the homestead
				property.
										(f)Title not
				needed To enter into contractsThe Secretary may enter into a
				contract authorized by this section before the Secretary acquires title to the
				homestead property that is the subject of the contract.
									(g)State law
				prevailsIn the event of a conflict between this section and a
				provision of State law relating to the right of a borrower-owner to designate
				for separate sale or redeem part or all of the real property securing a loan
				foreclosed on by a lender to the borrower-owner, the provision of State law
				shall prevail.
									3415.Transfer of
				inventory land
									(a)In
				generalSubject to subsection (b), the Secretary may transfer to
				a Federal or State agency, for conservation purposes, any real property, or
				interest in real property, administered by the Secretary under this
				subtitle—
										(1)with respect to
				which the rights of all prior owners and operators have expired;
										(2)that is eligible
				to be disposed of in accordance with section 3409; and
										(3)that—
											(A)has marginal
				value for agricultural production;
											(B)is
				environmentally sensitive; or
											(C)has special
				management importance.
											(b)ConditionsThe
				Secretary may not transfer any property or interest in property under
				subsection (a) unless—
										(1)at least 2 public
				notices are given of the transfer;
										(2)if requested, at
				least 1 public meeting is held prior to the transfer; and
										(3)the Governor and
				at least 1 elected county official of the State and county in which the
				property is located are consulted prior to the transfer.
										3416.Target
				participation rates
									(a)Establishment
										(1)In
				generalThe Secretary shall establish annual target participation
				rates, on a county-wide basis, that shall ensure that members of socially
				disadvantaged groups shall—
											(A)receive loans
				made or guaranteed under chapter 1; and
											(B)have the
				opportunity to purchase or lease farmland acquired by the Secretary under this
				subtitle.
											(2)Group
				populationExcept as provided in paragraph (3), in establishing
				the target rates, the Secretary shall take into consideration—
											(A)the portion of
				the population of the county made up of the socially disadvantaged groups;
				and
											(B)the availability
				of inventory farmland in the county.
											(3)GenderIn
				the case of gender, target participation rates shall take into consideration
				the number of current and potential socially disadvantaged farmers in a State
				in proportion to the total number of farmers in the State.
										(b)Reservation and
				allocation
										(1)ReservationTo
				the maximum extent practicable, the Secretary shall reserve sufficient loan
				funds made available under chapter 1 for use by members of socially
				disadvantaged groups identified under target participation rates established
				under subsection (a).
										(2)AllocationThe
				Secretary shall allocate the loans on the basis of the proportion of members of
				socially disadvantaged groups in a county and the availability of inventory
				farmland, with the greatest amount of loan funds being distributed in the
				county with the greatest proportion of socially disadvantaged group members and
				the greatest quantity of available inventory farmland.
										(3)Indian
				reservationsIn distributing loan funds in counties within the
				boundaries of an Indian reservation, the Secretary shall allocate the funds on
				a reservation-wide basis.
										(c)Operating
				loans
										(1)Establishment
											(A)In
				generalThe Secretary shall establish annual target participation
				rates that shall ensure that socially disadvantaged farmers receive loans made
				or guaranteed under chapter 2.
											(B)ConsiderationsIn
				establishing the target rates, the Secretary shall consider the number of
				socially disadvantaged farmers in a State in proportion to the total number of
				farmers in the State.
											(2)Reservation and
				allocation
											(A)In
				generalTo the maximum extent practicable, the Secretary shall
				reserve and allocate the proportion of the loan funds of each State made
				available under chapter 2 that is equal to the target participation rate of the
				State for use by the socially disadvantaged farmers in the State.
											(B)DistributionTo
				the maximum extent practicable, the Secretary shall distribute the total loan
				funds reserved under subparagraph (A) on a county-by-county basis according to
				the number of socially disadvantaged farmers in the county.
											(C)Reallocation of
				unused fundsAny funds reserved and allocated under this
				paragraph but not used within a State shall, to the extent necessary to satisfy
				pending applications under this title, be available for use by socially
				disadvantaged farmers in other States, as determined by the Secretary, and any
				remaining funds shall be reallocated within the State.
											(d)ReportThe
				Secretary shall prepare and submit to the Committee on Agriculture of the House
				of Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes the annual target participation rates and
				the success in meeting the rates.
									(e)Implementation
				consistent with supreme court holdingNot later than 180 days
				after April 4, 1996, the Secretary shall ensure that the implementation of this
				section is consistent with the holding of the Supreme Court in Adarand
				Constructors, Inc. v. Federico Pena, Secretary of Transportation, 115 S. Ct.
				2097 (1995).
									3417.Compromise or
				adjustment of debts or claims by guaranteed lender
									(a)Loss by
				lenderIf the lender of a guaranteed farmer program loan takes
				any action described in section 3903(a)(4) with respect to the loan and the
				Secretary approves the action, for purposes of the guarantee, the lender shall
				be treated as having sustained a loss equal to the amount by which—
										(1)the outstanding
				balance of the loan immediately before the action; exceeds
										(2)the outstanding
				balance of the loan immediately after the action.
										(b)Net present
				value of loanThe Secretary shall approve the taking of an action
				described in section 3903(a)(4) by the lender of a guaranteed farmer program
				loan with respect to the loan if the action reduces the net present value of
				the loan to an amount equal to not less than the greater of—
										(1)the greatest net
				present value of a loan the borrower could reasonably be expected to repay;
				and
										(2)the difference
				between—
											(A)the greatest
				amount that the lender of the loan could reasonably expect to recover from the
				borrower through bankruptcy, or liquidation of the property securing the loan;
				and
											(B)all reasonable
				and necessary costs and expenses that the lender of the loan could reasonably
				expect to incur to preserve or dispose of the property (including all
				associated legal and property management costs) in the course of such a
				bankruptcy or liquidation.
											(c)No limitation
				on authorityThis section shall not limit the authority of the
				Secretary to enter into a shared appreciation arrangement with a borrower under
				section 3411(e).
									3418.Waiver of
				mediation rights by borrowersThe Secretary may not make or guarantee any
				farmer program loan to a farm borrower on the condition that the borrower waive
				any right under the mediation program of any State.
								3419.Borrower
				training
									(a)In
				generalThe Secretary shall contract to provide educational
				training to all borrowers of direct loans made under this subtitle in financial
				and farm management concepts associated with commercial farming.
									(b)Contract
										(1)In
				generalThe Secretary may contract with a State or private
				provider of farm management and credit counseling services (including a
				community college, the extension service of a State, a State department of
				agriculture, or a nonprofit organization) to carry out this section.
										(2)ConsultationThe
				Secretary may consult with the chief executive officer of a State concerning
				the identity of the contracting organization and the process for
				contracting.
										(c)Eligibility for
				loans
										(1)In
				generalSubject to paragraph (2), to be eligible to obtain a
				direct or guaranteed loan under this subtitle, a borrower shall be required to
				obtain management assistance under this section, appropriate to the management
				ability of the borrower during the determination of eligibility for the
				loan.
										(2)Loan
				conditionsThe need of a borrower who satisfies the criteria set
				out in section 3101(b)(1)(B) or 3201(b)(1)(B) for management assistance under
				this section shall not be cause for denial of eligibility of the borrower for a
				direct or guaranteed loan under this subtitle.
										(d)Guidelines and
				curriculumThe Secretary shall issue regulations establishing
				guidelines and curriculum for the borrower training program established under
				this section.
									(e)PaymentA
				borrower—
										(1)shall pay for
				training received under this section; and
										(2)may use funds
				from operating loans made under chapter 2 to pay for the training.
										(f)Waivers
										(1)In
				generalThe Secretary may waive the requirements of this section
				for an individual borrower on a determination that the borrower demonstrates
				adequate knowledge in areas described in this section.
										(2)CriteriaThe
				Secretary shall establish criteria providing for the application of paragraph
				(1) consistently in all counties nationwide.
										3420.Loan
				assessments
									(a)In
				generalAfter an applicant is determined to be eligible for
				assistance under this subtitle, the Secretary shall evaluate, in accordance
				with regulations issued by the Secretary, the farming plan and financial
				situation of each qualified farmer applicant.
									(b)DeterminationsIn
				evaluating the farming plan and financial situation of an applicant under this
				section, the Secretary shall determine—
										(1)the amount that
				the applicant needs to borrow to carry out the proposed farming plan;
										(2)the rate of
				interest that the applicant would need to be able to cover expenses and build
				an adequate equity base;
										(3)the goals of the
				proposed farming plan of the applicant;
										(4)the financial
				viability of the plan and any changes that are necessary to make the plan
				viable; and
										(5)whether
				assistance is necessary under this title and, if so, the amount of the
				assistance.
										(c)ContractThe
				Secretary may contract with a third party (including an entity that is eligible
				to provide borrower training under section 3419(b)) to conduct a loan
				assessment under this section.
									(d)Review of
				loans
										(1)In
				generalLoan assessments conducted under this section shall
				include biannual review of direct loans, and periodic review (as determined
				necessary by the Secretary) of guaranteed loans, made under this title to
				assess the progress of a borrower in meeting the goals for the farm
				operation.
										(2)ContractsThe
				Secretary may contract with an entity that is eligible to provide borrower
				training under section 3419(b) to conduct a loan review under paragraph
				(1).
										(3)Problem
				assessmentsIf a borrower is delinquent in payments on a direct
				or guaranteed loan made under this title, the Secretary or the contracting
				entity shall determine the cause of, and action necessary to correct, the
				delinquency.
										(e)GuidelinesThe
				Secretary shall issue regulations providing guidelines for loan assessments
				conducted under this section.
									3421.Supervised
				creditThe Secretary shall
				provide adequate training to employees of the Farm Service Agency on credit
				analysis and financial and farm management—
									(1)to better
				acquaint the employees with what constitutes adequate financial data on which
				to base a direct or guaranteed loan approval decision; and
									(2)to ensure proper
				supervision of farmer program loans.
									3422.Market
				placementThe Secretary shall
				establish a market placement program for a qualified beginning farmer and any
				other borrower of farmer program loans that the Secretary believes has a
				reasonable chance of qualifying for commercial credit with a guarantee provided
				under this subtitle.
								3423.Recordkeeping
				of loans by gender of borrowerThe Secretary shall classify, by gender,
				records of applicants for loans and loan guarantees under this subtitle.
								3424.Crop
				insurance requirement
									(a)In
				generalAs a condition of obtaining any benefit (including a
				direct loan, loan guarantee, or payment) described in subsection (b), a
				borrower shall be required to obtain at least catastrophic risk protection
				insurance coverage under section 508 of the Federal Crop Insurance Act (7
				U.S.C. 1508) for the crop and crop year for which the benefit is sought, if the
				coverage is offered by the Federal Crop Insurance Corporation.
									(b)Applicable
				benefitsSubsection (a) shall apply to—
										(1)a farm ownership
				loan under section 3102;
										(2)an operating loan
				under section 3202; and
										(3)an emergency loan
				under section 3301.
										3425.Loan and loan
				servicing limitations
									(a)Delinquent
				borrowers prohibited from obtaining direct operating loansThe
				Secretary may not make a direct operating loan under chapter 2 to a borrower
				who is delinquent on any loan made or guaranteed under this subtitle.
									(b)Loans
				prohibited for borrowers that have received debt forgiveness
										(1)ProhibitionsExcept
				as provided in paragraph (2)—
											(A)the Secretary may
				not make a loan under this subtitle to a borrower that has received debt
				forgiveness on a loan made or guaranteed under this subtitle; and
											(B)the Secretary may
				not guarantee a loan under this subtitle to a borrower that has
				received—
												(i)debt forgiveness
				after April 4, 1996, on a loan made or guaranteed under this subtitle;
				or
												(ii)received debt
				forgiveness on more than 3 occasions on or before April 4, 1996.
												(2)Exceptions
											(A)In
				generalThe Secretary may make a direct or guaranteed farm
				operating loan for paying annual farm operating expenses of a borrower
				who—
												(i)was restructured
				with a write-down under section 3411;
												(ii)is current on
				payments under a confirmed reorganization plan under chapters 1 11, 12, or 13
				of title 11 of the United States Code; or
												(iii)received debt
				forgiveness on not more than 1 occasion resulting directly and primarily from a
				major disaster or emergency designated by the President on or after April 4,
				1996, under the Robert T. Stafford Disaster Relief and Emergency Assistance Act
				(42 U.S.C. 5121 et seq.).
												(B)Emergency
				loansThe Secretary may make an emergency loan under section 3301
				to a borrower that—
												(i)on or before
				April 4, 1996, received not more than 1 debt forgiveness on a loan made or
				guaranteed under this subtitle; and
												(ii)after April 4,
				1996, has not received debt forgiveness on a loan made or guaranteed under this
				subtitle.
												(c)No more than 1
				debt forgiveness for a borrower on a direct loanThe Secretary
				may not provide to a borrower debt forgiveness on a direct loan made under this
				subtitle if the borrower has received debt forgiveness on another direct loan
				made under this subtitle.
									3426.Short form
				certification of farm program borrower complianceThe Secretary shall develop and use a
				consolidated short form for farmer program loan borrowers to use in certifying
				compliance with any applicable provision of law (including a regulation) that
				serves as an eligibility prerequisite for a loan made under this
				subtitle.
								3427.Underwriting forms and
				standardsIn the
				administration of this subtitle, the Secretary shall, to the extent
				practicable, use underwriting forms, standards, practices, and terminology
				similar to the forms, standards, practices, and terminology used by lenders in
				the private sector.
								3428.Beginning
				farmer individual development accounts pilot program
									(a)DefinitionsIn
				this section:
										(1)Demonstration
				programThe term demonstration program means a
				demonstration program carried out by a qualified entity under the pilot program
				established in subsection (b)(1).
										(2)Eligible
				participantThe term eligible participant means a
				qualified beginning farmer that—
											(A)lacks significant
				financial resources or assets; and
											(B)has an income
				that is less than—
												(i)80 percent of the
				median income of the State in which the farmer resides; or
												(ii)200 percent of
				the most recent annual Federal Poverty Income Guidelines published by the
				Department of Health and Human Services for the State.
												(3)Individual
				development accountThe term individual development
				account means a savings account described in subsection
				(b)(4)(A).
										(4)Qualified
				entity
											(A)In
				generalThe term qualified entity means—
												(i)1
				or more organizations—
													(I)described in
				section 501(c)(3) of the Internal Revenue Code of 1986; and
													(II)exempt from
				taxation under section 501(a) of such Code; or
													(ii)a State, local,
				or tribal government submitting an application jointly with an organization
				described in clause (i).
												(B)No prohibition
				on collaborationAn organization described in subparagraph (A)(i)
				may collaborate with a financial institution or for-profit community
				development corporation to carry out the purposes of this section.
											(b)Pilot
				program
										(1)In
				generalThe Secretary shall establish a pilot program to be known
				as the New Farmer Individual Development Accounts Pilot Program
				under which the Secretary shall work through qualified entities to establish
				demonstration programs—
											(A)of at least 5
				years in duration; and
											(B)in at least 15
				States.
											(2)CoordinationThe
				Secretary shall operate the pilot program through and in coordination with the
				farmer program loans of the Farm Service Agency.
										(3)Reserve
				funds
											(A)In
				generalA qualified entity carrying out a demonstration program
				under this section shall establish a reserve fund consisting of a non-Federal
				match of 50 percent of the total amount of the grant awarded to the
				demonstration program under this section.
											(B)Federal
				fundsAfter the qualified entity has deposited the non-Federal
				matching funds described in subparagraph (A) in the reserve fund, the Secretary
				shall provide the total amount of the grant awarded under this section to the
				demonstration program for deposit in the reserve fund.
											(C)Use of
				fundsOf the funds deposited under subparagraph (B) in the
				reserve fund established for a demonstration program, the qualified entity
				carrying out the demonstration program—
												(i)may use up to 10
				percent for administrative expenses; and
												(ii)shall use the
				remainder in making matching awards described in paragraph
				(4)(B)(ii)(I).
												(D)InterestAny
				interest earned on amounts in a reserve fund established under subparagraph (A)
				may be used by the qualified entity as additional matching funds for, or to
				administer, the demonstration program.
											(E)GuidanceThe
				Secretary shall issue guidance regarding the investment requirements of reserve
				funds established under this paragraph.
											(F)ReversionOn
				the date on which all funds remaining in any individual development account
				established by a qualified entity have reverted under paragraph (5)(B)(ii) to
				the reserve fund established by the qualified entity, there shall revert to the
				Treasury of the United States a percentage of the amount (if any) in the
				reserve fund equal to—
												(i)the amount of
				Federal funds deposited in the reserve fund under subparagraph (B) that were
				not used for administrative expenses; divided by
												(ii)the total amount
				of funds deposited in the reserve fund.
												(4)Individual
				development accounts
											(A)In
				generalA qualified entity receiving a grant under this section
				shall establish and administer individual development accounts for eligible
				participants.
											(B)Contract
				requirementsTo be eligible to receive funds under this section
				from a qualified entity, an eligible participant shall enter into a contract
				with only 1 qualified entity under which—
												(i)the eligible
				participant agrees—
													(I)to deposit a
				certain amount of funds of the eligible participant in a personal savings
				account, as prescribed by the contractual agreement between the eligible
				participant and the qualified entity;
													(II)to use the funds
				described in subclause (I) only for 1 or more eligible expenditures described
				in paragraph (5)(A); and
													(III)to complete
				financial training; and
													(ii)the qualified
				entity agrees—
													(I)to deposit, not
				later than 1 month after an amount is deposited pursuant to clause (i)(I), at
				least a 100-percent, and up to a 200-percent, match of that amount into the
				individual development account established for the eligible participant;
				and
													(II)with uses of
				funds proposed by the eligible participant.
													(C)Limitation
												(i)In
				generalA qualified entity administering a demonstration program
				under this section may provide not more than $6,000 for each fiscal year in
				matching funds to the individual development account established by the
				qualified entity for an eligible participant.
												(ii)Treatment of
				amountAn amount provided under clause (i) shall not be
				considered to be a gift or loan for mortgage purposes.
												(5)Eligible
				expenditures
											(A)In
				generalAn eligible expenditure described in this subparagraph is
				an expenditure—
												(i)to purchase
				farmland or make a down payment on an accepted purchase offer for
				farmland;
												(ii)to make mortgage
				payments on farmland purchased pursuant to clause (i), for up to 180 days after
				the date of the purchase;
												(iii)to purchase
				breeding stock, fruit or nut trees, or trees to harvest for timber; and
												(iv)for other
				similar expenditures, as determined by the Secretary.
												(B)Timing
												(i)In
				generalAn eligible participant may make an eligible expenditure
				at any time during the 2-year period beginning on the date on which the last
				matching funds are provided under paragraph (4)(B)(ii)(I) to the individual
				development account established for the eligible participant.
												(ii)Unexpended
				fundsAt the end of the period described in clause (i), any funds
				remaining in an individual development account established for an eligible
				participant shall revert to the reserve fund of the demonstration program under
				which the account was established.
												(c)Applications
										(1)In
				generalA qualified entity that seeks to carry out a
				demonstration program under this section may submit to the Secretary an
				application at such time, in such form, and containing such information as the
				Secretary may prescribe.
										(2)CriteriaIn
				considering whether to approve an application to carry out a demonstration
				program under this section, the Secretary shall assess—
											(A)the degree to
				which the demonstration program described in the application is likely to aid
				eligible participants in successfully pursuing new farming
				opportunities;
											(B)the experience
				and ability of the qualified entity to responsibly administer the demonstration
				program;
											(C)the experience
				and ability of the qualified entity in recruiting, educating, and assisting
				eligible participants to increase economic independence and pursue or advance
				farming opportunities;
											(D)the aggregate
				amount of direct funds from non-Federal public sector and private sources that
				are formally committed to the demonstration program as matching
				contributions;
											(E)the adequacy of
				the plan of the qualified entity to provide information relevant to an
				evaluation of the demonstration program; and
											(F)such other
				factors as the Secretary considers to be appropriate.
											(3)PreferencesIn
				considering an application to conduct a demonstration program under this
				section, the Secretary shall give preference to an application from a qualified
				entity that demonstrates—
											(A)a track record of
				serving clients targeted by the program, including, as appropriate, socially
				disadvantaged farmers; and
											(B)expertise in
				dealing with financial management aspects of farming.
											(4)ApprovalNot
				later than 1 year after the date of enactment of this section, in accordance
				with this section, the Secretary shall, on a competitive basis, approve such
				applications to conduct demonstration programs as the Secretary considers
				appropriate.
										(5)Term of
				authorityIf the Secretary approves an application to carry out a
				demonstration program, the Secretary shall authorize the applicant to carry out
				the project for a period of 5 years, plus an additional 2 years to make
				eligible expenditures in accordance with subsection (b)(5)(B).
										(d)Grant
				authority
										(1)In
				generalThe Secretary shall make a grant to a qualified entity
				authorized to carry out a demonstration program under this section.
										(2)Maximum amount
				of grantsThe aggregate amount of grant funds provided to a
				demonstration program carried out under this section shall not exceed
				$250,000.
										(3)Timing of grant
				paymentsThe Secretary shall pay the amounts awarded under a
				grant made under this section—
											(A)on the awarding
				of the grant; or
											(B)pursuant to such
				payment plan as the qualified entity may specify.
											(e)Reports
										(1)Annual progress
				reports
											(A)In
				generalNot later than 60 days after the end of the calendar year
				in which the Secretary authorizes a qualified entity to carry out a
				demonstration program under this section, and annually thereafter until the
				conclusion of the demonstration program, the qualified entity shall prepare an
				annual report that includes, for the period covered by the report—
												(i)an evaluation of
				the progress of the demonstration program;
												(ii)information
				about the demonstration program, including the eligible participants and the
				individual development accounts that have been established; and
												(iii)such other
				information as the Secretary may require.
												(B)Submission of
				reportsA qualified entity shall submit each report required
				under subparagraph (A) to the Secretary.
											(2)Reports by the
				SecretaryNot later than 1 year after the date on which all
				demonstration programs under this section are concluded, the Secretary shall
				submit to Congress a final report that describes the results and findings of
				all reports and evaluations carried out under this section.
										(f)Annual
				reviewThe Secretary may conduct an annual review of the
				financial records of a qualified entity—
										(1)to assess the
				financial soundness of the qualified entity; and
										(2)to determine the
				use of grant funds made available to the qualified entity under this
				section.
										(g)RegulationsIn
				carrying out this section, the Secretary may promulgate regulations to ensure
				that the program includes provisions for—
										(1)the termination
				of demonstration programs;
										(2)control of the
				reserve funds in the case of such a termination;
										(3)transfer of
				demonstration programs to other qualified entities; and
										(4)remissions from a
				reserve fund to the Secretary in a case in which a demonstration program is
				terminated without transfer to a new qualified entity.
										(h)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2013 through 2018.
									3429.Farmer loan
				pilot projects
									(a)In
				generalThe Secretary may
				conduct pilot projects of limited scope and duration that are consistent with
				this subtitle to evaluate processes and techniques that may improve the
				efficiency and effectiveness of the programs carried out under this
				subtitle
									(b)NotificationThe
				Secretary shall—
										(1)not less than 60
				days before the date on which the Secretary initiates a pilot project under
				subsection (a), submit notice of the proposed pilot project to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate; and
										(2)consider any
				recommendations or feedback provided to the Secretary in response to the notice
				provided under paragraph (1).
										3430.Prohibition
				on use of loans for certain purposes
									(a)In
				generalExcept as provided in subsections (b) and (c), the
				Secretary may not approve a loan under this subtitle to drain, dredge, fill,
				level, or otherwise manipulate a wetland (as defined in section 1201(a) of the
				Food Security Act of 1985 (16 U.S.C. 3801(a))), or to engage in any activity
				that results in impairing or reducing the flow, circulation, or reach of
				water.
									(b)Prior
				activitySubsection (a) does not apply in the case of—
										(1)an activity
				related to the maintenance of a previously converted wetland; or
										(2)an activity that
				had already commenced before November 28, 1990.
										(c)ExceptionThis
				section shall not apply to a loan made or guaranteed under this subtitle for a
				utility line.
									3431.Authorization
				of appropriations and allocation of funds
									(a)Authorization
				for loans
										(1)In
				generalThe Secretary may make or guarantee loans under chapters
				1 and 2 from the Agricultural Credit Insurance Fund for not more than
				$4,226,000,000 for each of fiscal years 2013 through 2018, of which, for each
				fiscal year—
											(A)$1,200,000,000
				shall be for direct loans, of which—
												(i)$350,000,000
				shall be for farm ownership loans; and
												(ii)$850,000,000
				shall be for operating loans; and
												(B)$3,026,000,000
				shall be for guaranteed loans, of which—
												(i)$1,000,000,000
				shall be for guarantees of farm ownership loans; and
												(ii)$2,026,000,000
				shall be for guarantees of operating loans.
												(2)Beginning
				farmers
											(A)Direct
				loans
												(i)Farm ownership
				loans
													(I)In
				generalOf the amounts made available under paragraph (1) for
				direct farm ownership loans, the Secretary shall reserve an amount that is not
				less than 75 percent of the total amount for qualified beginning
				farmers.
													(II)Down payment
				loans; joint financing arrangementsOf the amounts reserved for a
				fiscal year under subclause (I), the Secretary shall reserve an amount not less
				than 2/3 of the amount for the down payment loan program
				under section 3107 and joint financing arrangements under section 3105 until
				April 1 of the fiscal year.
													(ii)Operating
				loansOf the amounts made available under paragraph (1) for
				direct operating loans, the Secretary shall reserve for qualified beginning
				farmers for each of fiscal years 2013 through 2018, an amount that is not less
				than 50 percent of the total amount.
												(iii)Funds
				reserved until September 1Except as provided in clause (i)(II),
				funds reserved for qualified beginning farmers under this subparagraph for a
				fiscal year shall be reserved only until September 1 of the fiscal year.
												(B)Guaranteed
				loans
												(i)Farm ownership
				loansOf the amounts made available under paragraph (1) for
				guarantees of farm ownership loans, the Secretary shall reserve an amount that
				is not less than 40 percent of the total amount for qualified beginning
				farmers.
												(ii)Operating
				loansOf the amounts made available under paragraph (1) for
				guarantees of operating loans, the Secretary shall reserve 40 percent for
				qualified beginning farmers.
												(iii)Funds
				reserved until April 1Funds reserved for qualified beginning
				farmers under this subparagraph for a fiscal year shall be reserved only until
				April 1 of the fiscal year.
												(C)Reserved funds
				for all qualified beginning farmersIf a qualified beginning
				farmer meets the eligibility criteria for receiving a direct or guaranteed loan
				under section 3101, 3107, or 3201, the Secretary shall make or guarantee the
				loan if sufficient funds reserved under this paragraph are available to make or
				guarantee the loan.
											(3)Transfer for
				down payment loans
											(A)In
				generalSubject to subparagraph (B)—
												(i)beginning on
				August 1 of each fiscal year, the Secretary shall use available unsubsidized
				guaranteed farm operating loan funds to provide direct farm ownership loans
				approved by the Secretary to qualified beginning farmers under the down payment
				loan program established under section 3107, if sufficient direct farm
				ownership loan funds are not otherwise available; and
												(ii)beginning on
				September 1 of each fiscal year, the Secretary shall use available unsubsidized
				guaranteed farm operating loan funds to provide direct farm ownership loans
				approved by the Secretary to qualified beginning farmers, if sufficient direct
				farm ownership loan funds are not otherwise available.
												(B)LimitationThe
				Secretary shall limit the transfer of funds under subparagraph (A) so that all
				guaranteed farm operating loans that have been approved, or will be approved,
				by the Secretary during the fiscal year will be made to the extent of available
				amounts.
											(4)Transfer for
				credit sales of farm inventory property
											(A)In
				generalSubject to subparagraphs (B) and (C), beginning on
				September 1 of each fiscal year, the Secretary may use available funds made
				available under chapter 3 for the fiscal year to fund the credit sale of farm
				real estate in the inventory of the Secretary.
											(B)Supplemental
				appropriationsThe transfer authority provided under subparagraph
				(A) shall not apply to any funds made available to the Secretary for any fiscal
				year under an Act making supplemental appropriations.
											(C)LimitationThe
				Secretary shall limit the transfer of funds under subparagraph (A) so that all
				emergency disaster loans that have been approved, or will be approved, by the
				Secretary during the fiscal year will be made to the extent of available
				amounts.
											(5)Availability of
				fundsFunds made available to carry out this subtitle shall
				remain available until expended.
										(b)Cost
				projections
										(1)In
				generalThe Secretary shall develop long-term cost projections
				for loan program authorizations required under subsection (a).
										(2)AnalysisEach
				projection under paragraph (1) shall include analyses of—
											(A)the long-term
				costs of the lending levels that the Secretary requests to be authorized under
				subsection (a); and
											(B)the long-term
				costs for increases in lending levels beyond those requested to be authorized,
				based on increments of $10,000,000 or such other levels as the Secretary
				considers appropriate.
											(3)Submission to
				congressThe Secretary shall submit to the Committees on
				Agriculture and Appropriations of the House of Representatives and the
				Committees on Agriculture, Nutrition, and Forestry and Appropriations of the
				Senate reports containing the long-term cost projections for the 3-year period
				beginning with fiscal year 1983 and each 3-year period thereafter at the time
				the requests for authorizations for those periods are submitted to
				Congress.
										(c)Low-Income,
				limited-Resource borrowers
										(1)ReserveNotwithstanding
				any other provision of law, not less than 25 percent of the loans for farm
				ownership purposes for each fiscal year under this subtitle shall be for
				low-income, limited-resource borrowers.
										(2)NotificationThe
				Secretary shall provide notification to farm borrowers under this subtitle in
				the normal course of loan making and loan servicing operations, of the
				provisions of this subtitle relating to low-income, limited-resource borrowers
				and the procedures by which persons may apply for loans under the low-income,
				limited-resource borrower
				program.
										.
				BMiscellaneous
				5101.State
			 agricultural mediation programsSection 506 of the Agricultural Credit Act
			 of 1987 (7 U.S.C. 5106) is amended by striking 2015 and
			 inserting 2018.
				5102.Loans to
			 purchasers of highly fractionated land
					(a)In
			 generalThe first sentence of
			 Public Law 91–229 (25 U.S.C. 488) is amended—
						(1)in subsection (a), in the first sentence,
			 by striking loans from and all that follows through
			 1929) and inserting direct loans in a manner consistent
			 with direct loans pursuant to chapter 4 of subtitle A of the Consolidated Farm
			 and Rural Development Act;
						(2)in subsection
			 (b)(1)—
							(A)by striking
			 pursuant to section 205(c) of the Indian Land Consolidation Act (25
			 U.S.C. 2204(c)); and
							(B)by inserting
			 or to intermediaries in order to establish revolving loan funds for the
			 purchase of highly fractionated land under that section before the
			 period at the end; and
							(3)by adding at the
			 end the following:
							
								(c)Consultation
				requiredIn determining regulations and procedures to define
				eligible purchasers of highly fractionated land under this section, the
				Secretary of Agriculture shall consult with the Secretary of the
				Interior.
								.
						5103.Removal of
			 duplicative appraisalsNotwithstanding any other law (including
			 regulations), in making loans under the first section of Public Law 91–229 (25
			 U.S.C. 488), borrowers who are Indian tribes, members of Indian tribes, or
			 tribal corporations shall only be required to obtain 1 appraisal under an
			 appraisal standard recognized as of the date of enactment of this Act by the
			 Secretary or the Secretary of the Interior.
				VIRural Development
			 
			AReorganization of
			 the Consolidated Farm and Rural Development Act
				6001.Reorganization
			 of the Consolidated Farm and Rural Development ActTitle
			 III of the Agricultural Act of 1961 (7 U.S.C. 1921 et seq.) is amended to read
			 as follows:
					
						IIIAgricultural
				credit
							3001.Short title;
				table of contents
								(a)Short
				titleThis title may be cited as the Consolidated Farm and Rural Development
				Act.
								(b)Table of
				contentsThe table of contents of this title is as
				follows:
									
										TITLE III—Agricultural credit
										Sec. 3001. Short title; table of contents.
										Sec. 3002. Definitions.
										Subtitle A—Farmer loans, servicing, and
				  other assistance
										Chapter 1—Farm ownership
				  loans
										Sec. 3101. Farm ownership
				  loans.
										Sec. 3102. Purposes of
				  loans.
										Sec. 3103. Conservation loan and loan
				  guarantee program.
										Sec. 3104. Loan maximums.
										Sec. 3105. Repayment requirements for
				  farm ownership loans.
										Sec. 3106. Limited-resource
				  loans.
										Sec. 3107. Downpayment loan
				  program.
										Sec. 3108. Beginning farmer and socially
				  disadvantaged farmer contract land sales program.
										Chapter 2—Operating loans
										Sec. 3201. Operating loans.
										Sec. 3202. Purposes of
				  loans.
										Sec. 3203. Restrictions on
				  loans.
										Sec. 3204. Terms of loans.
										Chapter 3—Emergency loans
										Sec. 3301. Emergency loans.
										Sec. 3302. Purposes of
				  loans.
										Sec. 3303. Terms of loans.
										Sec. 3304. Production
				  losses.
										Chapter 4—General farmer loan
				  provisions
										Sec. 3401. Agricultural Credit Insurance
				  Fund.
										Sec. 3402. Guaranteed farmer
				  loans.
										Sec. 3403. Provision of information to
				  borrowers.
										Sec. 3404. Notice of loan service
				  programs.
										Sec. 3405. Planting and production
				  history guidelines.
										Sec. 3406. Special conditions and
				  limitations on loans.
										Sec. 3407. Graduation of
				  borrowers.
										Sec. 3408. Debt adjustment and credit
				  counseling.
										Sec. 3409. Security
				  servicing.
										Sec. 3410. Contracts on loan security
				  properties.
										Sec. 3411. Debt restructuring and loan
				  servicing.
										Sec. 3412. Relief for mobilized military
				  reservists from certain agricultural loan obligations.
										Sec. 3413. Interest rate reduction
				  program.
										Sec. 3414. Homestead
				  property.
										Sec. 3415. Transfer of inventory
				  land.
										Sec. 3416. Target participation
				  rates.
										Sec. 3417. Compromise or adjustment of
				  debts or claims by guaranteed lender.
										Sec. 3418. Waiver of mediation rights by
				  borrowers.
										Sec. 3419. Borrower
				  training.
										Sec. 3420. Loan assessments.
										Sec. 3421. Supervised
				  credit.
										Sec. 3422. Market placement.
										Sec. 3423. Recordkeeping of loans by
				  gender of borrower.
										Sec. 3424. Crop insurance
				  requirement.
										Sec. 3425. Loan and loan servicing
				  limitations.
										Sec. 3426. Short form certification of
				  farm program borrower compliance.
										Sec. 3427. Underwriting forms and
				  standards.
										Sec. 3428. Beginning farmer individual
				  development accounts pilot program.
										Sec. 3429. Farmer loan pilot
				  projects.
										Sec. 3430. Prohibition on use of loans
				  for certain purposes.
										Sec. 3431. Authorization of
				  appropriations and allocation of funds.
										Subtitle B—Rural development
										Chapter 1—Rural community programs
										Sec. 3501. Water and waste disposal loans, loan guarantees, and
				  grants.
										Sec. 3502. Community facilities loans, loan guarantees, and
				  grants.
										Sec. 3503. Health care services.
										Chapter 2—Rural business and cooperative
				  development
										Sec. 3601. Business programs.
										Sec. 3602. Rural Business Investment Program.
										Chapter 3—General rural development provisions
										Sec. 3701. General provisions for loans and grants.
										Sec. 3702. Strategic economic and community
				  development.
										Sec. 3703. Guaranteed rural development loans.
										Sec. 3704. Rural Development Insurance Fund.
										Sec. 3705. Rural economic area partnership zones.
										Sec. 3706. Streamlining applications and improving
				  accessibility of rural development programs.
										Sec. 3707. State Rural Development Partnership.
										Chapter 4—Delta Regional Authority
										Sec. 3801. Definitions.
										Sec. 3802. Delta Regional Authority.
										Sec. 3803. Economic and community development
				  grants.
										Sec. 3804. Supplements to Federal grant programs.
										Sec. 3805. Local development districts; certification and
				  administrative expenses.
										Sec. 3806. Distressed counties and areas and nondistressed
				  counties.
										Sec. 3807. Development planning process.
										Sec. 3808. Program development criteria.
										Sec. 3809. Approval of development plans and
				  projects.
										Sec. 3810. Consent of States.
										Sec. 3811. Records.
										Sec. 3812. Annual report.
										Sec. 3813. Authorization of appropriations.
										Sec. 3814. Termination of authority.
										Chapter 5—Northern Great Plains Regional Authority
										Sec. 3821. Definitions.
										Sec. 3822. Northern Great Plains Regional
				  Authority.
										Sec. 3823. Interstate cooperation for economic opportunity and
				  efficiency.
										Sec. 3824. Economic and community development
				  grants.
										Sec. 3825. Supplements to Federal grant programs.
										Sec. 3826. Multistate and local development districts and
				  organizations and Northern Great Plains Inc.
										Sec. 3827. Distressed counties and areas and nondistressed
				  counties.
										Sec. 3828. Development planning process.
										Sec. 3829. Program development criteria.
										Sec. 3830. Approval of development plans and
				  projects.
										Sec. 3831. Consent of States.
										Sec. 3832. Records.
										Sec. 3833. Annual report.
										Sec. 3834. Authorization of appropriations.
										Sec. 3835. Termination of authority.
										Subtitle C—General provisions
										Sec. 3901. Full faith and credit.
										Sec. 3902. Purchase and sale of guaranteed portions of
				  loans.
										Sec. 3903. Administration.
										Sec. 3904. Loan moratorium and policy on
				  foreclosures.
										Sec. 3905. Oil and gas royalty payments on loans.
										Sec. 3906. Taxation.
										Sec. 3907. Conflicts of interest.
										Sec. 3908. Loan summary statements.
										Sec. 3909. Certified lenders program.
										Sec. 3910. Loans to resident aliens.
										Sec. 3911. Expedited clearing of title to inventory
				  property.
										Sec. 3912. Transfer of land to Secretary.
										Sec. 3913. Competitive sourcing limitations.
										Sec. 3914. Regulations.
									
								3002.DefinitionsIn this title (unless the context otherwise
				requires):
								(1)Able to obtain
				credit elsewhereThe term able to obtain credit
				elsewhere means able to obtain a loan from a production credit
				association, a Federal land bank, or other responsible cooperative or private
				credit source (or, in the case of a borrower under section 3106, the borrower
				may be able to obtain a loan under section 3101) at reasonable rates and terms,
				taking into consideration prevailing private and cooperative rates and terms in
				the community in or near which the applicant resides for loans for similar
				purposes and periods of time.
								(2)Agricultural
				credit insurance fundThe term Agricultural Credit
				Insurance Fund means the fund established under section 3401.
								(3)Approved
				lenderThe term approved lender means—
									(A)a lender approved
				prior to October 28, 1992, by the Secretary under the approved lender program
				established by exhibit A to subpart B of part 1980 of title 7, Code of Federal
				Regulations (as in effect on January 1, 1991); or
									(B)a lender certified
				under section 3909.
									(4)AquacultureThe
				term aquaculture means the culture or husbandry of aquatic animals
				or plants by private industry for commercial purposes, including the culture
				and growing of fish by private industry for the purpose of creating or
				augmenting publicly owned and regulated stocks of fish.
								(5)Beginning
				farmerThe term beginning farmer has the meaning
				given the term by the Secretary.
								(6)Borrower
									(A)In
				generalExcept as provided in subparagraph (B), the term
				borrower means an individual or entity who has an outstanding
				obligation to the Secretary under any loan made or guaranteed under this title,
				without regard to whether the loan has been accelerated.
									(B)ExclusionsThe
				term borrower does not include an individual or entity all of
				whose loans and accounts have been foreclosed on or liquidated, voluntarily or
				otherwise.
									(7)County
				committeeThe term county committee means the
				appropriate county committee established under section 8(b)(5) of the Soil
				Conservation and Domestic Allotment Act (16 U.S.C. 590h(b)(5)).
								(8)Debt
				forgiveness
									(A)In
				generalExcept as provided in subparagraph (B), the term
				debt forgiveness means reducing or terminating a loan made or
				guaranteed under this title, in a manner that results in a loss to the
				Secretary, through—
										(i)writing down or
				writing off a loan under section 3411;
										(ii)compromising,
				adjusting, reducing, or charging-off a debt or claim under section 3903;
										(iii)paying a loss on
				a guaranteed loan under this title; or
										(iv)discharging a
				debt as a result of bankruptcy.
										(B)Loan
				restructuringThe term debt forgiveness does not
				include consolidation, rescheduling, reamortization, or deferral.
									(9)DepartmentThe
				term Department means the Department of Agriculture.
								(10)Direct
				loanThe term direct loan means a loan made by the
				Secretary from appropriated funds.
								(11)EntityThe
				term entity means a corporation, farm cooperative, partnership,
				joint operation, governmental entity, or other legal organization, as
				determined by the Secretary.
								(12)FarmThe
				term farm means an operation involved in—
									(A)the production of
				an agricultural commodity;
									(B)ranching;
				or
									(C)aquaculture.
									(13)FarmerThe
				term farmer means an individual or entity engaged primarily and
				directly in—
									(A)the production of
				an agricultural commodity;
									(B)ranching;
				or
									(C)aquaculture.
									(14)Farmer program
				loanThe term farmer program loan means—
									(A)a farm ownership
				loan under section 3101;
									(B)a conservation
				loan under section 3103;
									(C)an operating loan
				under section 3201;
									(D)an emergency loan
				under section 3301;
									(E)an economic
				emergency loan under section 202 of the Emergency Agricultural Credit
				Adjustment Act of 1978 (7 U.S.C. prec. 1961 note; Public Law 95–334);
									(F)a loan for a farm
				service building under section 502 of the Housing Act of 1949 (42 U.S.C. 1472);
									(G)an economic
				opportunity loan under section 602 of the Economic Opportunity Act of 1964
				(Public Law 88–452; 42 U.S.C. 2942 note) (as it existed before the amendment
				made by section 683(a) of the Omnibus Budget Reconciliation Act of 1981 (Public
				Law 97–35; 95 Stat. 519));
									(H)a softwood timber
				loan under section 608 of the Agricultural Programs Adjustment Act of 1984 (7
				U.S.C. 1981 note; Public Law 98–258); or
									(I)any other loan
				described in section 343(a)(10) of this title (as it existed before the
				amendment made by section 2 of the Agriculture Reform, Food, and Jobs Act of
				2013) that is outstanding on the date of enactment of that
				Act.
									(15)Farm service
				agencyThe term Farm Service Agency means the
				offices of the Farm Service Agency to which the Secretary delegates
				responsibility to carry out this title.
								(16)Governmental
				entityThe term governmental entity means any agency
				of the United States, a State, or a unit of local government of a State, or
				subdivision thereof.
								(17)GuaranteeThe
				term guarantee means guaranteeing the payment of a loan
				originated, held, and serviced by a private financial agency, or lender,
				approved by the Secretary.
								(18)Highly erodible
				landThe term highly erodible land has the meaning
				given the term in section 1201(a) of the Food Security Act of 1985 (16 U.S.C.
				3801(a)).
								(19)Homestead
				retentionThe term homestead retention means
				homestead retention as authorized under section 3414.
								(20)Indian
				tribeThe term Indian tribe means a Federal and
				State-recognized Indian tribe or other federally recognized Indian tribal group
				(including a Tribal College or University, as defined in section 316(b) of the
				Higher Education Act of 1965 (20 U.S.C. 1059c(b)).
								(21)Loan service
				programThe term loan service program means, with
				respect to a farmer program loan borrower, a primary loan service program or a
				homestead retention program.
								(22)Natural or
				major disaster or emergencyThe term natural or major
				disaster or emergency means—
									(A)a disaster due to
				nonmanmade causes declared by the Secretary; or
									(B)a major disaster
				or emergency designated by the President under the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
									(23)Primary loan
				service programThe term primary loan service
				program means, with respect to a farmer program loan—
									(A)loan
				consolidation, rescheduling, or reamortization;
									(B)interest rate
				reduction, including the use of the limited resource program;
									(C)loan
				restructuring, including deferral, set aside, or writing down of the principal
				or accumulated interest charges, or both, of the loan; or
									(D)any combination of
				actions described in subparagraphs (A), (B), and (C).
									(24)Prime
				farmlandThe term prime farmland means prime
				farmland and unique farmland (as defined in subsections (a) and (b) of section
				657.5 of title 7, Code of Federal Regulations (1980)).
								(25)ProjectFor
				purposes of section 3501, the term project includes a facility
				providing central service or a facility serving an individual property, or
				both.
								(26)Qualified
				beginning farmerThe term qualified beginning farmer
				means an applicant, regardless of whether the applicant is participating in a
				program under section 3107, who—
									(A)is eligible for
				assistance under this title;
									(B)has not operated a
				farm, or has operated a farm for not more than 10 years;
									(C)in the case of a
				cooperative, corporation, partnership, or joint operation, has members,
				stockholders, partners, or joint operators who are all related to each other by
				blood or marriage;
									(D)in the case of a
				farmer who is the owner and operator of a farm—
										(i)in
				the case of a loan made to an individual, individually or with the immediate
				family of the applicant—
											(I)materially and
				substantially participates in the operation of the farm; and
											(II)provides
				substantial day-to-day labor and management of the farm, consistent with the
				practices in the State or county in which the farm is located; or
											(ii)(I)in the case of a loan
				made to a cooperative, corporation, partnership, or joint operation, has
				members, stockholders, partners, or joint operators who materially and
				substantially participate in the operation of the farm; and
											(II)in the case of a loan made to a
				corporation, has stockholders who all qualify individually as beginning
				farmers;
											(E)in the case of an
				applicant seeking to become an owner and operator of a farm—
										(i)in
				the case of a loan made to an individual, individually or with the immediate
				family of the applicant, will—
											(I)materially and
				substantially participate in the operation of the farm; and
											(II)provide
				substantial day-to-day labor and management of the farm, consistent with the
				practices in the State or county in which the farm is located; or
											(ii)(I)in the case of a loan
				made to a cooperative, corporation, partnership, or joint operation, will have
				members, stockholders, partners, or joint operators who will materially and
				substantially participate in the operation of the farm; and
											(II)in the case of a loan made to a
				corporation, has stockholders who will all qualify individually as beginning
				farmers;
											(F)agrees to
				participate in such loan assessment, borrower training, and financial
				management programs as the Secretary may require;
									(G)(i)does not own farm land;
				or
										(ii)directly or through interests in
				family farm corporations, owns farm land, the aggregate acreage of which does
				not exceed 30 percent of the average acreage of the farms, as the case may be,
				in the county in which the farm operations of the applicant are located, as
				reported in the most recent census of agriculture taken in accordance with the
				Census of Agriculture Act of 1997 (7 U.S.C. 2204g et seq.), except that this
				subparagraph shall not apply to a loan made or guaranteed under chapter 2 of
				subtitle A; and
										(H)demonstrates that
				the available resources of the applicant and any spouse of the applicant are
				not sufficient to enable the applicant to farm on a viable scale.
									(27)Recreational
				purposeFor purposes of section 3410, the term recreational
				purpose has the meaning provided by the Secretary, but shall include
				hunting.
								(28)Rural and rural
				area
									(A)In
				generalSubject to any determination made under subparagraph (B),
				the terms rural’ and ‘rural area mean any area other
				than—
										(i)a
				city or town that has a population of greater than 50,000 inhabitants;
				and
										(ii)any urbanized
				area contiguous and adjacent to a city or town described in clause (i).
										(B)Determination of
				areas rural in character
										(i)In
				generalIf part of an area described in subparagraph (A)(ii) was
				eligible under the definitions of the terms rural and rural
				area in section 343 (as in effect on the day before the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013) for community facility, water and waste
				disposal, and broadband programs, that area shall remain eligible unless the
				Secretary, acting through the Under Secretary for Rural Development (referred
				to in this subparagraph as the Under Secretary), determines the
				area is no longer rural, based on the criteria described in clause
				(iii).
										(ii)Other
				areasOn petition of a unit of local government in an urbanized
				area described in subparagraph (A)(ii), or on the initiative of the Under
				Secretary, the Under Secretary may determine that part of an area is rural,
				based on the criteria described in clause (iii).
										(iii)CriteriaIn
				making a determination under clause (i), the Under Secretary shall
				consider—
											(I)population
				density;
											(II)economic
				conditions, favoring a rural determination for areas facing—
												(aa)chronic
				unemployment in excess of statewide averages;
												(bb)sudden loss of
				employment from natural disaster or the loss of a significant employer in the
				area; or
												(cc)chronic poverty
				demonstrated at the census block or county level compared to statewide median
				household income; and
												(III)commuting
				patterns, favoring a rural determination for areas that can demonstrate higher
				proportions of the population living and working in the area.
											(iv)AdministrationIn
				carrying out this subparagraph, the Under Secretary shall—
											(I)not delegate the
				authority to carry out this subparagraph;
											(II)not make a
				determination under clause (i) until the date that is 3 years after the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013;
											(III)consult with the
				applicable rural development State or regional director of the Department and
				the Governor of the respective State;
											(IV)provide an
				opportunity to appeal to the Under Secretary a determination made under this
				subparagraph;
											(V)release to the
				public notice of a petition filed or initiative of the Under Secretary under
				this subparagraph not later than 30 days after receipt of the petition or the
				commencement of the initiative, as appropriate;
											(VI)make a
				determination under this subparagraph not less than 15 days, and not more than
				60 days, after the release of the notice under subclause (V); and
											(VII)submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate an annual report on actions
				taken to carry out this subparagraph.
											(v)Hawaii and
				Puerto RicoNotwithstanding any other provision of this
				subsection, within the areas of the County of Honolulu, Hawaii, and the
				Commonwealth of Puerto Rico, the Under Secretary may designate any part of the
				areas as a rural area if the Under Secretary determines that the part is not
				urban in character, other than any area included in the Honolulu Census
				Designated Place or the San Juan Census Designated Place.
										(C)ExclusionsNotwithstanding
				any other provision of this paragraph, in determining which census blocks in an
				urbanized area are not in a rural area (as defined in this paragraph), the
				Secretary shall exclude any cluster of census blocks that would otherwise be
				considered not in a rural area only because the cluster is adjacent to not more
				than 2 census blocks that are otherwise considered not in a rural area under
				this paragraph.
									(29)Seasoned direct
				loan borrowerThe term seasoned direct loan borrower
				means a borrower who could reasonably be expected to qualify for commercial
				credit using criteria determined by the Secretary.
								(30)SecretaryThe
				term Secretary means the Secretary of Agriculture.
								(31)Socially
				disadvantaged farmerThe term socially disadvantaged
				farmer means a farmer who is a member of a socially disadvantaged
				group.
								(32)Socially
				disadvantaged groupThe term socially disadvantaged
				group means a group whose members have been subjected to racial, ethnic,
				or gender prejudice because of the identity of the members as members of a
				group without regard to the individual qualities of the members.
								(33)Solar
				energyThe term solar energy means energy derived
				from sources (other than fossil fuels) and technologies included in the Federal
				Nonnuclear Energy Research and Development Act of 1974 (42 U.S.C. 5901 et
				seq.).
								(34)StateThe
				term State means—
									(A)in this title
				(other than subtitle A), each of the 50 States, the Commonwealth of Puerto
				Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the
				Northern Mariana Islands, the Republic of the Marshall Islands, the Federated
				States of Micronesia, and the Republic of Palau; and
									(B)in subtitle A,
				each of the 50 States, the Commonwealth of Puerto Rico, the Virgin Islands,
				Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and, to
				the extent the Secretary determines it to be feasible and appropriate, the
				Republic of the Marshall Islands, the Federated States of Micronesia, and the
				Republic of Palau.
									(35)State beginning
				farmer programThe term State beginning farmer
				program means any program that is—
									(A)carried out by, or
				under contract with, a State; and
									(B)designed to assist
				qualified beginning farmers in obtaining the financial assistance necessary to
				enter agriculture and establish viable farming operations.
									(36)VeteranThe
				term veteran has the meaning given the term in section 101 of
				title 38, United States Code.
								(37)WetlandThe
				term wetland has the meaning given the term in section 1201(a) of
				the Food Security Act of 1985 (16 U.S.C. 3801(a)).
								(38)WildlifeThe
				term wildlife means fish or wildlife (as defined in section 2(a)
				of the Lacey Act Amendments of 1981 (16 U.S.C. 3371(a))).
								BRural
				development
								1Rural community
				programs
									3501.Water and
				waste disposal loans, loan guarantees, and grants
										(a)In
				generalThe Secretary may make grants and loans and issue loan
				guarantees (including a guarantee of a loan financed by the net proceeds of a
				bond described in section 142(a) of the Internal Revenue Code of 1986) to
				eligible entities described in subsection (b) for projects in rural areas that
				primarily serve rural residents to provide for—
											(1)the development,
				storage, treatment, purification, or distribution of water or the collection,
				treatment, or disposal of waste; and
											(2)financial
				assistance and other aid in the planning of projects for purposes described in
				paragraph (1).
											(b)Eligible
				entitiesEntities eligible for assistance described in subsection
				(a) are—
											(1)associations
				(including corporations not operated for profit);
											(2)Indian
				tribes;
											(3)public and
				quasi-public agencies; and
											(4)in the case of a
				project to attach an individual property in a rural area to a water system to
				alleviate a health risk, an individual.
											(c)Loan and loan
				guarantee requirementsIn connection with loans made or
				guaranteed under this section, the Secretary shall require the
				applicant—
											(1)to certify in
				writing, and the Secretary shall determine, that the applicant is unable to
				obtain sufficient credit elsewhere to finance the actual needs of the applicant
				at reasonable rates and terms, taking into consideration prevailing private and
				cooperative rates and terms in the community in or near which the applicant
				resides for loans for similar purposes and periods of time; and
											(2)to furnish an
				appropriate written financial statement.
											(d)Grant
				amounts
											(1)MaximumExcept
				as otherwise provided in this subsection, the amount of any grant made under
				this section shall not exceed 75 percent of the development cost of the project
				for which the grant is provided.
											(2)Grant
				rateThe Secretary shall establish the grant rate for each
				project in conformity with regulations issued by the Secretary that shall
				provide for a graduated scale of grant rates that establish higher rates for
				projects in communities that have—
												(A)lower community
				population;
												(B)higher rates of
				outmigration; and
												(C)lower income
				levels.
												(3)Local share
				requirementsGrants made under this section may be used to pay
				the local share requirements of another Federal grant-in-aid program to the
				extent permitted under the law providing for the grant-in-aid program.
											(e)Special
				grants
											(1)Revolving funds
				for financing water and wastewater projects
												(A)In
				generalThe Secretary may make grants to qualified, nonprofit
				entities in rural areas to capitalize revolving funds for the purpose of
				providing financing to eligible entities for—
													(i)predevelopment
				costs associated with proposed water and wastewater projects or with existing
				water and wastewater systems; and
													(ii)short-term costs
				incurred for replacement equipment, small-scale extension services, or other
				small capital projects that are not part of the regular operations and
				maintenance activities of existing water and wastewater systems.
													(B)Maximum amount
				of financingThe amount of financing made to an eligible entity
				under this paragraph shall not exceed—
													(i)$100,000 for costs
				described in subparagraph (A)(i); and
													(ii)$100,000 for
				costs described in subparagraph (A)(ii).
													(C)TermThe
				term of financing provided to an eligible entity under this paragraph shall not
				exceed 10 years.
												(D)AdministrationThe
				Secretary shall limit the amount of grant funds that may be used by a grant
				recipient for administrative costs incurred under this paragraph.
												(E)Annual
				reportA nonprofit entity receiving a grant under this paragraph
				shall submit to the Secretary an annual report that describes the number and
				size of communities served and the type of financing provided.
												(F)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $30,000,000 for each of fiscal years 2014 through
				2018.
												(2)Emergency and
				imminent community water assistance program
												(A)In
				generalThe Secretary shall provide grants in accordance with
				this paragraph to assist the residents of rural areas and small communities to
				secure adequate quantities of safe water—
													(i)after a
				significant decline in the quantity or quality of water available from the
				water supplies of the rural areas and small communities, or when such a decline
				is imminent; or
													(ii)when repairs,
				partial replacement, or significant maintenance efforts on established water
				systems would remedy—
														(I)an acute or
				imminent shortage of quality water; or
														(II)a significant or
				imminent decline in the quantity or quality of water that is available.
														(B)PriorityIn
				carrying out subparagraph (A), the Secretary shall—
													(i)give priority to
				projects described in subparagraph (A)(i); and
													(ii)provide at least
				70 percent of all grants under this paragraph to those projects.
													(C)EligibilityTo
				be eligible to obtain a grant under this paragraph, an applicant shall—
													(i)be
				a public or private nonprofit entity; and
													(ii)in the case of a
				grant made under subparagraph (A)(i), demonstrate to the Secretary that the
				decline referred to in that subparagraph occurred, or will occur, not later
				than 2 years after the date on which the application was filed for the
				grant.
													(D)Uses
													(i)In
				generalGrants made under this paragraph may be used—
														(I)for waterline
				extensions from existing systems, laying of new waterlines, repairs,
				significant maintenance, digging of new wells, equipment replacement, and hook
				and tap fees;
														(II)for any other
				appropriate purpose associated with developing sources of, treating, storing,
				or distributing water;
														(III)to assist
				communities in complying with the requirements of the Federal Water Pollution
				Control Act (33 U.S.C. 1251 et seq.) or the Safe Drinking Water Act (42 U.S.C.
				300f et seq.); and
														(IV)to provide
				potable water to communities through other means.
														(ii)Joint
				proposals
														(I)In
				generalSubject to the restrictions in subparagraph (E), nothing
				in this paragraph precludes rural communities from submitting joint proposals
				for emergency water assistance.
														(II)Consideration
				of restrictionsThe restrictions in subparagraph (E) shall be
				considered in the aggregate, depending on the number of communities
				involved.
														(E)Restrictions
													(i)Maximum
				incomeNo grant provided under this paragraph shall be used to
				assist any rural area or community that has a median household income in excess
				of the State nonmetropolitan median household income according to the most
				recent decennial census of the United States.
													(ii)Set-aside for
				smaller communitiesNot less than 50 percent of the funds
				allocated under this paragraph shall be allocated to rural communities with
				populations that do not exceed 3,000 inhabitants.
													(F)Maximum
				grantsGrants made under this paragraph may not exceed—
													(i)in
				the case of each grant made under subparagraph (A)(i), $500,000; and
													(ii)in the case of
				each grant made under subparagraph (A)(ii), $150,000.
													(G)Full
				fundingSubject to subparagraph (F), grants under this paragraph
				shall be made in an amount equal to 100 percent of the costs of the projects
				conducted under this paragraph.
												(H)Application
													(i)Nationally
				competitive application process
														(I)In
				generalThe Secretary shall develop a nationally competitive
				application process to award grants under this paragraph.
														(II)RequirementsThe
				process shall include criteria for evaluating applications, including
				population, median household income, and the severity of the decline, or
				imminent decline, in the quantity or quality of water.
														(ii)Timing of
				review of applications
														(I)Simplified
				applicationThe application process developed by the Secretary
				under clause (i) shall include a simplified application form that will permit
				expedited consideration of an application for a grant filed under this
				paragraph.
														(II)Priority
				reviewIn processing applications for any water or waste grant or
				loan authorized under this section, the Secretary shall afford priority
				processing to an application for a grant under this paragraph to the extent
				funds will be available for an award on the application at the conclusion of
				priority processing.
														(III)TimingThe
				Secretary shall, to the maximum extent practicable, review and act on an
				application under this paragraph not later than 60 days after the date on which
				the application is submitted to the Secretary.
														(I)Funding
													(i)Reservation
														(I)In
				generalFor each fiscal year, not less than 3 nor more than 5
				percent of the total amount made available to carry out this section for the
				fiscal year shall be reserved for grants under this paragraph.
														(II)ReleaseFunds
				reserved under subclause (I) for a fiscal year shall be reserved only until
				July 1 of the fiscal year.
														(ii)Authorization
				of appropriationsIn addition to funds made available under
				clause (i), there is authorized to be appropriated to carry out this paragraph
				$35,000,000 for each of fiscal years 2014 through 2018.
													(3)Water and waste
				facility loans and grants to alleviate health risks
												(A)Definition of
				cooperativeIn this paragraph, the term cooperative
				means a cooperative formed specifically for the purpose of the installation,
				expansion, improvement, or operation of water supply or waste disposal
				facilities or systems.
												(B)Loans and grants
				to persons other than individuals
													(i)In
				generalThe Secretary shall make or guarantee loans and make
				grants to provide for the conservation, development, use, and control of water
				(including the extension or improvement of existing water supply systems) and
				the installation or improvement of drainage or waste disposal facilities and
				essential community facilities, including necessary related equipment,
				training, and technical assistance to—
														(I)rural water supply
				corporations, cooperatives, or similar entities;
														(II)Indian tribes on
				Federal or State reservations and other federally recognized Indian
				tribes;
														(III)rural or native
				villages in the State of Alaska;
														(IV)native tribal
				health consortiums;
														(V)public agencies;
				and
														(VI)Native Hawaiian
				Home Lands.
														(ii)Eligible
				projectsLoans and grants described in clause (i) shall be
				available only to provide the described water and waste facilities and services
				to communities whose residents face significant health risks, as determined by
				the Secretary, due to the fact that a significant proportion of the residents
				of the community do not have access to, or are not served by, adequate
				affordable—
														(I)water supply
				systems; or
														(II)waste disposal
				facilities.
														(iii)Matching
				requirementsFor entities described under subclauses (III), (IV),
				or (V) of clause (i) to be eligible to receive a grant for water supply systems
				or waste disposal facilities, the State in which the project will occur shall
				provide 25 percent in matching funds from non-Federal sources.
													(iv)Certain areas
				targeted
														(I)In
				generalLoans and grants under clause (i) shall be made only if
				the loan or grant funds will be used primarily to provide water or waste
				services, or both, to residents of a county or census area—
															(aa)the
				per capita income of the residents of which is not more than 70 percent of the
				national average per capita income, as determined by the Department of
				Commerce; and
															(bb)the
				unemployment rate of the residents of which is not less than 125 percent of the
				national average unemployment rate, as determined by the Bureau of Labor
				Statistics.
															(II)ExceptionsNotwithstanding
				subclause (I), loans and grants under clause (i) may also be made if the loan
				or grant funds will be used primarily to provide water or waste services, or
				both, to residents of—
															(aa)a
				rural area that was recognized as a colonia as of October 1, 1989; or
															(bb)an
				area described under subclause (II), (III), or (VI) of clause (i).
															(C)Loans and grants
				to individuals
													(i)In
				generalThe Secretary shall make or guarantee loans and make
				grants to individuals who reside in a community described in subparagraph
				(B)(i) for the purpose of extending water supply and waste disposal systems,
				connecting the systems to the residences of the individuals, or installing
				plumbing and fixtures within the residences of the individuals to facilitate
				the use of the water supply and waste disposal systems.
													(ii)InterestLoans
				described in clause (i) shall be at a rate of interest no greater than the
				Federal Financing Bank rate on loans of a similar term at the time the loans
				are made.
													(iii)AmortizationThe
				repayment of loans described in clause (i) shall be amortized over the expected
				life of the water supply or waste disposal system to which the residence of the
				borrower will be connected.
													(iv)Manner in which
				loans and grants are to be madeLoans and grants to individuals
				under clause (i) shall be made—
														(I)directly to the
				individuals by the Secretary; or
														(II)to the
				individuals through the rural water supply corporation, cooperative, or similar
				entity, or public agency, providing the water supply or waste disposal
				services, pursuant to regulations issued by the Secretary.
														(D)PreferenceThe
				Secretary shall give preference in the awarding of loans and grants under
				subparagraphs (B) and (C) to entities described in clause (i) of subparagraph
				(B) that propose to provide water supply or waste disposal services to the
				residents of Indian reservations, rural or native villages in the State of
				Alaska, Native Hawaiian Home Lands, and those rural subdivisions commonly
				referred to as colonias, that are characterized by substandard housing,
				inadequate roads and drainage, and a lack of adequate water or waste
				facilities.
												(E)Relationship to
				other authorityNotwithstanding any other provision of law, the
				head of any Federal agency may enter into interagency agreements with Federal,
				State, tribal, and other entities to share resources, including transferring
				and accepting funds, equipment, or other supplies, to carry out the activities
				described in this paragraph.
												(F)Authorization of
				appropriationsThere are authorized to be appropriated—
													(i)for grants under
				this paragraph, $60,000,000 for each fiscal year;
													(ii)for loans under
				this paragraph, $60,000,000 for each fiscal year; and
													(iii)in addition to
				grants provided under clause (i), for grants under this section to benefit
				Indian tribes, $20,000,000 for each fiscal year.
													(4)Solid waste
				management grants
												(A)In
				generalThe Secretary may make grants to nonprofit organizations
				for the provision of regional technical assistance to local and regional
				governments and related agencies for the purpose of reducing or eliminating
				pollution of water resources and improving the planning and management of solid
				waste disposal facilities in rural areas.
												(B)Technical
				assistance grant amountsGrants made under this paragraph for the
				provision of technical assistance shall be made for 100 percent of the cost of
				the technical assistance.
												(C)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $10,000,000 for each of fiscal years 2014 through
				2018.
												(5)Rural water and
				wastewater technical assistance and training programs
												(A)Grants to
				nonprofits
													(i)In
				generalThe Secretary may make grants to nonprofit organizations
				to enable the organizations to provide to associations that provide water and
				wastewater services in rural areas technical assistance and training—
														(I)to identify, and
				evaluate alternative solutions to, problems relating to the obtaining, storage,
				treatment, purification, or distribution of water or the collection, treatment,
				or disposal of waste in rural areas;
														(II)to prepare
				applications to receive financial assistance for any purpose specified in
				subsection (a)(1) from any public or private source; and
														(III)to improve the
				operation and maintenance practices at any existing works for the storage,
				treatment, purification, or distribution of water or the collection, treatment,
				or disposal of waste in rural areas.
														(ii)Selection
				priorityIn selecting recipients of grants to be made under
				clause (i), the Secretary shall give priority to nonprofit organizations that
				have experience in providing the technical assistance and training described in
				clause (i) to associations serving rural areas in which—
														(I)residents have low
				income; and
														(II)water supply
				systems or waste facilities are unhealthful.
														(iii)Funding
														(I)In
				generalExcept as provided in subclause (II), not less than 1 nor
				more than 3 percent of any funds made available to carry out water and waste
				disposal projects described in subsection (a) for any fiscal year shall be
				reserved for grants under this paragraph.
														(II)ExceptionThe
				minimum amount specified in subclause (I) shall not apply if the aggregate
				amount of grant funds requested by applications that qualify for grants
				received by the Secretary from eligible nonprofit organizations for the fiscal
				year totals less than 1 percent of those funds.
														(B)Rural water and
				wastewater circuit rider program
													(i)In
				generalThe Secretary shall continue a national rural water and
				wastewater circuit rider program that—
														(I)is consistent with
				the activities and results of the program conducted before January 1, 2012, as
				determined by the Secretary; and
														(II)received funding
				from the Secretary, acting through the Administrator of the Rural Utilities
				Service.
														(ii)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subparagraph $25,000,000 for fiscal year 2014 and each fiscal year
				thereafter.
													(6)SEARCH
				Program
												(A)In
				generalThe Secretary may establish a Special Evaluation
				Assistance for Rural Communities and Households (SEARCH) program to make
				predevelopment planning grants for feasibility studies, design assistance, and
				technical assistance, to financially distressed communities in rural areas with
				populations of 2,500 or fewer inhabitants for water and waste disposal projects
				described in this section.
												(B)Terms
													(i)DocumentationWith
				respect to grants made under this paragraph, the Secretary shall require the
				lowest quantity of documentation practicable.
													(ii)MatchingNotwithstanding
				any other provision of this section, the Secretary may fund up to 100 percent
				of the eligible costs of grants provided under this paragraph, as determined by
				the Secretary.
													(iii)FundingThe
				Secretary may use not more than 4 percent of the total amount of funds made
				available for a fiscal year for water, waste disposal, and essential community
				facility activities under this chapter to carry out this paragraph.
													(C)Relationship to
				other authority
													(i)In
				generalThe funds and authorities provided under this paragraph
				are in addition to any other funds or authorities the Secretary may have to
				carry out activities described in this section.
													(ii)Authorized
				activitiesThe Secretary may furnish financial assistance or
				other aid in planning projects for the purposes described in subparagraph
				(A).
													(f)PriorityIn
				making grants and loans, and guaranteeing loans, for water, wastewater, and
				waste disposal projects under this section, the Secretary shall give priority
				consideration to projects that serve rural communities that, as determined by
				the Secretary—
											(1)have a population
				of less than 5,500 permanent residents;
											(2)have a community
				water, wastewater, or waste disposal system that—
												(A)is
				experiencing—
													(i)an
				unanticipated reduction in the quality of water, the quantity of water, or the
				ability to deliver water; or
													(ii)some other
				deterioration in the supply of water to the community;
													(B)is not adequate to
				meet the needs of the community; and
												(C)requires immediate
				corrective action;
												(3)are experiencing
				outmigration;
											(4)have a high
				percentage of low-income residents; or
											(5)are isolated from
				other significant population centers.
											(g)Curtailment or
				limitation of service prohibitedThe service provided or made
				available through any such association shall not be curtailed or limited by
				inclusion of the area served by such association within the boundaries of any
				municipal corporation or other public body, or by the granting of any private
				franchise for similar service within such area during the term of such loan;
				nor shall the happening of any such event be the basis of requiring such
				association to secure any franchise, license, or permit as a condition to
				continuing to serve the area served by the association at the time of the
				occurrence of such event.
										(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as are necessary.
										3502.Community
				facilities loans, loan guarantees, and grants
										(a)In
				generalThe Secretary may make grants and loans and issue loan
				guarantees (including a guarantee of a loan financed by the net proceeds of a
				bond described in section 142(a) of the Internal Revenue Code of 1986) to
				eligible entities described in subsection (b) for projects in rural areas that
				primarily serve rural residents to provide for—
											(1)essential
				community facilities, including—
												(A)necessary
				equipment;
												(B)recreational
				developments; and
												(2)financial
				assistance and other assistance in the planning of projects for purposes
				described in this section.
											(b)Eligible
				entitiesEntities eligible for assistance described in subsection
				(a) are—
											(1)associations
				(including corporations not operated for profit);
											(2)Indian tribes
				(including groups of individuals described in paragraph (4) of section 815 of
				the Native American Programs Act of 1974 (42 U.S.C. 2992c)); and
											(3)public and
				quasi-public agencies.
											(c)Loan and loan
				guarantee requirements
											(1)In
				generalIn connection with loans made or guaranteed under this
				section, the Secretary shall require the applicant—
												(A)to certify in
				writing, and the Secretary shall determine, that the applicant is unable to
				obtain sufficient credit elsewhere to finance the actual needs of the
				applicant; and
												(B)to furnish an
				appropriate written financial statement.
												(2)Debt
				restructuring and loan servicing for community facility loansThe
				Secretary shall establish and implement a program that is similar to the
				program established under section 3411, except that the debt restructuring and
				loan servicing procedures shall apply to delinquent community facility program
				loans to a hospital or health care facility under subsection (a).
											(d)Grant
				amounts
											(1)MaximumExcept
				as otherwise provided in this subsection, the amount of any grant made under
				this section shall not exceed 75 percent of the development cost of the project
				for which the grant is provided.
											(2)Grant
				rateThe Secretary shall establish the grant rate for each
				project in conformity with regulations issued by the Secretary that shall
				provide for a graduated scale of grant rates that establish higher rates for
				projects in communities that have—
												(A)low community
				population;
												(B)high rates of
				outmigration; and
												(C)low income
				levels.
												(3)Local share
				requirementsGrants made under this section may be used to pay
				the local share requirements of another Federal grant-in-aid program to the
				extent permitted under the law providing for the grant-in-aid program.
											(e)PriorityIn
				making grants and loans, and guaranteeing loans under this section, the
				Secretary shall give priority consideration to projects that serve rural
				communities that—
											(1)have a population
				of less than 20,000 permanent residents;
											(2)are experiencing
				outmigration;
											(3)have a high
				percentage of low-income residents; or
											(4)are isolated from
				other significant population centers.
											(f)Tribal colleges
				and universities
											(1)In
				generalThe Secretary may make grants to an entity that is a
				Tribal College or University (as defined in section 316(b) of the Higher
				Education Act of 1965 (20 U.S.C. 1059c(b))) to provide the Federal share of the
				cost of developing specific Tribal College or University essential community
				facilities in rural areas.
											(2)Federal
				shareThe Secretary shall establish the maximum percentage of the
				cost of the project that may be covered by a grant under this subsection,
				except that the Secretary may not require non-Federal financial support in an
				amount that is greater than 5 percent of the total cost of the project.
											(3)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $10,000,000 for each of fiscal years 2014 through
				2018.
											(g)Technical
				assistance for community facilities projects
											(1)In
				generalSubject to paragraph (2), the Secretary may use funds
				made available for community facilities programs authorized under this section
				to provide technical assistance to applicants and participants for community
				facilities programs.
											(2)FundingThe
				Secretary may use not more than 3 percent of the amount of funds made available
				to participants for a fiscal year for a community facilities program to provide
				technical assistance described in paragraph (1).
											(h)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as are necessary.
										3503.Health care
				services
										(a)PurposeThe
				purpose of this section is to address the continued unmet health needs in the
				Delta region through cooperation among health care professionals, institutions
				of higher education, research institutions, and other individuals and entities
				in the region.
										(b)Definition of
				eligible entityIn this section, the term eligible
				entity means a consortium of regional institutions of higher education,
				academic health and research institutes, and economic development entities
				located in the Delta region that have experience in addressing the health care
				issues in the region.
										(c)GrantsTo
				carry out the purpose described in subsection (a), the Secretary may award a
				grant to an eligible entity for—
											(1)the development
				of—
												(A)health care
				services;
												(B)health education
				programs; and
												(C)health care job
				training programs; and
												(2)the development
				and expansion of public health-related facilities in the Delta region to
				address longstanding and unmet health needs of the region.
											(d)UseAs
				a condition of the receipt of the grant, the eligible entity shall use the
				grant to fund projects and activities described in subsection (c), based on
				input solicited from local governments, public health care providers, and other
				entities in the Delta region.
										(e)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $3,000,000 for each of fiscal years 2014
				through 2018.
										2Rural business and
				cooperative development
									3601.Business
				programs
										(a)Rural business
				development grants
											(1)In
				generalThe Secretary may make grants under this subsection to
				eligible entities described in paragraph (2) in rural areas that primarily
				serve rural areas for purposes described in paragraph (3).
											(2)Eligible
				entitiesThe Secretary may make grants under this subsection
				to—
												(A)governmental
				entities;
												(B)Indian tribes;
				and
												(C)nonprofit
				entities.
												(3)Eligible
				purposes for grantsEligible entities that receive grants under
				this subsection may use the grant funds for—
												(A)business
				opportunity projects that—
													(i)identify and
				analyze business opportunities;
													(ii)identify, train,
				and provide technical assistance to existing or prospective rural entrepreneurs
				and managers;
													(iii)assist in the
				establishment of new rural businesses and the maintenance of existing
				businesses, including through business support centers;
													(iv)conduct regional,
				community, and local economic development planning and coordination, and
				leadership development; and
													(v)establish centers
				for training, technology, and trade that will provide training to rural
				businesses in the use of interactive communications technologies to develop
				international trade opportunities and markets; and
													(B)projects that
				support the development of business enterprises that finance or
				facilitate—
													(i)the development of
				small and emerging private business enterprise;
													(ii)the
				establishment, expansion, and operation of rural distance learning
				networks;
													(iii)the development
				of rural learning programs that provide educational instruction or job training
				instruction related to potential employment or job advancement to adult
				students; and
													(iv)the provision of
				technical assistance and training to rural communities for the purpose of
				improving passenger transportation services or facilities.
													(4)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this subsection $65,000,000 for each of fiscal years
				2014 through 2018, to remain available until expended.
											(b)Value-Added
				agricultural producer grants
											(1)DefinitionsIn
				this subsection:
												(A)Mid-tier value
				chainThe term mid-tier value chain means a local
				and regional supply network that links independent producers with businesses
				and cooperatives that market value-added agricultural products in a manner
				that—
													(i)targets and
				strengthens the profitability and competitiveness of small- and medium-sized
				farms that are structured as family farms; and
													(ii)obtains agreement
				from an eligible agricultural producer group, farmer cooperative, or
				majority-controlled producer-based business venture that is engaged in the
				value chain on a marketing strategy.
													(B)ProducerThe
				term producer means a farmer.
												(C)Value-added
				agricultural productThe term value-added agricultural
				product means any agricultural commodity or product—
													(i)that—
														(I)has undergone a
				change in physical state;
														(II)was produced in a
				manner that enhances the value of the agricultural commodity or product, as
				demonstrated through a business plan that shows the enhanced value, as
				determined by the Secretary;
														(III)is physically
				segregated in a manner that results in the enhancement of the value of the
				agricultural commodity or product;
														(IV)is a source of
				farm-based renewable energy, including E–85 fuel; or
														(V)is aggregated and
				marketed as a locally produced agricultural food product; and
														(ii)for which, as a
				result of the change in physical state or the manner in which the agricultural
				commodity or product was produced, marketed, or segregated—
														(I)the customer base
				for the agricultural commodity or product is expanded; and
														(II)a greater portion
				of the revenue derived from the marketing, processing, or physical segregation
				of the agricultural commodity or product is available to the producer of the
				commodity or product.
														(2)Grants
												(A)In
				generalThe Secretary may make grants under this subsection
				to—
													(i)independent
				producers of value-added agricultural products; and
													(ii)an agricultural
				producer group, farmer cooperative, or majority-controlled producer-based
				business venture, as determined by the Secretary.
													(B)Grants to a
				producerA grantee under subparagraph (A)(i) shall use the
				grant—
													(i)to
				develop a business plan or perform a feasibility study to establish a viable
				marketing opportunity (including through mid-tier value chains) for value-added
				agricultural products; or
													(ii)to provide
				capital to establish alliances or business ventures that allow the producer to
				better compete in domestic or international markets.
													(C)Grants to an
				agricultural producer group, cooperative or producer-based business
				ventureA grantee under subparagraph (A)(ii) shall use the
				grant—
													(i)to
				develop a business plan for viable marketing opportunities in emerging markets
				for a value-added agricultural product; or
													(ii)to develop
				strategies that are intended to create marketing opportunities in emerging
				markets for the value-added agricultural product.
													(D)Award
				selection
													(i)PriorityIn
				awarding grants under this subsection, the Secretary shall give priority to
				projects—
														(I)that contribute to
				increasing opportunities for operators of small- and medium-sized farms that
				are structured as family farms; or
														(II)at least
				1/4 of the recipients of which are beginning farmers or
				socially disadvantaged farmers.
														(ii)RankingIn
				evaluating and ranking proposals under this subsection, the Secretary shall
				provide substantial weight to the priorities described in clause (i).
													(E)Amount of
				grant
													(i)In
				generalThe total amount provided to a grant recipient under this
				subsection shall not exceed $500,000.
													(ii)Majority-controlled,
				producer-based business venturesThe total amount of all grants
				provided to majority-controlled, producer-based business ventures under this
				subsection for a fiscal year shall not exceed 10 percent of the amount of funds
				used to make all grants for the fiscal year under this subsection.
													(F)TermThe
				term of a grant under this paragraph shall not exceed 3 years.
												(G)Simplified
				applicationThe Secretary shall offer a simplified application
				form and process for project proposals requesting less than $50,000 under this
				subsection.
												(3)Funding
												(A)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $40,000,000 for each of fiscal years 2014 through
				2018.
												(B)Reservation of
				funds for projects to benefit beginning farmers, socially disadvantaged
				farmers, and mid-tier value chains
													(i)In
				generalThe Secretary shall reserve 10 percent of the amounts
				made available for each fiscal year under this subsection to fund projects that
				benefit beginning farmers or socially disadvantaged farmers.
													(ii)Mid-tier value
				chainsThe Secretary shall reserve 10 percent of the amounts made
				available for each fiscal year under this subsection to fund applications of
				eligible entities described in paragraph (2) that propose to develop mid-tier
				value chains.
													(iii)Unobligated
				amountsAny amounts in the reserves for a fiscal year established
				under clauses (i) and (ii) that are not obligated by June 30 of the fiscal year
				shall be available to the Secretary to make grants under this subsection to
				eligible entities in any State, as determined by the Secretary.
													(C)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this subsection $12,500,000 for each of fiscal
				years 2014 through 2018, to remain available until expended.
												(c)Rural
				cooperative development grants
											(1)DefinitionsIn
				this subsection:
												(A)Nonprofit
				institutionThe term nonprofit institution means any
				organization or institution, including an accredited institution of higher
				education, no part of the net earnings of which inures, or may lawfully inure,
				to the benefit of any private shareholder or individual.
												(B)United
				StatesThe term United States means—
													(i)the several
				States; and
													(ii)the District of
				Columbia.
													(2)GrantsThe
				Secretary shall make grants under this subsection to nonprofit institutions for
				the purpose of enabling the nonprofit institutions to establish and operate
				centers for rural cooperative development.
											(3)GoalsThe
				goals of a center funded under this subsection shall be to facilitate the
				creation of jobs in rural areas through the development of new rural
				cooperatives, value -added processing, and rural businesses.
											(4)Application
												(A)In
				generalAny nonprofit institution seeking a grant under paragraph
				(2) shall submit to the Secretary an application containing a plan for the
				establishment and operation by the institution of 1 or more centers for
				cooperative development.
												(B)RequirementsThe
				Secretary may approve an application if the plan contains the following:
													(i)A
				provision that substantiates that the center will effectively serve rural areas
				in the United States.
													(ii)A
				provision that the primary objective of the center will be to improve the
				economic condition of rural areas through cooperative development.
													(iii)A description of
				the activities that the center will carry out to accomplish the objective,
				which may include programs—
														(I)for applied
				research and feasibility studies that may be useful to individuals,
				cooperatives, small businesses, and other similar entities in rural areas
				served by the center;
														(II)for the
				collection, interpretation, and dissemination of information that may be useful
				to individuals, cooperatives, small businesses, and other similar entities in
				rural areas served by the center;
														(III)providing
				training and instruction for individuals, cooperatives, small businesses, and
				other similar entities in rural areas served by the center;
														(IV)providing loans
				and grants to individuals, cooperatives, small businesses, and other similar
				entities in rural areas served by the center;
														(V)providing
				technical assistance, research services, and advisory services to individuals,
				cooperatives, small businesses, and other similar entities in rural areas
				served by the center; and
														(VI)providing for the
				coordination of services and sharing of information by the center.
														(iv)A
				description of the contributions that the activities are likely to make to the
				improvement of the economic conditions of the rural areas for which the center
				will provide services.
													(v)Provisions that
				the center, in carrying out the activities, will seek, if appropriate, the
				advice, participation, expertise, and assistance of representatives of
				business, industry, educational institutions, the Federal Government, and State
				and local governments.
													(vi)Provisions that
				the center will take all practicable steps to develop continuing sources of
				financial support for the center, particularly from sources in the private
				sector.
													(vii)Provisions
				for—
														(I)monitoring and
				evaluating the activities by the nonprofit institution operating the center;
				and
														(II)accounting for
				funds received by the institution under this section.
														(5)Awarding
				grants
												(A)In
				generalGrants made under paragraph (2) shall be made on a
				competitive basis.
												(B)PreferenceIn
				making grants under paragraph (2), the Secretary shall give preference to grant
				applications providing for the establishment of centers for rural cooperative
				development that—
													(i)demonstrate a
				proven track record in carrying out activities to promote and assist the
				development of cooperatively and mutually owned businesses;
													(ii)demonstrate
				previous expertise in providing technical assistance in rural areas to promote
				and assist the development of cooperatively and mutually owned
				businesses;
													(iii)demonstrate the
				ability to assist in the retention of businesses, facilitate the establishment
				of cooperatives and new cooperative approaches, and generate employment
				opportunities that will improve the economic conditions of rural areas;
													(iv)commit to
				providing technical assistance and other services to underserved and
				economically distressed areas in rural areas of the United States;
													(v)demonstrate a
				commitment to—
														(I)networking with
				and sharing the results of the efforts of the center with other cooperative
				development centers and other organizations involved in rural economic
				development efforts; and
														(II)developing
				multiorganization and multistate approaches to addressing the economic
				development and cooperative needs of rural areas; and
														(vi)commit to
				providing a 25 percent matching contribution with private funds and in-kind
				contributions, except that the Secretary shall not require non-Federal
				financial support in an amount that is greater than 5 percent in the case of a
				1994 institution (as defined in section 532 of the Equity in Educational
				Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)).
													(6)Grant
				period
												(A)In
				generalA grant awarded to a center that has received no prior
				funding under this subsection shall be made for a period of 1 year.
												(B)Multiyear
				grantsIf the Secretary determines it to be in the best interest
				of the program, the Secretary shall award grants for a period of more than 1
				year, but not more than 3 years, to a center that has successfully met the
				requirements of paragraph (5)(B), as determined by the Secretary.
												(7)Authority to
				extend grant periodThe Secretary may extend for 1 additional
				12-month period the period during which a grantee may use a grant made under
				this subsection.
											(8)Technical
				assistance to prevent excessive unemployment or underemployment
												(A)In
				generalIn carrying out this subsection, the Secretary may
				provide technical assistance to alleviate or prevent conditions of excessive
				unemployment, underemployment, outmigration, or low employment growth in
				economically distressed rural areas that the Secretary determines have a
				substantial need for the assistance.
												(B)InclusionsThe
				assistance may include planning and feasibility studies, management and
				operational assistance, and studies evaluating the need for the development
				potential of projects that increase employment and improve economic growth in
				the areas.
												(9)Grants to defray
				administrative costs
												(A)In
				generalThe Secretary may make grants to defray not to exceed 75
				percent of the costs incurred by organizations and public bodies to carry out
				projects for which grants or loans are made under this subsection.
												(B)Cost-sharingFor
				purposes of determining the non-Federal share of the costs, the Secretary shall
				include contributions in cash and in kind, fairly evaluated, including
				premises, equipment, and services.
												(10)Cooperative
				research programThe Secretary shall offer to enter into a
				cooperative research agreement with 1 or more qualified academic institutions
				in each fiscal year to conduct research on the effects of all types of
				cooperatives on the national economy.
											(11)Addressing
				needs of minority communities
												(A)In
				generalIf the total amount appropriated under paragraph (13) for
				a fiscal year exceeds $7,500,000, the Secretary shall reserve an amount equal
				to 20 percent of the total amount appropriated for grants for cooperative
				development centers, individual cooperatives, or groups of cooperatives—
													(i)that serve
				socially disadvantaged groups; and
													(ii)a
				majority of the boards of directors or governing boards of which are comprised
				of individuals who are members of socially disadvantaged groups.
													(B)Insufficient
				applicationsTo the extent there are insufficient applications to
				carry out subparagraph (A), the Secretary shall use the funds as otherwise
				authorized by this subsection.
												(12)Interagency
				working groupNot later than 90 days after the date of enactment
				of the Agriculture Reform, Food, and Jobs Act
				of 2013, the Secretary shall coordinate and chair an interagency
				working group to foster cooperative development and ensure coordination with
				Federal agencies and national and local cooperative organizations that have
				cooperative programs and interests.
											(13)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $50,000,000 for each of fiscal years 2014 through
				2018.
											(d)Appropriate
				technology transfer for rural areas program
											(1)Definition of
				national nonprofit agricultural assistance institutionIn this
				subsection, the term national nonprofit agricultural assistance
				institution means an organization that—
												(A)is described in
				section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation
				under 501(a) of that Code;
												(B)has staff and
				offices in multiple regions of the United States;
												(C)has experience and
				expertise in operating national agricultural technical assistance
				programs;
												(D)expands markets
				for the agricultural commodities produced by producers through the use of
				practices that enhance the environment, natural resource base, and quality of
				life; and
												(E)improves the
				economic viability of agricultural operations.
												(2)EstablishmentThe
				Secretary shall establish a national appropriate technology transfer for rural
				areas program to assist agricultural producers that are seeking
				information—
												(A)to reduce input
				costs;
												(B)to conserve energy
				resources;
												(C)to diversify
				operations through new energy crops and energy generation facilities;
				and
												(D)to expand markets
				for agricultural commodities produced by the producers by using practices that
				enhance the environment, natural resource base, and quality of life.
												(3)Implementation
												(A)In
				generalThe Secretary shall carry out the program under this
				subsection by making a grant to, or offering to enter into a cooperative
				agreement with, a national nonprofit agricultural assistance
				institution.
												(B)Grant
				amountA grant made, or cooperative agreement entered into, under
				subparagraph (A) shall provide 100 percent of the cost of providing information
				described in paragraph (2).
												(4)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $5,000,000 for each of fiscal years 2014 through
				2018.
											(e)Business and
				industry direct and guaranteed loans
											(1)Definition of
				business and industry loanIn this section, the term
				business and industry loan means a direct loan that is made, or a
				loan that is guaranteed, by the Secretary under this subsection.
											(2)Loan
				purposesThe Secretary may make business and industry loans to
				public, private, or cooperative organizations organized for profit or
				nonprofit, private investment funds that invest primarily in cooperative
				organizations, or to individuals—
												(A)to improve,
				develop, or finance business, industry, and employment and improve the economic
				and environmental climate in rural communities, including pollution abatement
				and control;
												(B)to conserve,
				develop, and use water for aquaculture purposes in rural areas; and
												(C)to reduce the
				reliance on nonrenewable energy resources by encouraging the development and
				construction of renewable energy systems (including solar energy systems, wind
				energy systems, and anaerobic digestors for the purpose of energy generation),
				including the modification of existing systems, in rural areas.
												(3)Loan guarantees
				for certain loansThe Secretary may guarantee loans made under
				this subsection to finance the issuance of bonds for the projects described in
				paragraph (2).
											(4)Maximum amount
				of principal
												(A)In
				generalExcept as otherwise provided in this paragraph, no loan
				may be made or guaranteed under this subsection that exceeds $25,000,000 in
				principal amount.
												(B)Limitations on
				loan guarantees for cooperative organizations
													(i)Principal
				amountSubject to clause (ii), the principal amount of a business
				and industry loan made to a cooperative organization and guaranteed under this
				subsection shall not exceed $40,000,000.
													(ii)UseTo
				be eligible for a guarantee under this subsection for a business and industry
				loan made to a cooperative organization, the principal amount of the loan in
				excess of $25,000,000 shall be used to carry out a project that is in a rural
				area and—
														(I)provides for the
				value-added processing of agricultural commodities; or
														(II)significantly
				benefits 1 or more entities eligible for assistance for the purposes described
				in paragraph (2), as determined by the Secretary.
														(iii)ApplicationsIf
				a cooperative organization submits an application for a guarantee under this
				paragraph, the Secretary shall make the determination whether to approve the
				application, and the Secretary may not delegate this authority.
													(iv)Maximum
				amountThe total amount of business and industry loans made to
				cooperative organizations and guaranteed for a fiscal year under this
				subsection with principal amounts that are in excess of $25,000,000 may not
				exceed 10 percent of the total amount of business and industry loans guaranteed
				for the fiscal year under this subsection.
													(5)FeesThe
				Secretary may assess a 1-time fee and an annual renewal fee for any guaranteed
				business and industry loan in an amount that does not exceed 3 percent of the
				guaranteed principal portion of the loan.
											(6)Intangible
				assetsIn determining whether a cooperative organization is
				eligible for a guaranteed business and industry loan, the Secretary may
				consider the market value of a properly appraised brand name, patent, or
				trademark of the cooperative.
											(7)Loan
				appraisalsThe Secretary may require that any appraisal made in
				connection with a business and industry loan be conducted by a specialized
				appraiser that uses standards that are comparable to standards used for similar
				purposes in the private sector, as determined by the Secretary.
											(8)Loan guarantees
				for the purchase of cooperative stock
												(A)In
				generalThe Secretary may guarantee a business and industry loan
				to individual farmers to purchase capital stock of a farmer cooperative
				established for the purpose of processing an agricultural commodity.
												(B)Processing
				contracts during initial periodA cooperative described in
				subparagraph (A) for which a farmer receives a guarantee to purchase stock
				under that subparagraph may contract for services to process agricultural
				commodities or otherwise process value added for the period beginning on the
				date of the startup of the cooperative in order to provide adequate time for
				the planning and construction of the processing facility of the
				cooperative.
												(C)Financial
				informationFinancial information required by the Secretary from
				a farmer as a condition of making a business and industry loan guarantee under
				this paragraph shall be provided in the manner generally required by commercial
				agricultural lenders in the applicable area.
												(9)Loans to
				cooperatives
												(A)Eligibility
													(i)In
				generalThe Secretary may make or guarantee a business and
				industry loan to a cooperative organization that is headquartered in a
				metropolitan area if the loan is—
														(I)used for a project
				or venture described in paragraph (2) that is located in a rural area;
				or
														(II)a loan guarantee
				that meets the requirements of paragraph (10).
														(ii)EquityThe
				Secretary may guarantee a loan made for the purchase of preferred stock or
				similar equity issued by a cooperative organization or a fund that invests
				primarily in cooperative organizations, if the guarantee significantly benefits
				1 or more entities eligible for assistance for the purposes described in
				paragraph (2)(A), as determined by the Secretary.
													(B)RefinancingA
				cooperative organization that is eligible for a business and industry loan
				shall be eligible to refinance an existing business and industry loan with a
				lender if—
													(i)the cooperative
				organization—
														(I)is current and
				performing with respect to the existing loan; and
														(II)(aa)is not, and has not
				been, in payment default, with respect to the existing loan; or
															(bb)has not converted any of the
				collateral with respect to the existing loan; and
															(ii)there is adequate
				security or full collateral for the refinanced loan.
													(10)Loan guarantees
				in nonrural areasThe Secretary may guarantee a business and
				industry loan to a cooperative organization for a facility that is not located
				in a rural area if—
												(A)the primary
				purpose of the loan guarantee is for a facility to provide value-added
				processing for agricultural producers that are located within 80 miles of the
				facility;
												(B)the applicant
				demonstrates to the Secretary that the primary benefit of the loan guarantee
				will be to provide employment for residents of a rural area; and
												(C)the total amount
				of business and industry loans guaranteed for a fiscal year under this
				paragraph does not exceed 10 percent of the business and industry loans
				guaranteed for the fiscal year under this subsection.
												(11)Locally or
				regionally produced agricultural food products
												(A)DefinitionsIn
				this paragraph:
													(i)Locally or
				regionally produced agricultural food productThe term
				locally or regionally produced agricultural food product means any
				agricultural food product that is raised, produced, and distributed in—
														(I)the locality or
				region in which the final product is marketed, so that the total distance that
				the product is transported is less than 400 miles from the origin of the
				product; or
														(II)the State in
				which the product is produced.
														(ii)Underserved
				communityThe term underserved community means a
				community (including an urban or rural community and an Indian tribal
				community) that, as determined by the Secretary, has—
														(I)limited access to
				affordable, healthy foods, including fresh fruits and vegetables, in grocery
				retail stores or farmer-to-consumer direct markets; and
														(II)a high rate of
				hunger or food insecurity or a high poverty rate.
														(B)Loan and loan
				guarantee program
													(i)In
				generalThe Secretary shall make or guarantee loans to
				individuals, cooperatives, cooperative organizations, businesses, and other
				entities to establish and facilitate enterprises that process, distribute,
				aggregate, store, and market locally or regionally produced agricultural food
				products to support community development and farm income.
													(ii)RequirementThe
				recipient of a loan or loan guarantee under this paragraph shall include in an
				appropriate agreement with retail and institutional facilities to which the
				recipient sells locally or regionally produced agricultural food products a
				requirement to inform consumers of the retail or institutional facilities that
				the consumers are purchasing or consuming locally or regionally produced
				agricultural food products.
													(iii)PriorityIn
				making or guaranteeing a loan under this paragraph, the Secretary shall give
				priority to projects that have components benefitting underserved
				communities.
													(iv)ReportsNot
				later than 2 years after the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013 and annually thereafter, the Secretary shall submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate, and publish on the
				Internet, a report that describes projects carried out using loans or loan
				guarantees made under clause (i), including—
														(I)summary
				information about all projects;
														(II)the
				characteristics of the communities served; and
														(III)resulting
				benefits.
														(v)Reservation of
				fundsFor each of fiscal years 2014 through 2018, the Secretary
				shall reserve not less than 5 percent of the total amount of funds made
				available to carry out this subsection to carry out this paragraph until April
				1 of the fiscal year.
													(vi)OutreachThe
				Secretary shall develop and implement an outreach plan to publicize the
				availability of loans and loan guarantees under this paragraph, working closely
				with rural cooperative development centers, credit unions, community
				development financial institutions, regional economic development authorities,
				and other financial and economic development entities.
													(12)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $75,000,000 for each of fiscal years 2014 through
				2018.
											(f)Relending
				programs
											(1)Intermediate
				relending program
												(A)In
				generalThe Secretary may make or guarantee loans to eligible
				entities described in subparagraph (B) so that the eligible entities may relend
				the funds to individuals and entities for the purposes described in
				subparagraph (C).
												(B)Eligible
				entitiesEntities eligible for loans and loan guarantees
				described in subparagraph (A) are—
													(i)public
				agencies;
													(ii)Indian
				tribes;
													(iii)cooperatives;
				and
													(iv)nonprofit
				corporations.
													(C)Eligible
				purposesThe proceeds from loans made or guaranteed by the
				Secretary pursuant to subparagraph (A) may be relent by eligible entities for
				projects that—
													(i)predominately
				serve communities in rural areas; and
													(ii)as determined by
				the Secretary—
														(I)promote community
				development;
														(II)establish new
				businesses;
														(III)establish and
				support microlending programs; and
														(IV)create or retain
				employment opportunities.
														(D)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $50,000,000 for each of fiscal years 2014 through
				2018.
												(2)Rural
				microentrepreneur assistance program
												(A)DefinitionsIn
				this paragraph:
													(i)MicroentrepreneurThe
				term microentrepreneur means an owner and operator, or prospective
				owner and operator, of a rural microenterprise who is unable to obtain
				sufficient training, technical assistance, or credit other than under this
				subsection, as determined by the Secretary.
													(ii)Microenterprise
				development organizationThe term microenterprise
				development organization means an organization that is—
														(I)a nonprofit
				entity;
														(II)an Indian tribe,
				the tribal government of which certifies to the Secretary that—
															(aa)no
				microenterprise development organization serves the Indian tribe; and
															(bb)no
				rural microentrepreneur assistance program exists under the jurisdiction of the
				Indian tribe;
															(III)a public
				institution of higher education; or
														(IV)a collaboration
				of rural nonprofit entities serving a region or State, if 1 lead nonprofit
				entity is the sole underwriter of all loans and is responsible for associated
				risks.
														(iii)MicroloanThe
				term microloan means a business loan of not more than $50,000 that
				is provided to a rural microenterprise.
													(iv)ProgramThe
				term program means the rural microentrepreneur assistance program
				established under subparagraph (B).
													(v)Rural
				microenterpriseThe term rural microenterprise means
				a business entity with not more than 10 full-time equivalent employees located
				in a rural area.
													(vi)TrainingThe
				term training means teaching broad business principles or general
				business skills in a group or public setting.
													(vii)Technical
				assistanceThe term technical assistance means
				working with a business client in a 1-to-1 manner to provide business and
				financial management counseling, assist in the preparation of business or
				marketing plans, or provide other skills tailored to an individual
				microentrepreneur.
													(B)Rural
				microentrepreneur assistance program
													(i)EstablishmentThe
				Secretary shall establish a rural microentrepreneur assistance program to
				provide loans and grants to support microentrepreneurs in the development and
				ongoing success of rural microenterprises.
													(ii)PurposeThe
				purpose of the program is to provide microentrepreneurs with—
														(I)the skills
				necessary to establish new rural microenterprises; and
														(II)continuing
				technical and financial assistance related to the successful operation of rural
				microenterprises.
														(iii)Loans
														(I)In
				generalThe Secretary shall make loans to microenterprise
				development organizations for the purpose of providing fixed-interest rate
				microloans to microentrepreneurs for startup and growing rural
				microenterprises.
														(II)Loan
				termsA loan made by the Secretary to a microenterprise
				development organization under this subparagraph shall—
															(aa)be
				for a term not to exceed 20 years; and
															(bb)bear an annual
				interest rate of at least 1 percent.
															(III)Loan loss
				reserve fundThe Secretary shall require each microenterprise
				development organization that receives a loan under this subparagraph
				to—
															(aa)establish a loan
				loss reserve fund; and
															(bb)maintain the
				reserve fund in an amount equal to at least 5 percent of the outstanding
				balance of such loans owed by the microenterprise development organization,
				until all obligations owed to the Secretary under this subparagraph are
				repaid.
															(IV)Deferral of
				interest and principalThe Secretary may permit the deferral of
				payments on principal and interest due on a loan to a microenterprise
				development organization made under this paragraph for a 2-year period
				beginning on the date on which the loan is made.
														(iv)Grants to
				support rural microenterprise development
														(I)In
				generalThe Secretary shall make grants to microenterprise
				development organizations—
															(aa)to
				provide training and technical assistance, and other related services to rural
				microentrepreneurs; and
															(bb)to
				carry out such other projects and activities as the Secretary determines
				appropriate to further the purposes of the program.
															(II)SelectionIn
				making grants under subclause (I), the Secretary shall—
															(aa)place an emphasis
				on microenterprise development organizations that serve microentrepreneurs that
				are located in rural areas that have suffered significant outward migration, as
				determined by the Secretary; and
															(bb)ensure, to the
				maximum extent practicable, that grant recipients include microenterprise
				development organizations of varying sizes and that serve racially and
				ethnically diverse populations.
															(v)Grants to assist
				microentrepreneurs
														(I)In
				generalThe Secretary shall make annual grants to microenterprise
				development organizations to provide technical assistance to microentrepreneurs
				that—
															(aa)received a loan
				from the microenterprise development organization under subparagraph (B)(iii);
				or
															(bb)are
				seeking a loan from the microenterprise development organization under
				subparagraph (B)(iii).
															(II)Maximum amount
				of technical assistance grantThe maximum amount of a grant under
				this clause shall be in an amount equal to not more than 25 percent of the
				total outstanding balance of microloans made by the microenterprise development
				organization under clause (iii), as of the date the grant is awarded.
														(vi)Administrative
				expensesNot more than 10 percent of a grant received by a
				microenterprise development organization for a fiscal year under this
				subparagraph may be used to pay administrative expenses.
													(C)Administration
													(i)Matching
				requirementAs a condition of any grant made under clauses (iv)
				and (v) of subparagraph (B), the Secretary shall require the microenterprise
				development organization to match not less than 15 percent of the total amount
				of the grant in the form of matching funds (including community development
				block grants), indirect costs, or in-kind goods or services.
													(ii)OversightAt
				a minimum, not later than December 1 of each fiscal year, a microenterprise
				development organization that receives a loan or grant under this section shall
				provide to the Secretary such information as the Secretary may require to
				ensure that assistance provided under this section is used for the purposes for
				which the loan or grant was made.
													(D)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this paragraph $40,000,000 for each of fiscal years 2014 through
				2018.
												(E)Mandatory
				funding for fiscal years 2014 through 2018Of the funds of the
				Commodity Credit Corporation, the Secretary shall use to carry out this
				paragraph $3,750,000 for each of fiscal years 2014 through 2018, to remain
				available until expended.
												3602.Rural Business
				Investment Program
										(a)DefinitionsIn
				this section:
											(1)ArticlesThe
				term articles means articles of incorporation for an incorporated
				body or the functional equivalent or other similar documents specified by the
				Secretary for other business entities.
											(2)Developmental
				venture capitalThe term developmental venture
				capital means capital in the form of equity capital investments in rural
				business investment companies with an objective of fostering economic
				development in rural areas.
											(3)Employee welfare
				benefit plan; pension plan
												(A)In
				generalThe terms employee welfare benefit plan and
				pension plan have the meanings given the terms in section 3 of the
				Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002).
												(B)InclusionsThe
				terms employee welfare benefit plan and pension plan
				include—
													(i)public and private
				pension or retirement plans subject to this subtitle; and
													(ii)similar plans not
				covered by this subtitle that have been established, and that are maintained,
				by the Federal Government or any State (including by a political subdivision,
				agency, or instrumentality of the Federal Government or a State) for the
				benefit of employees.
													(4)Equity
				capitalThe term equity capital means common or
				preferred stock or a similar instrument, including subordinated debt with
				equity features.
											(5)LeverageThe
				term leverage includes—
												(A)debentures
				purchased or guaranteed by the Secretary;
												(B)participating
				securities purchased or guaranteed by the Secretary; and
												(C)preferred
				securities outstanding as of the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013.
												(6)LicenseThe
				term license means a license issued by the Secretary in accordance
				with in subsection (d)(5).
											(7)Limited
				liability companyThe term limited liability company
				means a business entity that is organized and operating in accordance with a
				State limited liability company law approved by the Secretary.
											(8)MemberThe
				term member means, with respect to a rural business investment
				company that is a limited liability company, a holder of an ownership interest,
				or a person otherwise admitted to membership in the limited liability
				company.
											(9)Operational
				assistanceThe term operational assistance means
				management, marketing, and other technical assistance that assists a rural
				business concern with business development.
											(10)Participation
				agreementThe term participation agreement means an
				agreement, between the Secretary and a rural business investment company
				granted final approval under subsection (d)(5), that requires the rural
				business investment company to make investments in smaller enterprises in rural
				areas.
											(11)Private
				capital
												(A)In
				generalThe term private capital means the total
				of—
													(i)(I)the paid-in capital and
				paid-in surplus of a corporate rural business investment company;
														(II)the contributed capital of the partners
				of a partnership rural business investment company; or
														(III)the equity investment of the members of
				a limited liability company rural business investment company; and
														(ii)unfunded binding
				commitments from investors that meet criteria established by the Secretary to
				contribute capital to the rural business investment company, except
				that—
														(I)unfunded
				commitments may be counted as private capital for purposes of approval by the
				Secretary of any request for leverage; but
														(II)leverage shall
				not be funded based on the commitments.
														(B)ExclusionsThe
				term private capital does not include—
													(i)any funds borrowed
				by a rural business investment company from any source;
													(ii)any funds
				obtained through the issuance of leverage; or
													(iii)any funds
				obtained directly or indirectly from the Federal Government or any State
				(including by a political subdivision, agency, or instrumentality of the
				Federal Government or a State), except for—
														(I)funds obtained
				from the business revenues (excluding any governmental appropriation) of any
				Federally chartered or government-sponsored enterprise established prior to the
				date of enactment of the Agriculture Reform,
				Food, and Jobs Act of 2013;
														(II)funds invested by
				an employee welfare benefit plan or pension plan; and
														(III)any qualified
				nonprivate funds (if the investors of the qualified nonprivate funds do not
				control, directly or indirectly, the management, board of directors, general
				partners, or members of the rural business investment company).
														(12)Qualified
				nonprivate fundsThe term qualified nonprivate funds
				means any—
												(A)funds directly or
				indirectly invested in any applicant or rural business investment company on or
				before the date of enactment of the Agriculture Reform, Food, and Jobs Act of
				2013 by any Federal agency, other than the Department, under a
				provision of law explicitly mandating the inclusion of those funds in the
				definition of the term private capital; and
												(B)funds invested in
				any applicant or rural business investment company by 1 or more entities of any
				State (including by a political subdivision, agency, or instrumentality of the
				State and including any guarantee extended by those entities) in an aggregate
				amount that does not exceed 33 percent of the private capital of the applicant
				or rural business investment company.
												(13)Rural business
				concernThe term rural business concern
				means—
												(A)a public, private,
				or cooperative for-profit or nonprofit organization;
												(B)a for-profit or
				nonprofit business controlled by an Indian tribe; or
												(C)any other person
				or entity that primarily operates in a rural area, as determined by the
				Secretary.
												(14)Rural business
				investment companyThe term rural business investment
				company means a company that—
												(A)has been granted
				final approval by the Secretary under subsection (d)(5); and
												(B)has entered into a
				participation agreement with the Secretary.
												(15)Smaller
				enterprise
												(A)In
				generalThe term smaller enterprise means any rural
				business concern that, together with its affiliates—
													(i)has—
														(I)a net financial
				worth of not more than $6,000,000, as of the date on which assistance is
				provided under this section to the rural business concern; and
														(II)except as
				provided in subparagraph (B), an average net income for the 2-year period
				preceding the date on which assistance is provided under this section to the
				rural business concern, of not more than $2,000,000, after Federal income taxes
				(excluding any carryover losses); or
														(ii)satisfies the
				standard industrial classification size standards established by the
				Administrator of the Small Business Administration for the industry in which
				the rural business concern is primarily engaged.
													(B)ExceptionFor
				purposes of subparagraph (A)(i)(II), if the rural business concern is not
				required by law to pay Federal income taxes at the enterprise level, but is
				required to pass income through to the shareholders, partners, beneficiaries,
				or other equitable owners of the business concern, the net income of the
				business concern shall be determined by allowing a deduction in an amount equal
				to the total of—
													(i)if
				the rural business concern is not required by law to pay State (and local, if
				any) income taxes at the enterprise level, the product obtained by
				multiplying—
														(I)the net income
				(determined without regard to this subparagraph); by
														(II)the marginal
				State income tax rate (or by the combined State and local income tax rates, as
				applicable) that would have applied if the business concern were a corporation;
				and
														(ii)the product
				obtained by multiplying—
														(I)the net income (so
				determined) less any deduction for State (and local) income taxes calculated
				under clause (i); by
														(II)the marginal
				Federal income tax rate that would have applied if the rural business concern
				were a corporation.
														(b)PurposesThe
				purposes of the Rural Business Investment Program established under this
				section are—
											(1)to promote
				economic development and the creation of wealth and job opportunities in rural
				areas and among individuals living in those areas by encouraging developmental
				venture capital investments in smaller enterprises primarily located in rural
				areas; and
											(2)to establish a
				developmental venture capital program, with the mission of addressing the unmet
				equity investment needs of small enterprises located in rural areas, by
				authorizing the Secretary—
												(A)to enter into
				participation agreements with rural business investment companies;
												(B)to guarantee
				debentures of rural business investment companies to enable each rural business
				investment company to make developmental venture capital investments in smaller
				enterprises in rural areas; and
												(C)to make grants to
				rural business investment companies, and to other entities, for the purpose of
				providing operational assistance to smaller enterprises financed, or expected
				to be financed, by rural business investment companies.
												(c)EstablishmentIn
				accordance with this subtitle, the Secretary shall establish a Rural Business
				Investment Program, under which the Secretary may—
											(1)enter into
				participation agreements with companies granted final approval under subsection
				(d)(5) for the purposes described in subsection (b);
											(2)guarantee the
				debentures issued by rural business investment companies as provided in
				subsection (e); and
											(3)make grants to
				rural business investment companies, and to other entities, under subsection
				(h).
											(d)Selection of
				rural business investment companies
											(1)EligibilityA
				company shall be eligible to apply to participate, as a rural business
				investment company, in the program established under this section if—
												(A)the company is a
				newly formed for-profit entity or a newly formed for-profit subsidiary of such
				an entity;
												(B)the company has a
				management team with experience in community development financing or relevant
				venture capital financing; and
												(C)the company will
				invest in enterprises that will create wealth and job opportunities in rural
				areas, with an emphasis on smaller enterprises.
												(2)ApplicationTo
				participate, as a rural business investment company, in the program established
				under this section, a company meeting the eligibility requirements of paragraph
				(1) shall submit an application to the Secretary that includes—
												(A)a business plan
				describing how the company intends to make successful developmental venture
				capital investments in identified rural areas;
												(B)information
				regarding the community development finance or relevant venture capital
				qualifications and general reputation of the management of the company;
												(C)a description of
				how the company intends to work with community-based organizations and local
				entities (including local economic development companies, local lenders, and
				local investors) and to seek to address the unmet equity capital needs of the
				communities served;
												(D)a proposal
				describing how the company intends to use the grant funds provided under this
				section to provide operational assistance to smaller enterprises financed by
				the company, including information regarding whether the company intends to use
				licensed professionals, as necessary, on the staff of the company or from an
				outside entity;
												(E)with respect to
				binding commitments to be made to the company under this section, an estimate
				of the ratio of cash to in-kind contributions;
												(F)a description of
				the criteria to be used to evaluate whether and to what extent the company
				meets the purposes of the program established under this section;
												(G)information
				regarding the management and financial strength of any parent firm, affiliated
				firm, or any other firm essential to the success of the business plan of the
				company; and
												(H)such other
				information as the Secretary may require.
												(3)StatusNot
				later than 90 days after the initial receipt by the Secretary of an application
				under this subsection, the Secretary shall provide to the applicant a written
				report describing the status of the application and any requirements remaining
				for completion of the application.
											(4)Matters
				consideredIn reviewing and processing any application under this
				subsection, the Secretary shall—
												(A)determine
				whether—
													(i)the applicant
				meets the requirements of paragraph (5); and
													(ii)the management of
				the applicant is qualified and has the knowledge, experience, and capability
				necessary to comply with this section;
													(B)take into
				consideration—
													(i)the need for and
				availability of financing for rural business concerns in the geographic area in
				which the applicant is to commence business;
													(ii)the general
				business reputation of the owners and management of the applicant; and
													(iii)the probability
				of successful operations of the applicant, including adequate profitability and
				financial soundness; and
													(C)not take into
				consideration any projected shortage or unavailability of grant funds or
				leverage.
												(5)Approval;
				license
												(A)In
				generalExcept as provided in subparagraph (B), the Secretary may
				approve an applicant to operate as a rural business investment company under
				this subtitle and license the applicant as a rural business investment company,
				if—
													(i)the Secretary
				determines that the application satisfies the requirements of paragraph
				(2);
													(ii)the area in which
				the rural business investment company is to conduct its operations, and
				establishment of branch offices or agencies (if authorized by the articles),
				are approved by the Secretary; and
													(iii)the applicant
				enters into a participation agreement with the Secretary.
													(B)Capital
				requirements
													(i)In
				generalNotwithstanding any other provision of this section, the
				Secretary may approve an applicant to operate as a rural business investment
				company under this section and designate the applicant as a rural business
				investment company, if the Secretary determines that the applicant—
														(I)has private
				capital as determined by the Secretary;
														(II)would otherwise
				be approved under this section, except that the applicant does not satisfy the
				requirements of subsection (i)(3); and
														(III)has a viable
				business plan that—
															(aa)reasonably
				projects profitable operations; and
															(bb)has
				a reasonable timetable for achieving a level of private capital that satisfies
				the requirements of subsection (i)(3).
															(ii)LeverageAn
				applicant approved under clause (i) shall not be eligible to receive leverage
				under this section until the applicant satisfies the requirements of section
				3602(i)(3).
													(iii)GrantsAn
				applicant approved under clause (i) shall be eligible for grants under
				subsection (h) in proportion to the private capital of the applicant, as
				determined by the Secretary.
													(e)Debentures
											(1)In
				generalThe Secretary may guarantee the timely payment of
				principal and interest, as scheduled, on debentures issued by any rural
				business investment company.
											(2)Terms and
				conditionsThe Secretary may make guarantees under this
				subsection on such terms and conditions as the Secretary considers appropriate,
				except that the term of any debenture guaranteed under this section shall not
				exceed 15 years.
											(3)Full faith and
				credit of the United StatesSection 3901 shall apply to any
				guarantee under this subsection.
											(4)Maximum
				guaranteeUnder this subsection, the Secretary may—
												(A)guarantee the
				debentures issued by a rural business investment company only to the extent
				that the total face amount of outstanding guaranteed debentures of the rural
				business investment company does not exceed the lesser of—
													(i)300 percent of the
				private capital of the rural business investment company; or
													(ii)$105,000,000;
				and
													(B)provide for the
				use of discounted debentures.
												(f)Issuance and
				guarantee of trust certificates
											(1)IssuanceThe
				Secretary may issue trust certificates representing ownership of all or a
				fractional part of debentures issued by a rural business investment company and
				guaranteed by the Secretary under this section, if the certificates are based
				on and backed by a trust or pool approved by the Secretary and composed solely
				of guaranteed debentures.
											(2)Guarantee
												(A)In
				generalThe Secretary may, under such terms and conditions as the
				Secretary considers appropriate, guarantee the timely payment of the principal
				of and interest on trust certificates issued by the Secretary or agents of the
				Secretary for purposes of this subsection.
												(B)LimitationEach
				guarantee under this paragraph shall be limited to the extent of principal and
				interest on the guaranteed debentures that compose the trust or pool.
												(C)Prepayment or
				default
													(i)In
				general
														(I)Authority to
				prepayA debenture may be prepaid at any time without
				penalty.
														(II)Reduction of
				guaranteeSubject to subclause (I), if a debenture in a trust or
				pool is prepaid, or in the event of default of such a debenture, the guarantee
				of timely payment of principal and interest on the trust certificates shall be
				reduced in proportion to the amount of principal and interest the prepaid
				debenture represents in the trust or pool.
														(ii)InterestInterest
				on prepaid or defaulted debentures shall accrue and be guaranteed by the
				Secretary only through the date of payment of the guarantee.
													(iii)RedemptionAt
				any time during the term of a trust certificate, the trust certificate may be
				called for redemption due to prepayment or default of all debentures.
													(3)Full faith and
				credit of the United StatesSection 3901 shall apply to any
				guarantee of a trust certificate issued by the Secretary under this
				section.
											(4)Subrogation and
				ownership rights
												(A)SubrogationIf
				the Secretary pays a claim under a guarantee issued under this section, the
				claim shall be subrogated fully to the rights satisfied by the payment.
												(B)Ownership
				rightsNo Federal, State, or local law shall preclude or limit
				the exercise by the Secretary of the ownership rights of the Secretary in a
				debenture residing in a trust or pool against which 1 or more trust
				certificates are issued under this subsection.
												(5)Management and
				administration
												(A)RegistrationThe
				Secretary shall provide for a central registration of all trust certificates
				issued under this subsection.
												(B)Creation of
				poolsThe Secretary may—
													(i)maintain such
				commercial bank accounts or investments in obligations of the United States as
				may be necessary to facilitate the creation of trusts or pools backed by
				debentures guaranteed under this subtitle; and
													(ii)issue trust
				certificates to facilitate the creation of those trusts or pools.
													(C)Fidelity bond or
				insurance requirementAny agent performing functions on behalf of
				the Secretary under this paragraph shall provide a fidelity bond or insurance
				in such amount as the Secretary considers to be necessary to fully protect the
				interests of the United States.
												(D)Regulation of
				brokers and dealersThe Secretary may regulate brokers and
				dealers in trust certificates issued under this subsection.
												(E)Electronic
				registrationNothing in this paragraph prohibits the use of a
				book-entry or other electronic form of registration for trust certificates
				issued under this subsection.
												(g)Fees
											(1)In
				generalThe Secretary may charge a fee that does not exceed $500
				with respect to any guarantee or grant issued under this section.
											(2)Trust
				certificateNotwithstanding paragraph (1), the Secretary shall
				not collect a fee for any guarantee of a trust certificate under subsection
				(f), except that any agent of the Secretary may collect a fee that does not
				exceed $500 for the functions described in subsection (f)(5)(B).
											(3)License
												(A)In
				generalExcept as provided in subparagraph (C), the Secretary may
				prescribe fees to be paid by each applicant for a license to operate as a rural
				business investment company under this section.
												(B)Use of
				amountsFees collected under this paragraph—
													(i)shall be deposited
				in the account for salaries and expenses of the Secretary;
													(ii)are authorized to
				be appropriated solely to cover the costs of licensing examinations; and
													(iii)shall—
														(I)in the case of a
				license issued before the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013, not exceed $500 for any fee collected under this paragraph;
				and
														(II)in the case of a
				license issued after the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013, be a rate as determined by the Secretary.
														(C)Prohibition on
				collection of certain feesIn the case of a license described in
				subparagraph (A) that was approved before July 1, 2007, the Secretary shall not
				collect any fees due on or after the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013.
												(h)Operational
				assistance grants
											(1)In
				generalIn accordance with this subsection, the Secretary may
				make grants to rural business investment companies and to other entities, as
				authorized by this section, to provide operational assistance to smaller
				enterprises financed, or expected to be financed, by the entities.
											(2)TermsGrants
				made under this subsection shall be made over a multiyear period (not to exceed
				10 years) under such terms as the Secretary may require.
											(3)Use of
				fundsThe proceeds of a grant made under this subsection may be
				used by the rural business investment company receiving the grant only to
				provide operational assistance in connection with an equity or prospective
				equity investment in a business located in a rural area.
											(4)Submission of
				plansA rural business investment company shall be eligible for a
				grant under this subsection only if the rural business investment company
				submits to the Secretary, in such form and manner as the Secretary may require,
				a plan for use of the grant.
											(5)Grant
				amount
												(A)Rural business
				investment companiesThe amount of a grant made under this
				subsection to a rural business investment company shall be equal to the lesser
				of—
													(i)10
				percent of the private capital raised by the rural business investment company;
				or
													(ii)$1,000,000.
													(6)Other
				entitiesThe amount of a grant made under this subsection to any
				entity other than a rural business investment company shall be equal to the
				resources (in cash or in kind) raised by the entity in accordance with the
				requirements applicable to rural business investment companies under this
				section.
											(i)Rural business
				investment companies
											(1)OrganizationFor
				purposes of this subsection, a rural business investment company shall—
												(A)be an incorporated
				body, a limited liability company, or a limited partnership organized and
				chartered or otherwise existing under State law solely for the purpose of
				performing the functions and conducting the activities authorized by this
				section; and
												(B)(i)if incorporated, have
				succession for a period of not less than 30 years unless earlier dissolved by
				the shareholders of the rural business investment company; and
													(ii)if a limited partnership or a
				limited liability company, have succession for a period of not less than 10
				years; and
													(iii)possess the powers reasonably
				necessary to perform the functions and conduct the activities.
													(2)ArticlesThe
				articles of any rural business investment company—
												(A)shall specify in
				general terms—
													(i)the purposes for
				which the rural business investment company is formed;
													(ii)the name of the
				rural business investment company;
													(iii)the 1 or more
				areas in which the operations of the rural business investment company are to
				be carried out;
													(iv)the place where
				the principal office of the rural business investment company is to be located;
				and
													(v)the amount and
				classes of the shares of capital stock of the rural business investment
				company;
													(B)may contain any
				other provisions consistent with this section that the rural business
				investment company may determine appropriate to adopt for the regulation of the
				business of the rural business investment company and the conduct of the
				affairs of the rural business investment company; and
												(C)shall be subject
				to the approval of the Secretary.
												(3)Capital
				requirements
												(A)In
				generalEach rural business investment company shall be required
				to meet the capital requirements as provided by the Secretary.
												(B)Time
				frameEach rural business investment company shall have a period
				of 2 years to meet the capital requirements of this paragraph.
												(C)AdequacyIn
				addition to the requirements of subparagraph (A), the Secretary shall—
													(i)determine whether
				the private capital of each rural business investment company is adequate to
				ensure a reasonable prospect that the rural business investment company will be
				operated soundly and profitably, and managed actively and prudently in
				accordance with the articles of the rural business investment company;
													(ii)determine that
				the rural business investment company will be able to comply with the
				requirements of this section;
													(iii)require that at
				least 75 percent of the capital of each rural business investment company is
				invested in rural business concerns;
													(iv)ensure that the
				rural business investment company is designed primarily to meet equity capital
				needs of the businesses in which the rural business investment company invests
				and not to compete with traditional small business financing by commercial
				lenders; and
													(v)require that the
				rural business investment company makes short-term non-equity investments of
				less than 5 years only to the extent necessary to preserve an existing
				investment.
													(4)Diversification
				of ownershipThe Secretary shall ensure that the management of
				each rural business investment company licensed after the date of enactment of
				the Agriculture Reform, Food, and Jobs Act of
				2013 is sufficiently diversified from and unaffiliated with the
				ownership of the rural business investment company so as to ensure independence
				and objectivity in the financial management and oversight of the investments
				and operations of the rural business investment company.
											(j)Financial
				institution investments
											(1)In
				generalExcept as otherwise provided in this subsection and
				notwithstanding any other provision of law, the following banks, associations,
				and institutions are eligible both to establish and invest in any rural
				business investment company or in any entity established to invest solely in
				rural business investment companies:
												(A)Any bank or
				savings association the deposits of which are insured under the Federal Deposit
				Insurance Act (12 U.S.C. 1811 et seq.), including an investment pool created
				entirely by such bank or savings association.
												(B)Any Farm Credit
				System institution described in subsection 1.2(a) of the Farm Credit Act of
				1971 (12 U.S.C. 2002(a)).
												(2)LimitationNo
				bank, association, or institution described in paragraph (1) may make
				investments described in paragraph (1) that are greater than 5 percent of the
				capital and surplus of the bank, association, or institution.
											(3)Limitation on
				rural business investment companies controlled by farm credit system
				institutionsIf a Farm Credit System institution described in
				section 1.2(a) of the Farm Credit Act of 1971 (12 U.S.C. 2002(a)) holds more
				than 25 percent of the shares of a rural business investment company, either
				alone or in conjunction with other System institutions (or affiliates), the
				rural business investment company shall not provide equity investments in, or
				provide other financial assistance to, entities that are not otherwise eligible
				to receive financing from the Farm Credit System under that Act (12 U.S.C. 2001
				et seq.).
											(k)Examinations
											(1)In
				generalEach rural business investment company that participates
				in the program established under this section shall be subject to examinations
				made at the direction of the Secretary in accordance with this
				subsection.
											(2)Assistance of
				private sector entitiesAn examination under this subsection may
				be conducted with the assistance of a private sector entity that has the
				qualifications and the expertise necessary to conduct such an
				examination.
											(3)Costs
												(A)In
				generalThe Secretary may assess the cost of an examination under
				this section, including compensation of the examiners, against the rural
				business investment company examined.
												(B)PaymentAny
				rural business investment company against which the Secretary assesses costs
				under this subparagraph shall pay the costs.
												(4)Deposit of
				fundsFunds collected under this subsection shall—
												(A)be deposited in
				the account that incurred the costs for carrying out this subsection;
												(B)be made available
				to the Secretary to carry out this subsection, without further appropriation;
				and
												(C)remain available
				until expended.
												(l)Reporting requirements
											(1)Rural business
				investment companiesEach entity that participates in a program
				established under this section shall provide to the Secretary such information
				as the Secretary may require, including—
												(A)information
				relating to the measurement criteria that the entity proposed in the program
				application of the rural business investment company; and
												(B)in each case in
				which the entity under this section makes an investment in, or a loan or grant
				to, a business that is not located in a rural area, a report on the number and
				percentage of employees of the business who reside in those areas.
												(2)Public
				reports
												(A)In
				generalThe Secretary shall prepare and make available to the
				public an annual report on the programs established under this section,
				including detailed information on—
													(i)the number of
				rural business investment companies licensed by the Secretary during the
				previous fiscal year;
													(ii)the aggregate
				amount of leverage that rural business investment companies have received from
				the Federal Government during the previous fiscal year;
													(iii)the aggregate
				number of each type of leveraged instruments used by rural business investment
				companies during the previous fiscal year and how each number compares to
				previous fiscal years;
													(iv)the number of
				rural business investment company licenses surrendered and the number of rural
				business investment companies placed in liquidation during the previous fiscal
				year, identifying the amount of leverage each rural business investment company
				has received from the Federal Government and the type of leverage instruments
				each rural business investment company has used;
													(v)the amount of
				losses sustained by the Federal Government as a result of operations under this
				section during the previous fiscal year and an estimate of the total losses
				that the Federal Government can reasonably expect to incur as a result of the
				operations during the current fiscal year;
													(vi)actions taken by
				the Secretary to maximize recoupment of funds of the Federal Government
				expended to implement and administer the Rural Business Investment Program
				under this section during the previous fiscal year and to ensure compliance
				with the requirements of this section (including regulations);
													(vii)the amount of
				Federal Government leverage that each licensee received in the previous fiscal
				year and the types of leverage instruments each licensee used;
													(viii)for each type
				of financing instrument, the sizes, types of geographic locations, and other
				characteristics of the small business investment companies using the instrument
				during the previous fiscal year, including the extent to which the investment
				companies have used the leverage from each instrument to make loans or equity
				investments in rural areas; and
													(ix)the actions of
				the Secretary to carry out this section
													(B)ProhibitionIn
				compiling the report required under subparagraph (A), the Secretary may
				not—
													(i)compile the report
				in a manner that permits identification of any particular type of investment by
				an individual rural business investment company or small business concern in
				which a rural business investment company invests; or
													(ii)release any
				information that is prohibited under section 1905 of title 18, United States
				Code.
													(m)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $25,000,000 for the period of fiscal years 2008 through
				2018.
										.
					
						3General rural
				development provisions
							3701.General
				provisions for loans and grants
								(a)Period for
				repaymentUnless otherwise specifically provided for in this
				subtitle, the period for repayment of a loan under this subtitle shall not
				exceed 40 years.
								(b)Interest
				rates
									(1)In
				generalExcept as otherwise provided in this title, the interest
				rate on a loan under this subtitle shall be determined by the Secretary at a
				rate—
										(A)not to exceed a
				sum obtained by adding—
											(i)the current
				average market yield on outstanding marketable obligations of the United States
				with remaining periods to maturity comparable to the average maturity of the
				loan; and
											(ii)an amount not to
				exceed 1 percent, as determined by the Secretary; and
											(B)adjusted to the
				nearest 1/8 of 1 percent.
										(2)Water and waste
				facility loans and community facilities loans
										(A)In
				generalNotwithstanding any provision of State law limiting the
				rate or amount of interest that may be charged, taken, received, or reserved,
				except as provided in subparagraph (C) and paragraph (5), the interest rate on
				a loan (other than a guaranteed loan) to a public body or nonprofit association
				(including an Indian tribe) for a water or waste disposal facility or essential
				community facility shall be determined by the Secretary at a rate not to
				exceed—
											(i)the current market
				yield on outstanding municipal obligations with remaining periods to maturity
				comparable to the average maturity for the loan, and adjusted to the nearest
				1/8 of 1 percent;
											(ii)5
				percent per year for a loan that is for the upgrading of a facility or
				construction of a new facility as required to meet applicable health or
				sanitary standards in—
												(I)an area in which
				the median family income of the persons to be served by the facility is below
				the poverty line (as defined in section 673 of the Community Services Block
				Grant Act (42 U.S.C. 9902)); and
												(II)any areas the
				Secretary may designate in which a significant percentage of the persons to be
				served by the facilities are low income persons, as determined by the
				Secretary; and
												(iii)7 percent per
				year for a loan for a facility that does not qualify for the 5 percent per year
				interest rate prescribed in clause (ii) but that is located in an area in a
				State in which the median household income of the persons to be served by the
				facility does not exceed 100 percent of the statewide nonmetropolitan median
				household income for the State.
											(B)Health care and
				related facilitiesNotwithstanding subparagraph (A), the
				Secretary shall establish a rate for a loan for a health care or related
				facility that is—
											(i)based solely on
				the income of the area to be served; and
											(ii)otherwise
				consistent with subparagraph (A).
											(C)Interest rates
				for water and waste disposal facilities loans
											(i)In
				generalExcept as provided in clause (ii) and notwithstanding
				subparagraph (A), in the case of a direct loan for a water or waste disposal
				facility—
												(I)in the case of a
				loan that would be subject to the 5 percent interest rate limitation under
				subparagraph (A), the Secretary shall establish the interest rate at a rate
				that is equal to 60 percent of the current market yield for outstanding
				municipal obligations with remaining periods to maturity comparable to the
				average maturity of the loan, adjusted to the nearest 1/8
				of 1 percent; and
												(II)in the case of a
				loan that would be subject to the 7 percent limitation under subparagraph (A),
				the Secretary shall establish the interest rate at a rate that is equal to 80
				percent of the current market yield for outstanding municipal obligations with
				remaining periods to maturity comparable to the average maturity of the loan,
				adjusted to the nearest 1/8 of 1 percent.
												(ii)ExceptionClause
				(i) does not apply to a loan for a specific project that is the subject of a
				loan that has been approved, but not closed, as of the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013.
											(3)Interest rates
				on business and other loans
										(A)In
				generalExcept as provided in paragraph (4), the interest rates
				on loans under sections 3501(a)(1) (other than guaranteed loans and loans as
				described in paragraph (2)(A)) shall be as determined by the Secretary in
				accordance with subparagraph (B).
										(B)Minimum
				rateThe interest rates described in subparagraph (A) shall be
				not less than the sum obtained by adding—
											(i)such rates as
				determined by the Secretary of the Treasury taking into consideration the
				current average market yield on outstanding marketable obligations of the
				United States with remaining periods to maturity comparable to the average
				maturities of such loans, adjusted in the judgment of the Secretary of the
				Treasury to provide for rates comparable to the rates prevailing in the private
				market for similar loans and considering the insurance by the Secretary of the
				loans; and
											(ii)an additional
				charge, prescribed by the Secretary, to cover the losses of the Secretary and
				cost of administration, which shall be deposited in the Rural Development
				Insurance Fund, and further adjusted to the nearest 1/8 of
				1 percent.
											(4)Interest rates
				adjustments
										(A)AdjustmentsNotwithstanding
				any other provision of this subsection, in the case of loans (other than
				guaranteed loans) made or guaranteed under the authorities of this title
				specified in subparagraph (C) for activities that involve the use of prime
				farmland, the interest rates shall be the interest rates otherwise applicable
				under this section increased by 2 percent per year.
										(B)Prime
				farmland
											(i)In
				generalWherever practicable, construction by a State,
				municipality, or other political subdivision of local government that is
				supported by loans described in subparagraph (A) shall be placed on land that
				is not prime farmland, in order to preserve the maximum practicable quantity of
				prime farmlands for production of food and fiber.
											(ii)Increased
				rateIn any case in which other options exist for the siting of
				construction described in clause (i) and the governmental authority still
				desires to carry out the construction on prime farmland, the 2-percent interest
				rate increase provided by this paragraph shall apply, but that increased
				interest rate shall not apply where such other options do not exist.
											(C)Applicable
				authoritiesThe authorities referred to in subparagraph (A)
				are—
											(i)the provisions of
				section 3502(a) relating to loans for recreational developments and essential
				community facilities;
											(ii)section
				3601(e)(2)(A); and
											(iii)section
				3601(c).
											(c)Payment of
				chargesA borrower of a loan made or guaranteed under this
				subtitle shall pay such fees and other charges as the Secretary may require,
				and prepay to the Secretary such taxes and insurance as the Secretary may
				require, on such terms and conditions as the Secretary may prescribe.
								(d)Security
									(1)In
				generalThe Secretary shall take as security for an obligation
				entered into in connection with a loan made under this subtitle such security
				as the Secretary may require.
									(2)Liens to United
				StatesAn instrument for security under paragraph (1) may
				constitute a lien running to the United States notwithstanding the fact that
				the note for the security may be held by a lender other than the United
				States.
									(3)Multiple
				loansA borrower may use the same collateral to secure 2 or more
				loans made or guaranteed under this subtitle, except that the outstanding
				amount of the loans may not exceed the total value of the collateral.
									(e)Legal counsel
				for small loansIn the case of a loan of less than $500,000 made
				or guaranteed under section 3501 that is evidenced by a note or mortgage (as
				distinguished from a bond issue), the borrower shall not be required to appoint
				bond counsel to review the legal validity of the loan if the Secretary has
				available legal counsel to perform the review.
								3702.Strategic
				economic and community development
								(a)PriorityIn
				the case of any rural development program authorized by this subtitle, the
				Secretary may give priority to applications that are otherwise eligible and
				support strategic community and economic development plans on a
				multijurisdictional basis, as approved by the Secretary.
								(b)EvaluationIn
				evaluating strategic applications, the Secretary shall give a higher priority
				to strategic applications for a plan described in subsection (a) that
				demonstrate—
									(1)the plan was
				developed through the collaboration of multiple stakeholders in the service
				area of the plan, including the participation of combinations of stakeholders
				such as State, local, and tribal governments, nonprofit institutions,
				institutions of higher education, and private entities;
									(2)an understanding
				of the applicable regional resources that could support the plan, including
				natural resources, human resources, infrastructure, and financial
				resources;
									(3)investment from
				other Federal agencies;
									(4)investment from
				philanthropic organizations; and
									(5)clear objectives
				for the plan and the ability to establish measurable performance measures and
				to track progress toward meeting the objectives.
									3703.Guaranteed
				rural development loans
								(a)In
				generalThe Secretary may provide financial assistance to a
				borrower for a purpose provided in this subtitle by guaranteeing a loan made by
				any Federal or State chartered bank, savings and loan association, cooperative
				lending agency, or other legally organized lending agency.
								(b)Interest
				rateThe interest rate payable by a borrower on the portion of a
				guaranteed loan that is sold by a lender to the secondary market under this
				subtitle may be lower than the interest rate charged on the portion retained by
				the lender.
								(c)Maximum
				guarantee of 90 percentExcept as provided in subsections (d) and
				(e), a loan guarantee under this subtitle shall be for not more than 90 percent
				of the principal and interest due on the loan.
								(d)Refinanced loans
				guaranteed at 95 percentThe Secretary shall guarantee 95 percent
				of—
									(1)in the case of a
				loan that solely refinances a direct loan made under this subtitle, the
				principal and interest due on the loan on the date of the refinancing;
				or
									(2)in the case of a
				loan that is used for multiple purposes, the portion of the loan that
				refinances the principal and interest due on a direct loan made under this
				subtitle that is outstanding on the date on which the loan is
				guaranteed.
									(e)Risk of
				loss
									(1)In
				generalSubject to subsection (b), the Secretary may not make a
				loan under section 3501 or 3601 unless the Secretary determines that no other
				lender is willing to make the loan and assume 10 percent of the potential loss
				to be sustained from the loan.
									(2)Exception for
				nonprofit groupsParagraph (1) shall not apply to a public body
				or nonprofit association, including an Indian tribe.
									3704.Rural
				Development Insurance Fund
								(a)Definition of
				rural development loanIn this section, the term rural
				development loan means a loan provided for by section 3501 or
				3601.
								(b)EstablishmentThere
				is established in the Treasury of the United States a fund to be known as the
				Rural Development Insurance Fund that shall be used by the
				Secretary to discharge the obligations of the Secretary under contracts making
				or guaranteeing rural development loans.
								3705.Rural economic
				area partnership zones
								(a)In
				generalThe Secretary may designate additional areas as rural
				economic area partnership zones to be assisted under this chapter—
									(1)through an open,
				competitive process; and
									(2)with priority
				given to rural areas—
										(A)with excessive
				unemployment or underemployment, a high percentage of low-income residents, or
				high rates of outmigration, as determined by the Secretary; and
										(B)that the Secretary
				determines have a substantial need for assistance.
										(b)RequirementsThe
				Secretary shall carry out those rural economic area partnership zones
				administratively in effect on the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013 in accordance with the terms and conditions contained in the
				memoranda of agreement entered into by the Secretary for the rural economic
				area partnership zones.
								3706.Streamlining
				applications and improving accessibility of rural development
				programsThe Secretary shall
				expedite the process of creating user-friendly and accessible application forms
				and procedures prioritizing programs and applications at the individual level
				with an emphasis on utilizing current technology including online applications
				and submission processes.
							3707.State Rural Development
				Partnership
								(a)DefinitionsIn
				this section:
									(1)Agency with
				rural responsibilitiesThe term agency with rural
				responsibilities means any executive agency (as defined in section 105
				of title 5, United States Code) that implements a Federal law, or administers a
				program, targeted at or having a significant impact on rural areas.
									(2)PartnershipThe
				term Partnership means the State Rural Development Partnership
				continued by subsection (b).
									(3)State rural
				development councilThe term State rural development
				council means a State rural development council that meets the
				requirements of subsection (c).
									(b)Partnership
									(1)In
				generalThe Secretary shall support the State Rural Development
				Partnership comprised of State rural development councils.
									(2)PurposesThe
				purposes of the Partnership are to empower and build the capacity of States,
				regions, and rural communities to design flexible and innovative responses to
				their rural development needs in a manner that maximizes collaborative public-
				and private-sector cooperation and minimizes regulatory redundancy.
									(3)Coordinating
				panelA panel consisting of representatives of State rural
				development councils shall be established—
										(A)to lead and
				coordinate the strategic operation and policies of the Partnership; and
										(B)to facilitate
				effective communication among the members of the Partnership, including the
				sharing of best practices.
										(4)Role of Federal
				governmentThe role of the Federal Government in the Partnership
				may be that of a partner and facilitator, with Federal agencies
				authorized—
										(A)to cooperate with
				States to implement the Partnership;
										(B)to provide States
				with the technical and administrative support necessary to plan and implement
				tailored rural development strategies to meet local needs;
										(C)to ensure that the
				head of each agency with rural responsibilities directs appropriate field staff
				to participate fully with the State rural development council within the
				jurisdiction of the field staff; and
										(D)to enter into
				cooperative agreements with, and to provide grants and other assistance to,
				State rural development councils.
										(c)State rural
				development councils
									(1)EstablishmentNotwithstanding
				chapter 63 of title 31, United States Code, each State may elect to participate
				in the Partnership by entering into an agreement with the Secretary to
				recognize a State rural development council.
									(2)CompositionA
				State rural development council shall—
										(A)be composed of
				representatives of Federal, State, local, and tribal governments, nonprofit
				organizations, regional organizations, the private sector, and other entities
				committed to rural advancement; and
										(B)have a nonpartisan
				and nondiscriminatory membership that—
											(i)is
				broad and representative of the economic, social, and political diversity of
				the State; and
											(ii)shall be
				responsible for the governance and operations of the State rural development
				council.
											(3)DutiesA
				State rural development council shall—
										(A)facilitate
				collaboration among Federal, State, local, and tribal governments and the
				private and nonprofit sectors in the planning and implementation of programs
				and policies that have an impact on rural areas of the State;
										(B)monitor, report,
				and comment on policies and programs that address, or fail to address, the
				needs of the rural areas of the State;
										(C)as part of the
				Partnership, facilitate the development of strategies to reduce or eliminate
				conflicting or duplicative administrative or regulatory requirements of
				Federal, State, local, and tribal governments; and
										(D)(i)provide to the Secretary
				an annual plan with goals and performance measures; and
											(ii)submit to the Secretary an annual
				report on the progress of the State rural development council in meeting the
				goals and measures.
											(4)Federal
				participation in State rural development councils
										(A)In
				generalA State Director for Rural Development of the Department
				of Agriculture, other employees of the Department, and employees of other
				Federal agencies with rural responsibilities shall fully participate as voting
				members in the governance and operations of State rural development councils
				(including activities related to grants, contracts, and other agreements in
				accordance with this section) on an equal basis with other members of the State
				rural development councils.
										(B)ConflictsParticipation
				by a Federal employee in a State rural development council in accordance with
				this paragraph shall not constitute a violation of section 205 or 208 of title
				18, United States Code.
										(d)Administrative
				support of the partnership
									(1)Detail of
				employees
										(A)In
				generalIn order to provide experience in intergovernmental
				collaboration, the head of an agency with rural responsibilities that elects to
				participate in the Partnership may, and is encouraged to, detail to the
				Secretary for the support of the Partnership 1 or more employees of the agency
				with rural responsibilities without reimbursement for a period of up to 1
				year.
										(B)Civil service
				statusThe detail shall be without interruption or loss of civil
				service status or privilege.
										(2)Additional
				supportThe Secretary may provide for any additional support
				staff to the Partnership as the Secretary determines to be necessary to carry
				out the duties of the Partnership.
									(3)IntermediariesThe
				Secretary may enter into a contract with a qualified intermediary under which
				the intermediary shall be responsible for providing administrative and
				technical assistance to a State rural development council, including
				administering the financial assistance available to the State rural development
				council.
									(e)Matching
				requirements for State rural development councils
									(1)In
				generalExcept as provided in paragraph (2), a State rural
				development council shall provide matching funds, or in-kind goods or services,
				to support the activities of the State rural development council in an amount
				that is not less than 33 percent of the amount of Federal funds received from a
				Federal agency under subsection (f)(2).
									(2)Exceptions to
				matching requirement for certain Federal fundsParagraph (1)
				shall not apply to funds, grants, funds provided under contracts or cooperative
				agreements, gifts, contributions, or technical assistance received by a State
				rural development council from a Federal agency that are used—
										(A)to support 1 or
				more specific program or project activities; or
										(B)to reimburse the
				State rural development council for services provided to the Federal agency
				providing the funds, grants, funds provided under contracts or cooperative
				agreements, gifts, contributions, or technical assistance.
										(3)Department's
				shareThe Secretary shall develop a plan to decrease, over time,
				the share of the Department of Agriculture of the cost of the core operations
				of State rural development councils.
									(f)Funding
									(1)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2014 through 2018.
									(2)Federal
				agencies
										(A)In
				generalNotwithstanding any other provision of law limiting the
				ability of an agency, along with other agencies, to provide funds to a State
				rural development council in order to carry out the purposes of this section, a
				Federal agency may make grants, gifts, or contributions to, provide technical
				assistance to, or enter into contracts or cooperative agreements with, a State
				rural development council.
										(B)AssistanceFederal
				agencies are encouraged to use funds made available for programs that have an
				impact on rural areas to provide assistance to, and enter into contracts with,
				a State rural development council, as described in subparagraph (A).
										(3)ContributionsA
				State rural development council may accept private contributions.
									(g)TerminationThe
				authority provided under this section shall terminate on September 30,
				2018.
								4Delta Regional
				Authority
							3801.DefinitionsIn this chapter:
								(1)AuthorityThe
				term Authority means the Delta Regional Authority established by
				section 3802.
								(2)Federal grant
				programThe term Federal grant program means a
				Federal grant program to provide assistance in—
									(A)acquiring or
				developing land;
									(B)constructing or
				equipping a highway, road, bridge, or facility; or
									(C)carrying out other
				economic development activities.
									(3)RegionThe
				term region means the Lower Mississippi (as defined in section 4
				of the Delta Development Act (42 U.S.C. 3121 note; Public Law 100–460)).
								3802.Delta Regional
				Authority
								(a)Establishment
									(1)In
				generalThere is established the Delta Regional Authority.
									(2)CompositionThe
				Authority shall be composed of—
										(A)a Federal member,
				to be appointed by the President, with the advice and consent of the Senate;
				and
										(B)the Governor (or a
				designee of the Governor) of each State in the region that elects to
				participate in the Authority.
										(3)CochairpersonsThe
				Authority shall be headed by—
										(A)the Federal
				member, who shall serve as—
											(i)the Federal
				cochairperson; and
											(ii)a
				liaison between the Federal Government and the Authority; and
											(B)a State
				cochairperson, who shall be—
											(i)a
				Governor of a participating State in the region; and
											(ii)elected by the
				State members for a term of not less than 1 year.
											(4)AlabamaNotwithstanding
				any other provision of law, the State of Alabama shall be a full member of the
				Authority and shall be entitled to all rights and privileges that the
				membership affords to all other participating States in the Authority.
									(b)Alternate
				members
									(1)State
				alternatesThe State member of a participating State may have a
				single alternate, who shall be—
										(A)a resident of that
				State; and
										(B)appointed by the
				Governor of the State.
										(2)Alternate
				Federal cochairpersonThe President shall appoint an alternate
				Federal cochairperson.
									(3)QuorumA
				State alternate shall not be counted toward the establishment of a quorum of
				the Authority in any instance in which a quorum of the State members is
				required to be present.
									(4)Delegation of
				powerNo power or responsibility of the Authority specified in
				paragraphs (2) and (3) of subsection (c), and no voting right of any Authority
				member, shall be delegated to any person—
										(A)who is not an
				Authority member; or
										(B)who is not
				entitled to vote in Authority meetings.
										(c)Voting
									(1)In
				generalA decision by the Authority shall require a majority vote
				of the Authority (not including any member representing a State that is
				delinquent under subsection (g)(2)(C)) to be effective.
									(2)QuorumA
				quorum of State members shall be required to be present for the Authority to
				make any policy decision, including—
										(A)a modification or
				revision of an Authority policy decision;
										(B)approval of a
				State or regional development plan; and
										(C)any allocation of
				funds among the States.
										(3)Project and
				grant proposalsThe approval of project and grant proposals shall
				be—
										(A)a responsibility
				of the Authority; and
										(B)conducted in
				accordance with section 3809.
										(4)Voting by
				alternate membersAn alternate member shall vote in the case of
				the absence, death, disability, removal, or resignation of the Federal or State
				representative for which the alternate member is an alternate.
									(d)DutiesThe
				Authority shall—
									(1)develop, on a
				continuing basis, comprehensive and coordinated plans and programs to establish
				priorities and approve grants for the economic development of the region,
				giving due consideration to other Federal, State, and local planning and
				development activities in the region;
									(2)review, and where
				appropriate amend, priorities in a development plan for the region (including
				5-year regional outcome targets);
									(3)assess the needs
				and assets of the region based on available research, demonstrations,
				investigations, assessments, and evaluations of the region prepared by Federal,
				State, and local agencies, universities, local development districts, and other
				nonprofit groups;
									(4)formulate and
				recommend to the Governors and legislatures of States that participate in the
				Authority forms of interstate cooperation;
									(5)work with State
				and local agencies in developing appropriate model legislation;
									(6)(A)enhance the capacity of,
				and provide support for, local development districts in the region; or
										(B)if no local development district
				exists in an area in a participating State in the region, foster the creation
				of a local development district;
										(7)encourage private
				investment in industrial, commercial, and other economic development projects
				in the region; and
									(8)cooperate with and
				assist State governments with economic development programs of participating
				States.
									(e)AdministrationIn
				carrying out subsection (d), the Authority may—
									(1)hold such
				hearings, sit and act at such times and places, take such testimony, receive
				such evidence, and print or otherwise reproduce and distribute a description of
				the proceedings and reports on actions by the Authority as the Authority
				considers appropriate;
									(2)authorize, through
				the Federal or State cochairperson or any other member of the Authority
				designated by the Authority, the administration of oaths if the Authority
				determines that testimony should be taken or evidence received under
				oath;
									(3)request from any
				Federal, State, or local department or agency such information as may be
				available to or procurable by the department or agency that may be of use to
				the Authority in carrying out duties of the Authority;
									(4)adopt, amend, and
				repeal bylaws, rules, and regulations governing the conduct of Authority
				business and the performance of Authority duties;
									(5)request the head
				of any Federal department or agency to detail to the Authority such personnel
				as the Authority requires to carry out duties of the Authority, each such
				detail to be without loss of seniority, pay, or other employee status;
									(6)request the head
				of any State department or agency or local government to detail to the
				Authority such personnel as the Authority requires to carry out duties of the
				Authority, each such detail to be without loss of seniority, pay, or other
				employee status;
									(7)provide for
				coverage of Authority employees in a suitable retirement and employee benefit
				system by—
										(A)making
				arrangements or entering into contracts with any participating State
				government; or
										(B)otherwise
				providing retirement and other employee benefit coverage;
										(8)accept, use, and
				dispose of gifts or donations of services or real, personal, tangible, or
				intangible property;
									(9)enter into and
				perform such contracts, leases, cooperative agreements, or other transactions
				as are necessary to carry out Authority duties, including any contracts,
				leases, or cooperative agreements with—
										(A)any department,
				agency, or instrumentality of the United States;
										(B)any State
				(including a political subdivision, agency, or instrumentality of the State);
				or
										(C)any person, firm,
				association, or corporation; and
										(10)establish and
				maintain a central office and field offices at such locations as the Authority
				may select.
									(f)Federal agency
				cooperationA Federal agency shall—
									(1)cooperate with the
				Authority; and
									(2)provide, on
				request of the Federal cochairperson, appropriate assistance in carrying out
				this chapter, in accordance with applicable Federal laws (including
				regulations).
									(g)Administrative
				expenses
									(1)In
				generalAdministrative expenses of the Authority (except for the
				expenses of the Federal cochairperson, including expenses of the alternate and
				staff of the Federal cochairperson, which shall be paid solely by the Federal
				Government) shall be paid—
										(A)by the Federal
				Government, in an amount equal to 50 percent of the administrative expenses;
				and
										(B)by the States in
				the region participating in the Authority, in an amount equal to 50 percent of
				the administrative expenses.
										(2)State
				share
										(A)In
				generalThe share of administrative expenses of the Authority to
				be paid by each State shall be determined by the Authority.
										(B)No Federal
				participationThe Federal cochairperson shall not participate or
				vote in any decision under subparagraph (A).
										(C)Delinquent
				StatesIf a State is delinquent in payment of the State’s share
				of administrative expenses of the Authority under this subsection—
											(i)no
				assistance under this chapter shall be furnished to the State (including
				assistance to a political subdivision or a resident of the State); and
											(ii)no member of the
				Authority from the State shall participate or vote in any action by the
				Authority.
											(h)Compensation
									(1)Federal
				cochairpersonThe Federal cochairperson shall be compensated by
				the Federal Government at level III of the Executive Schedule in subchapter II
				of chapter 53 of title 5, United States Code.
									(2)Alternate
				Federal cochairpersonThe alternate Federal cochairperson—
										(A)shall be
				compensated by the Federal Government at level V of the Executive Schedule
				described in paragraph (1); and
										(B)when not actively
				serving as an alternate for the Federal cochairperson, shall perform such
				functions and duties as are delegated by the Federal cochairperson.
										(3)State members
				and alternates
										(A)In
				generalA State shall compensate each member and alternate
				representing the State on the Authority at the rate established by law of the
				State.
										(B)No additional
				compensationNo State member or alternate member shall receive
				any salary, or any contribution to or supplementation of salary from any source
				other than the State for services provided by the member or alternate to the
				Authority.
										(4)Detailed
				employees
										(A)In
				generalNo person detailed to serve the Authority under
				subsection (e)(6) shall receive any salary or any contribution to or
				supplementation of salary for services provided to the Authority from—
											(i)any source other
				than the State, local, or intergovernmental department or agency from which the
				person was detailed; or
											(ii)the
				Authority.
											(B)ViolationAny
				person that violates this paragraph shall be fined not more than $5,000,
				imprisoned not more than 1 year, or both.
										(C)Applicable
				lawThe Federal cochairperson, the alternate Federal
				cochairperson, and any Federal officer or employee detailed to duty on the
				Authority under subsection (e)(5) shall not be subject to subparagraph (A), but
				shall remain subject to sections 202 through 209 of title 18, United States
				Code.
										(5)Additional
				personnel
										(A)Compensation
											(i)In
				generalThe Authority may appoint and fix the compensation of an
				executive director and such other personnel as are necessary to enable the
				Authority to carry out the duties of the Authority.
											(ii)ExceptionCompensation
				under clause (i) shall not exceed the maximum rate for the Senior Executive
				Service under section 5382 of title 5, United States Code, including any
				applicable locality-based comparability payment that may be authorized under
				section 5304(h)(2)(C) of that title.
											(B)Executive
				directorThe executive director shall be responsible for—
											(i)the carrying out
				of the administrative duties of the Authority;
											(ii)direction of the
				Authority staff; and
											(iii)such other
				duties as the Authority may assign.
											(C)No Federal
				employee statusNo member, alternate, officer, or employee of the
				Authority (except the Federal cochairperson of the Authority, the alternate and
				staff for the Federal cochairperson, and any Federal employee detailed to the
				Authority under subsection (e)(5)) shall be considered to be a Federal employee
				for any purpose.
										(i)Conflicts of
				interest
									(1)In
				generalExcept as provided under paragraph (2), no State member,
				alternate, officer, or employee of the Authority shall participate personally
				and substantially as a member, alternate, officer, or employee of the
				Authority, through decision, approval, disapproval, recommendation, the
				rendering of advice, investigation, or otherwise, in any proceeding,
				application, request for a ruling or other determination, contract, claim,
				controversy, or other matter in which, to knowledge of the member, alternate,
				officer, or employee, there is a financial interest of—
										(A)the member,
				alternate, officer, or employee;
										(B)the spouse, minor
				child, partner, or organization (other than a State or political subdivision of
				the State) of the member, alternate, officer, or employee, in which the member,
				alternate, officer, or employee is serving as officer, director, trustee,
				partner, or employee; or
										(C)any person or
				organization with whom the member, alternate, officer, or employee is
				negotiating or has any arrangement concerning prospective employment.
										(2)DisclosureParagraph
				(1) shall not apply if the State member, alternate, officer, or
				employee—
										(A)immediately
				advises the Authority of the nature and circumstances of the proceeding,
				application, request for a ruling or other determination, contract, claim,
				controversy, or other particular matter presenting a potential conflict of
				interest;
										(B)makes full
				disclosure of the financial interest; and
										(C)before the
				proceeding concerning the matter presenting the conflict of interest, receives
				a written determination by the Authority that the interest is not so
				substantial as to be likely to affect the integrity of the services that the
				Authority may expect from the State member, alternate, officer, or
				employee.
										(3)ViolationAny
				person that violates this subsection shall be fined not more than $10,000,
				imprisoned not more than 2 years, or both.
									(j)Validity of
				contracts, loans, and grantsThe Authority may declare void any
				contract, loan, or grant of or by the Authority in relation to which the
				Authority determines that there has been a violation of any provision under
				subsection (h)(4), subsection (i), or sections 202 through 209 of title 18,
				United States Code.
								3803.Economic and
				community development grants
								(a)In
				generalThe Authority may approve grants to States and public and
				nonprofit entities for projects, approved in accordance with section
				3809—
									(1)to develop the
				transportation infrastructure of the region for the purpose of facilitating
				economic development in the region (except that grants for this purpose may
				only be made to a State or local government);
									(2)to assist the
				region in obtaining the job training, employment-related education, and
				business development (with an emphasis on entrepreneurship) that are needed to
				build and maintain strong local economies;
									(3)to provide
				assistance to severely distressed and underdeveloped areas that lack financial
				resources for improving basic public services;
									(4)to provide
				assistance to severely distressed and underdeveloped areas that lack financial
				resources for equipping industrial parks and related facilities; and
									(5)to otherwise
				achieve the purposes of this chapter.
									(b)Funding
									(1)In
				generalFunds for grants under subsection (a) may be
				provided—
										(A)entirely from
				appropriations to carry out this section;
										(B)in combination
				with funds available under another Federal or Federal grant program; or
										(C)from any other
				source.
										(2)Priority of
				fundingTo best build the foundations for long-term economic
				development and to complement other Federal and State resources in the region,
				Federal funds available under this chapter shall be focused on the activities
				in the following order or priority:
										(A)Basic public
				infrastructure in distressed counties and isolated areas of distress.
										(B)Transportation
				infrastructure for the purpose of facilitating economic development in the
				region.
										(C)Business
				development, with emphasis on entrepreneurship.
										(D)Job training or
				employment-related education, with emphasis on use of existing public
				educational institutions located in the region.
										3804.Supplements to
				Federal grant programs
								(a)FindingCongress
				finds that certain States and local communities of the region, including local
				development districts, may be unable to take maximum advantage of Federal grant
				programs for which the States and communities are eligible because—
									(1)the States or
				communities lack the economic resources to provide the required matching share;
				or
									(2)there are
				insufficient funds available under the applicable Federal law authorizing the
				Federal grant program to meet pressing needs of the region.
									(b)Federal grant
				program fundingNotwithstanding any provision of law limiting the
				Federal share, the areas eligible for assistance, or the authorizations of
				appropriations of any Federal grant program, and in accordance with subsection
				(c), the Authority, with the approval of the Federal cochairperson and with
				respect to a project to be carried out in the region—
									(1)may increase the
				Federal share of the costs of a project under the Federal grant program to not
				more than 90 percent (except as provided in section 3806(b)); and
									(2)shall use amounts
				made available to carry out this chapter to pay the increased Federal
				share.
									(c)Certifications
									(1)In
				generalIn the case of any project for which all or any portion
				of the basic Federal share of the costs of the project is proposed to be paid
				under this section, no Federal contribution shall be made until the Federal
				official administering the Federal law that authorizes the Federal grant
				program certifies that the project—
										(A)meets (except as
				provided in subsection (b)) the applicable requirements of the applicable
				Federal grant program; and
										(B)could be approved
				for Federal contribution under the Federal grant program if funds were
				available under the law for the project.
										(2)Certification by
				authority
										(A)In
				generalThe certifications and determinations required to be made
				by the Authority for approval of projects under this Act in accordance with
				section 3809 shall be—
											(i)controlling;
				and
											(ii)accepted by the
				Federal agencies.
											(B)Acceptance by
				Federal cochairpersonIn the case of any project described in
				paragraph (1), any finding, report, certification, or documentation required to
				be submitted with respect to the project to the head of the department, agency,
				or instrumentality of the Federal Government responsible for the administration
				of the Federal grant program under which the project is carried out shall be
				accepted by the Federal cochairperson.
										3805.Local
				development districts; certification and administrative expenses
								(a)Definition of
				local development districtIn this section, the term local
				development district means an entity that—
									(1)is—
										(A)a planning
				district in existence on the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013 that is recognized by the Secretary; or
										(B)if an entity
				described in subparagraph (A) does not exist—
											(i)organized and
				operated in a manner that ensures broad-based community participation and an
				effective opportunity for other nonprofit groups to contribute to the
				development and implementation of programs in the region;
											(ii)governed by a
				policy board with at least a simple majority of members consisting of elected
				officials or employees of a general purpose unit of local government who have
				been appointed to represent the government;
											(iii)certified to the
				Authority as having a charter or authority that includes the economic
				development of counties or parts of counties or other political subdivisions
				within the region—
												(I)by the Governor of
				each State in which the entity is located; or
												(II)by the State
				officer designated by the appropriate State law to make the certification;
				and
												(iv)(I)a nonprofit incorporated
				body organized or chartered under the law of the State in which the entity is
				located;
												(II)a nonprofit agency or instrumentality of
				a State or local government;
												(III)a public organization established
				before December 21, 2000, under State law for creation of multi-jurisdictional,
				area-wide planning organizations; or
												(IV)a nonprofit association or combination
				of bodies, agencies, and instrumentalities described in subclauses (I) through
				(III); and
												(2)has not, as
				certified by the Federal cochairperson—
										(A)inappropriately
				used Federal grant funds from any Federal source; or
										(B)appointed an
				officer who, during the period in which another entity inappropriately used
				Federal grant funds from any Federal source, was an officer of the other
				entity.
										(b)Grants to local
				development districts
									(1)In
				generalThe Authority shall make grants for administrative
				expenses under this section.
									(2)Conditions for
				grants
										(A)Maximum
				amountThe amount of any grant awarded under paragraph (1) shall
				not exceed 80 percent of the administrative expenses of the local development
				district receiving the grant.
										(B)Maximum
				periodNo grant described in paragraph (1) shall be awarded to a
				State agency certified as a local development district for a period greater
				than 3 years.
										(C)Local
				shareThe contributions of a local development district for
				administrative expenses may be in cash or in kind, fairly evaluated, including
				space, equipment, and services.
										(c)Duties of local
				development districtsA local development district shall—
									(1)operate as a lead
				organization serving multicounty areas in the region at the local level;
				and
									(2)serve as a liaison
				between State and local governments, nonprofit organizations (including
				community-based groups and educational institutions), the business community,
				and citizens that—
										(A)are involved in
				multijurisdictional planning;
										(B)provide technical
				assistance to local jurisdictions and potential grantees; and
										(C)provide leadership
				and civic development assistance.
										3806.Distressed
				counties and areas and nondistressed counties
								(a)DesignationsEach
				year, the Authority, in accordance with such criteria as the Authority may
				establish, shall designate—
									(1)as distressed
				counties, counties in the region that are the most severely and persistently
				distressed and underdeveloped and have high rates of poverty or
				unemployment;
									(2)as nondistressed
				counties, counties in the region that are not designated as distressed counties
				under paragraph (1); and
									(3)as isolated areas
				of distress, areas located in nondistressed counties (as designated under
				paragraph (2)) that have high rates of poverty or unemployment.
									(b)Distressed
				counties
									(1)In
				generalThe Authority shall allocate at least 75 percent of the
				appropriations made available under section 3813 for programs and projects
				designed to serve the needs of distressed counties and isolated areas of
				distress in the region.
									(2)Funding
				limitationsThe funding limitations under section 3804(b) shall
				not apply to a project providing transportation or basic public services to
				residents of 1 or more distressed counties or isolated areas of distress in the
				region.
									(c)Nondistressed
				counties
									(1)In
				generalExcept as provided in this subsection, no funds shall be
				provided under this chapter for a project located in a county designated as a
				nondistressed county under subsection (a)(2).
									(2)Exceptions
										(A)In
				generalThe funding prohibition under paragraph (1) shall not
				apply to grants to fund the administrative expenses of local development
				districts under section 3805(b).
										(B)Multicounty
				projectsThe Authority may waive the application of the funding
				prohibition under paragraph (1) to a multicounty project that includes
				participation by a nondistressed county; or any other type of project if the
				Authority determines that the project could bring significant benefits to areas
				of the region outside a nondistressed county.
										(C)Isolated areas
				of distressFor a designation of an isolated area of distress for
				assistance to be effective, the designation shall be supported—
											(i)by
				the most recent Federal data available; or
											(ii)if no recent
				Federal data are available, by the most recent data available through the
				government of the State in which the isolated area of distress is
				located.
											(d)Transportation
				and basic public infrastructureThe Authority shall allocate at
				least 50 percent of any funds made available under section 3813 for
				transportation and basic public infrastructure projects authorized under
				paragraphs (1) and (3) of section 3803(a).
								3807.Development
				planning process
								(a)State
				development planIn accordance with policies established by the
				Authority, each State member shall submit a development plan for the area of
				the region represented by the State member.
								(b)Content of
				planA State development plan submitted under subsection (a)
				shall reflect the goals, objectives, and priorities identified in the regional
				development plan developed under section 3802(d)(2).
								(c)Consultation
				with interested local partiesIn carrying out the development
				planning process (including the selection of programs and projects for
				assistance), a State may—
									(1)consult
				with—
										(A)local development
				districts; and
										(B)local units of
				government; and
										(2)take into
				consideration the goals, objectives, priorities, and recommendations of the
				entities described in paragraph (1).
									(d)Public
				participation
									(1)In
				generalThe Authority and applicable State and local development
				districts shall encourage and assist, to the maximum extent practicable, public
				participation in the development, revision, and implementation of all plans and
				programs under this chapter.
									(2)RegulationsThe
				Authority shall develop guidelines for providing public participation described
				in paragraph (1), including public hearings.
									3808.Program
				development criteria
								(a)In
				generalIn considering programs and projects to be provided
				assistance under this chapter and in establishing a priority ranking of the
				requests for assistance provided by the Authority, the Authority shall follow
				procedures that ensure, to the maximum extent practicable, consideration
				of—
									(1)the relationship
				of the project or class of projects to overall regional development;
									(2)the per capita
				income and poverty and unemployment rates in an area;
									(3)the financial
				resources available to the applicants for assistance seeking to carry out the
				project, with emphasis on ensuring that projects are adequately financed to
				maximize the probability of successful economic development;
									(4)the importance of
				the project or class of projects in relation to other projects or classes of
				projects that may be in competition for the same funds;
									(5)the prospects that
				the project for which assistance is sought will improve, on a continuing rather
				than a temporary basis, the opportunities for employment, the average level of
				income, or the economic development of the area served by the project;
				and
									(6)the extent to
				which the project design provides for detailed outcome measurements by which
				grant expenditures and the results of the expenditures may be evaluated.
									(b)No relocation
				assistance
									(1)In
				generalExcept as provided in paragraph (2), no financial
				assistance authorized by this chapter shall be used to assist a person or
				entity in relocating from 1 area to another.
									(2)Outside
				businessesFinancial assistance under this chapter may be used as
				otherwise authorized by this title to attract businesses from outside the
				region to the region.
									(c)Reduction of
				fundsFunds may be provided for a program or project in a State
				under this chapter only if the Authority determines that the level of Federal
				or State financial assistance provided under a law other than this chapter, for
				the same type of program or project in the same area of the State within the
				region, will not be reduced as a result of funds made available by this
				chapter.
								3809.Approval of
				development plans and projects
								(a)In
				generalA State or regional development plan or any multistate
				subregional plan that is proposed for development under this chapter shall be
				reviewed and approved by the Authority.
								(b)Evaluation by
				State memberAn application for a grant or any other assistance
				for a project under this chapter shall be made through and evaluated for
				approval by the State member of the Authority representing the
				applicant.
								(c)CertificationAn
				application for a grant or other assistance for a project shall be approved
				only on certification by the State member that the application for the
				project—
									(1)describes ways in
				which the project complies with any applicable State development plan;
									(2)meets applicable
				criteria under section 3808;
									(3)provides adequate
				assurance that the proposed project will be properly administered, operated,
				and maintained; and
									(4)otherwise meets
				the requirements of this chapter.
									(d)Approval of
				grant applicationsOn certification by a State member of the
				Authority of an application for a grant or other assistance for a specific
				project under this section, an affirmative vote of the Authority under section
				3802(c) shall be required for approval of the application.
								3810.Consent of
				StatesNothing in this chapter
				requires any State to engage in or accept any program under this chapter
				without the consent of the State.
							3811.Records
								(a)Records of the
				authority
									(1)In
				generalThe Authority shall maintain accurate and complete
				records of all transactions and activities of the Authority.
									(2)AvailabilityAll
				records of the Authority shall be available for audit and examination by the
				Comptroller General of the United States and the Inspector General of the
				Department of Agriculture (including authorized representatives of the
				Comptroller General and the Inspector General of the Department of
				Agriculture).
									(b)Records of
				recipients of Federal assistance
									(1)In
				generalA recipient of Federal funds under this chapter shall, as
				required by the Authority, maintain accurate and complete records of
				transactions and activities financed with Federal funds and report on the
				transactions and activities to the Authority.
									(2)AvailabilityAll
				records required under paragraph (1) shall be available for audit by the
				Comptroller General of the United States, the Inspector General of the
				Department of Agriculture, and the Authority (including authorized
				representatives of the Comptroller General, the Inspector General of the
				Department of Agriculture, and the Authority).
									3812.Annual
				reportNot later than 180 days
				after the end of each fiscal year, the Authority shall submit to the President
				and to Congress a report describing the activities carried out under this
				chapter.
							3813.Authorization
				of appropriations
								(a)In
				generalThere is authorized to be appropriated to the Authority
				to carry out this chapter $30,000,000 for each of fiscal years 2014 through
				2018, to remain available until expended.
								(b)Administrative
				expensesNot more than 5 percent of the amount appropriated under
				subsection (a) for a fiscal year shall be used for administrative expenses of
				the Authority.
								3814.Termination of
				authorityThis chapter and the
				authority provided under this chapter expire on October 1, 2018.
							5Northern Great
				Plains Regional Authority
							3821.DefinitionsIn this chapter:
								(1)AuthorityThe
				term Authority means the Northern Great Plains Regional Authority
				established by section 3822.
								(2)Federal grant
				programThe term Federal grant program means a
				Federal grant program to provide assistance in—
									(A)implementing the
				recommendations of the Northern Great Plains Rural Development Commission
				established by the Northern Great Plains Rural Development Act (7 U.S.C. 2661
				note; Public Law 103–318);
									(B)acquiring or
				developing land;
									(C)constructing or
				equipping a highway, road, bridge, or facility;
									(D)carrying out other
				economic development activities; or
									(E)conducting
				research activities related to the activities described in subparagraphs (A)
				through (D).
									(3)RegionThe
				term region means the States of Iowa, Minnesota, Missouri (other
				than counties included in the Delta Regional Authority), Nebraska, North
				Dakota, and South Dakota.
								3822.Northern Great
				Plains Regional Authority
								(a)Establishment
									(1)In
				generalThere is established the Northern Great Plains Regional
				Authority.
									(2)CompositionThe
				Authority shall be composed of—
										(A)a Federal member,
				to be appointed by the President, by and with the advice and consent of the
				Senate;
										(B)the Governor (or a
				designee of the Governor) of each State in the region that elects to
				participate in the Authority; and
										(C)a member of an
				Indian tribe, who shall be a chairperson of an Indian tribe in the region or a
				designee of such a chairperson, to be appointed by the President, by and with
				the advice and consent of the Senate.
										(3)CochairpersonsThe
				Authority shall be headed by—
										(A)the Federal
				member, who shall serve as—
											(i)the Federal
				cochairperson; and
											(ii)a
				liaison between the Federal Government and the Authority;
											(B)a State
				cochairperson, who shall be—
											(i)a
				Governor of a participating State in the region; and
											(ii)elected by the
				State members for a term of not less than 1 year; and
											(C)the member of an
				Indian tribe, who shall serve as—
											(i)the tribal
				cochairperson; and
											(ii)a
				liaison between the governments of Indian tribes in the region and the
				Authority.
											(4)Failure to
				confirm
										(A)Federal
				memberNotwithstanding any other provision of this section, if a
				Federal member described in paragraph (2)(A) has not been confirmed by the
				Senate by not later than 180 days after the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013, the Authority may organize and operate without the Federal
				member.
										(B)Tribal
				cochairpersonIn the case of the tribal cochairperson, if no
				tribal cochairperson is confirmed by the Senate, the regional authority shall
				consult and coordinate with the leaders of Indian tribes in the region
				concerning the activities of the Authority, as appropriate.
										(b)Alternate
				members
									(1)Alternate
				Federal cochairpersonThe President shall appoint an alternate
				Federal cochairperson.
									(2)State
				alternates
										(A)In
				generalThe State member of a participating State may have a
				single alternate, who shall be—
											(i)a
				resident of that State; and
											(ii)appointed by the
				Governor of the State.
											(B)QuorumA
				State alternate member shall not be counted toward the establishment of a
				quorum of the members of the Authority in any case in which a quorum of the
				State members is required to be present.
										(3)Alternate tribal
				cochairpersonThe President shall appoint an alternate tribal
				cochairperson, by and with the advice and consent of the Senate.
									(4)Delegation of
				powerNo power or responsibility of the Authority specified in
				paragraphs (2) and (3) of subsection (c), and no voting right of any member of
				the Authority, shall be delegated to any person who is not—
										(A)a member of the
				Authority; or
										(B)entitled to vote
				in Authority meetings.
										(c)Voting
									(1)In
				generalA decision by the Authority shall require a majority vote
				of the Authority (not including any member representing a State that is
				delinquent under subsection (g)(2)(D)) to be effective.
									(2)QuorumA
				quorum of State members shall be required to be present for the Authority to
				make any policy decision, including—
										(A)a modification or
				revision of an Authority policy decision;
										(B)approval of a
				State or regional development plan; and
										(C)any allocation of
				funds among the States.
										(3)Project and
				grant proposalsThe approval of project and grant proposals shall
				be—
										(A)a responsibility
				of the Authority; and
										(B)conducted in
				accordance with section 3830.
										(4)Voting by
				alternate membersAn alternate member shall vote in the case of
				the absence, death, disability, removal, or resignation of the Federal, State,
				or Indian tribe member for whom the alternate member is an alternate.
									(d)DutiesThe
				Authority shall—
									(1)develop, on a
				continuing basis, comprehensive and coordinated plans and programs for
				multistate cooperation to advance the economic and social well-being of the
				region and to approve grants for the economic development of the region, giving
				due consideration to other Federal, State, tribal, and local planning and
				development activities in the region;
									(2)review, and when
				appropriate amend, priorities in a development plan for the region (including
				5-year regional outcome targets);
									(3)assess the needs
				and assets of the region based on available research, demonstrations,
				investigations, assessments, and evaluations of the region prepared by Federal,
				State, tribal, and local agencies, universities, regional and local development
				districts or organizations, and other nonprofit groups;
									(4)formulate and
				recommend to the Governors and legislatures of States that participate in the
				Authority forms of interstate cooperation for—
										(A)renewable energy
				development and transmission;
										(B)transportation
				planning and economic development;
										(C)information
				technology;
										(D)movement of
				freight and individuals within the region;
										(E)federally funded
				research at institutions of higher education; and
										(F)conservation land
				management;
										(5)work with State,
				tribal, and local agencies in developing appropriate model legislation;
									(6)enhance the
				capacity of, and provide support for, multistate development and research
				organizations, local development organizations and districts, and resource
				conservation districts in the region;
									(7)encourage private
				investment in industrial, commercial, renewable energy, and other economic
				development projects in the region; and
									(8)cooperate with and
				assist State governments with economic development programs of participating
				States.
									(e)AdministrationIn
				carrying out subsection (d), the Authority may—
									(1)hold such
				hearings, sit and act at such times and places, take such testimony, receive
				such evidence, and print or otherwise reproduce and distribute a description of
				the proceedings and reports on actions by the Authority as the Authority
				considers appropriate;
									(2)authorize, through
				the Federal, State, or tribal cochairperson or any other member of the
				Authority designated by the Authority, the administration of oaths if the
				Authority determines that testimony should be taken or evidence received under
				oath;
									(3)request from any
				Federal, State, tribal, or local agency such information as may be available to
				or procurable by the agency that may be of use to the Authority in carrying out
				the duties of the Authority;
									(4)adopt, amend, and
				repeal bylaws and rules governing the conduct of business and the performance
				of duties of the Authority;
									(5)request the head
				of any Federal agency to detail to the Authority such personnel as the
				Authority requires to carry out duties of the Authority, each such detail to be
				without loss of seniority, pay, or other employee status;
									(6)request the head
				of any State agency, tribal government, or local government to detail to the
				Authority such personnel as the Authority requires to carry out duties of the
				Authority, each such detail to be without loss of seniority, pay, or other
				employee status;
									(7)provide for
				coverage of Authority employees in a suitable retirement and employee benefit
				system by—
										(A)making
				arrangements or entering into contracts with any participating State government
				or tribal government; or
										(B)otherwise
				providing retirement and other employee benefit coverage;
										(8)accept, use, and
				dispose of gifts or donations of services or real, personal, tangible, or
				intangible property;
									(9)enter into and
				perform such contracts, leases, cooperative agreements, or other transactions
				as are necessary to carry out Authority duties, including any contracts,
				leases, or cooperative agreements with—
										(A)any department,
				agency, or instrumentality of the United States;
										(B)any State
				(including a political subdivision, agency, or instrumentality of the
				State);
										(C)any Indian tribe
				in the region; or
										(D)any person, firm,
				association, or corporation; and
										(10)establish and
				maintain a central office and field offices at such locations as the Authority
				may select.
									(f)Federal agency
				cooperationA Federal agency shall—
									(1)cooperate with the
				Authority; and
									(2)provide, on
				request of a cochairperson, appropriate assistance in carrying out this
				chapter, in accordance with applicable Federal laws (including
				regulations).
									(g)Administrative
				expenses
									(1)Federal
				shareThe Federal share of the administrative expenses of the
				Authority shall be—
										(A)for each of fiscal
				years 2012 and 2013, 100 percent;
										(B)for fiscal year
				2014, 75 percent; and
										(C)for fiscal year
				2015 and each fiscal year thereafter, 50 percent.
										(2)Non-Federal
				share
										(A)In
				generalThe non-Federal share of the administrative expenses of
				the Authority shall be paid by non-Federal sources in the States that
				participate in the Authority.
										(B)Share paid by
				each StateThe share of administrative expenses of the Authority
				to be paid by non-Federal sources in each State shall be determined by the
				Authority.
										(C)No Federal
				participationThe Federal cochairperson shall not participate or
				vote in any decision under subparagraph (B).
										(D)Delinquent
				StatesIf a State is delinquent in payment of the State’s share
				of administrative expenses of the Authority under this subsection—
											(i)no
				assistance under this chapter shall be provided to the State (including
				assistance to a political subdivision or a resident of the State); and
											(ii)no member of the
				Authority from the State shall participate or vote in any action by the
				Authority.
											(h)Compensation
									(1)Federal and
				tribal cochairpersonsThe Federal cochairperson and the tribal
				cochairperson shall be compensated by the Federal Government at the annual rate
				of basic pay prescribed for level III of the Executive Schedule in subchapter
				II of chapter 53 of title 5, United States Code.
									(2)Alternate
				Federal and tribal cochairpersonsThe alternate Federal
				cochairperson and the alternate tribal cochairperson—
										(A)shall be
				compensated by the Federal Government at the annual rate of basic pay
				prescribed for level V of the Executive Schedule described in paragraph (1);
				and
										(B)when not actively
				serving as an alternate, shall perform such functions and duties as are
				delegated by the Federal cochairperson or the tribal cochairperson,
				respectively.
										(3)State members
				and alternates
										(A)In
				generalA State shall compensate each member and alternate
				representing the State on the Authority at the rate established by State
				law.
										(B)No additional
				compensationNo State member or alternate member shall receive
				any salary, or any contribution to or supplementation of salary from any source
				other than the State for services provided by the member or alternate member to
				the Authority.
										(4)Detailed
				employees
										(A)In
				generalNo person detailed to serve the Authority under
				subsection (e)(6) shall receive any salary or any contribution to or
				supplementation of salary for services provided to the Authority from—
											(i)any source other
				than the State, tribal, local, or intergovernmental agency from which the
				person was detailed; or
											(ii)the
				Authority.
											(B)ViolationAny
				person that violates this paragraph shall be fined not more than $5,000,
				imprisoned not more than 1 year, or both.
										(C)Applicable
				lawThe Federal cochairperson, the alternate Federal
				cochairperson, and any Federal officer or employee detailed to duty on the
				Authority under subsection (e)(5) shall not be subject to subparagraph (A), but
				shall remain subject to sections 202 through 209 of title 18, United States
				Code.
										(5)Additional
				personnel
										(A)Compensation
											(i)In
				generalThe Authority may appoint and fix the compensation of an
				executive director and such other personnel as are necessary to enable the
				Authority to carry out the duties of the Authority.
											(ii)ExceptionCompensation
				under clause (i) shall not exceed the maximum rate for the Senior Executive
				Service under section 5382 of title 5, United States Code, including any
				applicable locality-based comparability payment that may be authorized under
				section 5304(h)(2)(C) of that title.
											(B)Executive
				directorThe executive director shall be responsible for—
											(i)the carrying out
				of the administrative duties of the Authority;
											(ii)direction of the
				Authority staff; and
											(iii)such other
				duties as the Authority may assign.
											(C)No Federal
				employee statusNo member, alternate, officer, or employee of the
				Authority (except the Federal cochairperson of the Authority, the alternate and
				staff for the Federal cochairperson, and any Federal employee detailed to the
				Authority under subsection (e)(5)) shall be considered to be a Federal employee
				for any purpose.
										(i)Conflicts of
				interest
									(1)In
				generalExcept as provided under paragraph (2), no State member,
				Indian tribe member, State alternate, officer, or employee of the Authority
				shall participate personally and substantially as a member, alternate, officer,
				or employee of the Authority, through decision, approval, disapproval,
				recommendation, the rendering of advice, investigation, or otherwise, in any
				proceeding, application, request for a ruling or other determination, contract,
				claim, controversy, or other matter in which, to knowledge of the member,
				alternate, officer, or employee, there is a financial interest of—
										(A)the member,
				alternate, officer, or employee;
										(B)the spouse, minor
				child, partner, or organization (other than a State or political subdivision of
				the State or the Indian tribe) of the member, alternate, officer, or employee,
				in which the member, alternate, officer, or employee is serving as officer,
				director, trustee, partner, or employee; or
										(C)any person or
				organization with whom the member, alternate, officer, or employee is
				negotiating or has any arrangement concerning prospective employment.
										(2)DisclosureParagraph
				(1) shall not apply if the State member, Indian tribe member, alternate,
				officer, or employee—
										(A)immediately
				advises the Authority of the nature and circumstances of the proceeding,
				application, request for a ruling or other determination, contract, claim,
				controversy, or other particular matter presenting a potential conflict of
				interest;
										(B)makes full
				disclosure of the financial interest; and
										(C)before the
				proceeding concerning the matter presenting the conflict of interest, receives
				a written determination by the Authority that the interest is not so
				substantial as to be likely to affect the integrity of the services that the
				Authority may expect from the State member, Indian tribe member, alternate,
				officer, or employee.
										(3)ViolationAny
				person that violates this subsection shall be fined not more than $10,000,
				imprisoned not more than 2 years, or both.
									(j)Validity of
				contracts, loans, and grantsThe Authority may declare void any
				contract, loan, or grant of or by the Authority in relation to which the
				Authority determines that there has been a violation of any provision under
				subsection (h)(4) or subsection (i) of this chapter, or sections 202 through
				209 of title 18, United States Code.
								3823.Interstate
				cooperation for economic opportunity and efficiency
								(a)In
				generalThe Authority shall provide assistance to States in
				developing regional plans to address multistate economic issues, including
				plans—
									(1)to develop a
				regional transmission system for movement of renewable energy to markets
				outside the region;
									(2)to address
				regional transportation concerns, including the establishment of a Northern
				Great Plains Regional Transportation Working Group;
									(3)to encourage and
				support interstate collaboration on federally funded research that is in the
				national interest; and
									(4)to establish a
				Regional Working Group on Agriculture Development and Transportation.
									(b)Economic
				issuesThe multistate economic issues referred to in subsection
				(a) shall include—
									(1)renewable energy
				development and transmission;
									(2)transportation
				planning and economic development;
									(3)information
				technology;
									(4)movement of
				freight and individuals within the region;
									(5)federally funded
				research at institutions of higher education; and
									(6)conservation land
				management.
									3824.Economic and
				community development grants
								(a)In
				generalThe Authority may approve grants to States, Indian
				tribes, local governments, and public and nonprofit organizations for projects,
				approved in accordance with section 3830—
									(1)to assist the
				region in obtaining the job training, employment-related education, and
				business development (with an emphasis on entrepreneurship) that are needed to
				build and maintain strong local economies;
									(2)to develop the
				transportation, renewable energy transmission, and telecommunication
				infrastructure of the region for the purpose of facilitating economic
				development in the region (except that grants for this purpose may be made only
				to States, Indian tribes, local governments, and nonprofit
				organizations);
									(3)to provide
				assistance to severely distressed and underdeveloped areas that lack financial
				resources for improving basic public services;
									(4)to provide
				assistance to severely distressed and underdeveloped areas that lack financial
				resources for equipping industrial parks and related facilities; and
									(5)to otherwise
				achieve the purposes of this chapter.
									(b)Funding
									(1)In
				generalFunds for grants under subsection (a) may be
				provided—
										(A)entirely from
				appropriations to carry out this section;
										(B)in combination
				with funds available under another Federal grant program; or
										(C)from any other
				source.
										(2)Priority of
				fundingTo best build the foundations for long-term economic
				development and to complement other Federal, State, and tribal resources in the
				region, Federal funds available under this chapter shall be focused on the
				following activities:
										(A)Basic public
				infrastructure in distressed counties and isolated areas of distress.
										(B)Transportation and
				telecommunication infrastructure for the purpose of facilitating economic
				development in the region.
										(C)Business
				development, with emphasis on entrepreneurship.
										(D)Job training or
				employment-related education, with emphasis on use of existing public
				educational institutions located in the region.
										3825.Supplements to
				Federal grant programs
								(a)FindingCongress
				finds that certain States and local communities of the region may be unable to
				take maximum advantage of Federal grant programs for which the States and
				communities are eligible because—
									(1)the States and
				communities lack the economic resources to provide the required matching share;
				or
									(2)there are
				insufficient funds available under the applicable Federal law authorizing the
				Federal grant program to meet pressing needs of the region.
									(b)Federal grant
				program fundingNotwithstanding any provision of law limiting the
				Federal share, the areas eligible for assistance, or the authorizations of
				appropriations, under any Federal grant program, and in accordance with
				subsection (c), the Authority, with the approval of the Federal cochairperson
				and with respect to a project to be carried out in the region—
									(1)may increase the
				Federal share of the costs of a project under any Federal grant program to not
				more than 90 percent (except as provided in section 3827(b)); and
									(2)shall use amounts
				made available to carry out this chapter to pay the increased Federal
				share.
									(c)Certifications
									(1)In
				generalIn the case of any project for which all or any portion
				of the basic Federal share of the costs of the project is proposed to be paid
				under this section, no Federal contribution shall be made until the Federal
				official administering the Federal law that authorizes the Federal grant
				program certifies that the project—
										(A)meets (except as
				provided in subsection (b)) the applicable requirements of the applicable
				Federal grant program; and
										(B)could be approved
				for Federal contribution under the Federal grant program if funds were
				available under the law for the project.
										(2)Certification by
				authority
										(A)In
				generalThe certifications and determinations required to be made
				by the Authority for approval of projects under this Act in accordance with
				section 3830 shall be—
											(i)controlling;
				and
											(ii)accepted by the
				Federal agencies.
											(B)Acceptance by
				Federal cochairpersonIn the case of any project described in
				paragraph (1), any finding, report, certification, or documentation required to
				be submitted with respect to the project to the head of the department, agency,
				or instrumentality of the Federal Government responsible for the administration
				of the Federal grant program under which the project is carried out shall be
				accepted by the Federal cochairperson.
										3826.Multistate and
				local development districts and organizations and Northern Great Plains
				Inc
								(a)Definition of
				multistate and local development district or organizationIn this
				section, the term multistate and local development district or
				organization means an entity—
									(1)that—
										(A)is a planning
				district that is recognized by the Economic Development Administration of the
				Department of Commerce; or
										(B)is—
											(i)organized and
				operated in a manner that ensures broad-based community participation and an
				effective opportunity for other nonprofit groups to contribute to the
				development and implementation of programs in the region;
											(ii)a
				nonprofit incorporated body organized or chartered under the law of the State
				in which the entity is located;
											(iii)a nonprofit
				agency or instrumentality of a State or local government;
											(iv)a
				public organization established before the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013 under State law for creation of multijurisdictional,
				area-wide planning organizations;
											(v)a
				nonprofit agency or instrumentality of a State that was established for the
				purpose of assisting with multistate cooperation; or
											(vi)a
				nonprofit association or combination of bodies, agencies, and instrumentalities
				described in clauses (ii) through (v); and
											(2)that has not, as
				certified by the Authority (in consultation with the Federal cochairperson or
				Secretary, as appropriate)—
										(A)inappropriately
				used Federal grant funds from any Federal source; or
										(B)appointed an
				officer who, during the period in which another entity inappropriately used
				Federal grant funds from any Federal source, was an officer of the other
				entity.
										(b)Grants to
				multistate, local, or regional development districts and organizations
									(1)In
				generalThe Authority may make grants for administrative expenses
				under this section to multistate, local, and regional development districts and
				organizations.
									(2)Conditions for
				grants
										(A)Maximum
				amountThe amount of any grant awarded under paragraph (1) shall
				not exceed 80 percent of the administrative expenses of the multistate, local,
				or regional development district or organization receiving the grant.
										(B)Maximum
				periodNo grant described in paragraph (1) shall be awarded for a
				period of greater than 3 years.
										(3)Local
				shareThe contributions of a multistate, local, or regional
				development district or organization for administrative expenses may be in cash
				or in kind, fairly evaluated, including space, equipment, and services.
									(c)Duties
									(1)In
				generalExcept as provided in paragraph (2), a local development
				district shall operate as a lead organization serving multicounty areas in the
				region at the local level.
									(2)DesignationThe
				Federal cochairperson may designate an Indian tribe or multijurisdictional
				organization to serve as a lead organization in such cases as the Federal
				cochairperson or Secretary, as appropriate, determines appropriate.
									(d)Northern Great
				Plains IncNorthern Great Plains Inc., a nonprofit corporation
				incorporated in the State of Minnesota to implement the recommendations of the
				Northern Great Plains Rural Development Commission established by the Northern
				Great Plains Rural Development Act (7 U.S.C. 2661 note; Public Law
				103–318)—
									(1)shall serve as an
				independent, primary resource for the Authority on issues of concern to the
				region;
									(2)shall advise the
				Authority on development of international trade;
									(3)may provide
				research, education, training, and other support to the Authority; and
									(4)may carry out
				other activities on its own behalf or on behalf of other entities.
									3827.Distressed
				counties and areas and nondistressed counties
								(a)DesignationsEach
				year, the Authority, in accordance with such criteria as the Authority may
				establish, shall designate—
									(1)as distressed
				counties, counties in the region that are the most severely and persistently
				distressed and underdeveloped and have high rates of poverty, unemployment, or
				outmigration;
									(2)as nondistressed
				counties, counties in the region that are not designated as distressed counties
				under paragraph (1); and
									(3)as isolated areas
				of distress, areas located in nondistressed counties (as designated under
				paragraph (2)) that have high rates of poverty, unemployment, or
				outmigration.
									(b)Distressed
				counties
									(1)In
				generalThe Authority shall allocate at least 50 percent of the
				appropriations made available under section 3834 for programs and projects
				designed to serve the needs of distressed counties and isolated areas of
				distress in the region.
									(2)Funding
				limitationsThe funding limitations under section 3825(b) shall
				not apply to a project to provide transportation or telecommunication or basic
				public services to residents of 1 or more distressed counties or isolated areas
				of distress in the region.
									(c)Transportation,
				telecommunication, renewable energy, and basic public
				infrastructureThe Authority shall allocate at least 50 percent
				of any funds made available under section 3834 for transportation,
				telecommunication, renewable energy, and basic public infrastructure projects
				authorized under paragraphs (1) and (3) of section 3824(a).
								3828.Development
				planning process
								(a)State
				development planIn accordance with policies established by the
				Authority, each State member shall submit a development plan for the area of
				the region represented by the State member.
								(b)Content of
				planA State development plan submitted under subsection (a)
				shall reflect the goals, objectives, and priorities identified in the regional
				development plan developed under section 3823(d)(2).
								(c)Consultation
				with interested local partiesIn carrying out the development
				planning process (including the selection of programs and projects for
				assistance), a State may—
									(1)consult
				with—
										(A)multistate,
				regional, and local development districts and organizations; and
										(B)local units of
				government; and
										(2)take into
				consideration the goals, objectives, priorities, and recommendations of the
				entities described in paragraph (1).
									(d)Public
				participation
									(1)In
				generalThe Authority and applicable multistate, regional, and
				local development districts and organizations shall encourage and assist, to
				the maximum extent practicable, public participation in the development,
				revision, and implementation of all plans and programs under this
				chapter.
									(2)RegulationsThe
				Authority shall develop guidelines for providing public participation described
				in paragraph (1), including public hearings.
									3829.Program
				development criteria
								(a)In
				generalIn considering programs and projects to be provided
				assistance under this chapter, and in establishing a priority ranking of the
				requests for assistance provided to the Authority, the Authority shall follow
				procedures that ensure, to the maximum extent practicable, consideration
				of—
									(1)the relationship
				of the project or class of projects to overall multistate or regional
				development;
									(2)the per capita
				income and poverty and unemployment and outmigration rates in an area;
									(3)the financial
				resources available to the applicants for assistance seeking to carry out the
				project, with emphasis on ensuring that projects are adequately financed to
				maximize the probability of successful economic development;
									(4)the importance of
				the project or class of projects in relation to other projects or classes of
				projects that may be in competition for the same funds;
									(5)the prospects that
				the project for which assistance is sought will improve, on a continuing rather
				than a temporary basis, the opportunities for employment, the average level of
				income, or the economic development of the area to be served by the project;
				and
									(6)the extent to
				which the project design provides for detailed outcome measurements by which
				grant expenditures and the results of the expenditures may be evaluated.
									(b)No relocation
				assistance
									(1)In
				generalExcept as provided in paragraph (2), no financial
				assistance authorized by this chapter shall be used to assist a person or
				entity in relocating from 1 area to another.
									(2)Outside
				businessesFinancial assistance under this chapter may be used as
				otherwise authorized by this title to attract businesses from outside the
				region to the region.
									(c)Maintenance of
				effortFunds may be provided for a program or project in a State
				under this chapter only if the Authority determines that the level of Federal
				or State financial assistance provided under a law other than this chapter, for
				the same type of program or project in the same area of the State within the
				region, will not be reduced as a result of funds made available by this
				chapter.
								3830.Approval of
				development plans and projects
								(a)In
				generalA State or regional development plan or any multistate
				subregional plan that is proposed for development under this chapter shall be
				reviewed by the Authority.
								(b)Evaluation by
				State memberAn application for a grant or any other assistance
				for a project under this chapter shall be made through and evaluated for
				approval by the State member of the Authority representing the
				applicant.
								(c)CertificationAn
				application for a grant or other assistance for a project shall be approved
				only on certification by the State member that the application for the
				project—
									(1)describes ways in
				which the project complies with any applicable State development plan;
									(2)meets applicable
				criteria under section 3829;
									(3)provides adequate
				assurance that the proposed project will be properly administered, operated,
				and maintained; and
									(4)otherwise meets
				the requirements of this chapter.
									(d)Votes for
				decisionsOn certification by a State member of the Authority of
				an application for a grant or other assistance for a specific project under
				this section, an affirmative vote of the Authority under section 3822(c) shall
				be required for approval of the application.
								3831.Consent of
				StatesNothing in this chapter
				requires any State to engage in or accept any program under this chapter
				without the consent of the State.
							3832.Records
								(a)Records of the
				authority
									(1)In
				generalThe Authority shall maintain accurate and complete
				records of all transactions and activities of the Authority.
									(2)AvailabilityAll
				records of the Authority shall be available for audit and examination by the
				Comptroller General of the United States and the Inspector General of the
				Department of Agriculture (including authorized representatives of the
				Comptroller General and the Inspector General of the Department of
				Agriculture).
									(b)Records of
				recipients of Federal assistance
									(1)In
				generalA recipient of Federal funds under this chapter shall, as
				required by the Authority, maintain accurate and complete records of
				transactions and activities financed with Federal funds and report to the
				Authority on the transactions and activities to the Authority.
									(2)AvailabilityAll
				records required under paragraph (1) shall be available for audit by the
				Comptroller General of the United States, the Inspector General of the
				Department of Agriculture, and the Authority (including authorized
				representatives of the Comptroller General, the Inspector General of the
				Department of Agriculture, and the Authority).
									(c)Annual
				auditThe Inspector General of the Department of Agriculture
				shall audit the activities, transactions, and records of the Authority on an
				annual basis.
								3833.Annual
				reportNot later than 180 days
				after the end of each fiscal year, the Authority shall submit to the President
				and to Congress a report describing the activities carried out under this
				chapter.
							3834.Authorization
				of appropriations
								(a)In
				generalThere is authorized to be appropriated to the Authority
				to carry out this chapter $30,000,000 for each of fiscal years 2014 through
				2018, to remain available until expended.
								(b)Administrative
				expensesNot more than 5 percent of the amount appropriated under
				subsection (a) for a fiscal year shall be used for administrative expenses of
				the Authority.
								(c)Minimum State
				share of grantsNotwithstanding any other provision of this
				chapter, for any fiscal year, the aggregate amount of grants received by a
				State and all persons or entities in the State under this chapter shall be not
				less than 1/3 of the product obtained by
				multiplying—
									(1)the aggregate
				amount of grants under this chapter for the fiscal year; and
									(2)the ratio
				that—
										(A)the population of
				the State (as determined by the Secretary of Commerce based on the most recent
				decennial census for which data are available); bears to
										(B)the population of
				the region (as so determined).
										3835.Termination of
				authorityThe authority
				provided by this chapter terminates effective October 1, 2018.
							CGeneral
				provisions
							3901.Full faith and
				credit
								(a)In
				generalA contract of insurance or guarantee executed by the
				Secretary under this title shall be an obligation supported by the full faith
				and credit of the United States.
								(b)ContestabilityA
				contract of insurance or guarantee executed by the Secretary under this title
				shall be incontestable except for fraud or misrepresentation that the lender or
				any holder—
									(1)has actual
				knowledge of at the time the contract of insurance or guarantee is executed;
				or
									(2)participates in or
				condones.
									3902.Purchase and
				sale of guaranteed portions of loans
								(a)In
				generalSubject to subsections (b) and (c), the Secretary may
				purchase, on such terms and conditions as the Secretary considers appropriate,
				the guaranteed portion of a loan guaranteed under this title, if the Secretary
				determines that an adequate secondary market is not available in the private
				sector.
								(b)Maximum
				paymentThe Secretary may not pay for any guaranteed portion of a
				loan under subsection (a) in excess of an amount equal to the unpaid principal
				balance and accrued interest on the guaranteed portion of the loan.
								(c)Sources of
				fundingThe Secretary may use for the purchases—
									(1)funds from the
				Rural Development Insurance Fund with respect to rural development loans (as
				defined in section 3704(a)); and
									(2)funds from the
				Agricultural Credit Insurance Fund with respect to all other loans under this
				title.
									(d)Sale of
				guaranteed loans
									(1)Sales
										(A)Regulation
											(i)In
				generalThe guaranteed portion of any loan made under this title
				may be sold by the lender, and by any subsequent holder, in accordance with
				such regulations governing the sales as the Secretary shall establish, subject
				to clauses (ii) and (iii).
											(ii)Fees to be paid
				in fullAll fees due the Secretary with respect to a guaranteed
				loan shall be paid in full before any sale.
											(iii)Loan to be
				fully disbursedThe loan shall be fully disbursed to the borrower
				before the sale.
											(B)Post-saleAfter
				a loan is sold in the secondary market, the lender shall—
											(i)remain obligated
				under the guarantee agreement of the lender with the Secretary; and
											(ii)continue to
				service the loan in accordance with the terms and conditions of that
				agreement.
											(C)ProceduresThe
				Secretary shall develop such procedures as are necessary for—
											(i)the facilitation,
				administration, and promotion of secondary market operations; and
											(ii)determining the
				increase of access of farmers to capital at reasonable rates and terms as a
				result of secondary market operations.
											(D)Rights to
				prepayThis subsection does not impede or extinguish—
											(i)the right of the
				borrower or the successor in interest to the borrower to prepay (in whole or in
				part) any loan made under this title; or
											(ii)the rights of any
				party under any provision of this title.
											(2)Issue pool
				certificates
										(A)In
				generalThe Secretary may, directly or through a market maker
				approved by the Secretary, issue pool certificates representing ownership of
				part or all of the guaranteed portion of any loan guaranteed by the Secretary
				under this title.
										(B)ApprovalCertificates
				under subparagraph (A) shall be based on and backed by a pool established or
				approved by the Secretary and composed solely of the entire guaranteed portion
				of the loans.
										(C)Guarantee of
				poolOn such terms and conditions as the Secretary considers
				appropriate, the Secretary may guarantee the timely payment of the principal
				and interest on pool certificates issued on behalf of the Secretary by approved
				market makers for purposes of this subsection.
										(D)LimitationsA
				guarantee under subparagraph (C) shall be limited to the extent of principal
				and interest on the guaranteed portions of loans that compose the pool.
										(E)PrepaymentIf
				a loan in a pool is prepaid, either voluntarily or by reason of default, the
				guarantee of timely payment of principal and interest on the pool certificates
				shall be reduced in proportion to the amount of principal and interest that the
				prepaid loan represents in the pool.
										(F)Interest
				accrualInterest on prepaid or defaulted loans shall accrue and
				be guaranteed by the Secretary only through the date of payment on the
				guarantee.
										(G)RedemptionDuring
				the term of the pool certificate, the certificate may be called for redemption
				due to prepayment or default of all loans constituting the pool.
										(H)Full faith and
				creditThe full faith and credit of the United States is pledged
				to the payment of all amounts that may be required to be paid under any
				guarantee of the pool certificates issued by approved market makers under this
				subsection.
										(I)Fees
											(i)In
				generalThe Secretary shall not collect any fee for any guarantee
				under this subsection.
											(ii)Secretarial
				functionsClause (i) does not preclude the Secretary from
				collecting a fee for the functions described in paragraph (3).
											(J)DefaultNot
				later than 30 days after a borrower of a guaranteed loan is in default of any
				principal or interest payment due for 60 days or more, the Secretary
				shall—
											(i)purchase the pool
				certificates representing ownership of the guaranteed portion of the loan;
				and
											(ii)pay the
				registered holder of the certificates an amount equal to the guaranteed portion
				of the loan represented by the certificate.
											(K)Payment of
				claimsIf the Secretary pays a claim under a guarantee issued
				under this subsection, the claim shall be subrogated fully to the rights
				satisfied by the payment, as may be provided by the Secretary.
										(L)Application of
				lawsNo State or local law, and no Federal law, shall preclude or
				limit the exercise by the Secretary of the ownership rights of the Secretary in
				the portions of loans constituting the pool against which the certificates are
				issued.
										(3)Duties of the
				Secretary
										(A)In
				generalOn the adoption of final rules and regulations, the
				Secretary shall—
											(i)provide for the
				central collection of registration information from all participating market
				makers for all loans and pool certificates sold under paragraphs (1) and (2),
				including, with respect to each original sale and any subsequent sale—
												(I)identification of
				the interest rate paid by the borrower to the lender;
												(II)the servicing fee
				of the lender;
												(III)disclosure of
				whether interest on the loan is at a fixed or variable rate;
												(IV)identification of
				each purchaser of a pool certificate;
												(V)the interest rate
				paid on the certificate; and
												(VI)such other
				information as the Secretary considers appropriate.
												(ii)before any sale,
				require the seller (as defined in subparagraph (B)) to disclose to each
				prospective purchaser of the portion of a loan guaranteed under this title and
				to each prospective purchaser of a pool certificate issued under paragraph (2)
				information on the terms, conditions, and yield of such instrument;
											(iii)provide for
				adequate custody of any pooled guaranteed loans;
											(iv)take such actions
				as are necessary, in restructuring pools of the guaranteed portion of loans, to
				minimize the estimated costs of paying claims under guarantees issued under
				this subsection;
											(v)require each
				market maker—
												(I)to service all
				pools formed, and participations sold, by the market maker; and
												(II)to provide the
				Secretary with information relating to the collection and disbursement of all
				periodic payments, prepayments, and default funds from lenders, to or from the
				reserve fund that the Secretary shall establish to enable the timely payment
				guarantee to be self-funding, and from all beneficial holders; and
												(vi)regulate market
				makers in pool certificates sold under this subsection.
											(B)Definition of
				sellerFor purposes of subparagraph (A)(ii), if the instrument
				being sold is a loan, the term seller does not include—
											(i)the person who
				made the loan; or
											(ii)any person who
				sells 3 or fewer guaranteed loans per year.
											(4)Contract for
				servicesThe Secretary may contract for goods and services to be
				used for the purposes of this subsection without regard to titles 5, 40, and
				41, United States Code (including any regulations issued under those
				titles).
									3903.Administration
								(a)Powers of
				secretaryThe Secretary may—
									(1)(A)administer the powers
				and duties of the Secretary through such national, area, State, or local
				offices and employees in the United States as the Secretary determines to be
				necessary; and
										(B)authorize an office to serve an area
				composed of 2 or more States if the Secretary determines that the volume of
				business in the area is not sufficient to justify separate State
				offices;
										(2)(A)accept and use voluntary
				and uncompensated services; and
										(B)with the consent of the agency
				concerned, use the officers, employees, equipment, and information of any
				agency of the Federal Government, or of any State, territory, or political
				subdivision;
										(3)subject to
				appropriations, make necessary expenditures for the purchase or hire of
				passenger vehicles, and such other facilities and services as the Secretary may
				from time to time find necessary for the proper administration of this
				title;
									(4)subject to
				subsection (b), compromise, adjust, reduce, or charge-off debts or claims
				(including debts and claims arising from loan guarantees), and adjust, modify,
				subordinate, or release the terms of security instruments, leases, contracts,
				and agreements entered into or administered by the Farm Service Agency, the
				Rural Utilities Service, the Rural Housing Service, the Rural
				Business-Cooperative Service, or successor agencies under this title, except
				for activities conducted under the Housing Act
				of 1949 (42 U.S.C. 1441 et seq.);
									(5)release mortgage
				and other contract liens if it appears that the mortgage and liens have no
				present or prospective value or that the enforcement of the mortgage and liens
				likely would be ineffectual or uneconomical;
									(6)obtain fidelity
				bonds protecting the Federal Government against fraud and dishonesty of
				officers and employees of the Farm Service Agency, the Rural Utilities Service,
				the Rural Housing Service, or the Rural Business-Cooperative Service in lieu of
				faithful performance of duties bonds under section 14 of title 6, United States
				Code, but otherwise in accordance with the section;
									(7)consent to—
										(A)long-term leases
				of facilities financed under this title notwithstanding the failure of the
				lessee to meet any of the requirements of this title if the long-term leases
				are necessary to ensure the continuation of services for which financing was
				extended to the lessor; and
										(B)the transfer of
				property securing any loan or financed by any loan or grant made or guaranteed
				by the Farm Service Agency, the Rural Utilities Service, the Rural Housing
				Service, or the Rural Business-Cooperative Service under this title, or any
				other law administered by the Secretary, on such terms as the Secretary
				considers necessary to carry out the purpose of the loan or grant or to protect
				the financial interest of the Federal Government, provided that the Secretary
				shall document the consent of the Secretary for the transfer of the property of
				a borrower in the file of the borrower; and
										(8)notwithstanding
				that an area ceases, or has ceased, to be rural, in a rural area, or an
				eligible area, make loans and grants, and approve transfers and assumptions,
				under this title on the same basis as though the area still was rural in
				connection with property securing any loan made or guaranteed by the Secretary
				under this title or in connection with any property held by the Secretary under
				this title.
									(b)Loan
				adjustments
									(1)No liquidation
				of propertyThe Secretary may not require liquidation of property
				securing any farmer program loan or acceleration of any payment required under
				any farmer program loan as a prerequisite to initiating an action authorized
				under subsection (a).
									(2)Release of
				personal liability
										(A)In
				generalExcept as provided in subparagraph (B), the Secretary may
				release a borrower or other person obligated on a debt (other than debt
				incurred under the Housing Act of
				1949 (42 U.S.C. 1441 et seq.)) from personal liability with or
				without payment of any consideration at the time of the compromise, adjustment,
				reduction, or charge-off of any claim.
										(B)ExceptionNo
				compromise, adjustment, reduction, or charge-off of any claim may be made or
				carried out after the claim has been referred to the Attorney General, unless
				the Attorney General approves.
										(3)Rural
				electrification security instrumentsIn the case of a security
				instrument entered into under the Rural Electrification Act of 1936 (7 U.S.C.
				901 et seq.), the Secretary shall notify the Attorney General of the intent of
				the Secretary to exercise the authority of the Secretary under paragraph
				(2).
									(c)Simplified
				application forms for loan guarantees
									(1)In
				generalThe Secretary shall provide to lenders a short,
				simplified application form for guarantees under this title of—
										(A)farmer program
				loans the principal amount of which is $125,000 or less; and
										(B)business and
				industry guaranteed loans under section 3601(a)(2)(A) the principal amount of
				which is—
											(i)in
				the case of a loan guarantee made during fiscal year 2002 or 2003, $400,000 or
				less; and
											(ii)in the case of a
				loan guarantee made during any subsequent fiscal year—
												(I)$400,000 or less;
				or
												(II)if the Secretary
				determines that there is not a significant increased risk of a default on the
				loan, $600,000 or less.
												(2)Water and waste
				disposal grants and loansThe Secretary shall develop an
				application process that accelerates, to the maximum extent practicable, the
				processing of applications for water and waste disposal grants or direct or
				guaranteed loans under section 3501(a)(1) the grant award amount or principal
				loan amount, respectively, of which is $300,000 or less.
									(3)AdministrationIn
				developing an application under this subsection, the Secretary shall—
										(A)consult with
				commercial and cooperative lenders; and
										(B)ensure
				that—
											(i)the form can be
				completed manually or electronically, at the option of the lender;
											(ii)the form
				minimizes the documentation required to accompany the form;
											(iii)the cost of
				completing and processing the form is minimal; and
											(iv)the form can be
				completed and processed in an expeditious manner.
											(d)Use of attorneys
				for prosecution or defense of claimsThe Secretary may use for
				the prosecution or defense of any claim or obligation described in subsection
				(a)(5) the Attorney General, the General Counsel of the Department, or a
				private attorney who has entered into a contract with the Secretary.
								(e)Private
				collection agencyThe Secretary may use a private collection
				agency to collect a claim or obligation described in subsection (a)(5).
								(f)Security
				servicing
									(1)In
				generalThe Secretary may—
										(A)make advances,
				without regard to any loan or total indebtedness limitation, to preserve and
				protect the security for, or the lien or priority of the lien securing any loan
				or other indebtedness owing to or acquired by the Secretary under this title or
				under any other program administered by the Farm Service Agency, the Rural
				Utilities Service, the Rural Housing Service, or the Rural Business-Cooperative
				Service applicable program, as determined by the Secretary; and
										(B)(i)bid for and purchase at
				any execution, foreclosure, or other sale or otherwise acquire property on
				which the United States has a lien by reason of a judgment or execution arising
				from, or that is pledged, mortgaged, conveyed, attached, or levied on to secure
				the payment of, the indebtedness regardless of whether the property is subject
				to other liens;
											(ii)accept title to any property so
				purchased or acquired; and
											(iii)sell, manage, or otherwise
				dispose of the property in accordance with this subsection.
											(2)Operation or
				lease of realtyExcept as provided in subsections (c) and (e),
				real property administered under this title may be operated or leased by the
				Secretary for such period as the Secretary may consider necessary to protect
				the investment of the Federal Government in the property.
									(g)Payments to
				lenders
									(1)RequirementNot
				later than 90 days after a court of competent jurisdiction confirms a plan of
				reorganization under chapter 12 of title 11, United States Code, for any
				borrower to whom a lender has made a loan guaranteed under this title, the
				Secretary shall pay the lender an amount estimated by the Secretary to be equal
				to the loss incurred by the lender for purposes of the guarantee.
									(2)Payment toward
				loan guaranteeAny amount paid to a lender under this subsection
				with respect to a loan guaranteed under this title shall be treated as payment
				towards satisfaction of the loan guarantee.
									3904.Loan
				moratorium and policy on foreclosures
								(a)In
				generalIn addition to any other authority that the Secretary may
				have to defer principal and interest and forgo foreclosure, the Secretary may
				permit, at the request of the borrower, the deferral of principal and interest
				on any outstanding loan made or guaranteed by the Secretary under this title,
				or under any other law administered by the Farm Service Agency, the Rural
				Utilities Service, the Rural Housing Service, or the Rural Business-Cooperative
				Service, and may forgo foreclosure of the loan, for such period as the
				Secretary considers necessary on a showing by the borrower that, due to
				circumstances beyond the control of the borrower, the borrower is temporarily
				unable to continue making payments of the principal and interest when due
				without unduly impairing the standard of living of the borrower.
								(b)Interest
									(1)In
				generalExcept as provided in paragraph (2), the Secretary may
				permit any loan deferred under this section to bear no interest during or after
				the deferral period.
									(2)ExceptionIf
				the security instrument securing the loan is foreclosed, such interest as is
				included in the purchase price at the foreclosure shall become part of the
				principal and draw interest from the date of foreclosure at the rate prescribed
				by law.
									(c)Moratorium
				regarding civil rights claims
									(1)In
				generalExcept as otherwise provided in this subsection,
				effective beginning on May 22, 2008, there shall be in effect a moratorium,
				with respect to farmer program loans made under subtitle A, on all acceleration
				and foreclosure proceedings instituted by the Department against any farmer
				who—
										(A)has pending
				against the Department a claim of program discrimination that is accepted by
				the Department as valid; or
										(B)files a claim of
				program discrimination that is accepted by the Department as valid.
										(2)Waiver of
				interest and offsetsDuring the period of the moratorium, the
				Secretary shall waive the accrual of interest and offsets on all farmer program
				loans made under subtitle A, B, or C for which loan acceleration or foreclosure
				proceedings have been suspended under paragraph (1).
									(3)Termination of
				moratoriumThe moratorium shall terminate with respect to a claim
				of discrimination by a farmer on the earlier of—
										(A)the date the
				Secretary resolves the claim; or
										(B)if the farmer
				appeals the decision of the Secretary on the claim to a court of competent
				jurisdiction, the date that the court renders a final decision on the
				claim.
										(4)Failure to
				prevailIf a farmer does not prevail on a claim of discrimination
				described in paragraph (1), the farmer shall be liable for any interest and
				offsets that accrued during the period that loan acceleration or foreclosure
				proceedings have been suspended under paragraph (1).
									3905.Oil and gas
				royalty payments on loans
								(a)In
				generalThe Secretary shall permit a borrower of a loan made or
				guaranteed under this title to make a prospective payment on the loan with
				proceeds from—
									(1)the leasing of
				oil, gas, or other mineral rights to real property used to secure the loan;
				or
									(2)the sale of oil,
				gas, or other minerals removed from real property used to secure the loan, if
				the value of the rights to the oil, gas, or other minerals has not been used to
				secure the loan.
									(b)ApplicabilitySubsection
				(a) shall not apply to a borrower of a loan made or guaranteed under this title
				with respect to which a liquidation or foreclosure proceeding was pending on
				December 23, 1985.
								3906.Taxation
								(a)In
				generalExcept as provided in subsection (b), all property
				subject to a lien held by the United States or the title to which is acquired
				or held by the Secretary under this title (other than property used for
				administrative purposes) shall be subject to taxation by State, territory,
				district, and local political subdivisions in the same manner and to the same
				extent as other property is taxed.
								(b)ExceptionsNo
				tax shall be imposed or collected as described in subsection (a) if the tax
				(whether as a tax on the instrument or in connection with conveying,
				transferring, or recording the instrument) is based on—
									(1)the value of any
				notes or mortgages or other lien instruments held by or transferred to the
				Secretary;
									(2)any notes or lien
				instruments administered under this title that are made, assigned, or held by a
				person otherwise liable for the tax; or
									(3)the value of any
				property conveyed or transferred to the Secretary.
									(c)Failure To pay
				or collect taxThe failure to pay or collect a tax under
				subsection (a) shall not—
									(1)be a ground
				for—
										(A)refusal to record
				or file an instrument; or
										(B)failure to provide
				notice; or
										(2)prevent the
				enforcement of the instrument in any Federal or State court.
									3907.Conflicts of
				interest
								(a)Acceptance of
				consideration prohibitedNo officer, attorney, or other employee
				of the Department shall, directly or indirectly, be the beneficiary of or
				receive any fee, commission, gift, or other consideration for or in connection
				with any transaction or business under this title other than such salary, fee,
				or other compensation as the officer, attorney, or employee may receive as the
				officer, attorney, or employee.
								(b)Acquisition of
				interest in land prohibited
									(1)In
				generalExcept as provided in paragraph (2), no officer or
				employee of the Department who acts on or reviews an application made by any
				person under this title for a loan to purchase land may acquire, directly or
				indirectly, any interest in the land for a period of 3 years after the date on
				which the action is taken or the review is made.
									(2)Former county
				committee membersParagraph (1) shall not apply to a former
				member of a county committee on a determination by the Secretary, prior to the
				acquisition of the interest, that the former member acted in good faith when
				acting on or reviewing the application.
									(c)Certifications
				on loans to family members prohibitedNo member of a county
				committee shall knowingly make or join in making any certification with respect
				to—
									(1)a loan to purchase
				any land in which the member, or any person related to the member within the
				second degree of consanguinity or affinity, has or may acquire any interest;
				or
									(2)any applicant
				related to the member within the second degree of consanguinity or
				affinity.
									(d)PenaltiesAny
				person violating this section shall, on conviction of the violation, be
				punished by a fine of not more than $2,000 or imprisonment for not more than 2
				years, or both.
								3908.Loan summary
				statements
								(a)Definition of
				summary periodIn this section, the term summary
				period means the period beginning on the date of issuance of the
				preceding loan summary statement and ending on the date of issuance of the
				current loan summary statement.
								(b)Issuance of
				statementsOn the request of a borrower of a loan made (but not
				guaranteed) under this title, the Secretary shall issue to the borrower a loan
				summary statement that reflects the account activity during the summary period
				for each loan made under this title to the borrower, including—
									(1)the outstanding
				amount of principal due on each loan at the beginning of the summary
				period;
									(2)the interest rate
				charged on each loan;
									(3)the amount of
				payments made on, and the application of the payments to, each loan during the
				summary period and an explanation of the basis for the application of the
				payments;
									(4)the amount of
				principal and interest due on each loan at the end of the summary
				period;
									(5)the total amount
				of unpaid principal and interest on all loans at the end of the summary
				period;
									(6)any delinquency in
				the repayment of any loan;
									(7)a schedule of the
				amount and date of payments due on each loan; and
									(8)the procedure the
				borrower may use to obtain more information concerning the status of the
				loans.
									3909.Certified
				lenders program
								(a)Certified
				lenders program
									(1)In
				generalThe Secretary shall establish a program under which the
				Secretary shall guarantee loans under this title that are made by lending
				institutions certified by the Secretary.
									(2)Certification
				requirementsThe Secretary shall certify a lending institution
				that meets such criteria as the Secretary may prescribe in regulations,
				including the ability of the institution to properly make, service, and
				liquidate the loans of the institution.
									(3)Condition of
				certification
										(A)In
				generalAs a condition of the certification, the Secretary shall
				require the institution to undertake to service the loans guaranteed by the
				Secretary under this section, using standards that are not less stringent than
				generally accepted banking standards concerning loan servicing employed by
				prudent commercial or cooperative lenders.
										(B)MonitoringThe
				Secretary shall, at least annually, monitor the performance of each certified
				lender to ensure that the conditions of the certification are being met.
										(4)Effect of
				certificationNotwithstanding any other provision of law:
										(A)Amount of loan
				guaranteeIn the case of a loan made or guaranteed under subtitle
				A, the Secretary shall guarantee 80 percent of a loan made under this section
				by a certified lending institution as described in paragraph (1), subject to a
				determination that the borrower of the loan meets the eligibility requirements
				and such other criteria as may be applicable to loans guaranteed by the
				Secretary under other provisions of this title.
										(B)Certifications
				by lending institutionsIn the case of loans to be guaranteed by
				the Secretary under this section, the Secretary shall permit certified lending
				institutions to make appropriate certifications (as provided by regulations
				issued by the Secretary)—
											(i)relating to issues
				such as creditworthiness, repayment ability, adequacy of collateral, and
				feasibility of farm operation; and
											(ii)that the borrower
				is in compliance with all requirements of law, including regulations issued by
				the Secretary.
											(C)Approval
				process
											(i)In
				generalThe Secretary shall approve or disapprove a guarantee not
				later than 14 days after the date that the lending institution applies to the
				Secretary for the guarantee.
											(ii)DisapprovalIf
				the Secretary disapproves the loan application during the 14-day period, the
				Secretary shall state, in writing, all of the reasons the application was
				disapproved.
											(5)Relationship to
				other requirementsNothing in this section affects the
				responsibility of the Secretary to certify eligibility, review financial
				information, and otherwise assess an application.
									(b)Preferred
				certified lenders program
									(1)In
				generalThe Secretary shall establish a Preferred Certified
				Lenders Program for lenders under this title who establish—
										(A)knowledge of, and
				experience under, the program established under subsection (a);
										(B)knowledge of the
				regulations concerning the guaranteed loan program; and
										(C)proficiency
				related to the certified lender program requirements.
										(2)Revocation of
				designation
										(A)In
				generalSubject to subparagraph (B), the designation of a lender
				as a Preferred Certified Lender shall be revoked at any time—
											(i)that the Secretary
				determines that the lender is not adhering to the rules and regulations
				applicable to the program; or
											(ii)if the loss
				experiences of a Preferred Certified Lender are excessive as compared to other
				Preferred Certified Lenders.
											(B)EffectA
				suspension or revocation under subparagraph (A) shall not affect any
				outstanding guarantee.
										(3)Condition of
				certificationAs a condition of preferred certification, the
				Secretary shall require the institution to undertake to service the loans
				guaranteed by the Secretary under this subsection using generally accepted
				banking standards concerning loan servicing employed by prudent commercial or
				cooperative lenders.
									(4)MonitoringThe
				Secretary shall, at least annually, monitor the performance of each Preferred
				Certified Lender to ensure that the conditions of certification are being
				met.
									(5)Effect of
				preferred lender certification
										(A)In
				generalNotwithstanding any other provision of law, the Secretary
				shall—
											(i)guarantee 80
				percent of an approved loan made by a certified lending institution as
				described in this subsection, subject to a determination that the borrower
				meets the eligibility requirements or such other criteria as may be applicable
				to loans guaranteed by the Secretary under other provisions of this
				title;
											(ii)permit certified
				lending institutions—
												(I)to make all
				decisions, with respect to loans to be guaranteed by the Secretary under this
				subsection relating to credit worthiness, the closing, monitoring, collection
				and liquidation of loans; and
												(II)to accept
				appropriate certifications, as provided by regulations issued by the Secretary,
				that the borrower is in compliance with all requirements of law or regulations
				promulgated by the Secretary; and
												(iii)be considered to
				have guaranteed 80 percent of a loan made by a preferred certified lending
				institution as described in paragraph (1), if the Secretary fails to approve or
				reject the application of such institution within 14 calendar days after the
				date that the lending institution presented the application to the
				Secretary.
											(B)RequirementIf
				the Secretary rejects an application under subparagraph (A)(iii) during the
				14-day period, the Secretary shall state, in writing, the reasons the
				application was rejected.
										(c)Administration
				of certified lenders and preferred certified lenders programsThe
				Secretary may administer the loan guarantee programs under subsections (a) and
				(b) through central offices established in States or in multi-State
				areas.
								3910.Loans to
				resident aliens
								(a)In
				generalNotwithstanding the provisions of this title limiting the
				making of a loan to a citizen of the United States, the Secretary may make a
				loan under this title to an alien lawfully admitted to the United States for
				permanent residence under the Immigration and
				Nationality Act (8 U.S.C. 1101 et seq.).
								(b)Regulations
									(1)In
				generalNo loan may be made under this title to an alien referred
				to in subsection (a) until the Secretary issues regulations establishing the
				terms and conditions under which the alien may receive the loan.
									(2)RequirementThe
				Secretary shall submit the regulations to the Committee on Agriculture of the
				House of Representatives and the Committee on Agriculture, Nutrition, and
				Forestry of the Senate at least 30 days prior to the date on which the
				regulations are published in the Federal Register.
									3911.Expedited
				clearing of title to inventory property
								(a)In
				generalThe Secretary may
				employ local attorneys, on a case-by-case basis, to process all legal
				procedures necessary to clear the title to foreclosed properties in the
				inventory of the Department.
								(b)CompensationAttorneys shall be compensated at not more
				than the usual and customary charges of the attorneys for the work.
								3912.Transfer of
				land to SecretaryThe
				President may at any time, in the discretion of the President, transfer to the
				Secretary any right, interest, or title held by the United States in any land
				acquired in the program of national defense and no longer needed for that
				purpose that the President finds suitable for the purposes of this title, and
				the Secretary shall dispose of the transferred land in the manner and subject
				to the terms and conditions of this title.
							3913.Competitive
				sourcing limitationsThe
				Secretary may not complete a study of, or enter into a contract with a private
				party to carry out, without specific authorization in a subsequent Act of
				Congress, a competitive sourcing activity of the Secretary, including support
				personnel of the Department, relating to rural development or farmer program
				loans.
							3914.RegulationsThe Secretary may issue such regulations,
				prescribe such terms and conditions for making or guaranteeing loans, security
				instruments, and agreements, except as otherwise specified in this title, and
				make such delegations of authority as the Secretary considers necessary to
				carry out this
				title.
							.
				6002.Conforming
			 amendments
					(a)Section 17(c) of
			 the Rural Electrification Act of 1936 (7 U.S.C. 917(c)) is amended by striking
			 paragraph (1) and inserting the following:
						
							(1)Subtitle B of the
				Consolidated Farm and Rural Development
				Act.
							.
					(b)Section
			 305(c)(2)(B)(i)(I) of the Rural Electrification Act of 1936 (7 U.S.C.
			 935(c)(2)(B)(i)(I)) is amended by striking section 307(a)(3)(A) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1927(a)(3)(A))
			 and inserting section 3701(b)(2) of the Consolidated Farm and Rural
			 Development Act.
					(c)Section 306F(a)(1)
			 of the Rural Electrification Act of 1936 (7 U.S.C. 936f(a)(1)) is amended by
			 striking subparagraph (B) and inserting the following:
						
							(B)chapter 1 of
				subtitle B of the Consolidated Farm and Rural Development
				Act.
							.
					(d)Section 2333(d) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 950aaa–2(d)) is amended—
						(1)in paragraph (11),
			 by adding and at the end;
						(2)by striking
			 paragraph (12); and
						(3)by redesignating
			 paragraph (13) as paragraph (12).
						(e)Section 601(b) of
			 the Rural Electrification Act of 1936 (7 U.S.C. 950bb(b)) is amended by
			 striking paragraph (3).
					(f)Section 602(5) of
			 the Emergency Livestock Feed Assistance Act of 1988 (7 U.S.C. 1471(5)) is
			 amended by striking section 355(e)(1)(D)(ii) of the Consolidated Farm
			 and Rural Development Act (7 U.S.C. 1985(e)(1)(D)(ii)) and inserting
			 section 3409(c)(1)(A) of the Consolidated Farm and Rural Development
			 Act).
					(g)Section 508 of the
			 Federal Crop Insurance Act (7 U.S.C. 1508) is amended—
						(1)in subsection
			 (b)(7)(A), by striking section 371 of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2008f) and inserting section 3424 of
			 the Consolidated Farm and Rural Development Act; and
						(2)in subsection
			 (n)(2), by striking subtitle C of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961 et seq.) and inserting chapter 3
			 of subtitle A of the Consolidated Farm and Rural Development
			 Act.
						(h)Section 231(a) of
			 the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1632a(a)) is
			 amended—
						(1)in paragraph (1),
			 by striking section 343(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1991(a)) and inserting section 3002 of
			 the Consolidated Farm and Rural Development Act; and
						(2)in paragraph (4),
			 by striking section 355(e) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2003(e)) and inserting section 3002 of
			 the Consolidated Farm and Rural Development Act.
						(i)Section 14204(a)
			 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 2008q–1(a)) is
			 amended by striking an entity described in section 379C(a) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2008q(a)) and
			 inserting an entity determined by the Secretary.
					(j)Section 607(c)(6)
			 of the Rural Development Policy Act of 1972 (7 U.S.C. 2204b(c)(6)) is amended
			 in the last sentence—
						(1)by striking
			 , and and inserting and any; and
						(2)by striking
			 required under section 306(a)(12) of the Consolidated Farm and Rural
			 Development Act.
						(k)Section 901(b) of
			 the Agricultural Act of 1970 (7 U.S.C. 2204b–1(b)) is amended by striking
			 rural areas as defined in the private business enterprise exception in
			 section 306(a)(7) of the Consolidated Farmers Home Administration Act of 1961,
			 as amended (7 U.S.C. 1926) and inserting rural areas, as defined
			 in section 3002 of the Consolidated Farm and Rural Development
			 Act.
					(l)Section 14220 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 2206b) is amended by
			 striking section 343(a)(13)(A) of the Consolidated Farm and Rural
			 Development Act) and inserting section 3002 of the Consolidated
			 Farm and Rural Development Act).
					(m)Section
			 2501(c)(2)(D) of the Food, Agriculture, Conservation, and Trade Act of 1990 (7
			 U.S.C. 2279(c)(2)(D)) is amended by striking sections 355(a)(1) and
			 355(c) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 2003(a)(1)) and inserting paragraphs (1) and (3) of section
			 3416(a) of the Consolidated Farm and Rural Development Act.
					(n)Section 2501A(b)
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 2279–1(b)) is amended by striking section 355(e) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 2003(e)) and inserting
			 section 3002 of the Consolidated Farm and Rural Development
			 Act.
					(o)Section
			 7405(c)(8)(B) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 3319f(c)(8)(B)) is amended by striking section 355(e) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2003(e)) and
			 inserting section 3002 of the Consolidated Farm and Rural Development
			 Act).
					(p)Section
			 1101(d)(2)(A) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8711(d)(2)(A)) is amended by striking section 355(e) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 2003(e)) and inserting
			 section 3002 of the Consolidated Farm and Rural Development
			 Act).
					(q)Section
			 1302(d)(2)(A) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C.
			 8752(d)(2)(A)) is amended by striking section 355(e) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 2003(e)) and inserting
			 section 3002 of the Consolidated Farm and Rural Development
			 Act).
					(r)Section 2375(g) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 6613(g))
			 is amended by striking section 304(b), 306(a), or 310B(e) of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1924(b), 1926(a), and
			 1932(e)) and inserting subtitle B of the Consolidated Farm and
			 Rural Development Act.
					(s)Section 226B(a)(1)
			 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C.
			 6934(a)(1)) is amended by striking section 343(a) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1991(a)) and inserting
			 section 3002 of the Consolidated Farm and Rural Development
			 Act.
					(t)Section
			 196(i)(3)(B) of the Federal Agriculture Improvement and Reform Act of 1996 (7
			 U.S.C. 7333(i)(3)(B)) is amended by striking subtitle C of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 1961 et seq.) and
			 inserting chapter 3 of subtitle A of the Consolidated Farm and Rural
			 Development Act.
					(u)Section 9009(a)(1)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8109(a)(1)) is
			 amended by striking section 343(a)(13)(A) of the Consolidated Farm and
			 Rural Development Act (7 U.S.C. 1991(a)(13)(A))) and inserting
			 section 3002 of the Consolidated Farm and Rural Development
			 Act.
					(v)Section
			 9011(c)(2)(B)(v) of the Farm Security and Rural Investment Act of 2002 (7
			 U.S.C. 8111(c)(2)(B)(v)) is amended by striking subclause (I) and inserting the
			 following:
						
							(I)beginning farmers
				(as defined in accordance with section 3002 of the Consolidated Farm and Rural
				Development Act);
				or
							.
					(w)Section 7(b)(2)(B)
			 of the Small Business Act (15 U.S.C. 636(b)(2)(B)) is amended by striking
			 section 321 of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1961) and inserting section 3301 of the Consolidated Farm and
			 Rural Development Act.
					(x)Section
			 8(b)(5)(B)(iii)(III)(bb) of the Soil Conservation and Domestic Allotment Act
			 (16 U.S.C. 590h(b)(5)(B)(iii)(III)(bb)) is amended by striking section
			 355(e)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 2003(e)(1)) and inserting section 3002 of the Consolidated Farm
			 and Rural Development Act).
					(y)Section 10(b)(3)
			 of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2106(b)(3)) is
			 amended in the last sentence by striking set out in the first clause of
			 section 306(a)(7) of the Consolidated Farm and Rural Development Act
			 and inserting given the term in section 3002 of the Consolidated Farm
			 and Rural Development Act.
					(z)Section 1201(a)(2)
			 of the Food Security Act of 1985 (16 U.S.C. 3801(a)(2)) is amended by striking
			 section 343(a)(8) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1991(a)(8)) and inserting section 3002 of the
			 Consolidated Farm and Rural Development Act.
					(aa)Section 1238(2)
			 of the Food Security Act of 1985 (16 U.S.C. 3838(2)) is amended by striking
			 section 343(a) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1991(a)) and inserting section 3002 of the Consolidated
			 Farm and Rural Development Act.
					(bb)Section 5 of
			 Public Law 91–229 (25 U.S.C. 492) is amended by striking section
			 307(a)(3)(B) of the Consolidated Farmers Home Administration Act of 1961, as
			 amended, and to the provisions of subtitle D of that Act except sections 340,
			 341, 342, and 343 and inserting 3105(b)(2) of the Consolidated
			 Farm and Rural Development Act.
					(cc)Section 6(c) of
			 Public Law 91–229 (25 U.S.C. 493(c)) is amended by striking section 333B
			 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1983b) and
			 inserting subtitle H of the Department of Agriculture Reorganization Act
			 of 1994 (7 U.S.C. 6991 et seq.).
					(dd)Section
			 181(a)(2)(B)(ii) of the Internal Revenue Code of 1986 is amended by striking
			 section 2009aa–1 of title 7, United States Code and inserting
			 section 3801 of the Consolidated Farm and Rural Development
			 Act.
					(ee)Section 515(b)(3)
			 of the Housing Act of 1949 (42 U.S.C. 1485(b)(3)) is amended by striking
			 all the provisions of section 309 and the second and third sentences of
			 section 308 of the Consolidated Farmers Home Administration Act of 1961,
			 including the authority in section 309(f)(1) of that Act and inserting
			 section 3401 of the Consolidated Farm and Rural Development
			 Act.
					(ff)Section 517(b) of
			 the Housing Act of 1949 (42 U.S.C. 1487(b)) is amended in the third sentence by
			 striking (7 U.S.C. 1929) and inserting under section 3401
			 of the Consolidated Farm and Rural Development Act.
					(gg)Section 3(8) of
			 the Public Works and Economic Development Act of 1965 (42 U.S.C. 3122(8)) is
			 amended—
						(1)by striking
			 subparagraph (B) and inserting the following:
							
								(B)the Delta Regional
				Authority established under chapter 4 of subtitle B of the Consolidated Farm
				and Rural Development Act;
								;
				and
						(2)by striking
			 subparagraph (D) and inserting the following:
							
								(D)the Northern Great
				Plains Regional Authority established under chapter 5 of subtitle B of the
				Consolidated Farm and Rural Development
				Act.
								.
						(hh)Section 310(a) of
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5153(a)) is amended by striking paragraph (4) and inserting the
			 following:
						
							(4)Chapter 1 of
				subtitle B of the Consolidated Farm and Rural Development
				Act.
							.
					(ii)Section 582(d)(1)
			 of the National Flood Insurance Reform Act of 1994 (42 U.S.C. 5154a(d)(1)) is
			 amended by striking section 321(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 1961(a)) and inserting section 3301(b)
			 of the Consolidated Farm and Rural Development Act.
					(jj)Section 213(c)(1)
			 of the Biomass Energy and Alcohol Fuels Act of 1980 (42 U.S.C. 8813(c)(1)) is
			 amended in the first sentence by striking section 309 of the
			 Consolidated Farm and Rural Development Act or the Rural Development Insurance
			 Fund in section 309A of such Act and inserting under section
			 3401 of the Consolidated Farm and Rural Development Act or the Rural
			 Development Insurance Fund under section 3704 of that Act.
					(kk)Section
			 1323(b)(2) of the Food Security Act of 1985 (Public Law 99–198; 7 U.S.C. 1932
			 note) is amended—
						(1)in subparagraph
			 (A), by inserting and at the end;
						(2)in subparagraph
			 (B), by striking ; and at the end and inserting a period;
			 and
						(3)by striking
			 subparagraph (C).
						BRural
			 electrification
				6101.Definition of
			 rural areaSection 13(3) of
			 the Rural Electrification Act of 1936 (7 U.S.C. 913(A)) is amended by striking
			 subparagraph (A) and inserting the following:
					
						(A)any area described
				in section 3002(28)(A)(i) of the Consolidated Farm and Rural Development Act;
				and
						.
				6102.Guarantees for
			 bonds and notes issued for electrification or telephone purposesSection 313A(f) of the Rural Electrification
			 Act of 1936 (7 U.S.C. 940c–1(f)) is amended by striking 2012 and
			 inserting 2018.
				6103.Expansion of
			 911 accessSection 315(d) of
			 the Rural Electrification Act of 1936 (7 U.S.C. 940e(d)) is amended by striking
			 2012 and inserting 2018.
				6104.Access to
			 broadband telecommunications services in rural areasSection 601 of the Rural Electrification Act
			 of 1936 (7 U.S.C. 950bb) is amended—
					(1)in subsection (a),
			 by striking loans and and inserting grants, loans,
			 and;
					(2)in subsection (b),
			 by striking paragraph (3) and inserting the following:
						
							(3)Rural
				areaThe term rural area means any area described
				in section 3002 of the Consolidated Farm and Rural Development
				Act.
							;
					(3)in subsection
			 (c)—
						(A)in the subsection
			 heading, by striking Loans and and inserting
			 Grants, loans,
			 and;
						(B)in paragraph (1),
			 by inserting make grants and after Secretary
			 shall;
						(C)by striking
			 paragraph (2) and inserting the following:
							
								(2)Priority
									(A)In
				generalIn making grants, loans, or loan guarantees under
				paragraph (1), the Secretary shall—
										(i)establish not less
				than 2, and not more than 4, evaluation periods for each fiscal year to compare
				grant, loan, and loan guarantee applications and to prioritize grants, loans,
				and loan guarantees to all or part of rural communities that do not have
				residential broadband service that meets the minimum acceptable level of
				broadband service established under subsection (e);
										(ii)give the highest
				priority to applicants that offer to provide broadband service to the greatest
				proportion of unserved rural households or rural households that do not have
				residential broadband service that meets the minimum acceptable level of
				broadband service established under subsection (e), as—
											(I)certified by the
				affected community, city, county, or designee; or
											(II)demonstrated
				on—
												(aa)the
				broadband map of the affected State if the map contains address-level data;
				or
												(bb)the
				National Broadband Map if address-level data is unavailable; and
												(iii)provide equal
				consideration to all qualified applicants, including those that have not
				previously received grants, loans, or loan guarantees under paragraph
				(1).
										(B)OtherAfter
				giving priority to the applicants described in subparagraph (A), the Secretary
				shall then give priority to projects that serve rural communities—
										(i)with a population
				of less than 20,000 permanent residents;
										(ii)experiencing
				outmigration;
										(iii)with a high
				percentage of low-income residents; and
										(iv)that are isolated
				from other significant population
				centers.
										;
				and
						(D)by adding at the
			 end the following:
							
								(3)Grant
				amounts
									(A)EligibilityTo
				be eligible for a grant under this section, the project that is the subject of
				the grant shall be carried out in a rural area.
									(B)MaximumExcept
				as provided in subparagraph (D), the amount of any grant made under this
				section shall not exceed 50 percent of the development costs of the project for
				which the grant is provided.
									(C)Grant
				rateThe Secretary shall establish the grant rate for each
				project in accordance with regulations issued by the Secretary that shall
				provide for a graduated scale of grant rates that establish higher rates for
				projects in communities that have—
										(i)remote
				locations;
										(ii)low community
				populations;
										(iii)low income
				levels;
										(iv)developed the
				applications of the communities with the participation of combinations of
				stakeholders, including—
											(I)State, local, and
				tribal governments;
											(II)nonprofit
				institutions;
											(III)institutions of
				higher education;
											(IV)private entities;
				and
											(V)philanthropic
				organizations; and
											(v)targeted funding
				to provide the minimum acceptable level of broadband service established under
				subsection (e) in all or part of an unserved community that is below that
				minimum acceptable level of broadband service.
										(D)Secretarial
				authority to adjustThe Secretary may make grants of up to 75
				percent of the development costs of the project for which the grant is provided
				to an eligible entity if the Secretary determines that the project serves a
				remote or low income area that does not have access to broadband service from
				any provider of broadband service (including the
				applicant).
									;
						(4)in subsection
			 (d)—
						(A)in paragraph
			 (1)(A)—
							(i)in
			 the matter preceding clause (i), by striking loan or and
			 inserting grant, loan, or;
							(ii)by
			 striking clause (i) and inserting the following:
								
									(i)demonstrate the
				ability to furnish, improve in order to meet the minimum acceptable level of
				broadband service established under subsection (e), or extend broadband service
				to all or part of an unserved rural area or an area below the minimum
				acceptable level of broadband service established under subsection
				(e);
									;
							(iii)in
			 clause (ii), by striking a loan application and inserting
			 an application; and
							(iv)in
			 clause (iii)—
								(I)by striking
			 the loan application and inserting the
			 application; and
								(II)by striking
			 proceeds from the loan made or guaranteed under this section are
			 and inserting assistance under this section is;
								(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)—
								(I)in the matter
			 preceding clause (i)—
									(aa)by
			 striking the proceeds of a loan made or guaranteed and inserting
			 assistance; and
									(bb)by
			 striking for the loan or loan guarantee and inserting of
			 the eligible entity;
									(II)in clause (i), by
			 striking is offered broadband service by not more than 1 incumbent
			 service provider and inserting are unserved or have service
			 levels below the minimum acceptable level of broadband service established
			 under subsection (e); and
								(III)in clause (ii),
			 by striking 3 and inserting 2;
								(ii)by
			 striking subparagraph (B) and inserting the following:
								
									(B)Adjustments
										(i)IncreaseThe
				Secretary may increase the household percentage requirement under subparagraph
				(A)(i) if—
											(I)more than 25
				percent of the costs of the project are funded by grants made under this
				section; or
											(II)the proposed
				service territory includes 1 or more communities with a population in excess of
				20,000.
											(ii)ReductionThe
				Secretary may reduce the household percentage requirement under subparagraph
				(A)(i)—
											(I)to not less than
				15 percent, if the proposed service territory does not have a population in
				excess of 5,000 people; or
											(II)to not less than
				18 percent, if the proposed service territory does not have a population in
				excess of 7,500 people.
											;
				and
							(iii)in
			 subparagraph (C)—
								(I)in the
			 subparagraph heading, by striking 3 and inserting 2; and
								(II)in clause (i), by
			 inserting the minimum acceptable level of broadband service established
			 under subsection (e) in after service to;
								(C)in paragraph
			 (3)—
							(i)in
			 subparagraph (A), by striking loan or and inserting
			 grant, loan, or; and
							(ii)in
			 subparagraph (B), by adding at the end the following:
								
									(iii)InformationInformation
				submitted under this subparagraph shall be—
										(I)certified by the
				affected community, city, county, or designee; and
										(II)demonstrated
				on—
											(aa)the
				broadband map of the affected State if the map contains address-level data;
				or
											(bb)the
				National Broadband Map if address-level data is
				unavailable.
											;
							(D)in paragraph
			 (4)—
							(i)by
			 striking Subject to paragraph (1), and inserting the
			 following:
								
									(A)In
				generalSubject to paragraph (1) and subparagraph
				(B),
									;
							(ii)by
			 striking loan or and inserting grant, loan, or;
			 and
							(iii)by
			 adding at the end the following:
								
									(B)Pilot
				programsThe Secretary may carry out pilot programs in
				conjunction with interested entities described in subparagraph (A) (which may
				be in partnership with other entities, as determined appropriate by the
				Secretary) to address areas that are unserved or have service levels below the
				minimum acceptable level of broadband service established under subsection
				(e).
									;
							(E)in paragraph
			 (5)—
							(i)in
			 the matter preceding subparagraph (A), by striking loan or and
			 inserting grant, loan, or; and
							(ii)in
			 subparagraph (C), by inserting , and proportion relative to the service
			 territory, after estimated number;
							(F)in paragraph (6),
			 by striking loan or and inserting grant, loan,
			 or;
						(G)in paragraph (7),
			 by striking a loan application and inserting an
			 application; and
						(H)by adding at the
			 end the following:
							
								(8)Transparency and
				reportingThe Secretary—
									(A)shall require any
				entity receiving assistance under this section to submit quarterly, in a format
				specified by the Secretary, a report that describes—
										(i)the use by the
				entity of the assistance, including new equipment and capacity enhancements
				that support high-speed broadband access for educational institutions, health
				care providers, and public safety service providers (including the estimated
				number of end users who are currently using or forecasted to use the new or
				upgraded infrastructure); and
										(ii)the progress
				towards fulfilling the objectives for which the assistance was granted,
				including—
											(I)the number and
				location of residences and businesses that will receive new broadband service,
				existing network service improvements, and facility upgrades resulting from the
				Federal assistance;
											(II)the speed of
				broadband service;
											(III)the price of
				broadband service;
											(IV)any changes in
				broadband service adoption rates, including new subscribers generated from
				demand-side projects; and
											(V)any other metrics
				the Secretary determines to be appropriate;
											(B)shall maintain a
				fully searchable database, accessible on the Internet at no cost to the public,
				that contains, at a minimum—
										(i)a
				list of each entity that has applied for assistance under this section;
										(ii)a
				description of each application, including the status of each
				application;
										(iii)for each entity
				receiving assistance under this section—
											(I)the name of the
				entity;
											(II)the type of
				assistance being received;
											(III)the purpose for
				which the entity is receiving the assistance; and
											(IV)each quarterly
				report submitted under subparagraph (A); and
											(iv)such other
				information as is sufficient to allow the public to understand and monitor
				assistance provided under this section;
										(C)shall, in addition
				to other authority under applicable law, establish written procedures for all
				broadband programs administered by the Secretary that, to the maximum extent
				practicable—
										(i)recover funds from
				loan defaults;
										(ii)(I)deobligate awards to
				grantees that demonstrate an insufficient level of performance (including
				failure to meet build-out requirements, service quality issues, or other
				metrics determined by the Secretary) or wasteful or fraudulent spending;
				and
											(II)award those funds, on a competitive
				basis, to new or existing applicants consistent with this section; and
											(iii)consolidate and
				minimize overlap among the programs;
										(D)with respect to an
				application for assistance under this section, shall—
										(i)promptly post on
				the website of the Rural Utility Service—
											(I)an announcement
				that identifies—
												(aa)each
				applicant;
												(bb)the
				amount and type of support requested by each applicant; and
												(II)a list of the
				census block groups or proposed service territory, in a manner specified by the
				Secretary, that the applicant proposes to service;
											(ii)provide not less
				than 15 days for broadband service providers to voluntarily submit information
				about the broadband services that the providers offer in the groups or tracts
				listed under clause (i)(II) so that the Secretary may assess whether the
				applications submitted meet the eligibility requirements under this section;
				and
										(iii)if no broadband
				service provider submits information under clause (ii), consider the number of
				providers in the group or tract to be established by reference to—
											(I)the most current
				National Broadband Map of the National Telecommunications and Information
				Administration; or
											(II)any other data
				regarding the availability of broadband service that the Secretary may collect
				or obtain through reasonable efforts; and
											(E)may establish
				additional reporting and information requirements for any recipient of any
				assistance under this section so as to ensure compliance with this
				section.
									;
						(5)in subsection
			 (e)—
						(A)by redesignating
			 paragraph (2) as paragraph (3); and
						(B)by striking
			 paragraph (1) and inserting the following:
							
								(1)In
				generalSubject to paragraph (2), for purposes of this section,
				the minimum acceptable level of broadband service for a rural area shall be at
				least—
									(A)a 4-Mbps
				downstream transmission capacity; and
									(B)a 1-Mbps upstream
				transmission capacity.
									(2)Adjustments
									(A)In
				generalAt least once every 2 years, the Secretary shall review,
				and may adjust, the minimum acceptable level of broadband service established
				under paragraph (1) to ensure that high quality, cost-effective broadband
				service is provided to rural areas over time.
									(B)ConsiderationsIn
				making an adjustment to the minimum acceptable level of broadband service under
				subparagraph (A), the Secretary may consider establishing different
				transmission rates for fixed broadband service and mobile broadband
				service.
									;
						(6)in subsection (f),
			 by striking make a loan or loan guarantee and inserting
			 provide assistance;
					(7)in subsection (g),
			 by striking paragraph (2) and inserting the following:
						
							(2)TermsIn
				determining the term and conditions of a loan or loan guarantee, the Secretary
				may—
								(A)consider whether
				the recipient would be serving an area that is unserved; and
								(B)if the Secretary
				makes a determination in the affirmative under subparagraph (A), establish a
				limited initial deferral period or comparable terms necessary to achieve the
				financial feasibility and long-term sustainability of the
				project.
								;
					(8)in subsection
			 (j)—
						(A)in the matter
			 preceding paragraph (1), by striking loan and loan
			 guarantee;
						(B)in paragraph
			 (1)—
							(i)by
			 inserting grants and after number of; and
							(ii)by
			 inserting , including any loan terms or conditions for which the
			 Secretary provided additional assistance to unserved areas before the
			 semicolon at the end;
							(C)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by striking loan; and
							(ii)in
			 subparagraph (B), by striking loans and and inserting
			 grants, loans, and;
							(D)in paragraph (3),
			 by striking loan;
						(E)in paragraph (5),
			 by striking and at the end;
						(F)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
						(G)by adding at the
			 end the following:
							
								(7)the overall
				progress towards fulfilling the goal of improving the quality of rural life by
				expanding rural broadband access, as demonstrated by metrics, including—
									(A)the number of
				residences and businesses receiving new broadband services;
									(B)network
				improvements, including facility upgrades and equipment purchases;
									(C)average broadband
				speeds and prices on a local and statewide basis;
									(D)any changes in
				broadband adoption rates; and
									(E)any specific
				activities that increased high speed broadband access for educational
				institutions, health care providers. and public safety service
				providers.
									;
				and
						(9)by redesignating
			 subsections (k) and (l) as subsections (l) and (m), respectively;
					(10)by inserting
			 after subsection (j) the following:
						
							(k)Broadband
				buildout data
								(1)In
				generalAs a condition of receiving a grant, loan, or loan
				guarantee under this section, a recipient of assistance shall provide to the
				Secretary address-level broadband buildout data that indicates the location of
				new broadband service that is being provided or upgraded within the service
				territory supported by the grant, loan, or loan guarantee—
									(A)for purposes of
				inclusion in the semiannual updates to the National Broadband Map that is
				managed by the National Telecommunications and Information Administration
				(referred to in this subsection as the Administration);
				and
									(B)not later than 30
				days after the earlier of—
										(i)the date of
				completion of any project milestone established by the Secretary; or
										(ii)the date of
				completion of the project.
										(2)Address-level
				dataEffective beginning on the date the Administration receives
				data described in paragraph (1), the Administration shall use only
				address-level broadband buildout data for the National Broadband Map.
								(3)Corrections
									(A)In
				generalThe Secretary shall submit to the Administration any
				correction to the National Broadband Map that is based on the actual level of
				broadband coverage within the rural area, including any requests for a
				correction from an elected or economic development official.
									(B)IncorporationNot
				later than 30 days after the date on which the Administration receives a
				correction submitted under subparagraph (A), the Administration shall
				incorporate the correction into the National Broadband Map.
									(C)UseIf
				the Secretary has submitted a correction to the Administration under
				subparagraph (A), but the National Broadband Map has not been updated to
				reflect the correct by the date on which the Secretary is making a grant or
				loan award decision under this section, the Secretary may use the correction
				submitted under that subparagraph for purposes of make the grant or loan award
				decision.
									;
					(11)subsection
			 (l) (as
			 redesignated by paragraph (9))—
						(A)in paragraph
			 (1)—
							(i)by
			 striking $25,000,000 and inserting $50,000,000;
			 and
							(ii)by
			 striking 2012 and inserting 2018; and
							(B)in paragraph
			 (2)(A)—
							(i)in
			 clause (i), by striking and at the end;
							(ii)in
			 clause (ii), by striking the period at the end and inserting ;
			 and; and
							(iii)by
			 adding at the end the following:
								
									(iii)set aside at
				least 1 percent to be used for—
										(I)conducting
				oversight under this section; and
										(II)implementing
				accountability measures and related activities authorized under this
				section.
										;
				and
							(12)in subsection (m)
			 (as redesignated by paragraph (9))—
						(A)by striking
			 loan or and inserting grant, loan, or; and
						(B)by striking
			 2012 and inserting 2018.
						CMiscellaneous
				6201.Distance
			 learning and telemedicine
					(a)Authorization of
			 appropriationsSection 2335A of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–5) is amended by striking
			 2012 and inserting 2018.
					(b)Conforming
			 amendmentSection 1(b) of Public Law 102–551 (7 U.S.C. 950aaa
			 note) is amended by striking 2012 and inserting
			 2018.
					6202.Rural energy
			 savings programSubtitle E of
			 title VI of the Farm Security and Rural Investment Act of 2002 (Public Law
			 107–171; 116 Stat. 424) is amended by adding at the end the following:
					
						6407.Rural energy
				savings program
							(a)PurposeThe
				purpose of this section is to create jobs, promote rural development, and help
				rural families and small businesses achieve cost savings by providing loans to
				qualified consumers to implement durable cost-effective energy efficiency
				measures.
							(b)DefinitionsIn
				this section:
								(1)Eligible
				entityThe term eligible entity means—
									(A)any public power
				district, public utility district, or similar entity, or any electric
				cooperative described in section 501(c)(12) or 1381(a)(2) of the Internal
				Revenue Code of 1986, that borrowed and repaid, prepaid, or is paying an
				electric loan made or guaranteed by the Rural Utilities Service (or any
				predecessor agency);
									(B)any entity
				primarily owned or controlled by 1 or more entities described in subparagraph
				(A); or
									(C)any other entity
				that is an eligible borrower of the Rural Utility Service, as determined under
				section 1710.101 of title 7, Code of Federal Regulations (or a successor
				regulation).
									(2)Energy
				efficiency measuresThe term energy efficiency
				measures means, for or at property served by an eligible entity,
				structural improvements and investments in cost-effective, commercial
				technologies to increase energy efficiency.
								(3)Qualified
				consumerThe term qualified consumer means a
				consumer served by an eligible entity that has the ability to repay a loan made
				under subsection (d), as determined by the eligible entity.
								(4)SecretaryThe
				term Secretary means the Secretary of Agriculture, acting through
				the Administrator of the Rural Utilities Service.
								(c)Loans to
				Eligible Entities
								(1)In
				generalSubject to paragraph (2), the Secretary shall make loans
				to eligible entities that agree to use the loan funds to make loans to
				qualified consumers for the purpose of implementing energy efficiency
				measures.
								(2)Requirements
									(A)In
				generalAs a condition of receiving a loan under this subsection,
				an eligible entity shall—
										(i)establish a list
				of energy efficiency measures that is expected to decrease energy use or costs
				of qualified consumers;
										(ii)prepare an
				implementation plan for use of the loan funds, including use of any interest to
				be received pursuant to subsection (d)(1)(A);
										(iii)provide for
				appropriate measurement and verification to ensure—
											(I)the effectiveness
				of the energy efficiency loans made by the eligible entity; and
											(II)that there is no
				conflict of interest in carrying out this section; and
											(iv)demonstrate
				expertise in effective use of energy efficiency measures at an appropriate
				scale.
										(B)Revision of list
				of energy efficiency measuresSubject to the approval of the
				Secretary, an eligible entity may update the list required under subparagraph
				(A)(i) to account for newly available efficiency technologies.
									(C)Existing energy
				efficiency programsAn eligible entity that, at any time before
				the date that is 60 days after the date of enactment of this section, has
				established an energy efficiency program for qualified consumers may use an
				existing list of energy efficiency measures, implementation plan, or
				measurement and verification system of that program to satisfy the requirements
				of subparagraph (A) if the Secretary determines the list, plan, or systems are
				consistent with the purposes of this section.
									(3)No
				interestA loan under this subsection shall bear no
				interest.
								(4)RepaymentWith
				respect to a loan under paragraph (1)—
									(A)the term shall not
				exceed 20 years from the date on which the loan is closed; and
									(B)except as provided
				in paragraph (6), the repayment of each advance shall be amortized for a period
				not to exceed 10 years.
									(5)Amount of
				advancesAny advance of loan funds to an eligible entity in any
				single year shall not exceed 50 percent of the approved loan amount.
								(6)Special advance
				for start-up activities
									(A)In
				generalIn order to assist an eligible entity in defraying the
				appropriate start-up costs (as determined by the Secretary) of establishing new
				programs or modifying existing programs to carry out subsection (d), the
				Secretary shall allow an eligible entity to request a special advance.
									(B)AmountNo
				eligible entity may receive a special advance under this paragraph for an
				amount that is greater than 4 percent of the loan amount received by the
				eligible entity under paragraph (1).
									(C)RepaymentRepayment
				of the special advance—
										(i)shall be required
				during the 10-year period beginning on the date on which the special advance is
				made; and
										(ii)at the election
				of the eligible entity, may be deferred to the end of the 10-year
				period.
										(7)LimitationAll
				special advances shall be made under a loan described in paragraph (1) during
				the first 10 years of the term of the loan.
								(d)Loans to
				qualified consumers
								(1)Terms of
				loansLoans made by an eligible entity to qualified consumers
				using loan funds provided by the Secretary under subsection (c)—
									(A)may bear interest,
				not to exceed 3 percent, to be used for purposes that include—
										(i)to
				establish a loan loss reserve; and
										(ii)to offset
				personnel and program costs of eligible entities to provide the loans;
										(B)shall finance
				energy efficiency measures for the purpose of decreasing energy usage or costs
				of the qualified consumer by an amount that ensures, to the maximum extent
				practicable, that a loan term of not more than 10 years will not pose an undue
				financial burden on the qualified consumer, as determined by the eligible
				entity;
									(C)shall not be used
				to fund purchases of, or modifications to, personal property unless the
				personal property is or becomes attached to real property (including a
				manufactured home) as a fixture;
									(D)shall be repaid
				through charges added to the electric bill for the property for, or at which,
				energy efficiency measures are or will be implemented, on the condition that
				this requirement does not prohibit—
										(i)the voluntary
				prepayment of a loan by the owner of the property; or
										(ii)the use of any
				additional repayment mechanisms that are—
											(I)demonstrated to
				have appropriate risk mitigation features, as determined by the eligible
				entity; or
											(II)required if the
				qualified consumer is no longer a customer of the eligible entity; and
											(E)shall require an
				energy audit by an eligible entity to determine the impact of proposed energy
				efficiency measures on the energy costs and consumption of the qualified
				consumer.
									(2)ContractorsIn
				addition to any other qualified general contractor, eligible entities may serve
				as general contractors.
								(e)Contract for
				measurement and verification, training, and technical assistance
								(1)In
				generalNot later than 90 days after the date of enactment of
				this section, the Secretary—
									(A)shall establish a
				plan for measurement and verification, training, and technical assistance of
				the program; and
									(B)may enter into 1
				or more contracts with a qualified entity for the purposes of—
										(i)providing
				measurement and verification activities; and
										(ii)developing a
				program to provide technical assistance and training to the employees of
				eligible entities to carry out this section.
										(2)Use of
				subcontractors authorizedA qualified entity that enters into a
				contract under paragraph (1) may use subcontractors to assist the qualified
				entity in carrying out the contract.
								(f)Fast Start
				demonstration projects
								(1)In
				generalThe Secretary shall offer to enter into agreements with
				eligible entities (or groups of eligible entities) that have energy efficiency
				programs described in subsection (c)(2)(C) to establish an energy efficiency
				loan demonstration projects consistent with the purposes of this
				section.
								(2)Evaluation
				criteriaIn determining which eligible entities to award loans
				under this section, the Secretary shall take into consideration eligible
				entities that—
									(A)implement
				approaches to energy audits and investments in energy efficiency measures that
				yield measurable and predictable savings;
									(B)use measurement
				and verification processes to determine the effectiveness of energy efficiency
				loans made by eligible entities;
									(C)include training
				for employees of eligible entities, including any contractors of such entities,
				to implement or oversee the activities described in subparagraphs (A) and
				(B);
									(D)provide for the
				participation of a majority of eligible entities in a State;
									(E)reduce the need
				for generating capacity;
									(F)provide efficiency
				loans to—
										(i)in
				the case of a single eligible entity, not fewer than 20,000 consumers;
				or
										(ii)in the case of a
				group of eligible entities, not fewer than 80,000 consumers; and
										(G)serve areas in
				which, as determined by the Secretary, a large percentage of consumers
				reside—
										(i)in
				manufactured homes; or
										(ii)in housing units
				that are more than 50 years old.
										(3)Deadline for
				implementationTo the maximum extent practicable, the Secretary
				shall enter into agreements described in paragraph (1) by not later than 90
				days after the date of enactment of this section.
								(4)Effect on
				availability of loans nationallyNothing in this subsection shall
				delay the availability of loans to eligible entities on a national basis
				beginning not later than 180 days after the date of enactment of this
				section.
								(5)Additional
				demonstration project authority
									(A)In
				generalThe Secretary may conduct demonstration projects in
				addition to the project required by paragraph (1).
									(B)Inapplicability
				of certain criteriaThe additional demonstration projects may be
				carried out without regard to subparagraphs (D), (F), or (G) of paragraph
				(2).
									(g)Additional
				authorityThe authority provided in this section is in addition
				to any other authority of the Secretary to offer loans under any other
				law.
							(h)Effective
				PeriodSubject to the availability of funds and except as
				otherwise provided in this section, the loans and other expenditures required
				to be made under this section shall be available until expended, with the
				Secretary authorized to make new loans as loans are repaid.
							(i)Regulations
								(1)In
				generalExcept as otherwise provided in this subsection, not
				later than 180 days after the date of enactment of this section, the Secretary
				shall promulgate such regulations as are necessary to implement this
				section.
								(2)ProcedureThe
				promulgation of the regulations and administration of this section shall be
				made without regard to—
									(A)the Statement of
				Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg.
				13804), relating to notices of proposed rulemaking and public participation in
				rulemaking; and
									(B)chapter 35 of
				title 44, United States Code (commonly known as the Paperwork Reduction
				Act).
									(3)Congressional
				review of agency rulemakingIn carrying out this section, the
				Secretary shall use the authority provided under section 808 of title 5, United
				States Code.
								(4)Interim
				regulationsNotwithstanding paragraphs (1) and (2), to the extent
				regulations are necessary to carry out any provision of this section, the
				Secretary shall implement such regulations through the promulgation of an
				interim
				rule.
								.
				6203.Funding of
			 pending rural development loan and grant applications
					(a)In
			 generalThe Secretary shall
			 use funds made available under subsection (b) to provide funds for applications
			 that are pending on the date of enactment of this Act in accordance with the
			 terms and conditions of section 6029 of the Food, Conservation, and Energy Act
			 of 2008 (Public Law 110–246; 122 Stat. 1955).
					(b)FundingNotwithstanding
			 any other provision of law, beginning in fiscal year 2014, of the funds of the
			 Commodity Credit Corporation, the Secretary shall use to carry out this section
			 $50,000,000, to remain available until expended.
					6204.Study of rural
			 transportation issues
					(a)In
			 generalThe Secretary and the Secretary of Transportation shall
			 jointly conduct a study of transportation issues regarding the movement of
			 agricultural products, domestically produced renewable fuels, and domestically
			 produced resources for the production of electricity for rural areas of the
			 United States, and economic development in those areas.
					(b)InclusionsThe
			 study shall include an examination of—
						(1)the importance of
			 freight transportation, including rail, truck, and barge, to—
							(A)the delivery of
			 equipment, seed, fertilizer, and other products important to the development of
			 agricultural commodities and products;
							(B)the movement of
			 agricultural commodities and products to market;
							(C)the delivery of
			 ethanol and other renewable fuels;
							(D)the delivery of
			 domestically produced resources for use in the generation of electricity for
			 rural areas;
							(E)the location of
			 grain elevators, ethanol plants, and other facilities;
							(F)the development of
			 manufacturing facilities in rural areas; and
							(G)the vitality and
			 economic development of rural communities;
							(2)the sufficiency in
			 rural areas of transportation capacity, the sufficiency of competition in the
			 transportation system, the reliability of transportation services, and the
			 reasonableness of transportation rates;
						(3)the sufficiency of
			 facility investment in rural areas necessary for efficient and cost-effective
			 transportation; and
						(4)the accessibility
			 to shippers in rural areas of Federal processes for the resolution of
			 grievances arising within various transportation modes.
						(c)Report to
			 congressNot later than 1 year after the date of enactment of
			 this Act, the Secretary and the Secretary of Transportation shall submit a
			 report to Congress that contains the results of the study required under
			 subsection (a).
					(d)Periodic
			 updatesThe Secretary and the Secretary of Transportation shall
			 publish triennially an updated version of the study described in subsection
			 (a).
					6205.Agricultural
			 transportation policySection
			 203 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1622) is amended by
			 striking subsection (j) and inserting the following:
					
						(j)Policy
				development proceedingsThe Secretary shall participate on behalf
				of the interests of agriculture and rural America in all policy development
				proceedings or other proceedings of the Surface Transportation Board that may
				establish freight rail transportation policy affecting agriculture and rural
				America.
						.
				VIIResearch,
			 Extension, and Related Matters
			ANational
			 Agricultural Research, Extension, and Teaching Policy Act of 1977
				7101.National
			 Agricultural Research, Extension, Education, and Economics Advisory
			 Board
					(a)Authorization of
			 appropriationsSection
			 1408(h) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3123(h)) is amended by striking 2012 and
			 inserting 2018.
					(b)Duties of
			 National Agricultural Research, Extension, Education, and Economics Advisory
			 BoardSection 1408(c) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123(c)) is
			 amended—
						(1)in paragraph (3),
			 by striking and at the end;
						(2)in paragraph
			 (4)(C), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following:
							
								(5)consult with industry groups on
				agricultural research, extension, education, and economics, and make
				recommendations to the Secretary based on that
				consultation.
								.
						7102.Specialty crop
			 committeeSection 1408A of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3123a) is amended—
					(1)in subsection (b)—
						(A)by striking Individuals and
			 inserting the following:
							
								(1)EligibilityIndividuals
								;
						(B)by striking
			 Members and inserting the following:
							
								(2)ServiceMembers
								;
				and
						(C)by adding at the
			 end the following:
							
								(3)DiversityMembership
				of the specialty crops committee shall reflect diversity in the specialty crops
				represented.
								;
						(2)in subsection (c),
			 by adding at the end the following:
						
							(6)Analysis of
				alignment of specialty crop committee recommendations with specialty crop
				research initiative grants awarded under section 412(d) of the Agricultural
				Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
				7632).
							;
					(3)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively;
					(4)by inserting after
			 subsection (c) the following:
						
							(d)Consultation
				with specialty crop industryIn studying the scope and
				effectiveness of programs under subsection (a), the specialty crops committee
				shall consult on an ongoing basis with diverse sectors of the specialty crop
				industry.
							;
				and
					(5)in subsection (f)
			 (as redesignated by paragraph (3)), by striking subsection (d)
			 and inserting subsection (e).
					7103.Veterinary
			 services grant programThe
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 is
			 amended by inserting after section 1415A (7 U.S.C. 3151a) the following:
					
						1415B.Veterinary
				services grant program
							(a)DefinitionsIn
				this section:
								(1)Qualified
				entityThe term qualified entity means—
									(A)a for-profit or
				nonprofit entity located in the United States that operates a veterinary clinic
				providing veterinary services—
										(i)in
				a rural area, as defined in section 343(a) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1991(a)); and
										(ii)in response to a
				veterinarian shortage situation;
										(B)a State, national,
				allied, or regional veterinary organization or specialty board recognized by
				the American Veterinary Medical Association;
									(C)a college or
				school of veterinary medicine accredited by the American Veterinary Medical
				Association;
									(D)a university
				research foundation or veterinary medical foundation;
									(E)a department of
				veterinary science or department of comparative medicine accredited by the
				Department of Education;
									(F)a State
				agricultural experiment station; and
									(G)a State, local, or
				tribal government agency.
									(2)Veterinarian
				shortage situationThe term veterinarian shortage
				situation means a veterinarian shortage situation determined by the
				Secretary under section 1415A(b).
								(b)Establishment of
				program
								(1)Competitive
				grantsThe Secretary shall carry out a program to make
				competitive grants to qualified entities that carry out programs or activities
				described in paragraph (2) for the purpose of developing, implementing, and
				sustaining veterinary services.
								(2)Eligibility
				requirementsTo be eligible to receive a grant described in
				paragraph (1), a qualified entity shall carry out programs or activities that
				the Secretary determines will—
									(A)substantially
				relieve veterinarian shortage situations;
									(B)support or
				facilitate private veterinary practices engaged in public health activities;
				or
									(C)support or
				facilitate the practices of veterinarians who are participating in or have
				successfully completed a service requirement under section 1415A(a)(2).
									(c)Award processes
				and preferences
								(1)Application,
				evaluation, and input processesIn administering the grant
				program under this section, the Secretary shall—
									(A)use an appropriate
				application and evaluation process, as determined by the Secretary; and
									(B)seek the input of
				interested persons.
									(2)Grant
				preferencesIn selecting recipients of grants to be used for any
				of the purposes described in paragraphs (2) through (6) of subsection (d), the
				Secretary shall give a preference to qualified entities that provide
				documentation of coordination with other qualified entities, with respect to
				any such purpose.
								(3)Additional
				preferencesIn awarding grants under this section, the Secretary
				may develop additional preferences by taking into account the amount of funds
				available for grants and the purposes for which the grant funds will be
				used.
								(4)Applicability of
				other provisionsSections 1413B, 1462(a), 1469(a)(3), 1469(c),
				and 1470 apply to the administration of the grant program under this
				section.
								(d)Use of grants To
				relieve veterinarian shortage situations and support veterinary
				servicesA qualified entity may use funds provided by grants
				under this section to relieve veterinarian shortage situations and support
				veterinary services for the following purposes:
								(1)To assist
				veterinarians with establishing or expanding practices for the purpose
				of—
									(A)equipping
				veterinary offices;
									(B)sharing in the
				reasonable overhead costs of the practices, as determined by the Secretary;
				or
									(C)establishing
				mobile veterinary facilities in which a portion of the facilities will address
				education or extension needs.
									(2)To promote
				recruitment (including for programs in secondary schools), placement, and
				retention of veterinarians, veterinary technicians, students of veterinary
				medicine, and students of veterinary technology.
								(3)To allow
				veterinary students, veterinary interns, externs, fellows, and residents, and
				veterinary technician students to cover expenses (other than the types of
				expenses described in 1415A(c)(5)) to attend training programs in food safety
				or food animal medicine.
								(4)To establish or
				expand accredited veterinary education programs (including faculty recruitment
				and retention), veterinary residency and fellowship programs, or veterinary
				internship and externship programs carried out in coordination with accredited
				colleges of veterinary medicine.
								(5)To assess
				veterinarian shortage situations and the preparation of applications submitted
				to the Secretary for designation as a veterinarian shortage situation under
				section 1415A(b).
								(6)To provide
				continuing education and extension, including veterinary telemedicine and other
				distance-based education, for veterinarians, veterinary technicians, and other
				health professionals needed to strengthen veterinary programs and enhance food
				safety.
								(e)Special
				requirements for certain grants
								(1)Terms of service
				requirements
									(A)In
				generalGrants provided under this section for the purpose
				specified in subsection (d)(1) shall be subject to an agreement between the
				Secretary and the grant recipient that includes a required term of service for
				the recipient, as established by the Secretary.
									(B)ConsiderationsIn
				establishing a term of service under subparagraph (A), the Secretary shall
				consider only—
										(i)the amount of the
				grant awarded; and
										(ii)the specific
				purpose of the grant.
										(2)Breach
				remedies
									(A)In
				generalAn agreement under paragraph (1) shall provide remedies
				for any breach of the agreement by the grant recipient, including repayment or
				partial repayment of the grant funds, with interest.
									(B)WaiverThe
				Secretary may grant a wavier of the repayment obligation for breach of contract
				if the Secretary determines that the grant recipient demonstrates extreme
				hardship or extreme need.
									(C)Treatment of
				amounts recoveredFunds recovered under this paragraph
				shall—
										(i)be
				credited to the account available to carry out this section; and
										(ii)remain available
				until expended.
										(f)Cost-Sharing
				requirements
								(1)Recipient
				shareSubject to paragraph (2), to be eligible to receive a grant
				under this section, a qualified entity shall provide matching non-Federal
				funds, either in cash or in-kind support, in an amount equal to not less than
				25 percent of the Federal funds provided by the grant.
								(2)WaiverThe
				Secretary may establish, by regulation, conditions under which the cost-sharing
				requirements of paragraph (1) may be reduced or waived.
								(g)Prohibition on
				use of grant funds for constructionFunds made available for
				grants under this section may not be used—
								(1)to construct a new
				building or facility; or
								(2)to acquire,
				expand, remodel, or alter an existing building or facility, including site
				grading and improvement and architect fees.
								(h)RegulationsNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall promulgate regulations to carry out this section.
							(i)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this section $10,000,000 for fiscal year 2014 and each
				fiscal year thereafter, to remain available until
				expended.
							.
				7104.Grants and
			 fellowships for food and agriculture sciences educationSection 1417(m) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(m)) is
			 amended by striking section $60,000,000 and all that follows and
			 inserting the
			 following:
					
						section—(1)$60,000,000 for each of fiscal years 1990
				through 2013; and
						(2)$40,000,000 for
				each of fiscal years 2014 through
				2018.
						.
				7105.Agricultural
			 and food policy research centersSection 1419A of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3155) is
			 amended—
					(1)in the section
			 heading, by inserting Agricultural and food before
			 policy;
					(2)in subsection (a),
			 in the matter preceding paragraph (1)—
						(A)by striking
			 Secretary may and inserting Secretary shall, acting
			 through the Office of the Chief Economist,; and
						(B)by inserting
			 with a history of providing unbiased, nonpartisan economic analysis to
			 Congress after subsection (b);
						(3)in subsection (b),
			 by striking other research institutions and all that follows
			 through shall be eligible and inserting other public
			 research institutions and organizations shall be eligible;
					(4)in subsection
			 (c)—
						(A)in the matter
			 preceding paragraph (1), by inserting , with preference given to policy
			 research centers having extensive databases, models, and demonstrated
			 experience in providing Congress with agricultural market projections, rural
			 development analysis, agricultural policy analysis, and baseline projections at
			 the farm, multiregional, national, and international levels, after
			 with this section; and
						(B)in paragraph (2)
			 by inserting applied after theoretical;
			 and
						(5)by striking subsection (d) and inserting
			 the following:
						
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for fiscal year 2012 and each fiscal year
				thereafter.
							.
					7106.Education
			 grants to Alaska Native serving institutions and Native Hawaiian serving
			 institutionsSection 1419B of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3156) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (1),
			 by striking (or grants without regard to any requirement for
			 competition); and
						(B)in paragraph (3),
			 by striking 2012 and inserting 2018; and
						(2)in subsection
			 (b)(1), by striking (or grants without regard to any requirement for
			 competition); and
					(3)in paragraph (3),
			 by striking 2012 and inserting 2018.
					7107.Nutrition
			 education programSection
			 1425(f) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3175(f)) is amended by striking 2012 and
			 inserting 2018.
				7108.Continuing
			 animal health and disease research programsSection 1433 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3195) is amended
			 by striking the section designation and heading and all that follows through
			 subsection (a) and inserting the following:
					
						1433.Appropriations
				for continuing animal health and disease research programs
							(a)Authorization of
				appropriations
								(1)In
				generalThere are authorized
				to be appropriated to support continuing animal health and disease research
				programs at eligible institutions such sums as are necessary, but not to exceed
				$25,000,000 for each of fiscal years 1991 through 2018.
								(2)Use of
				fundsFunds made available
				under this section shall be used—
									(A)to meet the
				expenses of conducting animal health and disease research, publishing and
				disseminating the results of such research, and contributing to the retirement
				of employees subject to the Act of March 4, 1940 (7 U.S.C. 331);
									(B)for administrative
				planning and direction; and
									(C)to purchase
				equipment and supplies necessary for conducting research described in
				subparagraph
				(A).
									.
				7109.Grants to
			 upgrade agricultural and food sciences facilities at 1890 land-grant colleges,
			 including Tuskegee UniversitySection 1447(b) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b(b)) is
			 amended by striking 2012 and inserting
			 2018.
				7110.Grants to
			 upgrade agricultural and food sciences facilities and equipment at insular area
			 land-grant institutionsSection 1447B(d) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3222b–2(d)) is amended by striking 2012 and inserting
			 2018.
				7111.Hispanic-serving
			 institutionsSection 1455(c)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3241(c)) is amended by striking 2012 and
			 inserting 2018.
				7112.Competitive
			 grants for international agricultural science and education
			 programsSection 1459A of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3292b) is amended by striking subsection (c) and inserting the
			 following:
					
						(c)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section—
							(1)such sums as are necessary for each of
				fiscal years 1999 through 2013; and
							(2)$5,000,000 for
				each of fiscal years 2014 through
				2018.
							.
				7113.University
			 researchSection 1463 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3311) is amended in each of subsections (a) and (b) by striking
			 2012 each place it appears and inserting
			 2018.
				7114.Extension
			 serviceSection 1464 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3312) is amended by striking 2012 and inserting
			 2018.
				7115.Supplemental
			 and alternative crops
					(a)Authorization of
			 appropriations and terminationSection 1473D of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319d) is
			 amended—
						(1)in subsection (a), by striking
			 2012 and inserting 2018; and
						(2)by adding at the
			 end the following:
							
								(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
									(1)such sums as are
				necessary for each of fiscal years 2012 and 2013; and
									(2)$1,000,000 for
				each of fiscal years 2014 through
				2018.
									.
						(b)Competitive
			 grantsSection 1473D(c)(1) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3319d(c)(1)) is amended by
			 striking use such research funding, special or competitive grants, or
			 other means, as the Secretary determines, and inserting make
			 competitive grants.
					7116.Capacity
			 building grants for NLGCA institutionsSection 1473F(b) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3319i(b)) is amended by striking 2012 and inserting
			 2018.
				7117.Aquaculture
			 assistance programs
					(a)Competitive
			 grantsSection 1475(b) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3322(b)) is amended in the
			 matter preceding paragraph (1) by inserting competitive before
			 grants.
					(b)Authorization of
			 appropriationsSection 1477
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3324) is amended to read as follows:
						
							1477.Authorization
				of appropriations
								(a)In
				generalThere are authorized to be appropriated to carry out this
				subtitle—
									(1)$7,500,000 for each of fiscal years 1991
				through 2013; and
									(2)$5,000,000 for
				each of fiscal years 2014 through 2018.
									(b)Prohibition on
				useFunds made available
				under this section may not be used to acquire or construct a
				building.
								.
					7118.Rangeland
			 research programsSection
			 1483(a) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3336(a)) is amended by striking subtitle
			 and all that follows and inserting the
			 following:
					
						subtitle—(1)$10,000,000 for each of fiscal years 1991
				through 2013; and
						(2)$2,000,000 for
				each of fiscal years 2014 through
				2018.
						.
				7119.Special
			 authorization for biosecurity planning and responseSection 1484(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3351(a)) is
			 amended by striking response such sums as are necessary and all
			 that follows and inserting the
			 following:
					
						response—(1)such sums as are necessary for each of
				fiscal years 2002 through 2013; and
						(2)$20,000,000 for
				each of fiscal years 2014 through
				2018.
						.
				7120.Distance
			 education and resident instruction grants program for insular area institutions
			 of higher education
					(a)Distance
			 education grants for insular areas
						(1)Competitive
			 grantsSection 1490(a) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3362(a)) is amended by
			 striking or noncompetitive.
						(2)Authorization of
			 appropriationsSection
			 1490(f) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3362(f)) is amended by striking section
			 and all that follows and inserting the
			 following:
							
								section—(1)such sums as are necessary for each of
				fiscal years 2002 through 2013; and
								(2)$2,000,000 for
				each of fiscal years 2014 through
				2018.
								.
						(b)Resident
			 instruction grants for insular areasSection 1491(c) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3363(c)) is amended by striking such sums as are necessary  and
			 all that follows and inserting the
			 following:
						
							to carry out this
			 section—(1)such sums as are necessary for each of
				fiscal years 2002 through 2013; and
							(2)$2,000,000 for
				each of fiscal years 2014 through
				2018.
							.
					BFood, Agriculture,
			 Conservation, and Trade Act of 1990
				7201.Best
			 utilization of biological applicationsSection 1624 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5814) is amended—
					(1)by striking
			 $40,000,000 for each fiscal year; and
					(2)by inserting
			 $40,000,000 for each of fiscal years 2014 through 2018 after
			 chapter.
					7202.Integrated
			 management systemsSection
			 1627 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
			 5821) is amended by striking subsection (d) and inserting the following:
					
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section through the National Institute of Food and Agriculture
				$20,000,000 for each of fiscal years 2014 through
				2018.
						.
				7203.Sustainable
			 agriculture technology development and transfer programSection 1628 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5831) is amended by striking
			 subsection (f) and inserting the following:
					
						(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as are necessary for each of fiscal years 2014
				through
				2018.
						.
				7204.National
			 Training ProgramSection 1629
			 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5832)
			 is amended by striking subsection (i) and inserting the following:
					
						(i)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out the National Training Program $20,000,000 for each of fiscal years 2014
				through
				2018.
						.
				7205.National
			 Genetics Resources ProgramSection 1635(b) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5844(b)) is amended—
					(1)by striking
			 such funds as may be necessary; and
					(2)by striking
			 subtitle and all that follows and inserting the
			 following:
						
							subtitle—(1)such sums as are necessary for each of
				fiscal years 1991 through 2013; and
							(2)$1,000,000 for
				each of fiscal years 2014 through
				2018.
							.
					7206.National
			 Agricultural Weather Information SystemSection 1641(c) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5855(c)) is amended by inserting
			 and $1,000,000 for each of fiscal years 2014 through 2018 before
			 the period at the end.
				7207.High-priority
			 research and extension initiativesSection 1672 of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925) is amended—
					(1)in the first
			 sentence of subsection (a), by striking subsections (e) through (i)
			 of;
					(2)in subsection
			 (b)(2)—
						(A)by striking the
			 first sentence and inserting the following:
							
								(A)In
				generalTo facilitate the making of research and extension grants
				under subsection (d), the Secretary may appoint a task force to make
				recommendations to the Secretary.
								;
				and
						(B)in the second
			 sentence, by striking The Secretary may not incur costs in excess of
			 $1,000 for any fiscal year in connection with each and inserting the
			 following:
							
								(B)CostsThe
				Secretary may not incur costs in excess of $1,000 for any fiscal year in
				connection with
				a
								;
						(3)in subsection
			 (e)—
						(A)by striking
			 paragraphs (1) through (5), (7), (8), (11) through (39), (41) through (43),
			 (47), (48), (51), and (52);
						(B)by redesignating
			 paragraphs (6), (9), (10), (40), (44), (45), (46), (49), and (50) as paragraphs
			 (1), (2), (3), (4), (5), (6), (7), (8), and (9), respectively; and
						(C)by adding at the
			 end the following:
							
								(10)Corn, soybean
				meal, cereal grains, and grain byproducts research and
				extensionResearch and extension grants may be made under this
				section for the purpose of carrying out or enhancing research to improve the
				digestibility, nutritional value, and efficiency of use of corn, soybean meal,
				cereal grains, and grain byproducts for the poultry and food animal production
				industries.
								;
						(4)by striking
			 subsections (f), (g), and (i);
					(5)by inserting after
			 subsection (e) the following:
						
							(f)Pulse health
				initiative
								(1)DefinitionsIn
				this subsection;
									(A)InitiativeThe
				term Initiative means the pulse health initiative established by
				paragraph (2).
									(B)PulseThe
				term pulse means dry beans, dry peas, lentils, and chickpeas or
				garbanzo beans.
									(2)EstablishmentNotwithstanding
				any other provision of law, during the period beginning on the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013 and ending on September 30, 2018, the
				Secretary shall carry out a pulse crop health and extension initiative to
				address the critical needs of the pulse crop industry by developing and
				disseminating science-based tools and information, including—
									(A)research in health
				and nutrition, such as—
										(i)identifying global
				dietary patterns of pulse crops in relation to population health;
										(ii)researching pulse
				crop diets and the ability of the diets to reduce obesity and associated
				chronic disease (including cardiovascular disease, type 2 diabetes, and
				cancer); and
										(iii)identifying the
				underlying mechanisms of the health benefits of pulse crop consumption
				(including disease biomarkers, bioactive components, and relevant plant genetic
				components to enhance the health promoting value of pulse crops);
										(B)research in
				functionality, such as—
										(i)improving the
				functional properties of pulse crops and pulse fractions;
										(ii)developing new
				and innovative technologies to improve pulse crops as an ingredient in food
				products; and
										(iii)developing
				nutrient-dense food product solutions to ameliorate chronic disease and enhance
				food security worldwide;
										(C)research in
				sustainability to enhance global food security, such as—
										(i)plant breeding,
				genetics and genomics to improve productivity, nutrient density, and
				phytonutrient content for a growing world population;
										(ii)pest and disease
				management, including resistance to pests and diseases resulting in reduced
				application management strategies; and
										(iii)improving
				nitrogen fixation to reduce the carbon and energy footprint of
				agriculture;
										(D)optimizing pulse
				cropping systems to reduce water usage; and
									(E)education and
				technical service, such as—
										(i)providing
				technical expertise to help food companies include nutrient-dense pulse crops
				in innovative and healthy foods; and
										(ii)establishing an
				educational program to encourage the consumption and production of pulse crops
				in the United States and other countries.
										(3)Eligible
				entitiesThe Secretary may carry out the Initiative
				through—
									(A)Federal agencies,
				including the Agricultural Research Service and the National Institute of Food
				and Agriculture;
									(B)National
				Laboratories;
									(C)institutions of
				higher education;
									(D)research
				institutions or organizations;
									(E)private
				organizations or corporations;
									(F)State agricultural
				experiment stations;
									(G)individuals;
				or
									(H)groups consisting
				of 2 or more entities or individuals described in subparagraphs (A) through
				(G).
									(4)Research project
				grants
									(A)In
				generalIn carrying out this subsection, the Secretary shall
				award grants on a competitive basis.
									(B)In
				generalThe Secretary shall—
										(i)seek and accept
				proposals for grants;
										(ii)determine the
				relevance and merit of proposals through a system of peer review, in
				consultation with the pulse crop industry; and
										(iii)award grants on
				the basis of merit, quality, and relevance.
										(C)PrioritiesIn
				making grants under this subsection, the Secretary shall provide a higher
				priority to projects that—
										(i)are multistate,
				multiinstitutional, and multidisciplinary; and
										(ii)include explicit
				mechanisms to communicate results to the pulse crop industry and the
				public.
										(5)Authorization of
				AppropriationsThere is authorized to be appropriated to carry
				out this subsection $25,000,000 for each of fiscal years 2014 through
				2018.
								(g)Training
				coordination for food and agriculture protection
								(1)In
				generalThe Secretary shall make grants and enter into contracts
				or cooperative agreements with eligible entities described in paragraph (2) for
				the purposes of establishing a Comprehensive Food Safety Training
				Network.
								(2)Eligibility
									(A)In
				generalFor purposes of this subsection, an eligible entity is a
				multiinstitutional consortium that includes—
										(i)a
				nonprofit institution that provides administering food protection training;
				and
										(ii)1
				or more training centers in institutions of higher education that have
				demonstrated expertise in developing and delivering community-based training in
				food and agricultural safety and defense.
										(B)RequirementsTo
				ensure that coordination and administration is provided across all the
				disciplines and provide comprehensive food protection training, the Secretary
				may only consider an entire consortium collectively rather than on an
				institution-by-institution basis.
									(C)MembershipAn
				eligible entity may alter the consortium membership to meet specific training
				expertise needs.
									(3)Duties of
				eligible entityAs a condition of the receipt of assistance under
				this subsection, an eligible entity, in cooperation with the Secretary, shall
				establish and maintain the network for an internationally integrated training
				system to enhance protection of the United States food supply, including, at a
				minimum—
									(A)developing
				curricula and a training network to provide basic, technical, management, and
				leadership training to regulatory and public health officials, producers,
				processors, and other agrifood businesses;
									(B)serving as the hub
				for the administration of an open training network;
									(C)implementing
				standards to ensure the delivery of quality training through a national
				curricula;
									(D)building and
				overseeing a nationally recognized instructor cadre to ensure the availability
				of highly qualified instructors;
									(E)reviewing training
				proposed through the National Institute of Food and Agriculture and other
				relevant Federal agencies that report to the Secretary on the quality and
				content of proposed and existing courses;
									(F)assisting Federal
				agencies in the implementation of food protection training requirements
				including requirements contained in the Agriculture Reform, Food, and Jobs Act of
				2013, the FDA Food Safety Modernization Act (Public Law 111–353;
				124 Stat. 3885), and amendments made by those Acts; and
									(G)performing
				evaluation and outcome-based studies to provide to the Secretary feedback on
				the effectiveness and impact of training and metrics on jurisdictions and
				sectors within the food safety system.
									(4)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000 for each of fiscal years 2014 through 2018, to
				remain available until
				expended.
								;
					(6)in subsection (h),
			 by striking 2012 each place it appears and inserting
			 2018;
					(7)by redesignating
			 subsection (j) as subsection (i); and
					(8)in subsection (i) (as so redesignated), by
			 striking 2012 and inserting 2018.
					7208.Organic
			 agriculture research and extension initiativeSection 1672B of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925b) is amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1), by inserting , education, after
			 support research;
						(B)in paragraph (1),
			 by inserting and improvement after
			 development;
						(C)in paragraph (2),
			 by striking to producers and processors who use organic methods
			 and inserting of organic agricultural production and methods to
			 producers, processors, and rural communities;
						(D)in paragraph (5),
			 by inserting and researching solutions to after
			 identifying; and
						(E)in paragraph (6),
			 by striking and marketing and inserting , marketing, and
			 food safety;
						(2)by striking
			 subsection (e);
					(3)by redesignating
			 subsection (f) as subsection (e); and
					(4)in paragraph (1)
			 of subsection (e) (as so redesignated)—
						(A)in the heading, by
			 striking for fiscal years
			 2008 through 2012;
						(B)in subparagraph (A), by striking
			 and at the end;
						(C)in subparagraph (B), by striking the period
			 at the end and inserting ; and; and
						(D)by adding at the end the following:
							
								(C)$16,000,000 for
				each of fiscal years 2014 through 2018.
								.
				
						7209.Farm business
			 managementSection 1672D(d) of
			 the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 5925f(d))
			 is amended by striking such sums as are necessary to carry out this
			 section. and inserting the
			 following:
					
						to carry out this
			 section—(1)such sums as are necessary for fiscal year
				2013; and
						(2)$5,000,000 for
				each of fiscal years 2014 through
				2018.
						.
				7210.Regional
			 centers of excellenceSubtitle
			 H of the Food, Agriculture, Conservation, and Trade Act of 1990 is amended by
			 inserting after section 1672D (7 U.S.C. 5925) the following:
					
						1673.Regional
				centers of excellence
							(a)EstablishmentThe Secretary may prioritize regional
				centers of excellence established for specific agricultural commodities for the
				receipt of funding.
							(b)CompositionA
				regional center of excellence shall be composed of 1 or more colleges and
				universities (including land-grant institutions, schools of forestry, schools
				of veterinary medicine, or NLGCA Institutions (as defined in section 1404 of
				the National Agricultural Research, Extension, and Teaching Policy Act of 1977
				(7 U.S.C. 3103))) that provide financial support to the regional center of
				excellence.
							(c)Criteria for
				regional centers of excellenceThe criteria for consideration to be a
				regional center of excellence shall include efforts—
								(1)to ensure
				coordination and cost-effectiveness by reducing unnecessarily duplicative
				efforts regarding research, teaching, and extension;
								(2)to leverage
				available resources by using public/private partnerships among agricultural
				industry groups, institutions of higher education, and the Federal
				Government;
								(3)to implement
				teaching initiatives to increase awareness and effectively disseminate
				solutions to target audiences through extension activities;
								(4)to increase the
				economic returns to rural communities by identifying, attracting, and directing
				funds to high-priority agricultural issues; and
								(5)to improve
				teaching capacity and infrastructure at colleges and universities (including
				land-grant institutions, schools of forestry, and schools of veterinary
				medicine, and NLGCA Institutions).
								(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for each of fiscal years 2014 through
				2018.
							.
				7211.Assistive
			 technology program for farmers with disabilitiesSection 1680(c)(1) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5933(c)(1)) is amended—
					(1)by striking
			 is and inserting are; and
					(2)by striking
			 section and all that follows and inserting the
			 following:
						
							section—(A)$6,000,000 for each of fiscal years 1999
				through 2013; and
							(B)$5,000,000 for
				each of fiscal years 2014 through
				2018.
							.
					7212.National rural
			 information center clearinghouseSection 2381(e) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 3125b(e)) is amended by striking
			 2012 and inserting 2018.
				CAgricultural
			 Research, Extension, and Education Reform Act of 1998
				7301.Relevance and
			 merit of agricultural research, extension, and education funded by the
			 DepartmentSection 103(a)(2)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7613(a)(2)) is amended—
					(1)by striking the paragraph designation and
			 heading and inserting the following:
						
							(2)Relevance and
				merit review of research, extension, and education
				grants
							;
					(2)in subparagraph
			 (A)—
						(A)by inserting
			 relevance and before merit; and
						(B)by striking
			 extension or education and inserting, research,
			 extension, or education; and
						(3)in subparagraph
			 (B) by inserting on a continuous basis after
			 procedures.
					7302.Integrated
			 research, education, and extension competitive grants programSection 406(f) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7626(f)) is amended by
			 striking 2012 and inserting 2018.
				7303.Support for
			 research regarding diseases of wheat, triticale, and barley caused by Fusarium
			 graminearum or by Tilletia indicaSection 408(e) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7628(e)) is amended by
			 striking such sums as may be necessary for each of fiscal years 1999
			 through 2012 and inserting $10,000,000 for each of fiscal years
			 2014 through 2018.
				7304.Grants for
			 youth organizationsSection
			 410(d) of the Agricultural Research, Extension, and Education Reform Act of
			 1998 (7 U.S.C. 7630(d)) is amended by striking section such sums as are
			 necessary and all that follows and inserting the
			 following:
					
						section—(1)such sums as are necessary for each of
				fiscal years 2008 through 2013; and
						(2)$3,000,000 for
				each of fiscal years 2014 through
				2018.
						.
				7305.Specialty crop
			 research initiativeSection
			 412 of the Agricultural Research, Extension, and Education Reform Act of 1998
			 (7 U.S.C. 7632) is amended—
					(1)in subsection (b)(3), by inserting
			 handling and processing, after production
			 efficiency,;
					(2)in subsection (e)—
						(A)in paragraph
			 (1)—
							(i)in subparagraph
			 (B), by striking and at the end;
							(ii)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
							(iii)by inserting
			 after subparagraph (C) the following:
								
									(D)consult with the
				specialty crops committee authorized under section 1408A of the National
				Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
				3123a) during the peer and merit review
				process.
									;
				and
							(B)in paragraph (3), by striking
			 non-Federal and all that follows through the end of the
			 paragraph and inserting other sources in an amount that is at least
			 equal to the amount provided by a grant received under this section.;
			 and
						(3)in subsection (h), by striking paragraph
			 (3) and inserting the following:
						
							(3)Subsequent
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out this section—
								(A)$25,000,000 for
				fiscal year 2014;
								(B)$30,000,000 for
				each of fiscal years 2015 and 2016;
								(C)$65,000,000 for
				fiscal year 2017; and
								(D)$50,000,000 for
				fiscal year 2018 and each fiscal year
				thereafter.
								.
					7306.Food animal
			 residue avoidance database programSection 604(e) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7642(e)) is amended by
			 striking 2012 and inserting 2018.
				7307.Office of pest
			 management policySection
			 614(f) of the Agricultural Research, Extension, and Education Reform Act of
			 1998 (7 U.S.C. 7653(f)) is amended—
					(1)by striking such sums as are
			 necessary; and
					(2)by striking
			 section and all that follows and inserting the
			 following:
						
							section—(1)such sums as are necessary for each of
				fiscal years 1999 through 2013; and
							(2)$3,000,000 for
				each of fiscal years 2014 through
				2018.
							.
					7308.Authorization
			 of regional integrated pest management centersSubtitle B of title VI of the Agricultural
			 Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7651 et seq.)
			 is amended by adding at the end the following:
					
						621.Authorization
				of regional integrated pest management centers
							(a)In
				generalThere are established 4 regional integrated pest
				management centers (referred to in this section as the Centers),
				which shall be located at such specific locations in the north central,
				northeastern, southern, and western regions of the United States as the
				Secretary shall specify.
							(b)PurposesThe
				purposes of the Centers shall be—
								(1)to strengthen the
				connection of the Department with production agriculture, research, and
				extension programs, and agricultural stakeholders throughout the United
				States;
								(2)to increase the
				effectiveness of providing pest management solutions for the private and public
				sectors;
								(3)to quickly respond
				to information needs of the public and private sectors; and
								(4)to improve
				communication among the relevant stakeholders.
								(c)DutiesIn
				meeting the purposes described in subsection (b) and otherwise carrying out
				this section, the Centers shall—
								(1)develop regional
				strategies to address pest management needs;
								(2)assist the
				Department and partner institutions of the Department in identifying,
				prioritizing, and coordinating a national pest management research, extension,
				and education program implemented on a regional basis;
								(3)establish a
				national pest management communication network that includes—
									(A)the agencies of
				the Department and other government agencies;
									(B)scientists at
				institutions of higher education; and
									(C)stakeholders
				focusing on pest management issues;
									(4)serve as regional
				hubs responsible for ensuring efficient access to pest management expertise and
				data available through institutions of higher education; and
								(5)on behalf of the
				Department, manage grants that can be most effectively and efficiently
				delivered at the regional level, as determined by the
				Secretary.
								.
				DOther
			 Laws
				7401.Critical
			 Agricultural Materials ActSection 16(a) of the Critical Agricultural
			 Materials Act (7 U.S.C. 178n(a)) is amended—
					(1)by striking such sums as are
			 necessary; and
					(2)by striking
			 Act and all that follows and inserting the
			 following:
						
							Act—(1)such sums as are necessary for each of
				fiscal years 1991 through 2013; and
							(2)$2,000,000 for
				each of fiscal years 2014 through
				2018.
							.
					7402.Equity in
			 Educational Land-Grant Status Act of
			 1994
					(a)Definition of
			 1994 institutionsSection 532 of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is
			 amended to read as follows:
						
							532.Definition of 1994
				InstitutionsIn this part, the
				term 1994 Institutions means any 1 of the following:
								(1)Aaniiih Nakoda
				College.
								(2)Bay Mills
				Community College.
								(3)Blackfeet
				Community College.
								(4)Cankdeska Cikana
				Community College.
								(5)Chief Dull Knife
				Memorial College.
								(6)College of
				Menominee Nation.
								(7)College of the Muscogee Nation.
								(8)Comanche Nation
				College.
								(9)D-Q
				University.
								(10)Dine
				College.
								(11)Fond du Lac
				Tribal and Community College.
								(12)Fort Berthold
				Community College.
								(13)Fort Peck
				Community College.
								(14)Haskell Indian
				Nations University.
								(15)Ilisagvik
				College.
								(16)Institute of
				American Indian and Alaska Native Culture and Arts Development.
								(17)Keweenaw Bay Ojibwa Community
				College.
								(18)Lac Courte
				Oreilles Ojibwa Community College.
								(19)Leech Lake Tribal
				College.
								(20)Little Big Horn
				College.
								(21)Little Priest
				Tribal College.
								(22)Navajo Technical
				College.
								(23)Nebraska Indian
				Community College.
								(24)Northwest Indian
				College.
								(25)Oglala Lakota
				College.
								(26)Saginaw Chippewa
				Tribal College.
								(27)Salish Kootenai
				College.
								(28)Sinte Gleska
				University.
								(29)Sisseton Wahpeton
				College.
								(30)Sitting Bull
				College.
								(31)Southwestern
				Indian Polytechnic Institute.
								(32)Stone Child
				College.
								(33)Tohono O’odham
				Community College.
								(34)Turtle Mountain
				Community College.
								(35)United Tribes
				Technical College.
								(36)White Earth
				Tribal and Community
				College.
								.
					(b)Endowment for
			 1994 institutions
						(1)In
			 generalSection 533 of the
			 Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public
			 Law 103–382) is amended—
							(A)in subsection
			 (a)(2)(A)(ii), by striking of such Act as added by section 534(b)(1) of
			 this part and inserting of that Act (7 U.S.C. 343(b)(3)) and for
			 programs for children, youth, and families at risk and for Federally recognized
			 tribes implemented under section 3(d) of that Act (7 U.S.C. 343(d));
			 and
							(B)in subsection (b), in the first sentence by
			 striking 2012 and inserting 2018.
							(2)Conforming
			 amendmentSection 3(d) of the Smith-Lever Act (7 U.S.C. 343(d))
			 is amended in the second sentence by inserting and, in the case of
			 programs for children, youth, and families at risk and for Federally recognized
			 tribes, the 1994 Institutions (as defined in section 532 of the Equity in
			 Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law
			 103–382)), before may compete for.
						(c)Institutional
			 Capacity Building GrantsSection 535 of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is
			 amended by striking 2012 each place it appears in subsections
			 (b)(1) and (c) and inserting 2018.
					(d)Research
			 grants
						(1)Authorization of
			 appropriationsSection 536(c)
			 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note;
			 Public Law 103–382) is amended in the first sentence by striking
			 2012 and inserting 2018.
						(2)Research grant
			 requirementsSection 536(b) of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382) is
			 amended by striking with at least 1 other land-grant college or
			 university and all that follows and inserting the
			 following:
							
								with—(1)the Agricultural Research Service of the
				Department of Agriculture; or
								(2)at least 1—
									(A)other land-grant
				college or university (exclusive of another 1994 Institution);
									(B)non-land-grant
				college of agriculture (as defined in section 1404 of the National Agricultural
				Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103));
				or
									(C)cooperating
				forestry school (as defined in that
				section).
									.
						(e)Effective
			 dateThe amendments made by subsections (a), (b), and (d)(2) take
			 effect on October 1, 2013.
					7403.Research
			 Facilities ActSection 6(a) of
			 the Research Facilities Act (7 U.S.C. 390d(a)) is amended by striking
			 2012 and inserting 2018.
				7404.Competitive,
			 Special, and Facilities Research Grant ActSection 2 of the Competitive, Special, and
			 Facilities Research Grant Act (7 U.S.C. 450i) is amended—
					(1)in subsection (b)(11)(A), in the matter
			 preceding clause (i), by striking 2012 and inserting
			 2018; and
					(2)by adding at the end the following:
						
							(l)Streamlining
				grant application processNot later than 1 year after the date of
				enactment of this subsection, the Secretary shall submit to Congress a report
				that includes—
								(1)an analysis of
				barriers that exist in the competitive grants process administered by the
				National Institute of Food and Agriculture that prevent eligible institutions
				and organizations with limited institutional capacity from successfully
				applying and competing for competitive grants; and
								(2)specific
				recommendations for future steps that the Department can take to streamline the
				competitive grants application process so as to remove the barriers and
				increase the success rates of applicants described in paragraph
				(1).
								.
					7405.Enhanced use
			 lease authority pilot program under Department of Agriculture Reorganization
			 Act of 1994Section 308(b)(6)
			 of the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 3125a
			 note; Public Law 103–354) is amended by striking subparagraph (A) and inserting
			 the following:
					
						(A)on September 30,
				2018;
				or
						.
				7406.Renewable
			 Resources Extension Act of 1978
					(a)Authorization of
			 appropriationsSection 6 of
			 the Renewable Resources Extension Act of 1978 (16 U.S.C. 1675) is amended in
			 the first sentence by striking 2012 and inserting
			 2018.
					(b)Termination
			 dateSection 8 of the
			 Renewable Resources Extension Act of 1978 (16 U.S.C. 1671 note; Public Law
			 95–306) is amended by striking 2012 and inserting
			 2018.
					7407.National
			 Aquaculture Act of 1980Section 10 of the National Aquaculture Act
			 of 1980 (16 U.S.C. 2809) is amended by striking 2012 each place
			 it appears and inserting 2018.
				7408.Beginning
			 farmer and rancher development program under Farm Security and Rural Investment
			 Act of 2002Section 7405 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3319f) is amended—
					(1)in subsection
			 (c)(8)—
						(A)in subparagraph
			 (B), by striking and at the end;
						(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(D)beginning farmers
				and ranchers who are veterans (as defined in section 101 of title 38, United
				States Code).
								;
				and
						(2)by redesignating
			 subsection (h) as subsection (i);
					(3)by inserting after
			 subsection (g) the following:
						
							(h)State
				grants
								(1)Definition of
				eligible entityIn this subsection, the term eligible
				entity means—
									(A)an agency of a
				State or political subdivision of a State;
									(B)a national, State,
				or regional organization of agricultural producers; and
									(C)any other entity
				determined appropriate by the Secretary.
									(2)GrantsThe
				Secretary shall use such sums as are necessary of funds made available to carry
				out this section for each fiscal year under subsection (i) to make grants to
				States, on a competitive basis, which States shall use the grants to make
				grants to eligible entities to establish and improve farm safety programs at
				the local level.
								;
				and
					(4)in subsection (i)
			 (as redesignated by paragraph (2))—
						(A)in paragraph
			 (1)—
							(i)in
			 the heading, by striking for fiscal years 2009 through 2012;
							(ii)in
			 subparagraph (A), by striking and at the end;
							(iii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 and; and
							(iv)by
			 adding at the end the following:
								
									(C)$17,000,000 for
				each of fiscal years 2014 through 2018, to remain available until
				expended.
									;
				
							(B)in paragraph
			 (2)—
							(i)in
			 the heading, by striking for fiscal years 2009 through 2012;
			 and
							(ii)striking
			 2012 and inserting 2018; and
							(C)by striking
			 paragraph (3).
						EFood,
			 Conservation, and Energy Act of 2008
				IAgricultural
			 Security
					7501.Agricultural
			 biosecurity communication centerSection 14112 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 8912) is amended by striking subsection (c) and
			 inserting the following:
						
							(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
								(1)such sums as are necessary for each of
				fiscal years 2008 through 2013; and
								(2)$2,000,000 for
				each of fiscal years 2014 through
				2018.
								.
					7502.Assistance to
			 build local capacity in agricultural biosecurity planning, preparation, and
			 responseSection 14113 of the
			 Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8913) is amended—
						(1)in subsection (a)(2)—
							(A)by striking
			 such sums as may be necessary; and
							(B)by striking
			 subsection and all that follows and inserting the
			 following:
								
									subsection—(1)such sums as are necessary for each of
				fiscal years 2008 through 2013; and
									(2)$15,000,000 for each of fiscal years 2014
				through 2018.
									;
				and
							(2)in subsection
			 (b)(2), by striking is authorized to be appropriated to carry out this
			 subsection and all that follows and inserting the
			 following:
							
								are authorized to be appropriated to
			 carry out this subsection—(1)$25,000,000 for each of fiscal years 2008
				through 2013; and
								(2)$15,000,000 for
				each of fiscal years 2014 through
				2018.
								.
						7503.Research and
			 development of agricultural countermeasuresSection 14121(b) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8921(b)) is amended by striking is
			 authorized to be appropriated to carry out this section and all that
			 follows and inserting the following:
						
							are
			 authorized to be appropriated to carry out this
			 section—(1)$50,000,000 for each of fiscal years 2008
				through 2013; and
							(2)$15,000,000 for
				each of fiscal years 2014 through
				2018.
							.
					7504.Agricultural
			 biosecurity grant programSection 14122(e) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8922(e)) is amended—
						(1)by striking such sums as are
			 necessary; and
						(2)by striking
			 section and all that follows and inserting the
			 following:
							
								section—(1)such sums as are necessary for each of
				fiscal years 2008 through 2013, to remain available until expended; and
								(2)$5,000,000 for
				each of fiscal years 2014 through 2018, to remain available until
				expended.
								.
						IIMiscellaneous
					7511.Grazinglands
			 research laboratorySection
			 7502 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 112
			 Stat. 2019) is amended by striking for the 5-year period beginning on
			 the date of enactment of this Act and inserting until September
			 30, 2018.
					7512.Budget
			 submission and fundingSection
			 7506 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7614c) is
			 amended—
						(1)in subsection
			 (a)—
							(A)by striking (a)
			 Definition of competitive
			 programs.—In this section, the term; and inserting the
			 following:
								
									(a)DefinitionsIn
				this section:
										(1)Competitive
				programsThe term
										;
				and
							(B)by adding at the
			 end the following:
								
									(2)Covered
				programThe term covered program means—
										(A)each research program carried out by the
				Agricultural Research Service or the Economic Research Service for which annual
				appropriations are requested in the annual budget submission of the President;
				and
										(B)each competitive program (as defined in
				section 251(f)(1) of the Department of Agriculture Reorganization Act of 1994
				(7 U.S.C. 6971(f)(1))) carried out by the National Institute of Food and
				Agriculture for which annual appropriations are requested in the annual budget
				submission of the President.
										(3)Request for
				awardsThe term request for awards means a funding
				announcement published by the National Institute of Food and Agriculture that
				provides detailed information on funding opportunities at the Institute,
				including the purpose, eligibility, restriction, focus areas, evaluation
				criteria, regulatory information, and instructions on how to apply for such
				opportunities.
									;
				and
							(2)by adding at the
			 end the following:
							
								(e)Additional
				Presidential budget submission requirement
									(1)In
				generalEach year, the
				President shall submit to Congress, together with the annual budget submission
				of the President, the information described in paragraph (2) for each funding
				request for a covered program.
									(2)Information
				describedThe information
				described in this paragraph includes—
										(A)baseline information, including with
				respect to each covered program—
											(i)the funding level
				for the program for the fiscal year preceding the year the annual budget
				submission of the President is submitted;
											(ii)the funding level requested in the annual
				budget submission of the President, including any increase or decrease in the
				funding level; and
											(iii)an explanation justifying any change from
				the funding level specified in clause (i) to the level specified in clause
				(ii);
											(B)with respect to each covered program that
				is carried out by the Economic Research Service or the Agricultural Research
				Service, the location and staff years of the program;
										(C)the proposed funding levels to be allocated
				to, and the expected publication date, scope, and allocation level for, each
				request for awards to be published under—
											(i)each priority area
				specified in section 2(b)(2) of the Competitive, Special, and Facilities
				Research Grant Act (7 U.S.C. 450i(b)(2));
											(ii)each research and
				extension project carried out under section 1621(a) of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (7 U.S.C. 5811(a));
											(iii)each grant awarded under section 1672B(a)
				of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
				5925b(a));
											(iv)each grant
				awarded under section 412(b) of the Agricultural Research, Extension, and
				Education Reform Act of 1998 (7 U.S.C. 7632(b)); and
											(v)each grant awarded
				under 7405(c)(1) of the Farm Security and Rural Investment Act of 2002 (7
				U.S.C. 3319f(c)(1)); or
											(D)any other
				information the Secretary determines will increase congressional oversight with
				respect to covered programs.
										(3)ProhibitionUnless the President submits the
				information described in paragraph (2)(C) for a fiscal year, the President may
				not carry out any program during the fiscal year that is authorized
				under—
										(A)section 2(b) of the Competitive, Special,
				and Facilities Research Grant Act (7 U.S.C. 450i(b));
										(B)section 1621 of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (7 U.S.C. 5811);
										(C)section 1672B of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (7 U.S.C. 5925b);
										(D)section 411 of the Agricultural Research,
				Extension, and Education Reform Act of 1998 (7 U.S.C. 7631); or
										(E)section 7405 of the Farm Security and Rural
				Investment Act of 2002 (7 U.S.C. 3319f).
										(f)Report of the
				Secretary of AgricultureEach year on a date that is not later
				than the date on which the President submits the annual budget submission, the
				Secretary shall submit to Congress a report containing a description of the
				agricultural research, extension, and education activities carried out by the
				Federal Government during the fiscal year that immediately precedes the year
				for which the report is submitted, including—
									(1)a review of the
				extent to which those activities—
										(A)are duplicative or
				overlap within the Department of Agriculture; or
										(B)are similar to
				activities carried out by—
											(i)other Federal
				agencies;
											(ii)the States
				(including the District of Columbia, the Commonwealth of Puerto Rico and other
				territories or possessions of the United States);
											(iii)institutions of
				higher education (as defined in section 101 of the Higher Education Act of 1965
				(20 U.S.C. 1001)); or
											(iv)the private
				sector; and
											(2)for each report
				submitted under this section on or after January 1, 2013, a 5-year projection
				of national priorities with respect to agricultural research, extension, and
				education, taking into account both domestic and international
				needs.
									.
						7513.Natural
			 products research programSection 7525 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 5937) is amended by striking subsection (e) and
			 inserting the following:
						
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $7,000,000 for each of fiscal years 2014 through
				2018.
							.
					7514.Sun grant
			 program
						(a)In
			 generalSection 7526 of the Food, Conservation, and Energy Act of
			 2008 (7 U.S.C. 8114) is amended—
							(1)in subsection (a)(4)(B), by striking
			 the Department of Energy and inserting other appropriate
			 Federal agencies (as determined by the Secretary);
							(2)in subsection
			 (b)(1)—
								(A)in subparagraph
			 (A), by striking at South Dakota State University;
								(B)in subparagraph
			 (B), by striking at the University of Tennessee at
			 Knoxville;
								(C)in subparagraph
			 (C), by striking at Oklahoma State University;
								(D)in subparagraph
			 (D), by striking at Oregon State University;
								(E)in subparagraph
			 (E), by striking at Cornell University; and
								(F)in subparagraph
			 (F), by striking at the University of Hawaii;
								(3)in subsection
			 (c)(1)—
								(A)in subparagraph (B), by striking
			 multistate and all that follows through technology
			 implementation and inserting integrated, multistate research,
			 extension, and education programs on technology development and technology
			 implementation;
								(B)by striking
			 subparagraph (C); and
								(C)by redesignating
			 subparagraph (D) as subparagraph (C);
								(4)in subsection
			 (d)—
								(A)in paragraph
			 (1)—
									(i)by striking
			 gasification and inserting bioproducts;
			 and
									(ii)by striking
			 the Department of Energy and inserting other appropriate
			 Federal agencies;
									(B)by striking
			 paragraph (2);
								(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively; and
								(D)in paragraph (1),
			 by striking in accordance with paragraph (2); and
								(5)in subsection (g), by striking
			 2012 and inserting 2018.
							(b)Conforming
			 amendmentsSection 7526(f) of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8114(f)) is
			 amended—
							(1)in paragraph (1),
			 by striking subsection (c)(1)(D)(i) and inserting
			 subsection (c)(1)(C)(i); and
							(2)in paragraph (2),
			 by striking subsection (d)(1) and inserting subsection
			 (d).
							FMiscellaneous
				7601.Foundation for
			 Food and Agriculture Research
					(a)DefinitionsIn
			 this section:
						(1)BoardThe
			 term Board means the Board of Directors described in subsection
			 (e).
						(2)DepartmentThe
			 term Department means the Department of Agriculture.
						(3)FoundationThe
			 term Foundation means the Foundation for Food and Agriculture
			 Research established under subsection (b).
						(4)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
						(b)Establishment
						(1)In
			 generalThe Secretary shall establish a nonprofit corporation to
			 be known as the Foundation for Food and Agriculture
			 Research.
						(2)StatusThe
			 Foundation shall not be an agency or instrumentality of the United States
			 Government.
						(c)PurposesThe purposes of the Foundation shall
			 be—
						(1)to advance the
			 research mission of the Department by supporting agricultural research
			 activities focused on addressing key problems of national and international
			 significance including—
							(A)plant health,
			 production, and plant products;
							(B)animal health,
			 production, and products;
							(C)food safety,
			 nutrition, and health;
							(D)renewable energy,
			 natural resources, and the environment;
							(E)agricultural and
			 food security;
							(F)agriculture
			 systems and technology; and
							(G)agriculture
			 economics and rural communities; and
							(2)to foster
			 collaboration with agricultural researchers from the Federal Government,
			 institutions of higher education, industry, and nonprofit organizations.
						(d)Duties
						(1)In
			 generalThe Foundation shall—
							(A)award grants to,
			 or enter into contracts, memoranda of understanding, or cooperative agreements
			 with, scientists and entities, which may include agricultural research agencies
			 in the Department, university consortia, public-private partnerships,
			 institutions of higher education, nonprofit organizations, and industry, to
			 efficiently and effectively advance the goals and priorities of the
			 Foundation;
							(B)in consultation
			 with the Secretary—
								(i)identify existing
			 and proposed Federal intramural and extramural research and development
			 programs relating to the purposes of the Foundation described in subsection
			 (c); and
								(ii)coordinate
			 Foundation activities with those programs so as to minimize duplication of
			 existing efforts;
								(C)identify unmet and
			 emerging agricultural research needs after reviewing the Roadmap for
			 Agricultural Research, Education and Extension as required by section 7504 of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7614a);
							(D)facilitate
			 technology transfer and release of information and data gathered from the
			 activities of the Foundation to the agricultural research community;
							(E)promote and
			 encourage the development of the next generation of agricultural research
			 scientists; and
							(F)carry out such
			 other activities as the Board determines to be consistent with the purposes of
			 the Foundation.
							(2)AuthoritySubject
			 to paragraph (3), the Foundation shall be the sole entity responsible for
			 carrying out the duties enumerated in this subsection.
						(3)Relationship to
			 other activitiesThe activities described in paragraph (1) shall
			 be supplemental to any other activities at the Department and shall not preempt
			 any authority or responsibility of the Department under another provision of
			 law.
						(e)Board of
			 directors
						(1)EstablishmentThe
			 Foundation shall be governed by a Board of Directors.
						(2)Composition
							(A)In
			 generalThe Board shall be composed of appointed and ex-officio,
			 nonvoting members.
							(B)Ex-officio
			 membersThe ex-officio members of the Board shall be the
			 following individuals or designees:
								(i)The
			 Secretary.
								(ii)The
			 Under Secretary of Agriculture for Research, Education, and Economics.
								(iii)The
			 Administrator of the Agricultural Research Service.
								(iv)The
			 Director of the National Institute of Food and Agriculture.
								(v)The
			 Director of the National Science Foundation.
								(C)Appointed
			 members
								(i)In
			 generalThe ex-officio members of the Board under subparagraph
			 (B) shall, by majority vote, appoint to the Board 15 individuals, of
			 whom—
									(I)8
			 shall be selected from a list of candidates to be provided by the National
			 Academy of Sciences; and
									(II)7 shall be
			 selected from lists of candidates provided by industry.
									(ii)Requirements
									(I)ExpertiseThe
			 ex-officio members shall ensure that a majority of the members of the Board
			 have actual experience in agricultural research and, to the extent practicable,
			 represent diverse sectors of agriculture.
									(II)LimitationNo
			 employee of the Federal Government may serve as an appointed member of the
			 Board under this subparagraph.
									(III)Not Federal
			 employmentAppointment to the Board under this subparagraph shall
			 not constitute Federal employment.
									(iii)AuthorityAll
			 appointed members of the Board shall be voting members.
								(D)ChairThe
			 Board shall, from among the members of the Board, designate an individual to
			 serve as Chair of the Board.
							(3)Initial
			 meetingNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall convene a meeting of the ex-officio members of
			 the Board—
							(A)to incorporate the
			 Foundation; and
							(B)to appoint the
			 members of the Board in accordance with paragraph (2)(C)(i).
							(4)Duties
							(A)In
			 generalThe Board shall—
								(i)establish bylaws
			 for the Foundation that, at a minimum, include—
									(I)policies for the
			 selection of future Board members, officers, employees, agents, and contractors
			 of the Foundation;
									(II)policies,
			 including ethical standards, for—
										(aa)the
			 acceptance, solicitation, and disposition of donations and grants to the
			 Foundation; and
										(bb)the
			 disposition of assets of the Foundation, including appropriate limits on the
			 ability of donors to designate, by stipulation or restriction, the use or
			 recipient of donated funds;
										(III)policies that
			 would subject all employees, fellows, trainees, and other agents of the
			 Foundation (including members of the Board) to the conflict of interest
			 standards under section 208 of title 18, United States Code;
									(IV)policies for
			 writing, editing, printing, publishing, and vending of books and other
			 materials;
									(V)policies for the
			 conduct of the general operations of the Foundation, including a cap on
			 administrative expenses for recipients of a grant, contract, or cooperative
			 agreement from the Foundation; and
									(VI)specific duties
			 for the Executive Director;
									(ii)prioritize and
			 provide overall direction for the activities of the Foundation;
								(iii)evaluate the
			 performance of the Executive Director; and
								(iv)carry out any
			 other necessary activities regarding the Foundation.
								(B)Establishment of
			 bylawsIn establishing bylaws under subparagraph (A)(i), the
			 Board shall ensure that the bylaws do not—
								(i)reflect
			 unfavorably on the ability of the Foundation to carry out the duties of the
			 Foundation in a fair and objective manner; or
								(ii)compromise, or
			 appear to compromise, the integrity of any governmental agency or program, or
			 any officer or employee employed by or involved in a governmental agency or
			 program.
								(5)Terms and
			 vacancies
							(A)Terms
								(i)In
			 generalThe term of each member of the Board appointed under
			 paragraph (2)(C) shall be 5 years.
								(ii)Partial
			 termsIf a member of the Board does not serve the full term
			 applicable under clause (i), the individual appointed to fill the resulting
			 vacancy shall be appointed for the remainder of the term of the predecessor of
			 the individual.
								(iii)TransitionA
			 member of the Board may continue to serve after the expiration of the term of
			 the member until a successor is appointed.
								(B)VacanciesAny
			 vacancy in the membership of the Board shall be filled in the manner in which
			 the original position was made and shall not affect the power of the remaining
			 members to execute the duties of the Board.
							(6)CompensationMembers
			 of the Board may not receive compensation for service on the Board but may be
			 reimbursed for travel, subsistence, and other necessary expenses incurred in
			 carrying out the duties of the Board.
						(7)Meetings and
			 quorumA majority of the members of the Board shall constitute a
			 quorum for purposes of conducting business of the Board.
						(f)Administration
						(1)Executive
			 Director
							(A)In
			 generalThe Board shall hire an Executive Director who shall
			 carry out such duties and responsibilities as the Board may prescribe.
							(B)ServiceThe
			 Executive Director shall serve at the pleasure of the Board.
							(2)Administrative
			 powers
							(A)In
			 generalIn carrying out this section, the Board, acting through
			 the Executive Director, may—
								(i)adopt, alter, and
			 use a corporate seal, which shall be judicially noticed;
								(ii)hire, promote,
			 compensate, and discharge 1 or more officers, employees, and agents, as may be
			 necessary, and define the duties of the officers, employees, and agents;
								(iii)solicit and
			 accept any funds, gifts, grants, devises, or bequests of real or personal
			 property made to the Foundation, including such support from private
			 entities;
								(iv)prescribe the
			 manner in which—
									(I)real or personal
			 property of the Foundation is acquired, held, and transferred;
									(II)general
			 operations of the Foundation are to be conducted; and
									(III)the privileges
			 granted to the Board by law are exercised and enjoyed;
									(v)with
			 the consent of the applicable executive department or independent agency, use
			 the information, services, and facilities of the department or agency in
			 carrying out this section;
								(vi)enter into
			 contracts with public and private organizations for the writing, editing,
			 printing, and publishing of books and other material;
								(vii)hold,
			 administer, invest, and spend any gift, devise, or bequest of real or personal
			 property made to the Foundation;
								(viii)enter into such
			 contracts, leases, cooperative agreements, and other transactions as the Board
			 considers appropriate to conduct the activities of the Foundation;
								(ix)modify or consent
			 to the modification of any contract or agreement to which the Foundation is a
			 party or in which the Foundation has an interest;
								(x)take
			 such action as may be necessary to obtain patents and licenses for devices and
			 procedures developed by the Foundation and employees of the Foundation;
								(xi)sue
			 and be sued in the corporate name of the Foundation, and complain and defend in
			 courts of competent jurisdiction;
								(xii)appoint other
			 groups of advisors as may be determined necessary to carry out the functions of
			 the Foundation; and
								(xiii)exercise such
			 other incidental powers as are necessary to carry out the duties and functions
			 of the Foundation in accordance with this section.
								(B)LimitationNo
			 appointed member of the Board or officer or employee of the Foundation or of
			 any program established by the Foundation (other than ex-officio members of the
			 Board) shall exercise administrative control over any Federal employee.
							(3)Records
							(A)AuditsThe
			 Foundation shall—
								(i)provide for annual
			 audits of the financial condition of the Foundation; and
								(ii)make the audits,
			 and all other records, documents, and other papers of the Foundation, available
			 to the Secretary and the Comptroller General of the United States for
			 examination or audit.
								(B)Reports
								(i)Annual report on
			 foundation
									(I)In
			 generalNot later than 5 months following the end of each fiscal
			 year, the Foundation shall publish a report for the preceding fiscal year that
			 includes—
										(aa)a
			 description of Foundation activities, including accomplishments; and
										(bb)a
			 comprehensive statement of the operations and financial condition of the
			 Foundation.
										(II)Financial
			 conditionEach report under subclause (I) shall include a
			 description of all gifts or grants to the Foundation of real or personal
			 property or money, which shall include—
										(aa)the
			 source of the gifts or grants; and
										(bb)any
			 restrictions on the purposes for which the gift or grant may be used.
										(III)AvailabilityThe
			 Foundation shall—
										(aa)make
			 copies of each report submitted under subclause (I) available for public
			 inspection; and
										(bb)on
			 request, provide a copy of the report to any individual.
										(IV)Public
			 meetingThe Board shall hold an annual public meeting to
			 summarize the activities of the Foundation.
									(ii)Grant
			 reportingAny recipient of a grant under subsection (d)(1)(A)
			 shall provide the Foundation with a report at the conclusion of any research or
			 studies conducted the describes the results of the research or studies,
			 including any data generated.
								(4)Integrity
							(A)In
			 generalTo ensure integrity in the operations of the Foundation,
			 the Board shall develop and enforce procedures relating to standards of
			 conduct, financial disclosure statements, conflict of interest (including
			 recusal and waiver rules), audits, and any other matters determined appropriate
			 by the Board.
							(B)Financial
			 conflicts of interestAny individual who is an officer, employee,
			 or member of the Board is prohibited from any participation in deliberations by
			 the Foundation of a matter that would directly or predictably affect any
			 financial interest of—
								(i)the
			 individual;
								(ii)a
			 relative (as defined in section 109 of the Ethics in Government Act of 1978 (5
			 U.S.C. App.)) of that individual; or
								(iii)a
			 business organization or other entity in which the individual has an interest,
			 including an organization or other entity with which the individual is
			 negotiating employment.
								(5)Intellectual
			 propertyThe Board shall adopt written standards to govern
			 ownership of any intellectual property rights derived from the collaborative
			 efforts of the Foundation.
						(6)LiabilityThe
			 United States shall not be liable for any debts, defaults, acts, or omissions
			 of the Foundation nor shall the full faith and credit of the United States
			 extend to any obligations of the Foundation.
						(g)Funds
						(1)Mandatory
			 funding
							(A)In
			 generalOn October 1, 2013, of the funds of the Commodity Credit
			 Corporation, the Secretary shall transfer to the Foundation to carry out this
			 section $100,000,000, to remain available until expended under the conditions
			 described in subparagraph (B).
							(B)Conditions on
			 expenditureThe Foundation may use the funds made available under
			 subparagraph (A) to carry out the purposes of the Foundation only to the extent
			 that the Foundation secures an equal amount of non-Federal matching funds for
			 each expenditure.
							(C)Prohibition on
			 constructionNone of the funds made available under subparagraph
			 (A) may be used for construction.
							(2)Separation of
			 fundsThe Executive Director shall ensure that any funds received
			 under paragraph (1) are held in separate accounts from funds received from
			 nongovernmental entities as described in subsection (f)(2)(A)(iii).
						7602.Objective and
			 scholarly agricultural and food law research and information
					(a)FindingsCongress
			 finds that—
						(1)the farms,
			 ranches, and forests of the United States are impacted by a complex and rapidly
			 evolving web of international, Federal, State, and local laws (including
			 regulations);
						(2)objective,
			 scholarly, and authoritative agricultural and food law research and information
			 helps the farm, ranch, and forestry community contribute to the strength of the
			 United States through improved conservation, environmental protection, job
			 creation, economic development, renewable energy production, outdoor
			 recreational opportunities, and increased local and regional supplies of food,
			 fiber, and fuel; and
						(3)the vast
			 agricultural community of the United States, including farmers, ranchers,
			 foresters, attorneys, policymakers, and extension personnel, need access to
			 agricultural and food law research and information provided by an objective,
			 scholarly, and neutral source.
						(b)PartnershipsThe
			 Secretary, acting through the National Agricultural Library, shall support the
			 dissemination of objective, scholarly, and authoritative agricultural and food
			 law research and information by entering into partnerships with institutions of
			 higher education that have expertise in agricultural and food law research and
			 information.
					(c)RestrictionFor
			 each fiscal year, the Secretary shall use not more than $1,000,000 of the
			 amounts made available to the National Agricultural Library to carry out this
			 section.
					VIIIForestry
			ARepeal of certain
			 forestry programs
				8001.Forest land
			 enhancement program
					(a)RepealSection 4 of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2103) is repealed.
					(b)Conforming
			 amendmentSection 8002 of the
			 Farm Security and Rural Investment Act of 2002 (Public Law 107–171; 16 U.S.C.
			 2103 note) is amended by striking subsection (a).
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2013.
					8002.Watershed forestry
			 assistance program
					(a)RepealSection 6 of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2103b) is repealed.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					8003.Expired cooperative
			 national forest products marketing programSection 18 of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2112) is repealed.
				8004.Hispanic-serving
			 institution agricultural land national resources leadership program
					(a)RepealSection 8402 of the Food, Conservation, and
			 Energy Act of 2008 (16 U.S.C. 1649a) is repealed.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					8005.Tribal watershed
			 forestry assistance program
					(a)RepealSection 303 of the Healthy Forests
			 Restoration Act of 2003 (16 U.S.C. 6542) is repealed.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect on October 1, 2013.
					BReauthorization of
			 Cooperative Forestry Assistance Act of 1978 programs
				8101.State-wide
			 assessment and strategies for forest resourcesSection 2A(f)(1) of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2101a(f)(1)) is amended by striking
			 2012 and inserting 2018.
				8102.Forest stewardship
			 programSection 5(h) of the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103a(h)) is amended by
			 striking such sums as may be necessary thereafter and inserting
			 $50,000,000 for each of fiscal years 2014 through 2018.
				8103.Forest Legacy
			 ProgramSection 7 of the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103c) is amended by
			 striking subsection (m) and inserting the following:
					
						(m)Funding
							(1)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $200,000,000 for each
				of fiscal years 2014 through 2018.
							(2)Additional
				funding sourcesIn addition to any funds appropriated for each
				fiscal year to carry out this section, the Secretary may use any other Federal
				funds available to the
				Secretary.
							.
				8104.Community forest
			 and open space conservation programSection 7A of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2103d) is amended by striking subsection (g)
			 and inserting the following:
					
						(g)Authorization of
				appropriationsThere is
				authorized to be appropriated to carry out this section $50,000,000 for each of
				fiscal years 2014 through
				2018.
						.
				8105.Urban and community
			 forestry assistanceSection
			 9(i) of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105(i)) is
			 amended by striking such sums as may be necessary for each fiscal year
			 thereafter and inserting $50,000,000 for each of fiscal years
			 2014 through 2018.
				CReauthorization of
			 other forestry-Related laws
				8201.Rural
			 revitalization technologiesSection 2371(d)(2) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 6601(d)(2)) is amended by
			 striking 2012 and inserting 2018.
				8202.Office of
			 International ForestrySection
			 2405 of the Global Climate Change Prevention Act of 1990 (7 U.S.C. 6704) is
			 amended by striking subsection (d) and inserting the following:
					
						(d)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated—
							(1)such sums as are necessary for each of
				fiscal years 1996 through 2013; and
							(2)$10,000,000 for each of fiscal years 2014
				through
				2018.
							.
				8203.Insect infestations
			 and related diseases
					(a)Findings and
			 purposesSection 401 of the Healthy Forests Restoration Act of
			 2003 (16 U.S.C. 6551) is amended—
						(1)in subsection
			 (a)—
							(A)by redesignating
			 paragraphs (3) through (12) as paragraphs (4) through (13), respectively;
			 and
							(B)by inserting after
			 paragraph (2) the following:
								
									(3)the mountain pine
				beetle is—
										(A)threatening and
				ravaging forests throughout the Western region of the United States, including
				Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon, and
				South Dakota;
										(B)reaching epidemic
				populations and severely impacting over 41,000,000 acres in western forests;
				and
										(C)deteriorating
				forest health in national forests and, when combined with drought, disease, and
				storm damage, is resulting in extreme fire hazards in national forests across
				the Western United States and endangering the economic stability of surrounding
				adjacent communities, ranches, and
				parks;
										;
				and
							(2)in subsection
			 (b)—
							(A)in paragraph (2),
			 by striking and at the end;
							(B)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(4)to provide for
				designation of treatment areas pursuant to section
				405.
									.
							(b)Designation of
			 treatment areasTitle IV of the Healthy Forests Restoration Act
			 of 2003 (16 U.S.C. 6551 et seq.) is amended—
						(1)by redesignating
			 sections 405 and 406 (16 U.S.C. 6555, 6556) as sections 406 and 407,
			 respectively; and
						(2)by inserting after
			 section 404 (16 U.S.C. 6554) the following:
							
								405.Designation of
				treatment areas
									(a)Designation of
				treatment areasNot later than 60 days after the date of
				enactment of the Agriculture Reform, Food,
				and Jobs Act of 2013, the Secretary shall designate treatment
				areas on at least 1 national forest in each State, if requested by the Governor
				of the State, that the Secretary determines, based on annual forest health
				surveys, are experiencing declining forest health due to insect or disease
				infestation.
									(b)Treatment of
				areasThe Secretary may carry out treatments to address the
				insect or disease infestation in the areas designated under subsection (a) in
				accordance with sections 104, 105, 106, and 401.
									(c)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $200,000,000 for each of fiscal years 2014 through
				2018.
									.
						(c)Authorization of
			 appropriationsSection 407 of
			 the Healthy Forests Restoration Act of 2003 (as redesignated by subsection
			 (b)(1)) is amended by striking 2008 and inserting
			 2018.
					8204.Stewardship
			 end result contracting projects
					(a)In
			 generalTitle VI of the Healthy Forests Restoration Act of 2003
			 (16 U.S.C. 6591) is amended by adding at the end the following:
						
							602.Stewardship end
				result contracting projects
								(a)DefinitionsIn
				this section:
									(1)ChiefThe
				term Chief means the Chief of the Forest Service.
									(2)DirectorThe
				term Director means the Director of the Bureau of Land
				Management.
									(b)ProjectsThe
				Chief and the Director, via agreement or contract as appropriate, may enter
				into stewardship contracting projects with private persons or other public or
				private entities to perform services to achieve land management goals for the
				national forests and the public lands that meet local and rural community
				needs.
								(c)Land management
				goalsThe land management goals of a project under subsection (b)
				may include—
									(1)road and trail
				maintenance or obliteration to restore or maintain water quality;
									(2)soil productivity,
				habitat for wildlife and fisheries, or other resource values;
									(3)setting of
				prescribed fires to improve the composition, structure, condition, and health
				of stands or to improve wildlife habitat;
									(4)removing
				vegetation or other activities to promote healthy forest stands, reduce fire
				hazards, or achieve other land management objectives;
									(5)watershed
				restoration and maintenance;
									(6)restoration and
				maintenance of wildlife and fish; or
									(7)control of noxious
				and exotic weeds and reestablishing.
									(d)Agreements or
				contracts
									(1)Procurement
				procedureA source for performance of an agreement or contract
				under subsection (b) shall be selected on a best-value basis, including
				consideration of source under other public and private agreements or
				contracts.
									(2)Contract for
				sale of propertyA contract entered into under this section may,
				at the discretion of the Secretary of Agriculture, be considered a contract for
				the sale of property under such terms as the Secretary may prescribe without
				regard to any other provision of law.
									(3)Term
										(A)In
				generalExcept as provided in subparagraph (B), the Chief and the
				Director may enter into a contract under subsection (b) in accordance with
				section 3903 of title 41, United States Code.
										(B)MaximumThe
				period of the contract under subsection (b) may exceed 5 years but may not
				exceed 10 years.
										(4)Offsets
										(A)In
				generalThe Chief and the Director may apply the value of timber
				or other forest products removed as an offset against the cost of services
				received under the agreement or contract described in subsection (b).
										(B)Methods of
				appraisalThe value of timber or other forest products used as an
				offset under subparagraph (A)—
											(i)shall be
				determined using appropriate methods of appraisal commensurate with the
				quantity of products to be removed; and
											(ii)may—
												(I)be determined
				using a unit of measure appropriate to the contracts; and
												(II)may include
				valuing products on a per-acre basis.
												(5)Relation to
				other lawsNotwithstanding subsections (d) and (g) of section 14
				of the National Forest Management Act of 1976 (16 U.S.C. 472a), the Chief may
				enter into an agreement or contract under subsection (b).
									(6)Contracting
				officerNotwithstanding any other provision of law, the Secretary
				or the Secretary of the Interior may determine the appropriate contracting
				officer to enter into and administer an agreement or contract under subsection
				(b).
									(e)Receipts
									(1)In
				generalThe Chief and the Director may collect monies from an
				agreement or contract under subsection (b) if the collection is a secondary
				objective of negotiating the contract that will best achieve the purposes of
				this section.
									(2)UseMonies
				from an agreement or contract under subsection (b)—
										(A)may be retained by
				the Chief and the Director; and
										(B)shall be available
				for expenditure without further appropriation at the project site from which
				the monies are collected or at another project site.
										(3)Relation to
				other laws
										(A)In
				generalNotwithstanding any other provision of law, the value of
				services received by the Chief or the Director under a stewardship contract
				project conducted under this section, and any payments made or resources
				provided by the contractor, Chief, or Director shall not be considered monies
				received from the National Forest System or the public lands.
										(B)Knutson-Vanderberg
				ActThe Act of June 9, 1930 (commonly known as the
				Knutson-Vanderberg Act) (16 U.S.C. 576 et seq.) shall not apply
				to any agreement or contract under subsection (b).
										(f)Costs of
				removalNotwithstanding the fact that a contractor did not
				harvest the timber, the Chief may collect deposits from a contractor covering
				the costs of removal of timber or other forest products under—
									(1)the Act of August
				11, 1916 (16 U.S.C. 490); and
									(2)the Act of June
				30, 1914 (16 U.S.C. 498).
									(g)Performance and
				payment guarantees
									(1)In
				generalThe Chief and the Director may require performance and
				payment bonds under sections 28.103–2 and 28.103–3 of the Federal Acquisition
				Regulation, in an amount that the contracting officer considers sufficient to
				protect the investment in receipts by the Federal Government generated by the
				contractor from the estimated value of the forest products to be removed under
				a contract under subsection (b).
									(2)Excess offset
				valueIf the offset value of the forest products exceeds the
				value of the resource improvement treatments, the Chief and the Director
				may—
										(A)collect any
				residual receipts under the Act of June 9, 1930 (commonly known as the
				Knutson-Vanderberg Act) (16 U.S.C. 576 et seq.); and
										(B)apply the excess
				to other authorized stewardship projects.
										(h)Monitoring and
				evaluation
									(1)In
				generalThe Chief and the Director shall establish a multiparty
				monitoring and evaluation process that accesses the stewardship contracting
				projects conducted under this section.
									(2)ParticipantsOther
				than the Chief and Director, participants in the process described in paragraph
				(1) may include—
										(A)any cooperating
				governmental agencies, including tribal governments; and
										(B)any other
				interested groups or individuals.
										(i)ReportingNot
				later than 1 year after the date of enactment of this section, and annually
				thereafter, the Chief and the Director shall report to the Committee on
				Agriculture, Nutrition, and Forestry of the Senate and the Committee on
				Agriculture of the House of Representatives on—
									(1)the status of
				development, execution, and administration of agreements or contracts under
				subsection (b);
									(2)the specific
				accomplishments that have resulted; and
									(3)the role of local
				communities in the development of agreements or contract
				plans.
									.
					(b)Conforming
			 amendmentSection 347 of the Department of the Interior and
			 Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; Public Law
			 105–277) is repealed.
					8205.Healthy
			 forests reserve program
					(a)Definition of
			 acreage owned by Indian tribesSection 502(e)(3) of the Healthy Forests
			 Restoration Act (16 U.S.C. 6572(e)(3)) is amended—
						(1)in subparagraph
			 (C), by striking subparagraphs (A) and (B) and inserting
			 clauses (i) and (ii);
						(2)by redesignating subparagraphs (A) through
			 (C) as clauses (i) through (iii), respectively, and indenting appropriately;
			 and
						(3)by striking In the case of
			 and inserting the following:
							
								(A)Definition of
				acreage owned by Indian tribesIn this paragraph, the term
				acreage owned by Indian tribes includes—
									(i)land that is held
				in trust by the United States for Indian tribes or individual Indians;
									(ii)land, the title
				to which is held by Indian tribes or individual Indians subject to Federal
				restrictions against alienation or encumbrance;
									(iii)land that is
				subject to rights of use, occupancy, and benefit of certain Indian
				tribes;
									(iv)land that is held
				in fee title by an Indian tribe; or
									(v)land that is owned
				by a native corporation formed under section 17 of the Act of June 18, 1934
				(commonly known as the Indian Reorganization Act) (25 U.S.C.
				477) or section 8 of the Alaska Native Claims Settlement Act (43 U.S.C. 1607);
				or
									(vi)a combination of
				1 or more types of land described in clauses (i) through (v).
									(B)Enrollment of
				acreageIn the case
				of
								.
						(b)Change in
			 funding source for healthy forests reserve programSection
			 508 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6578) is
			 amended—
						(1)in subsection (a),
			 by striking In
			 general and inserting Fiscal years 2009 through
			 2013;
						(2)by redesignating
			 subsection (b) as subsection (d); and
						(3)by inserting after subsection (a) the
			 following:
							
								(b)Fiscal years
				2014 through 2018There is
				authorized to be appropriated to the Secretary of Agriculture to carry out this
				section $9,750,000 for each of fiscal years 2014 through 2018.
								(c)Additional
				source of fundsIn addition
				to funds appropriated pursuant to the authorization of appropriations in
				subsection (b) for a fiscal year, the Secretary may use such amount of the
				funds appropriated for that fiscal year to carry out the Soil Conservation and
				Domestic Allotment Act (16 U.S.C. 590a et seq.) as the Secretary determines
				necessary to cover the cost of technical assistance, management, and
				enforcement responsibilities for land enrolled in the healthy forests reserve
				program pursuant to subsections (a) and (b) of section
				504.
								.
						DMiscellaneous
			 provisions
				8301.McIntire-Stennis
			 Cooperative Forestry Act
					(a)1890
			 waiversSection 4 of Public Law 87–788 (commonly known as the
			 McIntire-Stennis Cooperative Forestry Act) (16 U.S.C. 582a–3) is
			 amended by inserting The matching funds requirement shall not be
			 applicable to eligible 1890 Institutions (as defined in section 2 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7601)) if the allocation is below $200,000. before The Secretary
			 is authorized in the second sentence.
					(b)ParticipationSection
			 8 of Public Law 87–788 (commonly known as the McIntire-Stennis
			 Cooperative Forestry Act) (16 U.S.C. 582a–7) is amended by inserting
			 the Federated States of Micronesia, American Samoa, the Northern Mariana
			 Islands, the District of Columbia, before and
			 Guam.
					(c)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2013.
					8302.Revision of
			 strategic plan for forest inventory and analysis
					(a)Revision
			 requiredNot later than 180
			 days after the date of enactment of this Act, the Secretary of Agriculture
			 shall revise the strategic plan for forest inventory and analysis initially
			 prepared pursuant to section 3(e) of the Forest and Rangeland Renewable
			 Resources Research Act of 1978 (16 U.S.C. 1642(e)) to address the requirements
			 imposed by subsection (b).
					(b)Elements of
			 revised strategic planIn
			 revising the strategic plan, the Secretary of Agriculture shall describe in
			 detail the organization, procedures, and funding needed to achieve each of the
			 following:
						(1)Complete the
			 transition to a fully annualized forest inventory program and include inventory
			 and analysis of interior Alaska.
						(2)Implement an
			 annualized inventory of trees in urban settings, including the status and
			 trends of trees and forests, and assessments of their ecosystem services,
			 values, health, and risk to pests and diseases.
						(3)Report information
			 on renewable biomass supplies and carbon stocks at the local, State, regional,
			 and national level, including by ownership type.
						(4)Engage State foresters and other users of
			 information from the forest inventory and analysis in reevaluating the list of
			 core data variables collected on forest inventory and analysis plots with an
			 emphasis on demonstrated need.
						(5)Improve the
			 timeliness of the timber product output program and accessibility of the
			 annualized information on that database.
						(6)Foster greater cooperation among the forest
			 inventory and analysis program, research station leaders, and State foresters
			 and other users of information from the forest inventory and analysis.
						(7)Availability of
			 and access to non-Federal resources to improve information analysis and
			 information management.
						(8)Collaborate with the Natural Resources
			 Conservation Service, National Aeronautics and Space Administration, National
			 Oceanic and Atmospheric Administration, and United States Geological Survey to
			 integrate remote sensing, spatial analysis techniques, and other new
			 technologies in the forest inventory and analysis program.
						(9)Understand and
			 report on changes in land cover and use.
						(10)Expand existing programs to promote
			 sustainable forest stewardship through increased understanding, in partnership
			 with other Federal agencies, of the over 10 million family forest owners, their
			 demographics, and the barriers to forest stewardship.
						(11)Implement
			 procedures to improve the statistical precision of estimates at the sub-State
			 level.
						(c)Submission of
			 revised strategic planThe
			 Secretary of Agriculture shall submit the revised strategic plan to the
			 Committee on Agriculture of the House of Representatives and the Committee on
			 Agriculture, Nutrition, and Forestry of the Senate.
					IXEnergy
			9001.Definition of
			 renewable chemicalSection
			 9001 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101) is
			 amended—
				(1)by redesignating
			 paragraphs (13) and (14) as paragraphs (14) and (15) respectively; and
				(2)by inserting after
			 paragraph (12) the following:
					
						(13)Renewable
				chemicalThe term renewable chemical means a
				monomer, polymer, plastic, formulated product, or chemical substance produced
				from renewable
				biomass.
						.
				9002.Biobased markets
			 program
				(a)In
			 generalSection 9002 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8102) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (2)(A)(i)—
							(i)in
			 subclause (I), by striking and at the end;
							(ii)in
			 subclause (II)(bb), by striking the period at the end and inserting ;
			 and; and
							(iii)by
			 adding at the end the following:
								
									(III)establish a
				targeted biobased-only procurement requirement under which the procuring agency
				shall issue a certain number of biobased-only contracts when the procuring
				agency is purchasing products, or purchasing services that include the use of
				products, that are included in a biobased product category designated by the
				Secretary.
									;
				and
							(B)in paragraph
			 (3)—
							(i)in
			 subparagraph (B)—
								(I)in clause (v), by
			 inserting as determined to be necessary by the Secretary based on the
			 availability of data, before provide information;
								(II)by redesignating
			 clauses (v) and (vi) as clauses (vii) and (viii), respectively; and
								(III)by inserting
			 after clause (iv) the following:
									
										(v)require reporting of quantities and types
				of biobased products purchased by procuring agencies;
										(vi)focus on products
				that apply an innovative approach to growing, harvesting, procuring,
				processing, or manufacturing biobased products regardless of the date of entry
				of the products into the marketplace;
										;
				and
								(ii)by
			 adding at the end the following:
								
									(F)Required
				designationsNot later than 1 year after the date of enactment of
				this subparagraph, the Secretary shall begin to designate intermediate
				ingredients or feedstocks and assembled and finished biobased products in the
				guidelines issued under this
				paragraph.
									;
							(2)in subsection
			 (b)—
						(A)in paragraph
			 (3)—
							(i)by
			 striking The Secretary and inserting the following:
								
									(A)In
				generalThe Secretary
									;
				and
							(ii)by
			 adding at the end the following:
								
									(B)Auditing and
				complianceThe Secretary may carry out such auditing and
				compliance activities as the Secretary determines to be necessary to ensure
				compliance with subparagraph (A).
									; and
				
							(B)by adding at the
			 end the following:
							
								(4)Assembled and
				finished productsNot later than 1 year after the date of
				enactment of this paragraph, the Secretary shall begin issuing criteria for
				determining which assembled and finished products may qualify to receive the
				label under paragraph
				(1).
								;
						(3)by redesignating
			 subsections (d), (e), (f), (g), and (h) as subsections (e), (f), (g), (i), and
			 (j), respectively;
					(4)by inserting after
			 subsection (c) the following:
						
							(d)Outreach,
				education, and promotion
								(1)In
				generalThe Secretary may engage in outreach, educational, and
				promotional activities intended to increase knowledge, awareness, and benefits
				of biobased products.
								(2)Authorized
				activitiesIn carrying out this subsection, the Secretary
				may—
									(A)conduct consumer
				education and outreach (including consumer and awareness surveys);
									(B)conduct outreach
				to and support for State and local governments interested in implementing
				biobased purchasing programs;
									(C)partner with
				industry and nonprofit groups to produce educational and outreach materials and
				conduct educational and outreach events;
									(D)sponsor special
				conferences and events to bring together buyers and sellers of biobased
				products; and
									(E)support pilot and
				demonstration
				projects.
									;
					(5)in subsection (h)
			 (as redesignated by paragraph (3))—
						(A)in paragraph
			 (2)—
							(i)in
			 the matter preceding subparagraph (A) by striking The report and
			 inserting Each report under paragraph (1);
							(ii)in
			 subparagraph (A), by striking and at the end;
							(iii)in
			 subparagraph (B)(ii), by striking the period at the end and inserting a
			 semicolon; and
							(iv)by
			 adding at the end the following:
								
									(C)the progress made
				by other Federal agencies in compliance with the biobased procurement
				requirements, including the quantity of purchases made; and
									(D)the status of
				outreach, educational, and promotional activities carried out by the Secretary
				under subsection (d), including the attainment of specific milestones and
				overall results.
									;
				and
							(B)by adding at the
			 end the following:
							
								(3)Economic impact
				study and report
									(A)In
				generalThe Secretary shall conduct a study to assess the
				economic impact of the biobased products industry, including—
										(i)the quantity of
				biobased products sold;
										(ii)the value of the
				biobased products;
										(iii)the quantity of
				jobs created;
										(iv)the quantity of
				petroleum displaced;
										(v)other
				environmental benefits; and
										(vi)areas in which
				the use or manufacturing of biobased products could be more effectively used,
				including identifying any technical and economic obstacles and recommending how
				those obstacles can be overcome.
										(B)ReportNot
				later than 180 days after the date of enactment of this subparagraph, the
				Secretary shall submit to Congress a report describing the results of the study
				conducted under subparagraph
				(A).
									.
						(6)by inserting after
			 subsection (g) (as redesignated by paragraph (3)) the following:
						
							(h)Forest products
				laboratory coordinationIn determining whether products are
				eligible for the USDA Certified Biobased Product label, the
				Secretary (acting through the Forest Products Laboratory) shall—
								(1)review and approve
				forest-related products for which an application is submitted for the
				program;
								(2)expedite the
				approval of innovative products resulting from technology developed by the
				Forest Products Laboratory or partners of the Laboratory; and
								(3)provide
				appropriate technical assistance to applicants, as determined by the
				Secretary.
								;
				and
					(7)in subsection (j)
			 (as redesignated by paragraph (3))—
						(A)in the heading of
			 paragraph (1), by inserting for fiscal years 2008 through 2012 after
			 funding;
						(B)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through 2013 after
			 funding; and
						(C)by adding at the
			 end the following:
							
								(3)Fiscal years
				2014 through 2018There is
				authorized to be appropriated to carry out this section $2,000,000 for each of
				fiscal years 2014 through 2018.
								(4)Mandatory
				funding for fiscal years 2014 through 2018Of the funds of the
				Commodity Credit Corporation, the Secretary shall use to carry out this section
				$3,000,000 for each of fiscal years 2014 through
				2018.
								.
						(b)Conforming
			 amendmentSection 944(c)(2)(A) of the Energy Policy Act of 2005
			 (42 U.S.C. 16253(c)(2)(A)) is amended by striking section
			 9002(h)(1) and inserting section 9002(b).
				9003.Biorefinery,
			 renewable chemical, and biobased product manufacturing assistance
				(a)Program
			 adjustments
					(1)In
			 generalSection 9003 of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8103) is amended—
						(A)in the section
			 heading, by inserting ,
			 renewable chemical, and biobased product manufacturing
			 after Biorefinery;
						(B)in subsection (a),
			 in the matter preceding paragraph (1), by inserting renewable chemicals,
			 and biobased product manufacturing after advanced
			 biofuels,;
						(C)in subsection
			 (b)—
							(i)by
			 redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
			 and
							(ii)by
			 inserting before paragraph (2) (as so redesignated) the following:
								
									(1)Biobased product
				manufacturingThe term biobased product
				manufacturing means development, construction, and retrofitting of
				technologically new commercial-scale processing and manufacturing equipment and
				required facilities that will be used to convert renewable chemicals and other
				biobased outputs of biorefineries into end-user products on a commercial
				scale.
									;
				and
							(D)in subsection
			 (c)—
							(i)in
			 paragraph (1), by striking and at the end;
							(ii)in
			 paragraph (2), by striking the period at the end and inserting ;
			 and; and
							(iii)by
			 adding at the end the following:
								
									(3)grants and loan
				guarantees to fund the development and construction of renewable chemical and
				biobased product manufacturing
				facilities.
									.
							(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 October 1, 2013.
					(b)FundingSection
			 9003(h) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8103(h)) is amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)Mandatory funding
								(A)In
				generalSubject to
				subparagraph (B), of the funds of the Commodity Credit Corporation, the
				Secretary shall use for the cost of loan guarantees under this section, to
				remain available until expended—
									(i)$100,000,000 for
				fiscal year 2013; and
									(ii)$58,000,000 for
				each of fiscal years 2014 and 2015.
									(B)Biobased product
				manufacturingOf the total amount of funds made available for the
				period of fiscal years 2013 through 2015 under subparagraph (A), the Secretary
				use for the cost of loan guarantees under this section not more than
				$25,000,000 to promote biobased product
				manufacturing.
								;
				and
					(2)in paragraph (2),
			 by striking 2013 and inserting 2018.
					9004.Repeal of
			 repowering assistance program and transfer of remaining funds
				(a)RepealSubject to subsection (b), section 9004 of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8104) is
			 repealed.
				(b)Use of remaining
			 funding for Rural Energy for America ProgramFunds made available
			 pursuant to subsection (d) of section 9004 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8104) that are unobligated on the day before
			 the date of enactment of this section shall—
					(1)remain available
			 until expended;
					(2)be used by the
			 Secretary of Agriculture to carry out financial assistance for energy
			 efficiency improvements and renewable energy systems under section 9007(a)(2)
			 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(a)(2));
			 and
					(3)be in addition to
			 any other funds made available to carry out that program.
					9005.Bioenergy program
			 for advanced biofuelsSection
			 9005(g) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8105(g)) is amended—
				(1)in the heading of
			 paragraph (1), by inserting for fiscal years 2009 through 2012 after
			 funding;
				(2)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through 2013 after
			 funding;
				(3)by redesignating
			 paragraph (3) as paragraph (4); and
				(4)by inserting after
			 paragraph (2) the following:
					
						(3)Fiscal years
				2014 through 2018There is
				authorized to be appropriated to carry out this section $20,000,000 for each of
				fiscal years 2014 through
				2018.
						.
				9006.Biodiesel fuel
			 education programSection
			 9006(d) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8106(d)) is amended—
				(1)in paragraph
			 (1)—
					(A)in the heading, by
			 striking Fiscal years 2009
			 through 2012 and inserting Mandatory funding ;
			 and
					(B)by striking
			 2012 and inserting 2018; and
					(2)in paragraph (2),
			 by striking fiscal year 2013 and inserting each of fiscal
			 years 2014 through 2018.
				9007.Rural Energy for
			 America Program
				(a)Program
			 adjustments
					(1)In
			 generalSection 9007 of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8107) is amended—
						(A)in subsection
			 (b)(2)—
							(i)in
			 subparagraph (C), by striking and at the end;
							(ii)by
			 redesignating subparagraph (D) as subparagraph (E); and
							(iii)by
			 inserting after subparagraph (C) the following:
								
									(D)a council (as
				defined in section 1528 of the Agriculture and Food Act of 1981 (16 U.S.C.
				3451)); and
									;
				and
							(B)in subsection
			 (c)—
							(i)in
			 paragraph (1)(A), by inserting , such as for agricultural and associated
			 residential purposes after electricity;
							(ii)by
			 striking paragraph (3);
							(iii)by
			 redesignating paragraph (4) as paragraph (3);
							(iv)in
			 paragraph (3) (as so redesignated), by striking subparagraph (A) and inserting
			 the following:
								
									(A)GrantsThe
				amount of a grant under this subsection shall not exceed the lesser of—
										(i)$500,000;
				and
										(ii)25 percent of the
				cost of the activity carried out using funds from the
				grant.
										;
				and
							(v)by
			 adding at the end the following:
								
									(4)Tiered
				application process
										(A)In
				generalIn providing loan guarantees and grants under this
				subsection, the Secretary shall use a 3-tiered application process that
				reflects the size of proposed projects in accordance with this
				paragraph.
										(B)Tier
				1The Secretary shall establish a separate application process
				for projects for which the cost of the activity funded under this subsection is
				not more than $80,000.
										(C)Tier
				2The Secretary shall establish a separate application process
				for projects for which the cost of the activity funded under this subsection is
				greater than $80,000 but less than $200,000.
										(D)Tier
				3The Secretary shall establish a separate application process
				for projects for which the cost of the activity funded under this subsection is
				equal to or greater than $200,000.
										(E)Application
				processThe Secretary shall establish an application, evaluation,
				and oversight process that is the most simplified for tier I projects and more
				comprehensive for each subsequent
				tier.
										.
							(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 October 1, 2013.
					(b)FundingSection 9007(g) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8107(g)) is amended—
					(1)in the heading of
			 paragraph (1), by inserting for fiscal years 2009 through 2012 after
			 funding;
					(2)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through 2012 after
			 funding;
					(3)in the heading of
			 paragraph (3), by inserting for fiscal years 2009 through 2013 after
			 funding; and
					(4)by adding at the
			 end the following:
						
							(4)Fiscal years
				2014 through 2018There is
				authorized to be appropriated to carry out this section $20,000,000 for each of
				fiscal years 2014 through 2018.
							(5)Mandatory
				funding for fiscal years 2013 through 2018Of the funds of the
				Commodity Credit Corporation, the Secretary shall use to carry out this section
				$48,200,000 for each of fiscal years 2014 through
				2018.
							.
					9008.Biomass research
			 and developmentSection
			 9008(h) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8108(h)) is amended—
				(1)in the heading of
			 paragraph (1), by inserting for fiscal years 2009 through 2012 after
			 funding;
				(2)in the heading of
			 paragraph (2), by inserting for fiscal years 2009 through 2013 after
			 funding; and
				(3)by adding at the
			 end the following:
					
						(3)Fiscal years
				2014 through 2018There is
				authorized to be appropriated to carry out this section $30,000,000 for each of
				fiscal years 2014 through 2018.
						(4)Mandatory
				funding for fiscal years 2014 through 2018Of the funds of the
				Commodity Credit Corporation, the Secretary shall use to carry out this section
				$26,000,000 for each of fiscal years 2014 through
				2018.
						.
				9009.Feedstock
			 flexibility program for bioenergy producersSection 9010(b) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 8110(b)) is amended—
				(1)in paragraph
			 (1)(A), by striking 2013 and inserting 2018;
			 and
				(2)in paragraph
			 (2)(A), by striking 2013 and inserting
			 2018.
				9010.Biomass Crop
			 Assistance ProgramSection
			 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) is
			 amended to read as follows:
				
					9011.Biomass Crop
				Assistance Program
						(a)DefinitionsIn
				this section:
							(1)BCAPThe
				term BCAP means the Biomass Crop Assistance Program established
				under this section.
							(2)BCAP project
				areaThe term BCAP project area means an area
				that—
								(A)has specified
				boundaries that are submitted to the Secretary by the project sponsor and
				subsequently approved by the Secretary;
								(B)includes producers
				with contract acreage that will supply a portion of the renewable biomass
				needed by a biomass conversion facility; and
								(C)is physically
				located within an economically practicable distance from the biomass conversion
				facility.
								(3)Contract
				acreageThe term contract acreage means eligible
				land that is covered by a BCAP contract entered into with the Secretary.
							(4)Eligible
				crop
								(A)In
				generalThe term eligible crop means a crop of
				renewable biomass.
								(B)ExclusionsThe
				term eligible crop does not include—
									(i)any crop that is
				eligible to receive payments under title I of the Food, Conservation, and
				Energy Act of 2008 (7 U.S.C. 8702 et seq.) or an amendment made by that
				title;
									(ii)any plant that is
				invasive or noxious or species or varieties of plants that credible risk
				assessment tools or other credible sources determine are potentially invasive,
				as determined by the Secretary in consultation with other appropriate Federal
				or State departments and agencies; or
									(iii)algae.
									(5)Eligible
				land
								(A)In
				generalThe term eligible land includes—
									(i)agricultural and
				nonindustrial private forest lands (as defined in section 5(c) of the
				Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2103a(c))); and
									(ii)land enrolled in
				the agricultural conservation easement program established under subtitle H of
				title XII of the Food Security Act of 1985.
									(B)ExclusionsThe
				term eligible land does not include—
									(i)Federal- or
				State-owned land;
									(ii)land that is
				native sod, as of the date of enactment of the Food, Conservation, and Energy
				Act of 2008 (7 U.S.C. 8701 et seq.);
									(iii)land enrolled in
				the conservation reserve program established under subchapter B of chapter 1 of
				subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et
				seq.);
									(iv)land enrolled in
				the Agricultural Conservation Easement Program established under subtitle H of
				title XII of that Act; or
									(v)land enrolled in
				the conservation reserve program or the Agricultural Conservation Easement
				Program under a contract that will expire at the end of the current fiscal
				year.
									(6)Eligible
				material
								(A)In
				generalThe term eligible material means renewable
				biomass harvested directly from the land, including crop residue from any crop
				that is eligible to receive payments under title I of the
				Agriculture Reform, Food, and Jobs Act of
				2013 or an amendment made by that title.
								(B)InclusionsThe
				term eligible material shall only include—
									(i)eligible material
				that is collected or harvested by the eligible material owner—
										(I)directly
				from—
											(aa)National Forest
				System;
											(bb)Bureau of Land
				Management land;
											(cc)non-Federal land;
				or
											(dd)land owned by an
				individual Indian or Indian tribe that is held in trust by the United States
				for the benefit of the individual Indian or Indian tribe or subject to a
				restriction against alienation imposed by the United States;
											(II)in a manner that
				is consistent with—
											(aa)a
				conservation plan;
											(bb)a
				forest stewardship plan; or
											(cc)a
				plan that the Secretary determines is equivalent to a plan described in item
				(aa) or (bb) and consistent with Executive Order 13112 (42 U.S.C. 4321 note;
				relating to invasive species);
											(ii)if woody eligible
				material, woody eligible material that is produced on land other than contract
				acreage that—
										(I)is a byproduct of
				a preventative treatment that is removed to reduce hazardous fuel or to reduce
				or contain disease or insect infestation; and
										(II)if harvested from
				Federal land, is harvested in accordance with section 102(e) of the Healthy
				Forests Restoration Act of 2003 (16 U.S.C. 6512(e)); and
										(iii)eligible
				material that is delivered to a qualified biomass conversion facility to be
				used for heat, power, biobased products, research, or advanced biofuels.
									(C)ExclusionsThe
				term eligible material does not include—
									(i)material that is
				whole grain from any crop that is eligible to receive payments under title I of
				the Agriculture Reform, Food, and Jobs Act of
				2013 or an amendment made by that title, including—
										(I)barley, corn,
				grain sorghum, oats, rice, or wheat;
										(II)honey;
										(III)mohair;
										(IV)oilseeds,
				including canola, crambe, flaxseed, mustard seed, rapeseed, safflower seed,
				soybeans, sesame seed, and sunflower seed;
										(V)peanuts;
										(VI)pulse;
										(VII)chickpeas,
				lentils, and dry peas;
										(VIII)dairy
				products;
										(IX)sugar; and
										(X)wool and cotton
				boll fiber;
										(ii)animal waste and
				byproducts, including fat, oil, grease, and manure;
									(iii)food waste and
				yard waste;
									(iv)algae;
									(v)woody eligible
				material that—
										(I)is removed outside
				contract acreage; and
										(II)is not a
				byproduct of a preventative treatment to reduce hazardous fuel or to reduce or
				contain disease or insect infestation;
										(vi)any woody
				eligible material collected or harvested outside contract acreage that would
				otherwise be used for existing market products; or
									(vii)bagasse.
									(7)ProducerThe
				term producer means an owner or operator of contract acreage that
				is physically located within a BCAP project area.
							(8)Project
				sponsorThe term project sponsor means—
								(A)a group of
				producers; or
								(B)a biomass
				conversion facility.
								(9)Socially
				disadvantaged farmer or rancherThe term socially
				disadvantaged farmer or rancher has the meaning given the term in
				section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990
				(7 U.S.C. 2279(e)).
							(b)Establishment
				and purposeThe Secretary shall establish and administer a
				Biomass Crop Assistance Program to—
							(1)support the
				establishment and production of eligible crops for conversion to bioenergy in
				selected BCAP project areas; and
							(2)assist
				agricultural and forest land owners and operators with the collection, harvest,
				storage, and transportation of eligible material for use in a biomass
				conversion facility.
							(c)BCAP project
				area
							(1)In
				generalThe Secretary shall provide financial assistance to a
				producer of an eligible crop in a BCAP project area.
							(2)Selection of
				project areas
								(A)In
				generalTo be considered for selection as a BCAP project area, a
				project sponsor shall submit to the Secretary a proposal that, at a minimum,
				includes—
									(i)a
				description of the eligible land and eligible crops of each producer that will
				participate in the proposed BCAP project area;
									(ii)a
				letter of commitment from a biomass conversion facility that the facility will
				use the eligible crops intended to be produced in the proposed BCAP project
				area;
									(iii)evidence that
				the biomass conversion facility has sufficient equity available, as determined
				by the Secretary, if the biomass conversion facility is not operational at the
				time the proposal is submitted to the Secretary; and
									(iv)any other
				information about the biomass conversion facility or proposed biomass
				conversion facility that the Secretary determines necessary for the Secretary
				to be reasonably assured that the plant will be in operation by the date on
				which the eligible crops are ready for harvest.
									(B)BCAP project
				area selection criteriaIn selecting BCAP project areas, the
				Secretary shall consider—
									(i)the volume of the
				eligible crops proposed to be produced in the proposed BCAP project area and
				the probability that those crops will be used for the purposes of the
				BCAP;
									(ii)the volume of
				renewable biomass projected to be available from sources other than the
				eligible crops grown on contract acres;
									(iii)the anticipated
				economic impact in the proposed BCAP project area;
									(iv)the opportunity
				for producers and local investors to participate in the ownership of the
				biomass conversion facility in the proposed BCAP project area;
									(v)the participation
				rate by—
										(I)beginning farmers
				or ranchers (as defined in accordance with section 343(a) of the Consolidated
				Farm and Rural Development Act (7 U.S.C. 1991(a))); or
										(II)socially
				disadvantaged farmers or ranchers;
										(vi)the impact on
				soil, water, and related resources;
									(vii)the variety in
				biomass production approaches within a project area, including (as
				appropriate)—
										(I)agronomic
				conditions;
										(II)harvest and
				postharvest practices; and
										(III)monoculture and
				polyculture crop mixes;
										(viii)the range of
				eligible crops among project areas; and
									(ix)any additional
				information that the Secretary determines to be necessary.
									(3)Contract
								(A)In
				generalOn approval of a BCAP project area by the Secretary, each
				producer in the BCAP project area shall enter into a contract directly with the
				Secretary.
								(B)Minimum
				termsAt a minimum, a contract under this subsection shall
				include terms that cover—
									(i)an
				agreement to make available to the Secretary, or to an institution of higher
				education or other entity designated by the Secretary, such information as the
				Secretary considers to be appropriate to promote the production of eligible
				crops and the development of biomass conversion technology;
									(ii)compliance with
				the highly erodible land conservation requirements of subtitle B of title XII
				of the Food Security Act of 1985 (16 U.S.C. 3811 et seq.) and the wetland
				conservation requirements of subtitle C of title XII of that Act (16 U.S.C.
				3821 et seq.);
									(iii)the
				implementation of (as determined by the Secretary)—
										(I)a conservation
				plan;
										(II)a forest
				stewardship plan; or
										(III)a plan that is
				equivalent to a conservation or forest stewardship plan; and
										(iv)any additional
				requirements that Secretary determines to be necessary.
									(C)DurationA
				contract under this subsection shall have a term of not more than—
									(i)5
				years for annual and perennial crops; or
									(ii)15 years for
				woody biomass.
									(4)Relationship to
				other programsIn carrying out this subsection, the Secretary
				shall provide for the preservation of cropland base and yield history
				applicable to the land enrolled in a BCAP contract.
							(5)Payments
								(A)In
				generalThe Secretary shall make establishment and annual
				payments directly to producers to support the establishment and production of
				eligible crops on contract acreage.
								(B)Amount of
				establishment payments
									(i)In
				generalSubject to clause (ii), the amount of an establishment
				payment under this subsection shall be not more than 50 percent of the costs of
				establishing an eligible perennial crop covered by the contract but not to
				exceed $500 per acre, including—
										(I)the cost of seeds
				and stock for perennials;
										(II)the cost of
				planting the perennial crop, as determined by the Secretary; and
										(III)in the case of
				nonindustrial private forestland, the costs of site preparation and tree
				planting.
										(ii)Socially
				disadvantaged farmers or ranchersIn the case of socially
				disadvantaged farmers or ranchers, the costs of establishment may not exceed
				$750 per acre.
									(C)Amount of annual
				payments
									(i)In
				generalSubject to clause (ii), the amount of an annual payment
				under this subsection shall be determined by the Secretary.
									(ii)ReductionThe
				Secretary shall reduce an annual payment by an amount determined to be
				appropriate by the Secretary, if—
										(I)an eligible crop
				is used for purposes other than the production of energy at the biomass
				conversion facility;
										(II)an eligible crop
				is delivered to the biomass conversion facility;
										(III)the producer
				receives a payment under subsection (d);
										(IV)the producer
				violates a term of the contract; or
										(V)the Secretary
				determines a reduction is necessary to carry out this section.
										(D)ExclusionThe
				Secretary shall not make any BCAP payments on land for which payments are
				received under the conservation reserve program established under subchapter B
				of chapter 1 of subtitle D of title XII of the Food Security Act of 1985 (16
				U.S.C. 3831 et seq.) or the agricultural conservation easement program
				established under subtitle H of title XII of that Act.
								(d)Assistance with
				collection, harvest, storage, and transportation
							(1)In
				generalThe Secretary shall make a payment for the delivery of
				eligible material to a biomass conversion facility to—
								(A)a producer of an
				eligible crop that is produced on BCAP contract acreage; or
								(B)a person with the
				right to collect or harvest eligible material, regardless of whether the
				eligible material is produced on contract acreage.
								(2)Payments
								(A)Costs
				coveredA payment under this subsection shall be in an amount
				described in subparagraph (B) for—
									(i)collection;
									(ii)harvest;
									(iii)storage;
				and
									(iv)transportation to
				a biomass conversion facility.
									(B)AmountSubject
				to paragraph (3), the Secretary may provide matching payments at a rate of up
				to $1 for each $1 per ton provided by the biomass conversion facility, in an
				amount not to exceed $20 per dry ton for a period of 4 years.
								(3)Limitation on
				assistance for bcap contract acreageAs a condition of the
				receipt of an annual payment under subsection (c), a producer receiving a
				payment under this subsection for collection, harvest, storage, or
				transportation of an eligible crop produced on BCAP acreage shall agree to a
				reduction in the annual payment.
							(e)ReportNot
				later than 4 years after the date of enactment of the
				Agriculture Reform, Food, and Jobs Act of
				2013, the Secretary shall submit to the Committee on Agriculture
				of the House of Representatives and the Committee on Agriculture, Nutrition,
				and Forestry of the Senate a report on the dissemination by the Secretary of
				the best practice data and information gathered from participants receiving
				assistance under this section.
						(f)Funding
							(1)In
				generalOf the funds of the Commodity Credit Corporation, the
				Secretary shall use to carry out this section $38,600,000 for each of fiscal
				years 2014 through 2018.
							(2)Collection,
				harvest, storage, and transportation paymentsOf the amount made
				available under paragraph (1) for each fiscal year, the Secretary shall use not
				less than 10 percent, nor more than 50 percent, of the amount to make
				collection, harvest, transportation, and storage payments under subsection
				(d)(2).
							.
			9011.Repeal of forest
			 biomass for energySection
			 9012 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8112) is
			 repealed.
			9012.Community wood
			 energy program
				(a)Definition of
			 biomass consumer cooperativeSection 9013(a) of the Farm Security
			 and Rural Investment Act of 2002 (7 U.S.C. 8113(a)) is amended—
					(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
					(2)by inserting
			 before paragraph (2) (as so redesignated) the following:
						
							(1)Biomass consumer
				cooperativeThe term biomass consumer cooperative
				means a consumer membership organization the purpose of which is to provide
				members with services or discounts relating to the purchase of biomass heating
				products or biomass heating
				systems.
							.
					(b)Grant
			 programSection 9013(b)(1) of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8113(b)(1)) is amended—
					(1)in subparagraph
			 (A), by striking and after the semicolon at the end;
					(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(C)grants of up to
				$50,000 to biomass consumer cooperatives for the purpose of establishing or
				expanding biomass consumer cooperatives that will provide consumers with
				services or discounts relating to—
								(i)the purchase of
				biomass heating systems;
								(ii)biomass heating
				products, including wood chips, wood pellets, and advanced biofuels; or
								(iii)the delivery and
				storage of biomass of heating
				products.
								.
					(c)Matching
			 fundsSection 9013(d) of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 8113(d)) is amended—
					(1)by striking
			 A State or local government that receives a grant under subsection
			 (b) and inserting the following:
						
							(1)State and local
				governmentsA State or local government that receives a grant
				under subparagraph (A) or (B) of subsection
				(b)(1)
							;
				and
					(2)by adding at the
			 end the following:
						
							(2)Biomass consumer
				cooperativesA biomass consumer cooperative that receives a grant
				under subsection (b)(1)(C) shall contribute an amount of non-Federal funds
				(which may include State, local, and nonprofit funds and membership dues)
				toward the establishment or expansion of a biomass consumer cooperative that is
				at least equal to 50 percent of the amount of Federal funds received for that
				purpose.
							.
					(d)Authorization of
			 appropriationsSection
			 9013(e) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.
			 8113(e)) is amended by striking 2013 and inserting
			 2018.
				9013.Repeal of
			 renewable fertilizer studySection 9003 of the Food, Conservation, and
			 Energy Act of 2008 (Public Law 110–246; 122 Stat. 2096) is repealed.
			XHorticulture
			10001.Specialty
			 crops market news allocationSection 10107(b) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 1622b(b)) is amended by striking
			 2012 and inserting 2018.
			10002.Repeal of
			 grant program to improve movement of specialty cropsSection 10403 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 1622c) is repealed.
			10003.Farmers
			 market and local food promotion programSection 6 of the Farmer-to-Consumer Direct
			 Marketing Act of 1976 (7 U.S.C. 3005) is amended—
				(1)in the section
			 heading, by adding and
			 local food after market;
				(2)in subsection
			 (a)—
					(A)by inserting
			 and Local Food after Market;
					(B)by striking
			 farmers’ markets and to promote; and
					(C)by inserting
			 and local food capacity development before the period at the
			 end;
					(3)in subsection (b),
			 by striking paragraph (1) and inserting the following:
					
						(1)In
				generalThe purposes of the Program are to increase domestic
				consumption of and access to locally and regionally produced agricultural
				products by developing, improving, expanding, and providing outreach, training,
				and technical assistance to, or assisting in the development, improvement and
				expansion of—
							(A)domestic farmers’
				markets, roadside stands, community-supported agriculture programs, agritourism
				activities, and other direct producer-to-consumer market opportunities;
				and
							(B)local and regional
				food enterprises that are not direct producer-to-consumer markets but process,
				distribute, aggregate, store, and market locally or regionally produced food
				products.
							;
				(4)in subsection
			 (c)(1)—
					(A)by inserting
			 or other business entity after cooperative;
			 and
					(B)by inserting
			 , including a community supported agriculture network or
			 association after association;
					(5)by redesignating
			 subsection (e) as subsection (f);
				(6)by inserting after
			 subsection (d) the following:
					
						(e)PrioritiesIn
				providing grants under the Program, priority shall be given to applications
				that include projects that—
							(1)benefit
				underserved communities;
							(2)develop market
				opportunities for small and mid-sized farm and ranch operations; and
							(3)include a
				strategic plan to maximize the use of funds to build capacity for local and
				regional food systems in a
				community.
							;
				(7)in subsection (f)
			 (as redesignated by paragraph (5))—
					(A)in paragraph
			 (1)—
						(i)in the heading, by
			 striking Fiscal years 2008
			 through 2012 and inserting Mandatory
			 funding;
						(ii)in subparagraph
			 (B), by striking and after the semicolon at the end;
						(iii)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
						(iv)by adding at the
			 end the following:
							
								(D)$20,000,000 for
				each of fiscal years 2014 through
				2018.
								;
						(B)by striking
			 paragraphs (3) and (5);
					(C)by inserting after
			 paragraph (2) the following:
						
							(3)Authorization of
				appropriationsIn addition to funds made available under
				paragraph (1), there is authorized to be appropriated to carry out this section
				$20,000,000 for each of fiscal years 2014 through
				2018.
							;
				and
					(D)by adding at the
			 end the following:
						
							(5)Use of
				funds
								(A)In
				generalOf the funds made available to carry out the Program for
				each fiscal year, 50 percent shall be used for the purposes described in
				subsection (b)(1)(A) and 50 percent shall be used for the purposes described in
				subsection (b)(1)(B).
								(B)Cost
				shareTo be eligible to receive a grant for a project described
				in subsection (b)(1)(B), a recipient shall provide a match in the form of cash
				or in-kind contributions in an amount equal to 25 percent of the total cost of
				the project.
								(6)Administrative
				expensesNot more than 10 percent of the total amount made
				available to carry out this section for a fiscal year may be used for
				administrative expenses.
							(7)LimitationsAn
				eligible entity may not use a grant or other assistance provided under the
				Program for the purchase, construction, or rehabilitation of a building or
				structure.
							.
					10004.Study on
			 local food production and program evaluation
				(a)In
			 generalThe Secretary shall—
					(1)collect data on
			 the production and marketing of locally or regionally produced agricultural
			 food products;
					(2)facilitate
			 interagency collaboration and data sharing on programs related to local and
			 regional food systems; and
					(3)monitor the
			 effectiveness of programs designed to expand or facilitate local food
			 systems.
					(b)RequirementsIn
			 carrying out this section, the Secretary shall, at a minimum—
					(1)collect and
			 distribute comprehensive reporting of prices of locally or regionally produced
			 agricultural food products;
					(2)conduct surveys
			 and analysis and publish reports relating to the production, handling,
			 distribution, retail sales, and trend studies (including consumer purchasing
			 patterns) of or on locally or regionally produced agricultural food
			 products;
					(3)evaluate the
			 effectiveness of existing programs in growing local and regional food systems,
			 including—
						(A)the impact of
			 local food systems on job creation and economic development;
						(B)the level of
			 participation in the Farmers' Market and Local Food Promotion Program
			 established under section 6 of the Farmer-to-Consumer Direct Marketing Act of
			 1976 (7 U.S.C. 3005), including the percentage of projects funded in comparison
			 to applicants and the types of eligible entities receiving funds;
						(C)the ability for
			 participants to leverage private capital and a synopsis of the places from
			 which non-Federal funds are derived; and
						(D)any additional
			 resources required to aid in the development or expansion of local and regional
			 food systems;
						(4)expand the
			 Agricultural Resource Management Survey to include questions on locally or
			 regionally produced agricultural food products; and
					(5)seek to establish
			 or expand private-public partnerships to facilitate, to the maximum extent
			 practicable, the collection of data on locally or regionally produced
			 agricultural food products, including the development of a nationally
			 coordinated and regionally balanced evaluation of the redevelopment of locally
			 or regionally produced food systems.
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act and annually
			 thereafter, the Secretary shall submit to the Committee on Agriculture of the
			 House of Representatives and the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate a report describing the progress that has been made in
			 implementing this section and identifying any additional needs related to
			 developing local and regional food systems.
				10005.Organic
			 agriculture
				(a)Organic
			 production and market data initiativesSection 7407 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 5925c) is amended—
					(1)in subsection
			 (c)—
						(A)in the matter
			 preceding paragraph (1), by inserting and annually thereafter
			 after this subsection;
						(B)in paragraph (1),
			 by striking and at the end;
						(C)by redesignating
			 paragraph (2) as paragraph (3); and
						(D)by inserting after
			 paragraph (1) the following:
							
								(2)describes how data
				collection agencies (such as the Agricultural Marketing Service and the
				National Agricultural Statistics Service) are coordinating with data user
				agencies (such as the Risk Management Agency) to ensure that data collected
				under this section can be used by data user agencies, including by the Risk
				Management Agency to offer price elections for all organic crops;
				and
								;
				and
						(2)in subsection
			 (d)—
						(A)by striking
			 paragraph (3);
						(B)by redesignating
			 paragraph (2) as paragraph (3);
						(C)by inserting after
			 paragraph (1) the following:
							
								(2)Mandatory
				fundingIn addition to any funds available under paragraph (1),
				of the funds of the Commodity Credit Corporation, the Secretary shall use to
				carry out this section $5,000,000, to remain available until
				expended.
								;
				and
						(D)in paragraph (3)
			 (as redesignated by subparagraph (B))—
							(i)in the heading, by
			 striking for fiscal years
			 2008 through 2012;
							(ii)by striking
			 paragraph (1) and inserting paragraphs (1) and
			 (2); and
							(iii)by striking
			 2012 and inserting 2018.
							(b)Modernization
			 and technology upgrade for national organic programSection 2123 of the Organic Foods
			 Production Act of 1990 (7 U.S.C. 6522) is amended—
					(1)in subsection (b)—
						(A)in paragraph (5), by striking
			 and at the end;
						(B)by redesignating paragraph (6) as paragraph
			 (7); and
						(C)by inserting after paragraph (5) the
			 following:
							
								(6)$15,000,000 for each of fiscal years 2014
				through 2018; and
								;
				and
						(2)by adding at the end the following:
						
							(c)Modernization
				and technology upgrade for national organic program
								(1)In
				generalThe Secretary shall
				modernize database and technology systems of the national organic
				program.
								(2)FundingOf the funds of the Commodity Credit
				Corporation and in addition to any other funds made available for that purpose,
				the Secretary shall make available to carry out this subsection $5,000,000 in
				fiscal year 2014, to remain available until expended.
								(d)ReportNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that—
								(1)describes the
				efforts of the Secretary to ensure that activities conducted through commodity
				research and promotion programs adequately reflect the priorities of all
				members of the applicable orders; and
								(2)includes an
				assessment of the feasibility of establishing an organic research and promotion
				program, including any current barriers to establishment and challenges related
				to
				implementation.
								.
					10006.Food safety
			 education initiativesSection
			 10105(c) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7655a(c))
			 is amended by striking 2012 and inserting
			 2018.
			10007.Coordinated
			 plant management program
				(a)In
			 generalSection 420 of the Plant Protection Act (7 U.S.C. 7721)
			 is amended—
					(1)by striking the
			 section heading and inserting Coordinated plant management
			 program.;
					(2)by redesignating
			 subsection (e) as subsection (f); and
					(3)by inserting after
			 subsection (d) the following:
						
							(e)National clean
				plant network
								(1)In
				generalThe Secretary shall establish a program to be known as
				the National Clean Plant Network (referred to in this subsection
				as the Program).
								(2)RequirementsUnder
				the Program, the Secretary shall establish a network of clean plant centers for
				diagnostic and pathogen elimination services—
									(A)to produce clean
				propagative plant material; and
									(B)to maintain blocks
				of pathogen-tested plant material in sites located throughout the United
				States.
									(3)Availability of
				clean plant source materialClean plant source material produced
				or maintained under the Program may be made available to—
									(A)a State for a
				certified plant program of the State; and
									(B)private nurseries
				and producers.
									(4)Consultation and
				collaborationIn carrying out the Program, the Secretary
				shall—
									(A)consult
				with—
										(i)State departments
				of agriculture; and
										(ii)land-grant
				colleges and universities and NLGCA Institutions (as those terms are defined in
				section 1404 of the National Agricultural Research, Extension, and Teaching
				Policy Act of 1977 (7 U.S.C. 3103)); and
										(B)to the extent
				practicable and with input from the appropriate State officials and industry
				representatives, use existing Federal or State facilities to serve as clean
				plant
				centers.
									.
					(b)FundingSubsection
			 (f) of section 420 of the Plant Protection Act (7 U.S.C. 7721) (as redesignated
			 by subsection (a)(1)) is amended—
					(1)in paragraph (3),
			 by striking and at the end;
					(2)in paragraph (4),
			 by striking and each fiscal year thereafter. and inserting a
			 semicolon; and
					(3)by adding at the
			 end the following:
						
							(5)$60,000,000 for
				each of fiscal years 2014 through 2017; and
							(6)$65,000,000 for
				fiscal year 2018 and each fiscal year
				thereafter.
							.
					(c)Repeal of
			 existing provisionSection 10202 of the Food, Conservation, and
			 Energy Act of 2008 (7 U.S.C. 7761) is repealed.
				(d)Clarification of
			 use of funds for technical assistanceSection 420 of the Plant
			 Protection Act (7 U.S.C. 7721) (as amended by subsection (a)) is amended by
			 adding at the end the following:
					
						(g)Relationship to
				other lawThe use of Commodity Credit Corporation funds under
				this section to provide technical assistance shall not be considered an
				allotment or fund transfer from the Commodity Credit Corporation for purposes
				of the limit on expenditures for technical assistance imposed by section 11 of
				the Commodity Credit Corporation Charter Act (15 U.S.C.
				714i).
						.
				10008.Specialty
			 crop block grantsSection 101
			 of the Specialty Crops Competitiveness Act of 2004 (7 U.S.C. 1621 note; Public
			 Law 108–465) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 subsection (j) and inserting subsection (l);
			 and
					(B)by striking
			 2012 and inserting 2018;
					(2)by striking
			 subsection (b) and inserting the following:
					
						(b)Grants based on
				value and acreageSubject to subsection (c), in the case of each
				State with an application for a grant for a fiscal year that is accepted by the
				Secretary of Agriculture under subsection (f), the amount of a grant for a
				fiscal year to a State under this section shall bear the same ratio to the
				total amount made available under subsection (l) for that fiscal year
				as—
							(1)the average of the
				most recent available value of specialty crop production in the State and the
				acreage of specialty crop production in the State, as demonstrated in the most
				recent Census of Agriculture data; bears to
							(2)the average of the
				most recent available value of specialty crop production in all States and the
				acreage of specialty crop production in all States, as demonstrated in the most
				recent Census of Agriculture
				data.
							;
				(3)by redesignating
			 subsection (j) as subsection (l);
				(4)by inserting after
			 subsection (i) the following:
					
						(j)Multistate
				projects
							(1)In
				generalNot later than 180 days after the date of enactment of
				the Agriculture Reform, Food, and Jobs Act of
				2013, the Secretary of Agriculture shall issue guidance for the
				purpose of making grants to multistate projects under this section for projects
				involving—
								(A)food
				safety;
								(B)plant pests and
				disease;
								(C)crop-specific
				projects addressing common issues; and
								(D)any other area
				that furthers the purposes of this section, as determined by the
				Secretary.
								(2)FundingOf
				the funds provided under subsection (l), the Secretary of Agriculture may
				allocate for grants under this subsection, to remain available until
				expended—
								(A)$1,000,000 for
				fiscal year 2014;
								(B)$2,000,000 for
				fiscal year 2015;
								(C)$3,000,000 for
				fiscal year 2016;
								(D)$4,000,000 for
				fiscal year 2017; and
								(E)$5,000,000 for
				fiscal year 2018.
								(k)Administration
							(1)DepartmentThe
				Secretary of Agriculture may not use more than 3 percent of the funds made
				available to carry out this section for a fiscal year for administrative
				expenses.
							(2)StatesA
				State receiving a grant under this section may not use more than 8 percent of
				the funds received under the grant for a fiscal year for administrative
				expenses.
							;
				and
				(5)in subsection (l)
			 (as redesignated by paragraph (3))—
					(A)in paragraph (2),
			 by striking and at the end;
					(B)in paragraph (3),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(4)$70,000,000 for
				fiscal year 2014 and each fiscal year
				thereafter.
							.
					10009.Recordkeeping,
			 investigations, and enforcementThe Organic Foods Production Act of 1990 is
			 amended by inserting after section 2120 (7 U.S.C. 6519) the following:
				
					2120A.Recordkeeping,
				investigations, and enforcement
						(a)Recordkeeping
							(1)In
				generalExcept as otherwise provided in this title, all persons,
				including producers, handlers, and certifying agents, required to report
				information to the Secretary under this title shall maintain, and make
				available to the Secretary on the request of the Secretary, all contracts,
				agreements, receipts, and other records associated with the organic
				certification program established by the Secretary under this title.
							(2)Duration of
				recordkeeping requirementA record covered by paragraph (1) shall
				be maintained—
								(A)by a person
				covered by this title, except for a certifying agent, for a period of 5 years
				beginning on the date of the creation of the record; and
								(B)by a certifying
				agent, for a period of 10 years beginning on the date of the creation of the
				record.
								(b)Confidentiality
							(1)In
				generalSubject to paragraph (2), and except as otherwise
				directed by the Secretary or the Attorney General for enforcement purposes, no
				officer, employee, or agent of the United States shall make available to the
				public information, statistics, or documents obtained from or made available by
				any person under this title, other than in a manner that ensures that
				confidentiality is preserved regarding the identity of persons, including
				parties to a contract, and proprietary business information.
							(2)Alleged
				violators and nature of actionsThe Secretary may release the
				name of the alleged violator and the nature of the actions triggering an order,
				suspension, or revocation under subsection (e).
							(c)Investigation
							(1)In
				generalThe Secretary may take such investigative actions as the
				Secretary considers to be necessary to carry out this title—
								(A)to verify the
				accuracy of any information reported or made available under this title;
				and
								(B)to determine, with
				regard to actions, practices, or information required under this title, whether
				a person covered by this title has committed, or will commit, a violation of
				any provision of this title, including an order or regulation promulgated by
				the Secretary.
								(2)Investigative
				powersThe Secretary may administer oaths and affirmations,
				subpoena witnesses, compel attendance of witnesses, take evidence, and require
				the production of any books, papers, and documents that are relevant to the
				investigation.
							(d)Unlawful
				ActIt shall be unlawful and a violation of this title for any
				person covered by this title—
							(1)to fail or refuse
				to provide, or delay the timely provision of, accurate information required by
				the Secretary under this section;
							(2)to violate—
								(A)an order of the
				Secretary;
								(B)a suspension or
				revocation of the organic certification of a producer or handler; or
								(C)a suspension or
				revocation of the accreditation of a certifying agent; or
								(3)to sell, or
				attempt to sell, a product that is represented as being organically produced
				under this title if in fact the product has been produced or handled by an
				operation that is not yet a certified organic producer or handler under this
				title.
							(e)Enforcement
							(1)OrderThe
				Secretary may issue an order to stop the sale of an agricultural product that
				is labeled or otherwise represented as being organically produced—
								(A)until the product
				can be verified—
									(i)as
				meeting the national and State standards for organic production and handling as
				provided in sections 2105 through 2114;
									(ii)as having been
				produced or handled without the use of a prohibited substance listed under
				section 2118; and
									(iii)as being
				produced and handled by a certified organic operation; and
									(B)if a person has
				committed an unlawful act with respect to the product under subsection
				(d).
								(2)Certification or
				accreditation
								(A)Suspension
									(i)In
				generalThe Secretary may suspend the organic certification of a
				producer or handler, or accreditation of a certifying agent, for a period not
				to exceed 30 days, and may renew the suspension for an additional period, under
				the circumstances described in clause (ii).
									(ii)Actions
				triggering suspensionThe Secretary may take the suspension or
				renewal actions described in clause (i), if the Secretary has reason to believe
				that a person producing or handling an agricultural product, or a certifying
				agent, has violated or is violating any provision of this title, including an
				order or regulation promulgated under this title.
									(iii)Continuation
				of suspension through appealIf the Secretary determines
				subsequent to an investigation that a violation of this title by a person
				covered by this title has occurred, the suspension shall remain in effect until
				the Secretary issues a revocation of the certification of the person or of the
				accreditation of the certifying agent, covered by this title, after an
				expedited administrative appeal under section 2121 has been completed.
									(B)RevocationAfter
				notice and opportunity for an administrative appeal under section 2121, if a
				violation described in subparagraph (A)(ii) is determined to have occurred and
				is an unlawful act under subsection (d), the Secretary shall revoke the organic
				certification of the producer or handler, or the accreditation of the
				certifying agent.
								(3)Violation of
				order or revocationA person who violates an order to stop the
				sale of a product as an organically produced product under paragraph (1), or a
				revocation of certification or accreditation under paragraph (2)(B), shall be
				subject to 1 or more of the penalties provided in subsections (a) and (b) of
				section 2120.
							(f)Appeal
							(1)In
				generalAn order under subsection (e)(1), or a revocation of
				certification or accreditation under subsection (e)(2)(B) shall be final and
				conclusive unless the affected person files an appeal of the order—
								(A)first, to the
				administrative appeals process established under section 2121(a); and
								(B)second, if the
				affected person so elects, to a United States district court as provided in
				section 2121(b) not later than 30 days after the date of the determination
				under subparagraph (A).
								(2)StandardAn
				order under subsection (e)(1), or a revocation of certification or
				accreditation under subsection (e)(2)(B), shall be set aside only if the order,
				or the revocation of certification or accreditation, is not supported by
				substantial evidence.
							(g)Noncompliance
							(1)In
				generalIf a person covered by this title fails to obey an order,
				or a revocation of certification or accreditation, described in subsection
				(f)(2) after the order or revocation has become final and conclusive or after
				the appropriate United States district court has entered a final judgment in
				favor of the Secretary, the United States may apply to the appropriate United
				States district court for enforcement of the order, or the revocation of
				certification or accreditation.
							(2)EnforcementIf
				the court determines that the order or revocation was lawfully made and duly
				served and that the person violated the order or revocation, the court shall
				enforce the order or revocation.
							(3)Civil
				penaltyIf the court finds that the person violated the order or
				revocation, the person shall be subject to a civil penalty of not more than
				$10,000 for each
				offense.
							.
			10010.Report on
			 honey
				(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with affected stakeholders, shall
			 submit to the Commissioner of Food and Drugs a report describing how an
			 appropriate Federal standard for the identity of honey would promote honesty
			 and fair dealing and would be in the interest of consumers, the honey industry,
			 and United States agriculture.
				(b)ContentsIn
			 preparing the report under subsection (a), the Secretary shall take into
			 consideration the March 2006 Standard of Identity citizens petition filed with
			 the Food and Drug Administration, including any current industry amendments or
			 clarifications necessary to update that 2006 petition.
				10011.Effective
			 dateThis title and the
			 amendments made by this title take effect on October 1, 2013.
			XICrop insurance
			11001.Supplemental
			 coverage option
				(a)Availability of
			 supplemental coverage optionSection 508(c) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(c)) is amended by striking paragraph (3) and
			 inserting the following:
					
						(3)Yield and loss
				basis optionsA producer shall have the option of purchasing
				additional coverage based on—
							(A)(i)an individual yield and
				loss basis; or
								(ii)an area yield and loss
				basis;
								(B)an individual
				yield and loss basis, supplemented with coverage based on an area yield and
				loss basis to cover all or a part of the deductible under the individual yield
				and loss policy, as authorized in paragraph (4)(C); or
							(C)a margin basis
				alone or in combination with—
								(i)individual yield
				and loss coverage; or
								(ii)area yield and
				loss
				coverage.
								.
				(b)Level of
			 coverageSection 508(c) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(c)) is amended by striking paragraph (4) and inserting the
			 following:
					
						(4)Level of
				coverage
							(A)Dollar
				denomination and percentage of yieldExcept as provided in
				subparagraph (C), the level of coverage—
								(i)shall be dollar
				denominated; and
								(ii)may be purchased
				at any level not to exceed 85 percent of the individual yield or 95 percent of
				the area yield (as determined by the Corporation).
								(B)InformationThe
				Corporation shall provide producers with information on catastrophic risk and
				additional coverage in terms of dollar coverage (within the allowable limits of
				coverage provided in this paragraph).
							(C)Supplemental
				coverage option
								(i)In
				generalNotwithstanding subparagraph (A), in the case of the
				supplemental coverage option described in paragraph (3)(B), the Corporation
				shall offer producers the opportunity to purchase coverage in combination with
				a policy or plan of insurance offered under this subtitle that would allow
				indemnities to be paid to a producer equal to all or part of the deductible
				under the policy or plan of insurance, if sufficient area data is available (as
				determined by the Corporation).
								(ii)TriggerCoverage
				offered under this subparagraph shall be triggered only if the losses in the
				area exceed 10 percent of normal levels (as determined by the
				Corporation).
								(iii)CoverageSubject
				to the trigger described in clause (ii) and the deductible imposed by clause
				(iv), coverage offered under this subparagraph shall cover the first loss
				incurred by the producer, not to exceed the difference between—
									(I)100 percent;
				and
									(II)the coverage
				level selected by the producer for the underlying policy or plan of
				insurance.
									(iv)DeductibleCoverage
				offered under this subparagraph shall be subject to a deductible in an amount
				equal to—
									(I)in the case of a
				producer who participates in the agriculture risk coverage program under
				section 1105(c) of the Agriculture Reform,
				Food, and Jobs Act of 2013, 21 percent of the expected value of
				the crop of the producer covered by the underlying policy or plan of insurance,
				as determined by the Corporation; and
									(II)in the case of
				all other producers, 10 percent of the expected value of the crop of the
				producer covered by the underlying policy or plan of insurance, as determined
				by the Corporation.
									(v)Calculation of
				premiumNotwithstanding subsection (d), the premium shall—
									(I)be sufficient to
				cover anticipated losses and a reasonable reserve; and
									(II)include an amount
				for operating and administrative expenses established in accordance with
				subsection
				(k)(4)(F).
									.
				(c)Payment of
			 portion of premium by CorporationSection 508(e)(2) of the
			 Federal Crop Insurance Act (7 U.S.C. 1508(e)(2)) is amended by adding at the
			 end the following:
					
						(H)In the case of the
				supplemental coverage option authorized in subsection (c)(4)(C), the amount
				shall be equal to the sum of—
							(i)70
				percent of the additional premium associated with the coverage; and
							(ii)the amount
				determined under subsection (c)(4)(C)(v)(II) for the coverage to cover
				operating and administrative
				expenses.
							.
				(d)Conforming
			 amendmentSection 508(k)(4)(F) of the Federal Crop Insurance Act
			 (7 U.S.C. 1508(k)(4)(F)) is amended by inserting or authorized under
			 subsection (c)(4)(C) after of this subparagraph.
				(e)Effective
			 dateThe Federal Crop Insurance Corporation shall begin to
			 provide additional coverage based on an individual yield and loss basis,
			 supplemented with coverage based on an area yield and loss basis, not later
			 than for the 2013 crop year.
				11002.Premium
			 amounts for catastrophic risk protectionSection 508(d)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(d)(2)) is amended by striking subparagraph (A) and
			 inserting the following:
				
					(A)In the case of
				catastrophic risk protection, the amount of the premium established by the
				Corporation for each crop for which catastrophic risk protection is available
				shall be reduced by the percentage equal to the difference between the average
				loss ratio for the crop and 100 percent, plus a reasonable reserve, as
				determined by the
				Corporation.
					.
			11003.Permanent
			 enterprise unitSection
			 508(e)(5) of the Federal Crop Insurance Act (7 U.S.C. 1508(e)(5)) is amended by
			 striking subparagraph (A) and inserting the following:
				
					(A)In
				generalThe Corporation may pay a portion of the premiums for
				plans or policies of insurance for which the insurable unit is defined on a
				whole farm or enterprise unit basis that is higher than would otherwise be paid
				in accordance with paragraph
				(2).
					.
			11004.Enterprise
			 units for irrigated and nonirrigated cropsSection 508(e)(5) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(e)(5)) is amended by adding at the end the
			 following:
				
					(D)Nonirrigated
				cropsBeginning with the 2013 crop year, the Corporation shall
				make available separate enterprise units for irrigated and nonirrigated
				acreages of crops in
				counties.
					.
			11005.Data
			 collectionSection 508(g)(2)
			 of the Federal Crop Insurance Act (7 U.S.C. 1508(g)(2)) is amended by adding at
			 the end the following:
				
					(E)Sources of yield
				dataTo determine yields under this paragraph, the
				Corporation—
						(i)shall use county
				data collected by the Risk Management Agency or the National Agricultural
				Statistics Service, or both; or
						(ii)if sufficient
				county data is not available, may use other data considered appropriate by the
				Secretary.
						.
			11006.Adjustment in
			 actual production history to establish insurable yieldsSection 508(g)(4)(B) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(g)(4)(B)) is amended—
				(1)in the matter preceding clause (i), by
			 inserting for the 2012 crop year or any prior crop year, or 70 percent
			 of the applicable transitional yield for the 2013 or any subsequent crop
			 year, after transitional yield; and
				(2)in clause (ii), by striking 60
			 percent of the applicable transitional yield and inserting the
			 applicable percentage of the transitional yield described in this
			 subparagraph.
				11007.Submission
			 and review of policiesSection
			 508(h)(1) of the Federal Crop Insurance Act (7 U.S.C. 1508(h)(1)) is
			 amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting
			 appropriately;
				(2)by striking
			 (1) In
			 general.— and inserting the following:
					
						(1)Submission and
				review of policies
							(A)SubmissionsIn
				addition
							;
				and
				(3)by adding at the
			 end the following:
					
						(B)ReviewThe
				Corporation shall review any policy developed under section 522(c) or any pilot
				program developed under section 523 and submit the policy or program to the
				Board under this subsection if the Corporation, at the sole discretion of the
				Corporation, finds that the policy or program—
							(i)will likely result
				in a viable and marketable policy consistent with this subsection;
							(ii)would provide
				crop insurance coverage in a significantly improved form; and
							(iii)adequately
				protects the interests of
				producers.
							.
				11008.Board review
			 and approval
				(a)Review and
			 approval by the boardSection 508(h) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(h)) is amended by striking paragraph (3) and
			 inserting the following:
					
						(3)Review and
				approval by the board
							(A)In
				generalA policy, plan of insurance, or other material submitted
				to the Board under this subsection shall be reviewed by the Board and shall be
				approved by the Board for reinsurance and for sale by approved insurance
				providers to producers at actuarially appropriate rates and under appropriate
				terms and conditions if the Board, at the sole discretion of the Board,
				determines that—
								(i)the interests of
				producers are adequately protected;
								(ii)the rates of
				premium and price election methodology are actuarially appropriate;
								(iii)the terms and
				conditions for the proposed policy or plan of insurance are appropriate and
				would not unfairly discriminate among producers;
								(iv)the proposed
				policy or plan of insurance will, at the sole discretion of the Board—
									(I)likely result in a
				viable and marketable policy that can reasonably attain levels of participation
				similar to other like policies or plans of insurance;
									(II)provide crop
				insurance coverage in a significantly improved form or in a manner that
				addresses a recognized flaw or problem in an existing policy; or
									(III)provide a new
				kind of coverage for a commodity that previously had no available crop
				insurance, or has demonstrated a low level of participation under existing
				coverage;
									(v)the proposed
				policy or plan of insurance will, at the sole discretion of the Board, not have
				a significant adverse impact on the crop insurance delivery system; and
								(vi)the proposed
				policy or plan of insurance meets such other requirements as are determined
				appropriate by the Board.
								(B)Priorities
								(i)EstablishmentThe
				Board, at the sole discretion of the Board, may—
									(I)annually establish
				priorities under this subsection that specify types of submissions needed to
				fulfill the portfolio of policies or plans of insurance to be reviewed and
				approved under this subsection; and
									(II)make the
				priorities available on the website of the Corporation.
									(ii)Process
									(I)In
				generalPolicies or plans of insurance that satisfy the
				priorities established by the Board under this subsection shall be considered
				by the Board for approval prior to other submissions.
									(II)ConsiderationsIn
				approving policies or plans of insurance, the Board shall—
										(aa)consider
				providing the highest priorities for policies or plans of insurance that
				address underserved commodities, including commodities for which there is no
				insurance; and
										(bb)consider
				providing the highest priorities for existing policies for which there is
				inadequate coverage or there exists low levels of participation.
										(iii)Other
				criteriaThe Board may establish such other criteria as the Board
				determines to meet the needs of producers and the priorities of this
				subsection, consistent with the purposes of this
				subtitle.
								.
				11009.ConsultationSection 508(h)(4) of the Federal Crop
			 Insurance Act (7 U.S.C. 1508(h)) is amended by adding at the end the
			 following:
				
					(E)Consultation
						(i)RequirementAs
				part of the feasibility and research associated with the development of a
				policy or other material conducted prior to making a submission to the Board
				under this subsection, the submitter shall consult with groups representing
				producers of agricultural commodities in all major producing areas for the
				commodities to be served or potentially impacted, either directly or
				indirectly.
						(ii)Submission to
				the boardAny submission made to the Board under this subsection
				shall contain a summary and analysis of the feasibility and research findings
				from the impacted groups described in clause (i), including a summary
				assessment of the support for or against development of the policy and an
				assessment on the impact of the proposed policy to the general marketing and
				production of the crop from both a regional and national perspective.
						(iii)Evaluation by
				the boardIn evaluating whether the interests of producers are
				adequately protected pursuant to paragraph (3) with respect to an submission
				made under this subsection, the Board shall review the information provided
				pursuant to clause (ii) to determine if the submission will create adverse
				market distortions with respect to the production of commodities that are the
				subject of the
				submission.
						.
			11010.Budget
			 limitations on renegotiation of the Standard Reinsurance
			 AgreementSection 508(k)(8) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(k)(8)) is amended by adding at
			 the end the following:
				
					(F)Budget
						(i)In
				generalThe Board shall ensure that any Standard Reinsurance
				Agreement negotiated under subparagraph (A)(ii), as compared to the previous
				Standard Reinsurance Agreement—
							(I)to the maximum
				extent practicable, shall be budget neutral; and
							(II)in no event, may
				significantly depart from budget neutrality.
							(ii)Use of
				savingsTo the extent that any budget savings is realized in the
				renegotiation of a Standard Reinsurance Agreement under subparagraph (A)(ii),
				and the savings are determined not to be a significant departure from budget
				neutrality under clause (i), the savings shall be used for programs
				administered or managed by the Risk Management
				Agency.
						.
			11011.Stacked
			 Income Protection Plan for producers of upland cotton
				(a)Availability of
			 stacked income protection planThe Federal Crop Insurance Act is
			 amended by inserting after section 508A (7 U.S.C. 1508a) the following:
					
						508B.Stacked Income
				Protection Plan for producers of upland cotton
							(a)AvailabilityBeginning
				not later than the 2013 crop of upland cotton, if practicable, the Corporation
				shall make available to producers of maximum eligible acres of upland cotton an
				additional policy (to be known as the Stacked Income Protection
				Plan), which shall provide coverage consistent with the Group Risk
				Income Protection Plan (and the associated Harvest Revenue Option Endorsement)
				offered by the Corporation for the 2011 crop year.
							(b)Required
				termsThe Corporation may modify the Stacked Income Protection
				Plan on a program-wide basis, except that the Stacked Income Protection Plan
				shall comply with the following requirements:
								(1)(A)Provide coverage for
				revenue loss of not more than 30 percent of expected county revenue, specified
				in increments of 5 percent.
									(B)The deductible is the minimum percent
				of revenue loss at which indemnities are triggered under the plan, not to be
				less than 10 percent of the expected county revenue.
									(C)Once the deductible is met, any losses
				in excess of the deductible will be paid up to the coverage selected by the
				producer.
									(2)Be offered to
				producers of upland cotton in all counties with upland cotton
				production—
									(A)at a county-wide
				level to the fullest extent practicable; or
									(B)in counties that
				lack sufficient data, on the basis of such larger geographical area as the
				Corporation determines to provide sufficient data for purposes of providing the
				coverage.
									(3)Be purchased in
				addition to any other individual or area coverage in effect on the producer’s
				acreage or as a stand-alone policy, except that if a producer has an individual
				or area coverage for the same acreage, the maximum coverage available under the
				Stacked Income Protection Plan shall not exceed the deductible for the
				individual or area coverage.
								(4)Establish coverage
				based on—
									(A)an expected price
				that is the expected price established under existing Group Risk Income
				Protection or area wide policy offered by the Corporation for the applicable
				county (or area) and crop year; and
									(B)an expected county
				yield that is the higher of—
										(i)the expected
				county yield established for the existing area-wide plans offered by the
				Corporation for the applicable county (or area) and crop year (or, in
				geographic areas where area-wide plans are not offered, an expected yield
				determined in a manner consistent with those of area-wide plans); or
										(ii)(I)the average of the
				applicable yield data for the county (or area) for the most recent 5 years,
				excluding the highest and lowest observations, from the Risk Management Agency
				or the National Agricultural Statistics, or both; or
											(II)if sufficient county data is not
				available, such other data considered appropriate by the Secretary.
											(5)Use a multiplier
				factor to establish maximum protection per acre (referred to as a
				protection factor) of not more than 120 percent.
								(6)Pay an indemnity
				based on the amount that the expected county revenue exceeds the actual county
				revenue, as applied to the individual coverage of the producer. Indemnities
				under the Stacked Income Protection Plan shall not include or overlap the
				amount of the deductible selected under paragraph (1).
								(7)To the maximum
				extent practicable, in all counties for which data are available, establish
				separate coverage for irrigated and nonirrigated practices.
								(8)Notwithstanding
				section 508(d), include a premium that—
									(A)is sufficient to
				cover anticipated losses and a reasonable reserve; and
									(B)includes an amount
				for operating and administrative expenses established in accordance with
				section 508(k)(4)(F).
									(c)Relation to
				other coverages
								(1)In
				generalExcept as provided in paragraph (2), the Stacked Income
				Protection Plan is in addition to all other coverages available to producers of
				upland cotton.
								(2)LimitationAcreage
				of upland cotton insured under the Supplemental Coverage Option shall not be
				eligible for the Stacked Income Protection Plan.
								(d)Payment of
				portion of premium by CorporationSubject to section 508(e)(4),
				the amount of premium paid by the Corporation for all qualifying coverage
				levels of the Stacked Income Protection Plan shall be—
								(1)80 percent of the
				amount of the premium established under subsection (b)(8)(A) for the coverage
				level selected; and
								(2)the amount
				determined under subsection (b)(8)(B) to cover administrative and operating
				expenses.
								.
				(b)Conforming
			 amendmentSection
			 508(k)(4)(F) of the Federal Crop Insurance Act (7 U.S.C. 1508(k)(4)(F)) (as
			 amended by section 11001(d)) is amended by inserting or under section
			 508B after subsection (c)(4)(C).
				11012.Peanut
			 revenue crop insuranceThe
			 Federal Crop Insurance Act is amended by inserting after section 508B (as added
			 by section 11011(a)) the following:
				
					508C.Peanut revenue
				crop insurance
						(a)In
				generalEffective beginning with the 2013 crop year, the Risk
				Management Agency and the Corporation shall make available to producers of
				peanuts a revenue crop insurance program for peanuts.
						(b)Effective
				price
							(1)In
				generalSubject to paragraph (2), for purposes of the policies
				and plans of insurance offered under subsections (a) and (b) of section 508,
				the effective price for peanuts shall be equal to the Rotterdam price index for
				peanuts, as adjusted to reflect the farmer stock price of peanuts in the United
				States.
							(2)Adjustments
								(A)In
				generalThe effective price for peanuts established under
				paragraph (1) may be adjusted by the Risk Management Agency and the Corporation
				to correct distortions.
								(B)AdministrationIf
				an adjustment is made under subparagraph (A), the Risk Management Agency and
				the Corporation shall—
									(i)make the
				adjustment in an open and transparent manner; and
									(ii)submit to the
				Committee on Agriculture of the House of Representatives and the Committee on
				Agriculture, Nutrition, and Forestry of the Senate a report that describes the
				reasons for the
				adjustment.
									.
			11013.Authority to
			 correct errorsSection 515(c)
			 of the Federal Crop Insurance Act (7 U.S.C. 1515(c)) is amended—
				(1)in the first
			 sentence, by striking The Secretary and inserting the
			 following:
					
						(1)In
				generalThe
				Secretary
						;
				(2)in the second
			 sentence, by striking Beginning with and inserting the
			 following:
					
						(2)FrequencyBeginning
				with
						;
				and
				(3)by adding at the
			 end the following:
					
						(3)Corrections
							(A)In
				generalThe Corporation shall establish procedures that allow an
				agent and approved insurance provider within a reasonable amount of time
				following the applicable sales closing date to correct information regarding
				the entity name, social security number, tax identification number, or such
				other eligibility information as determined by the Corporation that is provided
				by a producer for the purpose of obtaining coverage under any policy or plan of
				insurance made available under this subtitle to ensure that the eligibility
				information is consistent with the information reported by the producer to the
				Farm Service Agency.
							(B)LimitationIn
				accordance with the procedures of the Corporation, procedures under
				subparagraph (A) may include any subsequent correction to the eligibility
				information described in that subparagraph made by the Farm Service Agency if
				the corrections do not allow the producer—
								(i)to
				obtain a disproportionate benefit under the crop insurance program or any
				related program of the Department of Agriculture;
								(ii)to avoid
				ineligibility requirements for insurance; or
								(iii)to avoid an
				obligation or requirement under any Federal or State
				law.
								.
				11014.ImplementationSection 515 of the Federal Crop Insurance
			 Act (7 U.S.C. 1515) is amended—
				(1)in subsection (j),
			 by striking paragraph (1) and inserting the following:
					
						(1)Systems
				maintenance and upgrades
							(A)In
				generalThe Secretary shall maintain and upgrade the information
				management systems of the Corporation used in the administration and
				enforcement of this subtitle.
							(B)Requirement
								(i)In
				generalIn maintaining and upgrading the systems, the Secretary
				shall ensure that new hardware and software are compatible with the hardware
				and software used by other agencies of the Department to maximize data sharing
				and promote the purposes of this section.
								(ii)Acreage report
				streamlining initiative projectAs soon as practicable, the
				Secretary shall develop and implement an acreage report streamlining initiative
				project to allow producers to report acreage and other information directly to
				the Department.
								;
				and
				(2)in subsection (k),
			 by striking paragraph (1) and inserting the following:
					
						(1)Information
				technology
							(A)In
				generalFor purposes of subsection (j)(1), the Corporation may
				use, from amounts made available from the insurance fund established under
				section 516(c), not more than—
								(i)(I)for fiscal year 2014,
				$25,000,000; and
									(II)for each of fiscal years 2015 through
				2018, $10,000,000; or
									(ii)if the Acreage
				Crop Reporting Streamlining Initiative (ACRSI) project is substantially
				completed by September 30, 2013, not more than $15,000,000 for each of fiscal
				years 2015 through 2018.
								(B)NotificationNot
				later than July 1, 2013, the Secretary shall notify the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate on the status of the substantial
				completion of the Acreage Crop Reporting Streamlining Initiative (ACRSI)
				project.
							.
				11015.Approval of
			 costs for research and developmentSection 522(b)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1522(b)(2)) is amended by striking subparagraph (E) and
			 inserting the following:
				
					(E)Approval
						(i)In
				generalThe Board may approve up to 50 percent of the projected
				total research and development costs to be paid in advance to an applicant, in
				accordance with the procedures developed by the Board for the making of the
				payments, if, after consideration of the reviewer reports described in
				subparagraph (D) and such other information as the Board determines
				appropriate, the Board determines that—
							(I)the concept, in
				good faith, will likely result in a viable and marketable policy consistent
				with section 508(h);
							(II)at the sole
				discretion of the Board, the concept, if developed into a policy and approved
				by the Board, would provide crop insurance coverage—
								(aa)in
				a significantly improved form or that addresses a unique need of agricultural
				producers;
								(bb)to
				a crop or region not traditionally served by the Federal crop insurance
				program; or
								(cc)in
				a form that addresses a recognized flaw or problem in the program;
								(III)the applicant
				agrees to provide such reports as the Corporation determines are necessary to
				monitor the development effort;
							(IV)the proposed
				budget and timetable are reasonable, as determined by the Board; and
							(V)the concept
				proposal meets any other requirements that the Board determines
				appropriate.
							(ii)WaiverThe
				Board may waive the 50-percent limitation and, upon request of the submitter
				after the submitter has begun research and development activities, the Board
				may approve an additional 25 percent advance payment to the submitter for
				research and development costs, if, at the sole discretion of the Board, the
				Board determines that—
							(I)the intended
				policy or plan of insurance developed by the submitter will provide coverage
				for a region or crop that is underserved by the Federal crop insurance program,
				including specialty crops;
							(II)the submitter is
				making satisfactory progress towards developing a viable and marketable policy
				or plan of insurance consistent with section 508(h); and
							(III)the submitter
				does not have sufficient financial resources to complete the development of the
				submission into a viable and marketable policy or plan of insurance consistent
				with section
				508(h).
							.
			11016.Whole farm
			 risk management insuranceSection 522(c) of the Federal Crop Insurance
			 Act (7 U.S.C. 1522(c)) is amended by adding at the end the following:
				
					(18)Whole farm
				diversified risk management insurance plan
						(A)In
				generalThe Corporation shall conduct activities or enter into
				contracts to carry out research and development to develop a whole farm risk
				management insurance plan, with a liability limitation of $1,500,000, that
				allows a diversified crop or livestock producer the option to qualify for an
				indemnity if actual gross farm revenue is below 85 percent of the average gross
				farm revenue or the expected gross farm revenue that can reasonably be expected
				of the producer, as determined by the Corporation.
						(B)Eligible
				producersThe Corporation shall permit producers (including
				direct-to-consumer marketers, and producers servicing local and regional and
				farm identity-preserved markets) who produce multiple agricultural commodities,
				including specialty crops, industrial crops, livestock, and aquaculture
				products, to participate in the plan in lieu of any other plan under this
				subtitle.
						(C)DiversificationThe
				Corporation may provide diversification-based additional coverage payment
				rates, premium discounts, or other enhanced benefits in recognition of the risk
				management benefits of crop and livestock diversification strategies for
				producers that grow multiple crops or that may have income from the production
				of livestock that uses a crop grown on the farm.
						(D)Market
				readinessThe Corporation may include coverage for the value of
				any packing, packaging, or any other similar on-farm activity the Corporation
				determines to be the minimum required in order to remove the commodity from the
				field.
						(E)ReportNot
				later than 2 years after the date of enactment of this paragraph, the
				Corporation shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes the results and feasibility of the research
				and development conducted under this paragraph, including an analysis of
				potential adverse market
				distortions.
						.
			11017.Study of food
			 safety insuranceSection
			 522(c) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)) (as amended by
			 section 11016) is amended by adding at the end the following:
				
					(19)Study of food
				safety insurance
						(A)In
				generalThe Corporation shall offer to enter into a contract with
				1 or more qualified entities to conduct a study to determine whether offering
				policies that provide coverage for specialty crops from food safety and
				contamination issues would benefit agricultural producers.
						(B)SubjectThe
				study described in subparagraph (A) shall evaluate policies and plans of
				insurance coverage that provide protection for production or revenue impacted
				by food safety concerns including, at a minimum, government, retail, or
				national consumer group announcements of a health advisory, removal, or recall
				related to a contamination concern.
						(C)ReportNot
				later than 1 year after the date of enactment of this paragraph, the
				Corporation shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes the results of the study conducted under
				subparagraph
				(A).
						.
			11018.Crop
			 insurance for livestockSection 522(c) of the Federal Crop Insurance
			 Act (as amended by section 11016) is amended by adding at the end the
			 following:
				
					(19)Study on swine
				catastrophic disease program
						(A)In
				generalThe Corporation shall contract with a qualified person to
				conduct a study to determine the feasibility of insuring swine producers for a
				catastrophic event.
						(B)ReportNot
				later than 1 year after the date of the enactment of this paragraph, the
				Corporation shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes the results of the study conducted under
				subparagraph
				(A).
						.
			11019.Margin
			 coverage for catfishSection
			 522(c) of the Federal Crop Insurance Act (as amended by section 11017) is
			 amended by adding at the end the following:
				
					(20)Margin coverage
				for catfish
						(A)In
				generalThe Corporation shall offer to enter into a contract with
				a qualified entity to conduct research and development regarding a policy to
				insure producers against reduction in the margin between the market value of
				catfish and selected costs incurred in the production of catfish.
						(B)EligibilityEligibility
				for the policy described in subparagraph (A) shall be limited to freshwater
				species of catfish that are propagated and reared in controlled or selected
				environments.
						(C)ImplementationThe
				Board shall review the policy described in subparagraph (B) under subsection
				508(h) and approve the policy if the Board finds that the policy—
							(i)will likely result
				in a viable and marketable policy consistent with this subsection;
							(ii)would provide
				crop insurance coverage in a significantly improved form;
							(iii)adequately
				protects the interests of producers; and
							(iv)the proposed
				policy meets other requirements of this subtitle determined appropriate by the
				Board.
							.
			11020.Poultry
			 business disruption insurance policySection 522(c) of the Federal Crop Insurance
			 Act (7 U.S.C. 1522(c)) (as amended by sections 11016, 11017, and 11018) is
			 amended by adding at the end the following:
				
					(21)Poultry
				business disruption insurance policy and catastrophic disease program
						(A)Definition of
				poultryIn this paragraph, the term poultry has the
				meaning given the term in section 2(a) of the Packers and Stockyards Act, 1921
				(7 U.S.C. 182(a)).
						(B)AuthorityThe
				Corporation shall offer to enter into 1 or more contracts with qualified
				entities to carry out—
							(i)a
				study to determine the feasibility of insuring commercial poultry production
				against business disruptions caused by integrator bankruptcy; and
							(ii)a
				study to determine the feasibility of insuring poultry producers for a
				catastrophic event.
							(C)Business
				disruption studyThe study described in subparagraph (B)(i)
				shall—
							(i)evaluate the
				market place for business disruption insurance that is available to poultry
				producers;
							(ii)assess the
				feasibility of a policy to allow producers to ensure against a portion of
				losses from loss under contract due to business disruption from integrator
				bankruptcy; and
							(iii)analyze the
				costs to the Federal Government of a Federal business disruption insurance
				program for poultry producers.
							(D)ReportsNot
				later than 1 year after the date of enactment of this paragraph, the
				Corporation shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report that describes the results of—
							(i)the study carried
				out under subparagraph (B)(i); and
							(ii)the study carried
				out under subparagraph
				(B)(ii).
							.
			11021.Crop
			 insurance for organic crops
				(a)In
			 generalSection 508(c)(6) of the Federal Crop Insurance Act (7
			 U.S.C. 1508(c)(6)) is amended by adding at the end the following:
					
						(D)Organic
				crops
							(i)In
				generalAs soon as possible, but not later than the 2015
				reinsurance year, the Corporation shall offer producers of organic crops price
				elections for all organic crops produced in compliance with standards issued by
				the Department of Agriculture under the national organic program established
				under the Organic Foods Production Act of 1990 (7 U.S.C. 6501 et seq.) that
				reflect the actual retail or wholesale prices, as appropriate, received by
				producers for organic crops, as determined by the Secretary using all relevant
				sources of information.
							(ii)Annual
				reportThe Corporation shall submit to the Committee on
				Agriculture of the House of Representatives and the Committee on Agriculture,
				Nutrition, and Forestry of the Senate an annual report on progress made in
				developing and improving Federal crop insurance for organic crops,
				including—
								(I)the numbers and
				varieties of organic crops insured;
								(II)the progress of
				implementing the price elections required under this subparagraph, including
				the rate at which additional price elections are adopted for organic
				crops;
								(III)the development
				of new insurance approaches relevant to organic producers; and
								(IV)any
				recommendations the Corporation considers appropriate to improve Federal crop
				insurance coverage for organic
				crops.
								.
				(b)Conforming
			 amendmentSection 522(c) of the Federal Crop Insurance Act (7
			 U.S.C. 1522(c)) (as amended by section 11018) is amended—
					(1)by striking
			 paragraph (10); and
					(2)by redesignating
			 paragraphs (11) through (20) as paragraphs (10) through (19),
			 respectively.
					11022.Research and
			 development
				(a)In
			 generalSection 522(c) of the Federal Crop Insurance Act (7
			 U.S.C. 1522(c)) is amended—
					(1)in the subsection
			 heading, by striking Contracting;
					(2)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking may enter into
			 contracts to carry out research and development to and inserting
			 may conduct activities or enter into contracts to carry out research and
			 development to maintain or improve existing policies or develop new policies
			 to;
					(3)in paragraph
			 (2)—
						(A)in subparagraph
			 (A), by inserting conduct research and development or after
			 The Corporation may; and
						(B)by striking
			 subparagraph (B) and inserting the following:
							
								(B)ConsultationBefore
				conducting research and development or entering into a contract under
				subparagraph (A), the Corporation shall follow the consultation requirements
				described in section
				508(h)(4)(E).
								;
						(4)in paragraph (5),
			 by inserting after expert review in accordance with section 505(e) and
			 procedures of the Board after approved by the Board;
			 and
					(5)in paragraph (6),
			 by striking a pasture, range, and forage program and inserting
			 policies that increase participation by producers of underserved
			 agricultural commodities, including sweet sorghum, sorghum for biomass,
			 specialty crops, sugarcane, and dedicated energy crops.
					(b)FundingSection
			 522(e) of the Federal Crop Insurance Act (7 U.S.C. 1522(e)) is amended—
					(1)in paragraph
			 (2)—
						(A)by striking
			 (A) Authority.— and inserting (A)
			 Conducting and contracting for
			 research and development.—;
						(B)in subparagraph
			 (A), by inserting conduct research and development and after
			 the Corporation may use to; and
						(C)in subparagraph
			 (B), by inserting conduct research and development and after
			 for the fiscal year to;
						(2)in paragraph (3),
			 in the matter preceding subparagraph (A), by striking to provide either
			 reimbursement payments or contract payments; and
					(3)by striking
			 paragraph (4).
					11023.Pilot
			 programsSection 523(a) of the
			 Federal Crop Insurance Act (7 U.S.C. 1523(a)) is amended—
				(1)in paragraph (1),
			 by inserting , at the sole discretion of the Corporation, after
			 may; and
				(2)by striking
			 paragraph (5).
				11024.Index-based
			 weather insurance pilot programSection 523(a)(2) of the Federal Crop
			 Insurance Act (7 U.S.C. 1523(a)(2)) is amended—
				(1)by striking Under inserting
			 the following:
					
						(A)In
				generalUnder
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Index-based
				weather insurance pilot program
							(i)In
				generalNotwithstanding subparagraph (A), the Corporation, at the
				sole discretion of the Corporation, may conduct a pilot program to provide
				financial assistance for producers of underserved crops and livestock
				(including specialty crops) to purchase an index-based weather insurance
				product from a private insurance company, subject to the requirements of this
				subparagraph.
							(ii)Payment of
				premium
								(I)In
				generalSubject to subclause (II) and clause (v), the Corporation
				may pay a portion of the premium for producers who purchase index-based weather
				insurance protection from a private insurance company for a crop and policy
				that is not reinsured under this subtitle, as determined by the
				Corporation.
								(II)ConditionThe
				premium assistance under subclause (I) shall not exceed 60 percent of the
				estimated premium amount, based on expected losses, representative operating
				expenses, and representative profit margins, as determined by the
				Corporation.
								(iii)Eligible
				providersBefore providing premium assistance to producers to
				purchase index-based weather insurance from a private insurance company
				pursuant to this subparagraph, the Corporation shall verify that the company
				has adequate experience—
								(I)to develop and
				manage the index-based weather insurance products, including adequate
				resources, experience, and assets or sufficient reinsurance to meet the
				obligations of the company under this subparagraph; and
								(II)to support and
				deliver the index-based weather insurance products.
								(iv)ProceduresThe
				Corporation shall develop and publish procedures to administer the pilot
				program under this subparagraph that—
								(I)require each
				applicable private insurance company to report claim and sales data, and any
				other data the Corporation determines to be appropriate, to allow the
				Corporation to evaluate product pricing and performance;
								(II)allow the private
				insurance companies exclusive rights over the private insurance offered under
				this subparagraph, including rating of policies, protection of intellectual
				property rights on the product or policy, and associated rating methodology,
				for the period during which the companies are eligible under clause (iii);
				and
								(III)contain such
				other requirements as the Corporation determines to be necessary to ensure
				that—
									(aa)the
				interests of producers are protected; and
									(bb)the
				program operates in an actuarially sound manner.
									(v)FundingOf
				the funds of the Corporation, the Corporation shall use to carry out this
				subparagraph $10,000,000 for each of fiscal years 2014 through 2018, to remain
				available until
				expended.
							.
				11025.Enhancing
			 producer self-help through farm financial benchmarking
				(a)DefinitionSection
			 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)) is amended—
					(1)by redesignating
			 paragraphs (6) through (9) as paragraphs (7) through (10), respectively;
			 and
					(2)by inserting after
			 paragraph (5) the following:
						
							(6)Farm financial
				benchmarkingThe term farm financial benchmarking
				means—
								(A)the process of
				comparing the performance of an agricultural enterprise against the performance
				of other similar enterprises, through the use of comparable and reliable data,
				in order to identify business management strengths, weaknesses, and steps
				necessary to improve management performance and business profitability;
				and
								(B)benchmarking of
				the type conducted by farm management and producer associations consistent with
				the activities described in or funded pursuant to section 1672D of the Food,
				Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C.
				5925f).
								.
					(b)Partnerships for
			 risk management for producers of specialty crops and underserved agricultural
			 commoditiesSection 522(d)(3)(F) of the Federal Crop Insurance
			 Act (7 U.S.C. 1522(d)(3)(F)) is amended by inserting farm financial
			 benchmarking, after management,.
				(c)Crop insurance
			 education and risk management assistanceSection 524(a) of the
			 Federal Crop Insurance Act (7 U.S.C. 1524(a)) is amended—
					(1)in paragraph
			 (3)(A), by inserting farm financial benchmarking, after
			 risk reduction,; and
					(2)in paragraph (4),
			 in the matter preceding subparagraph (A), by inserting (including farm
			 financial benchmarking) after management
			 strategies.
					11026.Beginning
			 farmer and rancher provisions
				(a)DefinitionSection
			 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)) (as amended by
			 section 11025(a)) is amended—
					(1)by redesignating
			 paragraphs (3) through (10) as paragraphs (4) through (11), respectively;
			 and
					(2)by inserting after
			 paragraph (2) the following:
						
							(3)Beginning farmer
				or rancherThe term beginning farmer or rancher
				means a farmer or rancher who has not actively operated and managed a farm or
				ranch with a bona fide insurable interest in a crop or livestock as an
				owner-operator, landlord, tenant, or sharecropper for more than 5 crop years,
				as determined by the
				Secretary.
							.
					(b)Premium
			 adjustmentsSection 508 of the Federal Crop Insurance Act (7
			 U.S.C. 1508) is amended—
					(1)in subsection
			 (b)(5)(E), by inserting and beginning farmers or ranchers after
			 limited resource farmers;
					(2)in subsection (e),
			 by adding at the end the following:
						
							(8)Premium for
				beginning farmers or ranchersNotwithstanding any other provision
				of this subsection regarding payment of a portion of premiums, a beginning
				farmer or rancher shall receive premium assistance that is 10 percentage points
				greater than premium assistance that would otherwise be available under
				paragraphs (2) (except for subparagraph (A) of that paragraph), (5), (6), and
				(7) for the applicable policy, plan of insurance, and coverage level selected
				by the beginning farmer or rancher.
							;
				and
					(3)in subsection
			 (g)—
						(A)in paragraph
			 (2)(B)—
							(i)in
			 clause (i), by striking or at the end;
							(ii)in
			 clause (ii)(III), by striking the period at the end and inserting ;
			 or; and
							(iii)by
			 adding at the end the following:
								
									(iii)if the producer
				is a beginning farmer or rancher who was previously involved in a farming or
				ranching operation, including involvement in the decisionmaking or physical
				involvement in the production of the crop or livestock on the farm, for any
				acreage obtained by the beginning farmer or rancher, a yield that is the higher
				of—
										(I)the actual
				production history of the previous producer of the crop or livestock on the
				acreage determined under subparagraph (A); or
										(II)a yield of the
				producer, as determined in clause (i).
										;
				and
							(B)in paragraph
			 (4)(B)(ii) (as amended by section 11006)—
							(i)by
			 inserting (I) after (ii);
							(ii)by
			 striking the period at the end and inserting ; or; and
							(iii)by
			 adding at the end the following:
								
									(II)in the case of beginning farmers or
				ranchers, replace each excluded yield with a yield equal to 80 percent of the
				applicable transitional
				yield.
									.
							11027.Agricultural
			 management assistance, risk management education, and organic certification
			 cost share assistanceSection
			 524 of the Federal Crop Insurance Act (7 U.S.C. 1524) is amended by striking
			 subsection (b) and inserting the following:
				
					(b)Agricultural
				management assistance, risk management education, and organic certification
				cost share assistance
						(1)Authority for
				provision of assistanceThe Secretary shall provide assistance
				under this section as follows:
							(A)Provision of
				organic certification cost share assistance pursuant to section 10606 of the
				Farm Security and Rural Investment Act of 2002 (7 U.S.C. 6523).
							(B)Activities to
				support risk management education and community outreach partnerships pursuant
				to section 522(d), including—
								(i)entering into
				futures or hedging;
								(ii)entering into
				agricultural trade options as a hedging transaction to reduce production,
				price, or revenue risk; or
								(iii)conducting any
				other activity relating to an activity described in clause (i) or (ii),
				including farm financial benchmarking, as determined by the Secretary.
								(C)Provision of
				agricultural management assistance grants to producers in States in which there
				has been traditionally, and continues to be, a low level of Federal crop
				insurance participation and availability, and producers underserved by the
				Federal crop insurance program, as determined by the Secretary, for the
				purposes of—
								(i)constructing or
				improving—
									(I)watershed
				management structures; or
									(II)irrigation
				structures;
									(ii)planting trees to
				form windbreaks or to improve water quality; and
								(iii)mitigating
				financial risk through production or marketing diversification or resource
				conservation practices, including—
									(I)soil erosion
				control;
									(II)integrated pest
				management;
									(III)organic farming;
				or
									(IV)to develop and
				implement a plan to create marketing opportunities for the producer, including
				through value-added processing.
									(2)Payment
				limitationThe total amount of payments made to a person (as
				defined in section 1001(5) of the Food Security Act (7 U.S.C. 1308(5))) (as in
				existence before the amendment made by section 1603(b) of the Food,
				Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1730))
				under paragraph (1) for any year may not exceed $50,000.
						(3)Funding
							(A)In
				generalThe Secretary shall carry out this subsection through the
				Commodity Credit Corporation.
							(B)FundingFor
				each of fiscal years 2014 through 2018, the Commodity Credit Corporation shall
				make available to carry out this subsection $23,000,000.
							(C)Distribution of
				fundsOf the amount made available to carry out this subsection
				for a fiscal year, the Commodity Credit Corporation shall use not less
				than—
								(i)50
				percent to carry out paragraph (1)(A);
								(ii)26 percent to
				carry out paragraph (1)(B); and
								(iii)24 percent to
				carry out paragraph
				(1)(C).
								.
			11028.Crop
			 production on native sod
				(a)Federal crop
			 insuranceSection 508(o) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(o)) is amended—
					(1)in paragraph
			 (1)(B), by inserting , or the producer cannot substantiate that the
			 ground has ever been tilled, after tilled;
					(2)in paragraph (2)(A), by striking for
			 benefits under— and all that follows through the period at the end and
			 inserting “for—
						
							(i)a
				portion of crop insurance premium subsidies under this subtitle in accordance
				with paragraph (3);
							(ii)benefits under
				section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7
				U.S.C. 7333); and
							(iii)payments
				described in subsection (b) of section 1001 of the Food Security Act of 1985 (7
				U.S.C. 1308).
							;
				and
					(3)by striking
			 paragraph (3) and inserting the following:
						
							(3)Administration
								(A)In
				generalDuring the first 4 crop years of planting on native sod
				acreage by a producer described in paragraph (2)—
									(i)paragraph (2)
				shall apply to 65 percent of the applicable transitional yield; and
									(ii)the crop
				insurance premium subsidy provided for the producer under this subtitle shall
				be 50 percentage points less than the premium subsidy that would otherwise
				apply.
									(B)Yield
				substitutionDuring the period native sod acreage is covered by
				this subsection, a producer may not substitute yields for the native sod
				acreage.
								.
					(b)Noninsured crop
			 disaster assistanceSection 196(a)(4) of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333(a)(4)) is amended—
					(1)in subparagraph
			 (A)(ii), by inserting , or the producer cannot substantiate that the
			 ground has ever been tilled, after tilled;
					(2)in subparagraph (B)(i), by striking
			 for benefits under— and all that follows through the period at
			 the end and inserting “for—
						
							(I)benefits under
				this section;
							(II)a portion of crop
				insurance premium subsidies under the Federal Crop Insurance Act (7 U.S.C. 1501
				et seq.) in accordance with subparagraph (C); and
							(III)payments
				described in subsection (b) of section 1001 of the Food Security Act of 1985 (7
				U.S.C. 1308).
							;
				and
					(3)by striking
			 subparagraph (C) and inserting the following:
						
							(C)Administration
								(i)In
				generalDuring the first 4 crop years of planting on native sod
				acreage by a producer described in subparagraph (B)—
									(I)subparagraph (B)
				shall apply to 65 percent of the applicable transitional yield; and
									(II)the crop
				insurance premium subsidy provided for the producer under the Federal Crop
				Insurance Act (7 U.S.C. 1501 et seq.) shall be 50 percentage points less than
				the premium subsidy that would otherwise apply.
									(ii)Yield
				substitutionDuring the period native sod acreage is covered by
				this paragraph, a producer may not substitute yields for the native sod
				acreage.
								.
					(c)Cropland
			 report
					(1)BaselineNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Agriculture shall submit to the Committee on Agriculture of the House of
			 Representatives and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate a report that describes the cropland acreage in each county and
			 State, and the change in cropland acreage from the preceding year in each
			 county and State, beginning with calendar year 2000 and including that
			 information for the most recent year for which that information is
			 available.
					(2)Annual
			 updatesNot later than January 1, 2014, and each January 1
			 thereafter through January 1, 2018, the Secretary of Agriculture shall submit
			 to the Committee on Agriculture of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
			 describes—
						(A)the cropland
			 acreage in each county and State as of the date of submission of the report;
			 and
						(B)the change in
			 cropland acreage from the preceding year in each county and State.
						11029.Technical
			 amendmentsSection 508(b) of
			 the Federal Crop Insurance Act (7 U.S.C. 1508(b)) is amended—
				(1)by striking
			 paragraph (7); and
				(2)by redesignating
			 paragraphs (8) through (11) as paragraphs (7) through (10),
			 respectively.
				11030.Greater
			 accessibility for crop insurance
				(a)FindingsCongress finds that—
					(1)due to changes in
			 commodity and other agricultural programs made by the
			 Agriculture Reform, Food, and Jobs Act of
			 2013, it is more important than ever that agricultural producers
			 be able to fully understand the terms of plans and policies of crop insurance
			 offered under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.);
			 and
					(2)proposed
			 reductions by the Secretary in the number of State and local offices of the
			 Farm Service Agency will reduce the services available to assist agricultural
			 producers in understanding crop insurance.
					(b)Requirement for
			 use of plain language
					(1)In
			 generalIn issuing regulations and guidance relating to plans and
			 policies of crop insurance, the Risk Management Agency and the Federal Crop
			 Insurance Corporation shall, to the greatest extent practicable, use plain
			 language, as required under Executive Orders 12866 (5 U.S.C. 601 note; relating
			 to regulatory planning and review) and 12988 (28 U.S.C. 519 note; relating to
			 civil justice reform).
					(2)ReportNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall submit to the Committee on Agriculture of the House of Representatives
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate a
			 report describing the efforts of the Secretary to accelerate compliance with
			 the Executive orders described in paragraph (1).
					(c)Website
					(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the approved insurance providers (as
			 defined in section 502(b) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)),
			 shall improve the existing Internet website through which agricultural
			 producers in any State may identify crop insurance options in that
			 State.
					(2)RequirementsThe
			 website described in paragraph (1) shall—
						(A)provide answers in
			 an easily accessible format to frequently asked questions; and
						(B)include published
			 materials of the Department of Agriculture that relate to plans and policies of
			 crop insurance offered under that Act.
						(d)AdministrationNothing
			 in this section authorizes the Risk Management Agency to sell a crop insurance
			 policy or plan of insurance.
				11031.GAO crop
			 insurance fraud reportSection
			 515(d) of the Federal Crop Insurance Act (7 U.S.C. 1515(d)) is amended by
			 adding at the end the following:
				
					(6)GAO crop
				insurance fraud reportAs soon as practicable after the date of
				enactment of this paragraph, the Comptroller General of the United States shall
				conduct, and submit to Congress a report describing the results of, a study
				regarding fraudulent claims filed, and benefits provided, under this
				subtitle.
					.
			11032.Limitation on
			 premium subsidy based on average adjusted gross incomeSection 508(e) of the Federal Crop Insurance
			 Act (7 U.S.C. 1508(e)) (as amended by section 11023(b)) is amended by adding at
			 the end the following:
				
					(9)Limitation on
				premium subsidy based on average adjusted gross income
						(A)Definition of
				average adjusted gross incomeIn this paragraph, the term
				average adjusted gross income has the meaning given the term in
				section 1001D(a) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(a)).
						(B)LimitationNotwithstanding
				any other provision of this subtitle and beginning with the 2014 reinsurance
				year, in the case of any producer that is a person or legal entity that has an
				average adjusted gross income in excess of $750,000 based on the most recent
				data available from the Farm Service Agency as of the beginning of the
				reinsurance year, the total amount of premium subsidy provided with respect to
				additional coverage under subsection (c), section 508B, or section 508C issued
				on behalf of the producer for a reinsurance year shall be 15 percentage points
				less than the premium subsidy provided in accordance with this subsection that
				would otherwise be available for the applicable policy, plan of insurance, and
				coverage level selected by the producer.
						(C)Application
							(i)StudyNot
				later than 1 year after the date of enactment of this Act, the Secretary, in
				consultation with the Government Accountability Office, shall carry out a study
				to determine the effects of the limitation described in subparagraph (B)
				on—
								(I)the overall
				operations of the Federal crop insurance program;
								(II)the number of
				producers participating in the Federal crop insurance program;
								(III)the level of
				coverage purchased by participating producers;
								(IV)the amount of
				premiums paid by participating producers and the Federal Government;
								(V)any potential
				liability for participating producers, approved insurance providers, and the
				Federal Government;
								(VI)different crops
				or growing regions;
								(VII)program rating
				structures;
								(VIII)creation of
				schemes or devices to evade the impact of the limitation; and
								(IX)administrative
				and operating expenses paid to approved insurance providers and underwriting
				gains and loss for the Federal Government and approved insurance
				providers.
								(ii)EffectivenessThe
				limitation described in subparagraph (B) shall not take effect unless the
				Secretary determines, through the study described in clause (i), that the
				limitation would not—
								(I)significantly
				increase the premium amount paid by producers with an average adjusted gross
				income of less than $750,000;
								(II)result in a
				decline in the crop insurance coverage available to producers; and
								(III)increase the
				total cost of the Federal crop insurance
				program.
								.
			XIIMiscellaneous
			ASocially
			 disadvantaged producers and limited resource producers
				12001.Outreach and
			 assistance for socially disadvantaged farmers and ranchers and veteran farmers
			 and ranchers
					(a)Outreach and
			 assistance for socially disadvantaged farmers and ranchers and veteran farmers
			 and ranchersSection 2501 of the Food, Agriculture, Conservation,
			 and Trade Act of 1990 (7 U.S.C. 2279) is amended—
						(1)in the section
			 heading, by inserting and
			 veteran farmers and ranchers after
			 ranchers;
						(2)in subsection
			 (a)—
							(A)in paragraph
			 (2)(B)(i), by inserting and veteran farmers or ranchers after
			 ranchers; and
							(B)in paragraph
			 (4)—
								(i)in
			 subparagraph (A)—
									(I)in the heading, by
			 striking Fiscal years
			 2009 through 2012 and inserting Mandatory
			 funding;
									(II)in clause (i), by
			 striking and at the end;
									(III)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
									(IV)by adding at the
			 end the following:
										
											(iii)$5,000,000 for
				each of fiscal years 2014 through 2018.
											;
				and
									(ii)by
			 striking subparagraph (B) and inserting the following:
									
										(B)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000 for each of fiscal years 2014 through
				2018.
										;
								(3)in subsection
			 (b)(2), by inserting or veteran farmers and ranchers after
			 socially disadvantaged farmers and ranchers; and
						(4)in subsection
			 (c)—
							(A)in paragraph
			 (1)(A), by inserting veteran farmers or ranchers and before
			 members; and
							(B)in paragraph
			 (2)(A), by inserting veteran farmers or ranchers and before
			 members.
							(b)Definition of
			 veteran farmer or rancherSection 2501(e) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)) is amended
			 by adding at the end the following:
						
							(7)Veteran farmer
				or rancherThe term veteran farmer or rancher
				means a farmer or rancher who served in the active military, naval, or air
				service, and who was discharged or released from the service under conditions
				other than
				dishonorable.
							.
					12002.Office of Advocacy
			 and OutreachSection
			 226B(f)(3) of the Department of Agriculture Reorganization Act of 1994 (7
			 U.S.C. 6934(f)(3)) is amended to read as follows:
					
						(3)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this subsection—
							(A)such sums as are
				necessary for each of fiscal years 2009 through 2013; and
							(B)$2,000,000 for
				each of fiscal years 2014 through
				2018.
							.
				BLivestock
				12101.Wildlife
			 reservoir zoonotic disease initiativeTitle IV of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7621 et seq.) is amended
			 by adding at the end the following:
					
						413.Wildlife
				reservoir zoonotic disease initiative
							(a)Definition of
				covered diseaseIn this section, the term covered
				disease means a zoonotic disease affecting domestic livestock that is
				transmitted primarily from wildlife.
							(b)EstablishmentThere
				is established within the Department a wildlife reservoir zoonotic disease
				initiative to provide assistance through Coordinated Agricultural Project
				grants for research and development of surveillance methods, vaccines,
				vaccination delivery systems, or diagnostic tests for covered diseases.
							(c)Covered
				disease
								(1)In
				generalTo be eligible for a grant under this section, an
				eligible entity shall conduct research and development of surveillance methods,
				vaccines, vaccination delivery systems, or diagnostic tests for covered
				diseases in—
									(A)a wildlife
				reservoir in the United States; or
									(B)domestic livestock
				or wildlife presenting a potential concern to public health.
									(2)PriorityIn
				making grants under this section, the Secretary shall give priority to grants
				that address—
									(A)Brucella abortus
				(Bovine Brucellosis);
									(B)Mycobacterium
				bovis (Bovine Tuberculosis); or
									(C)other zoonotic
				disease in livestock that is covered by a high-priority research and extension
				initiative conducted under section 1672 of the Food, Agriculture, Conservation,
				and Trade Act of 1990 (7 U.S.C. 5925).
									(d)Eligible
				entitiesThe Secretary shall carry out the initiative established
				under subsection (b) through public scientific research consortia that may
				consist of members from—
								(1)Federal
				agencies;
								(2)National
				Laboratories;
								(3)institutions of
				higher education;
								(4)research
				institutions and organizations; or
								(5)State agricultural
				experiment stations.
								(e)Research
				projectsIn carrying out this section, the Secretary shall award
				grants on a competitive basis.
							(f)Administration
								(1)In
				generalIn the case of grants awarded under this section, the
				Secretary shall—
									(A)seek and accept
				proposals for grants;
									(B)determine the
				relevance and merit of proposals through a system of peer and merit review in
				accordance with section 103;
									(C)award grants on
				the basis of merit, quality, and relevance; and
									(D)manage the
				initiative established under subsection (b) using a Coordinated Agricultural
				Project format.
									(2)TermThe
				term of a grant under this section may not exceed 10 years.
								(3)Matching funds
				requiredThe Secretary shall require the recipient of a grant
				under this section to provide funds or in-kind support from non-Federal sources
				in an amount that is not less than 25 percent of the amount provided by the
				Federal Government.
								(4)Other
				conditionsThe Secretary may set such other conditions on the
				award of a grant under this section as the Secretary determines to be
				appropriate.
								(g)Buildings and
				facilitiesFunds made available under this section shall not be
				used for—
								(1)the construction
				of a new building or facility; or
								(2)the acquisition,
				expansion, remodeling, or alteration of an existing building or facility
				(including site grading and improvement and architect fees).
								(h)Authorization of
				appropriations
								(1)In
				generalThere is authorized to be appropriated to carry out this
				section $7,000,000 for each of fiscal years 2014 through 2018.
								(2)AllocationOf
				the amount made available for a fiscal year under paragraph (1), the Secretary
				shall use not less than 30 percent of the amount for the fiscal year to carry
				out activities under each of subparagraphs (A) and (B) of subsection
				(c)(2).
								.
				12102.Trichinae
			 certification programSection
			 10405(d)(1) of the Animal Health Protection Act (7 U.S.C. 8304(d)(1)) is
			 amended in subparagraphs (A) and (B) by striking 2012 each place
			 it appears and inserting 2018.
				12103.National
			 Aquatic Animal Health PlanSection 11013(d) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8322(d)) is amended by striking
			 2012 and inserting 2018.
				12104.Sheep
			 production and marketing grant program
					(a)In
			 generalSubtitle A of the
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding
			 at the end the following:
						
							209.Sheep
				production and marketing grant program
								(a)EstablishmentThe
				Secretary, acting through the Administrator of the Agricultural Marketing
				Service (referred to in this section as the Secretary) shall
				establish a competitive grant program for the purposes of improving the United
				States sheep industry.
								(b)PurposeThe
				purpose of the grant program shall be to strengthen and enhance the production
				and marketing of sheep and sheep products, including improvement of—
									(1)infrastructure;
									(2)business;
									(3)resource
				development; and
									(4)innovative
				approaches to solve long-term needs.
									(c)EligibilityThe
				Secretary shall make grants under this section to 1 or more national entities
				the mission of which is consistent with the purpose of the grant
				program.
								(d)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this section $1,500,000 for fiscal year 2014, to remain available until
				expended.
								.
					(b)Conforming
			 amendmentSection 374 of the
			 Consolidated Farm and Rural Development Act (7 U.S.C. 2008j) (as in existence
			 on the day before the date of enactment of this Act) is—
						(1)amended in subsection (e)—
							(A)in paragraph (3)(D), by striking 3
			 percent and inserting 10 percent; and
							(B)by striking paragraph (6); and
							(2)redesignated as
			 section 210 of the Agricultural Marketing Act of 1946; and
						(3)moved so as to
			 appear at the end of subtitle A of that Act (as amended by subsection
			 (a)).
						12105.Feral swine
			 eradication pilot program
					(a)In
			 generalTo eradicate or control the threat feral swine pose to
			 the domestic swine population, the entire livestock industry, and the
			 destruction of crops and natural plant communities and native habitats, the
			 Secretary of Agriculture may establish a feral swine eradication pilot
			 program.
					(b)PilotSubject
			 to the availability of appropriations under this section, the Secretary may
			 provide financial assistance for the cost of carrying out a pilot
			 program—
						(1)to study and
			 assess the nature and extent of damage to the pilot area caused by feral
			 swine;
						(2)to develop methods
			 to eradicate or control feral swine in the pilot area; and
						(3)to develop methods
			 to restore damage caused by feral swine.
						(c)CoordinationThe
			 Secretary shall ensure that the Natural Resource Conservation Service and the
			 Animal and Plant Health Inspection Service coordinate to carry out the pilot
			 program.
					(d)Cost
			 sharing
						(1)Federal
			 shareThe Federal share of the costs of the pilot program under
			 this section may not exceed 75 percent of the total costs of carrying out the
			 pilot program.
						(2)In-kind
			 contributionsThe non-Federal share of the costs of the pilot
			 program may be provided in the form of in-kind contributions of materials or
			 services.
						(e)Limitation on
			 administrative expensesNot more than 10 percent of financial
			 assistance provided by the Secretary under this section may be used for
			 administrative expenses.
					(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for each of fiscal years 2014 through 2018.
					COther
			 miscellaneous provisions
				12201.Military
			 Veterans Agricultural Liaison
					(a)In
			 generalSubtitle A of the
			 Department of Agriculture Reorganization Act of 1994 is amended by inserting
			 after section 218 (7 U.S.C. 6918) the following:
						
							219.Military
				Veterans Agricultural Liaison
								(a)AuthorizationThe
				Secretary shall establish in the Department the position of Military Veterans
				Agricultural Liaison.
								(b)DutiesThe
				Military Veterans Agricultural Liaison shall—
									(1)provide
				information to returning veterans about, and connect returning veterans with,
				beginning farmer training and agricultural vocational and rehabilitation
				programs appropriate to the needs and interests of returning veterans,
				including assisting veterans in using Federal veterans educational benefits for
				purposes relating to beginning a farming or ranching career;
									(2)provide
				information to veterans concerning the availability of and eligibility
				requirements for participation in agricultural programs, with particular
				emphasis on beginning farmer and rancher programs;
									(3)serving as a
				resource for assisting veteran farmers and ranchers, and potential farmers and
				ranchers, in applying for participation in agricultural programs; and
									(4)advocating on
				behalf of veterans in interactions with employees of the Department.
									(c)Contracts and
				cooperative agreementsFor purposes of carrying out the duties
				under subsection (b), the Military Veterans Agricultural Liaison may enter into
				contracts or cooperative agreements with the research centers of the
				Agricultural Research Service, institutions of higher education, or nonprofit
				organizations for—
									(1)the conduct of
				regional research on the profitability of small farms;
									(2)the development of
				educational materials;
									(3)the conduct of
				workshops, courses, and certified vocational training;
									(4)the conduct of
				mentoring activities; or
									(5)the provision of
				internship
				opportunities.
									.
					(b)Conforming
			 amendmentsSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) (as amended by section 4206(b))
			 is amended—
						(1)in paragraph (8),
			 by striking the or at the end;
						(2)in paragraph (9),
			 by striking the period at the end and inserting ; or; and
						(3)by adding at the
			 end the following:
							
								(10)the authority of
				the Secretary to establish in the Department the position of Military Veterans
				Agricultural Liaison in accordance with section
				219.
								.
						12202.Information gatheringSection 1619(b)(3) of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8791) is amended by adding at
			 the end the following:
					
						(B)Cooperation with State and local
				governments
							(i)In generalSubject to clause (ii), in the case of a
				State agency, political subdivision, or local governmental agency that is
				charged with implementing an agriculture or conservation program under State
				law, on request of the State agency, political subdivision, or local
				governmental agency, the information described in paragraph (2) shall be
				disclosed to the State agency, political subdivision, or local governmental
				agency if the Secretary determines that the State agency, political
				subdivision, or local governmental agency demonstrates that the disclosure is
				required for implementing the State program.
							(ii)RestrictionAny information disclosed to a State
				agency, political subdivision, or local governmental agency under clause (i)
				shall be—
								(I)used solely by the State agency, political
				subdivision, or local governmental agency; and
								(II)exempt from disclosure to the public,
				including under any State law that allows a citizen to petition a State agency
				for that
				information.
								.
				12203.Grants to improve supply, stability,
			 safety, and training of agricultural labor forceSection 14204(d) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 2008q–1(d)) is amended to read as
			 follows:
					
						(d)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section—
							(1)such sums as are necessary for each of
				fiscal years 2008 through 2013; and
							(2)$10,000,000 for each of fiscal years 2014
				through
				2018.
							.
				12204.Noninsured crop assistance program
					(a)In generalSection 196 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7333) is amended—
						(1)in subsection (a)—
							(A)by striking paragraph (1) and inserting the
			 following:
								
									(1)In general
										(A)CoveragesIn the case of an eligible crop described
				in paragraph (2), the Secretary of Agriculture shall operate a noninsured crop
				disaster assistance program to provide coverages based on individual yields
				(other than for value-loss crops) equivalent to—
											(i)catastrophic risk protection available
				under section 508(b) of the Federal Crop Insurance Act (7 U.S.C. 1508(b));
				or
											(ii)additional coverage available under
				subsections (c) and (h) of section 508 of that Act (7 U.S.C. 1508) that does
				not exceed 65 percent.
											(B)AdministrationThe Secretary shall carry out this section
				through the Farm Service Agency (referred to in this section as the
				Agency).
										;
				and
							(B)in paragraph (2)—
								(i)in subparagraph (A)—
									(I)in the matter before clause (i), by
			 striking (except livestock) and inserting (except
			 livestock and crops and grasses used for grazing);
									(II)in clause (i), by striking
			 and after the semicolon at the end;
									(III)by redesignating clause (ii) as clause
			 (iii); and
									(IV)by inserting after clause (i) the
			 following:
										
											(ii)for which additional coverage under
				subsections (c) and (h) of section 508 of that Act (7 U.S.C. 1508) is not
				available; and
											;
				and
									(ii)in subparagraph (B)—
									(I)by inserting (except ferns)
			 after floricultural;
									(II)by inserting (except ferns)
			 after ornamental nursery; and
									(III)by striking (including ornamental
			 fish) and inserting (including ornamental fish, but excluding
			 tropical fish);
									(2)in subsection (d), by striking The
			 Secretary and inserting Subject to subsection (l), the
			 Secretary;
						(3)in subsection (k)(1)—
							(A)in subparagraph (A), by striking
			 $250 and inserting $260; and
							(B)in subparagraph (B)—
								(i)by striking $750 and
			 inserting $780; and
								(ii)by striking $1,875 and
			 inserting $1,950; and
								(4)by adding at the end the following:
							
								(l)Payment equivalent to additional
				coverage
									(1)In generalThe Secretary shall make available to a
				producer eligible for noninsured assistance under this section a payment
				equivalent to an indemnity for additional coverage under subsections (c) and
				(h) of section 508 of the Federal Crop Insurance Act (7 U.S.C. 1508) that does
				not exceed 65 percent, computed by multiplying—
										(A)the quantity that is less than 50 to 65
				percent of the established yield for the crop, as determined by the Secretary,
				specified in increments of 5 percent;
										(B)100 percent of the average market price for
				the crop, as determined by the Secretary; and
										(C)a payment rate for the type of crop, as
				determined by the Secretary, that reflects—
											(i)in the case of a crop that is produced with
				a significant and variable harvesting expense, the decreasing cost incurred in
				the production cycle for the crop that is, as applicable—
												(I)harvested;
												(II)planted but not harvested; or
												(III)prevented from being planted because of
				drought, flood, or other natural disaster, as determined by the Secretary;
				or
												(ii)in the case of a crop that is produced
				without a significant and variable harvesting expense, such rate as shall be
				determined by the Secretary.
											(2)PremiumTo be eligible to receive a payment under
				this subsection, a producer shall pay—
										(A)the service fee required by subsection (k);
				and
										(B)a premium for the applicable crop year that
				is equal to—
											(i)the product obtained by multiplying—
												(I)the number of acres devoted to the eligible
				crop;
												(II)the yield, as determined by the Secretary
				under subsection (e);
												(III)the coverage level elected by the
				producer;
												(IV)the average market price, as determined by
				the Secretary; and
												(ii)5.25-percent premium fee.
											(3)Limited resource, beginning, and socially
				disadvantaged farmersThe
				additional coverage made available under this subsection shall be available to
				limited resource, beginning, and socially disadvantaged producers, as
				determined by the Secretary, in exchange for a premium that is 50 percent of
				the premium determined for a producer under paragraph (2).
									(4)Additional
				availability
										(A)In
				generalAs soon as practicable after October 1, 2013, the
				Secretary shall make assistance available to producers of an otherwise eligible
				crop described in subsection (a)(2) that suffered losses—
											(i)to
				a 2012 annual fruit crop grown on a bush or tree; and
											(ii)in a county
				covered by a declaration by the Secretary of a natural disaster for production
				losses due to a freeze or frost.
											(B)AssistanceThe
				Secretary shall make assistance available under subparagraph (A) in an amount
				equivalent to assistance available under paragraph (1), less any fees not
				previously paid under paragraph
				(2).
										.
						(b)Termination date
						(1)In generalEffective October 1, 2018, subsection (a)
			 and the amendments made by subsection (a) (other than the amendments made by
			 clauses (i)(I) and (ii) of subsection (a)(1)(B)) are repealed.
						(2)AdministrationEffective October 1, 2018, section 196 of
			 the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333)
			 shall be applied and administered as if subsection (a) and the amendments made
			 by subsection (a) (other than the amendments made by clauses (i)(I) and (ii) of
			 subsection (a)(1)(B)) had not been enacted.
						12205.Regional economic and infrastructure
			 developmentSection 15751 of
			 title 40, United States Code, is amended—
					(1)in subsection (a), by striking
			 2012 and inserting 2018; and
					(2)in subsection (b)—
						(A)by striking Not more than
			 and inserting the following:
							
								(1)In generalExcept as provided in paragraph (2), not
				more than
								;
				and
						(B)by adding at the end the following:
							
								(2)Limited fundingIn a case in which less than $10,000,000 is
				made available to a Commission for a fiscal year under this section, paragraph
				(1) shall not
				apply.
								.
						12206.Canada geese removal
					(a)In generalOn a determination by the Administrator of
			 the Federal Aviation Administration that the population of Canada geese
			 residing on land under the jurisdiction of the National Park Service that is
			 located within 5 miles of any commercial airport poses a risk to flight safety,
			 the Secretary (acting through the Administrator of the Animal and Plant Health
			 Inspection Service), in consultation with the Secretary of the Interior and the
			 Administrator of the Federal Aviation Administration, shall—
						(1)by the first subsequent molting period for
			 Canada geese that occurs after the date of enactment of this Act, publish a
			 management plan that provides for the removal, by not later than 1 year after
			 the date of publication, of all Canada geese residing on the applicable land;
			 and
						(2)as soon as practicable after the date of
			 publication of the management plan under paragraph (1), commence removal of
			 Canada geese from the applicable land.
						(b)JFK International AirportNot later than June 1, 2012, the Secretary
			 (acting through the Administrator of the Animal and Plant Health Inspection
			 Service) shall—
						(1)issue a record of decision for the document
			 entitled Supplement to the Environmental Impact Statement Bird Hazard
			 Reduction Program: John F. Kennedy International Airport; and
						(2)commence consultation with the Secretary of
			 the Interior to complete the collection and removal of Canada geese from the
			 applicable National Park Service land to ensure that the removal is completed
			 by not later than August 1, 2012.
						12207.Office of
			 Tribal Relations
					(a)In
			 generalTitle III of the Department of Agriculture Reorganization
			 Act of 1994 is amended by adding after section 308 (7 U.S.C. 3125a note; Public
			 Law 103–354) the following:
						
							309.Office of
				Tribal RelationsThe Secretary
				shall establish in the Office of the Secretary an Office of Tribal
				Relations.
							.
					(b)Conforming
			 amendmentsSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) (as amended by section 12201(b))
			 is amended—
						(1)in paragraph (8),
			 by striking or at the end;
						(2)in paragraph (9),
			 by striking the period at the end and inserting ; or; and
						(3)by adding at the
			 end the following:
							
								(10)the authority of
				the Secretary to establish in the Office of the Secretary the Office of Tribal
				Relations in accordance with section
				309.
								.
						12208.Repeal of
			 duplicative program
					(a)In
			 generalEffective on the date
			 of enactment of the Food, Conservation, and Energy Act (7 U.S.C. 8701 et seq.),
			 section 11016 of that Act (Public Law 110–246; 122 Stat. 2130) and the
			 amendments made by that section are repealed.
					(b)ApplicationThe
			 Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) and the Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.) shall be applied and administered as if
			 section 11016 of the Food, Conservation, and Energy Act (Public Law 110–246;
			 122 Stat. 2130) and the amendments made by that section had not been
			 enacted.
					12209.Sense of the
			 SenateIt is the sense of the
			 Senate that nothing in this Act or an amendment made by this Act should
			 manipulate prices or interfere with the free market.
				12210.Acer Access
			 and Development Program
					(a)Grants
			 authorized; authorized activitiesThe Secretary of Agriculture may make
			 grants to States and tribal governments to support their efforts to promote the
			 domestic maple syrup industry through the following activities:
						(1)Promotion of research and education related
			 to maple syrup production.
						(2)Promotion of
			 natural resource sustainability in the maple syrup industry.
						(3)Market promotion
			 for maple syrup and maple-sap products.
						(4)Encouragement of owners and operators of
			 privately held land containing species of tree in the genus Acer—
							(A)to initiate or expand maple-sugaring
			 activities on the land; or
							(B)to voluntarily
			 make the land available, including by lease or other means, for access by the
			 public for maple-sugaring activities.
							(b)ApplicationsIn
			 submitting an application for a grant under this section, a State or tribal
			 government shall include—
						(1)a
			 description of the activities to be supported using the grant funds;
						(2)a description of the benefits that the
			 State or tribal government intends to achieve as a result of engaging in such
			 activities; and
						(3)an estimate of the increase in
			 maple-sugaring activities or maple syrup production that the State or tribal
			 government anticipates will occur as a result of engaging in such
			 activities.
						(c)Relationship to
			 other lawsNothing in this section preempts a State or tribal
			 government law, including any State or tribal government liability law.
					(d)Definition of
			 maple sugaringIn this section, the term
			 maple-sugaring means the collection of sap from any species of
			 tree in the genus Acer for the purpose of boiling to produce food.
					(e)RegulationsThe
			 Secretary of Agriculture shall promulgate such regulations as are necessary to
			 carry out this section.
					(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each of fiscal years 2012 through 2015.
					12211.Definition of
			 rural area for purposes of the Housing Act of 1949The
			 second sentence of section 520 of the Housing Act of 1949 (42 U.S.C. 1490) is
			 amended—
					(1)by striking 1990 or 2000 decennial
			 census shall continue to be so classified until the receipt of data from the
			 decennial census in the year 2010 and inserting 1990, 2000, or
			 2010 decennial census, and any area deemed to be a rural area
			 for purposes of this title under any other provision of law at any time during
			 the period beginning January 1, 2000, and ending December 31, 2010, shall
			 continue to be so classified until the receipt of data from the decennial
			 census in the year 2020; and
					(2)by striking
			 25,000 and inserting 35,000.
					12212.Prohibition
			 on attending an animal fight or causing a minor to attend an animal fight;
			 enforcement of animal fighting provisions
					(a)Prohibition on
			 attending an animal fight or causing a minor To attend an animal
			 fightSection 26 of the
			 Animal Welfare Act (7 U.S.C. 2156) is amended—
						(1)in subsection
			 (a)—
							(A)in the heading, by striking
			 Sponsoring or Exhibiting
			 an Animal in and inserting Sponsoring or Exhibiting an Animal in,
			 Attending, or Causing a Minor To Attend;
							(B)in paragraph (1)—
								(i)in
			 the heading, by striking In general and inserting
			 Sponsoring or
			 Exhibiting; and
								(ii)by
			 striking paragraph (2) and inserting paragraph
			 (3);
								(C)by redesignating
			 paragraph (2) as paragraph (3); and
							(D)by inserting after
			 paragraph (1) the following new paragraph:
								
									(2)Attending or
				causing a minor to attendIt
				shall be unlawful for any person to—
										(A)knowingly attend
				an animal fighting venture; or
										(B)knowingly cause a
				minor to attend an animal fighting
				venture.
										;
				and
							(2)in subsection (g),
			 by adding at the end the following new paragraph:
							
								(5)the term minor means a person
				under the age of 18 years
				old.
								.
						(b)Enforcement of
			 animal fighting prohibitionsSection 49 of title 18, United States Code,
			 is amended—
						(1)by striking
			 Whoever and inserting (a) In
			 general.—Whoever;
						(2)in subsection (a),
			 as designated by paragraph (1) of this section, by striking subsection
			 (a), and inserting subsection (a)(1),; and
						(3)by adding at the
			 end the following new subsections:
							
								(b)Attending an
				animal fighting ventureWhoever violates subsection (a)(2)(A) of
				section 26 of the Animal Welfare Act (7 U.S.C. 2156) shall be fined under this
				title, imprisoned for not more than 1 year, or both, for each violation.
								(c)Causing a minor
				To attend an animal fighting ventureWhoever violates subsection (a)(2)(B) of
				section 26 (7 U.S.C. 2156) of the Animal Welfare Act shall be fined under this
				title, imprisoned for not more than 3 years, or both, for each
				violation.
								.
						
